 

EXHIBIT 10.50

 

 

 

 

 

 

LOAN AND SECURITY AGREEMENT

Dated as of November 30, 2011

among

REGO II BORROWER LLC,
as Borrower

 

and

BANK OF CHINA, NEW YORK BRANCH, 
as Lender

 

 

 

--------------------------------------------------------------------------------

 

 

TABLE OF CONTENTS

 

 

Page

Article I        DEFINITIONS; PRINCIPLES OF CONSTRUCTION

1

Section 1.1

Definitions

1

Section 1.2

Principals of Construction

29

Article II      GENERAL TERMS

29

Section 2.1

Loan

29

Section 2.2

Interest

30

Section 2.3

Prepayments

35

Section 2.4

Intentionally Omitted

37

Section 2.5

Release on Payments in Full

37

Article III     CASH MANAGEMENT

38

Section 3.1

Cash Management

38

Article IV     REPRESENTATIONS AND WARRANTIES

44

Section 4.1

Borrower Representations

44

Section 4.2

Survival of Representations

54

Section 4.3

Lender’s Representations

54

Article V      BORROWER COVENANTS

54

Section 5.1

Affirmative Covenants

54

Section 5.2

Negative Covenants

70

Article VI     INSURANCE; CASUALTY; CONDEMNATION; RESTORATION

73

Section 6.1

Insurance Coverage

73

Section 6.2

Condemnation and Insurance Proceeds

82

Article VII    IMPOSITIONS, OTHER CHARGES, LIENS AND OTHER ITEMS

86

Section 7.1

Borrower to Pay Impositions and Other Charges

86

Section 7.2

No Liens

87

Section 7.3

Contest

87

Article VIII    TRANSFERS, INDEBTEDNESS , SUBORDINATE LIENS AND
CONDOMINIUM

88

Section 8.1

Restrictions on Transfers

88

Section 8.2

Sale of Equipment

88

Section 8.3

Immaterial Transfers and Easements, etc.

88

       

i

 

--------------------------------------------------------------------------------

 

 

 

 

 

Page

Section 8.4

Debt

89

Section 8.5

Interest Transfers; Property Transfers

89

Section 8.6

Deliveries to Lender

90

Section 8.7

Leases

90

Section 8.8

Condominium

95

Article IX     MAINTENANCE OF PROPERTY; ALTERATIONS

96

Section 9.1

Maintenance of Property

96

Section 9.2

Conditions to Alteration

96

Section 9.3

Costs of Alteration

97

Article X       BOOKS AND RECORDS, FINANCIAL STATEMENTS, REPORTS AND
OTHER INFORMATION

100

Section 10.1

Books and Records

100

Section 10.2

Financial Statements

100

Article XI     ASSIGNMENTS AND PARTICIPATIONS; COMPONENT NOTES;
SECURITIZATION

102

Section 11.1

Assignments

102

Section 11.2

Participations

102

Section 11.3

Pledge

103

Section 11.4

Disclosure of Information; Cooperation; Confidentiality

103

Section 11.5

Component Notes

104

Section 11.6

Sale of Note and Securitization

105

Section 11.7

Intentionally Omitted

105

Section 11.8

Securitization Financial Statements

106

Section 11.9

Securitization Indemnification

106

Section 11.10

Retention of Servicer

108

Article XII     RESERVE ACCOUNTS

109

Section 12.1

Tax Reserve Account

109

Section 12.2

Insurance Reserve Account

110

Section 12.3

Capital Expenditures Reserve Account

111

Section 12.4

Leasing Reserve Account

112

Section 12.5

Lease Termination Fees Reserve Account

113

Section 12.6

Intentionally Omitted

115

Section 12.7

Reserve Accounts, Generally

115

 

ii

--------------------------------------------------------------------------------

 

 

 

 

 

Page

Section 12.8

Letters of Credit

115

Article XIII    DEFAULTS

116

Section 13.1

Event of Default

116

Section 13.2

Remedies

121

Section 13.3

Remedies Cumulative; Waivers

122

Section 13.4

Costs of Collection

122

Article XIV    SPECIAL PROVISIONS

123

Section 14.1

Exculpation

123

Article XV     MISCELLANEOUS

125

Section 15.1

Survival

125

Section 15.2

Lender’s Discretion

125

Section 15.3

Governing Law

125

Section 15.4

Modification, Waiver in Writing

127

Section 15.5

Delay Not a Waiver

127

Section 15.6

Notices

127

Section 15.7

TRIAL BY JURY

129

Section 15.8

Headings

129

Section 15.9

Severability

129

Section 15.10

Preferences

129

Section 15.11

Waiver of Notice

130

Section 15.12

Expenses; Indemnity

130

Section 15.13

Exhibits and Schedules Incorporated

132

Section 15.14

Offsets, Counterclaims and Defenses

132

Section 15.15

Liability of Assignees of Lender

133

Section 15.16

No Joint Venture or Partnership; No Third Party Beneficiaries

133

Section 15.17

Publicity

133

Section 15.18

Waiver of Marshalling of Assets

134

Section 15.19

Waiver of Counterclaim and Other Actions

134

Section 15.20

Conflict; Construction of Documents; Reliance

134

Section 15.21

Prior Agreements

134

Section 15.22

Counterparts

135

Section 15.23

Bottom-Up Guaranties

135

Section 15.24

WAIVER OF SPECIAL DAMAGES

135

iii

--------------------------------------------------------------------------------

 

 

 

 

 

Page

Section 15.25

USA PATRIOT Act Notification

135

 

 

iv

--------------------------------------------------------------------------------

 

 

Schedules

 

Schedule 1            –    REA’s

Schedule 2.2.4      –    Amortization Schedule

Schedule 4.1.1      –    Borrower Organizational Structure Chart

Schedule 4.1.4      –    Pending Arbitration Proceedings, Governmental
Investigations, Actions,
      Suits or Proceedings

Schedule 4.1.23    –    Missing Licenses and/or Permits

Schedule 4.1.27    –    Rent Roll

Schedule 5.1.26    –    Violations

Schedule 8.7.5      –    Security Deposits

 

Exhibits

 

Exhibit A              –    Form of Assignment of Interest Rate Protection
Agreement

Exhibit B               –    Form of Tenant Notification Letter

Exhibit C               –    Standard Form of Lease

Exhibit D              –    Form of Non Disturbance Agreement

 

 

 

v

 

--------------------------------------------------------------------------------

 

 

LOAN AND SECURITY AGREEMENT

THIS LOAN AND SECURITY AGREEMENT, dated as of November 30, 2011 (as amended,
restated, replaced, supplemented or otherwise modified from time to time, this
“Agreement”), among REGO II BORROWER LLC, a Delaware limited liability company
(“Borrower”), having an office at c/o Alexander’s, Inc., 210 Route 4 East,
Paramus, New Jersey 07652, and BANK OF CHINA, NEW YORK BRANCH, having an address
at 410 Madison Avenue, New York, New York 10017 (together with its successors
and assigns, “Lender”). 

W I T N E S S E T H: 

WHEREAS, Borrower desires to obtain the Loan (as hereinafter defined) from
Lender; and

WHEREAS, Lender is willing to make the Loan to Borrower, subject to and in
accordance with the terms of this Agreement and the other Loan Documents (as
hereinafter defined).

NOW, THEREFORE, in consideration of the making of the Loan by Lender and the
covenants, agreements, representations and warranties set forth in this
Agreement, the parties hereto hereby covenant, agree, represent and warrant as
follows:


ARTICLE I

DEFINITIONS; PRINCIPLES OF CONSTRUCTION


SECTION 1.1  DEFINITIONS.  FOR ALL PURPOSES OF THIS AGREEMENT, EXCEPT AS
OTHERWISE EXPRESSLY REQUIRED OR UNLESS THE CONTEXT CLEARLY INDICATES A CONTRARY
INTENT:

“Account Agreement” shall mean that certain Blocked Account Control Agreement,
dated as of the date hereof, among Lender, Borrower and Collection Bank, as the
same may be amended, restated, replaced, supplemented or otherwise modified from
time to time.

“Account Collateral” shall have the meaning set forth in Section 3.1.2(a). 

“Act” shall have the meaning set forth in Section 5.1.4(ff)(vi).

“Affiliate” shall mean, as to any Person, any other Person that, directly or
indirectly, is in Control of, is Controlled by or is under common Control with
such Person or is a director or officer of such Person or of an Affiliate of
such Person.

“Agreement” shall have the meaning set forth in the first paragraph of this
Agreement.

 

--------------------------------------------------------------------------------

 

 

 “ALTA” shall mean American Land Title Association, or any successor thereto.

“Alteration” shall have the meaning set forth in Section 9.2. 

“Alteration Deficiency” shall have the meaning set forth in Section 9.3(b). 

“ALX” shall mean Alexander’s, Inc.

“ALX Competitor” shall mean the Persons listed on side letter dated the date
hereof executed by Borrower and Lender (the “Initial ALX Competitors”) and such
other Person(s) who are identified by Borrower to Lender from time to time (but
in no event more frequently than twice in any calendar year), and, either
directly or through Affiliates of such Person, are primarily in the business of
owning, operating and/or developing real property; provided, however  that the
following entities shall be specifically excluded from this definition: (a) any
pension fund, pension trust or pension account, (b) any insurance company which
is subject to supervision by the insurance commissioner, or a similar official
or agency, of a state or territory of the United States (including the District
of Columbia), (c) a corporation organized under the banking laws of the United
States or any state or territory of the United States (including the District of
Columbia), and (d) any investment bank.

“ALX Transfer” and “ALX Transfers” shall have the meaning set forth in the
definition of “Permitted Transfers”.

“Annual Budget” shall mean the operating budget for the Property prepared by
either Borrower or Manager, on Borrower’s behalf, pursuant to the Management
Agreement, for the applicable Fiscal Year or other period setting forth, in
reasonable detail, Borrower’s or Manager’s, as applicable, good faith estimates
of the anticipated results of operations of the Property, including revenues
from all sources, all Operating Expenses, Management Fees, Manager Lease Fees
and Capital Expenditures.

“Applicable Interest Rate” shall mean 2.11% per annum for the Initial Interest
Accrual Period and thereafter (a) the LIBOR Rate with respect to any period when
the Loan (or the applicable portion thereof) is a LIBOR Loan, or (b) the
Reference Rate plus  the Spread with respect to any period when the Loan (or the
applicable portion thereof) is a Substitute Rate Loan.

“Appraisal” means a written statement setting forth an opinion of the market
value of the Property that (i) has been independently and impartially prepared
by a Qualified Appraiser directly engaged by Lender, (ii) complies with all
applicable federal and state laws and regulations dealing with appraisals or
valuations of real property, and (iii) has been reviewed as to form and content
and approved by Lender, in its reasonable discretion.

“Approved Bank” shall mean a bank or other financial institution which has a
minimum long-term unsecured debt rating of at least “A-” by S&P and a short-term
unsecured debt rating of at least “A-1” by S&P.

“Assignment of Contracts” shall mean that certain Assignment of Contracts,
Licenses and Permits, dated as of the date hereof, from Borrower, as assignor,
to Lender, as assignee.

2

--------------------------------------------------------------------------------

 

 

“Assignment of Interest Rate Protection Agreement” shall mean collectively, any
Assignment(s) of Interest Rate Protection Agreement substantially in the form
attached hereto as Exhibit A  among Borrower or an Affiliate of Borrower, as
applicable, Lender and the related Counterparty to the related Interest Rate
Protection Agreement to be entered into pursuant to Section 5.1.25. 

“Assignment of Leases” shall mean that certain first priority Assignment of
Leases and Rents, dated as of the date hereof, from Borrower, as assignor, to
Lender, as assignee.

“Assignment of Management Agreement” shall mean that certain Assignment, Consent
and Subordination of Management Agreement, dated as of the date hereof, among
Lender, Borrower and Manager, as the same may be amended, restated, replaced,
supplemented or otherwise modified from time to time.

“Assignment Opinion” shall have the meaning set forth in Section 5.1.25(h).  

“Bankruptcy Code” shall mean Title 11 of the United States Code entitled
“Bankruptcy,” as amended from time to time, and any successor statute or
statutes and all rules and regulations from time to time promulgated thereunder,
and any comparable foreign laws relating to bankruptcy, insolvency or creditors’
rights.

“BOC” shall have the meaning set forth in Section 11.9.2. 

“BOC Group” shall have the meaning set forth in Section 11.9.2(b).

“Borrower” has the meaning set forth in the first paragraph of this Agreement,
together with any permitted successors or assigns, including any Successor
Borrower.

“Borrower Related Party” shall mean Borrower, Guarantor, any Manager which is an
Affiliate of Borrower or Guarantor or any other Person that is Controlled by or
is under common Control with Borrower or Guarantor. 

“Borrower’s Account” shall mean Account #2030267849959 named “Alexander’s,
Inc.”, ABA# 031201467.

“Borrower’s Architect” shall mean Borrower’s architect, engineer or construction
consultant which is licensed to practice in the State and has at least five (5)
years of architectural, engineering or construction experience in connection
with commercial properties in New York City.

“Borrower’s  Certificate” shall mean a certificate executed by an authorized
signatory of Borrower or Manager that is familiar with the financial condition
of Borrower and the operation of the Property, as the act of Borrower and not of
such authorized signatory, who shall have no personal liability in connection
therewith.

“Borrower’s Knowledge” means the current actual knowledge of Albert Zubcak,
Benjamin Schall and Ross Morrison.

3

--------------------------------------------------------------------------------

 

 

 

“Breakage Costs” shall have the meaning set forth in Section 2.2.3(f). 

“Business Day” shall mean any day other than a Saturday, Sunday or any other day
on which banks in New York, New York are not open for domestic and international
business.

“Calculation Period” shall have the meaning set forth in the definition of Debt
Service Coverage Ratio.

“Capital Expenditure Funds” has the meaning set forth in Section 12.3.1. 

“Capital Expenditures” shall mean any amount incurred in respect of capital
items which in accordance with GAAP would not be included in Borrower’s annual
financial statements for an applicable period as an operating expense of the
Property and is not reasonably expected by Borrower to be a regularly recurring
operating expense of the Property.

“Capital Expenditures Reserve Account” shall have the meaning set forth in
Section 3.1.1(e). 

“Captive Insurance Company” shall have the meaning set forth in
Section 6.1.9(a). 

“Cash” shall mean the legal tender of the United States of America.

“Cash or Cash Equivalents” shall mean any one or a combination of the following:
 (a) Cash, and (b) U.S. Obligations.

“Cash Management Agreement” shall mean that certain Cash Management Agreement of
even date herewith among Lender, Borrower, the Deposit Bank and Manager.

“Casualty Amount” shall mean $3,000,000.00.

“Closing Date” shall mean the date of this Agreement set forth in the
introductory paragraph hereof.

“Code” shall mean the Internal Revenue Code of 1986, as amended, as it may be
further amended from time to time, and any successor statutes thereto, and
applicable U.S. Department of Treasury regulations issued pursuant thereto in
temporary or final form.

“Collateral” shall mean all property of Borrower or any other Person in which
Lender has or is intended to have a security interest hereunder, under the
Mortgage, the Assignment of Leases and the other Loan Documents.

“Collateral Accounts” shall have the meaning set forth in Section 3.1.1. 

“Collection Account” shall have the meaning set forth in Section 3.1.1. 

4

--------------------------------------------------------------------------------

 

 

 

“Collection Bank” shall mean JP Morgan Chase, or any successor Eligible
Institution acting as Collection Bank under the Account Agreement or other
financial institution reasonably approved by Lender.

“Common Elements” shall have the meaning set forth in Section 8.8.1. 

“Condo Documents” shall have the meaning set forth in Section 8.8.2. 

“Condominium” shall have the meaning set forth in Section 8.8.1.  

“Contest Threshold” shall have the meaning set forth in Section 7.3. 

“Control” shall mean the possession, directly or indirectly, of the power to
direct or cause the direction of the management and policies of a Person,
whether through ownership of voting securities, by contract or otherwise (and
Control shall not be deemed absent solely because a non-managing member, partner
or shareholder shall have veto rights with respect to major decisions).  The
terms Controlled, Controlling and Common Control shall have correlative
meanings.

“Counterparty” shall mean each counterparty to, or issuer of, any Interest Rate
Protection Agreement other than Borrower or an Affiliate of Borrower.

“Counterparty Opinion” shall have the meaning set forth in Section 5.1.25(g). 

“Covered Disclosure Information” has the meaning set forth in Section
11.8.2(a).   

“Debt” shall mean, with respect to any Person at any time:  (a) indebtedness or
liability of such Person for borrowed money whether or not evidenced by bonds,
debentures, notes or other instruments, or indebtedness for the deferred
purchase price of property or services; (b) obligations of such Person as lessee
under leases which should have been or should be, in accordance with GAAP,
recorded as capital leases; (c) current liabilities of such Person in respect of
unfunded vested benefits under plans covered by Title IV of ERISA;
(d) obligations otherwise described in this definition of “Debt” issued for, or
liabilities incurred on the account of, such Person; (e) obligations or
liabilities of such Person arising under letters of credit, credit facilities or
other acceptance facilities; (f) obligations of such Person under any guarantees
or other agreement to become secondarily liable for any obligation of any other
Person, endorsements (other than for collection or deposit in the ordinary
course of business) and other contingent obligations to purchase, to provide
funds for payment, to supply funds to invest in any Person or otherwise to
assure a creditor against loss; (g) obligations of such Person secured by any
Lien (excluding Liens for Impositions or Other Charges which are not yet due and
payable) on any property of such Person, whether or not the obligations have
been assumed by such Person; or (h) obligations of such Person under any
interest rate or currency exchange agreement.

“Debt Service” shall mean, with respect to any particular period of time,
scheduled principal and interest payments due under the Note (after taking into
account any cap or interest payments actually received by Lender and provided by
any Interest Rate Protection Agreement entered into by Borrower pursuant to
Section 5.1.25). 

5

--------------------------------------------------------------------------------

 

 

 

“Debt Service Coverage Ratio” shall mean a ratio, as reasonably determined by
Lender for the applicable period in which:

(a)                the numerator is the Net Operating Income, as determined
under GAAP (provided  that Rents shall not be straight-lined), as stated on
Borrower’s four most recent quarterly financial statements delivered to Lender
pursuant to Section 10.2.1, for the twelve (12) calendar month period ending on
the last day of the calendar quarter immediately prior to the applicable
Determination Date (the “Calculation Period”); and

(b)               the denominator is the aggregate amount of interest and
principal due and payable on the Note based upon the aggregate amount of
interest and principal which would be due and payable in accordance with the
Note for the Calculation Period based upon (x) the Applicable Interest Rate then
in effect (after taking into account the impact of any Interest Rate Protection
Agreement which is then in place), and (y) a thirty (30) year amortization
schedule, which amortization schedule shall be adjusted from and after any
prepayment of the Loan in part to reflect the new Principal Amount but using the
same assumed final payment date.

“Debt Service Reserve Account” shall have the meaning set forth in Section
3.1.1(a).   

“Default” shall mean the occurrence of any event hereunder or under any of the
other Loan Documents which, but for the giving of notice or passage of time, or
both, would be an Event of Default.

“Default Rate” shall mean, with respect to an acceleration of the Loan, a rate
per annum equal to the lesser of (a) the Maximum Legal Rate and (b) three
percent (3%) above the Applicable Interest Rate.

“Deficiency” shall have the meaning set forth in Section 6.2.4(b)(ii). 

“Deposit Account” shall have the meaning set forth in Section 3.1.1. 

“Deposit Bank” shall mean Lender or any successor Eligible Institution thereto
chosen by Lender; provided, however, that Lender shall provide not less than
thirty (30) days’ prior written notice to Borrower of any change to the identity
of the Deposit Bank during the term of the Loan.

“Determination Date” shall mean the date that is forty-five (45) days following
the end of each calendar quarter occurring during the term of the Loan.

“Disclosure Documents” shall have the meaning set forth in Section 11.9.1. 

“DSCR Collateral Event” shall mean, as of any Determination Date, the failure by
Borrower, as reasonably determined by Lender, to maintain a Debt Service
Coverage Ratio of at least 1.25 to 1.00 for the Calculation Period ending on the
last day of the calendar quarter immediately preceding such Determination Date.

6

--------------------------------------------------------------------------------

 

 

 

“DSCR Collateral Period” shall mean any period commencing upon any Determination
Date as of which Lender reasonably determines that a DSCR Collateral Event has
occurred and is continuing until such subsequent Determination Date, if any, as
Lender reasonably determines that the Debt Service Coverage Ratio was greater
than 1.25 to 1.00 for the Calculation Period ending on the last day of the
calendar quarter immediately preceding such Determination Date. 

“Eligible Account” shall mean a separate and identifiable account from all other
funds held by the holding institution that is either (a) an account or accounts
maintained with a federal or state‑chartered depository institution or trust
company which complies with the definition of Eligible Institution or (b) a
segregated trust account or accounts maintained with a federal or state
chartered depository institution or trust company acting in its fiduciary
capacity which, in the case of a state chartered depository institution or trust
company, is subject to regulations substantially similar to 12 C.F.R. §9.10(b),
having in either case a combined capital and surplus of at least Fifty Million
and 00/100 Dollars ($50,000,000.00) and subject to supervision or examination by
federal and state authority.  An Eligible Account will not be evidenced by a
certificate of deposit, passbook or other instrument.

“Eligible Institution” shall mean a depository institution or trust company, the
short term unsecured debt obligations or commercial paper of which are rated at
least “A‑1” by S&P, “P‑1” by Moody’s or “F‑1” by Fitch in the case of accounts
in which funds are held for thirty (30) days or less (or, in the case of
accounts in which funds are held for more than thirty (30) days, the long‑term
unsecured debt obligations of which are rated at least “A+” by Fitch and S&P and
“A1” by Moody’s).   Lender shall constitute an Eligible Institution.   

“Environmental Indemnity Agreement” shall mean that certain Environmental
Indemnity Agreement dated as of the date hereof given by Borrower and Guarantor,
for the benefit of Lender, as the same may be amended, restated, replaced,
supplemented or otherwise modified from time to time.

“Environmental Law” shall mean any federal, state or local statute, regulation
or ordinance or any judicial or administrative decree or decision, whether now
existing or hereafter enacted, promulgated or issued, with respect to the
protection of human health as it relates to Hazardous Material exposure, or the
environment, any Hazardous Materials, Microbial Matter, drinking water, stream
sediments, vegetation, groundwater, wetlands, landfills, open dumps, storage
tanks, underground storage tanks, solid waste, waste water, atmosphere, soil,
storm water run‑off, waste emissions or wells, or the generation, manufacture,
storage, handling, transportation, disposal, release, emission or discharge of
any Hazardous Materials.  Without limiting the generality of the foregoing, the
term shall encompass each of the following statutes, and regulations promulgated
thereunder, and amendments and successors to such statutes and regulations, as
may be enacted and promulgated from time to time:  (a) the Comprehensive
Environmental Response, Compensation and Liability Act of 1980 (codified in
scattered Sections of 26 U.S.C.; 33 U.S.C.; 42 U.S.C. and 42 U.S.C. § 9601 et
seq.); (b) the Resource Conservation and Recovery Act of 1976 (42 U.S.C. § 6901
et seq.); (c) the Hazardous Materials

 

   

7

--------------------------------------------------------------------------------

 

 

Transportation Act (49 U.S.C. § 1801 et seq.); (d) the Toxic Substances Control
Act (15 U.S.C. § 2061 et seq.); (c) the Clean Water Act (33 U.S.C. § 1251 et
seq.); (f) the Clean Air Act (42 U.S.C. § 7401 et seq.); (g) the Safe Drinking
Water Act (21 U.S.C. § 349; 42 U.S.C. § 201 and § 300f et seq.); (h) the
National Environmental Policy Act of 1969 (42 U.S.C. § 4321); (i) the Superfund
Amendment and Reauthorization Act of 1986 (codified in scattered Sections of
10 U.S.C., 29 U.S.C., 33 U.S.C. and 42 U.S.C.); (j) Title III of the Superfund
Amendment and Reauthorization Act (40 U.S.C. § 1101 et seq.); (k)  the Solid
Waste Disposal Act, as amended by the Resource Conservation and Recovery Act of
1976, as amended by the Hazardous and Solid Waste Amendments of 1984, 42 USCA
6901 et  seq.; (l) the Emergency Planning and Community Right-to-Know Act of
1986, 42 USCA 11001 et  seq.; (m) the River and Harbor Act of 1899, 33 USCA 401
et  seq.; (n) the Endangered Species Act of 1973, 16 USCA 1531 et  seq.; and
(o) the Occupational Safety and Health Act of 1970, 29 USCA 651 et  seq.   The
term “Environmental Law” also includes, but is not limited to, any present and
future federal, state and local laws, statutes ordinances, rules, regulations
and the like, conditioning transfer of property upon a negative declaration or
other approval of a Governmental Authority of the environmental condition of a
property; or requiring notification or disclosure of Releases of Hazardous
Materials or other environmental conditions of a property to any Governmental
Authority or other Person, whether or not in connection with transfer of title
to or interest in property.

“Equipment” shall have the meaning set forth in the Mortgage.

“ERISA” shall mean the United States Employee Retirement Income Security Act of
1974, as amended from time to time, and the regulations promulgated and the
rulings issued thereunder.

“Event of Default” shall have the meaning set forth in Section 13.1(a).

“Exchange Act” shall have the meaning set forth in Section 11.9.1. 

“Exculpated Parties” shall have the meaning set forth in Section 14.1.1. 

“Excusable Delay” shall mean a delay solely due to acts of God, governmental
restrictions, stays, judgments, orders, decrees, enemy actions, civil commotion,
fire, casualty, strikes, work stoppages, shortages of labor or materials or
other causes beyond the reasonable control of Borrower, but Borrower’s lack of
funds in and of itself shall not be deemed a cause beyond the control of
Borrower.

“Final Member” shall have the meaning set forth in Section 5.1.4(ff)(vii).

“Fiscal Year” shall mean each twelve (12) month period commencing on January 1
and ending on December 31 during each year of the term of the Loan or the
portion of any such twelve (12) month period falling within the term of the Loan
in the event that such twelve (12) month period occurs partially before or
after, or partially during, the term of the Loan.

“Fitch” shall mean Fitch Ratings, Inc.

8

--------------------------------------------------------------------------------

 

 

 

“Fixtures” shall have the meaning set forth in the Mortgage.

“GAAP” shall mean the generally accepted accounting principles in the United
States set forth in the opinions and pronouncements of the Accounting Principles
Board and the American Institute of Certified Public Accountants and statements
and pronouncements of the Financial Accounting Standards Board (or agencies with
similar functions of comparable stature and authority within the accounting
profession), or in such other statements by such entity as may be in general use
by significant segments of the U.S. accounting profession, to the extent such
principles are applicable to the facts and circumstances on the date of
determination and as amended.

“Government Lists” has the meaning set forth in Section 4.1.40. 

“Governmental Authority” shall mean any court, board, agency, commission, office
or other authority of any nature whatsoever of any governmental unit (federal,
state, county, district, municipal, city or otherwise) whether now or hereafter
in existence.

“Guarantor” shall mean ALX, or any permitted successor thereto.

“Guaranty”  shall mean that certain Guaranty of Recourse Obligations from
Guarantor in favor of Lender.

“Hazardous Materials” shall mean each and every element, compound, chemical
mixture, contaminant, pollutant, material, waste or other substance which is
defined, determined or identified as hazardous or toxic under any Environmental
Law.  Without limiting the generality of the foregoing, the term shall mean and
include:

(a)                “hazardous substances” as defined in the Comprehensive
Environmental Response, Compensation and Liability Act of 1980, the Superfund
Amendment and Reauthorization Act of 1986, or Title III of the Superfund
Amendment and Reauthorization Act, each as amended, and regulations promulgated
thereunder; excluding, however, common maintenance and cleaning products
regularly found at properties with a standard of operation and maintenance
comparable to the Property;

(b)               “hazardous waste” and “regulated substances” as defined in the
Resource Conservation and Recovery Act of 1976, as amended, and regulations
promulgated thereunder;

(c)                “hazardous materials” as defined in the Hazardous Materials
Transportation Act, as amended, and regulations promulgated thereunder;

(d)               “chemical substance or mixture” as defined in the Toxic
Substances Control Act, as amended, and regulations promulgated thereunder; and

(e)                petroleum and petroleum products, asbestos and
asbestos-containing materials, polychlorinated biphenyls, lead and radon, and
compounds containing them (including gasoline, diesel fuel, oil and lead-based
paint), and radioactive materials, flammables and explosives and compounds
containing them, excluding, however,

9

--------------------------------------------------------------------------------

 

 

products or substances which are generally used in the ordinary course of
Premises operations, work projects and similar activities undertaken by or on
behalf of Indemnitor or any tenants at the Premises, in each case in such
quantities and concentrations as are reasonable for the intended application.

“Impositions” shall mean all taxes (including all ad valorem, sales (including
those imposed on lease rentals), use, single business, gross receipts, value
added, intangible transaction, privilege or license or similar taxes), business
improvement district charges, governmental assessments (including all
assessments for public improvements or benefits, whether or not commenced or
completed prior to the date hereof and whether or not commenced or completed
within the term of this Agreement), water, sewer or other rents and charges,
excises, levies, fees (including license, permit, inspection, authorization and
similar fees), and all other governmental charges, in each case whether general
or special, ordinary or extraordinary, or foreseen or unforeseen, of every
character in respect of the Property, and/or any Rents (including all interest
and penalties thereon), which at any time prior to, during or in respect of the
term hereof may be assessed or imposed on or in respect of or be a Lien upon
(a) Borrower (including all income, franchise, single business or other taxes
imposed on Borrower for the privilege of doing business in the jurisdiction in
which the Property is located), (b) the Property, or any other Collateral
delivered or pledged to Lender in connection with the Loan, or any part thereof,
or any Rents therefrom or any estate, right, title or interest therein,
excluding any taxes paid by Tenants directly to a taxing authority, or (c) any
occupancy, operation, use or possession of, or sales from, or activity conducted
on, or in connection with the Property or the leasing or use of all or any part
thereof (other than obligations of Tenants under Leases and any taxes paid by
Tenants directly to a taxing authority).  Nothing contained in this Agreement
shall be construed to require Borrower to pay any tax, assessment, levy or
charge earlier than when due, or imposed on (i) any tenant occupying any portion
of the Property, (ii) any third party manager of the Property, including the
Manager, or (iii) Lender in the nature of a capital levy, estate, inheritance,
succession, income or net revenue tax.

“Improvements” shall have the meaning set forth in the Mortgage.

“Indebtedness” shall mean (a) the Principal Amount of the Loan together with all
interest accrued and unpaid thereon, the Prepayment Premium, if applicable, and
all other sums due to Lender in respect of the Loan under the Note, this
Agreement, the Mortgage or any other Loan Document and (b) all sums which may
become due and payable by Borrower to the Counterparty pursuant to any Lender
Interest Rate Protection Agreement, including, without limitation, any sums
payable by Borrower to such Counterparty in connection with the termination
thereof.

“Indemnified Parties” shall have the meaning set forth in Section 15.12(b). 

“Independent” shall mean, when used with respect to any Person, a Person who:
(a) does not have any direct financial interest or any material indirect
financial interest in Borrower or in any Affiliate of Borrower, (b) is not
connected with Borrower or any Affiliate of Borrower as an officer, employee,
promoter, underwriter, trustee, partner, member, manager, creditor (other than
as a result of such Person providing services to Borrower or any Affiliate)
director, supplier, customer or person performing similar functions, and (c) is
not a member of the immediate family of a Person described in (a) or (b) above. 

10

--------------------------------------------------------------------------------

 

 

“Independent Accountant” shall mean a firm of recognized, certified public
accountants which is Independent and which is selected by Borrower and
reasonably acceptable to Lender, it being agreed by Lender that any of the
so-called “Big Four” accounting firms (including any successor entities thereto)
are each hereby approved by Lender as the Independent Accountant.

“Independent Architect” shall mean an architect, engineer or construction
consultant selected by Borrower which is Independent, licensed to practice in
the State and has at least five (5) years of architectural, engineering or
construction experience and which is reasonably acceptable to Lender. 

“Independent Manager” shall mean a natural person who has prior experience as an
independent director, independent manager or independent member with at least
three years of employment experience and who is provided by a nationally
recognized professional service company, and which individual is duly appointed
as an Independent Manager and who shall not have been at the time of such
individual’s appointment or at any time while serving as an Independent Manager
be, and may not have been at any time during the preceding five (5) years:

(a) a stockholder, member, director (other than as an Independent Manager),
officer, employee, partner, attorney or counsel of Borrower or any Affiliate of
Borrower;

(b) a customer, supplier or other Person who derives any of its revenues from
its activities with Borrower or any Affiliate of Borrower (other than as an
Independent Manager);

(c) a Person or other entity controlling or under common control with any such
stockholder, member, partner, customer, supplier or other Person;

(d) a member of the immediate family of any such stockholder, member, director,
officer, employee, partner, customer, supplier or other Person; or 

(e) or otherwise affiliated with Borrower or any stockholder, member, director,
officer, employee, partner, attorney or counsel of Borrower or any guarantor. 

For purposes of this definition of “Independent Manager”, (i) a “special purpose
entity” is an entity, whose organizational documents contain restrictions on its
activities and impose requirements intended to preserve such entity’s
separateness that are substantially similar to the provisions of Section 5.1.4 
hereof, (ii) a “nationally recognized professional service company” means CT
Corporation, Corporation Service Company, National Registered Lenders, Inc.,
Wilmington Trust Company, Stewart Management Company or Lord Securities
Corporation or, if none of those companies is then providing professional
Independent Managers, another nationally-recognized company reasonably approved
by Lender, in each case that is not an Affiliate of Borrower and that provides
professional Independent Managers and other corporate services in the ordinary
course of its business and (iii) the term “control” means the possession,
directly or indirectly, of the power to direct or cause the direction of the
management, policies or activities of such Person, whether through ownership of
voting securities, by contract or otherwise.

11

--------------------------------------------------------------------------------

 

 

“Initial ALX Competitors” shall have the meaning set forth in the definition of
“ALX Competitor” above.  

“Initial Interest Accrual Period” shall mean the period commencing on the
Closing Date and ending on December 29th, 2011.

“Insurance Requirements” shall mean, collectively, (a) all material terms of any
insurance policy required pursuant to this Agreement and (b) all material
regulations and then current standards applicable to or affecting the Property
or any part thereof or any use or condition thereof, which may, at any time, be
recommended by the Board of Fire Underwriters, if any, having jurisdiction over
the Property, or such other body exercising similar functions.

“Insurance Reserve Account” shall have the meaning set forth in
Section 3.1.1(c). 

“Insurance Reserve Amount” shall have the meaning set forth in Section 12.2.1. 

“Interest Accrual Period” shall have the meaning set forth in Section 2.2.5. 

“Interest Rate Protection Agreement”  shall mean one or more interest rate hedge
products (together with the schedules relating thereto) entered into in
connection with the Loan and satisfying the requirements of Section 5.1.25  and
otherwise in form and substance reasonably satisfactory to Lender, with a
confirmation from the Counterparty thereto, between Borrower or an Affiliate of
Borrower, as applicable, and a Counterparty with a Minimum Counterparty Rating,
and all amendments, restatements, replacements, supplements and modifications
thereto.  The term “Interest Rate Protection Agreement” shall include any Lender
Interest Rate Protection Agreement.

“Late Payment Charge” shall have the meaning set forth in Section 2.2.8. 

“Lease” shall mean, any lease, sublease or subsublease, letting, license,
concession or other agreement (whether written or oral and whether now or
hereafter in effect) pursuant to which any Person is granted by Borrower a
possessory interest in, or right to use or occupy all or any portion of any
space in the Property, and every modification, amendment or other agreement
relating to such lease, sublease, subsublease, or other agreement entered into
in connection with such lease, sublease, subsublease, or other agreement and
every guarantee of the performance and observance of the covenants, conditions
and agreements to be performed and observed by the other party thereto.

“Lease Modification” shall have the meaning set forth in Section 8.7.1. 

“Lease Termination Fee” shall have the meaning set forth in Section 12.5.1. 

12

--------------------------------------------------------------------------------

 

 

 

“Lease Termination Fee Reserve Account” shall have the meaning set forth in
Section 12.5.1. 

“Lease Termination Funds” shall have the meaning set forth in Section 12.5.1. 

“Leasing Reserve Account” shall have the meaning set forth in Section 3.1.1(d). 

“Legal Requirements” shall mean all present and future laws, statutes, codes,
ordinances, orders, judgments, decrees, injunctions, rules, regulations and
requirements, and irrespective of the nature of the work to be done, of every
Governmental Authority that has jurisdiction over the Borrower, the Guarantor
(in connection with the Loan) or the Property including, without limitation,
Environmental Laws and all covenants, restrictions and conditions now or
hereafter of record which may be applicable to Borrower or to the Property and
the Improvements and the Equipment thereon, or to the use, manner of use,
occupancy, possession, operation, maintenance, alteration, repair or
reconstruction of the Property and the Improvements and the Equipment thereon
including, without limitation, building and zoning codes and ordinances and laws
relating to handicapped accessibility.

“Lender” shall have the meaning set forth in the introductory paragraph of this
Agreement.

“Lender Interest Rate Protection Agreement” shall mean any Interest Rate
Protection Agreement entered into by Borrower with Lender or an Affiliate of
Lender as Counterparty, and only for so long as such Counterparty remains Lender
(or an Affiliate of Lender).

“Lender’s Notice” shall have the meaning set forth in Section 2.2.3(b). 

“Letter of Credit” or “Letters of Credit” shall mean one or more irrevocable,
unconditional, transferable, clean sight draft letters of credit, in favor of
Lender and entitling Lender to draw thereon in New York, New York, based solely
on a statement executed by an officer or authorized signatory of Lender and
issued by an Approved Bank.  If at any time (a) the institution issuing any such
Letter of Credit shall cease to be an Approved Bank or (b) the Letter of Credit
is due to expire prior to the sixtieth (60th) day after the Maturity Date
(without automatic renewal), Lender shall have the right immediately to draw
down the same in full and hold the proceeds thereof in accordance with the
provisions of this Agreement, unless Borrower shall deliver a replacement Letter
of Credit from an Approved Bank within (i) as to (a) above, twenty (20) days
after Lender delivers written notice to Borrower that the institution issuing
the Letter of Credit has ceased to be an Approved Bank or (ii) as to (b) above,
at least twenty (20) days prior to the expiration date of such Letter of
Credit.  Borrower shall not have or be permitted to have any liability or other
obligations under any reimbursement agreement with respect to any Letter of
Credit or otherwise in connection with reimbursement to the Approved Bank for
draws on such Letter of Credit.

“Liabilities” shall have the meaning set forth in Section 11.9.2(b). 

13

--------------------------------------------------------------------------------

 

 

“LIBOR” shall mean, with respect to each Interest Accrual Period, the rate for
deposits in U.S. dollars (with respect to the period equal or comparable to the
applicable Interest Accrual Period) that appears on Reuters Screen LIBOR01 Page
(or the successor thereto) as of 11:00 a.m., London time, on the related LIBOR
Determination Date.  If such rate does not appear on Reuters Screen LIBOR01 Page
as of 11:00 a.m., London time, on such LIBOR Determination Date, LIBOR shall be
the arithmetic mean of the offered rates (expressed as a percentage per annum)
for deposits in U.S. dollars (with respect to the period equal or comparable to
the applicable Interest Accrual Period) that appear on the Reuters Screen
LIBOR01 Page as of 11:00 a.m., London time, on such LIBOR Determination Date, if
at least two such offered rates so appear.  If fewer than two such offered rates
appear on the Reuters Screen LIBOR01 Page as of 11:00 a.m., London time, on such
LIBOR Determination Date, Lender shall request the principal London Office of
any four major reference banks in the London interbank market selected by Lender
to provide such bank’s offered quotation (expressed as a percentage per annum)
to prime banks in the London interbank market for deposits in U.S. dollars (with
respect to the period equal or comparable to the applicable Interest Accrual
Period) as of 11:00 a.m., London time, on such LIBOR Determination Date for the
then Principal Amount of the Loan.  If at least two (2) such offered quotations
are so provided, LIBOR shall be the arithmetic mean of such quotations.  If
fewer than two such quotations are so provided, Lender shall request any
three (3) major banks in New York City selected by Lender to provide such bank’s
rate (expressed as a percentage per annum) for loans in U.S. dollars to leading
European banks for a one-month period as of approximately 11:00 a.m., New York
City time on the applicable LIBOR Determination Date for the then Principal
Amount of the Loan.  If at least two (2) such rates are so provided, LIBOR shall
be the arithmetic mean of such rates.  LIBOR shall be determined by Lender and
at Borrower’s request, Lender shall provide Borrower with the basis for its
determination.   

“LIBOR Determination Date” shall mean, with respect to each Interest Accrual
Period where the Loan is a LIBOR Loan, the date that is two (2) London Business
Days prior to the date such Interest Accrual Period commences.

“LIBOR Rate” shall mean, for any Interest Accrual Period, a rate per annum
determined by Lender to be equal to LIBOR divided by (1 minus  the Reserve
Requirement) for such Interest Accrual Period plus  the Spread.

 “LIBOR Loan” shall mean the Loan or any portion thereof at any time in which
the Applicable Interest Rate thereon is calculated at the LIBOR Rate.

“License(s)” shall have the meaning set forth in Section 4.1.23. 

“Lien” shall mean any mortgage, deed of trust, lien, pledge, hypothecation,
assignment, security interest, or any other encumbrance or charge on or
affecting Borrower, the Property, any portion thereof or any interest of
Borrower therein, including, without limitation, any conditional sale or other
title retention agreement, any financing lease having substantially the same
economic effect as any of the foregoing, the filing of any financing statement,
and the filing of mechanic’s, materialmen’s and other similar liens and
encumbrances.

14

--------------------------------------------------------------------------------

 

 

“Loan” shall mean the loan in the original principal amount of Two Hundred
Seventy-Five Million and No/100 Dollars ($275,000,000.00) being made by Lender
to Borrower with respect to the Property which is the subject of this Agreement.

“Loan Agreement”  shall mean this Agreement.

“Loan Documents” shall mean, collectively, this Agreement, the Note, the
Mortgage, the Assignment of Leases, the Assignment of Contracts, the
Environmental Indemnity Agreement, the Assignment of Management Agreement, the
Guaranty, the Assignment of Interest Rate Protection Agreement, the Account
Agreement, the Cash Management Agreement, as well as all other documents now or
hereafter executed and/or delivered by Borrower or Guarantor with respect to the
Loan.

“London Business Day” shall mean any day other than a Saturday, Sunday or any
other day on which commercial banks in London, England, or New York, New York,
are not open for business.

“Losses” shall have the meaning set forth in Section 14.1.2. 

“Management Agreement” shall mean, collectively, (x) that certain Rego Park II
Management Agreement, dated as of the date hereof, by and between Borrower and
Manager, and (y) that certain Rego Park II Retention Agreement, dated as of the
date hereof, by and between Borrower and Manager, as the same may be amended,
restated, replaced, supplemented or otherwise modified from time to time in
accordance with the terms hereof.

“Management Fees” shall mean an amount equal to the property management fees
payable to the Manager pursuant to the terms of the Management Agreement for
base management services.

“Manager” shall mean ALX.

“Manager Lease Fees” shall mean the fees for leasing space at the property
payable to Manager pursuant to the terms of the Management Agreement.

“Material Action” shall mean, with respect to any Person, to institute
proceedings to have such Person be adjudicated bankrupt or insolvent, or consent
to the institution of bankruptcy or insolvency proceedings against such Person
or file a petition seeking, or consent to, reorganization or relief with respect
to such Person under any applicable federal or state law relating to bankruptcy,
or consent to the appointment of a receiver, liquidator, assignee, trustee,
sequestrator (or other similar official) of such Person or a substantial part of
its property, or make any assignment for the benefit of creditors of such
Person, or admit in writing such Person’s inability to pay its debts generally
as they become due, or declare or effectuate a moratorium on the payment of any
obligation, or take action in furtherance of any such action.

“Material Adverse Effect” shall mean any event or condition that has a material
adverse effect, in each case, taken as a whole on (a) the Property, (b) the use,
operation or value of the Property, (c) the business, profits, operations or
financial condition of Borrower or Guarantor, (d) the ability of Borrower to
repay the principal and interest of the Loan as it becomes due or to satisfy any
of Borrower’s obligations under the Loan Documents, (e) the enforceability or
validity of the Loan Documents or the perfection or priority of the Liens
created under the Loan Documents or (f) the rights, interests and remedies of
Lender under the Loan Documents.

15

--------------------------------------------------------------------------------

 

 

“Material Alteration” shall mean any Alteration which, when aggregated with (a)
all related Alterations (other than decorative work such as painting, wall
papering and carpeting and the replacement of fixtures, furnishings and
equipment to the extent being of a routine and recurring nature and performed in
the ordinary course of business) constituting a single project and (b) all other
then-ongoing Alterations commenced after the Closing Date, involves an estimated
cost exceeding the Threshold Amount with respect to such Alteration or related
Alterations (including the Alteration in question) then being undertaken at the
Property.

“Material Business Terms” shall have the meaning set forth in Section 8.7.1. 

“Maturity Date” shall mean November 30, 2018 or such earlier date on which the
final payment of principal of the Note becomes due and payable as therein or
herein provided, whether at such stated maturity date, by declaration of
acceleration, or otherwise.

“Maximum Legal Rate” shall mean the maximum non‑usurious interest rate, if any,
that at any time or from time to time may be contracted for, taken, reserved,
charged or received on the indebtedness evidenced by the Note and as provided
for herein or the other Loan Documents, under the laws of such state or states
whose laws are held by any court of competent jurisdiction to govern the
interest rate provisions of the Loan.

“Microbial Matter” shall mean fungi or bacterial matter which reproduces through
the release of spores or the splitting of cells, including, but not limited to,
mold, mildew and viruses, whether or not such microbial matter is living.

“Minimum Counterparty Rating”  shall mean a long-term unsecured debt rating of
not less than “A” from S&P.

“Monetary Default” shall mean a Default (a) in an obligation to pay money
hereunder or under any Loan Document or (b) arising pursuant to Section
13.1(a)(vi) or (vii). 

“Monthly Capital Expenditures Reserve Amount” shall have the meaning set forth
in Section 12.3.1. 

“Monthly Insurance Reserve Amount” shall have the meaning set forth in
Section 12.2.1. 

“Monthly Tax Reserve Amount” shall have the meaning set forth in
Section 12.1.1. 

“Monthly Tenant Leasing Reserve Amount” shall have the meaning set forth in
Section 12.4.1.  

“Moody’s” shall mean Moody’s Investors Service, Inc.

“Mortgage”  shall mean that certain first priority Consolidated, Amended and
Restated Fee and Leasehold Mortgage, Assignment of Leases and Rents and Security
Agreement, dated as of the date hereof, between Borrower and Lender, and
encumbering the

16

--------------------------------------------------------------------------------

 

 

Property, as the same may be amended, restated, replaced, supplemented or
otherwise modified from time to time.

“Multi-Asset Person” shall mean a Person in respect of which the net operating
income from the Property (or such portion thereof allocable to such Person)
represents less than fifty percent (50%) of such Person’s aggregate gross
income.

“Net Operating Income” shall mean the amount obtained by subtracting Operating
Expenses from Operating Income.

“New Lease” shall have the meaning set forth in Section 8.7.1. 

“Non‑Disturbance Agreement” shall have the meaning set forth in Section 8.7.9. 

“Non-Excluded Taxes” shall have the meaning set forth in Section 2.2.10. 

“Note” shall mean that certain Consolidated, Amended and Restated Promissory
Note, dated the date hereof, between Borrower and Lender in the principal amount
of Two Hundred and Seventy-Five Million and No/100 Dollars ($275,000,000.00), as
same may be amended, supplemented, restated, increased, extended and
consolidated, substituted or replaced from time to time.

“Notice of Satisfaction” shall mean that certain notice of satisfaction
(tracking number 06DEPTECH033Q) issued by the Department of Environmental
Protection of the City of New York on March 23, 2009.

“Obligations” shall have the meaning set forth in the Mortgage.

“OFAC” has the meaning set forth in Section 4.1.40. 

“Operating Expenses” shall mean, for any period, without duplication, all
expenses actually paid or payable by Borrower during such period in connection
with the operation, management, maintenance, repair and use of the Property,
determined on an accrual basis, and, except to the extent otherwise provided in
this definition, in accordance with GAAP.  Operating Expenses specifically shall
include (a) all operating expenses incurred in such period based on quarterly
financial statements delivered to Lender in accordance with Section 10.2.1,
(b) property management fees in an amount equal to two percent (2%) of Operating
Income, (c) administrative, payroll, security and general expenses for the
Property, (d) the cost of utilities, inventories and fixed asset supplies
consumed in the operation of the Property, (e) a reasonable reserve for
uncollectible accounts (to the extent that the income relating to such accounts
has been included in the determination of Operating Income), (f) costs and fees
of Independent professionals (including, without limitation, legal, accounting,
consultants and other professional expenses), technical consultants, operational
experts (including quality assurance inspectors) or other third parties retained
to perform services required or permitted hereunder, (g) cost of attendance by
employees at training and manpower development programs, (h) association dues,
(i) computer processing charges, (j) operational equipment and other lease
payments as permitted herein or reasonably approved by Lender and (k) taxes and
other Impositions, other than income taxes or other Impositions in the nature of
income taxes and insurance premiums.

   

17

--------------------------------------------------------------------------------

 

 

Notwithstanding the foregoing, Operating Expenses shall not include
(a) depreciation or amortization, (b) income taxes or other Impositions in the
nature of income taxes, (c) any expenses (including legal, accounting and other
professional fees, expenses and disbursements) incurred in connection with the
making of the Loan or the sale, exchange, transfer, financing or refinancing of
all or any portion of the Property or in connection with the recovery of
Proceeds which are applied to prepay the Note, (d) any expenses which in
accordance with GAAP should be capitalized, (e) Debt Service, (f) any item of
expense which would otherwise be considered within Operating Expenses pursuant
to the provisions above but which is paid directly by any Tenant, (g) deposits
required to be made to the Reserve Accounts, (h) leasing commissions, including
all Manager Lease Fees, and (i) tenant improvements and allowances and other
reletting costs.

“Operating Income” shall mean, for any period, all revenues of Borrower during
such period from the use, ownership or operation of the Property as follows:

(a)                all amounts payable to Borrower by any Person as Rent and
other amounts under Leases, license agreements, occupancy agreements, concession
agreements or other agreements relating to the Property (provided that Rents
shall not be straight-lined as required under GAAP);

(b)               business interruption or rent insurance proceeds allocable to
the applicable calculation period;

(c)                payments received for utility charges, escalations, forfeited
security deposits, interest on credit accounts, service fees or charges, license
fees, parking fees and other pass-through reimbursements paid by Tenants under
the Leases of any nature; and

(d)               all other amounts which in accordance with GAAP are included
in Borrower’s annual financial statements as operating income attributable to
the Property.

Notwithstanding the foregoing, Operating Income shall not include (i) any
Proceeds (other than business interruption or rent insurance proceeds and only
to the extent allocable to the applicable calculation period), (ii) any proceeds
resulting from the Transfer of all or any portion of the Property, (iii) any
Rent attributable to a Lease prior to the date on which (A) the actual payment
of rent is required to commence thereunder and (B) all free rent periods have
expired, except that with respect to Leases providing for recurrent free rent
periods, the initial free rent period shall have expired, provided, however,
that if a Lease meets the requirements set forth in clause (A) and (B) at any
time during the applicable Calculation Period, the Rents attributable to such
Lease shall be included in the calculation of Operating Income for such
Calculation Period, (iv) any item of income otherwise included in Operating
Income but paid directly by any Tenant to a Person other than Borrower as an
offset or deduction against Rent payable by such Tenant, provided such item of
income is for payment of an item of expense (such as payments for utilities paid
directly to a utility company) and such expense is otherwise excluded from the
definition of Operating Expenses pursuant to clause (f)  of the definition
thereof, (v) security deposits received from Tenants until forfeited or applied,
(vi) any termination fees paid under any Lease in connection with the
termination thereof (except to the

18

--------------------------------------------------------------------------------

 

 

extent applied on a pro‑rata basis over the non‑terminable portion of the Lease
term prior to such termination) and (vii) interest income.  Operating Income
shall be calculated on the accrual basis of accounting and, except to the extent
otherwise provided in this definition, in accordance with GAAP.

“Opinion of Counsel” shall mean an opinion of counsel of a law firm selected by
Borrower and reasonably acceptable to Lender.

“Other Charges” shall mean maintenance charges, impositions other than
Impositions, and any other charges, including, without limitation, vault charges
and license fees for the use of vaults, chutes and similar areas adjoining the
Property, now or hereafter levied or assessed or imposed against the Property or
any part thereof by any Governmental Authority, other than those required to be
paid by a Tenant pursuant to its respective Lease.

“Patriot Act” shall have the meaning set forth in the definition of Prescribed
Laws.

“Patriot Act Offense” has the meaning set forth in Section 4.1.40. 

“Payment Date” shall be the thirtieth (30) calendar day of each calendar month
and if such day is not a Business Day, then the Business Day immediately
succeeding such day, commencing on December 30, 2011 and continuing to and
including the Maturity Date.  “Payment Date” shall also include such earlier
date, if any, on which the unpaid Principal Amount is paid in full.

“Permitted Debt” shall mean, collectively, (a) the Note and the other
obligations, indebtedness and liabilities specifically provided for in any Loan
Document and secured by this Agreement, the Mortgage and the other Loan
Documents, (b) trade payables incurred in the ordinary course of Borrower’s
business, not secured by Liens on the Property (other than statutory liens under
the UCC and liens being properly contested in accordance with the provisions of
this Agreement or the Mortgage or Liens for amounts not yet due and payable),
not to exceed $5,000,000.00 outstanding at any one time (but such calculation
shall not include any amounts for which there are deposits held in the Reserve
Accounts), payable by or on behalf of Borrower for or in respect of the
operation of the Property in the ordinary course of operating Borrower’s
business, provided that (but subject to the remaining terms of this definition)
each such amount shall be paid within sixty (60) days following the date on
which each such amount is incurred, except for accounting fees, which may be
paid on an annual basis, and (c) amounts due under any equipment leases,
provided that, at all times during the term of the Loan, the aggregate amount
outstanding under the equipment leases shall not exceed $500,000.  Nothing
contained herein shall be deemed to require Borrower to pay any amount, so long
as Borrower is in good faith, and by proper legal proceedings, diligently
contesting the validity, amount or application thereof, provided that in each
case, at the time of the commencement of any such action or proceeding, and
during the pendency of such action or proceeding (i) no Event of Default shall
exist and be continuing hereunder, (ii) adequate reserves with respect thereto
are maintained on the books of Borrower in accordance with GAAP, (iii) such
contest operates to suspend collection or enforcement, as the case may be, of
the contested amount and such contest is maintained and prosecuted continuously
and with diligence and (iv) the amount being

19

--------------------------------------------------------------------------------

 

 

contested shall not exceed $1,500,000.  Notwithstanding anything set forth
herein, in no event shall Borrower be permitted under this provision to enter
into a note (other than the Note and the other Loan Documents) or other
instrument for borrowed money.

“Permitted Encumbrances” shall mean, collectively, (a) any Lien and security
interest created or permitted by the Loan Documents, (b) any Lien, encumbrances
and other matters disclosed in the Title Policy, (c) any Lien, if any, for
Impositions, or for Other Charges, in either case which are not yet due or
delinquent or are the subject of a permitted contest pursuant to Section 7.3,
(d) statutory liens for labor or materials filed against the Property that are
the subject of a permitted contest pursuant to Section 7.3, (e) any Lien arising
after the date hereof in connection with the actions permitted to be taken by
Borrower in accordance with the provisions of Section 7.3, (f) any Lien filed
against equipment leased pursuant to equipment leases permitted hereunder and
(g) the Leases.

“Permitted Investments” shall mean any one or more of the following obligations
or securities with maturities of not more than three hundred sixty‑five (365)
days acquired at a purchase price of not greater than par, payable on demand or
having a maturity date not later than the Business Day immediately prior to the
first Payment Date following the date of acquiring such investment and meeting
one of the appropriate standards set forth below:

(a)                obligations of, or obligations fully guaranteed as to payment
of principal and interest by, the United States or any agency or instrumentality
thereof provided  such obligations are backed by the full faith and credit of
the United States of America including, without limitation, obligations of:  the
U.S. Treasury (all direct or fully guaranteed obligations), the Farmers Home
Administration (certificate of beneficial ownership), the General Services
Administration (participation certificates), the U.S. Maritime Administration
(guaranteed Title XI financing), the Small Business Administration (guaranteed
participation certificates and guaranteed pool certificates), the U.S.
Department of Housing and Urban Development (local authority bonds) and the
Washington Metropolitan Area Transit Authority (guaranteed transit bonds);
provided, however, that the investments described in this clause (a) must
(i) have a predetermined fixed dollar of principal due at maturity that cannot
vary or change, (ii) if such investments have a variable rate of interest, such
interest rate must be tied to a single interest rate index plus  a fixed spread
(if any) and must move proportionately with that index and (iii) such
investments must not be subject to liquidation prior to their maturity;

(b)               Federal Housing Administration debentures;

(c)                obligations of the following United States government
sponsored agencies:  Federal Home Loan Mortgage Corp. (debt obligations), the
Farm Credit System (consolidated systemwide bonds and notes), the Federal Home
Loan Banks (consolidated debt obligations), the Federal National Mortgage
Association (debt obligations), the Student Loan Marketing Association (debt
obligations), the Financing Corp. (debt obligations), and the Resolution Funding
Corp. (debt obligations); provided, however, that the investments described in
this clause (c) must (i) have a predetermined fixed dollar of principal due at
maturity that cannot vary or change, (ii) if such investments have a variable
rate of interest, such interest rate must be tied to a single

20

--------------------------------------------------------------------------------

 

 

interest rate index plus  a fixed spread (if any) and must move proportionately
with that index and (iii) such investments must not be subject to liquidation
prior to their maturity;

(d)               federal funds, unsecured certificates of deposit, time
deposits, bankers’ acceptances and repurchase agreements with maturities of not
more than three hundred sixty‑five (365) days of any bank, the short-term
obligations of which at all times are rated in the highest short-term rating
category by two (2) of the Rating Agencies (or, if not rated by all Rating
Agencies, rated by at least one (1) Rating Agency in the highest short-term
rating category and otherwise acceptable to each other Rating Agency, as
confirmed in writing that such investment would not, in and of itself, result in
a downgrade, qualification or withdrawal of the then current ratings assigned to
the Securities); provided, however, that the investments described in this
clause (d) must (i) have a predetermined fixed dollar of principal due at
maturity that cannot vary or change, (ii) if such investments have a variable
rate of interest, such interest rate must be tied to a single interest rate
index plus  a fixed spread (if any) and must move proportionately with that
index and (iii) such investments must not be subject to liquidation prior to
their maturity;

(e)                fully Federal Deposit Insurance Corporation insured demand
and time deposits in, or certificates of deposit of, or bankers’ acceptances
issued by, any bank or trust company, savings and loan association or savings
bank, the short-term obligations of which at all times are rated in the highest
short-term rating category by each Rating Agency (or, if not rated by all Rating
Agencies, rated by at least one (1) Rating Agency in the highest short-term
rating category and otherwise acceptable to each other Rating Agency, as
confirmed in writing that such investment would not, in and of itself, result in
a downgrade, qualification or withdrawal of the then current ratings assigned to
the Securities); provided, however, that the investments described in this
clause (e) must (i) have a predetermined fixed dollar of principal due at
maturity that cannot vary or change, (ii) if such investments have a variable
rate of interest, such interest rate must be tied to a single interest rate
index plus  a fixed spread (if any) and must move proportionately with that
index and (iii) such investments must not be subject to liquidation prior to
their maturity;

(f)                debt obligations with maturities of not more than three
hundred sixty‑five (365) days and at all times rated by each Rating Agency (or,
if not rated by all Rating Agencies, rated by at least one (1) Rating Agency and
otherwise acceptable to each other Rating Agency, as confirmed in writing that
such investments would not, in and of itself, result in a downgrade,
qualification or withdrawal of the then current ratings assigned to the
Securities) in its highest long-term unsecured debt rating category; provided,
however, that the investments described in this clause (f) must (i) have a
predetermined fixed dollar of principal due at maturity that cannot vary or
change, (ii) if such investments have a variable rate of interest, such interest
rate must be tied to a single interest rate index plus  a fixed spread (if any)
and must move proportionately with that index and (iii) such investments must
not be subject to liquidation prior to their maturity;

(g)               commercial paper (including both non-interest bearing discount
obligations and interest bearing obligations payable on demand or on a specified
date not

   

21

--------------------------------------------------------------------------------

 

 

more than one (1) year after the date of issuance thereof) with maturities of
not more than three hundred sixty‑five (365) days and that at all times is rated
by each Rating Agency (or, if not rated by all Rating Agencies, rated by at
least one (1) Rating Agency and otherwise acceptable to each other Rating
Agency, as confirmed in writing that such investment would not, in and of
itself, result in a downgrade, qualification or withdrawal of the then current
ratings assigned to the Securities) in its highest short-term unsecured debt
rating; provided, however, that the investments described in this clause (g)
must (i) have a predetermined fixed dollar of principal due at maturity that
cannot vary or change, (ii) if such investments have a variable rate of
interest, such interest rate must be tied to a single interest rate index plus 
a fixed spread (if any) and must move proportionately with that index and
(iii) such investments must not be subject to liquidation prior to their
maturity;

(h)               units of taxable money market funds, which funds are regulated
investment companies, seek to maintain a constant net asset value per share and
invest solely in obligations backed by the full faith and credit of the United
States, which funds have the highest rating available from each Rating Agency
(or, if not rated by all Rating Agencies, rated by at least one (1) Rating
Agency and otherwise acceptable to each other Rating Agency, as confirmed in
writing that such investment would not, in and of itself, result in a downgrade,
qualification or withdrawal of the then current ratings assigned to the
Securities) for money market funds; and

(i)                 any other security, obligation or investment which has been
approved as a Permitted Investment in writing by Lender.

“Permitted Transfers” means any of the following, provided  the same shall not
result in a violation of Legal Requirements, including without limitation, ERISA
and Prescribed Laws, and provided that, with respect to Permitted Transfers
(other than a ALX Transfer) the same shall not cause the proposed transferee to
exceed exposure limits of Lender (provided, however, that if Lender shall
determine that a Transfer to such proposed transferee would exceed the exposure
limits of Lender, then Lender shall so notify Borrower within ten (10) Business
Days after the proposed transferee has been identified to Lender with a request
for approval set forth in a written notice that states clearly (in 14-point type
or larger): “THIS IS A REQUEST FOR APPROVAL OF A TRANSFEREE.  LENDER SHALL HAVE
NO RIGHT TO OBJECT TO THE TRANSFEREE BASED ON THE TRANSFEREE EXCEEDING THE
EXPOSURE LIMITS OF LENDER IF LENDER DOES NOT RESPOND TO THIS REQUEST WITHIN TEN
(10) BUSINESS DAYS” and in the event Lender fails to so notify Borrower within
such ten (10) Business Day period, Lender shall have no right to object to the
proposed transferee on such basis): 

(a)                any pledge of direct or indirect equity interests in and/or
right to distributions by ALX or any Multi-Asset Person to secure a loan to any
such Persons that is secured by all or a substantial portion of any of such
Person’s assets;

(b)               the Transfer or issuance of any securities or any direct or
indirect interests in (i) any direct or indirect owner of Borrower, in either
case, whose securities are publicly traded on a national exchange (including
ALX) (regardless of whether such

22

--------------------------------------------------------------------------------

 

 

Transfer or issuance is of publicly traded securities or interests), (ii) any
Person who directly or indirectly holds such publicly traded securities or
interests or (iii) any Multi-Asset Person; provided, that after such Transfer,
ALX shall continue to Control Borrower; or

(c)                the merger or consolidation of ALX with or into any other
Person or sale of all or substantially all of the assets of ALX (each, an “ALX
Transfer” and, collectively, “ALX Transfers”);  provided, however, that if any
ALX Transfer or series of ALX Transfers (other than the sale of publicly traded
securities in ALX) shall result in a change of Control of ALX, then Lender’s
prior written consent (which shall not be unreasonably withheld, conditioned or
delayed) shall be required in connection with such ALX Transfer unless after
giving effect to such ALX Transfer, ALX (or the successor entity thereto) shall
be a Person that has and provides substantially at least the same experience and
expertise as ALX prior to such Transfer, merger or consolidation in conducting
business of the nature currently conducted by ALX in respect of the Property’s
type.

“Person” shall mean any individual, corporation, partnership, joint venture,
limited liability company, estate, trust, unincorporated association, any
federal, state, county or municipal government or any bureau, department or
agency thereof and any fiduciary acting in such capacity on behalf of any of the
foregoing.

“Physical Conditions Report” shall mean Physical Conditions Report shall mean
that certain Property Condition Assessment dated as of July 22, 2011, prepared
by Jones, Hill, McFarland & Ellis.

“Plan” shall have the meaning set forth in Section 4.1.10(a). 

“Prepayment Premium” shall mean in respect of any prepayment of the Loan (other
than any prepayment of the Loan in accordance with Section 2.2.3(h), Section
2.2.9 or Section 6.2, which shall not give rise to any Prepayment Premium or
penalty) during the Prepayment Premium Period, an amount equal to one percent
(1%) of the Principal Amount so prepaid. 

“Prepayment Premium Period” shall mean the period commencing on the Closing Date
and ending on the first (1st) anniversary thereof.

“Prescribed Laws” shall mean, collectively, (a) the Uniting and Strengthening
America by Providing Appropriate Tools Required to Intercept and Obstruct
Terrorism Act of 2001 (Public Law 107‑56) (The USA PATRIOT Act) (the “Patriot
Act”), (b) Executive Order No. 13224 on Terrorist Financing, effective
September 24, 2001, and relating to Blocking Property and Prohibiting
Transactions With Persons Who Commit, Threaten to Commit, or Support Terrorism,
(c) the International Emergency Economic Power Act, 50 U.S.C. § 1701 et seq.,
and (d) all other Legal Requirements relating to money laundering or terrorism.

“Principal Amount” shall mean the outstanding principal amount of the Loan.

“Proceeds” shall have the meaning set forth in Section 6.2.2. 

23

--------------------------------------------------------------------------------

 

 

 

“Provided Information” shall have the meaning set forth in Section 11.6.1. 

“Property” shall have the meaning set forth in the Mortgage.

“Qualified Appraiser” means an independent, nationally recognized, M.A.I.
certified appraiser reasonably selected by Lender.

“Qualified Manager” shall mean (a) ALX, VRLP or any Affiliate of ALX or VRLP,
(b) a reputable and experienced management company which manages at least
5,000,000 square feet of gross leasable area exclusive of the Property and which
management company shall have at least five (5) years of experience managing
properties similar in class and size to the Property which are located in New
York City and/or other similar metropolitan areas, or (c) any Person with
respect to which Borrower shall have obtained the prior written consent of
Lender, which consent shall not be unreasonably withheld.  

“Rating Agencies” shall mean (a) prior to a Securitization, each of S&P, Moody’s
and Fitch and any other nationally recognized statistical rating agency which
has been approved by Lender and are reasonably anticipated by Lender to rate the
Securities in the Securitization, and (b) after a Securitization has occurred,
each such Rating Agency which has rated the Securities in the Securitization.

“Rating Agency Confirmation” shall mean a written affirmation from each of the
Rating Agencies that the credit rating of the Securities by such Rating Agency
immediately prior to the occurrence of the event with respect to which such
Rating Agency Confirmation is sought will not be qualified, downgraded or
withdrawn as a result of the occurrence of such event, which affirmation may be
granted or withheld in such Rating Agency’s sole and absolute discretion;
provided that in the event that a Securitization has occurred, but a Rating
Agency, within the period of time provided in the Securitization’s pooling and
servicing agreement (or similar agreement), has not responded to the request for
a Rating Agency Confirmation or has responded in a manner that indicates that
such Rating Agency is neither reviewing such request nor waiving the requirement
for a Rating Agency Confirmation, then the approval of Lender shall be required
in lieu of such Rating Agency Confirmation, which such approval shall be based
on Lender’s good faith determination of whether such Rating Agency would issue a
Rating Agency Confirmation (unless Lender has an independent approval right in
respect of the matter at issue pursuant to the terms of this Agreement, in which
case the discretion afforded to Lender in connection with such independent
approval right shall apply instead).

“REA” shall mean, collectively, as the same may be amended, restated,
supplemented or otherwise modified from time to time, those certain Agreements
more specifically described on Schedule 1 attached hereto and made a part
hereof.

“Reference Rate” shall mean, for any day, the rate of interest for such day from
time to time announced by Citibank, N.A., at its New York City Main Branch as
its prime rate (being a base rate for calculating interest on certain loans),
each change in any interest rate hereunder based on the Reference Rate to take
effect at the time of such change in the prime rate.  The Reference Rate is not
necessarily the lowest rate for commercial or other types of loans and Lender
has not committed to charge interest hereunder at any lower or lowest rate at
which Citibank, N.A. may now or in the future make loans to Borrower or other
borrowers.

24

--------------------------------------------------------------------------------

 

 

 

“Regulation D” shall mean Regulation D of the Board of Governors of the Federal
Reserve System from time to time in effect, including any successor or other
Regulation or official interpretation of said Board of Governors relating to
Reserve Requirements applicable to member banks of the Federal Reserve System.

“Regulatory Change” shall mean any change after the date of this Agreement in
Federal, state or foreign law or regulations (including, without limitation,
Regulation D) applying to a class of banks including Lender or the adoption or
making after such date of any interpretation, directive or request applying to a
class of banks including Lender of or under any Federal, state or foreign law or
regulations (whether or not having the force of law and whether or not failure
to comply therewith would be unlawful) by any court or government or monetary
authority charged with the interpretation or administration thereof.

“Relevant Portions” shall have the meaning set forth in Section 11.9.2. 

“Remargining Collateral” shall have the meaning set forth in Section 3.1.6(b). 

“Rent Roll” shall have the meaning set forth in Section 4.1.27(a). 

“Rents” shall mean all rents, rent equivalents, moneys payable as damages or in
lieu of rent or rent equivalents, royalties (including, without limitation, all
oil and gas or other mineral royalties and bonuses), income, receivables,
receipts, revenues, deposits (including, without limitation, security, utility
and other deposits), accounts, cash, issues, profits, charges for services
rendered, and other consideration of whatever form or nature received by or paid
to or for the account of or benefit of Borrower, Manager (as agent of Borrower)
or any of their agents or employees from any and all sources arising from or
attributable to the Property, including all receivables, customer obligations,
installment payment obligations and other obligations now existing or hereafter
arising or created out of the sale, lease, sublease, license, concession or
other grant of the right of the use and/or occupancy of the Property or
rendering of services by Borrower, Manager (as agent of Borrower) or any of
their agents or employees in connection with the Property and Proceeds, if any,
from business interruption or other loss of income insurance required to be paid
pursuant to a Lease.

“Required Amount” shall have the meaning set forth in Section 3.1.5.

“Reserve Accounts” shall mean, collectively, the Tax Reserve Account, the
Insurance Reserve Account, the Debt Service Reserve Account, the Leasing Reserve
Account, the Lease Termination Fee Reserve Account, the Capital Expenditures
Reserve Account and any other escrow fund established by the Loan Documents.

“Reserve Requirements” shall mean, for any day as applied to a LIBOR Loan the
aggregate (without duplication) of the rates (expressed as a decimal fraction)
of reserve requirements in effect on such day, if any, (including, without
limitation, any supplemental, marginal and emergency reserves) under any
regulations of the Board of Governors of the Federal Reserve System or other
Governmental Authority having jurisdiction with respect thereto dealing with
reserve requirements prescribed for eurocurrency funding (currently referred to
as “Eurocurrency Liabilities” in Regulation D) required to be maintained by
Lender

25

--------------------------------------------------------------------------------

 

 

 

or its Loan participants, if any.  Without limiting the effect of the foregoing,
the Reserve Requirement shall reflect any other reserves required to be
maintained by Lender or any of its Loan participants, if any, by reason of any
Regulatory Change against (a) any category of liabilities that includes deposits
by reference to which LIBOR is to be determined as provided in this Agreement or
(b) any category of extensions of credit or other assets that includes the loans
the interest rate on which is determined on the basis of rates used in
determining LIBOR.  Notwithstanding anything to the contrary contained herein,
any increase in the reserve requirements described in the definition which
arises subsequent to the date of this Agreement shall not be included within
“Reserve Requirements” to the extent that Lender fails to notify Borrower of
such increase within ninety (90) days after Lender should reasonably have been
aware of such increase; provided, however, that at such time as Lender notifies
Borrower of such increase, Lender shall be entitled to the increase for the
immediately preceding period of ninety (90) days, as applicable, regardless of
whether Lender should reasonably have been aware of such increase prior to the
date thereof.

“Residential Unit” shall have the meaning set forth in Section 8.8.1. 

“Retail Unit” shall have the meaning set forth in Section 8.8.1. 

“Retainage Release Threshold” shall have the meaning set forth in
Section 6.2.5(a). 

“S&P” shall mean Standard & Poor’s Ratings Services, a division of The McGraw
Hill Companies.

“Securities” shall have the meaning set forth in Section 11.6. 

“Securities Act” shall have the meaning set forth in Section 11.9.1. 

“Securitization” shall have the meaning set forth in Section 11.6. 

“Single Purpose Entity” shall mean an entity meeting all of the requirements of
Section 5.1.4  of this Agreement (but in the case of an entity other than
Borrower, substituting the name of such entity for the term “Borrower”
throughout Section 5.1.4  and otherwise revising such Section 5.1.4 to reflect
the purpose and business of such entity, for purposes of determining whether
such entity meets such requirements).

“Special Member” shall mean a Springing Member in a given Delaware limited
liability company who has become a member in such limited liability company to
the extent so provided in such limited liability company’s operating agreement.

“Spread” shall mean one hundred eighty five (185) basis points.

“Springing Member” shall mean a Person who has signed the limited liability
company agreement of a given Delaware limited liability company, which agreement
provides that, upon the withdrawal, dissolution or disassociation of the last
remaining member of such limited liability company, such Person shall become a
member of such limited liability company having no economic interest therein.

26

--------------------------------------------------------------------------------

 

 

“Standard Form of Lease” shall have the meaning set forth in Section 8.7.2(a). 

“State” shall mean the State of New York.

“Sub‑Account(s)” shall have the meaning set forth in Section 3.1.1. 

“Substitute Rate Loan” shall mean the Loan at any time in which the Applicable
Interest Rate is calculated at the Reference Rate plus  the Spread in accordance
herewith.

“Substitute Rate Tranche” shall mean the Loan or any portion thereof at any time
in which the Applicable Interest Rate for the Loan or such portion thereof is
calculated with reference to the Reference Rate.

“Successor Borrower” shall have the meaning set forth in Section 8.5.2. 

“Survey” shall mean a survey of the Property prepared by Garden State
Engineering, Surveying & Planning of New York, P.C., or a surveyor licensed in
the State and satisfactory to Lender and the company or companies issuing the
Title Policy, and containing either a certification of such surveyor or a
certification of visual update from such surveyor, in either case reasonably
satisfactory to Lender.

“Taking” shall mean a temporary or permanent taking by any Governmental
Authority as the result or in lieu or in anticipation of the exercise of the
right of condemnation or eminent domain, of all or any part of the Property, or
any interest therein or right accruing thereto, including any right of access
thereto or any change of grade affecting the Property or any part thereof.

“Tax Reserve Account” shall have the meaning set forth in Section 3.1.1(b). 

“Tax Reserve Amount” shall have the meaning set forth in Section 12.1.1. 

“Tenant” shall mean any Person leasing, subleasing or otherwise occupying any
portion of the Property other than the Manager and its employees, agents and
assigns.

“Tenant Leasing Funds” shall have the meaning set forth in Section 12.4.1. 

“Termination Space” shall have the meaning set forth in Section 12.5.1. 

“Terrorism Policy” shall have the meaning set forth in Section 6.1.1(c)(iv). 

“Terrorism Premium Limit” shall mean, for each calendar year, an annual
Insurance Premium that is equal to $0.05 per $100 of the “total insured value”
of the Property, (where “total insured value” shall mean the 100% replacement
cost of the Improvements and the personal property on the Property and the
required business income value). 

27

--------------------------------------------------------------------------------

 

 

 

“Threshold Amount” shall mean an amount equal to Five Million and No/100 Dollars
($5,000,000.00).

“Title Company” shall mean Stewart Title Insurance Company as lead title
insurance company along with Chicago Title insurance Company, Commonwealth Land
Title Insurance Company, Fidelity Title Insurance Company and First American
Title Insurance Company, as co-insurers.

“Title Policy” shall mean an ALTA mortgagee title insurance policy in a form
acceptable to Lender (or, if the Property is in a State which does not permit
the issuance of such ALTA policy, such form as shall be permitted in such State
and acceptable to Lender) issued by the Title Company on the date hereof with
respect to the Property and insuring the lien of the Mortgage.

“Total Loss” shall mean (a) a casualty, damage or destruction of the Property
which, in the reasonable judgment of Lender, (i) involves a loss of more than
forty percent (40%) of the total floor area of the Improvements at the Property,
or (ii) results in the cancellation of leases comprising more than forty
percent (40%) of the rentable area of the Property, and in either case with
respect to which Borrower is not required under the Leases to apply Proceeds to
the restoration of the Property; or (b) a permanent Taking which, in the
reasonable judgment of Lender, (i) involves an actual or constructive loss of
more than forty percent (40%) of the land constituting the Property, or
(ii) renders untenantable more than forty percent (40%) of the rentable area of
the Property; or (c) a casualty, damage, destruction or Taking that affects so
much of the Property such that it would be impracticable, in Lender’s reasonable
discretion, even after restoration, to operate the Property as an economically
viable whole.

“Transfer” shall mean to, directly or indirectly, sell, assign, convey,
mortgage, transfer, pledge, hypothecate, encumber, grant a security interest in,
exchange or otherwise dispose of any beneficial interest or grant any option or
warrant with respect to, or where used as a noun, a direct or indirect sale,
assignment, conveyance, transfer, pledge or other disposition of any beneficial
interest by any means whatsoever whether voluntary, involuntary, by operation of
law or otherwise.

“TRIA” shall mean Terrorism Risk Insurance Program Reauthorization Act of 2007
or another similar federal statute which provides that the federal government
reinsures not less than 50% of any claims made under an insurance policy
insuring against acts of terrorism (or such lower percentage of claims
acceptable to Lender in its reasonable discretion).

“UCC” or “Uniform Commercial Code” shall mean the Uniform Commercial Code as in
effect in the State.

“Underwriter Group” shall have the meaning set forth in Section 11.9.2. 

“U.S. Obligations” shall mean obligations or securities not subject to
prepayment, call or early redemption which are direct obligations of, or
obligations fully guaranteed as to timely payment by, the United States of
America.

 “VRLP” shall mean Vornado Realty L.P., a Delaware limited partnership.

28

--------------------------------------------------------------------------------

 

 

 

“Work” shall have the meaning set forth in Section 6.2.4(a). 


SECTION 1.2  PRINCIPLES OF CONSTRUCTION.  ALL REFERENCES TO SECTIONS AND
SCHEDULES ARE TO SECTIONS AND SCHEDULES IN OR TO THIS AGREEMENT UNLESS OTHERWISE
SPECIFIED.  ALL ACCOUNTING TERMS NOT SPECIFICALLY DEFINED HEREIN SHALL BE
CONSTRUED IN ACCORDANCE WITH GAAP.  WHEN USED HEREIN, THE TERM “FINANCIAL
STATEMENTS” SHALL INCLUDE THE NOTES AND SCHEDULES THERETO UNLESS OTHERWISE
SPECIFIED.  UNLESS OTHERWISE SPECIFIED HEREIN OR THEREIN, ALL TERMS DEFINED IN
THIS AGREEMENT SHALL HAVE THE DEFINITIONS GIVEN THEM IN THIS AGREEMENT WHEN USED
IN ANY OTHER LOAN DOCUMENT OR IN ANY CERTIFICATE OR OTHER DOCUMENT MADE OR
DELIVERED PURSUANT THERETO.  ALL USES OF THE WORD “INCLUDING” SHALL MEAN
INCLUDING, WITHOUT LIMITATION UNLESS THE CONTEXT SHALL INDICATE OTHERWISE. 
UNLESS OTHERWISE SPECIFIED, THE WORDS HEREOF, HEREIN AND HEREUNDER AND WORDS OF
SIMILAR IMPORT WHEN USED IN THIS AGREEMENT SHALL REFER TO THIS AGREEMENT AS A
WHOLE AND NOT TO ANY PARTICULAR PROVISION OF THIS AGREEMENT.  UNLESS OTHERWISE
SPECIFIED, ALL MEANINGS ATTRIBUTED TO DEFINED TERMS HEREIN SHALL BE EQUALLY
APPLICABLE TO BOTH THE SINGULAR AND PLURAL FORMS OF THE TERMS SO DEFINED.  ANY
REFERENCE IN THIS AGREEMENT OR IN ANY OTHER LOAN DOCUMENT TO ANY LOAN DOCUMENT
SHALL BE DEEMED TO INCLUDE REFERENCES TO SUCH DOCUMENTS AS THE SAME MAY
HEREAFTER BE AMENDED, MODIFIED, SUPPLEMENTED, EXTENDED, CONSOLIDATED, REPLACED
AND/OR RESTATED FROM TIME TO TIME (AND, IN THE CASE OF ANY NOTE OR OTHER
INSTRUMENT, TO ANY INSTRUMENT ISSUED IN SUBSTITUTION THEREFOR).

 


ARTICLE II

GENERAL TERMS


SECTION 2.1  LOAN. 


2.1.1  THE LOAN.  SUBJECT TO AND UPON THE TERMS AND CONDITIONS SET FORTH HEREIN,
LENDER HEREBY AGREES TO MAKE AND BORROWER HEREBY AGREES TO ACCEPT THE LOAN ON
THE CLOSING DATE.


2.1.2  SINGLE DISBURSEMENT TO BORROWER.  BORROWER SHALL RECEIVE ONLY ONE
BORROWING HEREUNDER IN RESPECT OF THE LOAN AND ANY AMOUNT BORROWED AND REPAID
HEREUNDER IN RESPECT OF THE LOAN MAY NOT BE REBORROWED.


2.1.3  THE NOTE, MORTGAGE AND LOAN DOCUMENTS.  THE LOAN SHALL BE EVIDENCED BY
THE NOTE AND SECURED BY THE MORTGAGE, THE ASSIGNMENT OF LEASES, THIS AGREEMENT
AND THE OTHER LOAN DOCUMENTS.


2.1.4  USE OF PROCEEDS.  BORROWER SHALL USE THE PROCEEDS OF THE LOAN TO REPAY
AND DISCHARGE ANY EXISTING MORTGAGE LOANS SECURED BY THE PROPERTY.


2.1.5  LOAN TERM.  THE TERM OF THE LOAN SHALL COMMENCE ON THE CLOSING DATE AND
SHALL END ON THE MATURITY DATE.


 

29

--------------------------------------------------------------------------------

 

 


 


SECTION 2.2  INTEREST. 


2.2.1  APPLICABLE INTEREST RATE.  THE PRINCIPAL AMOUNT SHALL BEAR INTEREST, AS
PROVIDED BELOW, AT THE APPLICABLE INTEREST RATE FROM TIME TO TIME IN EFFECT
BASED UPON THE LIBOR RATE OR WHEN SPECIFICALLY SO PROVIDED IN THIS AGREEMENT,
BASED UPON THE REFERENCE RATE PLUS  THE SPREAD.


2.2.2  INTEREST CALCULATION.  INTEREST ON THE PRINCIPAL AMOUNT SHALL BE
CALCULATED BY MULTIPLYING  (A) THE ACTUAL NUMBER OF DAYS ELAPSED IN THE PERIOD
FOR WHICH THE CALCULATION IS BEING MADE BY (B) A DAILY RATE BASED ON A THREE
HUNDRED SIXTY (360) DAY YEAR (THAT IS, THE APPLICABLE INTEREST RATE OR THE
DEFAULT RATE, AS THEN APPLICABLE, EXPRESSED AS AN ANNUAL RATE DIVIDED BY 360) BY
(C) THE PRINCIPAL AMOUNT.


2.2.3  DETERMINATION OF APPLICABLE INTEREST RATE.  (A)  ANY CHANGE IN THE RATE
OF INTEREST HEREUNDER DUE TO A CHANGE IN THE APPLICABLE INTEREST RATE SHALL
BECOME EFFECTIVE AS OF THE FIRST DAY ON WHICH SUCH CHANGE IN THE APPLICABLE
INTEREST RATE SHALL BECOME EFFECTIVE.  EACH DETERMINATION BY LENDER, WHICH SHALL
OCCUR ON EACH LIBOR DETERMINATION DATE (AND TAKE EFFECT UPON THE COMMENCEMENT OF
THE INTEREST ACCRUAL PERIOD THAT IS TWO (2) LONDON BUSINESS DAYS FOLLOWING SUCH
LIBOR DETERMINATION DATE) WITH RESPECT TO A LIBOR LOAN AND SHALL OCCUR ON A
DAILY BASIS WITH RESPECT TO THE REFERENCE RATE, OF THE APPLICABLE INTEREST RATE
SHALL BE CONCLUSIVE AND BINDING FOR ALL PURPOSES, ABSENT MANIFEST ERROR.

(B)                  IN THE EVENT THAT LENDER SHALL HAVE REASONABLY DETERMINED
(WHICH DETERMINATION SHALL BE CONCLUSIVE AND BINDING UPON BORROWER ABSENT
MANIFEST ERROR) THAT BY REASON OF CIRCUMSTANCES AFFECTING THE INTERBANK
EURODOLLAR MARKET, ADEQUATE AND REASONABLE MEANS DO NOT EXIST FOR ASCERTAINING
LIBOR, AS APPLICABLE, THEN LENDER SHALL, BY NOTICE TO BORROWER (“LENDER’S
NOTICE”), WHICH NOTICE SHALL SET FORTH IN REASONABLE DETAIL SUCH CIRCUMSTANCES,
CONVERT THE LOAN TO A SUBSTITUTE RATE LOAN AND ESTABLISH THE APPLICABLE INTEREST
RATE AT THE REFERENCE RATE PLUS  THE SPREAD.

(C)                   IF PURSUANT TO THE TERMS OF THIS AGREEMENT, THE LOAN HAS
BEEN CONVERTED TO A SUBSTITUTE RATE LOAN AND THE EVENT(S) OR CIRCUMSTANCE(S)
WHICH RESULTED IN SUCH CONVERSION SHALL NO LONGER BE APPLICABLE (AS REASONABLY
DETERMINED BY LENDER, WHICH DETERMINATION SHALL BE CONCLUSIVE AND BINDING UPON
BORROWER ABSENT MANIFEST ERROR), LENDER SHALL GIVE NOTICE THEREOF TO BORROWER,
AND THE SUBSTITUTE RATE LOAN (EXCEPT FOR SUCH PORTION THEREOF, IF ANY, AS
BORROWER SHALL ELECT TO TREAT AS A SUBSTITUTE RATE TRANCHE) SHALL AUTOMATICALLY
CONVERT TO A LIBOR LOAN ON THE EFFECTIVE DATE SET FORTH IN SUCH NOTICE AND THE
APPLICABLE INTEREST RATE FOR THE INITIAL INTEREST ACCRUAL PERIOD AFTER SUCH
CONVERSION SHALL BE THE LIBOR RATE.

(D)                  IF ANY REQUIREMENT OF LAW, OR ANY CHANGE THEREIN OR IN THE
INTERPRETATION OR APPLICATION THEREOF, SHALL HEREAFTER MAKE IT UNLAWFUL FOR
LENDER TO MAKE OR MAINTAIN A LIBOR LOAN AS CONTEMPLATED HEREUNDER, (I) THE
OBLIGATION OF LENDER HEREUNDER TO MAKE A LIBOR LOAN SHALL BE CANCELLED FORTHWITH
AND (II) LENDER MAY GIVE BORROWER A LENDER’S NOTICE, CONVERTING THE LOAN TO A
SUBSTITUTE RATE LOAN AND ESTABLISHING THE APPLICABLE INTEREST RATE AT THE
REFERENCE RATE PLUS  THE SPREAD.  IN THE EVENT THE CONDITION NECESSITATING THE
CANCELLATION OF LENDER’S OBLIGATION TO MAKE A LIBOR LOAN HEREUNDER SHALL CEASE,
LENDER SHALL PROMPTLY NOTIFY BORROWER OF SUCH CESSATION AND THE LOAN SHALL
RESUME ITS CHARACTERISTICS AS A LIBOR LOAN IN ACCORDANCE WITH THE TERMS HEREIN
FROM AND AFTER THE FIRST DAY OF THE INTEREST ACCRUAL PERIOD NEXT FOLLOWING

 

30

--------------------------------------------------------------------------------

 

 

SUCH CESSATION.  BORROWER HEREBY AGREES PROMPTLY TO PAY LENDER, UPON DEMAND, ANY
ADDITIONAL AMOUNTS NECESSARY TO COMPENSATE LENDER FOR ANY REASONABLE THIRD-PARTY
OUT‑OF‑POCKET COSTS INCURRED BY LENDER IN MAKING ANY CONVERSION UNDER THIS
SUBSECTION (D) IN ACCORDANCE WITH THIS AGREEMENT, INCLUDING, WITHOUT LIMITATION,
ANY INTEREST OR FEES PAYABLE BY LENDER TO LENDERS OF FUNDS OBTAINED BY LENDER IN
ORDER TO MAKE OR MAINTAIN THE LIBOR LOAN HEREUNDER, PROVIDED, HOWEVER, THAT, IN
ORDER FOR ANY SUCH NOTICE TO BE EFFECTIVE TO IMPOSE ON BORROWER THE OBLIGATION
TO PAY ANY SUCH AMOUNT, SUCH NOTICE MUST BE DELIVERED BY LENDER WITHIN
THIRTY (30) DAYS AFTER LENDER SHOULD REASONABLY HAVE BEEN AWARE OF THE EVENT
GIVING RISE TO ITS ENTITLEMENT TO COMPENSATION.  LENDER’S NOTICE OF SUCH COSTS,
AS CERTIFIED TO BORROWER, SHALL BE SET FORTH IN REASONABLE DETAIL AND LENDER’S
CALCULATION SHALL BE CONCLUSIVE ABSENT MANIFEST ERROR. LENDER ACKNOWLEDGES AND
AGREES THAT, AS OF THE DATE HEREOF, NO CONDITION EXISTS THAT WOULD PERMIT THE
CANCELLATION OF LENDER’S OBLIGATION TO MAKE A LIBOR LOAN UNDER THIS
SUBSECTION (D). 

(E)                   IN THE EVENT THAT ANY CHANGE SUBSEQUENT TO THE DATE HEREOF
IN ANY REQUIREMENT OF LAW OR IN THE INTERPRETATION OR APPLICATION THEREOF, OR
COMPLIANCE BY LENDER WITH ANY REQUEST OR DIRECTIVE (WHETHER OR NOT HAVING THE
FORCE OF LAW) HEREAFTER ISSUED FROM ANY CENTRAL BANK OR OTHER GOVERNMENTAL
AUTHORITY:

(I)                 SHALL HEREAFTER HAVE THE EFFECT OF REDUCING THE RATE OF
RETURN ON LENDER’S CAPITAL (OTHER THAN AS A RESULT OF AN INCREASE IN TAXES) AS A
CONSEQUENCE OF ITS OBLIGATIONS HEREUNDER TO A LEVEL BELOW THAT WHICH LENDER
COULD HAVE ACHIEVED BUT FOR SUCH ADOPTION, CHANGE OR COMPLIANCE (TAKING INTO
CONSIDERATION LENDER’S CONSISTENTLY APPLIED POLICIES WITH RESPECT TO CAPITAL
ADEQUACY) BY ANY AMOUNT REASONABLY DEEMED BY LENDER TO BE MATERIAL;

(II)               SHALL HEREAFTER IMPOSE, MODIFY, INCREASE OR HOLD APPLICABLE
ANY RESERVE, SPECIAL DEPOSIT, COMPULSORY LOAN OR SIMILAR REQUIREMENT AGAINST
ASSETS HELD BY, OR DEPOSITS OR OTHER LIABILITIES IN OR FOR THE ACCOUNT OF,
ADVANCES OR LOANS BY, OR OTHER CREDIT EXTENDED BY, OR ANY OTHER ACQUISITION OF
FUNDS BY, ANY OFFICE OF LENDER WHICH IS NOT OTHERWISE INCLUDED IN THE
DETERMINATION OF THE RATE HEREUNDER (OTHER THAN AS A RESULT OF AN INCREASE IN
TAXES); OR

(III)             SHALL HEREAFTER IMPOSE ON LENDER ANY OTHER CONDITION AND THE
RESULT OF ANY OF THE FOREGOING IS TO INCREASE THE COST TO LENDER OF MAKING,
RENEWING OR MAINTAINING LOANS OR EXTENSIONS OF CREDIT OR TO REDUCE ANY AMOUNT
RECEIVABLE HEREUNDER;

then, in any such case, Borrower shall promptly pay Lender, upon demand, any
additional amounts necessary to compensate Lender for such additional cost or
reduced amount receivable which Lender reasonably deems to be material as
determined by Lender; provided, however, that Borrower shall not be required
under this Section 2.2.3  to pay Lender additional amounts for additional costs
or reduced amounts receivable that are attributable to an increase in taxes
imposed on Lender.  If Lender becomes entitled to claim any additional amounts
pursuant to this Section 2.2.3, Borrower shall not be required to pay same
unless they are the result of requirements imposed generally on lenders similar
to Lender and not the result of some specific reserve or similar requirement
imposed on Lender as a result of Lender’s special circumstances.  If Lender
becomes entitled to claim any additional amounts pursuant to this Section 2.2.3,
Lender shall provide Borrower with not less than thirty (30) days’ written
notice specifying in reasonable detail the event by reason of which it has
become so entitled and the additional amount required to fully compensate Lender
for such additional cost or reduced amount.  A certificate as to any additional
costs or amounts payable pursuant to the foregoing sentence, executed by an
authorized signatory of Lender and submitted by Lender to Borrower shall be
conclusive in the absence of manifest error.  This provision shall survive
payment of the Note and the satisfaction of all other obligations of Borrower
under this Agreement and the Loan Documents.  Notwithstanding the foregoing, if
reasonably feasible, Lender shall, as promptly as practicable, designate a
different branch or lending office for the Loan if such designation will avoid
the need for, or reduce the amount of, such compensation and will not, in the
reasonable opinion of Lender, be materially disadvantageous to Lender.

31

--------------------------------------------------------------------------------

 

 

(F)                   BORROWER AGREES TO INDEMNIFY LENDER AND TO HOLD LENDER
HARMLESS FROM ANY LOSS OR EXPENSES ARISING FROM INTEREST OR FEES PAYABLE BY
LENDER GENERALLY TO LENDERS OF FUNDS OBTAINED BY IT IN ORDER TO MAINTAIN A LIBOR
LOAN HEREUNDER (OTHER THAN CONSEQUENTIAL AND PUNITIVE DAMAGES) WHICH LENDER
SUSTAINS OR INCURS AS A CONSEQUENCE OF (I) ANY DEFAULT BY BORROWER IN PAYMENT OF
THE PRINCIPAL OF OR INTEREST ON A LIBOR LOAN, INCLUDING, WITHOUT LIMITATION, ANY
SUCH LOSS OR EXPENSE ARISING FROM INTEREST OR FEES PAYABLE BY LENDER TO LENDERS
OF FUNDS OBTAINED BY IT IN ORDER TO MAINTAIN A LIBOR LOAN HEREUNDER, (II) ANY
PREPAYMENT (WHETHER VOLUNTARY OR MANDATORY) OF THE LIBOR LOAN FOR ANY REASON
(INCLUDING, WITHOUT LIMITATION, THE ACCELERATION OF THE MATURITY OF THE LIBOR
LOAN) ON A DAY THAT IS NOT A PAYMENT DATE OR THE SCHEDULED MATURITY DATE, AND
(III) THE CONVERSION (FOR ANY REASON WHATSOEVER, WHETHER VOLUNTARY OR
INVOLUNTARY) OF THE APPLICABLE INTEREST RATE TO THE REFERENCE RATE PLUS  THE
SPREAD WITH RESPECT TO ANY PORTION OF THE PRINCIPAL AMOUNT ON A DATE OTHER THAN
THE FIRST DAY OF AN INTEREST ACCRUAL PERIOD (SUCH AMOUNTS REFERRED TO IN CLAUSES
(I) , (II) AND (III) ARE HEREIN REFERRED TO COLLECTIVELY AS THE “BREAKAGE
COSTS”).  WHENEVER IN THIS SECTION 2.2.3  THE TERM “INTEREST OR FEES PAYABLE BY
LENDER TO LENDERS OF FUNDS OBTAINED BY IT” IS USED AND NO SUCH FUNDS WERE
ACTUALLY OBTAINED FROM SUCH LENDERS, IT SHALL INCLUDE INTEREST OR FEES WHICH
WOULD HAVE BEEN PAYABLE BY LENDER IF IT HAD OBTAINED FUNDS FROM LENDERS IN ORDER
TO MAINTAIN A LIBOR LOAN HEREUNDER.  LENDER WILL PROVIDE TO BORROWER A STATEMENT
DETAILING SUCH BREAKAGE COSTS AND THE CALCULATION THEREOF, AND SUCH STATEMENT
SHALL BE FINAL ABSENT MANIFEST ERROR.  THE PARTIES HERETO ACKNOWLEDGE AND AGREE
THAT THE DAMAGES THAT LENDER WOULD SUFFER AS A RESULT OF THE LOAN BEING PREPAID
ARE DIFFICULT OR IMPOSSIBLE TO ASCERTAIN AND, THEREFORE, AGREE THAT THE
AFORESAID LOSSES, COSTS OR EXPENSES ARE A REASONABLE APPROXIMATION OF SUCH
DAMAGES AND DO NOT CONSTITUTE A PENALTY. 

(G)                  THE PROVISIONS OF THIS SECTION 2.2.3  SHALL SURVIVE PAYMENT
OF THE NOTE IN FULL AND THE SATISFACTION OF ALL OTHER OBLIGATIONS OF BORROWER
UNDER THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS; PROVIDED, HOWEVER, THAT IF
THE ADDITIONAL COSTS SET FORTH IN THIS SECTION 2.2.3  ARE NOT CLAIMED UNTIL
AFTER THE PAYMENT OR OTHER SATISFACTION IN FULL OF THE INDEBTEDNESS, THE LIEN OF
THE MORTGAGE SHALL BE RELEASED.

(H)                  NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED HEREIN,
IF THE LOAN HAS BEEN CONVERTED TO A SUBSTITUTE RATE LOAN PURSUANT TO
SECTION 2.2.3(B), OR SECTION 2.2.3(D), OR IF PURSUANT TO SECTION 2.2.3(E),
INCREASED COSTS ARE PAYABLE BY BORROWER, BORROWER MAY, AT ITS OPTION AND UPON
FIFTEEN (15) DAYS’ PRIOR NOTICE TO LENDER (OR SUCH SHORTER PERIOD OF TIME AS MAY
BE PERMITTED BY LENDER IN ITS SOLE DISCRETION BUT SUBJECT TO THE TIMING
REQUIREMENTS SET FORTH IN SECTION 2.3.1(C)), PREPAY THE INDEBTEDNESS IN WHOLE,
BUT NOT IN PART, WITHOUT THE PAYMENT OF ANY PREPAYMENT PREMIUM OR OTHER PENALTY
BUT WITH PAYMENT OF ANY BREAKAGE COSTS.

 

32

--------------------------------------------------------------------------------

 

 

 

(I)                    NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED
HEREIN, BORROWER SHALL BE PERMITTED TO REPLACE ANY LENDER THAT IS UNABLE TO
MAINTAIN THE LOAN AS A LIBOR LOAN (EXCEPT WHEN THE LOAN IS A SUBSTITUTE RATE
LOAN PURSUANT TO THE TERMS OF THIS AGREEMENT) OR REQUESTS REIMBURSEMENT FOR
AMOUNTS OWING PURSUANT TO SECTION 2.2.3(D) AND SECTION 2.2.3(E), PROVIDED THAT
(I) SUCH REPLACEMENT DOES NOT CONFLICT WITH ANY LEGAL REQUIREMENTS, (II) NO
EVENT OF DEFAULT SHALL HAVE OCCURRED AND BE CONTINUING AT THE TIME OF SUCH
REPLACEMENT, (III) THE REPLACEMENT FINANCIAL INSTITUTION SHALL PURCHASE, AT PAR,
SUCH LENDER’S PROPORTIONAL INTEREST AND OTHER AMOUNTS OWING TO SUCH REPLACED
LENDER ON OR PRIOR TO THE DATE OF REPLACEMENT, (IV) THE REPLACEMENT FINANCIAL
INSTITUTION, IF NOT ALREADY A LENDER, SHALL BE REASONABLY SATISFACTORY TO BOC,
(V) THE BORROWER SHALL PAY ALL INCREASED COSTS (IF ANY) REQUIRED PURSUANT TO
SECTIONS 2.2.3(D), 2.2.3(E), AND 2.2.10) IN RESPECT OF ANY PERIOD PRIOR TO THE
DATE ON WHICH SUCH REPLACEMENT SHALL BE CONSUMMATED AND FOR WHICH BORROWER
RECEIVED TIMELY NOTICE HEREOF IN ACCORDANCE WITH SAID PROVISIONS, (VI) ANY SUCH
REPLACEMENT SHALL NOT BE DEEMED TO BE A WAIVER OF ANY RIGHTS THAT THE BORROWER,
BOC OR ANY OTHER LENDER SHALL HAVE AGAINST THE REPLACED LENDER; AND (VII) IN NO
EVENT SHALL BORROWER BE PERMITTED TO REPLACE BOC.  NOTWITHSTANDING THE
FOREGOING, IN THE EVENT BORROWER IS PERMITTED TO REPLACE LENDER PURSUANT TO THE
TERMS OF THIS SECTION 2.2.3(I), BOC SHALL HAVE THE FIRST OPPORTUNITY TO ACQUIRE
THE INTERESTS OF THE LENDER BEING REPLACED.  IF BOC DOES NOT AGREE TO ACQUIRE
THE INTERESTS OF THE LENDER BEING REPLACED WITHIN 10 BUSINESS DAYS OF WRITTEN
NOTICE FROM BORROWER, BORROWER MAY FIND AN ALTERNATE REPLACEMENT FINANCIAL
INSTITUTION SUBJECT TO THE TERMS AND CONDITIONS OF THIS SECTION 2.2.3(I). 


2.2.4  PAYMENTS BEFORE MATURITY.  BORROWER SHALL PAY TO LENDER ON EACH PAYMENT
DATE BEGINNING ON DECEMBER 30, 2011 THROUGHOUT THE TERM, AN AMOUNT EQUAL TO
INTEREST ONLY COMPUTED AT THE APPLICABLE INTEREST RATE ON THE PRINCIPAL AMOUNT
FOR THE APPLICABLE INTEREST ACCRUAL PERIOD, (A) ON DECEMBER 30, 2011 AND ON EACH
PAYMENT DATE THEREAFTER, A PAYMENT OF PRINCIPAL BASED ON A THIRTY (30) YEAR
MORTGAGE STYLE AMORTIZATION SCHEDULE AND ASSUMED INTEREST RATE OF SEVEN AND ONE
HALF PERCENT (7.5%) PURSUANT TO SCHEDULE 2.2.4  AND (B) ALL AMOUNTS REQUIRED, IF
ANY, IN RESPECT OF RESERVE ACCOUNTS AS SET FORTH IN ARTICLE XII  HEREOF, IF
ANY.  IN THE EVENT OF ANY PARTIAL PREPAYMENT OF THE LOAN IN ACCORDANCE WITH
SECTION 2.3.2, THE AMORTIZATION SCHEDULE SHALL BE ADJUSTED BY LENDER BASED ON
THE THEN PRINCIPAL AMOUNT, AFTER GIVING EFFECT TO SUCH PREPAYMENT, AND BASED ON
THE REMAINING TERM OF THE ORIGINAL THIRTY (30) YEAR PERIOD AND ASSUMED INTEREST
RATE OF SEVEN AND ONE-HALF PERCENT (7.5%).


2.2.5  PAYMENTS GENERALLY.  EACH INTEREST ACCRUAL PERIOD (EACH, AN “INTEREST
ACCRUAL PERIOD”) SHALL COMMENCE ON THE THIRTIETH (30TH) DAY OF EACH CALENDAR
MONTH DURING THE TERM OF THE LOAN AND SHALL END ON AND INCLUDE THE TWENTY NINTH
(29TH) DAY OF THE SUCCEEDING CALENDAR MONTH (OR TWENTY EIGHTH (28TH) IN THE CASE
OF FEBRUARY IF NOT A LEAP YEAR).  FOR PURPOSES OF MAKING PAYMENTS HEREUNDER, BUT
NOT FOR PURPOSES OF CALCULATING ANY INTEREST ACCRUAL PERIOD, IF THE DAY ON WHICH
SUCH PAYMENT IS DUE IS NOT A BUSINESS DAY, THEN AMOUNTS DUE ON SUCH DATE SHALL
BE DUE ON THE IMMEDIATELY SUCCEEDING BUSINESS DAY.  THE MONTHLY PAYMENT DATE
SHALL NOT BE CHANGED TO A DIFFERENT CALENDAR DAY UNLESS EXPRESSLY AGREED TO BY
LENDER AND BORROWER.  ON THE MATURITY DATE, INTEREST ON THE PRINCIPAL AMOUNT
SHALL BE PAYABLE AT THE APPLICABLE INTEREST RATE OR THE DEFAULT RATE, AS THE
CASE MAY BE, THROUGH AND INCLUDING THE DAY IMMEDIATELY PRECEDING SUCH MATURITY
DATE.  ALL AMOUNTS DUE PURSUANT TO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS
SHALL BE PAYABLE WITHOUT SETOFF, COUNTERCLAIM, DEFENSE (OTHER THAN PRIOR
PAYMENT) OR ANY OTHER DEDUCTION WHATSOEVER.


 

33

--------------------------------------------------------------------------------

 

 


2.2.6  PAYMENT ON MATURITY DATE.  BORROWER SHALL PAY TO LENDER ON THE MATURITY
DATE THE PRINCIPAL AMOUNT, ALL ACCRUED AND UNPAID INTEREST AND ALL OTHER AMOUNTS
DUE HEREUNDER AND UNDER THE NOTE, THE MORTGAGE AND THE OTHER LOAN DOCUMENTS,
INCLUDING, WITHOUT LIMITATION, ALL INTEREST THAT WOULD ACCRUE ON THE PRINCIPAL
AMOUNT THROUGH AND INCLUDING THE DAY IMMEDIATELY PRECEDING THE MATURITY DATE.


2.2.7  PAYMENTS AFTER DEFAULT.  UPON THE OCCURRENCE AND DURING THE CONTINUANCE
OF AN EVENT OF DEFAULT, INTEREST ON THE PRINCIPAL AMOUNT AND, TO THE EXTENT
PERMITTED BY LAW, OVERDUE INTEREST AND OTHER AMOUNTS DUE IN RESPECT OF THE LOAN,
SHALL ACCRUE AT THE DEFAULT RATE, CALCULATED FROM THE DATE SUCH PAYMENT WAS DUE
WITHOUT REGARD TO ANY GRACE OR CURE PERIODS CONTAINED HEREIN, IF ANY.  ANY AND
ALL PAYMENTS AND OTHER SUMS RECEIVED BY LENDER HEREUNDER DURING THE CONTINUANCE
OF AN EVENT OF DEFAULT MAY BE APPLIED TO THE INDEBTEDNESS IN SUCH ORDER AND
PRIORITY AS LENDER SHALL DETERMINE IN ITS SOLE DISCRETION, INCLUDING WITHOUT
LIMITATION, ALTERNATING APPLICATIONS THEREOF BETWEEN INTEREST AND PRINCIPAL. 
INTEREST AT THE DEFAULT RATE SHALL BE COMPUTED AND DUE PURSUANT TO THIS
SECTION 2.2.7  UNTIL THE ACTUAL RECEIPT AND COLLECTION OF THE INDEBTEDNESS (OR
THAT PORTION THEREOF THAT IS THEN DUE).  TO THE EXTENT PERMITTED BY APPLICABLE
LAW, AND TO THE EXTENT NOT PAID, INTEREST AT THE DEFAULT RATE SHALL BE ADDED TO
THE INDEBTEDNESS, SHALL ITSELF ACCRUE INTEREST AT THE SAME RATE AS THE LOAN AND
SHALL BE SECURED BY THE MORTGAGE.  THIS SECTION 2.2.7 SHALL NOT BE CONSTRUED AS
AN AGREEMENT OR PRIVILEGE TO EXTEND THE DATE OF THE PAYMENT OF THE INDEBTEDNESS,
NOR AS A WAIVER OF ANY OTHER RIGHT OR REMEDY ACCRUING TO LENDER BY REASON OF THE
OCCURRENCE OF ANY EVENT OF DEFAULT. 


2.2.8  LATE PAYMENT CHARGE.  IF ANY PRINCIPAL, INTEREST OR ANY OTHER SUMS DUE
UNDER THE LOAN DOCUMENTS (OTHER THAN THE PRINCIPAL AMOUNT DUE AND PAYABLE ON THE
MATURITY DATE OR UPON AN ACCELERATION OF THE LOAN) IS NOT PAID BY BORROWER
WITHIN TEN (10) DAYS FOLLOWING THE DATE ON WHICH IT IS DUE, BORROWER SHALL PAY
TO LENDER, UPON DEMAND, AN AMOUNT EQUAL TO THE LESSER OF THREE PERCENT (3%) OF
SUCH UNPAID SUM OR THE MAXIMUM LEGAL RATE (THE “LATE PAYMENT CHARGE”) IN ORDER
TO DEFRAY THE EXPENSE INCURRED BY LENDER IN HANDLING AND PROCESSING SUCH
DELINQUENT PAYMENT AND TO COMPENSATE LENDER FOR THE LOSS OF THE USE OF SUCH
DELINQUENT PAYMENT.  ANY SUCH AMOUNT SHALL BE SECURED BY THE MORTGAGE AND THE
OTHER LOAN DOCUMENTS TO THE EXTENT PERMITTED BY APPLICABLE LAW.


2.2.9  USURY SAVINGS.  THIS AGREEMENT AND THE NOTE ARE SUBJECT TO THE EXPRESS
CONDITION THAT AT NO TIME SHALL BORROWER BE OBLIGATED OR REQUIRED TO PAY
INTEREST ON THE PRINCIPAL AMOUNT AT A RATE WHICH COULD SUBJECT LENDER TO EITHER
CIVIL OR CRIMINAL LIABILITY AS A RESULT OF BEING IN EXCESS OF THE MAXIMUM LEGAL
RATE.  IF, BY THE TERMS OF THIS AGREEMENT OR THE OTHER LOAN DOCUMENTS, BORROWER
IS AT ANY TIME REQUIRED OR OBLIGATED TO PAY INTEREST ON THE PRINCIPAL BALANCE
DUE UNDER THE NOTE AT A RATE IN EXCESS OF THE MAXIMUM LEGAL RATE, THEN THE
APPLICABLE INTEREST RATE OR THE DEFAULT RATE, AS THE CASE MAY BE, SHALL BE
DEEMED TO BE IMMEDIATELY REDUCED TO THE MAXIMUM LEGAL RATE AND ALL PREVIOUS
PAYMENTS IN EXCESS OF THE MAXIMUM LEGAL RATE SHALL BE DEEMED TO HAVE BEEN
PAYMENTS IN REDUCTION OF PRINCIPAL, WITHOUT INCURRING ANY PREPAYMENT OR
PREPAYMENT PREMIUM OR PENALTY, OR ANY BREAKAGE COSTS, AND NOT ON ACCOUNT OF THE
INTEREST DUE UNDER THE NOTE.  ALL SUMS PAID OR AGREED TO BE PAID TO LENDER FOR
THE USE, FORBEARANCE, OR DETENTION OF THE SUMS DUE UNDER THE LOAN, SHALL, TO THE
EXTENT PERMITTED BY APPLICABLE LAW, BE AMORTIZED, PRORATED, ALLOCATED, AND
SPREAD THROUGHOUT THE FULL STATED TERM OF THE LOAN UNTIL PAYMENT IN FULL SO THAT
THE RATE OR AMOUNT OF INTEREST ON ACCOUNT OF THE LOAN DOES NOT EXCEED THE
MAXIMUM LEGAL RATE OF INTEREST FROM TIME TO TIME IN EFFECT AND APPLICABLE TO THE
LOAN FOR SO LONG AS THE LOAN IS OUTSTANDING.


 

34

--------------------------------------------------------------------------------

 

 


 


2.2.10  GROSS-UP FOR TAXES.  ALL PAYMENTS MADE BY BORROWER UNDER THIS AGREEMENT
AND THE NOTE SHALL BE MADE FREE AND CLEAR OF, AND WITHOUT DEDUCTION OR
WITHHOLDING FOR OR ON ACCOUNT OF, ANY UNITED STATES FUTURE INCOME, STAMP OR
OTHER TAXES, LEVIES, IMPOSTS, DUTIES, CHARGES, FEES, DEDUCTIONS OR WITHHOLDINGS,
HEREAFTER IMPOSED, LEVIED, COLLECTED, WITHHELD OR ASSESSED BY ANY UNITED STATES
GOVERNMENTAL AUTHORITY, EXCLUDING INCOME TAXES, BRANCH PROFITS TAX AND FRANCHISE
OR OTHER TAXES (IMPOSED IN LIEU OF INCOME TAXES) IMPOSED ON LENDER AS A RESULT
OF A PRESENT OR FORMER CONNECTION BETWEEN LENDER AND THE JURISDICTION OF THE
GOVERNMENTAL AUTHORITY IMPOSING SUCH TAX OR ANY POLITICAL SUBDIVISION OR TAXING
AUTHORITY THEREOF OR THEREIN (OTHER THAN ANY SUCH CONNECTION ARISING SOLELY FROM
LENDER HAVING EXECUTED, DELIVERED OR PERFORMED ITS OBLIGATIONS OR RECEIVED A
PAYMENT UNDER, OR ENFORCED, THIS AGREEMENT OR ITS NOTE).  IF ANY SUCH
NON-EXCLUDED TAXES, LEVIES, IMPOSTS, DUTIES, CHARGES, FEES, DEDUCTIONS OR
WITHHOLDINGS (“NON-EXCLUDED TAXES”) ARE REQUIRED TO BE WITHHELD FROM ANY AMOUNTS
PAYABLE TO LENDER HEREUNDER OR UNDER ITS NOTE, THE AMOUNTS SO PAYABLE TO LENDER
SHALL BE INCREASED TO THE EXTENT NECESSARY TO YIELD TO LENDER (AFTER PAYMENT OF
ALL NON-EXCLUDED TAXES) INTEREST OR ANY SUCH OTHER AMOUNTS PAYABLE WITH RESPECT
TO THE LOAN AT THE RATES OR IN THE AMOUNTS SPECIFIED IN THIS AGREEMENT AND ITS
NOTE; PROVIDED, HOWEVER, NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED IN
THIS AGREEMENT, THAT BORROWER SHALL NOT BE REQUIRED TO INCREASE ANY SUCH AMOUNTS
PAYABLE TO LENDER IF (A) LENDER FAILS TO COMPLY WITH THE REQUIREMENTS OF
SECTION 2.2.3  OR (B) TO THE EXTENT ANY INCREASE IN SUCH AMOUNTS REQUIRED TO BE
WITHHELD IS NOT A RESULT OF A CHANGE IN LAW OR TREATY OR (C) TO THE EXTENT SUCH
CLAIM IS MADE FOR AN AMOUNT MORE THAN THIRTY (30) DAYS AFTER LENDER (OR ANY
ASSIGNEE OR PARTICIPANT OF LENDER) SHOULD REASONABLY HAVE BEEN AWARE OF THE
EVENT GIVING RISE TO SUCH CLAIM.  WITH RESPECT TO ANY PARTICIPANT OR ASSIGNEE OF
LENDER UNDER SECTION 2.2.3 AND THIS SECTION 2.2.10, “CHANGE IN LAW OR TREATY”
SHALL BE COMPARED TO THE LAW AT THE TIME SUCH PARTICIPANT OR ASSIGNEE ACQUIRED
AN INTEREST IN THE LOAN, AND NOT BASED ON THE LAW AS OF THE DATE HEREOF. 
WHENEVER ANY NON-EXCLUDED TAXES ARE PAYABLE BY BORROWER (FOR WHICH BORROWER IS
OBLIGATED TO PAY ADDITIONAL AMOUNTS), AS PROMPTLY AS POSSIBLE AFTER PAYMENT
THEREOF BORROWER SHALL SEND TO LENDER A CERTIFIED COPY OF AN ORIGINAL OFFICIAL
RECEIPT RECEIVED BY BORROWER SHOWING PAYMENT THEREOF.  IF BORROWER FAILS TO PAY
ANY SUCH NON-EXCLUDED TAXES WHEN DUE TO THE APPROPRIATE TAXING AUTHORITY OR
FAILS TO REMIT TO LENDER THE REQUIRED RECEIPTS OR OTHER REQUIRED DOCUMENTARY
EVIDENCE, BORROWER SHALL INDEMNIFY LENDER FOR ANY INCREMENTAL TAXES, INTEREST OR
PENALTIES THAT MAY BECOME PAYABLE BY LENDER AS A RESULT OF ANY SUCH FAILURE.


SECTION 2.3  PREPAYMENTS. 


2.3.1  VOLUNTARY PREPAYMENTS.   

(A)                LENDER WILL ACCEPT A FULL PREPAYMENT OF THE LOAN MADE DURING
THE PREPAYMENT PREMIUM PERIOD IF, CONCURRENTLY WITH, AND AS A CONDITION TO SUCH
PREPAYMENT, BORROWER PAYS TO LENDER (I) THE PREPAYMENT PREMIUM, (II) ALL ACCRUED
INTEREST AND APPLICABLE BREAKAGE COSTS, (III) ALL OTHER AMOUNTS DUE TO LENDER
UNDER THE LOAN DOCUMENTS, AND (IV) ANY AMOUNTS DUE AND PAYABLE BY BORROWER UNDER
ANY LENDER INTEREST RATE PROTECTION AGREEMENT IN CONNECTION WITH THE TERMINATION
THEREOF;

 

35

--------------------------------------------------------------------------------

 

 

 

(B)               SUBSEQUENT TO THE EXPIRATION OF THE PREPAYMENT PREMIUM PERIOD,
BORROWER SHALL HAVE THE RIGHT TO PREPAY THE LOAN, IN WHOLE ONLY, AT ANY TIME
WITHOUT ANY PREMIUM OR PENALTY, IF, CONCURRENTLY WITH, AND AS A CONDITION TO
SUCH PREPAYMENT, BORROWER PAYS TO LENDER (I) ALL ACCRUED INTEREST AND APPLICABLE
BREAKAGE COSTS, (II) ALL OTHER AMOUNTS DUE TO LENDER UNDER THE LOAN DOCUMENTS,
AND (III) ANY AMOUNTS DUE AND PAYABLE BY BORROWER UNDER ANY LENDER INTEREST RATE
PROTECTION AGREEMENT IN CONNECTION WITH THE TERMINATION THEREOF;

(C)                PRIOR TO ANY PREPAYMENT OF THE LOAN IN ACCORDANCE WITH THIS
SECTION 2.3.1, BORROWER SHALL PROVIDE PRIOR WRITTEN NOTICE TO LENDER SPECIFYING
THE BUSINESS DAY UPON WHICH THE PREPAYMENT IS TO BE MADE (THE “PREPAYMENT
DATE”), WHICH NOTICE SHALL BE DELIVERED TO LENDER NOT LESS THAN FIVE (5) DAYS
PRIOR TO SUCH PREPAYMENT DATE OR SUCH SHORTER PERIOD OF TIME AS MAY BE PERMITTED
BY LENDER IN ITS SOLE DISCRETION AS LONG AS ANY SUCH NOTICE IS DELIVERED TO
LENDER AT LEAST THREE (3) BUSINESS DAYS PRIOR TO SUCH PREPAYMENT DATE; PROVIDED,
THAT, IF ANY SUCH NOTICE IS PROVIDED BY BORROWER TO LENDER PRIOR TO 10 A.M. NY
TIME, SUCH NOTICE SHALL DEEMED TO BE EFFECTIVE THE NEXT BUSINESS DAY AND IF SUCH
NOTICE IS DELIVERED ON OR AFTER 10 A.M. NY TIME, SUCH NOTICE SHALL BE DEEMED TO
BE EFFECTIVE TWO (2) BUSINESS DAYS AFTER THE DATE SENT.  BORROWER MAY RESCIND
ITS NOTICE OF PREPAYMENT AND/OR ADJOURN THE PREPAYMENT ON A DAY-TO-DAY BASIS
UPON TWO (2) BUSINESS DAYS WRITTEN NOTICE TO LENDER IF SUCH NOTICE IS RECEIVED
BY LENDER PRIOR TO 10 A.M. NY TIME AND UPON THREE (3) BUSINESS DAYS WRITTEN
NOTICE TO LENDER IF SUCH NOTICE IS RECEIVED BY LENDER ON OR AFTER 10 A.M. NY
TIME (SUBJECT TO PAYMENT OF ANY REASONABLE OUT-OF-POCKET COSTS AND EXPENSES
RESULTING FROM SUCH RESCISSION); AND

(D)               BORROWER SHALL PAY TO LENDER ANY AND ALL BREAKAGE COSTS DUE IN
CONNECTION WITH SUCH PREPAYMENT OR RESCISSION OR ADJOURNMENT THEREOF.


2.3.2  MANDATORY PREPAYMENTS.  ON ANY PAYMENT DATE IMMEDIATELY FOLLOWING THE
DATE ON WHICH BORROWER ACTUALLY RECEIVES ANY PROCEEDS, IF LENDER IS NOT
OBLIGATED TO AND DOES NOT, IN FACT, MAKE SUCH PROCEEDS AVAILABLE TO BORROWER FOR
THE RESTORATION OF THE PROPERTY (AND SUCH DETERMINATION SHALL HAVE BEEN MADE IN
ACCORDANCE HEREWITH), THEN BORROWER SHALL PREPAY THE PRINCIPAL AMOUNT (WITHOUT
THE PAYMENT OF ANY PREPAYMENT PREMIUM OR OTHER PENALTY) IN AN AMOUNT EQUAL TO
ONE HUNDRED PERCENT (100%) OF SUCH PROCEEDS, USING SUCH PROCEEDS, TOGETHER WITH
INTEREST ACCRUING ON SUCH AMOUNT CALCULATED THROUGH AND INCLUDING SUCH PAYMENT
DATE AND ANY AMOUNTS DUE AND PAYABLE BY BORROWER UNDER ANY LENDER INTEREST RATE
PROTECTION AGREEMENT IN CONNECTION WITH THE TERMINATION THEREOF.


2.3.3  PREPAYMENTS AFTER DEFAULT.  IF, AFTER THE OCCURRENCE AND DURING THE
CONTINUANCE OF AN EVENT OF DEFAULT, PAYMENT OF ALL OR ANY PART OF THE
INDEBTEDNESS IS TENDERED BY BORROWER OR OTHERWISE RECOVERED BY LENDER, SUCH
TENDER OR RECOVERY SHALL BE DEEMED A VOLUNTARY PREPAYMENT BY BORROWER AND
BORROWER SHALL PAY THE INDEBTEDNESS, THE PREPAYMENT PREMIUM, IF THE SAME OCCURS
DURING THE PREPAYMENT PREMIUM PERIOD, ALL ACCRUED AND UNPAID INTEREST, PLUS 
BREAKAGE COSTS, ALL OTHER AMOUNTS PAYABLE UNDER THE LOAN DOCUMENTS, AND ANY
AMOUNTS DUE AND PAYABLE BY BORROWER UNDER ANY LENDER INTEREST RATE PROTECTION
AGREEMENT IN CONNECTION WITH THE TERMINATION THEREOF.


 

36

--------------------------------------------------------------------------------

 

 


 


SECTION 2.4  INTENTIONALLY OMITTED.


SECTION 2.5  RELEASE ON PAYMENT IN FULL.  IF BORROWER SHALL PAY OR CAUSE TO BE
PAID THE PRINCIPAL AMOUNT OF, AND UNPAID INTEREST ON, AND ALL OTHER SUMS DUE
UNDER, THE NOTE, THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS IN ACCORDANCE WITH
THE TERMS AND PROVISIONS THEREOF, AT THE REQUEST OF BORROWER, LENDER SHALL
(A) ASSIGN THE NOTE, THE MORTGAGE AND ALL OF THE OTHER LOAN DOCUMENTS TO ANY
PERSON DESIGNATED BY BORROWER, WHICH ASSIGNMENT DOCUMENTS SHALL BE IN RECORDABLE
FORM (BUT WITHOUT REPRESENTATION OR WARRANTY BY, OR RECOURSE TO, LENDER, EXCEPT
THAT LENDER SHALL REPRESENT THAT SUCH ASSIGNMENT(S) HAS BEEN DULY AUTHORIZED,
EXECUTED AND DELIVERED AND THAT LENDER HAS NOT ASSIGNED OR ENCUMBERED THE
MORTGAGE OR THE OTHER LOAN DOCUMENTS); PROVIDED, HOWEVER, THAT THE ASSIGNMENT
DOCUMENTS SHALL BE PREPARED BY COUNSEL TO BORROWER AND DELIVERED TO LENDER FOR
ITS REVIEW AND APPROVAL, WHICH SHALL NOT BE UNREASONABLY WITHHELD, CONDITIONED
OR DELAYED, (B) DELIVER TO OR AS DIRECTED BY BORROWER THE ORIGINALLY EXECUTED
NOTE AND ALL ORIGINALLY EXECUTED OTHER NOTES WHICH MAY HAVE BEEN CONSOLIDATED,
AMENDED AND/OR RESTATED IN CONNECTION WITH THE EXECUTION OF THE NOTE OR, WITH
RESPECT TO ANY NOTE WHERE THE ORIGINAL HAS BEEN LOST BY LENDER, DESTROYED OR
MUTILATED, A LOST NOTE AFFIDAVIT WITH INDEMNITY FOR THE BENEFIT OF THE ASSIGNEE
LENDER AND THE TITLE INSURANCE COMPANY INSURING THE MORTGAGE, AS ASSIGNED, IN
FORM SUFFICIENT TO PERMIT SUCH TITLE INSURANCE COMPANY TO INSURE THE LIEN OF THE
MORTGAGE AS ASSIGNED TO AND HELD BY THE ASSIGNEE WITHOUT EXCEPTION FOR ANY
MATTER RELATING TO THE LOST, DESTROYED OR MUTILATED NOTE, (C) EXECUTE AND
DELIVER AN ALLONGE WITH RESPECT TO THE NOTE AND ANY OTHER NOTE(S) AS DESCRIBED
IN THE PRECEDING CLAUSE (B)  ABOVE WITHOUT RECOURSE, COVENANT OR WARRANTY OF ANY
NATURE, EXPRESS OR IMPLIED (EXCEPT AS TO THE PRINCIPAL AMOUNT AND THAT LENDER
OWNS THE NOTE AND THE MORTGAGE FREE OF ANY LIENS AND ENCUMBRANCES AND HAS THE
AUTHORITY TO EXECUTE AND DELIVER THE ALLONGE), (D) DELIVER THE ORIGINAL EXECUTED
MORTGAGE OR A CERTIFIED COPY OF RECORD, AND (E) EXECUTE AND/OR DELIVER SUCH
OTHER INSTRUMENTS OF CONVEYANCE, ASSIGNMENT, TERMINATION, SEVERANCE AND RELEASE
(INCLUDING APPROPRIATE UCC‑3 TERMINATION STATEMENTS) IN RECORDABLE FORM AS MAY
REASONABLY BE REQUESTED BY BORROWER TO EVIDENCE SUCH ASSIGNMENT AND/OR
SEVERANCE.  ALL REASONABLE OUT‑OF‑POCKET COSTS AND EXPENSES INCURRED BY LENDER,
INCLUDING, WITHOUT LIMITATION, REASONABLE ATTORNEY’S FEES, IN CONNECTION WITH
THE FOREGOING SHALL BE PAID BY BORROWER.  CONCURRENTLY WITH THE PAYMENT TO
LENDER OF THE PRINCIPAL AMOUNT OF, AND UNPAID INTEREST ON, AND ALL OTHER SUMS
DUE UNDER, THE NOTE, THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS, AND WHETHER OR
NOT BORROWER SHALL REQUEST AN ASSIGNMENT AS SET FORTH IN THIS 0, LENDER SHALL
DELIVER TO BORROWER (I) A PAYOFF LETTER IN CUSTOMARY FORM, (II) ALL ORIGINAL
INSURANCE POLICIES RELATING TO THE PROPERTY WHICH ARE BEING HELD BY OR ON BEHALF
OF LENDER, (III) ANY AMOUNTS HELD IN ESCROW OR IN ANY RESERVE ACCOUNT PURSUANT
TO THE LOAN DOCUMENTS OR OTHERWISE, (IV) ANY OTHER COLLATERAL THAT MAY HAVE BEEN
DELIVERED TO LENDER IN CONNECTION WITH THE LOAN, AND (V) A TERMINATION OF ANY
GUARANTIES DELIVERED TO LENDER IN CONNECTION WITH THE LOAN (EXCEPT TO THE EXTENT
THAT ANY PORTION OF SUCH GUARANTIES ARE EXPRESSLY INTENDED TO SURVIVE PURSUANT
TO THE TERMS THEREOF), DULY EXECUTED BY LENDER.

37

--------------------------------------------------------------------------------

 

 

 


ARTICLE III

CASH MANAGEMENT


SECTION 3.1   CASH MANAGEMENT.   


3.1.1  ESTABLISHMENT OF ACCOUNTS.  BORROWER HEREBY CONFIRMS THAT, SIMULTANEOUSLY
WITH THE EXECUTION OF THIS AGREEMENT, PURSUANT TO THE ACCOUNT AGREEMENT, IT HAS
ESTABLISHED OR CAUSED TO BE ESTABLISHED WITH COLLECTION BANK, IN THE NAME OF
BORROWER FOR THE BENEFIT OF LENDER, AS SECURED PARTY, THE “COLLECTION ACCOUNT”
(AS SUCH TERM IS DEFINED IN THE ACCOUNT AGREEMENT), WHICH HAS BEEN ESTABLISHED
AS A NON-INTEREST‑BEARING DEPOSIT ACCOUNT.  THE COLLECTION ACCOUNT AND THE FUNDS
DEPOSITED THEREIN SHALL SERVE AS ADDITIONAL SECURITY FOR THE LOAN.  PURSUANT TO
THE ACCOUNT AGREEMENT, BORROWER SHALL IRREVOCABLY INSTRUCT AND AUTHORIZE
COLLECTION BANK TO DISREGARD ANY AND ALL ORDERS FOR WITHDRAWAL FROM THE
COLLECTION ACCOUNT MADE BY, OR AT THE DIRECTION OF, BORROWER OR MANAGER OTHER
THAN TO TRANSFER ALL AMOUNTS ON DEPOSIT IN THE COLLECTION ACCOUNT ON A DAILY
BASIS TO AN ACCOUNT ESTABLISHED BY AND UNDER THE CONTROL OF LENDER AT THE
DEPOSIT BANK (THE “DEPOSIT ACCOUNT”).  LENDER SHALL NOT COMMINGLE FUNDS IN THE
DEPOSIT ACCOUNT WITH ANY OTHER FUNDS.  BORROWER AGREES THAT, PRIOR TO THE
PAYMENT OR OTHER SATISFACTION IN FULL OF THE INDEBTEDNESS, THE TERMS AND
CONDITIONS OF THE ACCOUNT AGREEMENT SHALL NOT BE AMENDED OR MODIFIED WITHOUT THE
PRIOR WRITTEN CONSENT OF LENDER (WHICH CONSENT LENDER MAY GRANT OR WITHHOLD IN
ITS REASONABLE DISCRETION).  IN RECOGNITION OF LENDER’S SECURITY INTEREST IN THE
FUNDS DEPOSITED INTO THE COLLECTION ACCOUNT, BORROWER SHALL IDENTIFY THE
COLLECTION ACCOUNT WITH THE NAME OF LENDER, AS SECURED PARTY.  THE COLLECTION
ACCOUNT SHALL BE NAMED AS FOLLOWS:  “REGO II BORROWER LLC F/B/O BANK OF CHINA,
NEW YORK BRANCH, AS SECURED PARTY, COLLECTION ACCOUNT” (ACCOUNT NUMBER #
428107085 ‑ ABA ROUTING # 021000021).   LENDER SHALL ESTABLISH AND HOLD THE
FOLLOWING ACCOUNTS AND SUB-ACCOUNTS OF THE DEPOSIT ACCOUNT (EACH, A
“SUB‑ACCOUNT” AND, COLLECTIVELY, THE “SUB‑ACCOUNTS” AND, TOGETHER WITH THE
COLLECTION ACCOUNT, THE “COLLATERAL ACCOUNTS”), WHICH (A) MAY BE LEDGER OR BOOK
ENTRY SUB‑ACCOUNTS AND NEED NOT BE ACTUAL SUB‑ACCOUNTS, AND (B) SHALL EACH BE AN
ELIGIBLE ACCOUNT TO WHICH CERTAIN FUNDS SHALL BE ALLOCATED AND FROM WHICH
DISBURSEMENTS SHALL BE MADE PURSUANT TO THE TERMS OF THIS AGREEMENT AND THE CASH
MANAGEMENT AGREEMENT:

(A)                A SUB‑ACCOUNT FOR THE RETENTION OF ACCOUNT COLLATERAL IN
RESPECT OF DEBT SERVICE PAYMENTS DUE UNDER THE LOAN (THE “DEBT SERVICE RESERVE
ACCOUNT”); 

(B)               A SUB‑ACCOUNT FOR THE RETENTION OF ACCOUNT COLLATERAL IN
RESPECT OF IMPOSITIONS AND OTHER CHARGES FOR THE PROPERTY (THE “TAX RESERVE
ACCOUNT”); 

(C)                A SUB‑ACCOUNT FOR THE RETENTION OF ACCOUNT COLLATERAL IN
RESPECT OF INSURANCE PREMIUMS FOR THE PROPERTY (THE “INSURANCE RESERVE
ACCOUNT”);  

(D)               A SUB‑ACCOUNT FOR THE RETENTION OF ACCOUNT COLLATERAL IN
RESPECT OF LEASING EXPENSES FOR THE PROPERTY (THE “LEASING RESERVE ACCOUNT”);
AND

(E)                A SUB-ACCOUNT FOR THE RETENTION OF ACCOUNT COLLATERAL IN
RESPECT OF CAPITAL IMPROVEMENTS FOR THE PROPERTY (THE “CAPITAL EXPENDITURES
RESERVE ACCOUNT”). 

 

38

--------------------------------------------------------------------------------

 

 

 


3.1.2  PLEDGE OF ACCOUNT COLLATERAL  (A) TO SECURE THE FULL AND PUNCTUAL PAYMENT
AND PERFORMANCE OF THE OBLIGATIONS, BORROWER HEREBY COLLATERALLY ASSIGNS, GRANTS
A SECURITY INTEREST IN AND PLEDGES TO LENDER, TO THE EXTENT NOT PROHIBITED BY
APPLICABLE LAW, A FIRST PRIORITY CONTINUING SECURITY INTEREST IN AND TO THE
FOLLOWING PROPERTY OF BORROWER, WHETHER NOW OWNED OR EXISTING OR HEREAFTER
ACQUIRED OR ARISING AND REGARDLESS OF WHERE LOCATED (ALL OF THE SAME,
COLLECTIVELY, THE “ACCOUNT COLLATERAL”): 

(I)                 THE COLLATERAL ACCOUNTS AND ALL CASH, CHECKS, DRAFTS,
SECURITIES ENTITLEMENTS, CERTIFICATES, INSTRUMENTS AND OTHER PROPERTY,
INCLUDING, WITHOUT LIMITATION, ALL DEPOSITS AND/OR WIRE TRANSFERS FROM TIME TO
TIME DEPOSITED OR HELD IN, CREDITED TO OR MADE TO COLLATERAL ACCOUNTS;

(II)               ANY AND ALL AMOUNTS INVESTED IN PERMITTED INVESTMENTS HELD IN
THE COLLATERAL ACCOUNTS;

(III)             ALL INTEREST, DIVIDENDS, CASH, INSTRUMENTS, SECURITIES,
ENTITLEMENTS AND OTHER PROPERTY FROM TIME TO TIME RECEIVED, RECEIVABLE OR
OTHERWISE PAYABLE IN RESPECT OF, OR IN EXCHANGE FOR, ANY OR ALL OF THE FOREGOING
OR PURCHASED WITH FUNDS FROM THE COLLATERAL ACCOUNTS; AND

(IV)             TO THE EXTENT NOT COVERED BY SUB‑PARAGRAPHS (I), (II)  OR
(III)  ABOVE, ALL PROCEEDS (AS DEFINED UNDER THE UCC) OF ANY OR ALL OF THE
FOREGOING.

(B)               IN ADDITION TO THE RIGHTS AND REMEDIES HEREIN SET FORTH,
LENDER SHALL HAVE ALL OF THE RIGHTS AND REMEDIES WITH RESPECT TO THE ACCOUNT
COLLATERAL AVAILABLE TO A SECURED PARTY AT LAW OR IN EQUITY, INCLUDING, WITHOUT
LIMITATION, THE RIGHTS OF A SECURED PARTY UNDER THE UCC, AS IF SUCH RIGHTS AND
REMEDIES WERE FULLY SET FORTH HEREIN.

(C)                THIS AGREEMENT SHALL CONSTITUTE A SECURITY AGREEMENT FOR
PURPOSES OF THE UNIFORM COMMERCIAL CODE AND OTHER APPLICABLE LAW.


3.1.3  MAINTENANCE OF COLLATERAL ACCOUNTS.  BORROWER AGREES THAT THE COLLECTION
ACCOUNT IS AND SHALL BE MAINTAINED (A) AS A “DEPOSIT ACCOUNT” (AS SUCH TERM IS
DEFINED IN SECTION 9‑102(A)(29) OF THE UCC), (B) IN SUCH A MANNER THAT LENDER
SHALL HAVE CONTROL (WITHIN THE MEANING OF SECTION 9‑104(A)(2) OF THE UCC) OVER
THE COLLECTION ACCOUNT, AND (C) SUCH THAT NEITHER BORROWER NOR MANAGER SHALL
HAVE ANY RIGHT OF WITHDRAWAL FROM THE COLLECTION ACCOUNT AND, EXCEPT AS PROVIDED
HEREIN, NO ACCOUNT COLLATERAL SHALL BE RELEASED TO BORROWER OR MANAGER FROM THE
COLLECTION ACCOUNT.  WITHOUT LIMITING BORROWER’S OBLIGATIONS UNDER THE
IMMEDIATELY PRECEDING SENTENCE, BORROWER SHALL ONLY ESTABLISH AND MAINTAIN THE
COLLECTION ACCOUNT WITH A FINANCIAL INSTITUTION THAT HAS EXECUTED AN AGREEMENT
SUBSTANTIALLY IN THE FORM OF THE ACCOUNT AGREEMENT OR IN SUCH OTHER FORM
ACCEPTABLE TO LENDER IN ITS REASONABLE DISCRETION.


3.1.4  ELIGIBLE ACCOUNTS.  THE COLLATERAL ACCOUNTS SHALL BE ELIGIBLE ACCOUNTS. 
THE COLLATERAL ACCOUNTS SHALL BE SUBJECT TO SUCH APPLICABLE LAWS, AND SUCH
APPLICABLE REGULATIONS OF THE BOARD OF GOVERNORS OF THE FEDERAL RESERVE SYSTEM
AND OF ANY OTHER BANKING OR GOVERNMENTAL AUTHORITY, AS MAY NOW OR HEREAFTER BE
IN EFFECT.  INCOME AND INTEREST ACCRUING ON THE COLLATERAL ACCOUNTS OR ANY
INVESTMENTS HELD IN SUCH ACCOUNTS SHALL BE PERIODICALLY ADDED TO

39

--------------------------------------------------------------------------------

 

 





THE PRINCIPAL AMOUNT OF SUCH ACCOUNT AND SHALL BE HELD, DISBURSED AND APPLIED IN
THE SAME MANNER AS THE OTHER AMOUNTS ON DEPOSIT THEREIN IN ACCORDANCE WITH THE
PROVISIONS OF THIS AGREEMENT, THE ACCOUNT AGREEMENT AND THE CASH MANAGEMENT
AGREEMENT.  BORROWER SHALL BE THE BENEFICIAL OWNER OF THE COLLATERAL ACCOUNTS
FOR FEDERAL INCOME TAX PURPOSES AND SHALL REPORT ALL INCOME ON THE COLLATERAL
ACCOUNTS.


3.1.5  INTERIM RELEASE OF FUNDS.   PROVIDED NO EVENT OF DEFAULT SHALL HAVE
OCCURRED AND IS CONTINUING, ON THE TWENTIETH (20) DAY OF EACH CALENDAR MONTH
DURING THE TERM OF THE LOAN (OR, IF SUCH DAY IS NOT A BUSINESS DAY, ON THE NEXT
SUCCEEDING BUSINESS DAY), ANY SUMS THAT ARE ON DEPOSIT IN THE DEPOSIT ACCOUNT
(OTHER THAN SUMS ON DEPOSIT IN THE RESERVE ACCOUNTS) IN EXCESS OF THE AMOUNT
SUFFICIENT TO PAY THE ITEMS LISTED IN SECTIONS 3.1.6(A)(I)-(VI) DUE ON THE NEXT
SUCCEEDING PAYMENT DATE (COLLECTIVELY, THE “REQUIRED AMOUNT”) SHALL BE DISBURSED
BY LENDER TO THE BORROWER’S ACCOUNT.


3.1.6  PAYMENTS TO SUB‑ACCOUNTS.  (A)   PROVIDED NO EVENT OF DEFAULT SHALL HAVE
OCCURRED AND IS CONTINUING, LENDER SHALL, ON EACH PAYMENT DATE, TRANSFER, OR
SHALL CAUSE THE TRANSFER OF, AMOUNTS FROM THE DEPOSIT ACCOUNT, TO THE EXTENT
AVAILABLE THEREIN IN THE FOLLOWING AMOUNTS AND ORDER OF PRIORITY:

(I)                 FIRST, SUBJECT TO THE PROVISIONS OF SECTION 12.1.3 AND
SECTION 12.8, TO THE TAX RESERVE ACCOUNT, THE AMOUNTS, IF ANY, THEN REQUIRED TO
BE DEPOSITED PURSUANT TO SECTION 12.1.1; 

(II)               SECOND, SUBJECT TO THE PROVISIONS OF SECTIONS 12.2.2, 12.2.3,
12.2.4, AND SECTION 12.8, TO THE INSURANCE RESERVE ACCOUNT, THE AMOUNTS, IF ANY,
THEN REQUIRED TO BE DEPOSITED PURSUANT TO SECTION 12.2; 

(III)             THIRD, TO THE DEBT SERVICE RESERVE ACCOUNT FOR PAYMENT TO
LENDER, THE AMOUNT OF ALL DELINQUENT INTEREST AND PRINCIPAL ON THE LOAN, THE
SCHEDULED MONTHLY PAYMENT OF DEBT SERVICE ON THE LOAN DUE ON THE NEXT PAYMENT
DATE AND ALL OTHER AMOUNTS THEN DUE AND PAYABLE UNDER THE LOAN DOCUMENTS (WITH
ANY AMOUNTS WITH RESPECT TO PRINCIPAL PAID LAST);

(IV)             FOURTH, TO THE DEPOSIT BANK FUNDS SUFFICIENT TO PAY THE FEES
AND EXPENSES OF DEPOSIT BANK AS REQUIRED PURSUANT TO THE CASH MANAGEMENT
AGREEMENT;

(V)               FIFTH, SUBJECT TO SECTION 12.3.5, SECTION 12.3.6 AND
SECTION 12.8, TO THE CAPITAL EXPENDITURES RESERVE ACCOUNT, THE AMOUNTS, IF ANY,
THEN REQUIRED TO BE DEPOSITED PURSUANT TO SECTION 12.3.1; 

(VI)             SIXTH, SUBJECT TO SECTION 12.4.3, SECTION 12.4.4  AND
SECTION 12.8, TO THE LEASING RESERVE ACCOUNT, THE AMOUNTS, IF ANY,  THEN
REQUIRED TO BE DEPOSITED PURSUANT TO SECTION 12.4.1 AND

(VII)           SEVENTH, THE AMOUNTS REMAINING AFTER PAYMENT OF THE ITEMS SET
FORTH IN CLAUSES (I) THROUGH (VI)  ABOVE, AS APPLICABLE, TO BORROWER’S ACCOUNT.

 

40

--------------------------------------------------------------------------------

 

 

(B)               WITHIN SEVEN (7) BUSINESS DAYS AFTER NOTICE FROM LENDER THAT A
DSCR COLLATERAL EVENT HAS OCCURRED, BORROWER SHALL (I) PREPAY THE LOAN, OR
(II) POST CASH WITH LENDER, OR (III) DELIVER A LETTER OF CREDIT TO LENDER (ITEMS
(II) AND (III), THE “REMARGINING COLLATERAL”), EACH, IN AN AMOUNT NECESSARY TO
REDUCE THE PRINCIPAL AMOUNT (OR, IN THE CASE OF REMARGINING COLLATERAL, ASSUMING
THE REMARGINING COLLATERAL WERE APPLIED TO REDUCE THE PRINCIPAL AMOUNT OF THE
LOAN) SUCH THAT THE DEBT SERVICE COVERAGE RATIO IS EQUAL TO AT LEAST 1.25 TO
1.00.  IF BORROWER DELIVERED REMARGINING COLLATERAL TO LENDER, THEN WITHIN SEVEN
(7) BUSINESS DAYS FOLLOWING THE WRITTEN REQUEST OF BORROWER UPON THE EXPIRATION
OF THE DSCR COLLATERAL PERIOD AND, PROVIDED  NO EVENT OF DEFAULT SHALL HAVE
OCCURRED AND BE CONTINUING UNDER THIS AGREEMENT, LENDER SHALL RELEASE SUCH
PORTION OF THE REMARGINING COLLATERAL WHICH HAS NOT BEEN PREVIOUSLY APPLIED BY
LENDER IN ACCORDANCE HEREWITH TO BORROWER.


3.1.7  COLLECTION BANK.  (A) LENDER SHALL HAVE THE RIGHT AT BORROWER’S SOLE COST
AND EXPENSE TO REPLACE THE COLLECTION BANK WITH A FINANCIAL INSTITUTION SELECTED
BY BORROWER AND REASONABLY SATISFACTORY TO LENDER IN THE EVENT THAT (I) THE
COLLECTION BANK FAILS, IN ANY MATERIAL RESPECT, TO COMPLY WITH THE ACCOUNT
AGREEMENT OR (II) THE COLLECTION BANK IS NO LONGER AN ELIGIBLE INSTITUTION, AND
LENDER SHALL CAUSE SUCH DESIGNATED REPLACEMENT COLLECTION BANK PROMPTLY TO
ASSUME THE OBLIGATIONS OF THE COLLECTION BANK UNDER THE ACCOUNT AGREEMENT AND/OR
ENTER INTO A NEW ACCOUNT AND CONTROL AGREEMENT SUBSTANTIALLY SIMILAR TO THE
ACCOUNT AGREEMENT OR IN SUCH OTHER FORM ACCEPTABLE TO BOTH LENDER AND BORROWER,
EACH IN ITS REASONABLE DISCRETION.  UPON THE OCCURRENCE AND DURING THE
CONTINUANCE OF AN EVENT OF DEFAULT, LENDER SHALL HAVE THE RIGHT AT BORROWER’S
SOLE COST AND EXPENSE TO REPLACE THE COLLECTION BANK AT ANY TIME, WITHOUT NOTICE
TO BORROWER.  BORROWER SHALL COOPERATE WITH LENDER IN CONNECTION WITH THE
APPOINTMENT OF ANY REPLACEMENT COLLECTION BANK AND THE EXECUTION AND DELIVERY OF
SUCH ACCOUNT CONTROL AGREEMENT.

(B)               SO LONG AS NO EVENT OF DEFAULT SHALL HAVE OCCURRED AND BE
CONTINUING, BORROWER SHALL HAVE THE RIGHT AT ITS SOLE COST AND EXPENSE TO
REPLACE THE COLLECTION BANK WITH A FINANCIAL INSTITUTION THAT IS AN ELIGIBLE
INSTITUTION; PROVIDED THAT SUCH FINANCIAL INSTITUTION ASSUMES THE OBLIGATIONS OF
THE COLLECTION BANK UNDER THE ACCOUNT AGREEMENT OR ENTERS INTO A NEW ACCOUNT AND
CONTROL AGREEMENT SUBSTANTIALLY SIMILAR TO THE ACCOUNT AGREEMENT OR IN SUCH
OTHER FORM ACCEPTABLE TO LENDER IN ITS REASONABLE DISCRETION.


3.1.8  BORROWER’S ACCOUNT REPRESENTATIONS, WARRANTIES AND COVENANTS. 
(A) BORROWER REPRESENTS, WARRANTS AND COVENANTS THAT (I) NO LATER THAN THE
SEVENTH (7TH) BUSINESS DAY AFTER THE DATE HEREOF, BORROWER WILL HAVE DIRECTED
ALL TENANTS UNDER THE LEASES TO MAIL ALL CHECKS AND WIRE ALL FUNDS WITH RESPECT
TO ANY PAYMENTS DUE UNDER SUCH LEASES DIRECTLY TO THE COLLECTION ACCOUNT
PURSUANT TO A LETTER SUBSTANTIALLY IN THE FORM OF EXHIBIT B, AND (II) BORROWER
SHALL DELIVER A LETTER SUBSTANTIALLY IN THE FORM ATTACHED HERETO AS EXHIBIT B 
TO TENANTS UNDER ALL LEASES ENTERED INTO AFTER THE DATE HEREOF.

(B)               BORROWER FURTHER REPRESENTS, WARRANTS AND COVENANTS THAT
(I) BORROWER SHALL CAUSE MANAGER TO DEPOSIT ALL AMOUNTS PAYABLE TO BORROWER
PURSUANT TO THE MANAGEMENT AGREEMENT DIRECTLY INTO THE COLLECTION ACCOUNT,
(II) BORROWER SHALL PAY OR CAUSE TO BE PAID ALL RENTS, CASH OR CASH EQUIVALENTS
OR OTHER ITEMS OF OPERATING INCOME NOT COVERED BY THE PRECEDING PARAGRAPH (A) 
WITHIN TWO (2) BUSINESS DAYS AFTER RECEIPT THEREOF BY BORROWER OR ITS AFFILIATES
DIRECTLY INTO THE COLLECTION ACCOUNT AND, UNTIL SO DEPOSITED, ANY SUCH AMOUNTS
HELD BY BORROWER OR MANAGER SHALL BE DEEMED TO BE ACCOUNT COLLATERAL AND SHALL
BE HELD IN TRUST BY IT

41

--------------------------------------------------------------------------------

 

 



FOR THE BENEFIT OF LENDER AND SHALL NOT BE COMMINGLED WITH ANY OTHER FUNDS OR
PROPERTY OF BORROWER OR MANAGER, (III) THERE ARE NO ACCOUNTS OTHER THAN THE
COLLATERAL ACCOUNTS AND THE BORROWER’S ACCOUNT OR ANY OTHER PERSON ON BEHALF OF
BORROWER WITH RESPECT TO THE PROPERTY OR THE COLLECTION OF RENTS, (IV) SO LONG
AS ANY PORTION OF THE LOAN SHALL BE OUTSTANDING, NEITHER BORROWER NOR ANY OTHER
PERSON ON BEHALF OF BORROWER SHALL OPEN ANY OTHER OPERATING ACCOUNTS WITH
RESPECT TO THE PROPERTY OR THE COLLECTION OF RENTS, EXCEPT FOR THE COLLATERAL
ACCOUNTS AND BORROWER’S ACCOUNT (EXCEPT TO HOLD FUNDS RELEASED FROM THE
COLLECTION ACCOUNT OR DEPOSIT ACCOUNT), AND (V) IN THE EVENT THAT ANY RENTS,
CASH OR CASH EQUIVALENTS OR OTHER ITEMS OF OPERATING INCOME ARE PAID INTO AN
ACCOUNT OTHER THAN THE COLLECTION ACCOUNT, BORROWER SHALL IMMEDIATELY, UPON
BECOMING AWARE OF THE SAME, CAUSE SUCH RENTS, CASH OR CASH EQUIVALENTS OR OTHER
ITEMS OF OPERATING INCOME TO BE PAID INTO THE COLLECTION ACCOUNT.


3.1.9  ACCOUNT COLLATERAL AND REMEDIES.  (A) UPON THE OCCURRENCE AND DURING THE
CONTINUANCE OF AN EVENT OF DEFAULT, WITHOUT ADDITIONAL NOTICE FROM LENDER TO
BORROWER, ALL FUNDS TRANSFERRED TO LENDER FROM THE COLLECTION ACCOUNT MAY BE
APPLIED BY LENDER IN SUCH ORDER AND PRIORITY AS LENDER SHALL DETERMINE IN ITS
SOLE AND ABSOLUTE DISCRETION, INCLUDING, BUT NOT LIMITED TO LIQUIDATING AND
TRANSFERRING ANY AMOUNTS THEN INVESTED IN PERMITTED INVESTMENTS TO THE
COLLATERAL ACCOUNTS TO WHICH THEY RELATE OR REINVEST SUCH AMOUNTS IN OTHER
PERMITTED INVESTMENTS AS LENDER MAY DETERMINE IN ITS SOLE DISCRETION IS
NECESSARY TO PERFECT OR PROTECT ANY SECURITY INTEREST GRANTED OR PURPORTED TO BE
GRANTED HEREBY OR TO ENABLE LENDER TO EXERCISE AND ENFORCE LENDER’S RIGHTS AND
REMEDIES HEREUNDER WITH RESPECT TO ANY ACCOUNT COLLATERAL OR TO PRESERVE THE
VALUE OF THE ACCOUNT COLLATERAL.

(B)               BORROWER HEREBY IRREVOCABLY CONSTITUTES AND APPOINTS LENDER AS
BORROWER’S TRUE AND LAWFUL ATTORNEY-IN-FACT, TO ACT WITH FULL POWER OF
SUBSTITUTION, TO, UPON THE OCCURRENCE AND DURING THE CONTINUANCE OF AN EVENT OF
DEFAULT, EXECUTE, ACKNOWLEDGE AND DELIVER ANY INSTRUMENTS AND TO EXERCISE AND
ENFORCE EVERY RIGHT, POWER, REMEDY, OPTION AND PRIVILEGE OF BORROWER WITH
RESPECT TO THE ACCOUNT COLLATERAL, AND DO IN THE NAME, PLACE AND STEAD OF
BORROWER, ALL SUCH ACTS, THINGS AND DEEDS FOR AND ON BEHALF OF AND IN THE NAME
OF BORROWER, WHICH BORROWER COULD DO OR WHICH LENDER MAY DEEM NECESSARY OR
DESIRABLE TO MORE FULLY VEST IN LENDER THE RIGHTS AND REMEDIES PROVIDED FOR
HEREIN AND TO ACCOMPLISH THE PURPOSES OF THIS AGREEMENT.  THE FOREGOING POWERS
OF ATTORNEY ARE IRREVOCABLE AND COUPLED WITH AN INTEREST.  UPON THE OCCURRENCE
AND DURING THE CONTINUANCE OF AN EVENT OF DEFAULT, LENDER MAY PERFORM OR CAUSE
PERFORMANCE OF ANY SUCH AGREEMENT, AND ANY REASONABLE OUT-OF-POCKET EXPENSES OF
LENDER INCURRED IN CONNECTION THEREWITH SHALL BE PAID BY BORROWER AS PROVIDED IN
SECTION 5.1.16. 

(C)                BORROWER HEREBY EXPRESSLY WAIVES, TO THE FULLEST EXTENT
PERMITTED BY LAW, PRESENTMENT, DEMAND, PROTEST OR ANY NOTICE OF ANY KIND IN
CONNECTION WITH THE ACCOUNT COLLATERAL.  BORROWER ACKNOWLEDGES AND AGREES THAT
TEN (10) DAYS’ PRIOR WRITTEN NOTICE OF THE TIME AND PLACE OF ANY PUBLIC SALE OF
THE ACCOUNT COLLATERAL OR ANY OTHER INTENDED DISPOSITION THEREOF SHALL BE
REASONABLE AND SUFFICIENT NOTICE TO BORROWER WITHIN THE MEANING OF THE UCC.


3.1.10  TRANSFERS AND OTHER LIENS.  BORROWER AGREES THAT IT WILL NOT (A) SELL OR
OTHERWISE DISPOSE OF ANY OF THE ACCOUNT COLLATERAL OR (B) CREATE OR PERMIT TO
EXIST ANY LIEN UPON OR WITH RESPECT TO ALL OR ANY OF THE ACCOUNT COLLATERAL,
EXCEPT FOR THE LIEN GRANTED TO LENDER UNDER THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS AND PERMITTED ENCUMBRANCES

.

42

--------------------------------------------------------------------------------

 

 


3.1.11  REASONABLE CARE.  BEYOND THE EXERCISE OF REASONABLE CARE IN THE CUSTODY
THEREOF, LENDER SHALL HAVE NO DUTY AS TO ANY ACCOUNT COLLATERAL IN ITS
POSSESSION OR CONTROL AS AGENT THEREFOR OR BAILEE THEREOF OR ANY INCOME THEREON
OR THE PRESERVATION OF RIGHTS AGAINST ANY PERSON OR OTHERWISE WITH RESPECT
THERETO.  LENDER SHALL BE DEEMED TO HAVE EXERCISED REASONABLE CARE IN THE
CUSTODY AND PRESERVATION OF THE ACCOUNT COLLATERAL IN ITS POSSESSION IF THE
ACCOUNT COLLATERAL IS ACCORDED TREATMENT SUBSTANTIALLY EQUAL TO THAT WHICH
LENDER ACCORDS ITS OWN PROPERTY, IT BEING UNDERSTOOD THAT LENDER SHALL NOT BE
LIABLE OR RESPONSIBLE FOR ANY LOSS OR DAMAGE TO ANY OF THE ACCOUNT COLLATERAL,
OR FOR ANY DIMINUTION IN VALUE THEREOF, BY REASON OF THE ACT OR OMISSION OF
LENDER, ITS AFFILIATES, AGENTS, EMPLOYEES OR BAILEES, EXCEPT TO THE EXTENT THAT
SUCH LOSS OR DAMAGE RESULTS FROM LENDER’S OR SUCH AFFILIATES’, AGENTS’,
EMPLOYEES’ OR BAILEES’ GROSS NEGLIGENCE OR WILLFUL MISCONDUCT.  IN NO EVENT
SHALL LENDER BE LIABLE EITHER DIRECTLY OR INDIRECTLY FOR LOSSES OR DELAYS
RESULTING FROM ANY EVENT WHICH MAY BE THE BASIS OF AN EXCUSABLE DELAY, COMPUTER
MALFUNCTIONS, INTERRUPTION OF COMMUNICATION FACILITIES, LABOR DIFFICULTIES OR
OTHER CAUSES BEYOND LENDER’S REASONABLE CONTROL OR FOR INDIRECT, SPECIAL OR
CONSEQUENTIAL DAMAGES EXCEPT TO THE EXTENT OF LENDER’S GROSS NEGLIGENCE OR
WILLFUL MISCONDUCT.  NOTWITHSTANDING THE FOREGOING, BORROWER ACKNOWLEDGES AND
AGREES THAT (A) LENDER DOES NOT HAVE CUSTODY OF THE ACCOUNT COLLATERAL HELD IN
THE COLLECTION ACCOUNT, (B) COLLECTION BANK HAS CUSTODY OF THE ACCOUNT
COLLATERAL HELD IN THE COLLECTION ACCOUNT, (C) THE INITIAL COLLECTION BANK WAS
CHOSEN BY BORROWER AND (D) LENDER HAS NO OBLIGATION OR DUTY TO SUPERVISE
COLLECTION BANK OR TO SEE TO THE SAFE CUSTODY OF THE ACCOUNT COLLATERAL HELD IN
THE COLLECTION ACCOUNT.


3.1.12  LENDER’S LIABILITY.  (A) LENDER SHALL BE RESPONSIBLE FOR THE PERFORMANCE
ONLY OF SUCH DUTIES WITH RESPECT TO THE ACCOUNT COLLATERAL AS ARE SPECIFICALLY
SET FORTH IN THIS SECTION 3.1 OR ELSEWHERE IN THE LOAN DOCUMENTS, AND NO OTHER
DUTY SHALL BE IMPLIED FROM ANY PROVISION HEREOF.  LENDER SHALL NOT BE UNDER ANY
OBLIGATION OR DUTY TO PERFORM ANY ACT WITH RESPECT TO THE ACCOUNT COLLATERAL
WHICH WOULD CAUSE IT TO INCUR ANY EXPENSE OR LIABILITY OR TO INSTITUTE OR DEFEND
ANY SUIT IN RESPECT HEREOF, OR TO ADVANCE ANY OF ITS OWN MONIES.  BORROWER SHALL
INDEMNIFY AND HOLD LENDER AND ITS EMPLOYEES AND OFFICERS HARMLESS FROM AND
AGAINST ANY LOSS, COST OR DAMAGE (INCLUDING, WITHOUT LIMITATION, REASONABLE
ATTORNEYS’ FEES AND DISBURSEMENTS) INCURRED BY LENDER IN CONNECTION WITH THE
TRANSACTIONS CONTEMPLATED HEREBY WITH RESPECT TO THE ACCOUNT COLLATERAL EXCEPT
AS SUCH MAY BE CAUSED BY THE GROSS NEGLIGENCE OR WILLFUL MISCONDUCT OF LENDER
AND ITS EMPLOYEES, OFFICERS OR AGENTS.

(B)               LENDER SHALL BE PROTECTED IN ACTING UPON ANY NOTICE,
RESOLUTION, REQUEST, CONSENT, ORDER, CERTIFICATE, REPORT, OPINION, BOND OR OTHER
PAPER, DOCUMENT OR SIGNATURE BELIEVED BY IT IN GOOD FAITH TO BE GENUINE, AND, IN
SO ACTING, IT MAY BE ASSUMED THAT ANY PERSON PURPORTING TO GIVE ANY OF THE
FOREGOING IN CONNECTION WITH THE PROVISIONS HEREOF HAS BEEN DULY AUTHORIZED TO
DO SO.  LENDER MAY CONSULT WITH COUNSEL, AND THE OPINION OF SUCH COUNSEL SHALL
BE FULL AND COMPLETE AUTHORIZATION AND PROTECTION IN RESPECT OF ANY ACTION TAKEN
OR SUFFERED BY IT HEREUNDER AND IN GOOD FAITH IN ACCORDANCE THEREWITH.


3.1.13  CONTINUING SECURITY INTEREST.  THIS AGREEMENT SHALL CREATE A CONTINUING
SECURITY INTEREST IN THE ACCOUNT COLLATERAL AND SHALL REMAIN IN FULL FORCE AND
EFFECT UNTIL PAYMENT OR OTHER SATISFACTION IN FULL OF THE INDEBTEDNESS.  UPON
PAYMENT OR OTHER SATISFACTION IN FULL OF THE INDEBTEDNESS, THIS SECURITY
INTEREST SHALL AUTOMATICALLY TERMINATE WITHOUT FURTHER NOTICE FROM ANY PARTY AND
BORROWER SHALL BE ENTITLED TO THE RETURN, UPON ITS REQUEST, OF SUCH OF THE
ACCOUNT COLLATERAL AS SHALL NOT HAVE BEEN SOLD OR OTHERWISE APPLIED PURSUANT TO
THE TERMS HEREOF AND

43

--------------------------------------------------------------------------------

 

 





LENDER SHALL EXECUTE (AT BORROWER’S EXPENSE) SUCH INSTRUMENTS AND DOCUMENTS AS
MAY BE REASONABLY REQUESTED BY BORROWER TO EVIDENCE SUCH TERMINATION AND THE
RELEASE OF THE ACCOUNT COLLATERAL.


ARTICLE IV

REPRESENTATIONS AND WARRANTIES


SECTION 4.1  BORROWER REPRESENTATIONS.   


4.1.1  ORGANIZATION.   BORROWER REPRESENTS AND WARRANTS AS OF THE CLOSING DATE
THAT:

(A)                BORROWER IS A DELAWARE LIMITED LIABILITY COMPANY AND HAS BEEN
DULY FORMED AND IS VALIDLY EXISTING AND IN GOOD STANDING PURSUANT TO THE LAWS OF
THE STATE OF DELAWARE WITH REQUISITE POWER AND AUTHORITY TO OWN ITS PROPERTIES
AND TO TRANSACT THE BUSINESSES IN WHICH IT IS NOW ENGAGED.

(B)               BORROWER HAS DULY QUALIFIED TO DO BUSINESS AND IS IN GOOD
STANDING IN NEW YORK AND IN EACH JURISDICTION WHERE IT IS REQUIRED TO BE SO
QUALIFIED IN CONNECTION WITH ITS PROPERTIES, BUSINESSES AND OPERATIONS EXCEPT
WHERE THE FAILURE TO BE SO QUALIFIED WOULD NOT CAUSE A MATERIAL ADVERSE EFFECT. 
BORROWER POSSESSES ALL RIGHTS, LICENSES, PERMITS AND AUTHORIZATIONS,
GOVERNMENTAL OR OTHERWISE, NECESSARY TO ENTITLE IT TO OWN AND/OR LEASE ITS
PROPERTIES AND TO TRANSACT THE BUSINESSES IN WHICH IT IS NOW ENGAGED, EXCEPT
WHERE THE FAILURE TO POSSESS SUCH ITEMS WOULD NOT CAUSE A MATERIAL ADVERSE
EFFECT, AND THE SOLE BUSINESS OF BORROWER IS THE HOLDING, LEASING, FINANCING,
OPERATION AND MANAGEMENT OF THE PROPERTY.

(C)                THE ORGANIZATIONAL STRUCTURE OF BORROWER IS ACCURATELY
DEPICTED BY THE SCHEMATIC DIAGRAM ATTACHED HERETO AS SCHEDULE 4.1.1  IN ALL
MATERIAL RESPECTS.

(D)               BORROWER SHALL NOT CHANGE ITS NAME, IDENTITY, CORPORATE
STRUCTURE OR JURISDICTION OF FORMATION UNLESS IT SHALL HAVE GIVEN LENDER
FIFTEEN (15) DAYS’ PRIOR WRITTEN NOTICE OF ANY SUCH CHANGE AND SHALL HAVE TAKEN
ALL STEPS REASONABLY REQUESTED BY LENDER TO GRANT, PERFECT, PROTECT AND/OR
PRESERVE THE SECURITY INTEREST GRANTED HEREUNDER OR UNDER ANY OF THE OTHER LOAN
DOCUMENTS TO LENDER.


4.1.2  PROCEEDINGS.   BORROWER HAS FULL POWER TO AND HAS TAKEN ALL NECESSARY
ACTION TO AUTHORIZE THE EXECUTION, DELIVERY AND PERFORMANCE OF THIS AGREEMENT
AND THE OTHER LOAN DOCUMENTS.  THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS HAVE
BEEN DULY EXECUTED AND DELIVERED BY, OR ON BEHALF OF, BORROWER AND CONSTITUTE
LEGAL, VALID AND BINDING OBLIGATIONS OF BORROWER, ENFORCEABLE AGAINST BORROWER
IN ACCORDANCE WITH THEIR RESPECTIVE TERMS, SUBJECT ONLY TO APPLICABLE
BANKRUPTCY, INSOLVENCY, MORATORIUM AND SIMILAR LAWS AFFECTING RIGHTS OF
CREDITORS GENERALLY, AND TO GENERAL PRINCIPLES OF EQUITY (REGARDLESS OF WHETHER
ENFORCEMENT IS SOUGHT IN A PROCEEDING IN EQUITY OR AT LAW) AND AN IMPLIED
COVENANT OF GOOD FAITH AND FAIR DEALING.


4.1.3  NO CONFLICTS.  THE EXECUTION, DELIVERY AND PERFORMANCE OF THIS AGREEMENT
AND THE OTHER LOAN DOCUMENTS BY BORROWER WILL NOT CONFLICT WITH OR RESULT IN A
BREACH OF ANY OF THE TERMS OR PROVISIONS OF, OR CONSTITUTE A DEFAULT UNDER, OR
RESULT IN THE CREATION OR IMPOSITION OF

44

--------------------------------------------------------------------------------

 

 





ANY LIEN, CHARGE OR ENCUMBRANCE (OTHER THAN PURSUANT TO THE LOAN DOCUMENTS) UPON
ANY OF THE PROPERTY OR ASSETS OF BORROWER PURSUANT TO THE TERMS OF ANY
INDENTURE, MORTGAGE, DEED OF TRUST, LOAN AGREEMENT, PARTNERSHIP AGREEMENT OR
OTHER AGREEMENT OR INSTRUMENT TO WHICH BORROWER IS A PARTY OR BY WHICH ANY OF
BORROWER’S PROPERTY OR ASSETS IS SUBJECT (UNLESS CONSENTS FROM ALL APPLICABLE
PARTIES THERETO HAVE BEEN OBTAINED), NOR WILL SUCH ACTION RESULT IN ANY
VIOLATION OF THE PROVISIONS OF ANY STATUTE OR ANY ORDER, RULE OR REGULATION OF
ANY GOVERNMENTAL AUTHORITY IN EACH CASE WHICH WOULD REASONABLY BE EXPECTED TO
HAVE OR DOES HAVE A MATERIAL ADVERSE EFFECT, AND ANY CONSENT, APPROVAL,
AUTHORIZATION, ORDER, REGISTRATION OR QUALIFICATION OF OR WITH ANY GOVERNMENTAL
AUTHORITY REQUIRED FOR THE EXECUTION, DELIVERY AND PERFORMANCE BY BORROWER OF
THIS AGREEMENT OR ANY OTHER LOAN DOCUMENTS (AND THE FAILURE OF WHICH TO OBTAIN
WOULD REASONABLY BE EXPECTED TO HAVE OR DOES HAVE A MATERIAL ADVERSE EFFECT) HAS
BEEN OBTAINED AND IS IN FULL FORCE AND EFFECT.


4.1.4  LITIGATION.   EXCEPT AS SET FORTH ON SCHEDULE 4.1.4  HEREOF AND MATTERS
FULLY COVERED BY INSURANCE, THERE ARE NO ARBITRATION PROCEEDINGS, GOVERNMENTAL
INVESTIGATIONS, ACTIONS, SUITS OR PROCEEDINGS, AT LAW OR IN EQUITY, OR BY OR
BEFORE ANY GOVERNMENTAL AUTHORITY WHICH ARE NOW PENDING OR, TO THE BEST OF
BORROWER’S KNOWLEDGE, THREATENED AGAINST OR AFFECTING BORROWER OR THE PROPERTY. 
NONE OF THE ACTIONS, SUITS, PROCEEDINGS AND/OR INVESTIGATIONS IDENTIFIED ON
SCHEDULE 4.1.4, IF DETERMINED AGAINST BORROWER OR THE PROPERTY, WOULD REASONABLY
BE EXPECTED TO HAVE OR DOES HAVE A MATERIAL ADVERSE EFFECT.


4.1.5  AGREEMENTS.   BORROWER IS NOT A PARTY TO ANY AGREEMENT OR INSTRUMENT OR
SUBJECT TO ANY RESTRICTION WHICH WOULD REASONABLY BE EXPECTED TO HAVE, OR DOES
HAVE, A MATERIAL ADVERSE EFFECT.  BORROWER IS NOT IN DEFAULT IN ANY MATERIAL
RESPECT IN THE PERFORMANCE, OBSERVANCE OR FULFILLMENT OF ANY OF THE OBLIGATIONS,
COVENANTS OR CONDITIONS CONTAINED IN ANY AGREEMENT OR INSTRUMENT TO WHICH IT IS
A PARTY OR BY WHICH BORROWER OR THE PROPERTY IS BOUND WHICH DEFAULT WOULD BE
REASONABLY EXPECTED TO HAVE OR DOES HAVE A MATERIAL ADVERSE EFFECT.  BORROWER
HAS NO MATERIAL FINANCIAL OBLIGATION (CONTINGENT OR OTHERWISE) UNDER ANY
INDENTURE, MORTGAGE, DEED OF TRUST, LOAN AGREEMENT OR OTHER AGREEMENT OR
INSTRUMENT TO WHICH BORROWER IS A PARTY OR BY WHICH BORROWER OR THE PROPERTY IS
OTHERWISE BOUND, OTHER THAN (A) OBLIGATIONS INCURRED IN THE ORDINARY COURSE OF
THE OPERATION OF THE PROPERTY, (B) OBLIGATIONS UNDER THE LOAN DOCUMENTS AND/OR
(C) PERMITTED ENCUMBRANCES.


4.1.6  TITLE.   BORROWER HAS GOOD, MARKETABLE AND INSURABLE FEE SIMPLE TITLE TO
THE REAL PROPERTY COMPRISING PART OF THE PROPERTY AND GOOD TITLE TO THE BALANCE
OF THE PROPERTY OWNED BY IT, FREE AND CLEAR OF ALL LIENS WHATSOEVER EXCEPT FOR
PERMITTED ENCUMBRANCES AND OTHER LIENS OTHERWISE PERMITTED PURSUANT TO THE LOAN
DOCUMENTS.  THE MORTGAGE, WHEN PROPERLY RECORDED IN THE APPROPRIATE RECORDS,
TOGETHER WITH ANY UNIFORM COMMERCIAL CODE FINANCING STATEMENTS REQUIRED TO BE
FILED IN CONNECTION THEREWITH, WILL CREATE (A) A VALID, PERFECTED FIRST MORTGAGE
LIEN ON THE PROPERTY AND THE IMPROVEMENTS, SUBJECT ONLY TO PERMITTED
ENCUMBRANCES AND (B) PERFECTED SECURITY INTERESTS IN AND TO, AND PERFECTED
COLLATERAL ASSIGNMENTS OF, ALL PERSONALTY (INCLUDING THE LEASES), ALL IN
ACCORDANCE WITH THE TERMS THEREOF, IN EACH CASE SUBJECT ONLY TO ANY APPLICABLE
PERMITTED ENCUMBRANCES.  THERE ARE NO CLAIMS FOR PAYMENT FOR WORK, LABOR OR
MATERIALS AFFECTING THE PROPERTY WHICH ARE OR MAY BECOME A LIEN PRIOR TO, OR OF
EQUAL PRIORITY WITH, THE LIENS CREATED BY THE LOAN DOCUMENTS OTHER THAN
PERMITTED ENCUMBRANCES.  BORROWER REPRESENTS AND WARRANTS THAT NONE OF THE
PERMITTED ENCUMBRANCES WILL MATERIALLY ADVERSELY AFFECT (A) THE ABILITY OF
BORROWER TO PAY ANY OF ITS OBLIGATIONS TO ANY PERSON AS AND WHEN DUE OR (B) THE

45

--------------------------------------------------------------------------------

 

 





USE OR OPERATION OF THE PROPERTY AS OF THE CLOSING DATE AND THEREAFTER AS
CURRENTLY CONTEMPLATED.  BORROWER SHALL PRESERVE ITS RIGHT, TITLE AND INTEREST
IN AND TO THE PROPERTY FOR SO LONG AS THE NOTE REMAINS OUTSTANDING AND WILL
WARRANT AND DEFEND SAME AND THE VALIDITY AND PRIORITY OF THE LIEN HEREOF FROM
AND AGAINST ANY AND ALL CLAIMS WHATSOEVER OTHER THAN THE PERMITTED ENCUMBRANCES.


 


4.1.7  NO BANKRUPTCY FILING.  BORROWER DOES NOT CURRENTLY INTEND EITHER THE
FILING OF A PETITION BY IT UNDER ANY STATE OR FEDERAL BANKRUPTCY OR INSOLVENCY
LAWS OR THE LIQUIDATION OF ALL OR A MAJOR PORTION OF SUCH ENTITY’S ASSETS OR
PROPERTY, AND BORROWER HAS NO KNOWLEDGE OF ANY PERSON HAVING FILED OR INTENDING
TO FILE ANY SUCH PETITION AGAINST IT.


4.1.8  FULL AND ACCURATE DISCLOSURE. THERE IS NO FACT PRESENTLY KNOWN TO
BORROWER WHICH HAS NOT BEEN DISCLOSED WHICH WOULD REASONABLY BE EXPECTED TO
HAVE, OR DOES HAVE A MATERIAL ADVERSE EFFECT.


4.1.9  ALL PROPERTY.  THE PROPERTY CONSTITUTES ALL OF THE REAL PROPERTY,
PERSONAL PROPERTY, EQUIPMENT AND FIXTURES CURRENTLY (A) OWNED OR LEASED BY
BORROWER OR (B) USED BY OR ON BEHALF OF BORROWER IN THE OPERATION OF THE
BUSINESS LOCATED ON THE PROPERTY, OTHER THAN ITEMS OWNED OR LEASED BY ANY
TENANTS, MANAGER OR CONTRACTORS PROVIDING SERVICES TO THE PROPERTY.


4.1.10  ERISA.   (A)  BORROWER DOES NOT MAINTAIN AN EMPLOYEE BENEFIT PLAN AS
DEFINED BY SECTION 3(3) OF ERISA (OTHER THAN A “MULTIEMPLOYER PLAN” AS DEFINED
BY SECTION 3(37) OF ERISA) WHICH IS SUBJECT TO TITLE IV OF ERISA.  BORROWER
(I) HAS NO KNOWLEDGE OF ANY MATERIAL LIABILITY WHICH HAS BEEN INCURRED OR IS
REASONABLY EXPECTED TO BE INCURRED BY BORROWER WHICH IS OR REMAINS UNSATISFIED
FOR ANY TAXES OR PENALTIES WITH RESPECT TO ANY “EMPLOYEE BENEFIT PLAN,” WITHIN
THE MEANING OF SECTION 3(3) OF ERISA, OR ANY “PLAN,” WITHIN THE MEANING OF
SECTION 4975(E)(1) OF THE CODE OR ANY OTHER BENEFIT PLAN (OTHER THAN A
MULTIEMPLOYER PLAN) MAINTAINED, CONTRIBUTED TO, OR REQUIRED TO BE CONTRIBUTED TO
BY BORROWER OR BY ANY ENTITY THAT IS UNDER COMMON CONTROL WITH BORROWER WITHIN
THE MEANING OF ERISA SECTION 4001(A)(14) (A “PLAN”) OR ANY PLAN THAT WOULD BE A
PLAN BUT FOR THE FACT THAT IT IS A MULTIEMPLOYER PLAN WITHIN THE MEANING OF
ERISA SECTION 3(37); AND (II) HAS MADE AND SHALL CONTINUE TO MAKE WHEN DUE ALL
REQUIRED CONTRIBUTIONS TO ALL SUCH PLANS, IF ANY.  EACH SUCH PLAN HAS BEEN AND
WILL BE ADMINISTERED IN COMPLIANCE WITH ITS TERMS AND THE APPLICABLE PROVISIONS
OF ERISA, THE CODE, AND ANY OTHER APPLICABLE FEDERAL OR STATE LAW.

(B)  BORROWER IS NOT AN EMPLOYEE BENEFIT PLAN, AS DEFINED IN SECTION 3(3) OF
ERISA, SUBJECT TO TITLE I OF ERISA.  NONE OF THE ASSETS OF BORROWER CONSTITUTES
OR WILL, DURING THE TERM OF THIS AGREEMENT, CONSTITUTE PLAN ASSETS OF ONE OR
MORE SUCH PLANS WITHIN THE MEANING OF 29 C.F.R. SECTION 2510.3 101 (AS MODIFIED
BY SECTION 3(42) OF ERISA) AND BORROWER IS NOT A GOVERNMENTAL PLAN WITHIN THE
MEANING OF SECTION 3(32) OF ERISA.  TRANSACTIONS BY OR WITH BORROWER (EXCLUDING
TRANSACTIONS INVOLVING ANY GOVERNMENTAL PLAN OR THE ASSETS THEREOF) ARE NOT
SUBJECT TO STATE STATUTES REGULATING INVESTMENT OF, AND FIDUCIARY OBLIGATIONS
WITH RESPECT TO, GOVERNMENTAL PLANS SIMILAR TO THE PROVISIONS OF SECTION 406 OF
ERISA OR SECTION 4975 OF THE CODE CURRENTLY IN EFFECT, WHICH PROHIBIT OR
OTHERWISE RESTRICT THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT.

 

46

--------------------------------------------------------------------------------

 

 

(C)  WITH RESPECT TO ANY MULTIEMPLOYER PLAN TO WHICH BORROWER OR ANY ENTITY THAT
IS UNDER COMMON CONTROL WITH BORROWER WITHIN THE MEANING OF ERISA
SECTION 4001(A)(14) IS OR HAS BEEN OBLIGATED TO CONTRIBUTE, NEITHER BORROWER
NOR, TO BORROWER’S KNOWLEDGE, ANY SUCH ENTITY HAS INCURRED ANY MATERIAL
LIABILITY UNDER ERISA SECTION 515 OR ERISA TITLE IV WHICH IS OR REMAINS
UNSATISFIED.

 


4.1.11  COMPLIANCE.   BORROWER AND THE PROPERTY AND THE USE THEREOF COMPLY WITH
ALL APPLICABLE LEGAL REQUIREMENTS CURRENTLY IN EFFECT, EXCEPT AS DISCLOSED IN
THE PHYSICAL CONDITIONS REPORT AND EXCEPT WHERE FAILURE TO COMPLY WOULD NOT
REASONABLY BE EXPECTED TO HAVE AND DOES NOT HAVE A MATERIAL ADVERSE EFFECT,
INCLUDING, WITHOUT LIMITATION, BUILDING AND ZONING ORDINANCES AND CODES. 
BORROWER AND THE PROPERTY COMPLY WITH ALL PRESCRIBED LAWS.  BORROWER IS NOT IN
DEFAULT OR IN VIOLATION OF ANY ORDER, WRIT, INJUNCTION, DECREE OR DEMAND OF ANY
GOVERNMENTAL AUTHORITY WHICH WOULD REASONABLY BE EXPECTED TO HAVE, OR DOES HAVE
A MATERIAL ADVERSE EFFECT.  THERE HAS NOT BEEN COMMITTED BY BORROWER ANY ACT OR
OMISSION AFFORDING THE FEDERAL GOVERNMENT OR ANY OTHER GOVERNMENTAL AUTHORITY
THE RIGHT OF FORFEITURE AS AGAINST THE PROPERTY OR ANY PART THEREOF OR ANY
MONIES PAID IN PERFORMANCE OF BORROWER’S OBLIGATIONS UNDER ANY OF THE LOAN
DOCUMENTS.


4.1.12  FINANCIAL INFORMATION.  THE OPERATING EXPENSE STATEMENTS COVERING THE
YEAR TO DATE PERIOD ENDED JUNE 30, 2011, THAT HAVE BEEN DELIVERED BY OR ON
BEHALF OF BORROWER TO LENDER AS OF THE CLOSING DATE IN RESPECT OF THE PROPERTY
ARE TRUE, COMPLETE AND CORRECT IN ALL MATERIAL RESPECTS AND HAVE BEEN PREPARED
IN ACCORDANCE WITH GAAP THROUGHOUT THE PERIODS COVERED, EXCEPT AS DISCLOSED
THEREIN.  ALL OTHER FINANCIAL DATA INCLUDING, WITHOUT LIMITATION, THE STATEMENTS
OF CASH FLOW AND INCOME (OTHER THAN THE OPERATING EXPENSE STATEMENTS), THAT HAVE
BEEN DELIVERED BY OR ON BEHALF OF BORROWER TO LENDER IN RESPECT OF THE
PROPERTY:  (A) ARE TRUE, COMPLETE AND CORRECT IN ALL MATERIAL RESPECTS;
(B) FAIRLY REPRESENT THE FINANCIAL CONDITION OF THE PROPERTY AS OF THE DATE OF
SUCH REPORTS; AND (C) HAVE BEEN PREPARED IN ACCORDANCE WITH GAAP THROUGHOUT THE
PERIODS COVERED, EXCEPT AS DISCLOSED THEREIN.  BORROWER DOES NOT HAVE ANY
CONTINGENT LIABILITIES, LIABILITIES FOR TAXES, UNUSUAL FORWARD OR LONG-TERM
COMMITMENTS OR UNREALIZED OR ANTICIPATED LOSSES FROM ANY UNFAVORABLE COMMITMENTS
THAT IN EACH CASE ARE KNOWN TO BORROWER AND WOULD REASONABLY BE EXPECTED TO
HAVE, OR DOES HAVE A MATERIAL ADVERSE EFFECT.  SINCE THE DATE OF THE FINANCIAL
STATEMENTS OF BORROWER, THERE HAS BEEN NO MATERIAL ADVERSE CHANGE IN THE
FINANCIAL CONDITION, OPERATIONS OR BUSINESS OF BORROWER FROM THAT SET FORTH IN
SAID FINANCIAL STATEMENTS.  IN ADDITION, THE GUARANTOR IS IN COMPLIANCE WITH THE
NET WORTH REQUIREMENT (AS DEFINED IN THE GUARANTY).


4.1.13  CONDEMNATION.   NO CONDEMNATION HAS BEEN COMMENCED OR, TO BORROWER’S
KNOWLEDGE, IS CONTEMPLATED WITH RESPECT TO ALL OR ANY PORTION OF THE PROPERTY OR
FOR THE RELOCATION OF ROADWAYS PROVIDING ACCESS TO THE PROPERTY.


4.1.14  FEDERAL RESERVE REGULATIONS.  NONE OF THE PROCEEDS OF THE LOAN WILL BE
USED BY BORROWER FOR THE PURPOSE OF PURCHASING OR CARRYING ANY “MARGIN STOCK” AS
DEFINED IN REGULATION U, REGULATION X OR REGULATION T OR FOR THE PURPOSE OF
REDUCING OR RETIRING ANY DEBT OF BORROWER WHICH WAS ORIGINALLY INCURRED SO THAT
BORROWER COULD PURCHASE OR CARRY “MARGIN STOCK” OR FOR ANY OTHER PURPOSE WHICH
MIGHT CONSTITUTE THIS TRANSACTION A “PURPOSE CREDIT” WITHIN THE MEANING OF
REGULATION U OR REGULATION X.  AS OF THE CLOSING DATE, BORROWER DOES NOT OWN ANY
“MARGIN STOCK.”


 

47

--------------------------------------------------------------------------------

 

 


4.1.15  UTILITIES AND PUBLIC ACCESS.  THE PROPERTY HAS RIGHTS OF ACCESS TO
PUBLIC WAYS AND IS SERVED BY WATER, SEWER, SANITARY SEWER AND STORM DRAIN
FACILITIES ADEQUATE IN ALL MATERIAL RESPECTS TO SERVICE THE PROPERTY FOR ITS
INTENDED USES.  ALL UTILITIES NECESSARY FOR THE EXISTING USE OF THE PROPERTY ARE
LOCATED EITHER IN THE PUBLIC RIGHT‑OF‑WAY ABUTTING THE PROPERTY (WHICH ARE
CONNECTED SO AS TO SERVE THE PROPERTY WITHOUT PASSING OVER OTHER PROPERTY) OR IN
RECORDED EASEMENTS SERVING THE PROPERTY AND SUCH EASEMENTS ARE SET FORTH IN AND
INSURED BY THE TITLE POLICY.  ALL ROADS NECESSARY FOR THE USE OF THE PROPERTY
FOR ITS CURRENT PURPOSES HAVE BEEN COMPLETED AND, IF NECESSARY, DEDICATED TO
PUBLIC USE.


4.1.16  NOT A FOREIGN PERSON.  BORROWER IS NOT A FOREIGN PERSON WITHIN THE
MEANING OF § 1445(F)(3) OF THE CODE.


4.1.17  SEPARATE LOTS.  THE PROPERTY IS COMPRISED OF ONE OR MORE CONTIGUOUS
PARCELS WHICH CONSTITUTE A SEPARATE TAX LOT OR LOTS AND DOES NOT CONSTITUTE OR
INCLUDE A PORTION OF ANY OTHER TAX LOT NOT A PART OF THE PROPERTY.


4.1.18  ASSESSMENTS.   TO THE BEST OF BORROWER’S KNOWLEDGE, THERE ARE NO PENDING
OR PROPOSED SPECIAL OR OTHER ASSESSMENTS FOR PUBLIC IMPROVEMENTS OR OTHERWISE
AFFECTING THE PROPERTY, EXCEPT AS SPECIFIED IN THE TITLE POLICY, NOR ARE THERE
ANY CONTEMPLATED IMPROVEMENTS TO THE PROPERTY THAT MAY RESULT IN SUCH SPECIAL OR
OTHER ASSESSMENTS.


4.1.19  ENFORCEABILITY.   THE LOAN DOCUMENTS ARE NOT SUBJECT TO ANY EXISTING
RIGHT OF RESCISSION, SET-OFF, COUNTERCLAIM OR DEFENSE BY BORROWER, INCLUDING THE
DEFENSE OF USURY, NOR WOULD THE OPERATION OF ANY OF THE TERMS OF THE LOAN
DOCUMENTS, OR THE EXERCISE OF ANY RIGHT THEREUNDER, RENDER THE LOAN DOCUMENTS
UNENFORCEABLE (SUBJECT TO APPLICABLE BANKRUPTCY, INSOLVENCY, MORATORIUM AND
SIMILAR LAWS AFFECTING RIGHTS OF CREDITORS GENERALLY, AND SUBJECT AS TO
ENFORCEABILITY, TO GENERAL PRINCIPLES OF EQUITY (REGARDLESS OF WHETHER
ENFORCEMENT IS SOUGHT IN A PROCEEDING IN EQUITY OR AT LAW) AND AN IMPLIED
COVENANT OF GOOD FAITH AND FAIR DEALING), AND BORROWER HAS NOT ASSERTED ANY
RIGHT OF RESCISSION, SET-OFF, COUNTERCLAIM OR DEFENSE WITH RESPECT THERETO.


4.1.20  NO PRIOR ASSIGNMENT.  THERE ARE NO PRIOR SALES, TRANSFERS, PLEDGES,
HYPOTHECATIONS OR ASSIGNMENTS OF THE LEASES OR ANY PORTION OF THE RENTS DUE AND
PAYABLE OR TO BECOME DUE AND PAYABLE WHICH ARE PRESENTLY OUTSTANDING FOLLOWING
THE FUNDING OF THE LOAN, OTHER THAN THOSE BEING TERMINATED OR ASSIGNED TO LENDER
CONCURRENTLY HEREWITH.


4.1.21  INSURANCE.   BORROWER HAS OBTAINED AND HAS DELIVERED TO LENDER
CERTIFICATES OF INSURANCE, REFLECTING THE INSURANCE COVERAGES, AMOUNTS AND OTHER
REQUIREMENTS SET FORTH IN THIS AGREEMENT.  BORROWER HAS NOT, AND TO THE BEST OF
BORROWER’S KNOWLEDGE, NO PERSON HAS, DONE BY ACT OR OMISSION ANYTHING WHICH
WOULD IMPAIR THE COVERAGE OF ANY SUCH POLICY IN ANY MATERIAL RESPECT.


4.1.22  USE OF PROPERTY.  THE PROPERTY IS USED EXCLUSIVELY FOR RETAIL PURPOSES,
OTHER APPURTENANT AND RELATED USES (INCLUDING PARKING) AND THE USES SPECIFIED IN
THE LEASES, AS A COMMUNITY CENTER, AND AS A PAID PARKING FACILITY.


 

48

--------------------------------------------------------------------------------

 

 


4.1.23  CERTIFICATE OF OCCUPANCY; LICENSES.  EXCEPT AS OTHERWISE SPECIFICALLY
SET FORTH ON SCHEDULE 4.1.23, ALL CERTIFICATIONS, PERMITS, LICENSES AND
APPROVALS, INCLUDING WITHOUT LIMITATION, CERTIFICATES OF COMPLETION AND
OCCUPANCY PERMITS REQUIRED OF BORROWER FOR THE LEGAL USE, OCCUPANCY AND
OPERATION OF THE PROPERTY AS IT IS PRESENTLY USED (COLLECTIVELY, THE
“LICENSES”), HAVE BEEN OBTAINED AND ARE IN FULL FORCE AND EFFECT, EXCEPT FOR
THOSE THE FAILURE OF WHICH TO OBTAIN AND MAINTAIN IN FULL FORCE AND EFFECT WOULD
NOT REASONABLY BE EXPECTED TO HAVE AND DOES NOT HAVE A MATERIAL ADVERSE EFFECT. 
BORROWER SHALL KEEP AND MAINTAIN ALL LICENSES NECESSARY FOR THE OPERATION OF THE
PROPERTY AS IT IS PRESENTLY USED, EXCEPT WHERE FAILURE TO MAINTAIN A LICENSE
WOULD NOT REASONABLY BE EXPECTED TO CAUSE OR DOES NOT CAUSE A MATERIAL ADVERSE
EFFECT.  EXCEPT AS OTHERWISE SPECIFICALLY SET FORTH ON SCHEDULE 4.1.23, THE USE
BEING MADE OF THE PROPERTY IS IN CONFORMITY WITH THE TEMPORARY CERTIFICATE OR
CERTIFICATES OF OCCUPANCY ISSUED FOR THE PROPERTY IN ALL MATERIAL RESPECTS.


4.1.24  FLOOD ZONE.  NONE OF THE IMPROVEMENTS ON THE PROPERTY ARE LOCATED IN AN
AREA AS IDENTIFIED BY THE FEDERAL EMERGENCY MANAGEMENT AGENCY AS AN AREA HAVING
SPECIAL FLOOD HAZARDS.


4.1.25 PHYSICAL CONDITION.  TO THE BEST OF BORROWER’S KNOWLEDGE AND EXCEPT AS
EXPRESSLY DISCLOSED IN THE PHYSICAL CONDITIONS REPORT, THE PROPERTY, INCLUDING,
WITHOUT LIMITATION, ALL BUILDINGS, IMPROVEMENTS, PARKING FACILITIES, SIDEWALKS,
STORM DRAINAGE SYSTEMS, ROOFS, PLUMBING SYSTEMS, HVAC SYSTEMS, FIRE PROTECTION
SYSTEMS, ELECTRICAL SYSTEMS, EQUIPMENT, ELEVATORS, EXTERIOR SIDINGS AND DOORS,
LANDSCAPING, IRRIGATION SYSTEMS AND ALL STRUCTURAL COMPONENTS, ARE IN GOOD
CONDITION, ORDER AND REPAIR IN ALL MATERIAL RESPECTS (ORDINARY WEAR AND TEAR
EXCEPTED).  TO THE BEST OF BORROWER’S KNOWLEDGE AND EXCEPT AS DISCLOSED IN THE
PHYSICAL CONDITIONS REPORT, THERE EXISTS NO STRUCTURAL OR OTHER MATERIAL DEFECTS
OR DAMAGES IN OR TO THE PROPERTY, WHETHER LATENT OR OTHERWISE, AND BORROWER HAS
NOT RECEIVED ANY WRITTEN NOTICE FROM ANY INSURANCE COMPANY OR BONDING COMPANY OF
ANY DEFECTS OR INADEQUACIES IN THE PROPERTY, OR ANY PART THEREOF, WHICH WOULD
MATERIALLY ADVERSELY AFFECT THE INSURABILITY OF THE SAME OR CAUSE THE IMPOSITION
OF EXTRAORDINARY PREMIUMS OR CHARGES THEREON OR OF ANY TERMINATION OR THREATENED
TERMINATION OF ANY POLICY OF INSURANCE OR BOND.


4.1.26  BOUNDARIES.   TO THE BEST OF BORROWER’S KNOWLEDGE AND IN RELIANCE ON,
AND EXCEPT AS OTHERWISE SPECIFICALLY DISCLOSED IN, THE SURVEY, ALL OF THE
IMPROVEMENTS LIE WHOLLY WITHIN THE BOUNDARIES AND BUILDING RESTRICTION LINES OF
THE PROPERTY, AND NO IMPROVEMENTS ON ADJOINING PROPERTIES ENCROACH UPON THE
PROPERTY, AND NO EASEMENTS OR OTHER ENCUMBRANCES UPON THE PROPERTY ENCROACH UPON
ANY OF THE IMPROVEMENTS, WHICH WOULD REASONABLY BE EXPECTED TO HAVE, OR DOES
HAVE, A MATERIAL ADVERSE EFFECT, EXCEPT THOSE WHICH ARE INSURED AGAINST BY THE
TITLE POLICY.


4.1.27  LEASES.   (A)  THE PROPERTY IS NOT SUBJECT TO ANY LEASES OTHER THAN THE
LEASES DESCRIBED IN THE RENT ROLL DELIVERED TO LENDER AS OF THE CLOSING DATE AND
ATTACHED HERETO AS SCHEDULE 4.1.27  (THE “RENT ROLL”), OR, TO BORROWER’S
KNOWLEDGE, ANY SUBLEASE OR LICENSE GRANTED BY ANY TENANT (OR SUB‑TENANT) UNDER A
LEASE.  THE RENT ROLL IS TRUE, COMPLETE AND CORRECT IN ALL MATERIAL RESPECTS AS
OF THE DATE SET FORTH THEREIN.  EXCEPT AS OTHERWISE SET FORTH ON THE RENT ROLL,
NO PERSON HAS ANY POSSESSORY INTEREST IN THE PROPERTY OR RIGHT TO OCCUPY THE
SAME EXCEPT UNDER AND PURSUANT TO THE PROVISIONS OF THE LEASES OR ANY SUBLEASE
OR LICENSE GRANTED BY ANY TENANT (OR SUBTENANT) UNDER A LEASE.  THE CURRENT
LEASES ARE IN FULL FORCE AND EFFECT AND, TO BORROWER’S KNOWLEDGE, THERE ARE NO
MATERIAL DEFAULTS THEREUNDER BY EITHER PARTY (OTHER THAN AS

49

--------------------------------------------------------------------------------

 

 





EXPRESSLY DISCLOSED ON THE RENT ROLL OR THE TENANT ESTOPPEL CERTIFICATES
DELIVERED TO LENDER IN CONNECTION WITH THE CLOSING OF THE LOAN) AND THERE ARE NO
CONDITIONS THAT, WITH THE PASSAGE OF TIME OR THE GIVING OF NOTICE, OR BOTH,
WOULD CONSTITUTE MATERIAL DEFAULTS THEREUNDER (OTHER THAN AS EXPRESSLY DISCLOSED
ON THE RENT ROLL OR THE TENANT ESTOPPEL CERTIFICATES DELIVERED TO LENDER IN
CONNECTION WITH THE CLOSING OF THE LOAN).  NO TENANT UNDER ANY LEASE HAS A RIGHT
OR OPTION PURSUANT TO SUCH LEASE OR OTHERWISE TO PURCHASE ALL OR ANY PART OF THE
PROPERTY OF WHICH THE LEASED PREMISES ARE A PART, OTHER THAN AS EXPRESSLY
DISCLOSED ON THE RENT ROLL OR THE TENANT ESTOPPEL CERTIFICATES DELIVERED TO
LENDER IN CONNECTION WITH THE CLOSING OF THE LOAN.

(B)               BORROWER REPRESENTS THAT IT HAS HERETOFORE DELIVERED TO LENDER
TRUE AND COMPLETE COPIES OF ALL LEASES AND ANY AND ALL AMENDMENTS OR
MODIFICATIONS THEREOF.  EXCEPT AS OTHERWISE EXPRESSLY DISCLOSED (I) ON THE RENT
ROLL, (II) ON THE TENANT ESTOPPEL CERTIFICATES DELIVERED TO LENDER IN CONNECTION
WITH THE CLOSING OF THE LOAN, (III) TO LENDER IN WRITING, TO BORROWER’S
KNOWLEDGE, BORROWER OR ITS PREDECESSORS HAVE COMPLIED WITH AND PERFORMED ALL OF
ITS OR THEIR (I) MATERIAL CONSTRUCTION, IMPROVEMENT AND ALTERATION OBLIGATIONS
WITH RESPECT TO THE PROPERTY REQUIRED AS OF THE DATE HEREOF AND (II) OTHER
MATERIAL OBLIGATIONS UNDER THE LEASES REQUIRED AS OF THE DATE HEREOF TO BE
PERFORMED.


4.1.28  FILING AND RECORDING TAXES.  ALL TRANSFER TAXES, DEED STAMPS, INTANGIBLE
TAXES OR OTHER AMOUNTS IN THE NATURE OF TRANSFER TAXES REQUIRED TO BE PAID BY
ANY PERSON UNDER APPLICABLE LEGAL REQUIREMENTS CURRENTLY IN EFFECT IN CONNECTION
WITH THE TRANSFER OF THE PROPERTY TO BORROWER HAVE BEEN PAID AND THE GRANTING
AND RECORDING OF THE MORTGAGE AND THE UCC FINANCING STATEMENTS REQUIRED TO BE
FILED IN CONNECTION WITH THE LOAN.  ALL MORTGAGE, MORTGAGE RECORDING, STAMP,
INTANGIBLE OR OTHER SIMILAR TAX REQUIRED TO BE PAID BY ANY PERSON UNDER
APPLICABLE LEGAL REQUIREMENTS CURRENTLY IN EFFECT IN CONNECTION WITH THE
EXECUTION, DELIVERY, RECORDATION, FILING, REGISTRATION, PERFECTION OR
ENFORCEMENT OF ANY OF THE LOAN DOCUMENTS, INCLUDING, WITHOUT LIMITATION, THE
MORTGAGE, HAVE BEEN PAID, AND, UNDER CURRENT LEGAL REQUIREMENTS, THE MORTGAGE IS
ENFORCEABLE AGAINST BORROWER IN ACCORDANCE WITH ITS TERMS BY LENDER (OR ANY
SUBSEQUENT HOLDER THEREOF) SUBJECT ONLY TO APPLICABLE BANKRUPTCY, INSOLVENCY,
MORATORIUM AND SIMILAR LAWS AFFECTING RIGHTS OF CREDITORS GENERALLY, AND TO
GENERAL PRINCIPLES OF EQUITY (REGARDLESS OF WHETHER ENFORCEMENT IS SOUGHT IN A
PROCEEDING IN EQUITY OR AT LAW).


4.1.29  SINGLE PURPOSE ENTITY/SEPARATENESS.  BORROWER HEREBY REPRESENTS AND
WARRANTS THAT FROM THE DATE OF ITS FORMATION UNTIL THE DATE HEREOF, BORROWER HAS
COMPLIED IN ALL MATERIAL RESPECTS WITH ALL OF THE COVENANTS SET FORTH IN
SECTION 5.1.4, AS QUALIFIED THEREIN, EXCEPT TO THE EXTENT ANY SUCH COVENANT IN
SECTION 5.1.4  STATES THAT IT IS MADE FROM AND AFTER THE DATE HEREOF.


4.1.30  MANAGEMENT AGREEMENT.  THE MANAGEMENT AGREEMENT IS IN FULL FORCE AND
EFFECT AND THERE IS NO CURRENT MATERIAL DEFAULT THEREUNDER BY ANY PARTY THERETO
AND NO EVENT CURRENTLY EXISTS THAT, WITH THE PASSAGE OF TIME AND/OR THE GIVING
OF NOTICE, WOULD CONSTITUTE A MATERIAL DEFAULT THEREUNDER WHICH HAS NOT
OTHERWISE BEEN WAIVED.  THE MANAGER IS AN AFFILIATE OF BORROWER.


4.1.31  ILLEGAL ACTIVITY.  NO PORTION OF THE PROPERTY HAS BEEN OR WILL BE
PURCHASED WITH PROCEEDS OF ANY ILLEGAL ACTIVITY.


 

50

--------------------------------------------------------------------------------

 

 


 


4.1.32  NO CHANGE IN FACTS OR CIRCUMSTANCES; DISCLOSURE.  THE RENT ROLL AND ALL
OTHER FINANCIAL STATEMENTS SUBMITTED BY BORROWER IN CONNECTION WITH THE LOAN ARE
ACCURATE, COMPLETE AND CORRECT IN ALL MATERIAL RESPECTS.  ALL OTHER WRITTEN
INFORMATION, REPORTS, CERTIFICATES AND OTHER DOCUMENTS SUBMITTED BY BORROWER TO
LENDER IN CONNECTION WITH THE LOAN ARE, TO THE BEST OF BORROWER’S KNOWLEDGE,
ACCURATE, COMPLETE AND CORRECT IN ALL MATERIAL RESPECTS.  EXCEPT WITH RESPECT TO
SUCH REPRESENTATIONS AND WARRANTIES CONTAINED IN THIS AGREEMENT OR IN ANY OTHER
LOAN DOCUMENT WHICH ARE QUALIFIED AS BEING MADE TO THE BEST OF BORROWER’S
KNOWLEDGE, ALL REPRESENTATIONS AND WARRANTIES MADE BY BORROWER IN THIS AGREEMENT
OR IN ANY OTHER LOAN DOCUMENT, ARE ACCURATE, COMPLETE AND CORRECT IN ALL
MATERIAL RESPECTS.  THERE HAS BEEN NO MATERIAL ADVERSE CHANGE KNOWN TO BORROWER
IN ANY CONDITION, FACT, CIRCUMSTANCE OR EVENT (A) THAT WOULD MAKE ANY SUCH
INFORMATION INACCURATE, INCOMPLETE OR OTHERWISE MISLEADING IN ANY MATERIAL
RESPECT OR (B) WHICH WOULD REASONABLY BE EXPECTED TO HAVE OR DOES HAVE A
MATERIAL ADVERSE EFFECT.


4.1.33  TAX FILINGS.  BORROWER HAS FILED (OR HAS OBTAINED EFFECTIVE EXTENSIONS
FOR FILING) ALL FEDERAL, STATE AND LOCAL TAX RETURNS REQUIRED TO BE FILED, IT
BEING ACKNOWLEDGED THAT BORROWER IS A DISREGARDED ENTITY FOR FEDERAL INCOME TAX
PURPOSES AND DOES NOT CURRENTLY FILE ITS OWN TAX RETURNS, AND HAS PAID OR MADE
ADEQUATE PROVISION FOR THE PAYMENT OF ALL FEDERAL, STATE AND LOCAL TAXES,
CHARGES AND ASSESSMENTS PAYABLE BY BORROWER.  


4.1.34  SOLVENCY/FRAUDULENT CONVEYANCE.  BORROWER (A) HAS NOT ENTERED INTO THE
TRANSACTION CONTEMPLATED BY THIS AGREEMENT OR ANY LOAN DOCUMENT WITH THE ACTUAL
INTENT TO HINDER, DELAY, OR DEFRAUD ANY CREDITOR AND (B) HAS RECEIVED REASONABLY
EQUIVALENT VALUE IN EXCHANGE FOR ITS OBLIGATIONS UNDER THE LOAN DOCUMENTS.  THE
FAIR SALEABLE VALUE OF BORROWER’S ASSETS EXCEED AND WILL, IMMEDIATELY FOLLOWING
THE MAKING OF THE LOAN, EXCEED BORROWER’S TOTAL LIABILITIES, INCLUDING, WITHOUT
LIMITATION, SUBORDINATED, UNLIQUIDATED, DISPUTED AND CONTINGENT LIABILITIES. 
BORROWER’S ASSETS DO NOT AND, IMMEDIATELY FOLLOWING THE MAKING OF THE LOAN WILL
NOT, CONSTITUTE UNREASONABLY SMALL CAPITAL TO CARRY OUT ITS RESPECTIVE
BUSINESSES AS CONDUCTED OR AS PROPOSED TO BE CONDUCTED AND BORROWER DOES NOT
INTEND TO, AND DOES NOT BELIEVE THAT IT WILL, INCUR DEBT AND LIABILITIES
(INCLUDING CONTINGENT LIABILITIES AND OTHER COMMITMENTS) BEYOND ITS ABILITY TO
PAY SUCH DEBT AND LIABILITIES AS THEY MATURE (TAKING INTO ACCOUNT THE TIMING AND
AMOUNTS OF CASH TO BE RECEIVED BY BORROWER AND THE AMOUNTS TO BE PAYABLE ON OR
IN RESPECT OF ITS OBLIGATIONS).


4.1.35  INVESTMENT COMPANY ACT.  BORROWER IS NOT (A) AN INVESTMENT COMPANY OR A
COMPANY CONTROLLED BY AN INVESTMENT COMPANY, WITHIN THE MEANING OF THE
INVESTMENT COMPANY ACT OF 1940, AS AMENDED OR (B) SUBJECT TO ANY OTHER FEDERAL
OR STATE LAW OR REGULATION WHICH PURPORTS TO RESTRICT OR REGULATE ITS ABILITY TO
BORROW MONEY.


4.1.36  LABOR.   BORROWER (A) IS NOT INVOLVED IN OR, TO THE BEST OF BORROWER’S
KNOWLEDGE, THREATENED WITH ANY (I) LABOR DISPUTE, WORK STOPPAGE OR LABOR STRIKE
OR (II) ANY GRIEVANCE OR LITIGATION RELATING TO LABOR MATTERS INVOLVING ANY
EMPLOYEES OR OTHER LABORERS AT THE PROPERTY, INCLUDING, WITHOUT LIMITATION,
VIOLATION OF ANY FEDERAL, STATE OR LOCAL LABOR, SAFETY OR EMPLOYMENT LAWS
(DOMESTIC OR FOREIGN) AND/OR CHARGES OF UNFAIR LABOR PRACTICES OR DISCRIMINATION
COMPLAINTS WHICH, IF DETERMINED ADVERSELY TO BORROWER, WOULD RESULT IN A
MATERIAL ADVERSE EFFECT, (B) HAS NOT ENGAGED, NOR, TO THE BEST OF BORROWER’S
KNOWLEDGE, HAS THERE BEEN ANY ALLEGATIONS IN ANY PROCEEDING THAT BORROWER HAS
ENGAGED IN ANY UNFAIR LABOR PRACTICES WITHIN THE MEANING OF THE NATIONAL LABOR
RELATIONS ACT OR THE RAILWAY LABOR ACT, AND (C) IS NOT A PARTY TO,

51

--------------------------------------------------------------------------------

 

 





OR BOUND BY, ANY COLLECTIVE BARGAINING AGREEMENT OR UNION CONTRACT WITH RESPECT
TO EMPLOYEES AND OTHER LABORERS AT THE PROPERTY AND NO SUCH AGREEMENT OR
CONTRACT IS CURRENTLY BEING NEGOTIATED BY BORROWER OR ANY OF ITS AFFILIATES WITH
RESPECT TO THE PROPERTY.


4.1.37  BROKERS.   BORROWER HAS NOT DEALT WITH ANY BROKER OR FINDER WITH RESPECT
TO THE TRANSACTIONS CONTEMPLATED BY THE LOAN DOCUMENTS AND NEITHER PARTY HAS
DONE ANY ACTS, HAD ANY NEGOTIATIONS OR CONVERSATIONS, OR MADE ANY AGREEMENTS OR
PROMISES WHICH WILL IN ANY WAY CREATE OR GIVE RISE TO ANY OBLIGATION OR
LIABILITY FOR THE PAYMENT BY THE OTHER PARTY OF ANY BROKERAGE FEE, CHARGE,
COMMISSION OR OTHER COMPENSATION TO ANY PERSON WITH RESPECT TO THE TRANSACTIONS
CONTEMPLATED BY THE LOAN DOCUMENTS.  BORROWER SHALL INDEMNIFY AND HOLD HARMLESS
LENDER FROM AND AGAINST ANY LOSS, LIABILITY, COST OR EXPENSE, INCLUDING ANY
JUDGMENTS, ATTORNEYS’ FEES, OR COSTS OF APPEAL, INCURRED BY LENDER AND ARISING
OUT OF OR RELATING TO ANY BREACH OR DEFAULT BY THE INDEMNIFYING PARTY OF ITS
REPRESENTATIONS, WARRANTIES AND/OR AGREEMENTS SET FORTH IN THIS SECTION 4.1.37. 
THE PROVISIONS OF THIS SECTION 4.1.37  SHALL SURVIVE THE EXPIRATION AND
TERMINATION OF THIS AGREEMENT AND THE PAYMENT OF THE INDEBTEDNESS.


4.1.38  NO OTHER DEBT.  BORROWER HAS NOT BORROWED OR RECEIVED DEBT FINANCING
THAT HAS NOT BEEN HERETOFORE REPAID IN FULL, OTHER THAN THE PERMITTED DEBT.


4.1.39 TAXPAYER IDENTIFICATION NUMBER.  BORROWER’S FEDERAL TAXPAYER
IDENTIFICATION NUMBER IS 45-2661556.


4.1.40  PATRIOT ACT COMPLIANCE. (A)  NEITHER OF BORROWER NOR ALX (I) IS LISTED
ON ANY GOVERNMENT LISTS (AS DEFINED BELOW), (II) IS A PERSON WHO HAS BEEN
DETERMINED BY COMPETENT AUTHORITY TO BE SUBJECT TO THE PROHIBITIONS CONTAINED IN
PRESIDENTIAL EXECUTIVE ORDER NO. 13224 (SEPT. 23, 2001) OR ANY OTHER SIMILAR
PROHIBITIONS CONTAINED IN THE RULES AND REGULATIONS OF OFAC (AS DEFINED BELOW)
OR IN ANY ENABLING LEGISLATION OR OTHER PRESIDENTIAL EXECUTIVE ORDERS IN RESPECT
THEREOF, OR (III) HAS BEEN PREVIOUSLY INDICTED FOR OR CONVICTED OF ANY PATRIOT
ACT OFFENSE (AS DEFINED BELOW).  FOR PURPOSES HEREOF, THE TERM “PATRIOT ACT
OFFENSE” MEANS ANY VIOLATION OF THE CRIMINAL LAWS OF THE UNITED STATES OF
AMERICA OR OF ANY OF THE SEVERAL STATES, OR THAT WOULD BE A CRIMINAL VIOLATION
IF COMMITTED WITHIN THE JURISDICTION OF THE UNITED STATES OF AMERICA OR ANY OF
THE SEVERAL STATES, RELATING TO TERRORISM OR THE LAUNDERING OF MONETARY
INSTRUMENTS, INCLUDING ANY OFFENSE UNDER (A) THE CRIMINAL LAWS AGAINST
TERRORISM, (B) THE CRIMINAL LAWS AGAINST MONEY LAUNDERING, (C) THE BANK SECRECY
ACT, AS AMENDED, (D) THE MONEY LAUNDERING CONTROL ACT OF 1986, AS AMENDED, OR
(E) THE PATRIOT ACT.  “PATRIOT ACT OFFENSE” ALSO INCLUDES THE CRIMES OF
CONSPIRACY TO COMMIT, OR AIDING AND ABETTING ANOTHER TO COMMIT, A PATRIOT ACT
OFFENSE.  FOR PURPOSES HEREOF, THE TERM “GOVERNMENT LISTS” MEANS (A) THE
SPECIALLY DESIGNATED NATIONALS AND BLOCKED PERSONS LISTS MAINTAINED BY OFFICE OF
FOREIGN ASSETS CONTROL (“OFAC”), (B) ANY OTHER LIST OF TERRORISTS, TERRORIST
ORGANIZATIONS OR NARCOTICS TRAFFICKERS MAINTAINED PURSUANT TO ANY OF THE RULES
AND REGULATIONS OF OFAC THAT LENDER NOTIFIED BORROWER IN WRITING IS NOW INCLUDED
IN “GOVERNMENTAL LISTS”, OR (C) ANY SIMILAR LISTS MAINTAINED BY THE UNITED
STATES DEPARTMENT OF STATE, THE UNITED STATES DEPARTMENT OF COMMERCE OR ANY
OTHER GOVERNMENT AUTHORITY OR PURSUANT TO ANY EXECUTIVE ORDER OF THE PRESIDENT
OF THE UNITED STATES OF AMERICA THAT LENDER NOTIFIED BORROWER IN WRITING IS NOW
INCLUDED IN “GOVERNMENTAL LISTS”.

(B)               BORROWER WILL USE ITS GOOD FAITH AND COMMERCIALLY REASONABLE
EFFORTS TO COMPLY WITH THE PATRIOT ACT AND ALL APPLICABLE REQUIREMENTS OF
GOVERNMENTAL AUTHORITIES HAVING JURISDICTION OVER BORROWER AND THE PROPERTY,
WHICH RELATE TO MONEY LAUNDERING AND TERRORISM. 

52

--------------------------------------------------------------------------------

 

 



IF, AT ANY TIME, LENDER HAS A REASONABLE BELIEF THAT BORROWER IS NOT IN
COMPLIANCE WITH THE PATRIOT ACT OR ANY APPLICABLE REQUIREMENT OF GOVERNMENTAL
AUTHORITIES HAVING JURISDICTION OVER BORROWER AND THE PROPERTY WHICH RELATES TO
MONEY LAUNDERING AND/OR TERRORISM, UPON TEN (10) DAYS NOTICE TO BORROWER, LENDER
SHALL HAVE THE RIGHT TO AUDIT BORROWER’S COMPLIANCE WITH THE PATRIOT ACT AND ALL
APPLICABLE REQUIREMENTS OF GOVERNMENTAL AUTHORITIES HAVING JURISDICTION OVER
BORROWER AND THE PROPERTY, WHICH RELATE TO MONEY LAUNDERING AND TERRORISM.  IN
THE EVENT THAT BORROWER FAILS TO COMPLY WITH THE PATRIOT ACT OR ANY SUCH
REQUIREMENTS OF GOVERNMENTAL AUTHORITIES RELATING TO MONEY LAUNDERING AND
TERRORISM, THEN LENDER MAY, AT ITS OPTION, CAUSE BORROWER TO COMPLY THEREWITH
AND ANY AND ALL REASONABLE COSTS AND EXPENSES INCURRED BY LENDER IN CONNECTION
THEREWITH SHALL BE SECURED BY THE MORTGAGE AND THE OTHER LOAN DOCUMENTS AND
SHALL BE IMMEDIATELY DUE AND PAYABLE.


4.1.41  ANTI-TERRORISM COMPLIANCE.  NO PORTION OF THE PROCEEDS OF THE LOAN WILL
BE USED, ARE NEEDED, OR WILL BE INVESTED BY THE BORROWER, ANY AFFILIATES OF
BORROWER AND/OR ALX, IN ORDER TO SUPPORT INTERNATIONAL TERRORISM OR ACTIVITIES
THAT MAY CONTRAVENE U.S. FEDERAL OR STATE ANTI-MONEY LAUNDERING LAWS AND
REGULATIONS.  BORROWER UNDERSTANDS AND HEREBY ACKNOWLEDGES THAT LENDER HAS
CERTAIN ANTI-MONEY LAUNDERING RESPONSIBILITIES UNDER VARIOUS LAWS AND
REGULATIONS OF THE UNITED STATES OF AMERICA AND SHALL DELIVER TO LENDER, IN EACH
CASE, AS REASONABLY REQUESTED BY LENDER OR, TO THE EXTENT BORROWER HAS THE RIGHT
TO OBTAIN SUCH INFORMATION, AS REQUESTED BY GOVERNMENTAL ENTITIES ADMINISTERING
SUCH LAWS AND REGULATIONS, INFORMATION REGARDING BORROWER’S DIRECT AND INDIRECT
BENEFICIAL OWNERS’ IDENTITIES OR SOURCES OF FUNDS OR OTHER SIMILAR INFORMATION
AND MAY SEEK TO ENSURE THAT REPRESENTATIVES OR DIRECT OR INDIRECT BENEFICIAL
OWNERS OF BORROWER ARE NOT NAMED ON ONE OF THE GOVERNMENT LISTS.  BORROWER
AGREES, UPON THE REASONABLE REQUEST OF LENDER, TO PROVIDE LENDER ADDITIONAL
INFORMATION AS MAY BE NECESSARY OR ADVISABLE IN ORDER TO SATISFY THEIR
ANTI-MONEY LAUNDERING RESPONSIBILITIES UNDER VARIOUS LAWS AND REGULATIONS OF THE
UNITED STATES OF AMERICA.


4.1.42  NO DEFAULT.  NO DEFAULT OR EVENT OF DEFAULT UNDER THE LOAN DOCUMENTS HAS
OCCURRED OR IS CONTINUING OR WILL RESULT FROM THE ENTRY INTO OF, OR THE
PERFORMANCE OF ANY TRANSACTION CONTEMPLATED BY, ANY LOAN DOCUMENT.


4.1.43 NO REGISTRATION.  EXCEPT FOR RECORDATION OF THE MORTGAGE AND THE
ASSIGNMENT OF LEASES AND THE FILING OF ANY UNIFORM COMMERCIAL CODE FINANCING
STATEMENTS REQUIRED BY LENDER IN CONNECTION WITH THE LOAN, IT IS NOT NECESSARY
TO FILE, REGISTER OR RECORD ANY LOAN DOCUMENTS IN ANY PUBLIC PLACE OR ELSEWHERE,
EXCEPT AS MAY BE REQUIRED BY APPLICABLE SECURITIES LAWS AND REGULATIONS,
INCLUDING APPLICABLE STOCK EXCHANGE RULES.


4.1.44  NO SUBSIDIARIES.  AS OF THE CLOSING DATE, BORROWER DOES NOT HAVE ANY
SUBSIDIARIES.


4.1.45  REA.  EACH OF THE REAS IS IN FULL FORCE AND EFFECT AND NEITHER BORROWER
NOR, TO BORROWER’S KNOWLEDGE, ANY OTHER PARTY TO ANY SUCH REA, IS IN DEFAULT
THEREUNDER, THAT WOULD HAVE A MATERIAL ADVERSE EFFECT, AND TO THE BEST OF
BORROWER’S KNOWLEDGE, THERE ARE NO CONDITIONS WHICH, WITH THE PASSAGE OF TIME OR
THE GIVING OF NOTICE, OR BOTH, WOULD CONSTITUTE A DEFAULT THEREUNDER THAT WOULD
HAVE A MATERIAL ADVERSE EFFECT.


 

53

--------------------------------------------------------------------------------

 

 


 


SECTION 4.2  SURVIVAL OF REPRESENTATIONS.  BORROWER AGREES THAT ALL OF THE
REPRESENTATIONS AND WARRANTIES OF BORROWER SET FORTH IN 0 AND ELSEWHERE IN THIS
AGREEMENT AND IN THE OTHER LOAN DOCUMENTS SHALL BE DEEMED GIVEN AND MADE AS OF
THE DATE HEREOF AND SURVIVE FOR SO LONG AS ANY AMOUNT REMAINS OWING TO LENDER
UNDER THIS AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS BY BORROWER OR GUARANTOR
UNLESS A LONGER SURVIVAL PERIOD IS EXPRESSLY STATED IN A LOAN DOCUMENT WITH
RESPECT TO A SPECIFIC REPRESENTATION OR WARRANTY, IN WHICH CASE, FOR SUCH LONGER
PERIOD.

 


SECTION 4.3  LENDER’S REPRESENTATIONS. 


4.3.1  BROKERS.   LENDER HAS NOT DEALT WITH ANY BROKER OR FINDER WITH RESPECT TO
THE TRANSACTIONS CONTEMPLATED BY THE LOAN DOCUMENTS AND LENDER HAS NOT DONE ANY
ACTS, HAD ANY NEGOTIATIONS OR CONVERSATIONS, OR MADE ANY AGREEMENTS OR PROMISES
WHICH WILL IN ANY WAY CREATE OR GIVE RISE TO ANY OBLIGATION OR LIABILITY FOR THE
PAYMENT BY BORROWER OR ANY AFFILIATE OF BORROWER OF ANY BROKERAGE FEE, CHARGE,
COMMISSION OR OTHER COMPENSATION TO ANY PERSON WITH RESPECT TO THE TRANSACTIONS
CONTEMPLATED BY THE LOAN DOCUMENTS.  LENDER SHALL INDEMNIFY AND HOLD HARMLESS
BORROWER AND ITS AFFILIATES FROM AND AGAINST ANY LOSS, LIABILITY, COST OR
EXPENSE, INCLUDING ANY JUDGMENTS, ATTORNEYS’ FEES, OR COSTS OF APPEAL, INCURRED
BY BORROWER OR ITS AFFILIATES AND ARISING OUT OF OR RELATING TO ANY BREACH OR
DEFAULT BY THE INDEMNIFYING PARTY OF ITS REPRESENTATIONS, WARRANTIES AND/OR
AGREEMENTS SET FORTH IN THIS SECTION 4.3.1.  THE PROVISIONS OF THIS
SECTION 4.3.1  SHALL SURVIVE THE EXPIRATION AND TERMINATION OF THIS AGREEMENT
AND THE PAYMENT OF THE INDEBTEDNESS.


ARTICLE V

BORROWER COVENANTS


 


SECTION 5.1  AFFIRMATIVE COVENANTS.  FROM THE CLOSING DATE AND UNTIL PAYMENT AND
PERFORMANCE IN FULL OF ALL OBLIGATIONS OF BORROWER UNDER THE LOAN DOCUMENTS,
BORROWER HEREBY COVENANTS AND AGREES WITH LENDER THAT:


 


5.1.1  PERFORMANCE BY BORROWER.  BORROWER SHALL IN A TIMELY MANNER OBSERVE,
PERFORM AND FULFILL EACH AND EVERY COVENANT, TERM AND PROVISION OF EACH LOAN
DOCUMENT EXECUTED AND DELIVERED BY, OR APPLICABLE TO, BORROWER, AND, EXCEPT AS
PROVIDED HEREIN OR IN ANY OTHER LOAN DOCUMENT, SHALL NOT ENTER INTO OR OTHERWISE
SUFFER OR PERMIT ANY AMENDMENT, WAIVER, SUPPLEMENT, TERMINATION OR OTHER
MODIFICATION OF ANY LOAN DOCUMENT EXECUTED AND DELIVERED BY, OR APPLICABLE TO,
BORROWER, AS APPLICABLE, WITHOUT THE PRIOR WRITTEN CONSENT OF LENDER OR AS
PERMITTED BY THE LOAN DOCUMENTS.


 


5.1.2  EXISTENCE; COMPLIANCE WITH LEGAL REQUIREMENTS; INSURANCE.  SUBJECT TO
BORROWER’S RIGHT OF CONTEST PURSUANT TO SECTION 7.3, BORROWER SHALL AT ALL TIMES
COMPLY AND CAUSE THE PROPERTY TO BE IN COMPLIANCE WITH ALL LEGAL REQUIREMENTS
APPLICABLE TO BORROWER AND THE PROPERTY AND THE USES PERMITTED UPON THE PROPERTY
WHERE THE FAILURE TO SO COMPLY WOULD REASONABLY BE EXPECTED TO HAVE, OR DOES
HAVE, A MATERIAL ADVERSE EFFECT.  BORROWER SHALL DO OR CAUSE TO BE DONE ALL
THINGS NECESSARY TO PRESERVE, RENEW AND KEEP IN FULL FORCE AND EFFECT ITS

54

--------------------------------------------------------------------------------

 

 


EXISTENCE, RIGHTS, LICENSES, PERMITS AND FRANCHISES NECESSARY TO COMPLY WITH ALL
LEGAL REQUIREMENTS APPLICABLE TO IT AND THE PROPERTY EXCEPT WHERE THE FAILURE TO
SO COMPLY WOULD NOT REASONABLY BE EXPECTED TO HAVE AND DOES NOT HAVE A MATERIAL
ADVERSE EFFECT.  BORROWER SHALL AT ALL TIMES COMPLY WITH PRESCRIBED LAWS.  THERE
SHALL NEVER BE COMMITTED BY BORROWER, AND BORROWER SHALL NOT KNOWINGLY PERMIT
ANY OTHER PERSON IN OCCUPANCY OF OR INVOLVED WITH THE OPERATION OR USE OF THE
PROPERTY TO COMMIT, ANY ACT OR OMISSION AFFORDING THE FEDERAL GOVERNMENT OR ANY
STATE OR LOCAL GOVERNMENT THE RIGHT OF FORFEITURE AS AGAINST ANY MATERIAL PART
OF THE PROPERTY OR ANY MONIES PAID IN PERFORMANCE OF BORROWER’S OBLIGATIONS
UNDER ANY OF THE LOAN DOCUMENTS.  BORROWER HEREBY COVENANTS AND AGREES NOT TO
COMMIT, KNOWINGLY PERMIT OR SUFFER TO EXIST ANY ACT OR OMISSION AFFORDING SUCH
RIGHT OF FORFEITURE.  BORROWER SHALL AT ALL TIMES MAINTAIN, PRESERVE AND PROTECT
ALL FRANCHISES AND TRADE NAMES AND PRESERVE ALL THE REMAINDER OF ITS PROPERTY
USED IN THE CONDUCT OF ITS BUSINESS AND SHALL KEEP THE PROPERTY IN GOOD WORKING
ORDER AND REPAIR, AND FROM TIME TO TIME MAKE, OR CAUSE TO BE MADE, ALL
REASONABLY NECESSARY REPAIRS, RENEWALS, REPLACEMENTS, BETTERMENTS AND
IMPROVEMENTS THERETO, ALL AS MORE FULLY SET FORTH IN THE MORTGAGE, IN EACH CASE
WHERE THE FAILURE TO DO SO WOULD NOT REASONABLY BE EXPECTED TO RESULT IN, AND
DOES NOT RESULT IN A MATERIAL ADVERSE EFFECT.  BORROWER SHALL KEEP THE PROPERTY
INSURED AT ALL TIMES TO SUCH EXTENT AND AGAINST SUCH RISKS, AND MAINTAIN
LIABILITY AND SUCH OTHER INSURANCE, AS IS MORE FULLY SET FORTH IN THIS
AGREEMENT.


 


5.1.3  NOTICE OF LITIGATION AND CERTAIN OCCURRENCES.  BORROWER SHALL GIVE PROMPT
WRITTEN NOTICE TO LENDER OF ANY LITIGATION OR PROCEEDING ASSERTED AGAINST
BORROWER OR THE PROPERTY OR ANY PART THEREOF WHICH WOULD REASONABLY BE EXPECTED
TO HAVE A MATERIAL ADVERSE EFFECT.


5.1.4  SINGLE PURPOSE ENTITY.  BORROWER HEREBY REPRESENTS AND WARRANTS TO, AND
COVENANTS WITH, LENDER THAT SINCE THE DATE OF ITS FORMATION (EXCEPT WITH RESPECT
TO ANY REPRESENTATION OR WARRANTY BELOW THAT IS QUALIFIED BY REFERENCE TO “FROM
AND AFTER THE DATE HEREOF”) AND AT ALL TIMES ON AND AFTER THE DATE THEREOF AND
UNTIL SUCH TIME AS THE OBLIGATIONS SHALL BE PAID AND PERFORMED OR OTHERWISE
SATISFIED IN FULL:

(A)                BORROWER HAS NOT CONDUCTED ANY BUSINESS OR OWNED, DOES NOT
OWN AND SHALL NOT OWN ANY ASSET OR PROPERTY OTHER THAN (I) THE PROPERTY AND
(II) INCIDENTAL PERSONAL PROPERTY NECESSARY OR APPROPRIATE FOR THE OPERATION OF
THE PROPERTY;

(B)               BORROWER’S PURPOSE IS SOLELY TO OWN, HOLD, LEASE, OPERATE,
FINANCE AND MANAGE THE PROPERTY, ENTER INTO AND PERFORM ITS OBLIGATIONS UNDER
THE LOAN DOCUMENTS WITH LENDER, TO SELL, EXCHANGE, TRANSFER, REFINANCE OR
OTHERWISE DISPOSE OF THE PROPERTY TO THE EXTENT PERMITTED UNDER THE LOAN
DOCUMENTS AND TRANSACTING ANY AND ALL LAWFUL ACT OR ACTIVITY, AND TO EXERCISE
ANY POWER PERMITTED TO LIMITED LIABILITY COMPANIES ORGANIZED UNDER THE LAWS OF
THE STATE OF DELAWARE, THAT ARE RELATED OR INCIDENTAL TO AND NECESSARY,
CONVENIENT OR ADVISABLE TO THE ACCOMPLISHMENT OF THE FOREGOING;

(C)                BORROWER HAS NOT ENGAGED NOR SHALL IT ENGAGE IN ANY BUSINESS
OTHER THAN AS SET FORTH IN CLAUSES (A) AND (B); 

(D)               EXCEPT FOR (I) CAPITAL CONTRIBUTIONS AND CAPITAL
DISTRIBUTIONS, (II) THE GUARANTY, (III) ANY LETTER OF CREDIT ISSUED IN
CONNECTION WITH THE LOAN, (IV) ANY BOTTOM-UP GUARANTIES AS SET FORTH IN SECTION
15.23, (V) THE PLEDGE TO LENDER BY ALX OF ANY INTEREST RATE PROTECTION
AGREEMENT, (VI) THE ENVIRONMENTAL INDEMNITY AGREEMENT, AND (VII) CERTAIN CASH
MANAGEMENT ARRANGEMENTS AS SET FORTH IN SUB-PARAGRAPH (F) BELOW, AS APPLICABLE,
BORROWER HAS

55

--------------------------------------------------------------------------------

 

 

NOT ENTERED NOR SHALL IT ENTER INTO ANY TRANSACTIONS WITH ANY AFFILIATE, ANY
CONSTITUENT PARTY, ANY GUARANTOR OR INDEMNITOR UNDER ANY OF THE LOAN DOCUMENTS
OR ANY AFFILIATE OF ANY SUCH CONSTITUENT PARTY OR GUARANTOR OR INDEMNITOR,
EXCEPT UPON TERMS AND CONDITIONS THAT ARE COMMERCIALLY REASONABLE AND
SUBSTANTIALLY SIMILAR TO THOSE THAT WOULD BE AVAILABLE ON AN ARM’S LENGTH BASIS
WITH THIRD PARTIES; PROVIDED, THAT IT IS HEREBY ACKNOWLEDGED BY LENDER THAT THE
MANAGEMENT AGREEMENT IS ON TERMS AND CONDITIONS THAT ARE COMMERCIALLY REASONABLE
AND SUBSTANTIALLY SIMILAR TO THOSE THAT WOULD BE AVAILABLE ON AN ARM’S LENGTH
BASIS WITH THIRD PARTIES;

(E)                BORROWER HAS REMAINED AT ALL TIMES, AND SHALL REMAIN, SOLVENT
AND HAS PAID AND WILL PAY ITS DEBTS AND LIABILITIES (INCLUDING, AS APPLICABLE,
SHARED PERSONNEL AND OVERHEAD EXPENSES) FROM ITS ASSETS AS THE SAME SHALL BECOME
DUE AND SHALL NOT PAY ITS DEBTS AND LIABILITIES FROM THE ASSETS AND FUNDS OF ANY
OTHER ENTITY, EXCEPT FOR PAYMENTS MADE PURSUANT TO THE GUARANTY, ANY LETTER OF
CREDIT ISSUED WITH RESPECT TO THE LOAN, THE ENVIRONMENTAL INDEMNITY AGREEMENT,
ANY BOTTOM-UP GUARANTIES AS SET FORTH IN SECTION 15.23, AS APPLICABLE;

(F)                BORROWER HAS MAINTAINED AND SHALL MAINTAIN ALL OF ITS BOOKS,
RECORDS, FINANCIAL STATEMENTS AND BANK ACCOUNTS SEPARATE FROM THOSE OF ITS
AFFILIATES AND ANY OTHER PERSON; PROVIDED, HOWEVER, THAT BORROWER’S FINANCIAL
POSITION, ASSETS, RESULTS OF OPERATIONS AND CASH FLOWS MAY BE INCLUDED IN A
CONSOLIDATED FINANCIAL STATEMENT OF AN AFFILIATE OF BORROWER IN ACCORDANCE WITH
GAAP, SO LONG AS (I) ANY SUCH CONSOLIDATED FINANCIAL STATEMENT CONTAINS A NOTE
INDICATING THAT BORROWER AND ITS AFFILIATES ARE EACH SEPARATE LEGAL ENTITIES (OR
A SIMILAR STATEMENT IS CONTAINED IN SUCH AFFILIATE’S SECURITIES AND EXCHANGE
COMMISSION FORM 10‑K FILINGS AND IT IS SUCH AFFILIATE’S PRACTICE TO DELIVER ITS
FINANCIAL STATEMENTS TOGETHER WITH SUCH FILINGS) AND (II) SUCH ASSETS SHALL ALSO
BE LISTED ON BORROWER’S OWN SEPARATE BALANCE SHEET, EXCEPT THAT ALL AMOUNTS PAID
TO BORROWER (INCLUDING, WITHOUT LIMITATION, ALL AMOUNTS TRANSFERRED FROM THE
COLLECTION ACCOUNT) MAY BE DEPOSITED INTO A CENTRALIZED CASH MANAGEMENT ACCOUNT,
INCLUDING, WITHOUT LIMITATION, THE BORROWER’S ACCOUNT (CONTROLLED BY AN
AFFILIATE OF BORROWER) ON BEHALF OF BORROWER AND VARIOUS OTHER ENTITIES THAT ARE
AFFILIATES OF BORROWER, AS AND WHEN RECEIVED, PROVIDED THAT ALL AMOUNTS
DEPOSITED INTO SUCH CENTRALIZED ACCOUNT FOR THE BENEFIT OF BORROWER ARE CLEARLY
SEGREGATED, FOR ACCOUNTING PURPOSES, FROM THE REVENUES AND EXPENSES OF ALL OTHER
PERSONS.

(G)               BORROWER HAS HELD AND SHALL HOLD ITSELF OUT TO THE PUBLIC AS A
LEGAL ENTITY SEPARATE AND DISTINCT FROM ANY OTHER ENTITY (INCLUDING ANY
AFFILIATE OF BORROWER, ANY GUARANTOR OR INDEMNITOR UNDER ANY OF THE LOAN
DOCUMENTS OR ANY CONSTITUENT PARTY OF BORROWER), HAS CORRECTED AND SHALL CORRECT
ANY KNOWN MISUNDERSTANDING REGARDING ITS STATUS AS A SEPARATE ENTITY, HAS
CONDUCTED AND SHALL CONDUCT BUSINESS IN ITS OWN NAME (EXCEPT WITH RESPECT TO
ACTIONS TAKEN BY AGENTS, INCLUDING MANAGER, ON BEHALF OF BORROWER PURSUANT TO
AGREEMENTS THAT ARE ON COMMERCIALLY REASONABLE TERMS COMPARABLE TO THOSE OF AN
ARM’S-LENGTH TRANSACTION WITH AN UNRELATED THIRD PARTY AND SO LONG AS THE AGENTS
UNDER SUCH AGREEMENTS HOLD THEMSELVES OUT AS AN AGENT OF BORROWER AND CONDUCT
SUCH ACTIONS IN A MANNER THAT BORROWER CONTINUES TO BE A SINGLE PURPOSE ENTITY),
AND HAS NOT IDENTIFIED AND SHALL NOT IDENTIFY ITSELF OR ANY OF ITS AFFILIATES AS
A DIVISION OR PART OF THE OTHER;

(H)               BORROWER HAS MAINTAINED AND SHALL MAINTAIN, TO THE EXTENT OF
CASH FLOW AVAILABLE FROM OPERATION OF THE PROPERTY, ADEQUATE CAPITAL FOR THE
NORMAL OBLIGATIONS REASONABLY FORESEEABLE IN A BUSINESS OF ITS SIZE AND
CHARACTER AND IN LIGHT OF ITS CONTEMPLATED BUSINESS OPERATIONS; PROVIDED,
HOWEVER, THAT THE FOREGOING REQUIREMENTS SHALL NOT REQUIRE ANY MEMBER OF
BORROWER TO MAKE ANY CAPITAL CONTRIBUTION TO BORROWER;

 

56

--------------------------------------------------------------------------------

 

 

 

(I)                 BORROWER HAS NOT COMMINGLED NOR SHALL IT COMMINGLE ITS FUNDS
AND OTHER ASSETS, AS APPLICABLE WITH THOSE OF ANY OF ITS AFFILIATES OR
CONSTITUENT PARTIES, ANY GUARANTOR OR INDEMNITOR UNDER ANY OF THE LOAN DOCUMENTS
OR ANY OTHER PERSON, EXCEPT AS CONTEMPLATED IN SUB‑PARAGRAPH (F)(F) ABOVE;

(J)                 BORROWER HAS MAINTAINED AND SHALL MAINTAIN ITS ASSETS IN
SUCH A MANNER THAT IT SHALL NOT BE COSTLY OR DIFFICULT TO SEGREGATE, ASCERTAIN
OR IDENTIFY ITS INDIVIDUAL ASSETS FROM THOSE OF ANY OF ITS AFFILIATES OR
CONSTITUENT PARTIES, ANY GUARANTOR OR INDEMNITOR UNDER ANY OF THE LOAN DOCUMENTS
OR ANY OTHER PERSON;

(K)               EXCEPT FOR MANAGER PURSUANT TO THE MANAGEMENT AGREEMENT,
BORROWER HAS NOT PERMITTED NOR SHALL BORROWER PERMIT ANY OF ITS AFFILIATES OR
CONSTITUENT PARTIES INDEPENDENT ACCESS TO ITS BANK ACCOUNTS, EXCEPT AS
CONTEMPLATED IN SUB‑PARAGRAPH (F)  ABOVE;

(L)                 BORROWER SHALL MAINTAIN A SUFFICIENT NUMBER OF EMPLOYEES, IF
ANY, IN LIGHT OF ITS CONTEMPLATED BUSINESS PURPOSE AND HAVE PAID AND SHALL PAY
THE SALARIES OF ITS OWN EMPLOYEES (IF ANY) FROM ITS OWN FUNDS;

(M)             BORROWER HAS COMPENSATED AND SHALL COMPENSATE ITS RESPECTIVE
CONSULTANTS AND AGENTS FROM ITS OWN FUNDS EXCEPT AS CONTEMPLATED IN
SUB-PARAGRAPH (F) ABOVE;

(N)               BORROWER HAS ALLOCATED AND SHALL ALLOCATE FAIRLY AND
REASONABLY SHARED EXPENSES, INCLUDING FOR SHARED OFFICE SPACE AND FOR SERVICES
PERFORMED BY AN EMPLOYEE OF AN AFFILIATE;

(O)               BORROWER HAS NOT PLEDGED AND SHALL NOT PLEDGE ANY OF ITS
ASSETS TO SECURE THE OBLIGATIONS OF ANY OTHER PERSON;

(P)               BORROWER HAS NO, AND SHALL NOT HAVE ANY, OBLIGATION TO
INDEMNIFY ITS OFFICERS, DIRECTORS, MANAGERS OR MEMBERS, AS THE CASE MAY BE,
EXCEPT TO THE EXTENT THAT SUCH OBLIGATION IS FULLY SUBORDINATED TO THE LOAN AND
SHALL NOT CONSTITUTE A CLAIM AGAINST BORROWER IF CASH FLOW (AS DISTINCT FROM
FUNDS FROM OTHER SOURCES, SUCH AS INSURANCE) IN EXCESS OF THE AMOUNT REQUIRED TO
PAY THE OBLIGATIONS IS INSUFFICIENT TO PAY SUCH OBLIGATION;

(Q)               BORROWER HAS FILED AND SHALL FILE ITS OWN TAX RETURNS (IF
BORROWER HAS NOT ELECTED TO BE TREATED AS A DISREGARDED ENTITY FOR TAX
PURPOSES), AS HAS BEEN OR MAY BE REQUIRED UNDER APPLICABLE LAW AND PAY ANY TAXES
REQUIRED TO BE PAID UNDER APPLICABLE LAW; AND HAS MAINTAINED AND SHALL MAINTAIN
ITS BOOKS, RECORDS, RESOLUTIONS AND AGREEMENTS AS OFFICIAL RECORDS;

(R)                 BORROWER HAS NOT MADE AND SHALL NOT MAKE ANY LOANS OR
ADVANCES TO ANY THIRD PARTY (INCLUDING ANY AFFILIATE OR CONSTITUENT PARTY OR
BORROWER, ANY GUARANTOR OR INDEMNITOR UNDER ANY OF THE LOAN DOCUMENTS OR ANY
AFFILIATE OF ANY SUCH CONSTITUENT PARTY OR GUARANTOR OR INDEMNITOR), OTHER THAN
IN CONNECTION WITH ANY TENANT IMPROVEMENT COSTS PROVIDED FOR UNDER THE LEASES,
NOR HAS BORROWER ACQUIRED NOR SHALL IT ACQUIRE OBLIGATIONS OR SECURITIES OF ITS
AFFILIATES OR OF ANY OF ITS MEMBERS;

 

57

--------------------------------------------------------------------------------

 

 

(S)                BORROWER HAS NOT ASSUMED, GUARANTEED OR BECOME OBLIGATED FOR
OR HELD ITSELF OUT TO BE RESPONSIBLE FOR, AND BORROWER SHALL NOT ASSUME,
GUARANTEE, BECOME OBLIGATED FOR OR HOLD ITSELF OR ITS CREDIT OR ASSETS OUT TO BE
RESPONSIBLE FOR THE DEBTS OR OBLIGATIONS OF ANY OTHER PERSON;

(T)                 EXCEPT AS PROVIDED IN (I) THE GUARANTY, (II) ANY BOTTOM-UP
GUARANTIES AS SET FORTH IN SECTION 15.23, (III) THE ENVIRONMENTAL INDEMNITY
AGREEMENT, OR (IV) ANY INTEREST RATE PROTECTION AGREEMENT OBTAINED BY AN
AFFILIATE ON BEHALF OF BORROWER, HAS NOT AND SHALL NOT HAVE ANY OF ITS
OBLIGATIONS GUARANTEED BY ANY AFFILIATE;

(U)               BORROWER HAS NOT AND SHALL NOT INCUR, CREATE OR ASSUME ANY
DEBT OTHER THAN PERMITTED DEBT;

(V)               BORROWER DOES NOT OWN AND SHALL NOT OWN OR ACQUIRE ANY STOCK
OR SECURITIES OF ANY PERSON EXCEPT THAT BORROWER MAY INVEST IN THOSE INVESTMENTS
PERMITTED UNDER THE LOAN DOCUMENTS AND PERMIT THE SAME TO REMAIN OUTSTANDING IN
ACCORDANCE WITH THE APPLICABLE PROVISIONS THEREOF;

(W)             BORROWER HAS NOT FORMED, ACQUIRED OR HELD, AND SHALL NOT FORM,
ACQUIRE OR HOLD, ANY SUBSIDIARY (WHETHER CORPORATE, PARTNERSHIP, LIMITED
LIABILITY COMPANY OR OTHER);

(X)               BORROWER SHALL NOT, TO THE FULLEST EXTENT PERMITTED BY LAW,
ENGAGE IN, SEEK, OR CONSENT TO ITS DISSOLUTION, WINDING UP, LIQUIDATION,
CONSOLIDATION OR MERGER, EXCEPT AS PROVIDED IN SUB-PARAGRAPH (FF) BELOW;

(Y)               FROM AND AFTER THE DATE HEREOF, EXCEPT AS OTHERWISE PERMITTED
IN THIS AGREEMENT, BORROWER SHALL NOT ENGAGE IN, SEEK OR CONSENT TO ANY ASSET
SALE OR PERMIT ANY TRANSFER OF BENEFICIAL INTERESTS IN ITSELF;

(Z)                EXCEPT WITH RESPECT TO ACTIONS TAKEN BY AGENTS, INCLUDING THE
MANAGER ON BEHALF OF BORROWER IN WHICH SUCH AGENT IDENTIFIES ITSELF AS AN AGENT
OF BORROWER, BORROWER HAS USED AND SHALL USE SEPARATE STATIONARY, INVOICES AND
CHECKS BEARING ITS OWN NAME;

(AA)            BORROWER HAS NOT AND SHALL NOT BUY OR HOLD EVIDENCE OF
INDEBTEDNESS ISSUED BY ANY OTHER PERSON (OTHER THAN CASH OR INVESTMENT‑GRADE
SECURITIES OR PERMITTED INVESTMENTS OR TO THE EXTENT OTHERWISE PERMITTED
PURSUANT TO SUB-PARAGRAPH (V) ABOVE);

(BB)           BORROWER HAS COMPLIED AND SHALL COMPLY WITH ALL ORGANIZATIONAL
FORMALITIES NECESSARY TO MAINTAIN ITS SEPARATE EXISTENCE, AND BORROWER SHALL NOT
TERMINATE OR FAIL TO COMPLY WITH THE PROVISIONS OF SECTION 9 OF ITS OPERATING
AGREEMENT;

(CC)            BORROWER HAS, AND SHALL HAVE, NO MATERIAL CONTINGENT OR ACTUAL
OBLIGATIONS NOT RELATED TO THE PROPERTY;

 

(DD)          INTENTIONALLY OMITTED;

 

 

58

--------------------------------------------------------------------------------

 

 

(EE)            FROM AND AFTER THE DATE HEREOF, BORROWER’S ORGANIZATIONAL
DOCUMENTS SHALL PROVIDE THAT THERE SHALL BE (AND BORROWER SHALL AT ALL TIMES
CAUSE THERE TO BE) AT LEAST TWO (2) DULY APPOINTED INDEPENDENT MANAGERS;

(FF)             FROM AND AFTER THE DATE HEREOF, BORROWER’S ORGANIZATIONAL
DOCUMENTS SHALL PROVIDE THAT AS LONG AS ANY PORTION OF THE OBLIGATIONS REMAINS
OUTSTANDING:

(I)                 BORROWER WILL NOT CAUSE OR ALLOW MANAGERS OF THE BORROWER TO
TAKE ANY ACTION WHICH, UNDER THE BORROWER’S CERTIFICATE OF FORMATION OR
OPERATING AGREEMENT, REQUIRES THE UNANIMOUS AFFIRMATIVE VOTE OF ONE HUNDRED
PERCENT (100%) OF THE BORROWER’S MANAGERS UNLESS AT THE TIME OF SUCH ACTION
THERE ARE AT LEAST TWO (2) INDEPENDENT MANAGERS THEN SERVING IN SUCH CAPACITY
AND EACH INDEPENDENT MANAGER HAS PARTICIPATED IN SUCH VOTE;

(II)               NO RESIGNATION OR REMOVAL OF AN INDEPENDENT MANAGER, AND NO
APPOINTMENT OF A SUCCESSOR INDEPENDENT MANAGER, SHALL BE EFFECTIVE UNTIL SUCH
SUCCESSOR SHALL HAVE EXECUTED A COUNTERPART TO THE BORROWER’S OPERATING
AGREEMENT; PROVIDED, HOWEVER, THAT NO INDEPENDENT MANAGER SHALL RESIGN OR BE
REMOVED, AND NO SUCCESSOR INDEPENDENT MANAGER SHALL BE APPOINTED, WITHOUT IN
EACH CASE AT LEAST FIVE (5) DAY’S PRIOR WRITTEN NOTICE TO THE LENDER;

(III)             IN THE EVENT OF A VACANCY IN THE POSITION OF INDEPENDENT
MANAGER, THE MEMBERS OF BORROWER SHALL, SUBJECT TO THE PRECEDING CLAUSE (II),
APPOINT A SUCCESSOR INDEPENDENT MANAGER AS SOON AS PRACTICABLE;

(IV)             TO THE FULLEST EXTENT PERMITTED BY LAW, THE INDEPENDENT
MANAGERS SHALL CONSIDER ONLY THE INTERESTS OF BORROWER, INCLUDING THE LENDER AND
ITS OTHER CREDITORS, AND NOT THE INTERESTS OF ANY MEMBER OF BORROWER OR ANY
OTHER DIRECT OR INDIRECT BENEFICIAL OWNER OF BORROWER, IN ACTING OR OTHERWISE
VOTING ON THE MATTERS REFERRED TO IN CLAUSES (HH)(V)(C) OR (HH)(V)(D)  BELOW OF
THIS SECTION 5.1.4; 

(V)               BORROWER WILL NOT:

 

(A)             DISSOLVE, MERGE, LIQUIDATE OR CONSOLIDATE, EXCEPT AS PROVIDED IN
CLAUSE (HH)(VI) BELOW;

 

(B)              EXCEPT IN CONNECTION WITH A SALE OR OTHER TRANSFER PERMITTED
UNDER THE LOAN DOCUMENTS, SELL ALL OR SUBSTANTIALLY ALL OF ITS ASSETS;

 

(C)              AMEND ITS ORGANIZATIONAL DOCUMENTS WITH RESPECT TO THE MATTERS
SET FORTH IN THIS SECTION 5.1.4 (I) WITHOUT THE AFFIRMATIVE VOTE OF ITS TWO (2)
INDEPENDENT MANAGERS AND (II) UNLESS LENDER HAS CONSENTED (IT BEING UNDERSTOOD
THAT FOLLOWING A SECURITIZATION OF THE LOAN, SUCH CONSENT MAY BE CONDITIONED ON
THE APPLICABLE RATING AGENCIES HAVING ISSUED A RATING AGENCY CONFIRMATION IN
CONNECTION THEREWITH);

 

 

59

--------------------------------------------------------------------------------

 

 

(D)             WITHOUT THE AFFIRMATIVE VOTE OF ITS TWO (2) INDEPENDENT MANAGER
AND OF ALL OTHER MANAGERS OF THE BORROWER, TAKE ANY MATERIAL ACTION WITH RESPECT
TO ITSELF OR TO ANY OTHER ENTITY IN WHICH IT HAS A DIRECT OR INDIRECT LEGAL OR
BENEFICIAL OWNERSHIP INTEREST;

(VI)             BORROWER SHALL BE DISSOLVED, AND ITS AFFAIRS SHALL BE WOUND UP,
ONLY UPON THE FIRST TO OCCUR OF THE FOLLOWING: (A) THE TERMINATION OF THE LEGAL
EXISTENCE OF THE LAST REMAINING MEMBER OF BORROWER OR THE OCCURRENCE OF ANY
OTHER EVENT WHICH TERMINATES THE CONTINUED MEMBERSHIP OF THE LAST REMAINING
MEMBER OF BORROWER IN BORROWER UNLESS THE BUSINESS OF BORROWER IS CONTINUED IN A
MANNER PERMITTED BY ITS OPERATING AGREEMENT OR THE DELAWARE LIMITED LIABILITY
COMPANY ACT (THE “ACT”), OR (B) THE ENTRY OF A DECREE OF JUDICIAL DISSOLUTION
UNDER SECTION 18-802 OF THE ACT;

(VII)           UPON THE OCCURRENCE OF ANY EVENT THAT CAUSES THE LAST REMAINING
MEMBER OF BORROWER OR THE SOLE MEMBER OF BORROWER (IN EACH CASE, THE “FINAL
MEMBER”) TO CEASE TO BE A MEMBER OF BORROWER (OTHER THAN (A) UPON AN ASSIGNMENT
BY FINAL MEMBER OF ALL OF ITS LIMITED LIABILITY COMPANY INTEREST IN BORROWER AND
THE ADMISSION OF THE TRANSFEREE, IF PERMITTED PURSUANT TO THE ORGANIZATIONAL
DOCUMENTS OF BORROWER AND THE LOAN DOCUMENTS, OR (B) THE RESIGNATION OF FINAL
MEMBER AND THE ADMISSION OF AN ADDITIONAL MEMBER OF BORROWER, IF PERMITTED
PURSUANT TO THE ORGANIZATIONAL DOCUMENTS OF BORROWER AND THE LOAN DOCUMENTS), TO
THE FULLEST EXTENT PERMITTED BY LAW, THE PERSONAL REPRESENTATIVE OF SUCH LAST
REMAINING MEMBER SHALL BE AUTHORIZED TO, AND SHALL, WITHIN NINETY (90) DAYS
AFTER THE OCCURRENCE OF THE EVENT THAT TERMINATED THE CONTINUED MEMBERSHIP OF
SUCH MEMBER IN BORROWER, AGREE IN WRITING (I) TO CONTINUE THE EXISTENCE OF
BORROWER AND (II) TO THE ADMISSION OF THE PERSONAL REPRESENTATIVE OR ITS NOMINEE
OR DESIGNEE, AS THE CASE MAY BE, AS A SUBSTITUTE MEMBER OF BORROWER, EFFECTIVE
AS OF THE OCCURRENCE OF THE EVENT THAT TERMINATED THE CONTINUED MEMBERSHIP OF
SUCH MEMBER IN BORROWER;

(VIII)         THE BANKRUPTCY OF FINAL MEMBER OR A SPECIAL MEMBER OF BORROWER
SHALL NOT CAUSE FINAL MEMBER OR SUCH SPECIAL MEMBER, RESPECTIVELY, TO CEASE TO
BE A MEMBER OF BORROWER AND UPON THE OCCURRENCE OF SUCH AN EVENT, THE BUSINESS
OF BORROWER SHALL CONTINUE WITHOUT DISSOLUTION;

(IX)             IN THE EVENT OF THE DISSOLUTION OF BORROWER, BORROWER SHALL
CONDUCT ONLY SUCH ACTIVITIES AS ARE NECESSARY TO WIND UP ITS AFFAIRS (INCLUDING
THE SALE OF THE ASSETS OF BORROWER IN AN ORDERLY MANNER), AND THE ASSETS OF
BORROWER SHALL BE APPLIED IN THE MANNER, AND IN THE ORDER OF PRIORITY, SET FORTH
IN SECTION 18-804 OF THE ACT; AND

(X)               TO THE FULLEST EXTENT PERMITTED BY LAW, EACH OF FINAL MEMBER
AND THE SPECIAL MEMBERS OF BORROWER SHALL IRREVOCABLY WAIVE ANY RIGHT OR POWER
THAT THEY MIGHT HAVE TO CAUSE BORROWER OR ANY OF ITS ASSETS TO BE PARTITIONED,
TO CAUSE THE APPOINTMENT OF A RECEIVER FOR ALL OR ANY PORTION OF THE ASSETS OF
BORROWER, TO COMPEL ANY SALE OF ALL OR ANY PORTION OF THE ASSETS OF BORROWER
PURSUANT TO ANY APPLICABLE LAW OR TO FILE A COMPLAINT OR TO INSTITUTE ANY
PROCEEDING AT LAW OR IN

60

--------------------------------------------------------------------------------

 

 

EQUITY TO CAUSE THE DISSOLUTION, LIQUIDATION, WINDING UP OR TERMINATION OF
BORROWER.  


5.1.5  CONSENTS.  AN AFFIRMATIVE VOTE OF ONE HUNDRED (100%) OF THE MEMBERS OF
BORROWER (AND OF THE INDEPENDENT MANAGERS) SHALL BE REQUIRED TO (A) FILE A
BANKRUPTCY OR INSOLVENCY PETITION OR OTHERWISE INSTITUTE INSOLVENCY PROCEEDINGS
OR AUTHORIZE BORROWER TO DO SO OR (B) FILE AN INVOLUNTARY BANKRUPTCY PETITION
AGAINST ANY AFFILIATE.  FURTHERMORE, BORROWER’S FORMATION DOCUMENTS SHALL
EXPRESSLY STATE THAT FOR SO LONG AS THE LOAN IS OUTSTANDING AND BORROWER IS THE
OBLIGOR UNDER THE NOTE, BORROWER SHALL NOT BE PERMITTED (I) TO THE EXTENT
PERMITTED BY LAW, DISSOLVE, LIQUIDATE, CONSOLIDATE, MERGE OR SELL ALL OR
SUBSTANTIALLY ALL OF ITS ASSETS OTHER THAN IN CONNECTION WITH THE REPAYMENT OF
THE LOAN OR EXCEPT AS OTHERWISE PERMITTED HEREUNDER OR (II) TO ENGAGE IN ANY
OTHER BUSINESS ACTIVITY, AND SUCH RESTRICTIONS SHALL NOT BE MODIFIED OR VIOLATED
FOR SO LONG AS THE LOAN IS OUTSTANDING.


 


5.1.6  ACCESS TO PROPERTY.  BORROWER SHALL PERMIT AGENTS, REPRESENTATIVES AND
EMPLOYEES OF LENDER TO INSPECT THE PROPERTY OR ANY PART THEREOF DURING NORMAL
BUSINESS HOURS ON BUSINESS DAYS UPON REASONABLE ADVANCE NOTICE (WHICH MAY BE
GIVEN TELEPHONICALLY OR BY E‑MAIL), SUBJECT TO THE RIGHTS OF TENANTS UNDER THEIR
LEASES AND BORROWER’S USUAL AND CUSTOMARY SAFETY REQUIREMENTS AND ACCOMPANIED BY
A REPRESENTATIVE OF BORROWER.


 


5.1.7  NOTICE OF DEFAULT.  BORROWER SHALL PROMPTLY ADVISE LENDER (A) OF ANY
EVENT OR CONDITION THAT HAS OR IS REASONABLY LIKELY TO HAVE A MATERIAL ADVERSE
EFFECT OF WHICH BORROWER HAS KNOWLEDGE AND (B) OF THE OCCURRENCE OF ANY DEFAULT
OR EVENT OF DEFAULT OF WHICH BORROWER HAS KNOWLEDGE. 


5.1.8  COOPERATE IN LEGAL PROCEEDINGS.  BORROWER SHALL COOPERATE FULLY WITH
LENDER WITH RESPECT TO ANY PROCEEDINGS BEFORE ANY COURT, BOARD OR OTHER
GOVERNMENTAL AUTHORITY WHICH WOULD REASONABLY BE EXPECTED TO HAVE, OR DOES HAVE,
A MATERIAL ADVERSE EFFECT AND, IN CONNECTION THEREWITH, PERMIT LENDER, AT ITS
ELECTION, TO PARTICIPATE IN ANY SUCH PROCEEDINGS, OTHER THAN THOSE PROCEEDINGS
WHERE BORROWER AND LENDER ARE ADVERSE PARTIES.


5.1.9  PERFORM LOAN DOCUMENTS.  BORROWER SHALL OBSERVE, PERFORM AND SATISFY ALL
THE TERMS, PROVISIONS, COVENANTS AND CONDITIONS OF, AND SHALL PAY WHEN DUE ALL
COSTS, FEES AND EXPENSES TO THE EXTENT REQUIRED, UNDER THE LOAN DOCUMENTS
EXECUTED AND DELIVERED BY, OR APPLICABLE TO, BORROWER.


5.1.10  INSURANCE.   (A) BORROWER SHALL COOPERATE WITH LENDER IN OBTAINING FOR
LENDER (TO THE EXTENT THAT THIS AGREEMENT PROVIDES THAT SUCH PROCEEDS ARE TO BE
PAID TO LENDER) THE BENEFITS OF ANY PROCEEDS LAWFULLY OR EQUITABLY PAYABLE IN
CONNECTION WITH THE PROPERTY, AND LENDER SHALL BE REIMBURSED FOR ANY EXPENSES
INCURRED IN CONNECTION THEREWITH (INCLUDING REASONABLE ATTORNEYS’ FEES AND
DISBURSEMENTS) OUT OF SUCH PROCEEDS.

(B)               BORROWER SHALL COMPLY WITH ALL INSURANCE REQUIREMENTS AND
SHALL NOT BRING OR KEEP OR PERMIT TO BE BROUGHT OR KEPT ANY ARTICLE UPON ANY OF
THE PROPERTY OR CAUSE OR PERMIT ANY CONDITION TO EXIST THEREON WHICH WOULD BE
PROHIBITED BY ANY INSURANCE REQUIREMENT, OR WOULD INVALIDATE INSURANCE COVERAGE
REQUIRED HEREUNDER TO BE MAINTAINED BY BORROWER ON OR WITH RESPECT TO ANY PART
OF THE PROPERTY PURSUANT TO SECTION 6.1. 


 

61

--------------------------------------------------------------------------------

 

 


5.1.11  FURTHER ASSURANCES; SEPARATE NOTES.  (A) BORROWER SHALL EXECUTE AND
ACKNOWLEDGE (OR CAUSE TO BE EXECUTED AND ACKNOWLEDGED), AND DELIVER TO LENDER,
ALL DOCUMENTS, AND TAKE ALL ACTIONS, REASONABLY REQUIRED BY LENDER FROM TIME TO
TIME IN ORDER TO CONFIRM THE RIGHTS CREATED OR INTENDED TO BE CREATED UNDER THIS
AGREEMENT AND THE OTHER LOAN DOCUMENTS AND ANY SECURITY INTEREST CREATED OR
PURPORTED TO BE CREATED THEREUNDER, TO PROTECT THE VALIDITY, PRIORITY AND
ENFORCEABILITY OF THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS, TO SUBJECT TO THE
LOAN DOCUMENTS ANY PROPERTY OF BORROWER INTENDED BY THE TERMS OF ANY ONE OR MORE
OF THE LOAN DOCUMENTS TO BE ENCUMBERED BY THE LOAN DOCUMENTS, OR OTHERWISE CARRY
OUT THE PURPOSES OF THE LOAN DOCUMENTS AND THE TRANSACTIONS CONTEMPLATED
THEREUNDER, PROVIDED THAT THE FOREGOING SHALL NOT IMPOSE ANY ADDITIONAL MATERIAL
LIABILITY OR OBLIGATIONS ON, NOR MATERIALLY REDUCE THE RIGHTS OR REMEDIES OF,
BORROWER.  BORROWER SHALL REASONABLY PROMPTLY AFTER WRITTEN REQUEST, REASONABLY
COOPERATE WITH LENDER IN CONNECTION WITH ANY REQUEST BY LENDER TO SEVER THE NOTE
INTO TWO (2) OR MORE SEPARATE SUBSTITUTE NOTES IN ACCORDANCE WITH
SECTIONS 11.4.2  AND 11.5 OF THIS AGREEMENT, AND TO REAPPORTION THE LOAN AMONG
SUCH SEPARATE SUBSTITUTE NOTES, INCLUDING, WITHOUT LIMITATION, BY EXECUTING AND
DELIVERING TO LENDER NEW SUBSTITUTE NOTES TO REPLACE THE NOTE, AMENDMENTS TO OR
REPLACEMENTS OF EXISTING LOAN DOCUMENTS TO REFLECT SUCH SEVERANCE AND/OR
OPINIONS OF COUNSEL WITH RESPECT TO SUCH SUBSTITUTE NOTES, AMENDMENTS AND/OR
REPLACEMENTS, PROVIDED THAT BORROWER SHALL BEAR NO COSTS OR EXPENSES IN
CONNECTION THEREWITH (OTHER THAN INTERNAL ADMINISTRATIVE COSTS AND INTERNAL
EXPENSES OF BORROWER). 


 

(B)               IN ADDITION, BORROWER SHALL, AT BORROWER’S SOLE COST AND
EXPENSE (EXCEPT AS PROVIDED IN SECTION 5.1.11A), AND WITHOUT MAKING ANY
SO‑CALLED “BRING DOWN REPRESENTATIONS”:

(I)                 EXECUTE AND DELIVER, FROM TIME TO TIME, SUCH FURTHER
INSTRUMENTS (INCLUDING, WITHOUT LIMITATION, DELIVERY OF ANY FINANCING STATEMENTS
UNDER THE UCC) AS MAY BE REASONABLY REQUESTED BY LENDER TO CONFIRM THE LIEN OF
THE MORTGAGE ON ANY EQUIPMENT, FIXTURES OR ANY INTANGIBLE ASSETS;

(II)               EXECUTE AND DELIVER TO LENDER SUCH DOCUMENTS, INSTRUMENTS,
CERTIFICATES, ASSIGNMENTS AND OTHER WRITINGS, AND DO SUCH OTHER ACTS AS SHALL BE
REASONABLY NECESSARY TO EVIDENCE, PRESERVE AND/OR PROTECT THE COLLATERAL AT ANY
TIME SECURING OR INTENDED TO SECURE THE OBLIGATIONS OF BORROWER UNDER THE LOAN
DOCUMENTS, AS LENDER MAY REASONABLY REQUIRE; AND

(III)             DO AND EXECUTE ALL AND SUCH FURTHER LAWFUL AND REASONABLE
ACTS, CONVEYANCES AND ASSURANCES FOR THE CARRYING OUT OF THE TERMS AND
CONDITIONS OF THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS, AS LENDER SHALL
REASONABLY REQUIRE FROM TIME TO TIME.


5.1.12  MORTGAGE TAXES.  BORROWER SHALL PAY ALL TAXES, CHARGES, FILING,
REGISTRATION AND RECORDING FEES, EXCISES AND LEVIES PAYABLE WITH RESPECT TO THE
NOTE OR THE LIENS CREATED OR SECURED BY THE LOAN DOCUMENTS, OTHER THAN INCOME,
FRANCHISE AND DOING-BUSINESS TAXES IMPOSED ON LENDER AND OTHER THAN ANY
IMPOSITIONS THAT ARE NOT BORROWER’S RESPONSIBILITY PURSUANT TO ARTICLE II HEREOF
OR ANY IMPOSITIONS DESCRIBED IN ARTICLE II BUT APPLICABLE ON OR PRIOR TO THE
DATE HEREOF.


 

62

--------------------------------------------------------------------------------

 

 


5.1.13  OPERATION.   BORROWER SHALL:  (A) PROMPTLY PERFORM AND/OR OBSERVE IN ALL
MATERIAL RESPECTS AND SHALL USE COMMERCIALLY REASONABLE EFFORTS TO CAUSE MANAGER
TO PERFORM AND/OR OBSERVE IN ALL MATERIAL RESPECTS ALL OF THE COVENANTS AND
AGREEMENTS REQUIRED TO BE PERFORMED AND OBSERVED BY IT UNDER THE MANAGEMENT
AGREEMENT, AND DO ALL THINGS NECESSARY TO PRESERVE AND TO KEEP UNIMPAIRED ITS
MATERIAL RIGHTS THEREUNDER; (B) PROMPTLY NOTIFY LENDER OF ANY “EVENT OF DEFAULT”
UNDER THE MANAGEMENT AGREEMENT OF WHICH IT IS AWARE; (C) PROMPTLY DELIVER, AND
SHALL USE COMMERCIALLY REASONABLE EFFORTS TO CAUSE MANAGER TO DELIVER, TO
LENDER, IF MANAGER IS NOT AN AFFILIATE OF BORROWER, A COPY OF EACH FINANCIAL
STATEMENT, CAPITAL EXPENDITURES PLAN, PROPERTY IMPROVEMENT PLAN AND ANY OTHER
NOTICE, REPORT AND ESTIMATE RECEIVED BY IT UNDER THE MANAGEMENT AGREEMENT
(EXCEPT TO THE EXTENT THE SAME IS SUBSTANTIALLY EQUIVALENT TO WHAT BORROWER
OTHERWISE DELIVERS TO LENDER HEREUNDER); AND (D) ENFORCE IN A COMMERCIALLY
REASONABLE MANNER THE PERFORMANCE AND OBSERVANCE OF THE MATERIAL COVENANTS AND
AGREEMENTS REQUIRED TO BE PERFORMED AND/OR OBSERVED BY THE MANAGER UNDER THE
MANAGEMENT AGREEMENT.


5.1.14  BUSINESS AND OPERATIONS.  BORROWER SHALL CONTINUE TO ENGAGE IN THE
BUSINESSES PRESENTLY CONDUCTED BY IT AS AND TO THE EXTENT THE SAME ARE NECESSARY
FOR THE OWNERSHIP, MAINTENANCE, MANAGEMENT AND OPERATION OF THE PROPERTY. 
BORROWER SHALL QUALIFY TO DO BUSINESS AND SHALL REMAIN IN GOOD STANDING UNDER
THE LAWS OF THE STATE IN WHICH THE PROPERTY IS LOCATED AND AS AND TO THE EXTENT
REQUIRED FOR THE OWNERSHIP, MAINTENANCE, MANAGEMENT AND OPERATION OF THE
PROPERTY.


5.1.15  TITLE TO THE PROPERTY.  BORROWER SHALL WARRANT AND DEFEND (A) ITS FEE
TITLE TO THE PROPERTY AND THE IMPROVEMENTS AND EVERY PART THEREOF, SUBJECT ONLY
TO LIENS PERMITTED HEREUNDER (INCLUDING PERMITTED ENCUMBRANCES) AND (B) THE
VALIDITY AND PRIORITY OF THE LIENS OF THE MORTGAGE, THE ASSIGNMENT OF LEASES AND
THIS AGREEMENT ON THE PROPERTY, SUBJECT ONLY TO LIENS PERMITTED HEREUNDER
(INCLUDING PERMITTED ENCUMBRANCES), IN EACH CASE AGAINST THE CLAIMS OF ALL
PERSONS WHOMSOEVER.  BORROWER SHALL REIMBURSE LENDER FOR ANY LOSSES, COSTS,
DAMAGES OR EXPENSES (INCLUDING REASONABLE ATTORNEYS’ FEES AND DISBURSEMENTS)
INCURRED BY LENDER IF AN INTEREST IN THE PROPERTY, OTHER THAN AS PERMITTED
HEREUNDER, IS CLAIMED BY ANOTHER PERSON.


5.1.16  COSTS OF ENFORCEMENT.  IN THE EVENT (A) THAT THIS AGREEMENT OR THE
MORTGAGE IS FORECLOSED UPON IN WHOLE OR IN PART OR THAT THIS AGREEMENT OR THE
MORTGAGE IS PUT INTO THE HANDS OF AN ATTORNEY FOR COLLECTION, SUIT, ACTION OR
FORECLOSURE FOLLOWING AN EVENT OF DEFAULT, (B) OF THE FORECLOSURE OF ANY
SECURITY AGREEMENT PRIOR TO OR SUBORDINATE TO THIS AGREEMENT IN WHICH PROCEEDING
LENDER IS MADE A PARTY, OR A MORTGAGE PRIOR TO OR SUBORDINATE TO THE MORTGAGE IN
WHICH PROCEEDING LENDER IS MADE A PARTY, OR (C) OF THE BANKRUPTCY, INSOLVENCY,
REHABILITATION OR OTHER SIMILAR PROCEEDING IN RESPECT OF BORROWER OR ANY OF ITS
CONSTITUENT PERSONS OR AN ASSIGNMENT BY BORROWER OR ANY OF ITS CONSTITUENT
PERSONS FOR THE BENEFIT OF ITS CREDITORS, BORROWER, ITS SUCCESSORS OR ASSIGNS,
SHALL BE CHARGEABLE WITH AND AGREES TO PAY ALL COSTS OF COLLECTION AND DEFENSE,
INCLUDING REASONABLE ATTORNEYS’ FEES AND DISBURSEMENTS, INCURRED BY LENDER OR
BORROWER IN CONNECTION THEREWITH AND IN CONNECTION WITH ANY APPELLATE PROCEEDING
OR POST JUDGMENT ACTION INVOLVED THEREIN, TOGETHER WITH ALL REQUIRED SERVICE OR
USE TAXES.


5.1.17  ESTOPPEL STATEMENTS.


 

 

63

--------------------------------------------------------------------------------

 

 

(A)                BORROWER SHALL, FROM TIME TO TIME, UPON THIRTY (30) DAYS’
PRIOR WRITTEN REQUEST FROM LENDER, EXECUTE, ACKNOWLEDGE AND DELIVER TO LENDER, A
BORROWER’S CERTIFICATE, STATING THAT THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS
ARE UNMODIFIED AND, TO THE BEST OF BORROWER’S KNOWLEDGE, IN FULL FORCE AND
EFFECT (OR, IF THERE HAVE BEEN MODIFICATIONS, THAT THIS AGREEMENT AND THE OTHER
LOAN DOCUMENTS ARE IN FULL FORCE AND EFFECT AS MODIFIED AND SETTING FORTH A LIST
OF THE DOCUMENTS BY WHICH SUCH MODIFICATIONS WERE EFFECTED), STATING, TO THE
BEST OF BORROWER’S KNOWLEDGE, THE AMOUNT OF ACCRUED AND UNPAID INTEREST AND THE
PRINCIPAL AMOUNT OF THE NOTE AND CONTAINING SUCH OTHER INFORMATION WITH RESPECT
TO BORROWER, THE PROPERTY AND THE LOAN AS LENDER SHALL REASONABLY REQUEST.  THE
ESTOPPEL CERTIFICATE SHALL ALSO STATE EITHER THAT, TO BORROWER’S KNOWLEDGE, NO
DEFAULT OR EVENT OF DEFAULT EXISTS HEREUNDER OR, IF ANY DEFAULT OR EVENT OF
DEFAULT SHALL EXIST HEREUNDER, SHALL SPECIFY SUCH DEFAULT OR EVENT OF DEFAULT
AND THE STEPS BEING TAKEN TO CURE SUCH DEFAULT OR EVENT OF DEFAULT.

(B)               BORROWER SHALL USE ITS COMMERCIALLY REASONABLE EFFORTS TO
DELIVER OR CAUSE TO BE DELIVERED TO LENDER, UPON REQUEST, ESTOPPEL CERTIFICATES
FROM EACH PARTY UNDER ANY REA; PROVIDED, THAT SUCH CERTIFICATES MAY BE IN THE
FORM REQUIRED UNDER SUCH REA; AND, PROVIDED, FURTHER, THAT LENDER SHALL NOT
REQUEST SUCH CERTIFICATES MORE THAN FOUR (4) TIMES DURING THE TERM AND NOT MORE
FREQUENTLY THAN ONCE PER CALENDAR YEAR (OR TWICE DURING ANY CALENDAR YEAR IN
WHICH A SECURITIZATION OCCURS).


5.1.18  LOAN PROCEEDS.  BORROWER SHALL USE THE PROCEEDS OF THE LOAN RECEIVED BY
IT ON THE CLOSING DATE ONLY FOR THE PURPOSES SET FORTH IN SECTION 2.1.4. 


5.1.19  NO JOINT ASSESSMENT.  BORROWER SHALL NOT SUFFER, PERMIT OR INITIATE THE
JOINT ASSESSMENT OF THE PROPERTY (A) WITH ANY OTHER REAL PROPERTY CONSTITUTING A
TAX LOT SEPARATE FROM THE PROPERTY OR (B) WHICH CONSTITUTES REAL PROPERTY WITH
ANY PORTION OF THE PROPERTY WHICH MAY BE DEEMED TO CONSTITUTE PERSONAL PROPERTY,
OR ANY OTHER PROCEDURE WHEREBY THE LIEN OF ANY TAXES WHICH MAY BE LEVIED AGAINST
SUCH PERSONAL PROPERTY SHALL BE ASSESSED OR LEVIED OR CHARGED TO SUCH REAL
PROPERTY PORTION OF THE PROPERTY.


5.1.20  NO FURTHER ENCUMBRANCES.  BORROWER SHALL DO, OR CAUSE TO BE DONE, ALL
THINGS NECESSARY TO KEEP AND PROTECT THE PROPERTY AND ALL PORTIONS THEREOF
UNENCUMBERED FROM ANY LIENS, EASEMENTS OR AGREEMENTS GRANTING RIGHTS IN OR
RESTRICTING THE USE OR DEVELOPMENT OF THE PROPERTY, EXCEPT FOR (A) PERMITTED
ENCUMBRANCES, (B) LIENS PERMITTED PURSUANT TO THE LOAN DOCUMENTS, (C) LIENS FOR
IMPOSITIONS PRIOR TO THE IMPOSITION OF ANY INTEREST, CHARGES OR EXPENSES FOR THE
NON‑PAYMENT THEREOF AND (D) ANY LIENS PERMITTED PURSUANT TO LEASES.


5.1.21  INTENTIONALLY OMITTED.  


5.1.22  LEASES.   BORROWER SHALL PROMPTLY AFTER RECEIPT THEREOF DELIVER TO
LENDER A COPY OF ANY NOTICE RECEIVED WITH RESPECT TO THE LEASES CLAIMING THAT
BORROWER IS IN DEFAULT IN THE PERFORMANCE OR OBSERVANCE OF ANY OF THE MATERIAL
TERMS, COVENANTS OR CONDITIONS OF ANY OF THE LEASES.


5.1.23  NOTICE REGARDING ERISA VIOLATION. BORROWER SHALL GIVE PROMPT WRITTEN
NOTICE TO LENDER OF ANY WRITTEN ALLEGATION THAT BORROWER IS IN VIOLATION OF THE
REQUIREMENTS OF ERISA.

64

--------------------------------------------------------------------------------

 

 





5.1.24  FURTHER ASSURANCE OF TITLE.  BORROWER SHALL FURTHER ASSURE TITLE IF AT
ANY TIME LENDER HAS REASON TO BELIEVE IN ITS REASONABLE OPINION THAT THE LOAN IS
NOT SECURED OR WILL OR MAY NOT BE SECURED BY THE MORTGAGE AS A FIRST PRIORITY
LIEN OR SECURITY INTEREST ON THE IMPROVEMENTS (SUBJECT ONLY TO THE PERMITTED
ENCUMBRANCES), AND THEN BORROWER SHALL DO ALL THINGS AND MATTERS REASONABLY
NECESSARY (INCLUDING EXECUTION AND DELIVERY TO LENDER OF ALL FURTHER DOCUMENTS
AND PERFORMANCE OF ALL OTHER ACTS WHICH LENDER REASONABLY DEEMS NECESSARY OR
APPROPRIATE) TO ASSURE TO THE SATISFACTION OF LENDER THAT THE LOAN IS SECURED BY
THE MORTGAGE AS A FIRST PRIORITY LIEN OR SECURITY INTEREST ON THE IMPROVEMENTS
(SUBJECT ONLY TO THE PERMITTED ENCUMBRANCES). 


5.1.25  INTEREST RATE PROTECTION AGREEMENT. 

(A)                IF, AT ANY TIME, LIBOR SHALL BE GREATER THAN OR EQUAL TO FIVE
AND ONE-HALF PERCENT (5.5%) FOR A PERIOD OF FOUR (4) CONSECUTIVE WEEKS, BORROWER
OR AN AFFILIATE OF BORROWER SHALL ENTER INTO AN INTEREST RATE PROTECTION
AGREEMENT FOR A NOTIONAL AMOUNT EQUAL TO THE OUTSTANDING BALANCE OF THE LOAN
(TAKING INTO ACCOUNT THE AMORTIZATION SCHEDULE ATTACHED HERETO AS SCHEDULE 2.2.4
OR ANY REPLACEMENT AMORTIZATION SCHEDULE PROVIDED IN ACCORDANCE WITH SECTION
2.2.4) WITH A COUNTERPARTY HAVING A MINIMUM COUNTERPARTY RATING AND WHICH IS
OTHERWISE ACCEPTABLE TO LENDER IN ITS REASONABLE DISCRETION AND WHICH SHALL
EFFECTIVELY CAP LIBOR ON SUCH AMOUNT FOR A PERIOD UNTIL THE MATURITY DATE, OR
SUCH SHORTER TIME PERIOD IN ACCORDANCE WITH SECTION 5.1.25(A)), AT A RATE OF SIX
PERCENT (6%) PER ANNUM, CALCULATED ON AN ANNUAL BASIS.

(B)               BORROWER OR AN AFFILIATE OF BORROWER SHALL HAVE THE RIGHT TO
ENTER INTO AN INTEREST RATE PROTECTION AGREEMENT THAT EXPIRES PRIOR TO THE
MATURITY DATE; PROVIDED, THAT BORROWER OR AN AFFILIATE OF BORROWER ENTERS INTO A
REPLACEMENT INTEREST RATE PROTECTION AGREEMENT UPON THE EXPIRATION OF SUCH
EXISTING INTEREST RATE PROTECTION AGREEMENT IF LIBOR HAS EXCEEDED FIVE AND
ONE-HALF PERCENT (5.5%) FOR THE FOUR (4) CONSECUTIVE WEEKS PRIOR TO THE
EXPIRATION DATE OF SUCH INTEREST RATE PROTECTION AGREEMENT.  ANY INTEREST RATE
PROTECTION AGREEMENT ENTERED INTO IN ACCORDANCE WITH THE PROVISIONS OF THIS
AGREEMENT SHALL NOT BE SECURED BY OR ENCUMBER ANY OF THE COLLATERAL SECURING
BORROWER’S OBLIGATIONS UNDER THE LOAN DOCUMENTS UNLESS THE SAME IS A LENDER
INTEREST RATE PROTECTION AGREEMENT.  PROMPTLY UPON OBTAINING ANY INTEREST RATE
PROTECTION AGREEMENT, BORROWER SHALL DELIVER THE SAME TO LENDER.

(C)                BORROWER, OR THE APPLICABLE AFFILIATE OF BORROWER, SHALL
COMPLY WITH ALL OF ITS OBLIGATIONS UNDER THE TERMS AND PROVISIONS OF ANY
INTEREST RATE PROTECTION AGREEMENT.  BORROWER SHALL TAKE, OR CAUSE ITS AFFILIATE
THAT IS PARTY TO THE INTEREST RATE PROTECTION AGREEMENT TO TAKE, ALL ACTION
REASONABLY REQUESTED BY LENDER TO ENFORCE LENDER’S RIGHTS UNDER AN INTEREST RATE
PROTECTION AGREEMENT IN THE EVENT OF A DEFAULT BY A COUNTERPARTY AND SHALL NOT
WAIVE, AMEND OR OTHERWISE MODIFY ANY OF ITS RIGHTS THEREUNDER.  AT ANY TIME AN
INTEREST RATE PROTECTION AGREEMENT IS REQUIRED HEREUNDER, BORROWER OR THE
APPLICABLE AFFILIATE OF BORROWER SHALL NOT (I) WITHOUT THE PRIOR WRITTEN CONSENT
OF LENDER, MODIFY, AMEND OR SUPPLEMENT THE TERMS OF AN INTEREST RATE PROTECTION
AGREEMENT, (II) WITHOUT THE PRIOR WRITTEN CONSENT OF LENDER, CAUSE THE
TERMINATION OF AN INTEREST RATE PROTECTION AGREEMENT PRIOR TO ITS STATED
MATURITY DATE; (III) WITHOUT THE PRIOR WRITTEN CONSENT OF LENDER WAIVE OR
RELEASE ANY OBLIGATION OF A COUNTERPARTY (OR ANY SUCCESSOR OR SUBSTITUTE PARTY
TO THE INTEREST RATE PROTECTION AGREEMENT) UNDER AN INTEREST RATE PROTECTION
AGREEMENT, (IV) WITHOUT THE PRIOR WRITTEN CONSENT OF LENDER

65

--------------------------------------------------------------------------------

 

 



CONSENT OR AGREE TO ANY ACT OR OMISSION TO ACT ON THE PART OF A COUNTERPARTY (OR
ANY SUCCESSOR OR SUBSTITUTE PARTY TO AN INTEREST RATE PROTECTION AGREEMENT)
WHICH, WITHOUT SUCH CONSENT OR AGREEMENT, WOULD CONSTITUTE A DEFAULT UNDER AN
INTEREST RATE PROTECTION AGREEMENT, (V) FAIL TO EXERCISE PROMPTLY AND DILIGENTLY
EACH AND EVERY MATERIAL RIGHT WHICH IT MAY HAVE UNDER AN INTEREST RATE
PROTECTION AGREEMENT, (VI) TAKE OR OMIT TO TAKE ANY ACTION OR SUFFER OR PERMIT
ANY ACTION TO BE OMITTED OR TAKEN, THE TAKING OR OMISSION OF WHICH WOULD RESULT
IN ANY RIGHT OF OFFSET AGAINST SUMS PAYABLE UNDER AN INTEREST RATE PROTECTION
AGREEMENT OR ANY DEFENSE BY A COUNTERPARTY (OR ANY SUCCESSOR OR SUBSTITUTE PARTY
TO AN INTEREST RATE PROTECTION AGREEMENT) TO PAYMENT OR (VII) FAIL TO GIVE
PROMPT NOTICE TO LENDER OF ANY NOTICE OF DEFAULT GIVEN BY OR TO BORROWER UNDER
OR WITH RESPECT TO AN INTEREST RATE PROTECTION AGREEMENT, TOGETHER WITH A
COMPLETE COPY OF SUCH NOTICE; PROVIDED, HOWEVER, THAT FOR THE AVOIDANCE OF
DOUBT, BORROWER OR THE AFFILIATE OF BORROWER, AS APPLICABLE, SHALL BE PERMITTED
TO TERMINATE ANY ASSIGNMENT OF INTEREST RATE PROTECTION AGREEMENT, AND THE
RESTRICTIONS SET FORTH IN CLAUSES (I) THROUGH (VII) ABOVE WITH RESPECT TO ANY
INTEREST RATE PROTECTION AGREEMENT SHALL NOT APPLY, AFTER THE EXPIRATION OF THE
TIME PERIOD DURING WHICH AN INTEREST RATE PROTECTION AGREEMENT IS REQUIRED TO BE
MAINTAINED PURSUANT TO THIS SECTION 5.1.25.   

(D)               BORROWER OR THE AFFILIATE OF BORROWER THAT IS PARTY TO THE
INTEREST RATE PROTECTION AGREEMENT, AS APPLICABLE, SHALL COLLATERALLY ASSIGN TO
LENDER, PURSUANT TO AN ASSIGNMENT OF INTEREST RATE PROTECTION AGREEMENT, ALL OF
ITS RIGHT, TITLE AND INTEREST TO RECEIVE ANY AND ALL PAYMENTS UNDER ANY INTEREST
RATE PROTECTION AGREEMENT REQUIRED HEREUNDER AND SHALL DELIVER TO LENDER AN
EXECUTED COUNTERPART OF SUCH INTEREST RATE PROTECTION AGREEMENT, NOTIFY THE
COUNTERPARTY OF SUCH COLLATERAL ASSIGNMENT AND OBTAIN THE AGREEMENT (EITHER IN
SUCH INTEREST RATE PROTECTION AGREEMENT OR BY SEPARATE INSTRUMENT) OF SUCH
COUNTERPARTY TO MAKE ANY PAYMENTS TO BECOME PAYABLE UNDER OR PURSUANT TO THE
INTEREST RATE PROTECTION AGREEMENT DIRECTLY TO LENDER UNTIL SUCH TIME AS THE
ASSIGNMENT OF INTEREST RATE PROTECTION AGREEMENT IS TERMINATED OR OTHERWISE
CANCELED.   NOTWITHSTANDING THE FOREGOING, IF THE INTEREST RATE PROTECTION
AGREEMENT BEING ASSIGNED TO LENDER IS A SWAP AGREEMENT, THE PARTIES HERETO AGREE
THAT IF ANY AMOUNTS PAYABLE TO THE BORROWER OR AN AFFILIATE OF THE BORROWER, AS
APPLICABLE, PURSUANT TO SUCH SWAP AGREEMENT ARE IN EXCESS OF THE STRIKE PRICE
REQUIRED HEREUNDER, THEN SUCH AMOUNTS SHALL BE PAYABLE TO THE BORROWER AND NOT
LENDER AND THE ASSIGNMENT OF INTEREST RATE PROTECTION AGREEMENT ENTERED INTO IN
CONNECTION WITH SUCH SWAP AGREEMENT SHALL PROVIDE FOR THE SAME.   AT SUCH TIME
AS THE LOAN IS REPAID IN FULL OR A NEW INTEREST RATE PROTECTION AGREEMENT IS
REQUIRED PURSUANT TO SECTION 5.1.25(E)  BELOW OR AN INTEREST RATE PROTECTION
AGREEMENT IS NO LONGER REQUIRED, ALL OF LENDER’S RIGHT, TITLE AND INTEREST IN
THE EXISTING INTEREST RATE PROTECTION AGREEMENT SHALL TERMINATE AND LENDER SHALL
EXECUTE AND DELIVER, AT BORROWER’S SOLE COST AND EXPENSE, SUCH DOCUMENTS AS MAY
BE REQUIRED TO EVIDENCE LENDER’S RELEASE OF SUCH INTEREST RATE PROTECTION
AGREEMENT AND TO NOTIFY THE COUNTERPARTY OF SUCH RELEASE.  IF LENDER RECEIVES
ANY PAYMENTS UNDER SUCH INTEREST RATE PROTECTION AGREEMENT (OTHER THAN A PAYMENT
BY REASON OF A TERMINATION EVENT OR ANY OTHER PAYMENT UPON THE OCCURRENCE AND
DURING THE CONTINUANCE OF AN EVENT OF DEFAULT), LENDER SHALL DELIVER THE SAME TO
BORROWER BY DEPOSITING THE SAME INTO THE COLLECTION ACCOUNT OR AS OTHERWISE
INSTRUCTED BY BORROWER.  AT ANY TIME AN INTEREST RATE PROTECTION AGREEMENT IS
REQUIRED HEREUNDER, IF LENDER RECEIVES ANY PAYMENTS UNDER AN INTEREST RATE
PROTECTION AGREEMENT DURING THE CONTINUANCE OF AN EVENT OF DEFAULT OR BY REASON
OF A TERMINATION EVENT UNDER AN INTEREST RATE PROTECTION AGREEMENT, LENDER SHALL
HAVE THE RIGHT TO HOLD THE SAME, TO DEPOSIT THE SAME IN A CASH COLLATERAL
ACCOUNT AS ADDITIONAL SECURITY FOR THE LOAN OR TO APPLY SAME TO ANY PORTION OF
THE INDEBTEDNESS IN ANY ORDER IT DESIRES OR, IF AN

66

--------------------------------------------------------------------------------

 

 



INTEREST RATE PROTECTION AGREEMENT HAS BEEN PARTIALLY OR WHOLLY TERMINATED,
LENDER SHALL DISBURSE ANY TERMINATION PAYMENTS TO BORROWER TO BE APPLIED TO THE
COSTS OF ACQUIRING ANOTHER INTEREST RATE PROTECTION AGREEMENT (IF THEN REQUIRED
HEREUNDER) IN FORM AND SUBSTANCE REASONABLY ACCEPTABLE TO LENDER, AND FROM A
COUNTERPARTY HAVING A MINIMUM COUNTERPARTY RATING.

(E)                IF FOR ANY REASON, THE COUNTERPARTY’S RATING WITH RESPECT TO
ANY INTEREST RATE PROTECTION AGREEMENT PROVIDED BY A COUNTERPARTY OTHER THAN
LENDER SHALL FALL BELOW THE MINIMUM COUNTERPARTY RATING, BORROWER SHALL WITHIN
THIRTY (30) DAYS FOLLOWING RECEIPT OF NOTICE THEREOF FROM LENDER OR ANY OTHER
PERSON, PROCURE A NEW INTEREST RATE PROTECTION AGREEMENT FROM A COUNTERPARTY
SATISFYING THE MINIMUM COUNTERPARTY RATING REQUIREMENT, SHALL PLEDGE SAME TO
LENDER PURSUANT TO AN ASSIGNMENT OF INTEREST RATE PROTECTION AGREEMENT IN THE
FORM OF THE ASSIGNMENT OF INTEREST RATE PROTECTION AGREEMENT OR OTHER REASONABLE
ASSIGNMENT FORM, AND SHALL DELIVER TO LENDER A COUNTERPARTY OPINION WITH RESPECT
THERETO. 

(F)                IN THE EVENT THAT BORROWER FAILS TO PURCHASE AND DELIVER TO
LENDER THE INTEREST RATE PROTECTION AGREEMENT AS AND WHEN REQUIRED HEREUNDER,
LENDER MAY PURCHASE THE INTEREST RATE PROTECTION AGREEMENT FROM A COUNTERPARTY
HAVING A MINIMUM COUNTERPARTY RATING REQUIRED AND THE COST AND EXPENSE INCLUDING
REASONABLE ATTORNEY’S FEES AND DISBURSEMENTS INCURRED BY LENDER IN PURCHASING
THE INTEREST RATE PROTECTION AGREEMENT SHALL BE PAID BY BORROWER TO LENDER WITH
INTEREST THEREON AT THE DEFAULT RATE FROM THE DATE SUCH COST WAS INCURRED BY
LENDER UNTIL SUCH COST IS PAID TO LENDER. 

(G)               IN CONNECTION WITH ANY INTEREST RATE PROTECTION AGREEMENT
OBTAINED BY BORROWER OR AN AFFILIATE OF BORROWER PURSUANT TO THE REQUIREMENTS OF
THIS SECTION 5.1.25, IF SUCH INTEREST RATE PROTECTION AGREEMENT IS AN “INTEREST
RATE CAP”, BORROWER OR SUCH AFFILIATE OF BORROWER SHALL OBTAIN AND DELIVER TO
LENDER AN OPINION OF COUNSEL FROM COUNSEL FOR THE COUNTERPARTY THEREUNDER (UPON
WHICH LENDER AND ITS SUCCESSORS AND ASSIGNS MAY RELY) (THE “COUNTERPARTY
OPINION”), UNDER NEW YORK LAW AND, IF THE COUNTERPARTY IS A NON-U.S. ENTITY, THE
APPLICABLE FOREIGN LAW, SUBSTANTIALLY IN COMPLIANCE WITH THE REQUIREMENTS SET
FORTH BELOW:

(I)                 THE COUNTERPARTY OPINION SHALL BE ADDRESSED TO LENDER, FOR
ITSELF AND ITS SUCCESSORS AND ASSIGNS, AND SHALL STATE THAT IT MAY BE RELIED
UPON BY (A)  ANY ASSIGNEE OF LENDER’S INTEREST IN THE LOAN, AND (B) ANY SERVICER
OF THE LOAN,

(II)               THE COUNTERPARTY OPINION SHALL BE IN FORM AND SUBSTANCE
REASONABLY ACCEPTABLE TO LENDER AND SHALL CONTAIN THE FOLLOWING OPINIONS:

(A)             THE COUNTERPARTY UNDER THE INTEREST RATE PROTECTION AGREEMENT IS
DULY ORGANIZED, VALIDLY EXISTING, AND IN GOOD STANDING UNDER THE LAWS OF ITS
JURISDICTION OF INCORPORATION OR FORMATION AND HAS THE ORGANIZATIONAL POWER AND
AUTHORITY TO EXECUTE AND DELIVER, AND TO PERFORM ITS OBLIGATIONS UNDER, THE
INTEREST RATE PROTECTION AGREEMENT;

(B)              THE EXECUTION AND DELIVERY OF THE INTEREST RATE PROTECTION
AGREEMENT BY THE COUNTERPARTY THEREUNDER, AND ANY OTHER AGREEMENT (INCLUDING,
WITHOUT LIMITATION, THE ASSIGNMENT OF INTEREST RATE PROTECTION AGREEMENT) WHICH
SUCH COUNTERPARTY HAS EXECUTED AND DELIVERED PURSUANT

67

--------------------------------------------------------------------------------

 

 



THERETO, AND THE PERFORMANCE OF ITS OBLIGATIONS THEREUNDER HAVE BEEN AND REMAIN
DULY AUTHORIZED BY ALL NECESSARY ACTION AND DO NOT CONTRAVENE ANY PROVISION OF
ITS CERTIFICATE OF INCORPORATION OR BYLAWS (OR EQUIVALENT ORGANIZATIONAL
DOCUMENTS) OR ANY LAW, REGULATION OR CONTRACTUAL RESTRICTION BINDING ON OR
AFFECTING IT OR ITS PROPERTY;

(C)              ALL CONSENTS, AUTHORIZATIONS AND APPROVALS REQUIRED FOR THE
EXECUTION AND DELIVERY BY THE COUNTERPARTY OF THE INTEREST RATE PROTECTION
AGREEMENT, AND ANY OTHER AGREEMENT (INCLUDING, WITHOUT LIMITATION, THE
ASSIGNMENT OF INTEREST RATE PROTECTION AGREEMENT) WHICH SUCH COUNTERPARTY HAS
EXECUTED AND DELIVERED PURSUANT THERETO, AND THE PERFORMANCE OF ITS OBLIGATIONS
THEREUNDER HAVE BEEN OBTAINED AND REMAIN IN FULL FORCE AND EFFECT, AND NO OTHER
ACTION BY, AND NO NOTICE TO OR FILING WITH ANY GOVERNMENTAL AUTHORITY OR
REGULATORY BODY IS REQUIRED FOR SUCH EXECUTION, DELIVERY OR PERFORMANCE; AND

(D)             THE INTEREST RATE PROTECTION AGREEMENT, AND ANY OTHER AGREEMENT
(INCLUDING, WITHOUT LIMITATION, THE ASSIGNMENT OF INTEREST RATE PROTECTION
AGREEMENT) WHICH THE COUNTERPARTY THEREUNDER HAS EXECUTED AND DELIVERED PURSUANT
THERETO, HAS BEEN DULY EXECUTED AND DELIVERED BY SUCH COUNTERPARTY AND
CONSTITUTES THE LEGAL, VALID AND BINDING OBLIGATION OF SUCH COUNTERPARTY,
ENFORCEABLE AGAINST SUCH COUNTERPARTY IN ACCORDANCE WITH ITS TERMS, SUBJECT TO
APPLICABLE BANKRUPTCY, INSOLVENCY AND SIMILAR LAWS AFFECTING CREDITORS’ RIGHTS
GENERALLY, AND SUBJECT, AS TO ENFORCEABILITY, TO GENERAL PRINCIPLES OF EQUITY
(REGARDLESS OF WHETHER ENFORCEMENT IS SOUGHT IN A PROCEEDING IN EQUITY OR AT
LAW). 

(III)             DEPENDING ON THE NATURE OF THE TRANSACTION, THE COUNTERPARTY
OPINION SHALL CONTAIN SUCH ADDITIONAL OPINIONS ON SUCH OTHER MATTERS RELATING TO
THE INTEREST RATE PROTECTION AGREEMENT AND/OR AND ANY OTHER AGREEMENT
(INCLUDING, WITHOUT LIMITATION, THE ASSIGNMENT OF INTEREST RATE PROTECTION
AGREEMENT) WHICH THE COUNTERPARTY THEREUNDER HAS EXECUTED AND DELIVERED PURSUANT
THERETO, AS LENDER SHALL REASONABLY REQUIRE, AND ARE CUSTOMARILY REQUIRED IN
SIMILAR TRANSACTIONS, INCLUDING, WITHOUT LIMITATION, THE FOLLOWING ADDITIONAL
OPINIONS IF THE COUNTERPARTY IS A FOREIGN ENTITY:

(A)             THE JURISDICTION WHERE THE COUNTERPARTY IS LOCATED WILL RESPECT
AND GIVE EFFECT TO THE CHOICE OF LAW PROVISIONS OF THE INTEREST RATE PROTECTION
AGREEMENT AND ANY OTHER AGREEMENT (INCLUDING, WITHOUT LIMITATION, THE ASSIGNMENT
OF INTEREST RATE PROTECTION AGREEMENT) WHICH THE COUNTERPARTY THEREUNDER HAS
EXECUTED AND DELIVERED PURSUANT THERETO; AND

(B)              A JUDGMENT OBTAINED IN THE COURTS OF THE STATE OF NEW YORK IS
ENFORCEABLE IN THE JURISDICTION WHERE THE COUNTERPARTY IS LOCATED. 

(H)               IN CONNECTION WITH ANY INTEREST RATE PROTECTION AGREEMENT
OBTAINED BY BORROWER OR AN AFFILIATE OF BORROWER PURSUANT TO THE REQUIREMENTS OF
THIS SECTION 5.1.25,  

68

--------------------------------------------------------------------------------

 

 



BORROWER OR SUCH AFFILIATE OF BORROWER SHALL OBTAIN AND DELIVER TO LENDER AN
OPINION OF COUNSEL (UPON WHICH LENDER AND ITS SUCCESSORS AND ASSIGNS MAY RELY)
IN CONNECTION WITH THE ASSIGNMENT OF INTEREST RATE PROTECTION AGREEMENT (THE
“ASSIGNMENT OPINION”), UNDER NEW YORK LAW SUBSTANTIALLY IN COMPLIANCE WITH THE
REQUIREMENTS SET FORTH BELOW AND OTHERWISE CONSISTENT WITH THE OPINIONS GIVEN BY
BORROWER’S COUNSEL AT CLOSING:

(I)                 THE ASSIGNMENT OPINION SHALL BE ADDRESSED TO LENDER, FOR
ITSELF AND ITS SUCCESSORS AND ASSIGNS, AND SHALL STATE THAT IT MAY BE RELIED
UPON BY (A)  ANY ASSIGNEE OF LENDER’S INTEREST IN THE LOAN, AND (B) ANY SERVICER
OF THE LOAN,

(II)               THE ASSIGNMENT OPINION SHALL BE IN FORM AND SUBSTANCE
REASONABLY ACCEPTABLE TO LENDER AND SHALL CONTAIN THE FOLLOWING OPINIONS:

(A)             THE BORROWER (OR SUCH AFFILIATE) IS DULY ORGANIZED, VALIDLY
EXISTING, AND IN GOOD STANDING UNDER THE LAWS OF ITS JURISDICTION OF
INCORPORATION OR FORMATION AND HAS THE ORGANIZATIONAL POWER AND AUTHORITY TO
EXECUTE AND DELIVER, AND TO PERFORM ITS OBLIGATIONS UNDER, THE ASSIGNMENT OF
INTEREST RATE PROTECTION AGREEMENT;

(B)              THE EXECUTION AND DELIVERY OF THE ASSIGNMENT OF INTEREST RATE
PROTECTION AGREEMENT BY BORROWER (OR SUCH AFFILIATE), AND THE PERFORMANCE OF ITS
OBLIGATIONS THEREUNDER HAVE BEEN AND REMAIN DULY AUTHORIZED BY ALL NECESSARY
ACTION AND DO NOT CONTRAVENE ANY PROVISION OF ITS CERTIFICATE OF INCORPORATION
OR BYLAWS (OR EQUIVALENT ORGANIZATIONAL DOCUMENTS) OR ANY LAW OR REGULATION
BINDING ON OR AFFECTING IT OR ITS PROPERTY;

(C)              ALL CONSENTS, AUTHORIZATIONS AND APPROVALS REQUIRED FOR THE
EXECUTION AND DELIVERY BY BORROWER (OR SUCH AFFILIATE) OF THE ASSIGNMENT OF
INTEREST RATE PROTECTION AGREEMENT, AND THE PERFORMANCE OF ITS OBLIGATIONS
THEREUNDER HAVE BEEN OBTAINED AND REMAIN IN FULL FORCE AND EFFECT, AND NO OTHER
ACTION BY, AND NO NOTICE TO OR FILING WITH ANY GOVERNMENTAL AUTHORITY OR
REGULATORY BODY IS REQUIRED FOR SUCH EXECUTION, DELIVERY OR PERFORMANCE; AND

(D)             THE ASSIGNMENT OF INTEREST RATE PROTECTION AGREEMENT HAS BEEN
DULY EXECUTED AND DELIVERED BY BORROWER (OR SUCH AFFILIATE) AND CONSTITUTES THE
LEGAL, VALID AND BINDING OBLIGATION OF BORROWER (OR SUCH AFFILIATE), ENFORCEABLE
AGAINST BORROWER (OR SUCH AFFILIATE) IN ACCORDANCE WITH ITS TERMS, SUBJECT TO
APPLICABLE BANKRUPTCY, INSOLVENCY AND SIMILAR LAWS AFFECTING CREDITORS’ RIGHTS
GENERALLY, AND SUBJECT, AS TO ENFORCEABILITY, TO GENERAL PRINCIPLES OF EQUITY
(REGARDLESS OF WHETHER ENFORCEMENT IS SOUGHT IN A PROCEEDING IN EQUITY OR AT
LAW).


5.1.26  BUILDING VIOLATIONS.  BORROWER HEREBY COVENANTS THAT BORROWER SHALL TAKE
ALL COMMERCIALLY REASONABLE EFFORTS TO CAUSE THE VIOLATIONS DESCRIBED ON
SCHEDULE 5.1.26 TO BE REMOVED FROM THE PROPERTY.


 

69

--------------------------------------------------------------------------------

 

 


SECTION 5.2  NEGATIVE COVENANTS.  FROM THE CLOSING DATE UNTIL PAYMENT AND
PERFORMANCE IN FULL OF ALL OBLIGATIONS OF BORROWER UNDER THE LOAN DOCUMENTS OR
THE EARLIER RELEASE OF THE LIEN OF THIS AGREEMENT OR THE MORTGAGE IN ACCORDANCE
WITH THE TERMS OF THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS, BORROWER
COVENANTS AND AGREES WITH LENDER THAT IT WILL NOT DO, DIRECTLY OR INDIRECTLY,
ANY OF THE FOLLOWING:


5.2.1  INCUR DEBT; TRANSFERS.  INCUR, CREATE OR ASSUME ANY DEBT OTHER THAN
PERMITTED DEBT OR TRANSFER OR LEASE ALL OR ANY PART OF THE PROPERTY OR ANY
INTEREST THEREIN, EXCEPT AS PERMITTED IN THE LOAN DOCUMENTS;


5.2.2  ENCUMBRANCES.   INCUR, CREATE OR ASSUME OR PERMIT THE INCURRENCE,
CREATION OR ASSUMPTION OF ANY DEBT SECURED BY THE PROPERTY OR A DIRECT OR
INDIRECT INTEREST IN BORROWER AND SHALL NOT TRANSFER OR PERMIT THE TRANSFER OF
ANY DIRECT OR INDIRECT INTEREST IN BORROWER EXCEPT, IN EACH CASE, AS PERMITTED
PURSUANT TO THE LOAN DOCUMENTS;


5.2.3  ENGAGE IN DIFFERENT BUSINESS.  ENGAGE, DIRECTLY OR INDIRECTLY, IN ANY
BUSINESS OTHER THAN THAT OF ENTERING INTO THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS TO WHICH BORROWER IS A PARTY AND THE USE, OWNERSHIP, MANAGEMENT,
LEASING, RENOVATION, FINANCING, SALE, EXCHANGE, TRANSFER OR REFINANCING,
DEVELOPMENT, OPERATION AND MAINTENANCE OF THE PROPERTY AND ACTIVITIES RELATED
THERETO (ALL SUBJECT TO THE TERMS AND CONDITIONS HEREOF AND THE OTHER LOAN
DOCUMENTS);


5.2.4  MAKE ADVANCES.  MAKE ADVANCES OR MAKE LOANS TO ANY PERSON OTHER THAN
TENANTS IN CONNECTION WITH TENANT IMPROVEMENTS REQUIRED PURSUANT TO A LEASE THAT
HAS BEEN APPROVED BY LENDER, OR FOR WHICH NO APPROVAL IS REQUIRED BY LENDER, IN
ACCORDANCE WITH THE TERMS OF THIS AGREEMENT, OR HOLD ANY INVESTMENTS, EXCEPT AS
EXPRESSLY PERMITTED PURSUANT TO THE TERMS OF THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT;


5.2.5  PARTITION.   PERMIT OR PETITION FOR THE PARTITION OF THE PROPERTY;


5.2.6  COMMINGLE.   SUBJECT TO THE PROVISIONS OF SECTION 5.1.4(I), COMMINGLE ITS
ASSETS WITH THE ASSETS OF ANY OF ITS AFFILIATES;


5.2.7  GUARANTY OBLIGATIONS.  GUARANTY ANY OBLIGATIONS OF ANY PERSON;


5.2.8  TRANSFER ASSETS.  TRANSFER ANY ASSET OTHER THAN IN THE ORDINARY COURSE OF
BUSINESS OR TRANSFER ANY INTEREST IN THE PROPERTY EXCEPT AS MAY BE PERMITTED
HEREBY OR IN THE OTHER LOAN DOCUMENTS;


5.2.9  AMEND ORGANIZATIONAL DOCUMENTS.  AMEND OR MODIFY ANY OF ITS
ORGANIZATIONAL DOCUMENTS WITHOUT LENDER’S REASONABLE CONSENT, OTHER THAN IN
CONNECTION WITH ANY TRANSFER PERMITTED PURSUANT TO ARTICLE VIII, OR TO REFLECT
ANY CHANGE IN CAPITAL ACCOUNTS, CONTRIBUTIONS, DISTRIBUTIONS, ALLOCATIONS OR TO
OTHERWISE AMEND ANY PROVISIONS IN ANY RESPECT THAT WOULD NOT REASONABLY BE
EXPECTED TO HAVE AND DOES NOT HAVE, A MATERIAL ADVERSE EFFECT, AND PROVIDED THAT
BORROWER REMAINS IN EACH CASE A SINGLE PURPOSE ENTITY;


5.2.10  DISSOLVE.   DISSOLVE, WIND UP, TERMINATE, LIQUIDATE, MERGE WITH OR
CONSOLIDATE INTO ANOTHER PERSON, EXCEPT AS EXPRESSLY PERMITTED PURSUANT TO THIS
AGREEMENT;


 

70

--------------------------------------------------------------------------------

 

 


5.2.11  BANKRUPTCY.   (A) FILE A BANKRUPTCY OR INSOLVENCY PETITION OR OTHERWISE
INSTITUTE INSOLVENCY PROCEEDINGS, OR (B) FILE OR SOLICIT THE FILING OF AN
INVOLUNTARY BANKRUPTCY PETITION AGAINST BORROWER, MANAGER OR ANY AFFILIATE OF
BORROWER OR MANAGER, WITHOUT OBTAINING THE PRIOR CONSENT OF ALL OF THE MEMBERS
AND MANAGERS OF BORROWER, INCLUDING, WITHOUT LIMITATION, THE INDEPENDENT
MANAGERS;


5.2.12  ERISA.   ENGAGE IN ANY ACTIVITY THAT WOULD QUALIFY IT AS AN “EMPLOYEE
BENEFIT PLAN” (WITHIN THE MEANING OF SECTION 3(3) OF ERISA) TO WHICH ERISA
APPLIES OR WOULD CAUSE BORROWER’S ASSETS TO CONSTITUTE PLAN ASSETS WITHIN THE
MEANING OF 29 C.F.R. SECTION 2510.3‑101 (AS MODIFIED BY SECTION 3(42) OF ERISA;


5.2.13  DISTRIBUTIONS.   DURING THE CONTINUANCE OF AN EVENT OF DEFAULT, MAKE ANY
DISTRIBUTIONS TO OR FOR THE BENEFIT OF ANY OF ITS MEMBERS OR ITS OR THEIR
AFFILIATES;


5.2.14  MANAGER.   (A) WITHOUT THE PRIOR WRITTEN CONSENT OF LENDER, WHICH
CONSENT SHALL NOT BE UNREASONABLY WITHHELD, CONDITIONED OR DELAYED, MATERIALLY
MODIFY, CHANGE, SUPPLEMENT, ALTER OR AMEND THE MANAGEMENT AGREEMENT IN ANY
MATERIAL RESPECT OR WAIVE OR RELEASE ANY OF ITS MATERIAL RIGHTS AND REMEDIES
UNDER THE MANAGEMENT AGREEMENT.  WITHOUT THE PRIOR WRITTEN CONSENT OF LENDER,
WHICH CONSENT SHALL BE IN LENDER’S SOLE AND ABSOLUTE DISCRETION, REPLACE THE
MANAGER WITH A PERSON OTHER THAN A QUALIFIED MANAGER; PROVIDED, HOWEVER, THAT
BORROWER SHALL HAVE THE UNILATERAL RIGHT TO REPLACE THE MANAGER AS BORROWER SEES
FIT FROM TIME-TO-TIME WITH ALX, VRLP, OR AN AFFILIATE OF ALX OR VRLP; 

(B)               BORROWER SHALL NOTIFY LENDER IN WRITING (AND DELIVER A COPY OF
THE PROPOSED MANAGEMENT AGREEMENT) OF ANY ENTITY PROPOSED TO BE DESIGNATED AS A
REPLACEMENT MANAGER OF THE PROPERTY TO REPLACE MANAGER NOT LESS THAN THIRTY (30)
DAYS BEFORE SUCH REPLACEMENT MANAGER BEGINS TO MANAGE THE PROPERTY;

(C)                BORROWER SHALL, AT THE REQUEST OF LENDER, TERMINATE THE
MANAGEMENT AGREEMENT AND REPLACE THE MANAGER WITH A QUALIFIED MANAGER OR A
REPLACEMENT MANAGER OTHERWISE REASONABLY ACCEPTABLE TO LENDER, IF (AND ONLY IF)
(I) AN EVENT OF DEFAULT HAS OCCURRED AND IS CONTINUING AND THE LOAN HAS BEEN
ACCELERATED, (II) MANAGER OR ANY REPLACEMENT MANAGER OR REPLACEMENT QUALIFIED
MANAGER SHALL BECOME BANKRUPT OR INSOLVENT, OR (III) UPON THE GROSS NEGLIGENCE
OR WILLFUL MISCONDUCT OF THE MANAGER (OTHER THAN ISOLATED INCIDENTS WHICH
MANAGER REMEDIES AND FOR WHICH MANAGER HAS COMPENSATED BORROWER AND LENDER FOR
ANY LOSSES INCURRED AS A RESULT THEREOF); PROVIDED, HOWEVER, THAT PRIOR TO
BORROWER’S BECOMING SO OBLIGATED UNDER (II) ABOVE, BORROWER SHALL HAVE TEN (10)
BUSINESS DAYS, FROM AND AFTER THE DATE OF SUCH REQUEST, WITHIN WHICH TO PROVIDE
EVIDENCE REASONABLY SATISFACTORY TO LENDER THAT MANAGER, REPLACEMENT MANAGER OR
REPLACEMENT QUALIFIED MANAGER IS NO LONGER INSOLVENT OR SUCH PROCEEDING HAS BEEN
DISMISSED, AS APPLICABLE, IN WHICH CASE BORROWER SHALL NOT BECOME SO OBLIGATED;
PROVIDED, FURTHER, THAT IN THE CASE OF (I) ABOVE, SUCH REPLACEMENT MANAGER SHALL
NOT BE AN AFFILIATE OF BORROWER AND, IN THE CASE OF (II) AND (III) ABOVE, IF THE
TERMINATED MANAGER IS AN AFFILIATE OF BORROWER, THEN THE REPLACEMENT MANAGER
SHALL NOT BE AN AFFILIATE OF MANAGER;

(D)               UPON THE RETENTION OF A REPLACEMENT MANAGER OR A REPLACEMENT
QUALIFIED MANAGER, LENDER SHALL HAVE THE RIGHT TO APPROVE ANY NEW MANAGEMENT
AGREEMENT WITH SUCH REPLACEMENT MANAGER OR A REPLACEMENT QUALIFIED MANAGER
(WHICH APPROVAL BY LENDER SHALL NOT BE UNREASONABLY WITHHELD, CONDITIONED OR
DELAYED); PROVIDED  HOWEVER, THAT IF SUCH REPLACEMENT

71

--------------------------------------------------------------------------------

 

 



MANAGER OR REPLACEMENT QUALIFIED MANAGER IS ALX, VRLP OR AN AFFILIATE OF ALX OR
VRLP, THEN AS LONG AS SUCH NEW MANAGEMENT AGREEMENT IS ON SUBSTANTIALLY THE SAME
TERMS AND CONDITIONS AS THE MANAGEMENT AGREEMENT, LENDER’S CONSENT TO SUCH NEW
MANAGEMENT AGREEMENT SHALL NOT BE REQUIRED; AND

(E)                UPON THE TERMINATION OF THE MANAGER AND REPLACEMENT WITH A
QUALIFIED MANAGER OR A REPLACEMENT MANAGER APPROVED BY LENDER, SUCH QUALIFIED
MANAGER OR REPLACEMENT MANAGER SHALL CONSTITUTE THE MANAGER HEREUNDER AND
BORROWER AND QUALIFIED MANAGER SHALL ENTER INTO AN ASSIGNMENT OF MANAGEMENT
AGREEMENT IN FAVOR OF LENDER IN FORM AND SUBSTANCE SUBSTANTIALLY SIMILAR TO THE
ASSIGNMENT OF MANAGEMENT AGREEMENT ENTERED INTO AS OF THE DATE HEREOF;


5.2.15  MODIFY ACCOUNT AGREEMENT.  EXCEPT AS PROVIDED IN SECTION 3.1.7(B),
WITHOUT THE PRIOR CONSENT OF LENDER, WHICH SHALL NOT BE UNREASONABLY WITHHELD,
CONDITIONED OR DELAYED, BORROWER SHALL NOT EXECUTE ANY MODIFICATION TO THE
ACCOUNT AGREEMENT;


5.2.16  ZONING RECLASSIFICATION.  WITHOUT THE PRIOR WRITTEN CONSENT OF LENDER,
(A) INITIATE OR CONSENT TO ANY ZONING RECLASSIFICATION (OTHER THAN TO EXPAND THE
PERMITTED USES TO INCLUDE USES WHICH ARE CONSISTENT WITH THE CURRENT USE OF THE
PROPERTY OR THE CONDOMINIUM) OF ANY PORTION OF THE PROPERTY, (B) SEEK ANY
VARIANCE UNDER ANY EXISTING ZONING ORDINANCE THAT COULD RESULT IN THE USE OF THE
PROPERTY BECOMING A NON‑CONFORMING USE UNDER ANY ZONING ORDINANCE OR ANY OTHER
APPLICABLE LAND USE LAW, RULE OR REGULATION, OR (C) TO THE EXTENT WITHIN
BORROWER’S CONTROL, ALLOW ANY PORTION OF THE PROPERTY TO BE USED IN ANY MANNER
THAT COULD RESULT IN THE USE OF THE PROPERTY BECOMING A NON‑CONFORMING USE UNDER
ANY ZONING ORDINANCE OR ANY OTHER APPLICABLE LAND USE LAW, RULE OR REGULATION;


5.2.17  GOVERNMENT REGULATION.  (A) BE A PERSON IN RESPECT OF WHICH ANY LAW,
REGULATION, OR LIST OF ANY GOVERNMENTAL AUTHORITY (INCLUDING, WITHOUT
LIMITATION, THE U.S. OFFICE OF FOREIGN ASSET CONTROL LIST) LENDER IS PROHIBITED
FROM MAKING ANY ADVANCE OR EXTENSION OF CREDIT TO BORROWER OR FROM OTHERWISE
CONDUCTING BUSINESS WITH BORROWER, OR (B) FAIL TO PROVIDE WITHIN A REASONABLE
TIME DOCUMENTARY AND OTHER EVIDENCE OF BORROWER’S IDENTITY AS MAY BE REASONABLY
REQUESTED BY LENDER AT ANY TIME TO ENABLE LENDER TO VERIFY BORROWER’S IDENTITY
OR TO COMPLY WITH ANY APPLICABLE LAW OR REGULATION, INCLUDING, WITHOUT
LIMITATION, SECTION 326 OF THE PATRIOT ACT;


5.2.18  DEBT CANCELLATION.  CANCEL OR OTHERWISE FORGIVE OR RELEASE ANY MATERIAL
CLAIM OR DEBT OWED TO IT BY ANY PERSON, EXCEPT FOR ADEQUATE CONSIDERATION OR IN
THE ORDINARY COURSE OF ITS BUSINESS OR EXCEPT (A) IN CONNECTION WITH THE
SETTLEMENT OF CLAIMS, SUBJECT TO THE TERMS AND PROVISIONS OF SECTION 8.7,
AGAINST TENANTS OR SERVICE PROVIDERS TO THE PROPERTY IN CONNECTION WITH SUCH
PARTIES’ LEASE OR OTHER CONTRACT DEFAULTS, PROVIDED SUCH SETTLEMENTS WOULD NOT
REASONABLY BE EXPECTED TO HAVE, AND DO NOT HAVE, A MATERIAL ADVERSE EFFECT AND
(B) FOR TERMINATION OF A LEASE AS PERMITTED BY SECTION 8.7; 


5.2.19  MISAPPLICATION OF FUNDS.  DISTRIBUTE ANY REVENUE FROM THE PROPERTY OR
ANY PROCEEDS IN VIOLATION OF THE PROVISIONS OF THIS AGREEMENT, FAIL TO REMIT
AMOUNTS TO THE COLLECTION ACCOUNT OR TO LENDER, AS APPLICABLE, AS REQUIRED BY
SECTION 3.1, MISAPPROPRIATE ANY SECURITY DEPOSIT OR PORTION THEREOF OR APPLY THE
PROCEEDS OF THE LOAN IN VIOLATION OF SECTION 2.1.4; OR


 

72

--------------------------------------------------------------------------------

 

 


5.2.20  SINGLE PURPOSE ENTITY.  FAIL TO BE A SINGLE PURPOSE ENTITY OR TAKE OR
SUFFER ANY ACTION OR INACTION THE RESULT OF WHICH WOULD BE TO CAUSE IT TO CEASE
TO BE A SINGLE PURPOSE ENTITY.


5.2.21  REA.  BORROWER AGREES THAT WITHOUT THE PRIOR CONSENT OF LENDER, BORROWER
WILL NOT EXECUTE MODIFICATIONS TO ANY REA IF SUCH MODIFICATIONS ARE REASONABLY
LIKELY TO HAVE A MATERIAL ADVERSE EFFECT.


ARTICLE VI

INSURANCE; CASUALTY; CONDEMNATION; RESTORATION


SECTION 6.1  INSURANCE COVERAGE 


6.1.1  INSURANCE COVERAGE REQUIREMENTS.  BORROWER SHALL, AT ITS SOLE COST AND
EXPENSE, KEEP IN FULL FORCE AND EFFECT INSURANCE COVERAGE OF THE TYPES AND
MINIMUM LIMITS AS FOLLOWS DURING THE TERM OF THIS AGREEMENT:

(A)                LIABILITY INSURANCE SHALL BE MAINTAINED AT ALL TIMES DURING
THE TERM OF THE LOAN AS FOLLOWS:

(I)                 COMMERCIAL GENERAL LIABILITY INSURANCE WITH NO EXCLUSION FOR
TERRORISM APPLICABLE TO CLAIMS FOR PERSONAL INJURY AND/OR BODILY INJURY
INCLUDING DEATH OR PROPERTY DAMAGE OCCURRING UPON, IN OR ABOUT THE PROPERTY;
OCCURRING AS A RESULT OF THE CONSTRUCTION AND USE AND OCCUPANCY OF FACILITIES
LOCATED AT OR ON THE PROPERTY; OR AS A RESULT OF CONSTRUCTION THEREOF.  COVERAGE
SHALL BE PROVIDED ON AN OCCURRENCE BASIS PURSUANT TO THE ISO COMMERCIAL GENERAL
LIABILITY COVERAGE FORM (CG 00 01) OR ITS EQUIVALENT, AND FOR PERSONAL AND/OR
BODILY INJURY OR PROPERTY DAMAGE AS NOW ARE OR HEREAFTER INCORPORATED INTO SUCH
FORM AND ITS ENDORSEMENTS.  SUCH COVERAGE SHALL BE IN AMOUNTS OF NOT LESS THAN
(A) $1,000,000 PER OCCURRENCE FOR BODILY INJURY AND PROPERTY DAMAGE COMBINED,
(B) $1,000,000 PER OCCURRENCE FOR PERSONAL & ADVERTISING INJURY, (C) $2,000,000
AGGREGATE FOR PRODUCTS AND COMPLETED OPERATIONS LIABILITY, (D) $100,000 FOR FIRE
LEGAL LIABILITY AND (E) $2,000,000 FOR GENERAL AGGREGATE LIMIT PER LOCATION. 
THE POLICY SHALL BE WRITTEN ON AN OCCURRENCE BASIS WITH NO DEDUCTIBLE UNLESS
OTHERWISE APPROVED BY LENDER.  SUCH COVERAGE SHALL NAME LENDER AS AN ADDITIONAL
INSURED AND PROVIDE SUCH ADDITIONAL INSURED COVERAGE ON A PRIMARY AND
NON-CONTRIBUTORY BASIS.

(II)               IF APPLICABLE, COMMERCIAL AUTOMOBILE LIABILITY INSURANCE
PROVIDING BODILY INJURY AND PROPERTY DAMAGE COVERAGE OF NO LESS THAN $1,000,000
FOR COMBINED SINGLE LIMIT COVERING ALL OWNED, NON-OWNED AND HIRED VEHICLES. 
SUCH COVERAGE SHALL NAME LENDER AS AN ADDITIONAL INSURED AND PROVIDE SUCH
ADDITIONAL INSURED COVERAGE ON A PRIMARY AND NON-CONTRIBUTORY BASIS.

(III)             COMMERCIAL UMBRELLA/EXCESS LIABILITY COVERAGE WITH NO
EXCLUSION FOR TERRORISM IN COMBINATION NO LESS THAN $100,000,000 PER OCCURRENCE
AND IN THE

73

--------------------------------------------------------------------------------

 

 



ANNUAL AGGREGATE ON PER LOCATION BASIS.  COMMERCIAL UMBRELLA/EXCESS LIABILITY
INSURANCE SHALL PROVIDE ADDITIONAL COVERAGE OVER ALL LIMITS AND COVERAGES NOTED
IN PARAGRAPH (I), (II)  AND EMPLOYERS LIABILITY PER PARAGRAPH (IV).  THIS LIMIT
SHALL BE INCREASED FROM TIME TO TIME TO REFLECT AN AMOUNT WHICH IS CUSTOMARILY
MAINTAINED AND IS GENERALLY REQUIRED BY INSTITUTIONAL LENDERS ON LOANS OF
AMOUNTS AND SECURED BY PROPERTIES COMPARABLE TO AND IN THE GENERAL VICINITY OF
THE PROPERTY.  THIS POLICY SHALL BE WRITTEN ON AN “OCCURRENCE” FORM BASIS AND
PROVIDE FOLLOW-FORM COVERAGE OR COVERAGE AS BROAD AS THE PRIMARY.

(IV)             WORKERS COMPENSATION AND DISABILITY INSURANCE TO THE FULL
EXTENT AS REQUIRED BY APPLICABLE LAW AND EMPLOYER’S LIABILITY COVERAGE SUBJECT
TO A LIMIT OF NO LESS THAN (A) $1,000,000 PER ACCIDENT, (B) $1,000,000 DISEASE
PER EMPLOYEE AND (C) $1,000,000 DISEASE POLICY LIMIT.  SUCH WORKERS COMPENSATION
AND DISABILITY AND EMPLOYER’S LIABILITY INSURANCE SHALL COVER BORROWER’S
EMPLOYEES ENGAGED IN ANY WORK FOR OR RELATED TO THE PROPERTY.

(V)               AT ANY TIME DURING WHICH ANY CONSTRUCTION WORK, STRUCTURAL
ALTERATIONS OR REPAIRS IS BEING PERFORMED AT THE PROPERTY:  BORROWER SHALL CAUSE
THE GENERAL CONTRACTOR PERFORMING WORK FOR OR RELATED TO THE PROPERTY TO OBTAIN
AND MAINTAIN COMMERCIAL GENERAL LIABILITY COVERAGE, INCLUDING, WITHOUT
LIMITATION, PRODUCTS AND COMPLETED OPERATIONS AND CONTAINING NO “X”, “C”, “U”
EXCLUSION, AND AUTOMOBILE LIABILITY INSURANCE FOR OWNED, HIRED AND NON-OWNED
AUTOMOBILES WITH NO LESS THAN $100,000,000 IN LIMITS PER OCCURRENCE AND IN THE
AGGREGATE PER PROJECT THROUGH PRIMARY AND UMBRELLA LIABILITY COVERAGES.  SUCH
INSURANCE SHALL NAME BORROWER AND LENDER AS ADDITIONAL INSUREDS AND PROVIDE SUCH
ADDITIONAL INSURED COVERAGE ON A PRIMARY AND NON-CONTRIBUTORY BASIS.  BORROWER
SHALL ALSO REQUIRE THAT ALL TRADE CONTRACTORS PERFORMING WORK FOR OR RELATED TO
THE PROPERTY TO MAINTAIN SIMILAR COVERAGE WITH LIMITS OF NO LESS THAN $3,000,000
PER OCCURRENCE AND IN THE AGGREGATE PER PROJECT.  TRADE CONTRACTORS’ LIABILITY
INSURANCE SHALL INCLUDE A WAIVER OF SUBROGATION IN FAVOR OF BORROWER AND LENDER
AND SHALL INCLUDE BORROWER AND LENDER AS ADDITIONAL INSUREDS AND PROVIDE SUCH
ADDITIONAL INSURED COVERAGE ON A PRIMARY AND NON-CONTRIBUTORY BASIS.  ALL
PERSONS ENGAGED IN WORK ON THE IMPROVEMENTS AT THE PROPERTY SHALL MAINTAIN
STATUTORY WORKERS COMPENSATION AND DISABILITY INSURANCE IN FORCE FOR ALL WORKERS
PERFORMING WORK FOR OR RELATED TO THE PROPERTY.

(VI)             THE POLICIES DESCRIBED IN PARAGRAPHS (A)(I), (II)  AND (III) 
SHALL COVER, WITHOUT LIMITATION:  ELEVATORS, ESCALATORS, CONTRACTUAL LIABILITY
(COVERING, TO THE MAXIMUM EXTENT PERMITTED BY LAW, BORROWER’S OBLIGATION TO
INDEMNIFY LENDER AS REQUIRED UNDER THIS AGREEMENT), PRODUCTS AND COMPLETED
OPERATIONS LIABILITY COVERAGE.

(VII)           AT ANY TIME DURING WHICH ANY CONSTRUCTION WORK, STRUCTURAL
ALTERNATIONS OR REPAIRS ARE BEING PERFORMED AT THE PROPERTY:  IN LIEU OF
PROVIDING THE COMMERCIAL GENERAL AND UMBRELLA LIABILITY AND WORKERS COMPENSATION
INSURANCE REQUIRED IN PARAGRAPHS (A)(II), (III), (IV)  AND (V)  ABOVE, BORROWER
MAY PROVIDE SUCH INSURANCE THROUGH THE PURCHASE OF A WRAP UP OR OWNER CONTROLLED
INSURANCE PROGRAM OR CONTRACTOR CONTROLLED INSURANCE PROGRAM.  THIS PROGRAM

74

--------------------------------------------------------------------------------

 

 



SHALL PROVIDE COVERAGE FOR ALL PERSONS, CONTRACTORS AND SUBCONTRACTORS OF EVERY
LEVEL ENGAGED IN CONSTRUCTION OPERATIONS AT THE PROPERTY. 

(B)               SUCH OTHER TYPES AND AMOUNTS OF INSURANCE WITH RESPECT TO THE
PROPERTY AND THE OPERATION THEREOF WHICH ARE CUSTOMARILY MAINTAINED IN THE CASE
OF OTHER PROPERTY AND BUILDINGS SIMILAR TO THE PROPERTY IN NATURE, USE,
LOCATION, HEIGHT AND TYPE OF CONSTRUCTION AS MAY FROM TIME TO TIME BE REASONABLY
REQUIRED BY LENDER.

(C)                PROPERTY INSURANCE SHALL BE MAINTAINED AT ALL TIMES DURING
THE TERM OF THE LOAN AS FOLLOWS:

(I)                 INSURANCE AGAINST LOSS CUSTOMARILY INCLUDED UNDER STANDARD
“ALL RISK” OR “SPECIAL FORM” POLICIES INCLUDING BUT NOT LIMITED TO: FIRE, HAIL,
WINDSTORM/NAMED WINDSTORM, VANDALISM, AND MALICIOUS MISCHIEF, AND SUCH OTHER
INSURABLE HAZARDS WHICH ARE CUSTOMARILY MAINTAINED AND ARE GENERALLY REQUIRED BY
INSTITUTIONAL LENDERS ON LOANS OF SIMILAR AMOUNTS AND SECURED BY PROPERTIES
COMPARABLE TO, AND IN THE GENERAL VICINITY OF, THE PROPERTY.  THE AMOUNT OF SUCH
INSURANCE SHALL BE NOT LESS THAN ONE HUNDRED PERCENT (100%) OF THE INSURABLE
REPLACEMENT COST VALUE OF THE PROPERTY, INCLUDING IMPROVEMENTS.  EACH SUCH
INSURANCE POLICY SHALL EITHER CONTAIN AN AGREED AMOUNT ENDORSEMENT OR
CONFIRMATION THAT COINSURANCE DOES NOT APPLY AND SHALL COVER, WITHOUT
LIMITATION, ALL TENANT IMPROVEMENTS AND BETTERMENTS (EXCEPT TO THE EXTENT THAT
THE TENANT IS REQUIRED TO INSURE THE SAME PURSUANT TO THE APPLICABLE LEASE) ON A
REPLACEMENT COST BASIS.  LENDER SHALL BE NAMED MORTGAGEE ON A STANDARD MORTGAGEE
ENDORSEMENT AND LENDER LOSS PAYEE.  IF THE PROPERTY IS NOW OR AT ANY TIME DURING
THE LOAN DEEMED TO BE LOCATED IN A SPECIAL HAZARD FLOOD AREA, AND/OR AREA OF
HIGH SEISMIC/EARTHQUAKE ACTIVITY THEN FLOOD AND/OR EARTHQUAKE INSURANCE WILL BE
REQUIRED IN AMOUNTS AND WITH DEDUCTIBLES ACCEPTABLE TO LENDER.  IF THE “ALL
RISK” OR “SPECIAL FORM” POLICY EXCLUDES COVERAGE FOR WINDSTORM/NAMED WINDSTORM
PERILS THEN WINDSTORM/NAMED WINDSTORM COVERAGE SHALL BE PROVIDED ON A SEPARATE
POLICY IN AMOUNTS ACCEPTABLE TO LENDER.  WINDSTORM/NAMED WINDSTORM DEDUCTIBLES
IN HIGH HAZARD COUNTIES SHALL NOT BE GREATER THAN FIVE PERCENT (5%) OF THE TOTAL
INSURED VALUE OF THE PROPERTY.  SUCH INSURANCE POLICY SHALL ALSO INCLUDE
COVERAGE FOR:

(A)             LOSS SUFFERED WITH RESPECT TO MATERIALS, EQUIPMENT, HEATING AND
AIR CONDITIONING MACHINERY, MACHINERY, AND SUPPLIES, IN EACH CASE OWNED BY
BORROWER OR REQUIRED TO BE INSURED BY BORROWER, WHETHER ON SITE, IN TRANSIT, OR
STORED OFFSITE AND WITH RESPECT TO TEMPORARY STRUCTURES, HOISTS, SIDEWALKS,
RETAINING WALLS, AND UNDERGROUND PROPERTY IN EACH CASE OWNED BY BORROWER OR
REQUIRED TO BY INSURED BY BORROWER.

(B)              LAW & ORDINANCE COVERAGE INCLUDING COVERAGE FOR VALUE OF THE
UNDAMAGED PORTION, DEMOLITION COST, DEBRIS REMOVAL AND INCREASED COST OF
CONSTRUCTION.

(I)                Demolition Cost means the cost incurred to demolish all or
part of your covered real property, including the cost to clear the site, if any
law or ordinance that exists at the time

75

--------------------------------------------------------------------------------

 

 

of loss required such demolition.  Coverage is provided in such amount as is
reasonably required by Lender;

(II)             Value of the Undamaged Portion means the cost Borrower incurs
to rebuild any undamaged part of the Property, which is required by law to be
demolished after a covered loss;

(III)          Increased Cost of Construction includes the increased cost
Borrower incurs for materials and labor required to rebuild the damaged portion
of the Property and in a manner that satisfies the minimum requirement of the
applicable law or ordinance at the time of the loss.

(C)              VALUE OF THE UNDAMAGED PORTION AND INCREASED COST OF
CONSTRUCTION ARE REQUIRED IN SUCH AMOUNTS AS MAY BE REASONABLY REQUIRED BY
LENDER.

(D)             AT ANY TIME DURING WHICH ANY CONSTRUCTION WORK, STRUCTURAL
ALTERATIONS OR REPAIRS ARE BEING PERFORMED AT THE PROPERTY, AND IF SUCH WORK IS
EXCLUDED FROM THE “ALL RISK” OR “SPECIAL FORM” POLICY, BUILDERS RISK INSURANCE,
ON AN NON-REPORTING BASIS SHALL BE PROVIDED NAMING BORROWER AS THE INSURED.  THE
POLICY SHALL ALSO NAME LENDER AS FIRST MORTGAGEE UNDER A NON-CONTRIBUTING NEW
YORK STANDARD MORTGAGEE CLAUSE OR AN EQUIVALENT ENDORSEMENT REASONABLY
SATISFACTORY TO LENDER FOR REAL PROPERTY AND IMPROVEMENTS AND AS LENDER LOSS
PAYEE FOR BUSINESS INCOME/REVENUE/RENTAL INCOME.  IF THE INSURANCE REQUIRED
UNDER CLAUSE (C)(I)  IS NOT OBTAINED UNDER AN INSURANCE POLICY CONTAINING
BLANKET LIMITS, THEN THE INSURANCE POLICY SHALL BE ENDORSED TO ALSO PROVIDE
GUARANTEED BUILDING REPLACEMENT COST TO THE IMPROVEMENTS, THE OTHER PORTIONS OF
THE IMPROVEMENTS AND SUCH TENANT IMPROVEMENTS & BETTERMENTS IN AN AMOUNT TO BE
SUBJECT TO THE CONSENT OF LENDER, WHICH CONSENT SHALL NOT BE UNREASONABLY
WITHHELD.

(II)               TIME ELEMENT COVERAGES, INCLUDING EXTRA EXPENSE COVERAGE, FOR
INDIRECT LOSS OR DAMAGE BY ALL RISKS COVERED BY THE INSURANCE PROVIDED FOR IN
(I)  ABOVE.  SUCH COVERAGE SHALL BE EQUAL TO AN AMOUNT NOT LESS THAN 100% OF THE
PROJECTED GROSS INCOME IN AN EIGHTEEN (18) MONTH PERIOD COMMENCING AT THE TIME
OF LOSS AND SHALL PROVIDE AN EXTENDED PERIOD OF INDEMNITY ENDORSEMENT FOR AT
LEAST SIX (6) MONTHS.  LENDER SHALL BE NAMED AS FIRST LENDER LOSS PAYEE AS
RESPECTS THIS COVERAGE.  ALL COINSURANCE PROVISIONS SHALL BE WAIVED.  THE AMOUNT
OF SUCH TIME ELEMENT COVERAGE SHALL BE DETERMINED PRIOR TO THE CLOSING DATE AND
AT LEAST ONCE EACH YEAR THEREAFTER BASED ON BORROWER’S REASONABLE ESTIMATE OF
THE ANNUAL AMOUNT OF ESTIMATED GROSS INCOME FOR THE SUCCEEDING EIGHTEEN (18)
MONTH PERIOD.  IN THE EVENT THAT ALL OR ANY PORTION OF THE PROPERTY SHALL BE
DAMAGED OR DESTROYED, BORROWER SHALL ASSIGN TO LENDER ALL CLAIMS UNDER THE
POLICIES OF SUCH INSURANCE AND ALL AMOUNTS PAYABLE AND ALL NET AMOUNTS, WHEN
COLLECTED BY BORROWER UNDER SUCH POLICIES.

 

76

--------------------------------------------------------------------------------

 

 

(III)             IF APPLICABLE, BOILER AND MACHINERY COVERAGE WITH LIMITS WITH
RESPECT TO ANY ONE ACCIDENT AS MAY BE REASONABLY REQUESTED BY LENDER, BUT IN NO
EVENT LESS THAN THE FULL INSURABLE VALUE REPLACEMENT COST OF THE PROPERTY,
INCLUDING IMPROVEMENTS.  SUCH COVERAGE SHALL INSURE AGAINST DIRECT AND INDIRECT
LOSS OR DAMAGE TO ALL BUILDING AND TENANT IMPROVEMENTS AND BETTERMENTS THAT
BORROWER IS REQUIRED TO INSURE PURSUANT TO THIS AGREEMENT BY EXPLOSION OR
BREAKDOWN OF MECHANICAL AND ELECTRICAL EQUIPMENT, INCLUDING STEAM BOILER, AIR
CONDITIONING EQUIPMENT, PRESSURE VESSELS OR SIMILAR APPARATUS, WITH EXCLUSIONS
FOR TESTING REMOVED, NOW OR HEREAFTER INSTALLED ON THE PROPERTY.  COVERAGE FOR
INDIRECT LOSS/RENTAL INTERRUPTION INSURANCE FOR A PERIOD OF AT LEAST
EIGHTEEN (18) MONTHS FROM THE DATE OF LOSS AS IS REASONABLY REQUIRED BY LENDER. 

(IV)             IF THE “ALL RISK” OR “SPECIAL FORM” COMMERCIAL PROPERTY
INSURANCE REQUIRED UNDER SUBSECTION (C)(I)  ABOVE AND THE “ALL RISK BUILDERS
RISK” COMMERCIAL PROPERTY INSURANCE AND THE RENT LOSS AND/OR BUSINESS
INTERRUPTION INSURANCE POLICIES REQUIRED UNDER SUBSECTION (C)(II)  ABOVE DO NOT
COVER PERILS OF TERRORISM OR ACTS OF TERRORISM, BORROWER SHALL MAINTAIN
COMMERCIAL PROPERTY AND RENT LOSS AND/OR BUSINESS INTERRUPTION INSURANCE FOR
LOSS RESULTING FROM PERILS AND ACTS OF TERRORISM ON TERMS (INCLUDING AMOUNTS)
CONSISTENT WITH THOSE REQUIRED UNDER SUBSECTIONS  (C)(I)  AND (C)(II)  ABOVE (A
“TERRORISM POLICY”).  FOR THE PURPOSES OF THIS AGREEMENT, “TERRORISM” SHALL MEAN
THE USE OR THREATENED USE OF FORCE OR VIOLENCE AGAINST PERSON OR PROPERTY, OR
COMMISSION OF AN ACT DANGEROUS TO HUMAN LIFE OR PROPERTY, UNDERTAKEN BY ANY
PERSON OR GROUP, WHETHER OR NOT ACTING ON BEHALF OF OR IN CONNECTION WITH ANY
ORGANIZATION, GOVERNMENT, POWER, AUTHORITY OR MILITARY FORCE, WHEN THE EFFECT IS
TO INTIMIDATE, HARM OR COERCE A GOVERNMENT, THE CIVILIAN POPULATION OR ANY
SEGMENT THEREFORE, OR TO DISRUPT ANY SEGMENT OF THE ECONOMY.  TERRORISM SHALL
ALSO INCLUDE ANY ACT WHICH IS VERIFIED OR RECOGNIZED BY THE UNITED STATES
GOVERNMENT AS AN ACT OF TERRORISM.

(V)               IF APPLICABLE, INSURANCE COVERING THE DECREASE OR DIMINUTION
IN VALUE OF THE PROPERTY RESULTING FROM THE ENFORCEMENT OF ANY LAW, BUILDING
CODE, ZONING REGULATION OR OTHER LEGAL REQUIREMENT OR ACT OF ANY GOVERNMENTAL
AUTHORITY TO THE EXTENT THAT THE PROPERTY CANNOT LEGALLY BE RESTORED TO A
CONDITION THAT EXISTED PRIOR TO THE CASUALTY (WHICH INSURANCE SHALL BE IN AN
AMOUNT ACCEPTABLE TO LENDER IN ITS SOLE DISCRETION), PROVIDED  THAT SUCH
INSURANCE IS AVAILABLE TO BORROWER USING COMMERCIALLY REASONABLE EFFORTS.

(D)               SUCH OTHER TYPES AND AMOUNTS OF INSURANCE WITH RESPECT TO THE
PROPERTY AND THE OPERATION THEREOF WHICH ARE CUSTOMARILY MAINTAINED IN THE CASE
OF OTHER PROPERTY AND BUILDINGS SIMILAR TO THE PROPERTY IN NATURE, USE,
LOCATION, HEIGHT AND TYPE OF CONSTRUCTION AS MAY FROM TIME TO TIME BE REASONABLY
REQUIRED BY LENDER.

 

77

--------------------------------------------------------------------------------

 

 

 


6.1.2  RATINGS OF INSURERS.  ALL INSURANCE POLICIES REQUIRED PURSUANT TO
SECTION 6.1.1  SHALL:

(A)                BE ISSUED BY COMPANIES AUTHORIZED TO DO BUSINESS IN THE STATE
WHERE THE PROPERTY IS LOCATED, WHICH COMPANIES SHALL EACH HAVE A EACH HAVE A
FINANCIAL STRENGTH AND CLAIMS PAYING ABILITY RATING OF AT LEAST “A-“ FROM S&P,
PROVIDED THAT IF SUCH INSURANCE IS PROVIDED BY A SYNDICATE OF FIVE OR MORE
INSURERS, THEN ONLY 60% OF THE MEMBERS OF THE SYNDICATE (OR 75% IF FOUR OR FEWER
INSURERS COMPRISE THE SYNDICATE) MUST HAVE THE ABOVE RATING WITH THE REMAINING
INSURERS HAVING A RATING NOT LESS THAN “BBB” FROM S&P OR A-/VIII BY A.M. BEST. 
NOTWITHSTANDING THE FOREGOING, BORROWER SHALL BE PERMITTED TO MAINTAIN THE
INSURANCE POLICIES REQUIRED HEREUNDER WITH INSURANCE COMPANIES WHICH DO NOT MEET
THE FOREGOING REQUIREMENTS (AN “OTHERWISE RATED INSURER”), PROVIDED  BORROWER
OBTAINS A “CUT THROUGH” ENDORSEMENT (THAT IS, AN ENDORSEMENT WHICH PERMITS
RECOVERY AGAINST THE PROVIDER OF SUCH ENDORSEMENT) REASONABLY ACCEPTABLE TO
LENDER WITH RESPECT TO ANY OTHERWISE RATED INSURER FROM AN INSURANCE COMPANY
WHICH MEETS THE CLAIMS PAYING ABILITY RATINGS REQUIRED ABOVE; 

(B)               WITH RESPECT TO ALL PROPERTY INSURANCE POLICIES, NAME LENDER
AND ITS SUCCESSORS AND/OR ASSIGNS AS THEIR INTEREST MAY APPEAR AS MORTGAGEE;

(C)                WITH RESPECT TO ALL PROPERTY INSURANCE POLICIES AND RENTAL
LOSS AND/OR BUSINESS INTERRUPTION INSURANCE POLICIES, CONTAIN A “STANDARD
MORTGAGEE CLAUSE” AND A “LENDER’S LOSS PAYABLE” PROVISION, OR THEIR EQUIVALENTS,
NAMING LENDER AS THE PERSON TO WHOM PAYMENTS WILL BE MADE AS ITS INTEREST SHALL
APPEAR;

(D)               WITH RESPECT TO ALL LIABILITY POLICIES, NAME LENDER AND ITS
SUCCESSORS AND/OR ASSIGNS AS AN ADDITIONAL INSURED;

(E)                CONTAIN A WAIVER OF SUBROGATION IN FAVOR OF LENDER; AND

(F)                CONTAIN SUCH PROVISIONS AS LENDER DEEMS REASONABLY NECESSARY
OR DESIRABLE TO PROTECT ITS INTEREST, INCLUDING ENDORSEMENTS IF NOT ALREADY
CONTAINED IN THE POLICY LANGUAGE PROVIDING THAT NEITHER BORROWER, LENDER NOR ANY
OTHER PARTY SHALL BE A CO‑INSURER UNDER SAID INSURANCE POLICIES.

Borrower shall pay the insurance premiums as the same become due and payable and
shall furnish to Lender evidence of the renewal of each of the insurance
policies with receipts for the payment of the insurance premiums or other
evidence of such payment reasonably satisfactory to Lender (provided, however,
that Borrower shall not be required to pay such insurance premiums nor furnish
such evidence of payment to Lender in the event that the amounts required to pay
such insurance premiums have been deposited into the Insurance Reserve Account
pursuant to Section 12.2). 


6.1.3        FORM OF INSURANCE POLICIES; ENDORSEMENTS.  ALL INSURANCE POLICIES
SHALL BE IN SUCH FORM AND WITH SUCH ENDORSEMENTS AS ARE REASONABLY SATISFACTORY
TO LENDER.  CERTIFICATES OF INSURANCE WITH RESPECT TO ALL OF THE ABOVE MENTIONED
INSURANCE POLICIES HAVE BEEN DELIVERED TO AND APPROVED BY LENDER AND COPIES OF
ALL SUCH POLICIES SHALL BE DELIVERED TO LENDER WITHIN TEN (10) DAYS OF REQUEST
BY LENDER, PROVIDED THAT IF BORROWER IS NOT YET IN RECEIPT OF SUCH POLICIES
BORROWER SHALL NOT BE OBLIGATED TO DELIVER SUCH POLICIES UNTIL FIVE (5) DAYS
AFTER ITS RECEIPT THEREOF.  ALL POLICIES (EXCEPT FOR WORKER’S COMPENSATION)
SHALL NAME LENDER AS AN ADDITIONAL

78

--------------------------------------------------------------------------------

 

 





INSURED, SHALL PROVIDE THAT ALL PROCEEDS (EXCEPT PROCEEDS OF GENERAL LIABILITY,
MOTOR VEHICLE LIABILITY AND WORKERS’ COMPENSATION INSURANCE) BE PAYABLE TO
LENDER AS ITS INTERESTS MAY APPEAR.  ALL PROPERTY POLICIES SHALL CONTAIN:  (A) A
STANDARD “NON‑CONTRIBUTORY MORTGAGEE” PROVISION OR ITS EQUIVALENT RELATING,
INTER ALIA, TO RECOVERY BY LENDER NOTWITHSTANDING THE ACTS OR OMISSIONS OF
BORROWER; (B) A PROVISION PROVIDING THAT NO POLICY SHALL BE IMPAIRED OR
INVALIDATED BY VIRTUE OF ANY ACT, FAILURE TO ACT, NEGLIGENCE OF, OR VIOLATION OF
DECLARATIONS, WARRANTIES OR CONDITIONS CONTAINED IN SUCH POLICY BY BORROWER,
LENDER OR ANY OTHER NAMED INSURED, ADDITIONAL INSURED OR LOSS PAYEE, EXCEPT FOR
THE WILLFUL MISCONDUCT OF LENDER KNOWINGLY IN VIOLATION OF THE CONDITIONS OF
SUCH POLICY (A “LENDER’S LOSS PAYABLE” PROVISION SHALL BE DEEMED TO SATISFY THE
REQUIREMENTS OF THIS CLAUSE (B)); AND (C) A PROVISION THAT SUCH POLICIES SHALL
NOT BE CANCELED WITHOUT AT LEAST THIRTY (30) DAYS’ PRIOR WRITTEN NOTICE TO
LENDER, IN EACH INSTANCE (OR TEN (10) DAYS’ NOTICE, IN CASE OF CANCELLATION FOR
NONPAYMENT OF PREMIUMS).  EACH INSURANCE POLICY SHALL CONTAIN A PROVISION
WHEREBY THE INSURER:  (I) WAIVES ANY RIGHT TO CLAIM ANY PREMIUMS AND COMMISSIONS
AGAINST LENDER, PROVIDED THAT THE POLICY NEED NOT WAIVE THE REQUIREMENT THAT THE
PREMIUM BE PAID IN ORDER FOR A CLAIM TO BE PAID TO THE INSURED; AND
(II) PROVIDES THAT LENDER AT ITS OPTION, SHALL BE PERMITTED TO MAKE PAYMENTS TO
EFFECT THE CONTINUATION OF SUCH POLICY UPON NOTICE OF CANCELLATION DUE TO
NON‑PAYMENT OF PREMIUMS.  IN THE EVENT ANY INSURANCE POLICY (EXCEPT FOR GENERAL
PUBLIC AND OTHER LIABILITY AND WORKERS COMPENSATION INSURANCE) SHALL CONTAIN
BREACH OF WARRANTY PROVISIONS, SUCH POLICY SHALL PROVIDE THAT WITH RESPECT TO
THE INTEREST OF LENDER, SUCH INSURANCE POLICY SHALL NOT BE INVALIDATED BY AND
SHALL INSURE LENDER REGARDLESS OF (A) ANY ACT, UNINTENTIONAL FAILURE TO ACT,
DECLARATIONS OR CONDITIONS CONTAINED IN SUCH POLICY BY ANY NAMED INSURED EXCEPT
FOR THE WILLFUL MISCONDUCT OF LENDER COMMITTED KNOWINGLY IN VIOLATION OF THE
CONDITIONS OF SUCH POLICY, (B) THE OCCUPANCY OR USE OF THE PROPERTY FOR PURPOSES
MORE HAZARDOUS THAN PERMITTED BY THE TERMS THEREOF, OR (C) ANY FORECLOSURE OR
OTHER ACTION OR PROCEEDING TAKEN BY LENDER PURSUANT TO ANY PROVISION OF THIS
AGREEMENT.


6.1.4  POLICIES; CERTIFICATES.  BORROWER SHALL DELIVER TO LENDER COPIES OF THE
INSURANCE POLICIES REQUIRED TO BE MAINTAINED PURSUANT THIS SECTION 6.1,
PROVIDED, HOWEVER, LENDER SHALL NOT BE DEEMED BY REASON OF THE CUSTODY OF SUCH
INSURANCE POLICIES TO HAVE KNOWLEDGE OF THE CONTENTS THEREOF.  BORROWER ALSO
SHALL DELIVER TO LENDER, WITHIN TEN (10) DAYS OF LENDER'S REQUEST, A CERTIFICATE
OF INSURANCE EVIDENCING THE COVERAGES SET FORTH HEREIN TOGETHER WITH EVIDENCE
THAT ALL INSURANCE PREMIUMS DUE THEREON HAVE BEEN PAID AND THAT SUCH COVERAGES
ARE IN FULL FORCE AND EFFECT.  NOT LATER THAN THREE (3) BUSINESS DAYS PRIOR TO
THE EXPIRATION DATE OF EACH OF THE INSURANCE POLICIES, BORROWER SHALL DELIVER TO
LENDER A CERTIFICATE OF INSURANCE, EVIDENCING RENEWAL OF COVERAGE AS REQUIRED
HEREIN OF ALL SUCH RENEWAL INSURANCE POLICIES AND IF BORROWER FAILS TO PROVIDE
SUCH DOCUMENTATION TO LENDER AT LEAST THREE (3) BUSINESS DAYS PRIOR TO THE
EXPIRATION DATE OF SUCH INSURANCE POLICIES, LENDER HAS THE RIGHT, IN ITS SOLE
DISCRETION, TO FORCE PLACE SUCH INSURANCE POLICIES PROVIDED THAT LENDER SHALL
USE COMMERCIALLY REASONABLE EFFORTS TO PROVIDE IN SUCH FORCED PLACED INSURANCE
THAT THE APPLICABLE INSURANCE POLICIES WILL BE TERMINABLE AND THE PREMIUMS
THEREUNDER REFUNDABLE FOR ANY PERIOD OF TIME IN WHICH SUCH POLICIES ARE NOT IN
EFFECT.  IF LENDER RECEIVES SUCH CERTIFICATES OF INSURANCE AND INSURANCE COMPANY
ISSUED BINDERS SUBSEQUENT TO SUCH THREE (3) BUSINESS DAY PERIOD BUT PRIOR TO THE
EXPIRATION OF THE APPLICABLE INSURANCE POLICIES, THEN LENDER SHALL NOT FORCE
PLACE SUCH INSURANCE POLICIES IF IT HAS NOT ALREADY DONE SO.  BORROWER HEREBY
AGREES THAT BORROWER SHALL BE RESPONSIBLE FOR ALL COSTS AND EXPENSES INCURRED BY
LENDER IN CONNECTION WITH FORCE PLACING INSURANCE IN ACCORDANCE WITH THIS
SECTION 6.1.4 HEREOF AND THE SUBSEQUENT TERMINATION OR CANCELLATION OF ANY SUCH
FORCED PLACED INSURANCE POLICIES.  PRIOR TO THIRTY (30) DAYS AFTER RENEWAL,
BORROWER SHALL PROVIDE EVIDENCE SATISFACTORY TO LENDER THAT THE INSURANCE
POLICIES FOR SUCH RENEWAL SHALL HAVE BEEN PAID.


 

79

--------------------------------------------------------------------------------

 

 


6.1.5  LOSS VALUATION; DEDUCTIBLES; CO-INSURANCE; INSURABLE INTERESTS OTHER THAN
LENDER’S; SEPARATE INSURANCE.  BORROWER SHALL NOT TAKE OUT SEPARATE INSURANCE
CONTRIBUTING IN THE EVENT OF LOSS WITH THAT REQUIRED TO BE MAINTAINED PURSUANT
TO THIS SECTION 6.1.  IN ADDITION, ALL POLICIES SHALL CONTAIN COVERAGE FOR
TENANT IMPROVEMENTS AND BETTERMENTS THAT BORROWER IS REQUIRED TO INSURE PURSUANT
TO THE APPLICABLE LEASES.  ALL PROPERTY INSURANCE ALSO SHALL INCLUDE COVERAGE ON
A REPLACEMENT COST BASIS WITH A CO-INSURANCE WAIVER OR AGREED AMOUNT
ENDORSEMENT.  THE AMOUNT OF ANY DEDUCTIBLE UNDER ANY POLICY MUST BE REASONABLY
ACCEPTABLE TO LENDER.  WITHOUT LENDER’S PRIOR WRITTEN CONSENT, BORROWER SHALL
NOT NAME ANY PERSON OTHER THAN LENDER, AS MORTGAGEE, LENDER LOSS PAYEE OR LOSS
PAYEE, AS IT PERTAINS TO THE PROPERTY-RELATED FIRST PARTY INSURANCE COVERAGES;
PROVIDED, THAT, IF BLANKET POLICIES ARE OBTAINED, THIS SENTENCE SHALL NOT APPLY
TO PROPERTY COVERED BY SUCH BLANKET POLICIES OTHER THAN THE IMPROVEMENTS AND
SUCH TENANT IMPROVEMENTS AND BETTERMENTS THAT BORROWER IS REQUIRED TO INSURE
PURSUANT TO APPLICABLE LEASES.


6.1.6  BLANKET POLICIES.  ANY BLANKET INSURANCE POLICY SHALL PROVIDE THE SAME
PROTECTION AS WOULD A SEPARATE INSURANCE POLICY INSURING ONLY THE PROPERTY IN
COMPLIANCE WITH THE PROVISIONS OF THIS SECTION 6.1.  LENDER, IN ITS REASONABLE
DISCRETION, SHALL DETERMINE WHETHER SUCH BLANKET POLICIES PROVIDE SUFFICIENT
LIMITS OF INSURANCE


6.1.7  LIMITATION ON TERRORISM COVERAGES.  THE TERRORISM POLICY SHALL BE ON
TERMS CONSISTENT WITH THOSE REQUIRED UNDER SECTION 6.1.1(C)  ABOVE AT ALL TIMES
DURING THE TERM OF THE LOAN, SUBJECT TO THE ANNUAL LIMIT ON INSURANCE PREMIUMS
THEREFORE EQUAL TO THE TERRORISM PREMIUM LIMIT.


6.1.8  FORECLOSURE.   UPON WRITTEN NOTICE TO AND WRITTEN APPROVAL FROM INSURANCE
CARRIERS, IN THE EVENT OF FORECLOSURE OF THE MORTGAGE OR OTHER TRANSFER OF TITLE
TO THE PROPERTY IN EXTINGUISHMENT IN WHOLE OR IN PART OF THE INDEBTEDNESS, ALL
RIGHT, TITLE AND INTEREST OF BORROWER IN AND TO THE POLICIES THAT ARE NOT
BLANKET POLICIES THEN IN FORCE CONCERNING THE PROPERTY AND ALL PROCEEDS PAYABLE
THEREUNDER SHALL THEREUPON VEST IN THE PURCHASER AT SUCH FORECLOSURE OR LENDER
OR OTHER TRANSFEREE IN THE EVENT OF SUCH OTHER TRANSFER OF TITLE.


6.1.9  CAPTIVE INSURANCE COMPANY. 


            (A)        NOTWITHSTANDING ANYTHING TO THE CONTRARY SET FORTH IN
SECTION 6.1.1, THE TERRORISM POLICY REQUIRED PURSUANT TO SECTION 6.1.1(C)(IV)
MAY BE ISSUED BY A CAPTIVE INSURANCE COMPANY WHOLLY-OWNED AND CONTROLLED BY AN
AFFILIATE OF BORROWER (A “CAPTIVE INSURANCE COMPANY)”; PROVIDED THAT:


(I)         UNLESS LENDER AGREES OTHERWISE IN WRITING, TRIA SHALL BE IN FULL
FORCE AND EFFECT;

(II)               EXCEPT WITH RESPECT TO THE DEDUCTIBLE PERMITTED HEREUNDER,
THOSE COVERED LOSSES WHICH ARE NOT REINSURED BY THE FEDERAL GOVERNMENT UNDER
TRIA AND PAYABLE DIRECTLY TO THE INSURED SHALL BE REINSURED BY AN INSURANCE
COMPANY WHICH SATISFIES THE REQUIREMENTS OF SECTION 6.1.2; 

 

80

--------------------------------------------------------------------------------

 

 

(III)             ALL RE-INSURANCE AGREEMENTS BETWEEN SUCH CAPTIVE INSURANCE
COMPANY AND ALL SUCH RE-INSURANCE COMPANIES PROVIDING THE REFERENCED
RE-INSURANCE SHALL BE REASONABLY ACCEPTABLE TO LENDER AND BORROWER SHALL USE
COMMERCIALLY REASONABLE EFFORTS TO CAUSE SUCH RE-INSURANCE AGREEMENTS TO PROVIDE
FOR DIRECT ACCESS TO SUCH RE-INSURERS BY ALL NAMED INSUREDS, LOSS PAYEES AND
MORTGAGEES WHICH SUCH INSURANCE BENEFITS;

(IV)             SUCH CAPTIVE INSURANCE COMPANY SHALL NOT BE THE SUBJECT OF
BANKRUPTCY OR SIMILAR INSOLVENCY PROCEEDING;

(V)               SUCH CAPTIVE INSURANCE COMPANY SHALL BE PROHIBITED FROM
CONDUCTING ANY BUSINESS OTHER THAN THE ISSUANCE OF TERRORISM INSURANCE POLICIES
AND ANY OTHER CONTEMPLATED INSURANCE COVERAGE REASONABLY APPROVED BY LENDER FOR
PROPERTIES IN WHICH AFFILIATES OF GUARANTOR HAVE AN OWNERSHIP INTEREST EQUAL TO
OR GREATER THAN 50%.

(VI)             SUCH CAPTIVE INSURANCE COMPANY SHALL BE LICENSED IN THE STATE
OF VERMONT AND QUALIFIED TO ISSUE THE TERRORISM POLICY IN ACCORDANCE WITH ALL
LEGAL REQUIREMENTS;

(VII)           SUCH CAPTIVE INSURANCE COMPANY SHALL QUALIFY FOR THE REINSURANCE
AND OTHER BENEFITS AFFORDED INSURANCE COMPANIES UNDER TRIA AND SHALL MAINTAIN
MINIMUM REINSURANCE OF NOT LESS THAN FIFTEEN PERCENT (15%) OF THE INSURED RISK
TO THE EXTENT COMMERCIALLY AVAILABLE;

(VIII)         NO GOVERNMENTAL AUTHORITY SHALL HAVE ISSUED ANY STATEMENT,
OPINION, FINDING OR DECREE THAT ANY INSURANCE COMPANY WHICH IS SIMILAR TO SUCH
CAPTIVE INSURANCE COMPANY (I.E., AN INSURANCE OWNED AND/OR CONTROLLED BY A
PERSON INSURED UNDER AN APPLICABLE INSURANCE POLICY) DOES NOT QUALIFY FOR SUCH
BENEFITS;

(IX)             LENDER SHALL HAVE RECEIVED EACH OF THE FOLLOWING, EACH OF WHICH
SHALL BE ACCEPTABLE TO LENDER:

(A)             THE ORGANIZATIONAL DOCUMENTS OF SUCH CAPTIVE INSURANCE COMPANY;

(B)              ANY REGULATORY AGREEMENTS OF SUCH CAPTIVE INSURANCE COMPANY;

(C)              THE APPLICATION FOR LICENSING IN THE STATE OF VERMONT FOR SUCH
CAPTIVE INSURANCE COMPANY;

(D)             THE FORM OF THE POLICY TO BE USED BY SUCH CAPTIVE INSURANCE
COMPANY TO PROVIDE THE INSURANCE COVERAGE DESCRIBED HEREIN;

(E)              A DESCRIPTION OF THE STRUCTURE AND AMOUNT OF RESERVES AND
CAPITALIZATION OF SUCH CAPTIVE INSURANCE COMPANY;

 

81

--------------------------------------------------------------------------------

 

 

(X)               THE INSURANCE PREMIUMS PAYABLE TO SUCH CAPTIVE INSURANCE
COMPANY SHALL BE BASED ON MARKET CONDITIONS BASED ON THE PREMIUMS THAT WOULD
HAVE BEEN CHARGED HAD THE COVERAGE BEEN INCLUDED IN THE ALL RISK POLICY AND SUCH
PREMIUMS SHALL BE APPROVED BY THE VERMONT INSURANCE DEPARTMENT

(XI)             THE ORGANIZATIONAL DOCUMENTS OF SUCH CAPTIVE INSURANCE COMPANY
SHALL NOT BE MATERIALLY AMENDED WITHOUT THE PRIOR WRITTEN CONSENT OF LENDER,
WHICH CONSENT SHALL NOT BE UNREASONABLY WITHHELD, CONDITIONED OR DELAYED; AND

(XII)           EXCEPT AS OTHERWISE EXPRESSLY SET FORTH IN THIS SECTION 6.1.9,
ALL SUCH INSURANCE PROVIDED BY SUCH CAPTIVE INSURANCE COMPANY SHALL OTHERWISE
COMPLY WITH ALL OTHER TERMS AND CONDITIONS OF SECTION 6.1.1 AND SECTION 6.1.2. 

(B)               NOTWITHSTANDING ANYTHING TO THE CONTRARY SET FORTH IN SECTION
6.1.2 OR IN THIS SECTION 6.1.9, ANY INSURANCE REQUIRED UNDER SECTION 6.1.1 MAY
BE PROVIDED BY A CAPTIVE INSURANCE COMPANY WITH THE PRIOR WRITTEN CONSENT OF
LENDER AND SUBJECT TO LENDER’S REVIEW AND APPROVAL OF POLICIES AND OTHER
DOCUMENTATION REASONABLY REQUESTED BY LENDER AND THE SATISFACTION OF SUCH OTHER
CONDITIONS AS LENDER MAY REASONABLY REQUIRE.


SECTION 6.2  CONDEMNATION AND INSURANCE PROCEEDS. 


6.2.1  NOTIFICATION.   BORROWER SHALL PROMPTLY NOTIFY LENDER IN WRITING UPON
OBTAINING KNOWLEDGE OF (A) THE INSTITUTION OF ANY PROCEEDINGS RELATING TO ANY
TAKING (WHETHER MATERIAL OR IMMATERIAL) OF, OR (B) THE OCCURRENCE OF ANY
CASUALTY, DAMAGE OR INJURY TO, THE PROPERTY OR ANY PORTION THEREOF, THE
RESTORATION OF WHICH IS ESTIMATED BY BORROWER IN GOOD FAITH TO COST MORE THAN
THE CASUALTY AMOUNT.  IN ADDITION, EACH SUCH NOTICE SHALL SET FORTH SUCH GOOD
FAITH ESTIMATE OF THE COST OF REPAIRING OR RESTORING SUCH CASUALTY, DAMAGE,
INJURY OR TAKING IN REASONABLE DETAIL IF THE SAME IS THEN AVAILABLE AND, IF NOT,
AS SOON THEREAFTER AS IT CAN REASONABLY BE PROVIDED.


6.2.2  PROCEEDS.   IN THE EVENT OF ANY TAKING OF OR ANY CASUALTY OR OTHER DAMAGE
OR INJURY TO THE PROPERTY, BORROWER’S RIGHT, TITLE AND INTEREST IN AND TO ALL
COMPENSATION, AWARDS, PROCEEDS, DAMAGES, CLAIMS, INSURANCE RECOVERIES, CAUSES
AND RIGHTS OF ACTION (WHETHER ACCRUED PRIOR TO OR AFTER THE DATE HEREOF) AND
PAYMENTS WHICH BORROWER MAY RECEIVE OR TO WHICH BORROWER MAY BECOME ENTITLED
WITH RESPECT TO THE PROPERTY OR ANY PART THEREOF OTHER THAN PAYMENTS RECEIVED IN
CONNECTION WITH ANY LIABILITY OR LOSS OF RENTAL VALUE OR BUSINESS INTERRUPTION
INSURANCE (COLLECTIVELY, “PROCEEDS”), IN CONNECTION WITH ANY SUCH TAKING OF, OR
CASUALTY OR OTHER DAMAGE OR INJURY TO, THE PROPERTY OR ANY PART THEREOF ARE,
EXCEPT AS OTHERWISE HEREIN PROVIDED, HEREBY ASSIGNED BY BORROWER TO LENDER AND
SHALL, EXCEPT AS OTHERWISE HEREIN PROVIDED, BE PAID TO LENDER.  BORROWER SHALL,
IN GOOD FAITH AND IN A COMMERCIALLY REASONABLE MANNER, FILE AND PROSECUTE THE
ADJUSTMENT, COMPROMISE OR SETTLEMENT OF ANY CLAIM FOR PROCEEDS AND, SUBJECT TO
BORROWER’S RIGHT TO RECEIVE THE DIRECT PAYMENT OF ANY PROCEEDS AS HEREIN
PROVIDED, WILL CAUSE THE SAME TO BE PAID DIRECTLY TO LENDER TO BE HELD AND
APPLIED IN ACCORDANCE WITH THE PROVISIONS OF THIS AGREEMENT.  EXCEPT UPON THE
OCCURRENCE AND DURING THE CONTINUANCE OF AN EVENT OF DEFAULT, BORROWER MAY
SETTLE ANY INSURANCE CLAIM WITH RESPECT TO PROCEEDS WHICH DOES NOT EXCEED THE
CASUALTY AMOUNT.  WHETHER OR NOT A MONETARY DEFAULT OR AN EVENT OF DEFAULT SHALL
HAVE OCCURRED AND BE CONTINUING, LENDER SHALL HAVE THE RIGHT TO APPROVE, SUCH
APPROVAL NOT TO BE UNREASONABLY WITHHELD, CONDITIONED OR DELAYED, ANY SETTLEMENT
WHICH WOULD IN LENDER’S

82

--------------------------------------------------------------------------------

 

 


REASONABLE JUDGMENT RESULT IN ANY PROCEEDS IN EXCESS OF THE CASUALTY AMOUNT AND
BORROWER SHALL DELIVER OR CAUSE TO BE DELIVERED TO LENDER ALL INSTRUMENTS
REASONABLY REQUESTED BY LENDER TO PERMIT SUCH APPROVAL.  BORROWER SHALL PAY ALL
REASONABLE OUT‑OF‑POCKET COSTS, FEES AND EXPENSES REASONABLY INCURRED BY LENDER
(INCLUDING ALL REASONABLE ATTORNEYS’ FEES AND EXPENSES, THE REASONABLE FEES OF
INSURANCE EXPERTS AND ADJUSTERS AND REASONABLE COSTS INCURRED IN ANY LITIGATION
OR ARBITRATION), AND INTEREST THEREON AT THE DEFAULT RATE TO THE EXTENT NOT PAID
WITHIN FIFTEEN (15) BUSINESS DAYS AFTER DELIVERY OF A REQUEST FOR REIMBURSEMENT
BY LENDER, ACCOMPANIED BY REASONABLE BACK‑UP DOCUMENTATION, IN CONNECTION WITH
THE SETTLEMENT OF ANY CLAIM FOR PROCEEDS AND THE SEEKING AND OBTAINING OF ANY
PAYMENT ON ACCOUNT THEREOF IN ACCORDANCE WITH THE FOREGOING PROVISIONS.  IF ANY
PROCEEDS ARE RECEIVED BY BORROWER AND MAY BE RETAINED BY BORROWER PURSUANT TO
THIS SECTION 6.2, SUCH PROCEEDS SHALL, UNTIL THE COMPLETION OF THE RELATED WORK,
BE HELD IN TRUST FOR LENDER AND SHALL BE SEGREGATED FROM OTHER FUNDS OF BORROWER
TO BE USED TO PAY FOR THE COST OF THE WORK IN ACCORDANCE WITH THE TERMS HEREOF,
AND TO THE EXTENT SUCH PROCEEDS EXCEED THE CASUALTY AMOUNT, SUCH PROCEEDS SHALL
BE FORTHWITH PAID DIRECTLY TO AND HELD BY LENDER IN TRUST FOR BORROWER, IN EACH
CASE TO BE APPLIED OR DISBURSED IN ACCORDANCE WITH THIS SECTION 6.2.  IF AN
EVENT OF DEFAULT SHALL HAVE OCCURRED AND BE CONTINUING, OR IF BORROWER FAILS TO
FILE ANY INSURANCE CLAIM FOR A PERIOD OF FIFTEEN (15) BUSINESS DAYS, OR TO
PROSECUTE SAME WITH COMMERCIALLY REASONABLE DILIGENCE FOLLOWING BORROWER’S
RECEIPT OF WRITTEN NOTICE TO DO SO FROM LENDER, BORROWER HEREBY IRREVOCABLY
EMPOWERS LENDER, IN THE NAME OF BORROWER AS ITS TRUE AND LAWFUL
ATTORNEY-IN-FACT, TO FILE AND PROSECUTE SUCH CLAIM (INCLUDING SETTLEMENT
THEREOF) WITH COUNSEL REASONABLY SATISFACTORY TO LENDER AND TO COLLECT AND TO
MAKE RECEIPT FOR ANY SUCH PAYMENT, ALL AT BORROWER’S EXPENSE (INCLUDING PAYMENT
OF INTEREST AT THE DEFAULT RATE FOR ANY AMOUNTS ADVANCED BY LENDER PURSUANT TO
THIS SENTENCE AND REASONABLE ATTORNEYS’ FEES AND DISBURSEMENTS). 
NOTWITHSTANDING ANYTHING TO THE CONTRARY SET FORTH IN THIS AGREEMENT, BUT
EXCLUDING ALL SITUATIONS REQUIRING PREPAYMENT OF THE NOTE, TO THE EXTENT ANY
PROCEEDS (EITHER SINGLY OR WHEN AGGREGATED WITH ALL OTHER THEN UNAPPLIED
PROCEEDS WITH RESPECT TO THE PROPERTY) DO NOT EXCEED THE CASUALTY AMOUNT,
PROVIDED NO EVENT OF DEFAULT HAS OCCURRED AND IS CONTINUING, SUCH PROCEEDS ARE
TO BE PAID DIRECTLY TO BORROWER TO BE APPLIED TO RESTORATION OF THE PROPERTY IN
ACCORDANCE WITH THE TERMS HEREOF (EXCEPT THAT PROCEEDS PAID IN RESPECT OF THE
INSURANCE DESCRIBED IN SECTION 6.1.1(D)  SHALL BE DEPOSITED DIRECTLY TO THE
COLLECTION ACCOUNT AS REVENUE OF THE PROPERTY).


6.2.3  LENDER TO TAKE PROCEEDS.  IF (A) NO EVENT OF DEFAULT SHALL HAVE OCCURRED
AND BE CONTINUING, (B) NO TOTAL LOSS WITH RESPECT TO THE PROPERTY SHALL HAVE
OCCURRED, (C) WITH RESPECT TO A CONDEMNATION, APPROPRIATE ACCESS AND EGRESS
REMAIN, (D) THE WORK IS CAPABLE OF BEING COMPLETED BEFORE THE DATE WHICH IS THE
EARLIER OF (X) NINE (9) MONTHS PRIOR TO THE MATURITY DATE, AND (Y) THE
EXPIRATION OF BORROWER’S TIME ELEMENT COVERAGE REFERRED TO IN SECTION
6.1.1(C)(II) ABOVE, (E) THE PROPERTY IS CAPABLE OF BEING RESTORED SUBSTANTIALLY
TO ITS CONDITION PRIOR TO SUCH TAKING OR CASUALTY AND (F) LENDER SHALL HAVE
RECEIVED EVIDENCE REASONABLY SATISFACTORY TO LENDER THAT UPON THE COMPLETION OF
THE RESTORATION AND EXPIRATION OF ANY EXTENDED PERIOD OF INDEMNITY PURSUANT TO
ANY BUSINESS INTERRUPTION INSURANCE, THE DEBT SERVICE COVERAGE RATIO WILL BE
EQUAL TO AT LEAST 1.25 TO 1.00, WHICH COVERAGE RATIO SHALL BE DETERMINED BY
LENDER IN ITS REASONABLE DISCRETION AND IN ACCORDANCE WITH THE DEFINITION OF
DEBT SERVICE COVERAGE RATIO SET FORTH IN SECTION 1.1 (PROVIDED THAT BORROWER
SHALL HAVE THE RIGHT TO MAKE PREPAYMENTS OR DELIVER CASH OR A LETTER OF CREDIT
TO LENDER TO ACHIEVE SUCH COVERAGE RATIO); THEN IN ANY SUCH CASE, ALL PROCEEDS
SHALL BE APPLIED TO BORROWER’S COST OF RESTORATION IN ACCORDANCE WITH
SECTION 6.2.4, AND ANY PROCEEDS REMAINING AFTER SUCH APPLICATION (INCLUDING
REIMBURSEMENT OF LENDER’S REASONABLE OUT‑OF‑POCKET COSTS AND EXPENSES ACTUALLY
INCURRED IN CONNECTION WITH RECOVERY OF SUCH PROCEEDS AND THEIR APPLICATION
HEREUNDER (INCLUDING, WITHOUT LIMITATION, REASONABLE OUT‑OF‑POCKET

83

--------------------------------------------------------------------------------

 

 


ADMINISTRATIVE COSTS AND INSPECTION FEES AND REASONABLE ATTORNEYS’ FEES AND
DISBURSEMENTS)) SHALL BE REMITTED TO BORROWER.  IN THE EVENT THAT LENDER SHALL
NOT BE REQUIRED TO APPLY ANY PROCEEDS TO BORROWER’S COST OF RESTORATION, THEN
SUCH PROCEEDS MAY BE APPLIED BY LENDER TO PREPAY THE NOTE, IN ACCORDANCE WITH
THE PROVISIONS THEREOF, WITHOUT ANY PREPAYMENT OR PREPAYMENT PREMIUM OR PENALTY
OR SIMILAR PAYMENT, AND THE BALANCE, IF ANY SHALL BE PAID TO BORROWER.  IF THE
PROCEEDS SO APPLIED SHALL BE INSUFFICIENT TO REPAY THE LOAN IN FULL, BORROWER
MAY REPAY ALL (BUT NOT LESS THAN ALL) OF SUCH BALANCE OF THE LOAN IN FULL
WITHOUT ANY PREPAYMENT PREMIUM OR PENALTY.


6.2.4  BORROWER TO RESTORE.  (A) PROMPTLY AFTER THE OCCURRENCE OF ANY DAMAGE OR
DESTRUCTION TO ALL OR ANY PORTION OF THE PROPERTY OR A TAKING OF A PORTION OF
THE PROPERTY, BORROWER SHALL COMMENCE AND DILIGENTLY PROSECUTE, OR CAUSE TO BE
COMMENCED AND DILIGENTLY PROSECUTED, TO COMPLETION, SUBJECT TO EXCUSABLE DELAY,
AND DELAYS DIRECTLY CAUSED BY LENDER’S FAILURE TO RESPOND WITHIN A COMMERCIALLY
REASONABLE PROMPT TIME TO REQUESTS FOR APPROVAL OF PLANS OR OTHER REQUESTS FOR
APPROVALS PURSUANT TO THIS SECTION 6.2.4  FOR WHICH, IN EITHER CASE, A SPECIFIC
PERIOD OF TIME IS NOT SPECIFIED, THE REPAIR, RESTORATION AND REBUILDING OF THE
PROPERTY (IN THE CASE OF A PARTIAL TAKING, TO THE EXTENT IT IS CAPABLE OF BEING
RESTORED) SO DAMAGED, DESTROYED OR REMAINING AFTER SUCH TAKING IN FULL
COMPLIANCE WITH ALL MATERIAL LEGAL REQUIREMENTS AND FREE AND CLEAR OF ANY AND
ALL LIENS EXCEPT PERMITTED ENCUMBRANCES (SUCH REPAIR, RESTORATION AND REBUILDING
ARE SOMETIMES COLLECTIVELY REFERRED TO AS THE “WORK”).  THE PLANS AND
SPECIFICATIONS SHALL REQUIRE THAT THE WORK BE DONE IN A GOOD AND WORKMANLIKE
MANNER AT LEAST SUBSTANTIALLY EQUIVALENT TO THE QUALITY AND CHARACTER OF THE
PROPERTY AND REASONABLY EQUIVALENT TO THE VALUE OF THE PROPERTY PRIOR TO THE
DAMAGE OR DESTRUCTION, SO THAT UPON COMPLETION THEREOF, THE PROPERTY SHALL BE AT
LEAST EQUAL IN GENERAL UTILITY AND CONDITION TO THE PROPERTY PRIOR TO THE DAMAGE
OR DESTRUCTION, SUBJECT TO ANY RESTRICTIONS ON BORROWER’S ABILITY TO DO SO WHICH
MAY BE IMPOSED BY ANY APPLICABLE LEGAL REQUIREMENTS (PROVIDED, HOWEVER, THAT IN
THE CASE OF A PARTIAL TAKING, THE PROPERTY RESTORATION SHALL BE DONE TO THE
EXTENT REASONABLY PRACTICABLE AFTER TAKING INTO ACCOUNT THE CONSEQUENCES OF SUCH
PARTIAL TAKING); IT BEING UNDERSTOOD, HOWEVER, THAT BORROWER SHALL NOT BE
OBLIGATED TO RESTORE THE PROPERTY TO THE PRECISE CONDITION OF THE PROPERTY PRIOR
TO ANY PARTIAL TAKING OF, OR CASUALTY OR OTHER DAMAGE OR INJURY TO, THE
PROPERTY, IF THE WORK ACTUALLY PERFORMED, IF ANY, OR FAILED TO BE PERFORMED,
WOULD NOT REASONABLY BE EXPECTED TO HAVE, AND DOES NOT HAVE A MATERIAL ADVERSE
EFFECT ON THE VALUE OF THE PROPERTY FROM THE VALUE THAT THE PROPERTY WOULD HAVE
HAD IF THE SAME HAD BEEN RESTORED TO ITS PRECISE CONDITION IMMEDIATELY PRIOR TO
SUCH TAKING, CASUALTY OR OTHER DAMAGE OR INJURY.  BORROWER SHALL BE OBLIGATED TO
RESTORE THE PROPERTY SUFFERING A CASUALTY OR WHICH HAS BEEN SUBJECT TO A PARTIAL
TAKING IN ACCORDANCE WITH THE PROVISIONS OF THIS SECTION 6.2 AT BORROWER’S SOLE
COST AND EXPENSE WHETHER OR NOT THE PROCEEDS SHALL BE SUFFICIENT, PROVIDED THAT,
IF REQUIRED PURSUANT TO THIS AGREEMENT, THE PROCEEDS SHALL BE MADE AVAILABLE TO
BORROWER BY LENDER IN ACCORDANCE WITH THIS AGREEMENT;

(B)               IF PROCEEDS ARE NOT APPLIED TOWARD PAYMENT OF THE INDEBTEDNESS
PURSUANT TO THE TERMS HEREOF AND BORROWER HAS SATISFIED ALL OF THE CONDITIONS OF
SECTION 6.2.3, THEN LENDER SHALL MAKE THE PROCEEDS WHICH IT IS HOLDING PURSUANT
TO THE TERMS HEREOF (AFTER PAYMENT OF ANY REASONABLE OUT‑OF‑POCKET EXPENSES
(INCLUDING REASONABLE ATTORNEYS’ FEES AND DISBURSEMENTS) ACTUALLY INCURRED BY
LENDER IN CONNECTION WITH THE COLLECTION THEREOF PLUS  INTEREST THEREON AT THE
DEFAULT RATE (FROM THE DATE ADVANCED THROUGH THE DATE OF REIMBURSEMENT) TO THE
EXTENT THE SAME ARE NOT PAID WITHIN FIFTEEN (15) BUSINESS DAYS AFTER REQUEST FOR
REIMBURSEMENT BY LENDER, ACCOMPANIED BY REASONABLE BACK‑UP DOCUMENTATION)
AVAILABLE TO BORROWER FOR PAYMENT OF OR REIMBURSEMENT OF BORROWER’S EXPENSES
INCURRED WITH RESPECT TO THE WORK, UPON THE TERMS AND SUBJECT TO THE CONDITIONS
SET FORTH IN SUB‑PARAGRAPHS (I), (II), (III)  AND (IV)  BELOW AND IN
SECTION 6.2.5: 

 

84

--------------------------------------------------------------------------------

 

 

(I)                 AT THE TIME OF THE REQUESTED DISBURSEMENT, THERE SHALL BE NO
CONTINUING EVENT OF DEFAULT;

(II)               IF, AT ANY TIME, THE ESTIMATED COST OF THE WORK (AS ESTIMATED
BY THE INDEPENDENT ARCHITECT REFERRED TO IN SUB‑PARAGRAPH (IV) BELOW) SHALL
EXCEED THE SUM OF THE PROCEEDS BY MORE THAN THE THRESHOLD AMOUNT (THE AMOUNT OF
SUCH EXCESS OVER THE THRESHOLD AMOUNT BEING A “DEFICIENCY”) AND FOR SO LONG AS A
DEFICIENCY SHALL EXIST, LENDER SHALL NOT BE REQUIRED TO MAKE ANY PROCEEDS
DISBURSEMENT TO BORROWER UNLESS BORROWER (WITHIN A REASONABLE PERIOD OF TIME
AFTER RECEIPT OF SUCH ESTIMATE), AT ITS ELECTION, EITHER DEPOSITS WITH OR
DELIVERS TO LENDER (A) CASH OR CASH EQUIVALENTS, A LETTER OR LETTERS OF CREDIT
IN AN AMOUNT EQUAL TO THE DEFICIENCY OR (B) SUCH OTHER EVIDENCE OF BORROWER’S
ABILITY TO MEET SUCH EXCESS COSTS AS SHALL BE REASONABLY SATISFACTORY TO LENDER;

(III)             IF THE WORK SHALL CONSTITUTE AN ALTERATION THAT WOULD REQUIRE
LENDER’S CONSENT PURSUANT TO SECTION 9.2, THEN EACH OF LENDER AND THE
INDEPENDENT ARCHITECT SHALL HAVE REASONABLY APPROVED THE PLANS AND
SPECIFICATIONS FOR THE WORK AND ANY MATERIAL CHANGE ORDERS IN CONNECTION WITH
SUCH PLANS AND SPECIFICATIONS; AND

(IV)             LENDER SHALL, WITHIN A REASONABLE PERIOD OF TIME PRIOR TO
BORROWER’S REQUEST FOR INITIAL DISBURSEMENT, BE FURNISHED WITH AN ESTIMATE OF
THE COST OF THE WORK ACCOMPANIED BY AN INDEPENDENT ARCHITECT’S CERTIFICATION AS
TO SUCH COSTS.  BORROWER SHALL RESTORE ALL IMPROVEMENTS SUCH THAT WHEN THEY ARE
FULLY RESTORED AND/OR REPAIRED, SUCH IMPROVEMENTS AND THEIR CONTEMPLATED USE
FULLY COMPLY WITH ALL APPLICABLE LEGAL REQUIREMENTS INCLUDING ZONING,
ENVIRONMENTAL AND BUILDING LAWS, CODES, ORDINANCES AND REGULATIONS.


6.2.5  DISBURSEMENT OF PROCEEDS.  (A) DISBURSEMENTS OF THE PROCEEDS TO BORROWER
HEREUNDER SHALL BE MADE FROM TIME TO TIME (BUT NOT MORE FREQUENTLY THAN ONCE IN
ANY MONTH) BY LENDER BUT ONLY FOR SO LONG AS NO MONETARY DEFAULT OR EVENT OF
DEFAULT SHALL HAVE OCCURRED AND BE CONTINUING, AS THE WORK PROGRESSES UPON
RECEIPT BY LENDER OF (I) A BORROWER’S CERTIFICATE DATED NOT MORE THAN TEN (10)
BUSINESS DAYS PRIOR TO THE APPLICATION FOR SUCH PAYMENT, REQUESTING SUCH PAYMENT
OR REIMBURSEMENT AND DESCRIBING THE WORK PERFORMED THAT IS THE SUBJECT OF SUCH
REQUEST, THE PARTIES THAT PERFORMED SUCH WORK AND THE ACTUAL COST THEREOF, AND
ALSO CERTIFYING THAT SUCH WORK AND MATERIALS ARE OR, UPON DISBURSEMENT OF THE
PAYMENT REQUESTED TO THE PARTIES ENTITLED THERETO, WILL BE FREE AND CLEAR OF
LIENS OTHER THAN PERMITTED ENCUMBRANCES, (II) EVIDENCE REASONABLY SATISFACTORY
TO LENDER THAT (A) ALL MATERIALS INSTALLED AND WORK AND LABOR PERFORMED IN
CONNECTION WITH SUCH WORK HAVE BEEN OR, UPON DISBURSEMENT OF THE PAYMENT
REQUESTED TO THE PARTIES ENTITLED THERETO, WILL BE PAID FOR IN FULL, AND
(B) THERE EXISTS NO NOTICES OF PENDENCY, STOP ORDERS, MECHANIC’S LIENS OR
NOTICES OF INTENTION TO FILE SAME (UNLESS THE SAME IS REQUIRED BY STATE LAW AS A
CONDITION TO THE PAYMENT OF A CONTRACTOR) OR ANY LIENS OR ENCUMBRANCES OF ANY
NATURE WHATSOEVER ON THE PROPERTY ARISING OUT OF THE WORK WHICH HAVE NOT BEEN
EITHER FULLY BONDED TO THE REASONABLE SATISFACTION OF LENDER OR DISCHARGED OF
RECORD OR IN THE ALTERNATIVE, FULLY INSURED TO THE REASONABLE SATISFACTION OF
LENDER BY THE TITLE COMPANY THAT ISSUED THE TITLE POLICY, AND (III) AN
INDEPENDENT ARCHITECT’S CERTIFICATE CERTIFYING PERFORMANCE OF THE WORK TOGETHER
WITH AN ESTIMATE OF THE COST TO COMPLETE THE WORK.  NO PAYMENT MADE PRIOR TO THE
FINAL COMPLETION OF THE WORK, AS CERTIFIED BY THE INDEPENDENT ARCHITECT, EXCEPT
FOR PAYMENT MADE TO CONTRACTORS WHOSE WORK SHALL HAVE BEEN FULLY COMPLETED AND
FROM WHICH FINAL LIEN WAIVERS HAVE BEEN RECEIVED,

85

--------------------------------------------------------------------------------

 

 


SHALL EXCEED NINETY PERCENT (90%) (THE “RETAINAGE RELEASE THRESHOLD”) OF THE
VALUE OF THE WORK PERFORMED AND MATERIALS FURNISHED AND INCORPORATED INTO THE
IMPROVEMENTS FROM TIME TO TIME UNTIL SUCH TIME AS FIFTY PERCENT (50%) OF SUCH
WORK HAS BEEN SATISFACTORILY COMPLETED (AS CERTIFIED BY THE INDEPENDENT
ARCHITECT), AT WHICH TIME THE RETAINAGE RELEASE THRESHOLD WITH RESPECT TO SUCH
WORK SHALL BE INCREASED TO NINETY‑FIVE PERCENT (95%), AND AT ALL TIMES THE
UNDISBURSED BALANCE OF SAID PROCEEDS TOGETHER WITH ALL AMOUNTS DEPOSITED,
BONDED, GUARANTEED OR OTHERWISE PROVIDED FOR PURSUANT TO SECTION 6.2.4(B)(II) 
ABOVE, SHALL BE AT LEAST SUFFICIENT TO PAY FOR THE ESTIMATED COST OF COMPLETION
OF THE WORK; FINAL PAYMENT OF ALL PROCEEDS REMAINING WITH LENDER SHALL BE MADE
UPON RECEIPT BY LENDER OF A CERTIFICATION BY AN INDEPENDENT ARCHITECT, AS TO THE
COMPLETION OF THE WORK SUBSTANTIALLY IN ACCORDANCE WITH THE SUBMITTED PLANS AND
SPECIFICATIONS AND FINAL LIEN RELEASES, AS CERTIFIED PURSUANT TO A BORROWER’S
CERTIFICATE, AND DELIVERY OF A CERTIFICATE OF OCCUPANCY WITH RESPECT TO THE
WORK, OR, IF NOT APPLICABLE, A BORROWER’S CERTIFICATE TO THE EFFECT THAT A
CERTIFICATE OF OCCUPANCY IS NOT REQUIRED.

(B)               IF, AFTER THE WORK IS COMPLETED IN ACCORDANCE WITH THE
PROVISIONS HEREOF AND LENDER RECEIVES EVIDENCE THAT ALL COSTS OF COMPLETION HAVE
BEEN PAID, THERE ARE EXCESS PROCEEDS, LENDER SHALL, PROVIDED, NO EVENT OF
DEFAULT HAS OCCURRED AND IS CONTINUING, (I) IN THE EVENT SUCH PROCEEDS RELATE TO
A TAKING, APPLY SUCH EXCESS PROCEEDS WITH RESPECT TO SUCH TAKING OF THE PROPERTY
TO THE PAYMENT OR PREPAYMENT OF ALL OR ANY PORTION OF THE INDEBTEDNESS SECURED
HEREBY WITHOUT ANY PREPAYMENT PREMIUM OR PENALTY, AND ANY BALANCE THEREOF, SHALL
BE PAID TO BORROWER, AND (II) IN THE EVENT SUCH PROCEEDS RELATE TO A CASUALTY TO
THE PROPERTY, REMIT TO BORROWER SUCH EXCESS PROCEEDS WITH RESPECT TO SUCH
CASUALTY TO THE PROPERTY.


ARTICLE VII

IMPOSITIONS, OTHER CHARGES, LIENS AND OTHER ITEMS


SECTION 7.1  BORROWER TO PAY IMPOSITIONS AND OTHER CHARGES.  BORROWER SHALL PAY
ALL IMPOSITIONS NOW OR HEREAFTER LEVIED OR ASSESSED OR IMPOSED AGAINST THE
PROPERTY OR ANY PART THEREOF AND ALL OTHER CHARGES PRIOR TO THE IMPOSITION OF
ANY INTEREST, CHARGES OR EXPENSES FOR THE NON‑PAYMENT THEREOF, EXCEPT TO THE
EXTENT PROVISION IS MADE FOR PAYMENT THEREOF FROM THE TAX RESERVE ACCOUNT BY
LENDER IN THIS SECTION 7.1 AND SECTION 12.1.  BORROWER SHALL DELIVER TO LENDER
ANNUALLY, NO LATER THAN FIFTEEN (15) BUSINESS DAYS AFTER EACH OF THE SAME ARE
RECEIVED, ALL BILLS FOR IMPOSITIONS AND OTHER CHARGES ATTRIBUTABLE TO OR
AFFECTING THE PROPERTY OR BORROWER.  SUBJECT TO BORROWER’S RIGHT OF CONTEST SET
FORTH IN SECTION 7.3, AND TO THE EXTENT OF FUNDS AVAILABLE IN THE TAX RESERVE
ACCOUNT, LENDER, ON BEHALF OF BORROWER, SHALL PAY ALL IMPOSITIONS AND OTHER
CHARGES WHICH ARE ATTRIBUTABLE TO OR AFFECT THE PROPERTY OR BORROWER, PRIOR TO
THE DATE SUCH IMPOSITIONS OR OTHER CHARGES SHALL BECOME DELINQUENT OR LATE
CHARGES MAY BE IMPOSED THEREON, DIRECTLY TO THE APPLICABLE TAXING AUTHORITY WITH
RESPECT THERETO.  LENDER SHALL PAY TO THE TAXING AUTHORITY SUCH AMOUNTS TO THE
EXTENT FUNDS IN THE TAX RESERVE ACCOUNT ARE SUFFICIENT TO PAY SUCH IMPOSITIONS. 
NOTHING CONTAINED IN THIS AGREEMENT OR THE MORTGAGE SHALL BE CONSTRUED TO
REQUIRE BORROWER TO PAY ANY TAX, ASSESSMENT, LEVY OR CHARGE IMPOSED ON LENDER IN
THE NATURE OF A FRANCHISE, CAPITAL LEVY, ESTATE, INHERITANCE, SUCCESSION, INCOME
OR NET REVENUE TAX.


 

86

--------------------------------------------------------------------------------

 

 


SECTION 7.2  NO LIENS.  SUBJECT TO ITS RIGHT OF CONTEST SET FORTH IN SECTION
7.3, BORROWER SHALL AT ALL TIMES KEEP, OR CAUSE TO BE KEPT, THE PROPERTY FREE
FROM ALL LIENS (OTHER THAN PERMITTED ENCUMBRANCES) AND SHALL PAY WHEN DUE AND
PAYABLE (OR BOND OVER) ALL CLAIMS AND DEMANDS OF MECHANICS, MATERIALMEN,
LABORERS AND OTHERS WHICH, IF UNPAID, WOULD RESULT IN OR PERMIT THE CREATION OF
A LIEN ON THE PROPERTY OR ANY PORTION THEREOF AND SHALL IN ANY EVENT CAUSE THE
PROMPT, FULL AND UNCONDITIONAL DISCHARGE OF ALL LIENS IMPOSED ON OR AGAINST THE
PROPERTY OR ANY PORTION THEREOF WITHIN SIXTY (60) DAYS AFTER RECEIVING WRITTEN
NOTICE OF THE FILING (WHETHER FROM LENDER, THE LIENOR OR ANY OTHER PERSON)
THEREOF.  UPON THE OCCURRENCE AND DURING THE CONTINUANCE OF AN EVENT OF DEFAULT
WITH RESPECT TO BORROWER’S OBLIGATIONS AS SET FORTH IN THIS ARTICLE VII, LENDER
MAY (BUT SHALL NOT BE OBLIGATED TO) MAKE SUCH PAYMENT OR DISCHARGE SUCH LIEN,
AND BORROWER SHALL REIMBURSE LENDER WITHIN TEN (10) BUSINESS DAYS AFTER DEMAND,
ACCOMPANIED BY REASONABLE BACK‑UP DOCUMENTATION, FOR ALL SUCH ADVANCES PURSUANT
TO SECTION 15.12 (TOGETHER WITH INTEREST THEREON AT THE DEFAULT RATE).


SECTION 7.3  CONTEST.  NOTHING CONTAINED HEREIN SHALL BE DEEMED TO REQUIRE
BORROWER TO PAY, OR CAUSE TO BE PAID, ANY IMPOSITION OR OTHER CHARGES, OR TO
SATISFY ANY LIEN, OR TO COMPLY WITH ANY LEGAL REQUIREMENT OR INSURANCE
REQUIREMENT, SO LONG AS BORROWER IS IN GOOD FAITH, AND BY PROPER LEGAL
PROCEEDINGS, WHERE APPROPRIATE, DILIGENTLY CONTESTING THE VALIDITY, AMOUNT OR
APPLICATION THEREOF, PROVIDED THAT IN EACH CASE, AT THE TIME OF THE COMMENCEMENT
OF ANY SUCH ACTION OR PROCEEDING, AND DURING THE PENDENCY OF SUCH ACTION OR
PROCEEDING (A) NO EVENT OF DEFAULT SHALL EXIST AND BE CONTINUING HEREUNDER,
(B) BORROWER SHALL KEEP LENDER INFORMED OF THE STATUS OF SUCH CONTEST AT
REASONABLE INTERVALS, (C) IF BORROWER IS NOT PROVIDING SECURITY AS PROVIDED IN
CLAUSE (F) BELOW, ADEQUATE RESERVES WITH RESPECT THERETO ARE MAINTAINED ON
BORROWER’S BOOKS IN ACCORDANCE WITH GAAP OR IN THE TAX RESERVE ACCOUNT OR
INSURANCE RESERVE ACCOUNT, AS APPLICABLE, (D) SUCH CONTEST OPERATES TO SUSPEND
COLLECTION OR ENFORCEMENT, AS THE CASE MAY BE, OF THE CONTESTED IMPOSITION, LIEN
OR LEGAL REQUIREMENT, AND SUCH CONTEST IS MAINTAINED AND PROSECUTED CONTINUOUSLY
AND WITH DILIGENCE, (E) IN THE CASE OF ANY INSURANCE REQUIREMENT, THE FAILURE OF
BORROWER TO COMPLY THEREWITH SHALL NOT IMPAIR THE VALIDITY OF ANY INSURANCE
REQUIRED TO BE MAINTAINED BY BORROWER UNDER SECTION 6.1 OR THE RIGHT TO FULL
PAYMENT OF ANY CLAIMS THEREUNDER, AND (F) IN THE CASE OF IMPOSITIONS AND LIENS
WHICH ARE NOT BONDED IN EXCESS OF $1,500,000.00 (THE “CONTEST THRESHOLD”)
INDIVIDUALLY OR IN THE AGGREGATE, DURING SUCH CONTEST, BORROWER SHALL DEPOSIT
WITH OR DELIVER TO LENDER EITHER CASH OR CASH EQUIVALENTS OR A LETTER OR LETTERS
OF CREDIT IN AN AMOUNT EQUAL TO THE EXCESS OF ONE HUNDRED TEN PERCENT (110%) OF
(I) THE AMOUNT OF BORROWER’S OBLIGATIONS BEING CONTESTED PLUS (II) ANY
ADDITIONAL INTEREST, CHARGE, OR PENALTY ARISING FROM SUCH CONTEST, OVER THE
CONTEST THRESHOLD, OR PROVISION REASONABLY SATISFACTORY TO LENDER FOR THE
PROTECTION OF LENDER’S INTEREST IN THE PROPERTY IS OTHERWISE MADE. 
NOTWITHSTANDING THE FOREGOING, THE CREATION OF ANY SUCH RESERVES OR THE
FURNISHING OF OTHER SECURITY, BORROWER PROMPTLY SHALL COMPLY WITH ANY CONTESTED
LEGAL REQUIREMENT OR INSURANCE REQUIREMENT OR SHALL PAY ANY CONTESTED IMPOSITION
OR LIEN, AND COMPLIANCE THEREWITH OR PAYMENT THEREOF SHALL NOT BE DEFERRED, IF,
AT ANY TIME THE PROPERTY OR ANY PORTION THEREOF SHALL BE, IN LENDER’S REASONABLE
JUDGMENT, IN IMMINENT DANGER OF BEING FORFEITED OR LOST OR LENDER IS LIKELY TO
BE SUBJECT TO CIVIL OR CRIMINAL DAMAGES AS A RESULT THEREOF.  IF SUCH ACTION OR
PROCEEDING IS TERMINATED OR DISCONTINUED ADVERSELY TO BORROWER, BORROWER SHALL
DELIVER TO LENDER REASONABLE EVIDENCE OF BORROWER’S COMPLIANCE WITH SUCH
CONTESTED IMPOSITION, LIEN, LEGAL REQUIREMENTS OR INSURANCE REQUIREMENTS, AS THE
CASE MAY BE.

87

--------------------------------------------------------------------------------

 

 

 


ARTICLE VIII

TRANSFERS, INDEBTEDNESS , SUBORDINATE LIENS AND CONDOMINIUM


SECTION 8.1  RESTRICTIONS ON TRANSFERS.  UNLESS SUCH ACTION IS PERMITTED BY THE
PROVISIONS OF THIS ARTICLE VIII  OR ELSEWHERE IN THE LOAN DOCUMENTS, BORROWER
SHALL NOT PERMIT OR EFFECT ANY TRANSFER OF ALL OR ANY PORTION OF THE PROPERTY OR
DIRECT OR INDIRECT INTEREST THEREIN OR ANY DIRECT OR INDIRECT INTEREST IN
BORROWER OTHER THAN (A) PERMITTED TRANSFERS AND (B) PERMITTED ENCUMBRANCES,
PROVIDED  THAT, IN CONNECTION WITH ANY OF THE FOREGOING TRANSFERS THE PROPERTY
SHALL CONTINUE TO BE MANAGED BY THE MANAGER, A QUALIFIED MANAGER OR A
REPLACEMENT MANAGER ACCEPTABLE TO LENDER IN ITS SOLE DISCRETION.


SECTION 8.2  SALE OF EQUIPMENT.  BORROWER MAY TRANSFER OR DISPOSE OF EQUIPMENT
WHICH IS BEING REPLACED OR WHICH IS NO LONGER NECESSARY IN CONNECTION WITH THE
OPERATION OF THE PROPERTY FREE FROM THE LIEN OF THE MORTGAGE, PROVIDED THAT SUCH
TRANSFER OR DISPOSAL WOULD NOT REASONABLY BE EXPECTED TO HAVE, AND DOES NOT
HAVE, A MATERIAL ADVERSE EFFECT AND PROVIDED, FURTHER, THAT ANY NEW EQUIPMENT
ACQUIRED BY BORROWER (AND NOT SO DISPOSED OF) SHALL BE SUBJECT TO THE LIEN OF
THE MORTGAGE.  LENDER SHALL, FROM TIME TO TIME, UPON RECEIPT OF A BORROWER’S
CERTIFICATE REQUESTING THE SAME AND CONFIRMING SATISFACTION OF THE CONDITIONS
SET FORTH ABOVE, EXECUTE A WRITTEN INSTRUMENT IN FORM REASONABLY SATISFACTORY TO
LENDER TO CONFIRM THAT SUCH EQUIPMENT WHICH IS TO BE, OR HAS BEEN, SOLD OR
DISPOSED OF IS FREE FROM THE LIEN OF THE MORTGAGE.


SECTION 8.3  IMMATERIAL TRANSFERS AND EASEMENTS, ETC.  BORROWER MAY, WITHOUT THE
CONSENT OF LENDER, (A) MAKE IMMATERIAL TRANSFERS OF PORTIONS OF THE PROPERTY TO
GOVERNMENTAL AUTHORITIES FOR DEDICATION OR PUBLIC USE OR PORTIONS OF THE
PROPERTY TO THIRD PARTIES FOR THE PURPOSE OF ERECTING AND OPERATING ADDITIONAL
STRUCTURES WHOSE USE IS INTEGRATED WITH THE USE OF THE PROPERTY, AND (B) GRANT
EASEMENTS, RESTRICTIONS, COVENANTS, RESERVATIONS AND RIGHTS‑OF‑WAY IN THE
ORDINARY COURSE OF BUSINESS FOR ACCESS, WATER AND SEWER LINES, TELEPHONE OR
OTHER FIBER OPTIC OR OTHER DATA TRANSMISSION LINES, ELECTRIC LINES OR OTHER
UTILITIES OR FOR OTHER SIMILAR PURPOSES, PROVIDED THAT NO SUCH TRANSFER,
CONVEYANCE OR ENCUMBRANCE SET FORTH IN THE FOREGOING CLAUSES (A) OR (B) SHALL
MATERIALLY IMPAIR THE UTILITY AND OPERATION OF THE PROPERTY OR BE REASONABLY
EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT.  IN CONNECTION WITH ANY TRANSFER
PERMITTED PURSUANT TO THIS SECTION 8.3, LENDER SHALL EXECUTE AND DELIVER ANY
INSTRUMENT REASONABLY NECESSARY OR APPROPRIATE, IN THE CASE OF THE TRANSFERS
REFERRED TO IN CLAUSE (A) ABOVE, TO RELEASE THE PORTION OF THE PROPERTY AFFECTED
BY SUCH TAKING OR SUCH TRANSFER FROM THE LIEN OF THE MORTGAGE OR, IN THE CASE OF
CLAUSE (B) ABOVE, TO SUBORDINATE THE LIEN OF THE MORTGAGE TO SUCH EASEMENTS,
RESTRICTIONS, COVENANTS, RESERVATIONS AND RIGHTS‑OF‑WAY OR OTHER SIMILAR GRANTS
UPON RECEIPT BY LENDER OF:

(I)                 FIFTEEN (15) DAYS’ PRIOR WRITTEN NOTICE THEREOF;

(II)               A COPY OF THE INSTRUMENT OR INSTRUMENTS OF TRANSFER;

 

88

--------------------------------------------------------------------------------

 

 

(III)             A BORROWER’S CERTIFICATE STATING (A) WITH RESPECT TO ANY
TRANSFER, THE CONSIDERATION, IF ANY, BEING PAID FOR THE TRANSFER, AND (B) THAT
SUCH TRANSFER DOES NOT MATERIALLY IMPAIR THE UTILITY AND OPERATION OF THE
PROPERTY OR WOULD REASONABLY BE EXPECTED TO HAVE OR DOES HAVE A MATERIAL ADVERSE
EFFECT; AND

(IV)             REIMBURSEMENT OF ALL OF LENDER’S REASONABLE OUT-OF-POCKET COSTS
AND EXPENSES (INCLUDING REASONABLE ATTORNEYS’ FEES AND DISBURSEMENTS) INCURRED
IN CONNECTION WITH SUCH TRANSFER.


SECTION 8.4  DEBT.  EXCEPT FOR PERMITTED DEBT, BORROWER SHALL NOT INCUR, CREATE
OR ASSUME ANY DEBT OR INCUR ANY LIABILITIES WITHOUT THE CONSENT OF LENDER.


SECTION 8.5  INTEREST TRANSFERS; PROPERTY TRANSFERS. 


8.5.1  INTEREST TRANSFERS.  TRANSFERS OF (BUT NOT A MORTGAGE, PLEDGE,
HYPOTHECATION, ENCUMBRANCE OR GRANT OF A SECURITY INTEREST IN) UP TO SEVENTY
FIVE PERCENT (75%) OF DIRECT OR INDIRECT BENEFICIAL INTERESTS IN BORROWER SHALL
BE PERMITTED WITHOUT LENDER’S CONSENT PROVIDED: (A) LENDER RECEIVES NOT LESS
THAN THIRTY (30) DAYS PRIOR WRITTEN NOTICE THEREOF, (B) IMMEDIATELY PRIOR TO
SUCH TRANSFER OR AS A RESULT OF SUCH TRANSFER, NO EVENT OF DEFAULT SHALL HAVE
OCCURRED AND BE CONTINUING OR SHALL OCCUR, (C) SUBSEQUENT TO SUCH TRANSFER,
BORROWER WILL CONTINUE TO BE A SINGLE PURPOSE ENTITY, AND ITS ORGANIZATIONAL
DOCUMENTS AND STRUCTURE INSOFAR AS THE SAME RELATE TO ITS SINGLE PURPOSE ENTITY
STATUS SHALL BE REASONABLY ACCEPTABLE TO LENDER, (D) AFTER GIVING EFFECT TO ANY
SUCH TRANSFER, (X) ALX SHALL DIRECTLY OR INDIRECTLY OWN A MINIMUM OF TWENTY-FIVE
PERCENT (25%) OF THE DIRECT OR INDIRECT EQUITY INTERESTS IN BORROWER AND SHALL
CONTROL BORROWER, (Y) VORNADO REALTY TRUST AND/OR INTERSTATE PROPERTIES (OR
OTHER ENTITY CONTROLLED BY STEVEN ROTH) SHALL CONTINUE TO COLLECTIVELY OWN NOT
LESS THAN TWENTY-FIVE PERCENT (25%) OF THE DIRECT OR INDIRECT EQUITY INTERESTS
IN ALX, AND (Z) IF ANY PERSON (OR GROUP OF RELATED PERSONS) SHALL OWN A DIRECT
OR INDIRECT INTEREST IN BORROWER OF TEN PERCENT (10%) OR GREATER, LENDER SHALL,
TO THE EXTENT NOT PREVIOUSLY OBTAINED BY LENDER IN RESPECT OF SUCH PERSON,
OBTAIN AND BE SATISFIED WITH THE RESULTS OF BACKGROUND AND CREDIT SEARCHES IN
RESPECT OF SUCH PERSON (PROVIDED, HOWEVER, IN THE EVENT THE BACKGROUND SEARCHES
ON SUCH PERSON FAIL TO DISCLOSE ANY PRIOR HISTORY OF (1) BANKRUPTCIES OR OTHER
INSOLVENCIES, (2) FELONY CONVICTIONS, OR (3) ANY VIOLATIONS OF THE RULES AND
REGULATIONS OF PATRIOT ACT OR OFAC, THEN SUCH SEARCHES SHALL BE DEEMED TO BE
APPROVED BY LENDER), (E) SUCH TRANSFER DOES NOT RESULT IN A VIOLATION OF ANY
LEGAL REQUIREMENTS, INCLUDING, WITHOUT LIMITATION, ERISA AND PRESCRIBED LAWS,
AND (F) WITH RESPECT TO TRANSFERS (OTHER THAN A ALX TRANSFER) OF IN EXCESS OF
TWENTY-FIVE PERCENT (25%) OF THE DIRECT OR INDIRECT INTERESTS IN BORROWER WITH
RESPECT TO BORROWER, THE SAME SHALL NOT CAUSE THE PROPOSED TRANSFEREE TO EXCEED
EXPOSURE LIMITS OF LENDER (PROVIDED, HOWEVER, THAT IF LENDER SHALL DETERMINE
THAT A TRANSFER TO SUCH PROPOSED TRANSFEREE WOULD EXCEED THE EXPOSURE LIMITS OF
LENDER, THEN LENDER SHALL SO NOTIFY BORROWER WITHIN TEN (10) BUSINESS DAYS AFTER
THE PROPOSED TRANSFEREE HAS BEEN IDENTIFIED TO LENDER WITH A REQUEST FOR
APPROVAL SET FORTH IN A WRITTEN NOTICE THAT STATES CLEARLY (IN 14-POINT TYPE OR
LARGER): “THIS IS A REQUEST FOR APPROVAL OF A TRANSFEREE.  LENDER SHALL HAVE NO
RIGHT TO OBJECT TO THE TRANSFEREE BASED ON THE TRANSFEREE EXCEEDING THE EXPOSURE
LIMITS OF LENDER IF LENDER DOES NOT RESPOND TO THIS REQUEST WITHIN TEN (10)
BUSINESS DAYS”, AND IN THE EVENT LENDER FAILS TO SO NOTIFY BORROWER WITHIN SUCH
TEN (10) BUSINESS DAY PERIOD, LENDER SHALL HAVE NO RIGHT TO OBJECT TO THE
PROPOSED TRANSFEREE ON SUCH BASIS).


 

89

--------------------------------------------------------------------------------

 

 


 


8.5.2  PROPERTY TRANSFERS.  TRANSFERS OF THE PROPERTY SHALL BE PERMITTED WITHOUT
LENDER’S CONSENT PROVIDED: (A) LENDER RECEIVES NOT LESS THAN THIRTY (30) DAYS
PRIOR WRITTEN NOTICE THEREOF, (B) IMMEDIATELY PRIOR TO SUCH TRANSFER OR AS A
RESULT OF SUCH TRANSFER, NO EVENT OF DEFAULT SHALL HAVE OCCURRED AND BE
CONTINUING OR SHALL OCCUR, (C) SUBSEQUENT TO SUCH TRANSFER, THE TRANSFEREE OF
THE PROPERTY (THE “SUCCESSOR BORROWER”) WILL BE A SINGLE PURPOSE ENTITY, AND ITS
ORGANIZATIONAL DOCUMENTS AND STRUCTURE INSOFAR AS THE SAME RELATE TO ITS SINGLE
PURPOSE ENTITY STATUS SHALL BE REASONABLY ACCEPTABLE TO LENDER, (D) AFTER GIVING
EFFECT TO ANY SUCH TRANSFER, (X) ALX SHALL DIRECTLY OR INDIRECTLY OWN A MINIMUM
OF TWENTY-FIVE PERCENT (25%) OF THE DIRECT OR INDIRECT EQUITY INTERESTS IN
SUCCESSOR BORROWER AND SHALL CONTROL SUCCESSOR BORROWER, (Y) VORNADO REALTY
TRUST, VRLP, AND/OR INTERSTATE PROPERTIES (OR OTHER ENTITY CONTROLLED BY STEVEN
ROTH) SHALL CONTINUE TO COLLECTIVELY OWN NOT LESS THAN TWENTY-FIVE PERCENT (25%)
OF THE DIRECT OR INDIRECT EQUITY INTERESTS IN ALX, AND (Z) IF ANY PERSON (OR
GROUP OF RELATED PERSONS) SHALL OWN A DIRECT OR INDIRECT INTEREST IN SUCCESSOR
BORROWER OF TEN PERCENT (10%) OR GREATER, LENDER SHALL, TO THE EXTENT NOT
PREVIOUSLY OBTAINED BY LENDER, OBTAIN AND BE SATISFIED WITH  THE RESULTS OF
BACKGROUND AND CREDIT SEARCHES IN RESPECT OF SUCH PERSON (PROVIDED, HOWEVER, IN
THE EVENT THE BACKGROUND SEARCHES ON SUCH PERSON FAIL TO DISCLOSE ANY PRIOR
HISTORY OF (1) BANKRUPTCIES OR OTHER INSOLVENCIES, (2) FELONY CONVICTIONS, OR
(3) ANY VIOLATIONS OF THE RULES AND REGULATIONS OF PATRIOT ACT OR OFAC, THEN
SUCH SEARCHES SHALL BE DEEMED TO BE APPROVED BY LENDER), (E) SUCH TRANSFER DOES
NOT RESULT IN A VIOLATION OF ANY LEGAL REQUIREMENTS, INCLUDING, WITHOUT
LIMITATION, ERISA AND PRESCRIBED LAWS, AND (F) SUCH TRANSFER SHALL NOT CAUSE THE
SUCCESSOR BORROWER TO EXCEED EXPOSURE LIMITS OF LENDER (PROVIDED, HOWEVER, THAT
IF LENDER SHALL DETERMINE THAT A TRANSFER TO SUCH PROPOSED TRANSFEREE WOULD
EXCEED THE EXPOSURE LIMITS OF LENDER, THEN LENDER SHALL SO NOTIFY BORROWER
WITHIN TEN (10) BUSINESS DAYS AFTER THE PROPOSED TRANSFEREE HAS BEEN IDENTIFIED
TO LENDER WITH A REQUEST FOR APPROVAL SET FORTH IN A WRITTEN NOTICE THAT STATES
CLEARLY (IN 14-POINT TYPE OR LARGER): “THIS IS A REQUEST FOR APPROVAL OF A
TRANSFEREE.  LENDER SHALL HAVE NO RIGHT TO OBJECT TO THE TRANSFEREE BASED ON THE
TRANSFEREE EXCEEDING THE EXPOSURE LIMITS OF LENDER IF LENDER DOES NOT RESPOND TO
THIS REQUEST WITHIN TEN (10) BUSINESS DAYS”, AND IN THE EVENT LENDER FAILS TO SO
NOTIFY BORROWER WITHIN SUCH TEN (10) BUSINESS DAY PERIOD, LENDER SHALL HAVE NO
RIGHT TO OBJECT TO THE PROPOSED TRANSFEREE ON SUCH BASIS).


SECTION 8.6  DELIVERIES TO LENDER.  NOT LESS THAN FIFTEEN (15) DAYS PRIOR TO THE
CLOSING OF ANY TRANSACTION WHICH, SUBJECT TO THE PROVISIONS OF THIS
ARTICLE VIII, REQUIRES PRIOR NOTICE TO LENDER, BORROWER SHALL DELIVER TO LENDER
BORROWER’S CERTIFICATE DESCRIBING THE PROPOSED TRANSACTION AND STATING THAT SUCH
TRANSACTION IS PERMITTED BY THIS ARTICLE VIII, TOGETHER WITH ANY APPRAISAL OR
OTHER DOCUMENTS UPON WHICH SUCH BORROWER’S CERTIFICATE IS BASED.  IN ADDITION,
BORROWER SHALL PROVIDE LENDER WITH COPIES OF EXECUTED DEEDS, ASSIGNMENTS AND/OR
OTHER SIMILAR CLOSING DOCUMENTS WITHIN TEN (10) BUSINESS DAYS AFTER SUCH
CLOSING.


SECTION 8.7  LEASES.   


8.7.1  NEW LEASES AND LEASE MODIFICATIONS.  EXCEPT AS OTHERWISE PROVIDED IN
SECTION 8.7.2  OR SECTION 8.7.4, BORROWER SHALL NOT (A) ENTER INTO ANY LEASE OR
RENEW OR EXTEND AN EXISTING LEASE (UNLESS REQUIRED TO DO SO BY THE TERMS OF SUCH
LEASE) (A “NEW LEASE”), (B) CONSENT TO THE ASSIGNMENT OF ANY LEASE (UNLESS
REQUIRED TO DO SO BY THE TERMS OF SUCH LEASE) THAT RELEASES THE ORIGINAL TENANT
FROM ITS OBLIGATIONS UNDER THE LEASE, (C) MODIFY ANY LEASE (INCLUDING, WITHOUT
LIMITATION, ACCEPT A SURRENDER OF ANY PORTION OF THE PROPERTY SUBJECT TO A LEASE


 

90

--------------------------------------------------------------------------------

 

 


(UNLESS OTHERWISE REQUIRED BY LAW OR SUCH LEASE)), ALLOW A REDUCTION IN THE TERM
OF ANY LEASE OR A REDUCTION IN THE RENT PAYABLE UNDER ANY LEASE, CHANGE ANY
RENEWAL PROVISIONS OF ANY LEASE IN A MANNER MATERIALLY ADVERSE TO BORROWER OR
LENDER, MATERIALLY INCREASE THE OBLIGATIONS OF THE LANDLORD OR MATERIALLY
DECREASE THE OBLIGATIONS OF ANY TENANT, OR (D) TERMINATE ANY LEASE (ANY SUCH
ACTION REFERRED TO IN CLAUSES (B), (C) OR (D)  BEING REFERRED TO HEREIN AS A
“LEASE MODIFICATION”), IN EACH INSTANCE WITHOUT THE PRIOR WRITTEN CONSENT OF
LENDER (UNLESS SUCH LEASE MODIFICATION IS MADE PURSUANT TO AN EXPRESS RIGHT OF
TENANT PURSUANT TO THE TERMS OF THE RELATED LEASE), WHICH CONSENT SHALL NOT BE
UNREASONABLY WITHHELD, CONDITIONED OR DELAYED.  IN ADDITION, BORROWER MAY
REQUEST LENDER’S APPROVAL OF ANY MATERIAL CHANGE TO THE STANDARD FORM OF LEASE,
WHICH APPROVAL SHALL NOT BE UNREASONABLY WITHHELD.  EACH REQUEST FOR APPROVAL
AND CONSENT OF A NEW LEASE OR LEASE MODIFICATION OR MODIFICATION TO THE STANDARD
FORM OF LEASE SHALL CONTAIN A LEGEND IN CAPITALIZED BOLD LETTERS ON THE TOP OF
THE COVER PAGE STATING: “THIS IS A REQUEST FOR CONSENT TO A [NEW LEASE]  [LEASE
MODIFICATION]  [MODIFICATION OF STANDARD FORM OF LEASE].  LENDER’S RESPONSE IS
REQUESTED WITHIN TEN (10) BUSINESS DAYS.  LENDER’S FAILURE TO RESPOND WITHIN
SUCH TIME PERIOD SHALL RESULT IN LENDER’S CONSENT BEING DEEMED TO HAVE BEEN
GRANTED” AND BORROWER SHALL INCLUDE THE FOLLOWING DOCUMENTATION WITH SUCH
REQUEST: (A) THE NEW LEASE OR LEASE MODIFICATION, AS APPLICABLE, AND (B) ALL
OTHER MATERIALS REASONABLY NECESSARY IN ORDER FOR LENDER TO EVALUATE SUCH NEW
LEASE OR LEASE MODIFICATION.  IN THE EVENT THAT LENDER FAILS TO GRANT OR
WITHHOLD ITS APPROVAL AND CONSENT TO SUCH NEW LEASE, LEASE MODIFICATION, OR
MODIFICATION TO THE STANDARD FORM OF LEASE WITHIN SUCH TEN (10) BUSINESS DAY
PERIOD (AND, IN THE CASE OF A WITHHOLDING OF CONSENT, STATING THE GROUNDS
THEREFOR IN REASONABLE DETAIL), THEN LENDER’S APPROVAL AND CONSENT SHALL BE
DEEMED TO HAVE BEEN GRANTED.  IN ADDITION, BORROWER MAY, AT BORROWER’S OPTION,
PRIOR TO DELIVERING TO LENDER A DRAFT OF ANY SUCH NEW LEASE OR LEASE
MODIFICATION FOR LENDER’S APPROVAL, FIRST DELIVER TO LENDER FOR LENDER’S
APPROVAL A TERM SHEET SETTING FORTH THE MAJOR ECONOMIC AND OTHER BUSINESS TERMS
(THE “MATERIAL BUSINESS TERMS”) OF SUCH PROPOSED NEW LEASE OR LEASE
MODIFICATION, TOGETHER WITH ALL OTHER MATERIALS REASONABLY REQUESTED BY LENDER
IN ORDER TO EVALUATE SUCH MATERIAL BUSINESS TERMS.  EACH SUCH REQUEST FOR
APPROVAL AND CONSENT SHALL CONTAIN A LEGEND IN CAPITALIZED BOLD LETTERS ON THE
TOP OF THE COVER PAGE STATING: “THIS IS A REQUEST FOR CONSENT TO THE MATERIAL
BUSINESS TERMS FOR A [NEW LEASE]  [LEASE MODIFICATION].  LENDER’S RESPONSE IS
REQUESTED WITHIN TEN (10) BUSINESS DAYS.  LENDER’S FAILURE TO RESPOND WITHIN
SUCH TIME PERIOD SHALL RESULT IN LENDER’S CONSENT BEING DEEMED TO HAVE BEEN
GRANTED.” IN THE EVENT THAT LENDER FAILS TO GRANT OR WITHHOLD ITS APPROVAL AND
CONSENT TO SUCH MATERIAL BUSINESS TERMS WITHIN SUCH TEN (10) BUSINESS DAY PERIOD
(AND, IN THE CASE OF A WITHHOLDING OF CONSENT, STATING THE GROUNDS THEREFOR IN
REASONABLE DETAIL), THEN LENDER’S APPROVAL AND CONSENT SHALL BE DEEMED TO HAVE
BEEN GRANTED.  SUBJECT TO THE APPROVAL TIME PERIODS SET FORTH ABOVE WITH RESPECT
TO NEW LEASES AND LEASE MODIFICATIONS, SO LONG AS ANY NEW LEASE OR LEASE
MODIFICATION SUBMITTED TO LENDER FOR APPROVAL AND CONSENT (A) DOES NOT CONTAIN
MATERIAL BUSINESS TERMS WHICH DIFFER IN ANY MATERIAL ADVERSE RESPECT FROM THE
MATERIAL BUSINESS TERMS APPROVED BY LENDER AND (B) OTHERWISE DOES NOT CONTAIN
ANY LEASE TERMS WHICH DEVIATE MATERIALLY FROM THE TERMS OF THE STANDARD FORM OF
LEASE, LENDER’S CONSENT TO SUCH NEW LEASE OR LEASE MODIFICATION SHALL NOT BE
REQUIRED.


8.7.2  LEASING CONDITIONS.  SUBJECT TO THE TERMS OF THIS SECTION 8.7,  PROVIDED
NO EVENT OF DEFAULT SHALL HAVE OCCURRED AND BE CONTINUING, BORROWER MAY ENTER
INTO A NEW LEASE OR LEASE MODIFICATION, WITHOUT LENDER’S PRIOR WRITTEN CONSENT,
THAT SATISFIES EACH OF THE FOLLOWING


 

91

--------------------------------------------------------------------------------

 

 


CONDITIONS (AS EVIDENCED BY BORROWER’S CERTIFICATE DELIVERED TO LENDER WITHIN
ONE (1) WEEK AFTER BORROWER’S ENTRY INTO SUCH NEW LEASE OR LEASE MODIFICATION):

(A)                SUCH NEW LEASE OR LEASE MODIFICATION OTHER THAN A TERMINATION
OR SURRENDER (TO THE EXTENT IT RELATES TO A PROVISION IN THE STANDARD FORM
LEASE), AS APPLICABLE, IS WRITTEN ON EITHER (I) THE STANDARD FORM OF LEASE
ATTACHED HERETO AS EXHIBIT C  (THE “STANDARD FORM OF LEASE”), OR SUBSTANTIALLY
CONFORMS IN ALL MATERIAL RESPECTS TO THE TERMS THEREOF, WITH ONLY SUCH CHANGES
AS ARE COMMERCIALLY REASONABLE GIVEN THE THEN CURRENT MARKET CONDITIONS, NONE OF
WHICH CHANGES SHALL VARY (IN A MANNER MATERIALLY ADVERSE TO LENDER) THE
SUBORDINATION, ATTORNMENT AND NON‑DISTURBANCE PROVISIONS CONTAINED IN THE
STANDARD FORM OF LEASE, (II) THE STANDARD FORM OF LEASE OF A NATIONAL RETAILER,
OR (III) THE STANDARD FORM OF BRANCH LEASE FOR A NATIONAL OR REGIONAL BANK,
WHICH FORM OF LEASE SHALL, WITH RESPECT TO THE FORMS OF LEASE SET FORTH IN
CLAUSES (II) AND (III) OF THIS SECTION 8.7.2(A) SUBSTANTIALLY CONFORM IN ALL
MATERIAL RESPECTS TO THE TERMS OF SUCH FORM, WITH ONLY SUCH CHANGES AS ARE
COMMERCIALLY REASONABLE GIVEN THE THEN CURRENT MARKET CONDITIONS, NONE OF WHICH
CHANGES SHALL VARY (IN A MANNER MATERIALLY ADVERSE TO LENDER) THE SUBORDINATION,
ATTORNMENT AND NON‑DISTURBANCE PROVISIONS CONTAINED IN THE STANDARD FORM OF
LEASE;

(B)               WITH RESPECT TO A NEW LEASE OR LEASE MODIFICATION, THE
PREMISES DEMISED THEREUNDER ARE LESS THAN 75,000 NET RENTABLE SQUARE FEET OF THE
PROPERTY; PROVIDED, HOWEVER, THAT FOR PURPOSES OF DETERMINING THE NET RENTABLE
SQUARE FOOTAGE OF THE PREMISES DEMISED, (I) A “NEW LEASE” WITH A TENANT SHALL
INCLUDE AND AGGREGATE THE SQUARE FOOTAGE DEMISED PURSUANT TO SUCH NEW LEASE AND
(A) ANY EXISTING LEASE WITH SUCH TENANT OR ANY AFFILIATE OF SUCH TENANT AND (B)
ANY LEASE MODIFICATION WITH SUCH TENANT OR ANY AFFILIATE OF SUCH TENANT, AND
(II) A “LEASE MODIFICATION” WITH A TENANT SHALL INCLUDE AND AGGREGATE THE SQUARE
FOOTAGE DEMISED PURSUANT TO (A) THE LEASE BEING MODIFIED AND ANY OTHER EXISTING
LEASE WITH SUCH TENANT OR AN AFFILIATE OF SUCH TENANT AND (B) SUCH LEASE
MODIFICATION AND ANY OTHER LEASE MODIFICATION WITH SUCH TENANT OR ANY LEASE
MODIFICATION WITH AN AFFILIATE OF SUCH TENANT;

(C)                SUCH NEW LEASE OR, IF THE LEASE MODIFICATION IMPACTS THE
RENTS PAYABLE UNDER THE MODIFIED LEASE, SUCH LEASE MODIFICATION IS ON THEN
PREVAILING MARKET-RATE RENT, TERMS AND CONDITIONS FOR SIMILAR LEASES IN SIMILAR
BUILDINGS IN THE VICINITY OF THE PROPERTY;

(D)               “FIXED” OR “BASE” RENT UNDER SUCH NEW LEASE OR LEASE
MODIFICATION (TO THE EXTENT RENT IS ADDRESSED IN SUCH LEASE MODIFICATION), AS
APPLICABLE, IS AT A SUBSTANTIALLY CONSISTENT OR RISING LEVEL THROUGHOUT THE TERM
OF THE LEASE, OTHER THAN FOR (I) MARKET RATE “FREE RENT” PERIODS OR (II) TENANT
IMPROVEMENT AND TENANT INDUCEMENTS THAT EXCEED CURRENT MARKET CONDITIONS BUT ARE
AMORTIZED OVER A SHORTER TIME PERIOD THAN THE ENTIRE INITIAL TERM OF SUCH NEW
LEASE OR LEASE MODIFICATION, AS APPLICABLE;

(E)                SUCH NEW LEASE OR LEASE MODIFICATION TO THE EXTENT “USE” IS
ADDRESSED IN SUCH LEASE MODIFICATION, AS APPLICABLE, PROVIDES THAT THE PREMISES
DEMISED THEREBY CANNOT BE USED FOR ANY OF THE FOLLOWING USES: ANY PORNOGRAPHIC
OR OBSCENE PURPOSES, ANY COMMERCIAL SEX ESTABLISHMENT, ANY PORNOGRAPHIC,
OBSCENE, NUDE OR SEMI‑NUDE PERFORMANCES, MODELING OR SEXUAL CONDUCT OR ANY OTHER
USE THAT HAS OR COULD REASONABLY BE EXPECTED TO VIOLATE APPLICABLE LEGAL
REQUIREMENTS;

 

92

--------------------------------------------------------------------------------

 

 

(F)                SUCH NEW LEASE OR LEASE MODIFICATION, AS APPLICABLE, OTHER
THAN LEASE MODIFICATIONS RELATING TO LEASES IN EXISTENCE ON THE DATE HEREOF, IS
ON AN ARM’S LENGTH BASIS WITH A TENANT WHO IS NOT AN AFFILIATE OF BORROWER;

(G)               THE NEW LEASE OR LEASE MODIFICATION, AS APPLICABLE, SHALL NOT
ENTITLE ANY TENANT TO RECEIVE AND RETAIN PROCEEDS EXCEPT THOSE THAT MAY BE
SPECIFICALLY AWARDED TO IT IN CONDEMNATION PROCEEDINGS BECAUSE OF THE TAKING OF
ITS TRADE FIXTURES AND ITS LEASEHOLD IMPROVEMENTS WHICH HAVE NOT BECOME PART OF
THE PROPERTY AND SUCH BUSINESS LOSS AS TENANT MAY SPECIFICALLY AND SEPARATELY
ESTABLISH;

(H)               THE NEW LEASE OR LEASE MODIFICATION, AS APPLICABLE, SHALL NOT
CAUSE BORROWER TO BE IN DEFAULT OF ANY “CO-TENANCY”, OR OTHER RESTRICTION
CONTAINED IN ANY OTHER LEASE AT THE PROPERTY THAT PERMITS ANY TENANT TO
TERMINATE ITS LEASE OR REDUCE THE AMOUNT OF RENT PAYABLE UNDER ITS LEASE;

(I)                 THE NEW LEASE OR LEASE MODIFICATION, AS APPLICABLE, SHALL
NOT CONTAIN AN OPTION IN FAVOR OF TENANT TO ACQUIRE ALL OR ANY PORTION OF THE
PROPERTY; AND

(J)                 THE NEW LEASE OR LEASE MODIFICATION, AS APPLICABLE,
SATISFIES THE REQUIREMENTS OF SECTIONS 8.7.7  AND 8.7.8. 


8.7.3  DELIVERY OF NEW LEASE OR LEASE MODIFICATION.  WITHIN ONE (1) WEEK
FOLLOWING THE EXECUTION OF ANY NEW LEASE OR LEASE MODIFICATION, AS APPLICABLE,
BORROWER SHALL DELIVER TO LENDER A COPY OF THE EXECUTED LEASE AND AN ADDITIONAL
COPY MARKED TO SHOW ALL CHANGES FROM THE STANDARD FORM OF LEASE.


 


8.7.4  LEASE AMENDMENTS AND TERMINATIONS.   

(A)                BORROWER AGREES THAT IT SHALL NOT HAVE THE RIGHT OR POWER, AS
AGAINST LENDER WITHOUT ITS CONSENT, TO CANCEL, ABRIDGE, AMEND OR OTHERWISE
MODIFY ANY LEASE UNLESS SUCH MODIFICATION COMPLIES WITH THIS SECTION 8.7. 
NOTWITHSTANDING ANYTHING HEREIN TO THE CONTRARY, NO CONSENT OF LENDER SHALL BE
REQUIRED FOR ANY AMENDMENT REFLECTING THE TENANT’S UNILATERAL EXERCISE OF A
RENEWAL OR EXPANSION OR TERMINATION OPTION SET FORTH IN ITS LEASE AS OF THE DATE
HEREOF OR A LEASE OR LEASE MODIFICATION SUBSEQUENTLY APPROVED OR OTHERWISE
ENTERED INTO IN ACCORDANCE WITH THE TERMS HEREOF AND ANY SUCH AMENDMENT SHALL
NOT BE DEEMED A LEASE MODIFICATION FOR ANY PURPOSE HEREOF.

(B)               NOTWITHSTANDING ANYTHING CONTAINED HEREIN TO THE CONTRARY,
BORROWER SHALL HAVE THE RIGHT TO TERMINATE ANY LEASE AND NO CONSENT OF LENDER
SHALL BE REQUIRED IN RESPECT OF SUCH TERMINATION, PROVIDED  THAT (I) BORROWER IS
SIMULTANEOUSLY REPLACING SUCH TERMINATED LEASE WITH A LEASE (FOR ALL OR
SUBSTANTIALLY ALL OF THE SPACE WHICH WAS COVERED BY THE LEASE BEING TERMINATED)
THAT EITHER (X) HAS BEEN APPROVED OR DEEMED APPROVED BY LENDER IF REQUIRED IN
ACCORDANCE WITH THIS SECTION 8.7 OR (Y) OTHERWISE MEETS THE REQUIREMENTS OF THIS
SECTION 8.7, OR (II) THE APPLICABLE TENANT IS IN DEFAULT THEREUNDER BEYOND ANY
APPLICABLE NOTICE AND GRACE PERIODS.


8.7.5  SECURITY DEPOSITS.  ALL SECURITY OR OTHER DEPOSITS OF TENANTS OF THE
PROPERTY SHALL BE HELD IN ACCORDANCE WITH APPLICABLE LEGAL REQUIREMENTS.  WITHIN
TEN (10) BUSINESS DAYS

93

--------------------------------------------------------------------------------

 

 


AFTER WRITTEN REQUEST BY LENDER, SUCH REQUEST NOT TO OCCUR MORE THAN TWICE A
YEAR IN THE ABSENCE OF AN EXISTING EVENT OF DEFAULT, BORROWER SHALL FURNISH TO
LENDER A STATEMENT OF ALL LEASE SECURITIES DEPOSITED WITH BORROWER BY THE
TENANTS AND THE LOCATION AND ACCOUNT NUMBER OF THE ACCOUNT IN WHICH SUCH
SECURITY DEPOSITS ARE HELD.  SCHEDULE 8.7.5  CONTAINS A TRUE, CORRECT AND
COMPLETE LIST OF ALL SECURITY DEPOSITS AND THE AMOUNTS THEREOF, CURRENTLY IN
BORROWER’S POSSESSION AND THE LOCATION THEREOF.


8.7.6  NO DEFAULT UNDER LEASES.  BORROWER SHALL (A) PROMPTLY PERFORM AND OBSERVE
ALL OF THE MATERIAL TERMS, COVENANTS AND CONDITIONS REQUIRED TO BE PERFORMED AND
OBSERVED BY BORROWER UNDER THE LEASES, (B) EXERCISE, WITHIN FIFTEEN (15)
BUSINESS DAYS AFTER A WRITTEN REQUEST BY LENDER MADE NOT MORE THAN ONE (1) TIME
IN ANY EIGHTEEN (18) MONTH PERIOD, ANY RIGHT TO REQUEST FROM THE TENANT UNDER
ANY LEASE A CERTIFICATE WITH RESPECT TO THE STATUS THEREOF, AND (C) NOT COLLECT
ANY OF THE RENTS MORE THAN ONE (1) MONTH IN ADVANCE (EXCEPT THAT BORROWER MAY
COLLECT SUCH SECURITY DEPOSITS AND LAST MONTH’S RENTS AS ARE PERMITTED BY LEGAL
REQUIREMENTS AND ARE COMMERCIALLY REASONABLE IN THE PREVAILING MARKET AND
COLLECT OTHER CHARGES IN ACCORDANCE WITH THE TERMS OF EACH LEASE).


8.7.7  SUBORDINATION.   SUBJECT TO SECTION 8.7.9, ALL LEASE MODIFICATIONS AND
NEW LEASES ENTERED INTO BY BORROWER AFTER THE DATE HEREOF SHALL BE SUBJECT AND
SUBORDINATE TO THIS AGREEMENT AND THE MORTGAGE (THROUGH A SUBORDINATION
PROVISION CONTAINED IN SUCH LEASE OR OTHERWISE) AND SHALL PROVIDE THAT THE
PERSON HOLDING ANY RIGHTS THEREUNDER SHALL ATTORN TO LENDER OR ANY OTHER PERSON
SUCCEEDING TO THE INTERESTS OF LENDER UPON THE EXERCISE OF ITS REMEDIES
HEREUNDER OR ANY TRANSFER IN LIEU THEREOF ON THE TERMS SET FORTH IN THIS SECTION
8.7. 


8.7.8  ATTORNMENT.   SUBJECT TO SECTION 8.7.9, EACH LEASE MODIFIED BY A LEASE
MODIFICATION AND EACH NEW LEASE ENTERED INTO BY BORROWER FROM AND AFTER THE DATE
HEREOF SHALL PROVIDE THAT IN THE EVENT OF THE ENFORCEMENT BY LENDER OF ANY
REMEDY UNDER THIS AGREEMENT OR THE MORTGAGE, THE TENANT UNDER SUCH LEASE SHALL,
AT THE OPTION OF LENDER OR OF ANY OTHER PERSON SUCCEEDING TO THE INTEREST OF
LENDER AS A RESULT OF SUCH ENFORCEMENT, ATTORN TO LENDER OR TO SUCH PERSON AND
SHALL RECOGNIZE LENDER OR SUCH SUCCESSOR‑IN‑INTEREST AS LESSOR UNDER SUCH
LEASE.  EACH SUCH NEW LEASE SHALL ALSO PROVIDE THAT, UPON THE REASONABLE REQUEST
BY LENDER OR SUCH SUCCESSOR‑IN‑INTEREST, THE TENANT SHALL EXECUTE AND DELIVER AN
INSTRUMENT OR INSTRUMENTS CONFIRMING SUCH ATTORNMENT.


8.7.9  NON‑DISTURBANCE AGREEMENTS.  LENDER SHALL ENTER INTO, AND, IF REQUIRED BY
APPLICABLE LAW IN ORDER TO PROVIDE CONSTRUCTIVE NOTICE OR IF REQUESTED BY ANY
TENANT, RECORD IN THE COUNTY WHERE THE PROPERTY IS LOCATED, A SUBORDINATION,
NON‑DISTURBANCE AND ATTORNMENT AGREEMENT, IN FORM AND SUBSTANCE SUBSTANTIALLY
SIMILAR TO THE FORM ATTACHED HERETO AS EXHIBIT D  (A “NON-DISTURBANCE
AGREEMENT”), WITH ANY TENANT ENTERING INTO A NEW LEASE, OR A LEASE MODIFICATION
AND WHOSE SPACE IS NOT IRREGULAR IN ITS CONFIGURATION (I.E., THE BALANCE OF ANY
FLOOR IS REASONABLY REGULAR IN SHAPE, SUITABLE FOR NORMAL RENTAL PURPOSES AND
CONFIGURED IN A COMMERCIALLY REASONABLE MANNER TO ENABLE THE DEMISING OF SUCH
SPACE IN A MANNER WHICH SHALL NOT UNREASONABLY INHIBIT THE MARKETABILITY OF THE
LEASING OF SUCH SPACE) FOR WHICH LENDER’S PRIOR WRITTEN CONSENT HAS BEEN
OBTAINED OR DEEMED OBTAINED, OR FOR WHICH LENDER’S PRIOR WRITTEN CONSENT WAS NOT
REQUIRED, WITHIN TEN (10) BUSINESS DAYS AFTER WRITTEN REQUEST THEREFOR BY
BORROWER.  ALL REASONABLE THIRD-PARTY COSTS AND EXPENSES INCURRED BY LENDER IN
CONNECTION WITH THE NEGOTIATION, PREPARATION, EXECUTION, DELIVERY AND
RECORDATION OF ANY NON‑DISTURBANCE AGREEMENT, INCLUDING, WITHOUT LIMITATION,
REASONABLE ATTORNEYS’ FEES AND DISBURSEMENTS, SHALL BE PAID BY BORROWER.


 

94

--------------------------------------------------------------------------------

 

 


 


SECTION 8.8  CONDOMINIUM. 


8.8.1  CREATION OF CONDOMINIUM.  PROVIDED NO EVENT OF DEFAULT IS CONTINUING, AND
BORROWER IS OTHERWISE IN COMPLIANCE WITH THE TERMS AND COVENANTS OF THIS SECTION
8.8, BORROWER MAY CREATE A CONDOMINIUM (THE “CONDOMINIUM”) PURSUANT TO WHICH THE
PROPERTY SHALL BE DIVIDED INTO A RETAIL UNIT AND A RESIDENTIAL UNIT, BOTH AS
DEFINED BELOW.  THE “RETAIL UNIT” SHALL BE COMPRISED OF THE CURRENT IMPROVEMENTS
LESS SUCH PORTION AS IS NEEDED FOR COMMON ELEMENTS (PROVIDED THAT IN NO EVENT
SHALL SUCH COMMON ELEMENTS ENCOMPASS SPACE LEASED TO TENANTS WITHOUT LENDER’S
PRIOR WRITTEN CONSENT) (THE “COMMON ELEMENTS”).  THE “RESIDENTIAL UNIT” SHALL BE
COMPRISED OF CERTAIN DEVELOPMENT RIGHTS CURRENTLY APPURTENANT TO THE PROPERTY
AND ANY IMPROVEMENTS CONSTRUCTED USING THOSE DEVELOPMENT RIGHTS AND THE PORTION
OF THE CURRENT IMPROVEMENTS DEDICATED FOR THE RESIDENTIAL UNIT LOBBY AND
ELEVATOR CORE LESS THE COMMON ELEMENTS. 


8.8.2  RELEASE FROM MORTGAGE. BORROWER MAY OBTAIN THE RELEASE OF THE RESIDENTIAL
UNIT (AND THE COMMON ELEMENTS) FROM THE LIEN OF THE MORTGAGE AND THE OTHER LOAN
DOCUMENTS (WITHOUT ANY REPAYMENT OF ANY PORTION OF THE LOAN OR PAYMENT OF ANY
FEES EXCEPT AS SET FORTH HEREIN), UPON SATISFACTION OF THE FOLLOWING TERMS AND
CONDITIONS: (I) NO EVENT OF DEFAULT SHALL BE CONTINUING, (II) BORROWER SHALL
DISTRIBUTE OR OTHERWISE CONVEY TO AN AFFILIATE OR ANY THIRD PARTY THE
RESIDENTIAL UNIT SO AS TO MAINTAIN BORROWER’S EXISTENCE AS A SINGLE PURPOSE
ENTITY (E.G., TO A PERSON THAT IS NOT A SUBSIDIARY OF THE BORROWER), (III) EACH
OF THE RESIDENTIAL UNIT AND RETAIL UNIT SHALL BE A SEPARATE TAX LOT AND ZONING
PARCEL, (IV) THE RETAIL UNIT SHALL BE IN COMPLIANCE IN ALL MATERIAL RESPECTS
WITH ALL APPLICABLE ZONING AND BUILDING CODES AND REGULATIONS AND ALL OTHER
LEGAL REQUIREMENTS, (V) LENDER SHALL HAVE REVIEWED AND REASONABLY APPROVED THE
DECLARATION OF CONDOMINIUM AND RELATED DOCUMENTS (COLLECTIVELY, THE “CONDO
DOCUMENTS”), WHICH CONDO DOCUMENTS SHALL BE DELIVERED TO LENDER FOR SUCH REVIEW
AND APPROVAL NOT LESS THAN THIRTY (30) DAYS PRIOR TO THE DATE SUCH RELEASE IS
SOUGHT, (VI) BORROWER SHALL HAVE EXECUTED AND DELIVERED SUCH AMENDMENTS TO THE
LOAN DOCUMENTS AS LENDER SHALL REASONABLY REQUIRE TO REFLECT SUCH CONDOMINIUM
STRUCTURE, AS WELL AS SUCH TITLE INSURANCE ENDORSEMENTS AND LEGAL OPINIONS AS
LENDER SHALL REASONABLY REQUIRE, (VII) BORROWER SHALL HAVE EXECUTED AND/OR
DELIVERED SUCH OTHER ITEMS AS LENDER SHALL REASONABLY REQUIRE IN CONNECTION
THEREWITH (PROVIDED THAT SUCH ITEMS SHALL NOT IMPAIR IN ANY MATERIAL RESPECT
BORROWER’S RIGHT TO EFFECT THE RELEASE OF THE RESIDENTIAL UNIT AND THE COMMON
ELEMENTS FROM THE LIEN OF THE MORTGAGE AND THE OTHER LOAN DOCUMENTS OR TO
ESTABLISH THE CONDOMINIUM, OR IMPOSE MATERIAL OBLIGATIONS ON BORROWER OR ANY OF
ITS AFFILIATES AS A CONDITION TO SUCH RELEASE OR ESTABLISHMENT); (VIII) THE
DEVELOPMENT AND CONSTRUCTION OF THE CONDOMINIUM SHALL AT ALL TIMES BE IN STRICT
COMPLIANCE WITH THE NOTICE OF SATISFACTION AND THE RESTRICTIVE DECLARATION
REFERENCED THEREIN; AND (IX) BORROWER SHALL HAVE PAID ALL OF LENDER’S REASONABLE
COSTS AND EXPENSES, INCLUDING, WITHOUT LIMITATION, REASONABLE ATTORNEY’S FEES,
IN CONNECTION WITH LENDER’S REVIEW AND APPROVAL OF EACH OF THE FOREGOING ITEMS. 
UPON SATISFACTION OF EACH OF THE FOREGOING CONDITIONS, LENDER SHALL EXECUTE AND
DELIVER TO BORROWER SUCH DOCUMENTS AS SHALL BE REASONABLY REQUIRED TO
SUBORDINATE THE LIEN OF THE MORTGAGE TO THE CONDO DOCUMENTS.


 

95

--------------------------------------------------------------------------------

 

 


8.8.3  DEVELOPMENT AND CONSTRUCTION.   AT ANY TIME AFTER THE RELEASE OF THE
RESIDENTIAL UNIT IN ACCORDANCE WITH SECTION 8.8.2 ABOVE, THE OWNER THEREOF SHALL
BE PERMITTED TO CONSTRUCT AND DEVELOP THE RESIDENTIAL UNIT, PROVIDED  (A) THAT
LIABILITY AND PROPERTY INSURANCE REASONABLY REQUIRED BY LENDER SHALL BE IN PLACE
IN CONNECTION WITH SUCH CONSTRUCTION AND DEVELOPMENT, (B) LENDER SHALL RECEIVE
EVIDENCE REASONABLY SATISFACTORY TO IT THAT (1) ADEQUATE SAFETY PROTECTIONS ARE
IN PLACE FOR ANY TENANTS OF THE RETAIL UNIT, THEIR CUSTOMERS AND THE PUBLIC,
INCLUDING, IF NECESSARY, COVERED WALKWAYS, (2) CONSTRUCTION OF THE RESIDENTIAL
UNIT WILL NOT UNREASONABLY INTERFERE WITH THE USE OF THE PROPERTY, (3) THERE
SHALL NOT BE ANY MATERIAL ABATEMENT OR DIMINUTION OF RENTS PAYABLE BY TENANTS AT
THE PROPERTY AS A DIRECT RESULT OF SUCH CONSTRUCTION AND DEVELOPMENT, (4) THE
PERSON CONSTRUCTING AND DEVELOPING THE RESIDENTIAL UNIT SHALL HAVE SUFFICIENT
FUNDS (DEBT AND/OR EQUITY) TO COMPLETE SUCH CONSTRUCTION AND DEVELOPMENT, (5)
BORROWER SHALL NOT HAVE ANY OBLIGATION AS “SPONSOR” UNDER ANY OFFERING PLAN OR
SIMILAR DOCUMENT, AND (6) ADEQUATE PEDESTRIAN AND VEHICULAR INGRESS AND EGRESS
EXISTS FOR THE USE AND OPERATION OF THE RETAIL UNIT AND (C) TO THE EXTENT NOT
CONTAINED IN THE CONDO DOCUMENTS, REASONABLE AND CUSTOMARY EASEMENTS ARE IN
PLACE BETWEEN THE RESIDENTIAL UNIT AND THE RETAIL UNIT.


ARTICLE IX

MAINTENANCE OF PROPERTY; ALTERATIONS


SECTION 9.1  MAINTENANCE OF PROPERTY.  BORROWER (A) SHALL KEEP AND MAINTAIN, OR
CAUSE TO BE KEPT AND MAINTAINED, THE PROPERTY AND EVERY PART THEREOF IN GOOD
CONDITION AND REPAIR IN ACCORDANCE WITH REASONABLE MARKET PRACTICE FOR A
PROPERTY OF ITS NATURE, SUBJECT TO ORDINARY WEAR AND TEAR, AND, SUBJECT TO
EXCUSABLE DELAY AND THE PROVISIONS OF THIS AGREEMENT WITH RESPECT TO DAMAGE OR
DESTRUCTION CAUSED BY CASUALTY EVENTS OR TAKINGS AND (B) SHALL NOT PERMIT OR
COMMIT ANY INTENTIONAL WASTE, IMPAIRMENT, OR DETERIORATION OF ANY PORTION OF THE
PROPERTY IN ANY MATERIAL RESPECT.  BORROWER FURTHER COVENANTS TO DO ALL OTHER
ACTS WHICH FROM THE CHARACTER OR USE OF THE PROPERTY MAY BE REASONABLY NECESSARY
TO PROTECT THE SECURITY HEREOF IN ALL MATERIAL RESPECTS, THE SPECIFIC
ENUMERATIONS HEREIN NOT EXCLUDING THE GENERAL.  BORROWER SHALL NOT REMOVE OR
DEMOLISH ANY IMPROVEMENT ON THE PROPERTY EXCEPT AS THE SAME MAY BE NECESSARY IN
CONNECTION WITH AN ALTERATION OR A RESTORATION IN CONNECTION WITH A TAKING OR
CASUALTY, OR AS OTHERWISE PERMITTED HEREIN OR IN ANY OTHER LOAN DOCUMENT, IN
EACH CASE IN ACCORDANCE WITH THE TERMS AND CONDITIONS HEREOF.


SECTION 9.2  CONDITIONS TO ALTERATION.  LENDER’S PRIOR APPROVAL, WHICH SHALL NOT
BE UNREASONABLY WITHHELD, CONDITIONED OR DELAYED, SHALL BE REQUIRED IN
CONNECTION WITH ANY ALTERATION, IMPROVEMENT, DEMOLITION OR REMOVAL OF THE
PROPERTY OR ANY PORTION THEREOF (ANY SUCH ALTERATION, IMPROVEMENT, DEMOLITION OR
REMOVAL, AN “ALTERATION”) THAT IS A MATERIAL ALTERATION; PROVIDED THAT LENDER’S
APPROVAL SHALL NOT BE REQUIRED WITH RESPECT TO (AND THE COST OF ALTERATIONS
DESCRIBED IN EITHER OF THE FOLLOWING CLAUSE (A) OR (B) SHALL BE EXCLUDED FOR
PURPOSES OF DETERMINING WHETHER THE SAME, EITHER ALONE OR WHEN AGGREGATED WITH
OTHER ALTERATIONS, EXCEED THE THRESHOLD AMOUNT) (A) TENANT IMPROVEMENT WORK TO
BE PERFORMED PURSUANT TO ANY LEASE EXISTING AS OF THE DATE HEREOF OR ANY NEW
LEASE OR LEASE MODIFICATION ENTERED INTO IN ACCORDANCE WITH THIS AGREEMENT OR
(B) ANY ALTERATION REQUIRED BY APPLICABLE LEGAL REQUIREMENTS.  ALL ALTERATIONS
MUST BE UNDERTAKEN IN ACCORDANCE WITH THE APPLICABLE PROVISIONS OF THIS
AGREEMENT AND THE OTHER LOAN DOCUMENTS, AS WELL AS THE PROVISIONS OF THE
LEASES.  ANY MATERIAL ALTERATION

96

--------------------------------------------------------------------------------

 

 


SHALL BE CONDUCTED UNDER THE SUPERVISION OF AN INDEPENDENT ARCHITECT OR
BORROWER’S ARCHITECT.  IN CONNECTION WITH ANY MATERIAL ALTERATION, BORROWER
SHALL DELIVER TO LENDER DETAILED PLANS AND SPECIFICATIONS (IT BEING AGREED THAT
THE FORMAT AND INFORMATION CONTAINED IN ANY PLANS AND SPECIFICATIONS SUBMITTED
TO A GOVERNMENTAL AUTHORITY IN CONNECTION WITH SUCH ALTERATION SHALL BE AN
ACCEPTABLE FORMAT AND DETAIL WITH RESPECT TO LENDER’S APPROVAL REQUIRED
HEREUNDER AND COST ESTIMATES THEREFOR, PREPARED BY AN INDEPENDENT ARCHITECT OR
BORROWER’S ARCHITECT, WHICH PLANS AND SPECIFICATIONS (IF RELATING TO ALTERATIONS
REQUIRING LENDER’S APPROVAL HEREUNDER) SHALL BE APPROVED BY LENDER, WHICH
APPROVAL SHALL NOT BE UNREASONABLY WITHHELD, CONDITIONED OR DELAYED.  SUCH PLANS
AND SPECIFICATIONS MAY BE REVISED AT ANY TIME AND FROM TIME TO TIME BY AN
INDEPENDENT ARCHITECT OR BORROWER’S ARCHITECT PROVIDED THAT MATERIAL REVISIONS
OF SUCH PLANS AND SPECIFICATIONS (IF RELATING TO ALTERATIONS REQUIRING LENDER’S
APPROVAL HEREUNDER) ARE FILED WITH, AND APPROVED BY, LENDER, WHICH APPROVAL
SHALL NOT BE UNREASONABLY WITHHELD OR DELAYED.  ALL WORK DONE IN CONNECTION WITH
ANY ALTERATION SHALL BE PERFORMED IN ALL MATERIAL RESPECTS WITH DUE DILIGENCE IN
A GOOD AND WORKMANLIKE MANNER, ALL MATERIALS USED IN CONNECTION WITH ANY
ALTERATION SHALL NOT BE LESS THAN THE STANDARD OF QUALITY OF THE MATERIALS
CURRENTLY USED AT THE PROPERTY AND ALL MATERIALS USED SHALL BE IN ACCORDANCE
WITH ALL APPLICABLE MATERIAL LEGAL REQUIREMENTS AND INSURANCE REQUIREMENTS.  ANY
REQUEST FOR APPROVAL OF LENDER PURSUANT TO THIS SECTION 9.2 OR SECTION 9.3 SHALL
BE DELIVERED TO LENDER TOGETHER WITH ALL OTHER MATERIALS REASONABLY REQUESTED BY
LENDER IN ORDER TO EVALUATE SUCH REQUEST AND THE TIME PERIOD SPECIFIED BELOW
SHALL NOT COMMENCE UNTIL LENDER HAS RECEIVED ALL OF SUCH OTHER MATERIALS.  EACH
SUCH REQUEST FOR APPROVAL SHALL CONTAIN A LEGEND IN CAPITALIZED BOLD LETTERS ON
THE TOP OF THE FIRST PAGE STATING: “THIS IS A REQUEST FOR LENDER’S CONSENT. 
LENDER’S RESPONSE IS REQUESTED WITHIN TEN (10) BUSINESS DAYS.  LENDER’S FAILURE
TO RESPOND WITHIN SUCH TIME PERIOD SHALL RESULT IN LENDER’S CONSENT BEING DEEMED
TO HAVE BEEN GRANTED.”  IN THE EVENT THAT LENDER FAILS TO GRANT OR WITHHOLD ITS
APPROVAL TO SUCH REQUEST WITHIN SUCH TEN (10) BUSINESS DAY PERIOD, THEN LENDER’S
APPROVAL SHALL BE DEEMED TO HAVE BEEN GRANTED.


SECTION 9.3  COSTS OF ALTERATION.  (A) NOTWITHSTANDING ANYTHING TO THE CONTRARY
CONTAINED IN THIS ARTICLE IX  (BUT SUBJECT TO THE PROVISO IN THE FIRST SENTENCE
OF SECTION 9.2), NO MATERIAL ALTERATION OR ALTERATION, THE UNPAID COST OF WHICH
WHEN AGGREGATED WITH THE UNPAID COST OF ALL OTHER ALTERATIONS (OTHER THAN
MATERIAL ALTERATIONS) THEN BEING UNDERTAKEN BY BORROWER (EXCLUSIVE OF
ALTERATIONS BEING DIRECTLY PAID FOR BY TENANTS AT THE PROPERTY) EXCEEDS THE
THRESHOLD AMOUNT, SHALL BE PERFORMED BY OR ON BEHALF OF BORROWER UNLESS BORROWER
SHALL HAVE DELIVERED TO LENDER CASH OR CASH EQUIVALENTS AND/OR A LETTER OF
CREDIT AS SECURITY IN ALL CASES IN AN AMOUNT NOT LESS THAN THE ESTIMATED UNPAID
COST OF (I) SUCH MATERIAL ALTERATION OR OTHER ALTERATION, AS APPLICABLE AND AS
SET FORTH IN THE INDEPENDENT ARCHITECT’S OR BORROWER’S ARCHITECT’S WRITTEN
ESTIMATE, LESS  (II) THE THRESHOLD AMOUNT AND LESS  SUCH AMOUNTS AS ARE IN THE
RESERVE ACCOUNT WHICH RELATE TO SUCH WORK (IF ANY), OR OTHER ASSURANCES
REASONABLY ACCEPTABLE TO LENDER OF BORROWER’S ABILITY TO COMPLETE AND PAY FOR
SUCH ALTERATIONS.  IN ADDITION TO PAYMENT OR REIMBURSEMENT FROM TIME TO TIME OF
BORROWER’S EXPENSES INCURRED IN CONNECTION WITH ANY MATERIAL ALTERATION OR OTHER
ALTERATION, THE AMOUNT OF SUCH SECURITY (IF ANY) SHALL BE REDUCED ON ANY GIVEN
DATE TO THE INDEPENDENT ARCHITECT’S OR BORROWER’S ARCHITECT’S WRITTEN ESTIMATE
OF THE COST TO COMPLETE SUCH MATERIAL ALTERATION OR ALTERATION (INCLUDING ANY
RETAINAGES), FREE AND CLEAR OF LIENS, OTHER THAN PERMITTED ENCUMBRANCES LESS 
THE THRESHOLD AMOUNT AND LESS  SUCH AMOUNTS AS ARE IN THE RESERVE ACCOUNT WHICH
RELATE TO SUCH WORK (IF ANY).  IN THE EVENT THAT ANY MATERIAL ALTERATION OR
ALTERATION SHALL BE MADE IN CONJUNCTION WITH ANY RESTORATION WITH RESPECT TO
WHICH BORROWER SHALL BE ENTITLED TO WITHDRAW PROCEEDS PURSUANT TO SECTION 6.2,
THE AMOUNT OF THE CASH OR CASH

97

--------------------------------------------------------------------------------

 

 





EQUIVALENTS AND/OR LETTER OF CREDIT TO BE FURNISHED PURSUANT HERETO (IF ANY)
NEED NOT EXCEED THE AGGREGATE COST OF SUCH RESTORATION AND SUCH MATERIAL
ALTERATION OR ALTERATION (AS ESTIMATED BY THE INDEPENDENT ARCHITECT OR
BORROWER’S ARCHITECT), LESS  (I) THE AMOUNT OF ANY PROCEEDS WHICH BORROWER MAY
BE ENTITLED TO WITHDRAW PURSUANT TO SECTION 6.2 AND ARE HELD BY LENDER IN
ACCORDANCE WITH SECTION 6.2. AND (II) THE THRESHOLD AMOUNT.

 

(B)               DISBURSEMENT OF CASH OR CASH EQUIVALENTS (IF ANY) HELD BY
LENDER OR REDUCTION OF ANY LETTER OF CREDIT (IF ANY) HELD BY LENDER FOR PAYMENT
OR REIMBURSEMENT OF BORROWER’S EXPENSES INCURRED WITH RESPECT TO ANY MATERIAL
ALTERATION OR ALTERATION SHALL BE UPON THE TERMS AND SUBJECT TO THE CONDITIONS
SET FORTH IN THE SUB‑PARAGRAPHS BELOW (BUT NOT MORE FREQUENTLY THAN ONCE IN ANY
CALENDAR MONTH):

(I)                 THERE SHALL BE NO CONTINUING EVENT OF DEFAULT OR MONETARY
DEFAULT;

(II)               IF, AT ANY TIME, THE ESTIMATED REMAINING COST OF SUCH
MATERIAL ALTERATION OR ALTERATION (AS ESTIMATED BY THE INDEPENDENT ARCHITECT OR
BORROWER’S ARCHITECT REFERRED TO IN SUB‑PARAGRAPH (III) BELOW) WHICH EXCEEDS THE
THRESHOLD AMOUNT SHALL EXCEED THE SUM OF THE CASH OR CASH EQUIVALENTS AND/OR
LETTER OF CREDIT FURNISHED PURSUANT HERETO AND SUCH AMOUNTS AS ARE IN THE
RESERVE ACCOUNT WHICH RELATE TO SUCH WORK (THE AMOUNT OF SUCH EXCESS, AN
“ALTERATION DEFICIENCY”) AND FOR SO LONG AS AN ALTERATION DEFICIENCY SHALL
EXIST, LENDER SHALL NOT BE REQUIRED TO MAKE ANY DISBURSEMENT TO BORROWER UNTIL
BORROWER, AT ITS ELECTION, EITHER DEPOSITS WITH OR DELIVERS TO LENDER (A) CASH
OR CASH EQUIVALENTS AND/OR A LETTER OR LETTERS OF CREDIT IN AN AMOUNT EQUAL TO
THE ALTERATION DEFICIENCY, OR (B) SUCH OTHER EVIDENCE OF BORROWER’S ABILITY TO
MEET SUCH EXCESS COSTS AS SHALL BE REASONABLY SATISFACTORY TO LENDER;

(III)             EACH OF LENDER AND THE INDEPENDENT ARCHITECT OR BORROWER’S
ARCHITECT SHALL HAVE REASONABLY APPROVED THE PLANS AND SPECIFICATIONS FOR THE
MATERIAL ALTERATION AND ANY MATERIAL CHANGE ORDERS IN CONNECTION WITH SUCH PLANS
AND SPECIFICATIONS;

(IV)             LENDER SHALL, WITHIN A REASONABLE PERIOD OF TIME PRIOR TO
BORROWER’S REQUEST FOR DISBURSEMENT, BE FURNISHED WITH AN ESTIMATE OF THE
REMAINING COST OF THE MATERIAL ALTERATION OR ALTERATION ACCOMPANIED BY AN
INDEPENDENT ARCHITECT’S OR BORROWER’S ARCHITECT’S CERTIFICATION AS TO SUCH
REMAINING COSTS;

(V)               BORROWER SHALL DELIVER TO LENDER NOT LESS THAN FIVE (5) DAYS
PRIOR TO THE APPLICATION FOR SUCH PAYMENT A BORROWER’S CERTIFICATE REQUESTING
SUCH PAYMENT, REIMBURSEMENT OR REDUCTION AND DESCRIBING THE PORTION OF THE
MATERIAL ALTERATION OR ALTERATION PERFORMED THAT IS THE SUBJECT OF SUCH REQUEST,
THE PARTIES THAT PERFORMED SUCH PORTION OF THE MATERIAL ALTERATION OR ALTERATION
AND THE ACTUAL COST THEREOF, AND ALSO CERTIFYING THAT SUCH PORTION OF THE
MATERIAL ALTERATION OR ALTERATION AND MATERIALS ARE OR, UPON DISBURSEMENT OF THE
PAYMENT REQUESTED TO THE PARTIES ENTITLED THERETO, WILL BE FREE AND CLEAR OF
LIENS OTHER THAN PERMITTED ENCUMBRANCES; AND

 

98

--------------------------------------------------------------------------------

 

 

(VI)             BORROWER SHALL ALSO DELIVER TO LENDER EVIDENCE REASONABLY
SATISFACTORY TO LENDER THAT (A) ALL MATERIALS INSTALLED AND WORK AND LABOR
PERFORMED IN CONNECTION WITH SUCH PORTION OF THE MATERIAL ALTERATION OR
ALTERATION HAVE BEEN PAID FOR IN FULL OR WILL BE PAID FOR FROM SUCH DISBURSEMENT
AND (B) THERE EXIST NO NOTICES OF PENDENCY, STOP ORDERS, MECHANIC’S LIENS OR
NOTICES OF INTENTION TO FILE SAME (UNLESS THE SAME IS REQUIRED BY STATE LAW AS A
CONDITION TO THE PAYMENT OF A CONTRACT) OR ANY LIENS OR ENCUMBRANCES OF ANY
NATURE WHATSOEVER ON THE PROPERTY ARISING OUT OF THE PORTION OF THE MATERIAL
ALTERATION OR ALTERATION, OTHER THAN PERMITTED ENCUMBRANCES.

(C)                AT ANY TIME AFTER SUBSTANTIAL COMPLETION OF ANY MATERIAL
ALTERATION OR OTHER ALTERATION IN RESPECT OF WHICH CASH OR CASH EQUIVALENTS
AND/OR A LETTER OF CREDIT IS DEPOSITED PURSUANT HERETO, THE WHOLE BALANCE OF ANY
CASH OR CASH EQUIVALENTS SO DEPOSITED BY BORROWER WITH LENDER AND THEN REMAINING
ON DEPOSIT (TOGETHER WITH EARNINGS THEREON) MAY BE WITHDRAWN BY BORROWER AND
SHALL BE PAID TO BORROWER, AND ANY OTHER CASH OR CASH EQUIVALENTS AND/OR A
LETTER OF CREDIT SO DEPOSITED OR DELIVERED SHALL, TO THE EXTENT IT HAS NOT BEEN
CALLED UPON, REDUCED OR THERETOFORE RELEASED, BE RELEASED TO BORROWER, WITHIN
FIVE (5) BUSINESS DAYS AFTER RECEIPT BY LENDER OF AN APPLICATION FOR SUCH
WITHDRAWAL AND/OR RELEASE TOGETHER WITH A BORROWER’S CERTIFICATE, AND SIGNED
ALSO (AS TO THE FOLLOWING SUB‑PARAGRAPH (I)) BY THE INDEPENDENT ARCHITECT OR
BORROWER’S ARCHITECT, SETTING FORTH IN SUBSTANCE AS FOLLOWS:

(I)                 THAT THE MATERIAL ALTERATION OR ALTERATION IN RESPECT OF
WHICH SUCH CASH OR CASH EQUIVALENTS AND/OR A LETTER OF CREDIT WAS DEPOSITED HAS
BEEN SUBSTANTIALLY COMPLETED IN ALL MATERIAL RESPECTS SUBSTANTIALLY IN
ACCORDANCE WITH ANY PLANS AND SPECIFICATIONS THEREFOR PREVIOUSLY FILED WITH
LENDER UNDER SECTION 9.2 AND THAT, IF APPLICABLE, A CERTIFICATE OF OCCUPANCY HAS
BEEN ISSUED WITH RESPECT TO SUCH MATERIAL ALTERATION OR ALTERATION BY THE
RELEVANT GOVERNMENTAL AUTHORITY(IES) OR, IF NOT APPLICABLE, THAT A CERTIFICATE
OF OCCUPANCY IS NOT REQUIRED; AND

(II)               THAT TO THE KNOWLEDGE OF THE CERTIFYING PERSON ALL AMOUNTS
WHICH BORROWER IS OR MAY BECOME LIABLE TO PAY IN RESPECT OF SUCH MATERIAL
ALTERATION OR ALTERATION THROUGH THE DATE OF THE CERTIFICATION HAVE BEEN PAID IN
FULL OR ADEQUATELY PROVIDED FOR OR ARE BEING CONTESTED IN ACCORDANCE WITH
SECTION 7.3 AND THAT LIEN WAIVERS HAVE BEEN OBTAINED FROM THE GENERAL CONTRACTOR
AND MAJOR SUBCONTRACTORS PERFORMING SUCH MATERIAL ALTERATIONS OR ALTERATIONS
SUBJECT TO THOSE AMOUNTS CONTESTED IN ACCORDANCE WITH THE PROVISIONS OF SECTION
7.3. 

 

99

--------------------------------------------------------------------------------

 

 

 


ARTICLE X

BOOKS AND RECORDS, FINANCIAL STATEMENTS, REPORTS AND OTHER INFORMATION


SECTION 10.1  BOOKS AND RECORDS.  BORROWER SHALL KEEP AND MAINTAIN ON AN ANNUAL
BASIS PROPER BOOKS AND RECORDS SEPARATE (SUBJECT TO THE PROVISIONS OF
SECTION 5.1.4(F)) FROM ANY OTHER PERSON ACCURATELY REFLECTING THE BUSINESS AND
AFFAIRS OF BORROWER RELATING TO THE PROPERTY IN ACCORDANCE WITH GAAP.  LENDER
AND ITS AUTHORIZED REPRESENTATIVES SHALL HAVE THE RIGHT AT REASONABLE TIMES
DURING NORMAL BUSINESS HOURS AND UPON REASONABLE NOTICE IN CONNECTION WITH THE
LOAN, TO EXAMINE SUCH BOOKS AND RECORDS AT THE OFFICE OF BORROWER OR SUCH OTHER
PERSON MAINTAINING THE SAME, AND TO MAKE SUCH COPIES OR EXTRACTS THEREOF AS
LENDER MAY REASONABLY REQUIRE.


SECTION 10.2  FINANCIAL STATEMENTS. 


10.2.1  BORROWER QUARTERLY REPORTS.  NOT LATER THAN FORTY‑FIVE (45) DAYS
FOLLOWING THE END OF EACH FISCAL QUARTER (COMMENCING WITH THE FOURTH QUARTER OF
2011), BORROWER SHALL DELIVER TO LENDER ITS UNAUDITED FINANCIAL STATEMENTS
INTERNALLY PREPARED ON AN ACCRUAL BASIS INCLUDING A BALANCE SHEET AND STATEMENT
OF OPERATIONS AS OF THE END OF SUCH QUARTER AND FOR THE CORRESPONDING QUARTER OF
THE PREVIOUS YEAR, A CONTINGENT LIABILITY SCHEDULE, AND BORROWER’S CALCULATION
OF THE DEBT SERVICE COVERAGE RATIO FOR SUCH QUARTER AND THE TRAILING
FOUR-QUARTER PERIOD FOR SUCH QUARTER AND YEAR-TO-DATE AND ALL BACKGROUND
INFORMATION REASONABLY REQUIRED BY LENDER, INCLUDING, WITHOUT LIMITATION, A
STATEMENT OF NET OPERATING INCOME, TO SUBSTANTIATE BORROWER’S CALCULATION OF THE
SAME.  SUCH STATEMENTS FOR EACH QUARTER SHALL BE ACCOMPANIED BY BORROWER’S
CERTIFICATE CERTIFYING TO THE BEST OF THE SIGNER’S KNOWLEDGE, (A) THAT SUCH
STATEMENTS FAIRLY REPRESENT THE FINANCIAL CONDITION AND RESULTS OF OPERATIONS OF
BORROWER, (B) THAT AS OF THE DATE OF SUCH BORROWER’S CERTIFICATE, NO DEFAULT
EXISTS UNDER THIS AGREEMENT, THE NOTE OR ANY OTHER LOAN DOCUMENT OR, IF SO,
SPECIFYING THE NATURE AND STATUS OF EACH SUCH DEFAULT AND THE ACTION THEN BEING
TAKEN BY BORROWER OR PROPOSED TO BE TAKEN TO REMEDY SUCH DEFAULT, (C) THAT AS OF
THE DATE OF EACH BORROWER’S CERTIFICATE, NO LITIGATION EXISTS INVOLVING BORROWER
OR THE PROPERTY IN WHICH THE AMOUNT INVOLVED IS $1,500,000.00 (IN THE AGGREGATE)
OR MORE IN WHICH ALL OR SUBSTANTIALLY ALL OF THE POTENTIAL LIABILITY IS NOT
COVERED BY INSURANCE, OR, IF SO, SPECIFYING SUCH LITIGATION AND THE ACTIONS
BEING TAKING IN RELATION THERETO, AND (D) BORROWER’S CALCULATION OF THE DEBT
SERVICE COVERAGE RATIO FOR SUCH CALENDAR QUARTER, AND YEAR-TO-DATE. 
NOTWITHSTANDING THE FOREGOING, BORROWER HEREBY ACKNOWLEDGES AND AGREES THAT
LENDER SHALL REASONABLY DETERMINE THE DEBT SERVICE COVERAGE RATIO FOR EACH
CALENDAR QUARTER AND FOR THE TRAILING FOUR (4) QUARTER PERIOD.  SUCH FINANCIAL
STATEMENTS SHALL CONTAIN SUCH OTHER INFORMATION AS SHALL BE REASONABLY REQUESTED
BY LENDER FOR PURPOSES OF ANY CALCULATIONS TO BE MADE BY LENDER PURSUANT TO THE
TERMS HEREOF.  ADDITIONALLY, FROM AND AFTER AND DURING THE CONTINUANCE OF A
MONETARY DEFAULT, A MATERIAL NON‑MONETARY DEFAULT OR AN EVENT OF DEFAULT,
BORROWER SHALL, AT LENDER’S REQUEST, PROVIDE SUCH FINANCIAL STATEMENTS ON A
MONTHLY BASIS (OTHER THAN THE CALCULATION OF THE DEBT SERVICE COVERAGE RATIO,
WHICH SHALL BE PROVIDED QUARTERLY), WITHIN THIRTY (30) DAYS FOLLOWING THE END OF
EACH CALENDAR MONTH.


10.2.2  BORROWER ANNUAL REPORTS.  NOT LATER THAN ONE HUNDRED TWENTY (120) DAYS
AFTER THE END OF EACH FISCAL YEAR, COMMENCING WITH THE FISCAL YEAR ENDING ON
DECEMBER 31, 2011, BORROWER SHALL DELIVER TO LENDER UNAUDITED FINANCIAL
STATEMENTS COVERING THE PROPERTY, INCLUDING

100

--------------------------------------------------------------------------------

 

 


A BALANCE SHEET AS OF THE END OF SUCH YEAR, STATEMENTS OF OPERATIONS AND CASH
FLOWS FOR THE YEAR COMPARATIVE WITH THE AMOUNTS FOR THE PREVIOUS YEAR AND A
CONTINGENT LIABILITY SCHEDULE.  BORROWER SHALL ALSO PROVIDE COPIES OF ALL OF ITS
FEDERAL INCOME TAX RETURNS (IF ANY, RECOGNIZING THAT IT IS CURRENTLY
CONTEMPLATED THAT BORROWER WILL NOT FILE ITS OWN TAX RETURNS AS IT IS A
DISREGARDED ENTITY FOR TAX PURPOSES), WITHIN THIRTY (30) DAYS AFTER SUCH FEDERAL
INCOME TAX RETURNS ARE FILED (BUT IN NO EVENT LATER THAN THIRTY (30) DAYS AFTER
THE DATE SUCH FEDERAL INCOME TAX RETURNS ARE REQUIRED TO BE FILED UNDER
APPLICABLE LEGAL REQUIREMENTS).  SUCH ANNUAL FINANCIAL STATEMENTS SHALL ALSO BE
ACCOMPANIED BY A BORROWER’S CERTIFICATE IN THE FORM REQUIRED PURSUANT TO
SECTION 10.2.1. 


 


10.2.3  LEASING REPORTS.  NOT LATER THAN FORTY FIVE (45) DAYS AFTER THE END OF
EACH FISCAL QUARTER, COMMENCING WITH THE THIRD QUARTER OF 2011, BORROWER SHALL
DELIVER TO LENDER A LEASING REPORT AND RENT ROLL/OCCUPANCY SUMMARIES FOR THE
PROPERTY, INCLUDING, WITHOUT LIMITATION, AGING SCHEDULES, SCHEDULES OF TENANT
RECEIVABLES, TENANT DEFAULTS AND TENANT SALES, AS APPLICABLE AND AVAILABLE,
DATED AS OF THE LAST MONTH OF SUCH FISCAL QUARTER.  SUCH RENT ROLL AND SCHEDULE
OF AGED RECEIVABLES SHALL BE ACCOMPANIED BY A BORROWER’S CERTIFICATE CERTIFYING
THAT SUCH RENT ROLL AND SCHEDULE OF AGED RECEIVABLES IS TRUE, CORRECT AND
COMPLETE IN ALL MATERIAL RESPECTS AS OF ITS DATE.  ADDITIONALLY, FROM AND AFTER
AND DURING THE CONTINUANCE OF A MONETARY DEFAULT, A MATERIAL NON‑MONETARY
DEFAULT OR AN EVENT OF DEFAULT, BORROWER SHALL, AT LENDER’S REQUEST, PROVIDE
SUCH RENT ROLL INFORMATION ON A MONTHLY BASIS, WITHIN THIRTY (30) DAYS FOLLOWING
THE END OF EACH CALENDAR MONTH.


10.2.4  INTENTIONALLY OMITTED.  


10.2.5  GUARANTOR ANNUAL REPORTS.  NOT LATER THAN ONE HUNDRED TWENTY (120) DAYS
AFTER THE END OF EACH FISCAL YEAR, COMMENCING WITH THE FISCAL YEAR ENDING ON
DECEMBER 31, 2011, BORROWER SHALL DELIVER TO LENDER FINANCIAL STATEMENTS WITH
RESPECT TO GUARANTOR AUDITED BY AN INDEPENDENT ACCOUNTANT IN ACCORDANCE WITH
GAAP AND INCLUDING A BALANCE SHEET AS OF THE END OF SUCH YEAR, STATEMENTS OF
OPERATIONS AND CASH FLOWS FOR THE YEAR COMPARATIVE WITH THE AMOUNTS FOR THE
PREVIOUS YEAR AND A CONTINGENT LIABILITY SCHEDULE.  SO LONG AS THE GUARANTOR IS
REQUIRED TO FILE A FORM 10-K WITH THE SECURITIES AND EXCHANGE COMMISSION,
BORROWER MAY COMPLY WITH THE REQUIREMENTS OF THIS SECTION 10.2.5  BY DELIVERING
TO LENDER A COPY OF THE ANNUAL REPORT ON FORM 10-K OF THE GUARANTOR FOR THE
RELEVANT PERIOD OR PROVIDING NOTICE TO LENDER THAT THE SAME HAS BEEN FILED WITH
THE SECURITIES AND EXCHANGE COMMISSION.


10.2.6  ANNUAL BUDGET.  ON OR BEFORE DECEMBER 1 OF EACH CALENDAR YEAR COMMENCING
WITH THE YEAR 2011, BORROWER SHALL DELIVER TO LENDER THE ANNUAL BUDGET IN DRAFT
FORM FOR THE SUCCEEDING CALENDAR YEAR, AND WITHIN SIXTY (30) DAYS THEREAFTER,
BORROWER SHALL DELIVER TO LENDER SAID ANNUAL BUDGET IN FINAL FORM.  IF BORROWER
OR MANAGER SHALL MATERIALLY CHANGE OR MODIFY THE ANNUAL BUDGET, BORROWER OR
MANAGER, AS THE CASE MAY BE, SHALL PROMPTLY DELIVER TO LENDER AN AMENDED ANNUAL
BUDGET REFLECTING SUCH CHANGE OR MODIFICATION.


10.2.7  TAX STATEMENTS.  ANNUALLY, IF AND WHEN REQUIRED PURSUANT TO SECTION 7.1
HEREOF, BORROWER SHALL DELIVER COPIES OF THE TAX BILLS REQUIRED TO BE DELIVERED
THEREUNDER.


10.2.8  OTHER INFORMATION.  BORROWER SHALL, PROMPTLY AFTER WRITTEN REQUEST BY
LENDER, FURNISH OR CAUSE TO BE FURNISHED TO LENDER, IN SUCH MANNER AND IN SUCH
DETAIL AS MAY BE

101

--------------------------------------------------------------------------------

 

 


REASONABLY REQUESTED BY LENDER, SUCH ADDITIONAL INFORMATION, DOCUMENTATION
AND/OR EVIDENCE AS MAY BE REASONABLY REQUESTED WITH RESPECT TO THE PROPERTY.


10.2.9  UPDATED APPRAISAL.  THE LENDER RESERVES THE RIGHT AT ALL TIMES DURING
THE LOAN TERM (BUT NO MORE THAN ONCE IN ANY TWELVE (12) MONTH PERIOD) TO PROCURE
UPDATED APPRAISALS OF THE PROPERTY BY AN APPRAISER APPOINTED BY THE LENDER, AT
ITS OWN EXPENSE; PROVIDED THAT BORROWER SHALL PAY THE EXPENSE OF SUCH APPRAISAL
IF IT IS REQUIRED BY REGULATION APPLICABLE TO LENDER.


ARTICLE XI

ASSIGNMENTS AND PARTICIPATIONS; COMPONENT NOTES; SECURITIZATION


SECTION 11.1  ASSIGNMENTS.  WITHOUT IN ANY WAY LIMITING ANY RIGHTS OF LENDER
UNDER THIS AGREEMENT OR THE OTHER LOAN DOCUMENTS, LENDER MAY ASSIGN TO ONE OR
MORE PERSONS ALL OR A PORTION OF ITS RIGHTS AND OBLIGATIONS UNDER THIS AGREEMENT
AND THE LOAN; PROVIDED, HOWEVER, THAT SO LONG AS NO EVENT OF DEFAULT SHALL HAVE
OCCURRED AND BE CONTINUING, LENDER AGREES THAT NO PORTION OF THE RIGHTS AND
OBLIGATIONS UNDER THIS AGREEMENT AND THE LOAN SHALL BE ASSIGNED TO AN ALX
COMPETITOR WITHOUT THE PRIOR CONSENT OF BORROWER, WHICH CONSENT SHALL NOT BE
UNREASONABLY WITHHELD IN THE CASE OF AN ALX COMPETITOR OTHER THAN AN INITIAL ALX
COMPETITOR (PROVIDED THAT SUCH PROHIBITION ON ASSIGNMENT DOES NOT APPLY TO ANY
PERSON THAT PURCHASES OR HOLDS ANY SECURITIES PURSUANT TO A SECURITIZATION). 
UPON SUCH ASSIGNMENT, FROM AND AFTER THE EFFECTIVE DATE THEREOF, THE ASSIGNEE
THEREUNDER SHALL BE A PARTY HERETO AND HAVE THE RIGHTS AND OBLIGATIONS OF LENDER
HEREUNDER.  THE ASSIGNING LENDER SHALL PROMPTLY NOTIFY BORROWER OF THE
CONSUMMATION OF ANY SUCH ASSIGNMENT, WHICH NOTIFICATION SHALL INCLUDE THE NAME
AND NOTICE INFORMATION OF THE ASSIGNEE.  BORROWER WILL NOT IN ANY EVENT BE
REQUIRED TO INCUR, SUFFER OR ACCEPT ANY EXPENSE OR (EXCEPT TO A DE MINIMIS
EXTENT) LIABILITY IN CONNECTION WITH A LENDER ASSIGNMENT PURSUANT TO THIS
SECTION 11.1.  NOTWITHSTANDING THE FOREGOING OR ANYTHING TO THE CONTRARY
CONTAINED HEREIN, FOR SO LONG AS BOC HOLDS ALL OR ANY PORTION OF THE LOAN, THEN,
IN CONNECTION WITH THE REQUEST FOR ANY APPROVAL OR CONSENT HEREUNDER OR UNDER
THE OTHER LOAN DOCUMENTS OR IN CONNECTION WITH ANY AMENDMENT OR OTHER
MODIFICATION HEREOF OR OF THE OTHER LOAN DOCUMENTS, BORROWER SHALL BE ENTITLED
TO RELY CONCLUSIVELY ON THE APPROVAL OF, OR EXECUTION BY, BOC OF THE FOREGOING
UNLESS BOC HAS INFORMED BORROWER IN WRITING THAT THE APPROVAL OF, OR EXECUTION
BY, ANY OTHER PERSON HOLDING A DIRECT INTEREST IN THE LOAN IS ALSO REQUIRED.


SECTION 11.2  PARTICIPATIONS.  WITHOUT IN ANY WAY LIMITING ANY RIGHTS OF LENDER
OR BORROWER UNDER THIS AGREEMENT OR THE OTHER LOAN DOCUMENTS, LENDER MAY,
WITHOUT THE CONSENT OF BORROWER, SELL PARTICIPATIONS TO ONE OR MORE PERSONS IN
OR TO ALL OR A PORTION OF ITS RIGHTS AND OBLIGATIONS UNDER THIS AGREEMENT AND
THE LOAN; PROVIDED, HOWEVER, THAT (A) LENDER’S OBLIGATIONS UNDER THIS AGREEMENT
SHALL REMAIN UNCHANGED, (B) LENDER SHALL REMAIN SOLELY RESPONSIBLE TO BORROWER
FOR THE PERFORMANCE OF SUCH OBLIGATIONS, (C) LENDER SHALL REMAIN THE HOLDER OF
THE NOTE FOR ALL PURPOSES OF THE NOTE, AND (D) BORROWER SHALL CONTINUE TO DEAL
SOLELY AND DIRECTLY WITH LENDER IN CONNECTION WITH LENDER’S RIGHTS AND
OBLIGATIONS UNDER AND IN RESPECT OF THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS.  NOTWITHSTANDING THE FOREGOING, SO LONG AS NO EVENT OF DEFAULT SHALL
HAVE OCCURRED AND BE CONTINUING, LENDER AGREES THAT NO PARTICIPATION IN OR TO
ALL OR ANY PORTION OF THE RIGHTS AND OBLIGATIONS UNDER THIS AGREEMENT AND THE
LOAN SHALL BE SOLD TO AN ALX COMPETITOR WITHOUT THE PRIOR CONSENT OF BORROWER,
WHICH CONSENT SHALL NOT BE UNREASONABLY WITHHELD (PROVIDED THAT SUCH PROHIBITION
ON THE SALE OF PARTICIPATIONS DOES NOT APPLY TO ANY

102

--------------------------------------------------------------------------------

 

 


PERSON THAT PURCHASES OR HOLDS ANY SECURITIES PURSUANT TO A SECURITIZATION). 
BORROWER WILL NOT IN ANY EVENT BE REQUIRED TO INCUR, SUFFER OR ACCEPT ANY
EXPENSE (EXCEPT TO A DE MINIMIS EXTENT) OR LIABILITY IN CONNECTION WITH LENDER
SELLING PARTICIPATIONS IN ALL OR ANY PORTION OF ITS RIGHTS AND OBLIGATIONS UNDER
THIS AGREEMENT AND THE LOAN TO ANY PERSON PURSUANT TO THIS SECTION 11.2. 

 


SECTION 11.3  PLEDGE.  LENDER MAY, AT ANY TIME, PLEDGE OR ASSIGN A SECURITY
INTEREST IN ALL OR ANY PORTION OF ITS RIGHTS UNDER THIS AGREEMENT TO SECURE
OBLIGATIONS OF LENDER, INCLUDING, WITHOUT LIMITATION, ANY PLEDGE OR ASSIGNMENT
TO SECURE OBLIGATIONS TO A FEDERAL RESERVE BANK IN ACCORDANCE WITH APPLICABLE
LAW, AND THIS SECTION SHALL NOT APPLY TO ANY SUCH PLEDGE OR ASSIGNMENT OF A
SECURITY INTEREST; PROVIDED  THAT NO SUCH PLEDGE OR ASSIGNMENT OF A SECURITY
INTEREST SHALL RELEASE LENDER FROM ANY OF ITS OBLIGATIONS HEREUNDER OR
SUBSTITUTE ANY SUCH PLEDGEE OR ASSIGNEE FOR LENDER AS A PARTY HERETO.

 


SECTION 11.4  DISCLOSURE OF INFORMATION; COOPERATION; CONFIDENTIALITY. 

 


11.4.1  DISCLOSURE OF INFORMATION; CONFIDENTIALITY.  SUBJECT TO THE OTHER
PROVISIONS OF THIS SECTION 11.4.1, WITHOUT IN ANY WAY LIMITING ANY RIGHTS OF
LENDER OR BORROWER UNDER THIS AGREEMENT OR THE OTHER LOAN DOCUMENTS, LENDER MAY,
IN CONNECTION WITH ANY ASSIGNMENT OR PARTICIPATION OR PROPOSED ASSIGNMENT OR
PARTICIPATION PERMITTED PURSUANT TO THIS ARTICLE XI, DISCLOSE TO THE ASSIGNEE OR
PARTICIPANT OR PROPOSED ASSIGNEE OR PARTICIPANT, AS THE CASE MAY BE, ANY
INFORMATION RELATING TO BORROWER OR ANY OF ITS AFFILIATES OR TO ANY ASPECT OF
THE LOAN THAT HAS BEEN FURNISHED TO LENDER BY OR ON BEHALF OF BORROWER OR ANY OF
ITS AFFILIATES.  LENDER AND THE ASSIGNEE OR PARTICIPANT OR PROPOSED ASSIGNEE OR
PARTICIPANT, AS THE CASE MAY BE, SHALL MAINTAIN AS CONFIDENTIAL ANY AND ALL
INFORMATION OBTAINED ABOUT BORROWER OR THE PROPERTY AND SHALL NOT DISCLOSE SUCH
INFORMATION TO ANY THIRD PARTY, EXCEPT SUCH PARTY’S CONSULTANTS, LENDERS, AND
ATTORNEYS, EXCEPT AS OTHERWISE REQUIRED BY APPLICABLE LAW OR ANY GOVERNMENTAL
AUTHORITY AND EXCEPT IN CONNECTION WITH LENDER’S EXERCISE OF ITS REMEDIES UNDER
THIS AGREEMENT.  THIS PROVISION SHALL SURVIVE ANY TERMINATION OF THIS AGREEMENT.


11.4.2  COOPERATION.  IN ADDITION, BORROWER HEREBY AGREES TO COOPERATE, AT NO
COST, EXPENSE OR LIABILITY TO BORROWER, GUARANTOR OR ANY OF THEIR RESPECTIVE
AFFILIATES, WITH LENDER TO SYNDICATE, ASSIGN OR PARTICIPATE THE LOAN BY USING
COMMERCIALLY REASONABLE EFFORTS TO (A) TIMELY PROVIDE INFORMATION NOT IN THE
POSSESSION OF LENDER REGARDING THE BORROWER, GUARANTOR AND PROPERTY TO LENDER,
AS MAY BE REASONABLY REQUESTED FROM TIME TO TIME BY LENDER (PROVIDED  THAT
BORROWER SHALL NOT BE REQUIRED TO PROVIDE MATERIAL NON-PUBLIC INFORMATION
REGARDING GUARANTOR), (B) REVIEW ANY INFORMATION REGARDING THE PROPERTY,
BORROWER OR GUARANTOR SET FORTH IN THE MARKETING MATERIALS PREPARED BY LENDER
AND TO BE USED IN CONNECTION WITH THE SYNDICATION OF THE LOAN, (C) EXECUTING AND
DELIVERING ONE OR MORE SUBSTITUTE NOTES OF BORROWER SUBSTANTIALLY IN THE SAME
FORM AS THE NOTE (AND AGAINST SURRENDER OF THE NOTE OR LOST NOTE AFFIDAVIT WITH
INDEMNITY FROM LENDER IN FORM AND SUBSTANCE REASONABLY ACCEPTABLE TO BORROWER)
WITH APPROPRIATE INSERTIONS AS TO PAYEE AND PRINCIPAL AMOUNT, AND (D) EXECUTING
AND DELIVERING ANY AMENDMENTS, MODIFICATIONS OR SUPPLEMENTS TO THIS AGREEMENT OR
ANY OTHER LOAN DOCUMENT WHICH ARE REASONABLY REQUESTED BY LENDER IN CONNECTION
WITH ANY SUCH SYNDICATION, ASSIGNMENT OR PARTICIPATION AND IN FORM AND SUBSTANCE
REASONABLY SATISFACTORY TO LENDER; PROVIDED  THAT SUCH DOCUMENTS AND/OR ESTOPPEL
CERTIFICATES SHALL NOT INCREASE BORROWER’S ECONOMIC OBLIGATIONS UNDER THE LOAN
DOCUMENTS OR INCREASE IN ANY MATERIAL RESPECT BORROWER’S OTHER OBLIGATIONS UNDER
THE LOAN DOCUMENTS OR REDUCE IN ANY MATERIAL RESPECT BORROWER’S RIGHTS UNDER THE
LOAN DOCUMENTS.


 

103

--------------------------------------------------------------------------------

 

 


SECTION 11.5  COMPONENT NOTES.  LENDER, WITHOUT IN ANY WAY LIMITING LENDER’S OR
BORROWER’S OTHER RIGHTS HEREUNDER, IN ITS SOLE AND ABSOLUTE DISCRETION, SHALL
HAVE THE RIGHT AT ANY TIME TO REQUIRE BORROWER TO EXECUTE AND DELIVER
“COMPONENT” NOTES HAVING VARYING PRINCIPAL AMOUNTS AND ECONOMIC TERMS (INCLUDING
SENIOR AND JUNIOR NOTES), WHICH NOTES MAY BE PAID IN SUCH ORDER OF PRIORITY AS
MAY BE DESIGNATED BY LENDER; PROVIDED, HOWEVER, THAT (A) SUCH NOTES MAY NOT
EFFECTUATE A MORTGAGE/MEZZANINE LOAN STRUCTURE, (B) THE AGGREGATE PRINCIPAL
AMOUNT OF SUCH “COMPONENT” NOTES SHALL EQUAL THE PRINCIPAL AMOUNT IMMEDIATELY
PRIOR TO THE CREATION OF SUCH “COMPONENT” NOTES, (C) THE WEIGHTED AVERAGE
INTEREST RATE OF ALL SUCH “COMPONENT” NOTES SHALL ON THE DATE CREATED AND AT ALL
TIMES THEREAFTER EQUAL THE INTEREST RATE WHICH WAS APPLICABLE TO THE LOAN
IMMEDIATELY PRIOR TO THE CREATION OF SUCH “COMPONENT” NOTES (I.E., UNDER THIS
CLAUSE (C) AND THE IMMEDIATELY FOLLOWING CLAUSE (D), THE “COMPONENT” NOTES MAY
NOT EFFECTUATE A LOAN STRUCTURE THAT COULD RESULT IN “RATE CREEP”), (D) THE DEBT
SERVICE PAYMENTS ON ALL SUCH “COMPONENT” NOTES SHALL ON THE DATE CREATED AND AT
ALL TIMES THEREAFTER EQUAL THE DEBT SERVICE PAYMENT WHICH WAS DUE UNDER THE LOAN
IMMEDIATELY PRIOR TO THE CREATION OF SUCH COMPONENT NOTES (TAKING INTO ACCOUNT
ANY PREPAYMENTS OF THE PRINCIPAL AMOUNT), (E) THE OTHER TERMS AND PROVISIONS OF
EACH OF THE “COMPONENT” NOTES SHALL BE IDENTICAL IN SUBSTANCE AND SUBSTANTIALLY
SIMILAR IN FORM TO THE LOAN DOCUMENTS, (F) THE MATURITY DATE OF ANY SUCH
COMPONENT NOTE SHALL BE THE SAME AS THE SCHEDULED MATURITY DATE OF THE NOTE
IMMEDIATELY PRIOR TO THE ISSUANCE OF SUCH COMPONENT NOTES, AND (G) ANY
PREPAYMENTS IN CONNECTION WITH A CASUALTY OR CONDEMNATION SHALL BE APPLIED PRO
RATA IN ACCORDANCE WITH THEIR RESPECTIVE PRINCIPAL BALANCES TO THE PAYMENT OF
THE OUTSTANDING BALANCE OF THE COMPONENT NOTES SUCH THAT BORROWER’S ECONOMIC
POSITION SHALL REMAIN THE SAME AS IF THERE HAD BEEN NO COMPONENT NOTES. 
BORROWER, AT LENDER’S COST AND EXPENSE, SHALL (I) COOPERATE WITH ALL REASONABLE
REQUESTS OF LENDER IN ORDER TO ESTABLISH THE “COMPONENT” NOTES, AND (II) EXECUTE
AND DELIVER SUCH DOCUMENTS AS SHALL REASONABLY BE REQUIRED BY LENDER IN
CONNECTION THEREWITH, ALL IN FORM AND SUBSTANCE REASONABLY SATISFACTORY TO
LENDER, INCLUDING, WITHOUT LIMITATION, THE SEVERANCE OF SECURITY DOCUMENTS IF
REQUESTED.  IN THE EVENT BORROWER FAILS TO EXECUTE AND DELIVER SUCH DOCUMENTS TO
LENDER WITHIN FIVE (5) BUSINESS DAYS FOLLOWING SUCH REQUEST BY LENDER, BORROWER
HEREBY ABSOLUTELY AND IRREVOCABLY APPOINTS LENDER AS ITS TRUE AND LAWFUL
ATTORNEY, COUPLED WITH AN INTEREST, IN ITS NAME AND STEAD TO MAKE AND EXECUTE
ALL DOCUMENTS NECESSARY OR DESIRABLE TO EFFECT SUCH TRANSACTIONS, BORROWER
RATIFYING ALL THAT SUCH ATTORNEY SHALL DO BY VIRTUE THEREOF.  PROVIDED THAT
LENDER HAS COMPLIED, IN ALL MATERIAL RESPECTS, WITH ALL OF LENDER’S OBLIGATIONS
IN THIS SECTION 11.5, IT SHALL BE AN EVENT OF DEFAULT UNDER THIS AGREEMENT, THE
NOTE, THE MORTGAGE AND THE OTHER LOAN DOCUMENTS IF BORROWER FAILS TO COMPLY WITH
ANY OF THE TERMS, COVENANTS OR CONDITIONS OF THIS SECTION 11.5 AFTER EXPIRATION
OF TEN (10) BUSINESS DAYS AFTER NOTICE THEREOF, WHICH NOTICE SHALL CONTAIN A
LEGEND IN CAPITALIZED BOLD LETTERS AT THE TOP OF THE COVER PAGE STATING:  “THIS
IS A REQUEST FOR BORROWER TO EXECUTE AND DELIVER “COMPONENT” NOTES.  BORROWER’S
FAILURE TO SO EXECUTE AND DELIVER SAME WITHIN TEN (10) BUSINESS DAYS SHALL
CONSTITUTE AN EVENT OF DEFAULT UNDER THE LOAN AND SECURITY AGREEMENT EXECUTED BY
BORROWER AND LENDER”, TOGETHER WITH A COMPARISON “BLACKLINE” OF THE DOCUMENTS TO
BE EXECUTED AGAINST THE APPLICABLE DOCUMENT EXECUTED BY BORROWER ON THE CLOSING
DATE.


 

104

--------------------------------------------------------------------------------

 

 


SECTION 11.6  SALE OF NOTE AND SECURITIZATION.  AT THE REQUEST OF LENDER AND, TO
THE EXTENT NOT ALREADY REQUIRED TO BE PROVIDED BY BORROWER UNDER THIS AGREEMENT,
BORROWER SHALL (AT NO COST TO BORROWER) USE REASONABLE EFFORTS TO COOPERATE WITH
LENDER IN ITS REASONABLE EFFORTS TO SATISFY THE MARKET STANDARDS WHICH MAY BE
REASONABLY REQUIRED IN THE MARKETPLACE OR BY THE RATING AGENCIES IN CONNECTION
WITH THE SALE OF THE NOTE OR PARTICIPATION THEREIN AS PART OF THE FIRST
SUCCESSFUL SECURITIZATION (SUCH SALE AND/OR SECURITIZATION, THE
“SECURITIZATION”) OF RATED SINGLE- OR MULTI-CLASS SECURITIES (THE “SECURITIES”)
SECURED BY OR EVIDENCING OWNERSHIP INTERESTS IN THE NOTE AND THIS AGREEMENT,
INCLUDING USING REASONABLE EFFORTS TO DO (OR CAUSE TO BE DONE) THE FOLLOWING
(BUT BORROWER SHALL NOT IN ANY EVENT BE REQUIRED TO INCUR, SUFFER OR ACCEPT
(EXCEPT TO A DE MINIMIS EXTENT) (A) ANY LESSER RIGHTS OR GREATER OBLIGATIONS
THAN AS CURRENTLY SET FORTH IN THE LOAN DOCUMENTS AND (B) ANY EXPENSE OR ANY
LIABILITY.

 

11.6.1  Provided Information.  (a) Provide, at the sole expense of the holder of
the Note, reasonably requested non-confidential financial and other information
(but not projections) with respect to the Property and Borrower and Manager to
the extent such information is reasonably available to Borrower or Manager, (b)
provide, at the sole expense of the holder of the Note, and budgets relating to
the Property, to the extent prepared by Borrower or Manager, and (c) cooperate,
at the sole cost of the holder of the Note, with the holder of the Note (and its
representatives) in obtaining, at the sole expense of the holder of the Note,
such site inspections, appraisals, market studies, environmental reviews and
reports, engineering reports and other due diligence investigations of the
Property, as may be reasonably requested by the holder of the Note or reasonably
requested by the Rating Agencies (all information provided pursuant to this
Section 11.6.1 together with all other information heretofore provided to Lender
in connection with the Loan, as such may be updated, at Borrower’s request, in
connection with a Securitization, or hereafter provided to Lender in connection
with the Loan or a Securitization, being herein collectively called the
“Provided Information”). 

11.6.2  Opinions of Counsel.  Use reasonable efforts (at Lender’s cost and
expense and at no cost to Borrower) to cause to be rendered such customary
updates or customary modifications to the Opinions of Counsel delivered at the
closing of the Loan as may be reasonably requested by the holder of the Note or
the Rating Agencies in connection with the Securitization (it being agreed that
in no event shall Borrower be obligated to deliver an Opinion of Counsel with
respect to “true sale,” “no fraudulent conveyance” matters, or “10b-5” matters).

11.6.3  Modifications to Loan Documents.  Without cost to Borrower, execute such
amendments to this Agreement, the Mortgage and the other Loan Documents as may
be reasonably requested by Lender or the Rating Agencies in order to effect the
Securitization (including, without limitation, modifying the Payment Date to a
date other than as originally set forth in the Note), provided, that nothing
contained in this Section 11.6.3 shall result in any economic or other change,
adverse in any respect, to Borrower, Guarantor or any Affiliate of any thereof,
in the transaction contemplated by this Agreement or the other Loan Documents
(unless Borrower is made whole by the holder of Note) or result in any
operational changes that are in any respect (except to a de minimis extent)
burdensome to the Property or Borrower.


SECTION 11.7  INTENTIONALLY OMITTED. 


 

105

--------------------------------------------------------------------------------

 

 


SECTION 11.8  SECURITIZATION FINANCIAL STATEMENTS.  BORROWER ACKNOWLEDGES THAT
ALL SUCH FINANCIAL INFORMATION DELIVERED BY BORROWER TO LENDER PURSUANT TO
ARTICLE X MAY, AT LENDER’S OPTION, BE DELIVERED BY LENDER, AT LENDER’S SOLE
EXPENSE, TO THE RATING AGENCIES.

 


SECTION 11.9  SECURITIZATION INDEMNIFICATION. 

11.9.1  Disclosure Documents.  Borrower understands that certain of the Provided
Information may be included in disclosure documents in connection with the
Securitization, including a prospectus or private placement memorandum or a
public registration statement (each, a “Disclosure Document”) and may also be
included in filings with the Securities and Exchange Commission pursuant to the
Securities Act of 1933, as amended (the “Securities Act”), or the Securities and
Exchange Act of 1934, as amended (the “Exchange Act”), or provided or made
available to investors or prospective investors in the Securities, the Rating
Agencies, and service providers relating to the Securitization.  In the event
that the Disclosure Document is required to be revised prior to the sale of all
Securities, then reasonably promptly after written request, Borrower shall (at
no cost or expense to Borrower) reasonably cooperate with the holder of the
Note’s efforts to update the Provided Information for inclusion or summary in
the Disclosure Document by providing all current information pertaining to
Borrower and the Property reasonably requested by Lender (except in no event
shall Borrower be required to deliver any of the financial or other information
required under Article X within a time period shorter than that specified in
Article X). 

11.9.2  Indemnification Certificate.  In connection with each of (i) a
preliminary and final private placement memorandum, or (ii) a preliminary and
final prospectus, as applicable, Borrower agrees to provide, at Lender’s
reasonable request, an indemnification certificate (at no cost or expense to
Borrower):

(a)                certifying that Borrower has carefully examined those
portions of such memorandum or prospectus, as applicable, reasonably designated
in writing by Lender for Borrower’s review regarding Borrower, the Property,
and/or the Provided Information and insofar as such sections or portions thereof
specifically pertain to Borrower, the Property or the Provided Information (such
portions, the “Relevant Portions”), the Relevant Portions do not (except to the
extent specified by Borrower if Borrower does not agree with the statements
therein), as of the date of such certificate, to Borrower’s actual knowledge,
contain any untrue statement of a material fact or omit to state a material fact
necessary in order to make the statements made, in light of the circumstances
under which they were made, not misleading.

(b)               indemnifying Lender and the Affiliates of Bank of China, New
York Branch (collectively, “BOC”) that have prepared the Disclosure Document
relating to the Securitization, each of its directors, each of its officers who
have signed the Disclosure Document and each Person who controls BOC within the
meaning of Section 15 of the Securities Act or Section 20 of the Exchange Act
(collectively, the “BOC Group”), and BOC, together with the BOC Group, each of
their respective directors and each person who controls BOC or the BOC Group,
within the meaning of Section 15 of the Securities Act and Section 20 of the
Exchange Act (collectively, the “Underwriter Group”), for any actual,
verifiable, out-of-pocket losses, third-party claims, or damages arising
therefrom (excluding lost profits, diminution in value and other consequential
damages) or liabilities arising out of third party claims (the “Liabilities”) to
which any member of the Underwriter Group is subject to the extent such
Liabilities directly result from any untrue statement of any material fact
contained in the Relevant Portions and in the Provided Information or directly
result from the omission by Borrower to state therein a material fact required
to be stated in the Relevant Portions in order to make the statements in the
Relevant Portions in light of the circumstances under which they were made, not
misleading (except that (1) Borrower’s obligation to indemnify in respect of any
information contained in the Relevant Portions or in the Provided Information
that is derived in part from information provided by Borrower and in part from
information provided by others unrelated to or not employed by Borrower shall be
limited to any untrue statement or omission of material fact therein actually
known to Borrower that results directly from an error in any information
provided (or which should have been provided) by Borrower which Borrower has
been given the opportunity to examine and reasonably and promptly approve, and
(2) Borrower shall have no responsibility for the failure of any member of the
Underwriting Group to accurately transcribe written information supplied by
Borrower or to include such portions of the Provided Information).

106

--------------------------------------------------------------------------------

 

 

(c)                Borrower’s liability under paragraphs (a) and (b)  above
shall be limited to Liabilities directly resulting from any such untrue
statement or omission made in a Disclosure Document in reasonable reliance upon
and in conformity with information furnished to Lender by, or furnished at the
direction and on behalf of, Borrower in connection with the Relevant Portions or
in the Provided Information, including financial statements of Borrower and
operating statements with respect to the Property.  This indemnity agreement
will be in addition to any liability which Borrower may otherwise have under any
of the Loan Documents or at law, in equity or otherwise.

(d)               Promptly after receipt by an indemnified party under this
Section 11.9 of notice of the commencement of any action, such indemnified party
will, if a claim in respect thereof is to be made against the indemnifying party
under this Section 11.9, notify the indemnifying party in writing of the
commencement thereof, but the omission to so notify the indemnifying party will
not relieve the indemnifying party from any liability which the indemnifying
party may have to any indemnified party hereunder except to the extent that
failure to notify causes prejudice to the indemnifying party.  In the event that
any action is brought against any indemnified party, and it notifies the
indemnifying party of the commencement thereof, the indemnifying party will be
entitled, jointly with any other indemnifying party, to participate therein and,
to the extent that it (or they) may elect by written notice delivered to the
indemnified party promptly after receiving the aforesaid notice from such
indemnified party, to assume the defense thereof with counsel chosen by the
indemnifying party and reasonably satisfactory to such indemnified party.  After
notice from the indemnifying party to such indemnified party under this Section
11.9 of its assumption of such defense, the indemnifying party shall not be
liable for any legal or other expenses subsequently incurred by such indemnified
party in connection with the defense thereof; provided, however, if the
defendants in any such action include both the indemnified party and the
indemnifying party and the indemnified party shall have reasonably concluded
that there are any legal defenses available to it and/or other indemnified
parties that are different from or in conflict with those available to the
indemnifying party, the indemnified party or parties shall have the right to
select separate counsel (reasonably acceptable to the indemnifying party) to
assert such legal defenses and to otherwise participate in the defense of such
action on behalf of such indemnified party or parties at the expense of the
indemnifying party.  The indemnifying party shall not be liable for the expenses
of separate counsel unless an indemnified party shall have reasonably and in
good faith

107

--------------------------------------------------------------------------------

 

concluded that there may be legal defenses available to it that are different
from or in conflict with those available to another indemnified party.

(e)                In order to provide for just and equitable contribution in
circumstances in which the indemnity provided for in this Section 11.9 is for
any reason held to be unenforceable by an indemnified party in respect of any
actual, verifiable, out-of-pocket losses, claims, damages or liabilities
relating to third-party claims (or action in respect thereof) referred to
therein which would otherwise be indemnifiable under this Section 11.9, the
indemnifying party shall contribute to the amount paid or payable by the
indemnified party as a result of such actual, verifiable out-of-pocket losses,
third party claims, damages or liabilities arising therefrom (or action in
respect thereof) (but excluding damages for lost profits, diminution in value of
the Property and consequential damages); provided, however, that no person
guilty of fraudulent misrepresentation (within the meaning of Section 11(f) of
the Securities Act) shall be entitled to contribution for Liabilities arising
therefrom from any person who was not guilty of such fraudulent
misrepresentation.  In addition, no right of contribution may be enforced by any
party who shall have committed gross negligence or willful misconduct in
connection with the actions or omissions that led to such liabilities.  In
determining the amount of contribution to which the respective parties are
entitled, the following factors shall be considered: (1) the BOC Group’s and
Borrower’s relative knowledge and access to information concerning the matter
with respect to which the claim was asserted; (2) the opportunity to correct and
prevent any statement or omission; (3) the limited responsibilities and
obligations of Borrower as specified herein; and (4) any other equitable
considerations appropriate in the circumstances.


SECTION 11.1         RETENTION OF SERVICER.  LENDER RESERVES THE RIGHT, AT
LENDER’S SOLE COST AND EXPENSE, TO RETAIN A SERVICER FOR THE LOAN.  LENDER SHALL
PROMPTLY PROVIDE BORROWER WITH NOTICE OF ITS RETENTION OF ANY SERVICER. 
BORROWER SHALL PAY ANY REASONABLE FEES AND EXPENSES OF THE SERVICER AND ANY
REASONABLE THIRD PARTY FEES AND EXPENSES, INCLUDING, WITHOUT LIMITATION,
REASONABLE ATTORNEYS’ FEES AND DISBURSEMENTS, IN CONNECTION WITH (A) A
PREPAYMENT, RELEASE OF THE PROPERTY, ASSUMPTION OR MODIFICATION OF THE LOAN, IN
ANY SUCH CASE AS REQUESTED BY BORROWER, OR (B) ANY ENFORCEMENT BY LENDER OF THE
LOAN DOCUMENTS FOLLOWING THE OCCURRENCE AND DURING THE CONTINUANCE OF AN EVENT
OF DEFAULT, BUT ONLY TO THE EXTENT BORROWER OWES LENDER SUCH FEES IN ACCORDANCE
WITH THE TERMS OF THE LOAN DOCUMENTS (I.E,. SERVICER CANNOT CHARGE BORROWER
SEPARATE FEES NOT PROVIDED FOR IN THE LOAN DOCUMENTS).  LENDER SHALL PAY THE
STANDARD MONTHLY SERVICING FEE OF THE SERVICER.  IF BORROWER SENDS ANY PAYMENT,
NOTICE OR OTHER REPORTS OR DOCUMENTATION REQUIRED HEREUNDER OR UNDER ANY OTHER
LOAN DOCUMENT TO A SERVICER WHO HAS BEEN REPLACED WITH A NEW SERVICER BECAUSE
BORROWER HAS NOT BEEN GIVEN PRIOR WRITTEN NOTICE OF A CHANGE IN THE SERVICER,
THEN NO DEFAULT OR EVENT OF DEFAULT SHALL OCCUR HEREUNDER OR UNDER ANY OTHER
LOAN DOCUMENT BY REASON OF THE FACT THAT SUCH PAYMENT WAS MADE OR SUCH NOTICE OR
OTHER REPORTS OR DOCUMENTATION WAS SENT BY BORROWER TO THE TERMINATED SERVICER.

108

--------------------------------------------------------------------------------

 

 

 


ARTICLE XII

RESERVE ACCOUNTS


SECTION 12.1        TAX RESERVE ACCOUNT. 


12.1.1    SUBJECT TO THE PROVISIONS OF SECTION 12.1.2 AND SECTION 12.1.3,
BORROWER SHALL DEPOSIT WITH LENDER TO BE HELD IN THE TAX RESERVE ACCOUNT ON EACH
PAYMENT DATE AN AMOUNT EQUAL TO (A) ONE‑TWELFTH (1/12TH) OF THE ANNUAL
IMPOSITIONS THAT LENDER REASONABLY ESTIMATES, BASED ON THE MOST RECENT TAX BILL
FOR THE PROPERTY, WILL BE PAYABLE DURING THE NEXT ENSUING TWELVE (12) MONTHS IN
ORDER TO ACCUMULATE WITH LENDER SUFFICIENT FUNDS TO PAY ALL SUCH IMPOSITIONS AT
LEAST TEN (10) DAYS PRIOR TO THE IMPOSITION OF ANY INTEREST, CHARGES OR EXPENSES
FOR THE NON‑PAYMENT THEREOF, AND (B) ONE‑TWELFTH (1/12TH) OF THE ANNUAL OTHER
CHARGES THAT LENDER REASONABLY ESTIMATES WILL BE PAYABLE DURING THE NEXT ENSUING
TWELVE (12) MONTHS (SAID MONTHLY AMOUNTS IN CLAUSES (A)  AND (B) ABOVE
HEREINAFTER CALLED THE “MONTHLY TAX RESERVE AMOUNT,” AND THE AGGREGATE AMOUNT OF
FUNDS HELD IN THE TAX RESERVE ACCOUNT FROM TIME TO TIME BEING THE “TAX RESERVE
AMOUNT”).   PROVIDED NO EVENT OF DEFAULT SHALL HAVE OCCURRED AND BE CONTINUING,
LENDER SHALL APPLY THE TAX RESERVE AMOUNT, IF ANY, TO PAYMENTS OF IMPOSITIONS
AND OTHER CHARGES REQUIRED TO BE MADE BY BORROWER PURSUANT TO ARTICLE V  AND
ARTICLE VII AND UNDER THE MORTGAGE, SUBJECT TO BORROWER’S RIGHT TO CONTEST
IMPOSITIONS AND OTHER CHARGES IN ACCORDANCE WITH SECTION 7.3.  IN MAKING ANY
PAYMENT RELATING TO THE TAX RESERVE ACCOUNT, LENDER MAY DO SO ACCORDING TO ANY
BILL, STATEMENT OR ESTIMATE PROCURED FROM THE APPROPRIATE PUBLIC OFFICE, WITHOUT
INQUIRY INTO THE ACCURACY OF SUCH BILL, STATEMENT OR ESTIMATE OR INTO THE
VALIDITY OF ANY TAX, ASSESSMENT, SALE, FORFEITURE, TAX LIEN OR TITLE OR CLAIM
THEREOF.  IF THE AMOUNT OF FUNDS IN THE TAX RESERVE ACCOUNT SHALL EXCEED THE
AMOUNTS DUE FOR IMPOSITIONS AND OTHER CHARGES PURSUANT TO ARTICLE V  AND ARTICLE
VII, LENDER SHALL CREDIT SUCH EXCESS AGAINST FUTURE PAYMENTS TO BE MADE TO THE
TAX RESERVE ACCOUNT.  IF AT ANY TIME LENDER REASONABLY DETERMINES THAT THE TAX
RESERVE AMOUNT IS NOT OR WILL NOT BE SUFFICIENT TO PAY IMPOSITIONS AND OTHER
CHARGES BY THE DATES SET FORTH ABOVE, LENDER SHALL NOTIFY BORROWER OF SUCH
DETERMINATION AND BORROWER SHALL INCREASE ITS MONTHLY PAYMENTS TO LENDER BY THE
AMOUNT THAT LENDER REASONABLY ESTIMATES IS SUFFICIENT TO MAKE UP THE DEFICIENCY
AT LEAST TEN (10) DAYS PRIOR TO THE IMPOSITION OF ANY INTEREST, CHARGES OR
EXPENSES FOR THE NON‑PAYMENT OF THE IMPOSITIONS AND OTHER CHARGES.  UPON PAYMENT
OF THE IMPOSITIONS AND OTHER CHARGES, LENDER SHALL REASSESS THE AMOUNT NECESSARY
TO BE DEPOSITED IN THE TAX RESERVE ACCOUNT FOR THE SUCCEEDING PERIOD, WHICH
CALCULATION SHALL TAKE INTO ACCOUNT ANY EXCESS AMOUNTS REMAINING IN THE TAX
RESERVE ACCOUNT.


12.1.2    NOTWITHSTANDING THE FOREGOING, SO LONG AS NO EVENT OF DEFAULT HAS
OCCURRED AND IS CONTINUING, BORROWER SHALL NOT BE REQUIRED TO MAKE DEPOSITS OF
THE MONTHLY TAX RESERVE AMOUNT.  AT SUCH TIME, IF ANY, AS AN EVENT OF DEFAULT
SHALL HAVE OCCURRED AND BE CONTINUING BORROWER SHALL, SUBJECT TO THE TERMS AND
PROVISIONS OF SECTIONS 12.1.3 AND 12.8  HEREOF, THEREAFTER COMMENCE MAKING
DEPOSITS OF THE MONTHLY TAX RESERVE AMOUNT, TO THE EXTENT NOT OTHERWISE
TRANSFERRED FROM THE DEPOSIT ACCOUNT PURSUANT TO SECTION 3.1.16 HEREOF AND THE
CASH MANAGEMENT AGREEMENT.  FURTHERMORE, UPON THE OCCURRENCE  AND DURING THE
CONTINUATION OF AN EVENT OF DEFAULT, SUBJECT TO THE PROVISIONS OF
SECTIONS 12.1.3 AND 12.8  BORROWER SHALL DEPOSIT INTO THE TAX RESERVE ACCOUNT
WITHIN TEN (10) BUSINESS DAYS AFTER RECEIPT OF NOTICE FROM LENDER AN AMOUNT
REASONABLY DETERMINED BY LENDER TO BE EQUAL TO ALL AMOUNTS WHICH WOULD HAVE BEEN

109

--------------------------------------------------------------------------------

 

 


ON DEPOSIT IN THE TAX RESERVE ACCOUNT AS OF THE OCCURRENCE OF SUCH EVENT OF
DEFAULT ASSUMING THAT BORROWER SHALL HAVE MADE ALL DEPOSITS REQUIRED TO BE MADE
PURSUANT TO SECTION 12.1.1 SINCE THE CLOSING DATE HAD THE WAIVER OF DEPOSITS
PROVIDED FOR ABOVE IN THIS SECTION 12.1.2 NOT BEEN IN EFFECT, GIVING DUE
CONSIDERATION TO ALL AMOUNTS THAT WOULD HAVE BEEN PAYABLE BY A DISBURSEMENT FROM
SUCH TAX RESERVE ACCOUNT SINCE THE CLOSING DATE.


12.1.3    NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED HEREIN, IN LIEU OF
MAKING MONTHLY DEPOSITS TO THE TAX RESERVE ACCOUNT FOLLOWING THE OCCURRENCE AND
DURING THE CONTINUATION OF AN EVENT OF DEFAULT, BORROWER SHALL BE PERMITTED TO
DELIVER TO LENDER (A) CASH IN AN AMOUNT EQUAL TO TWELVE (12) MONTHS OF THE
MONTHLY TAX RESERVE AMOUNT, OR (B) A LETTER OF CREDIT IN AN AMOUNT EQUAL TO
TWELVE (12) MONTHS OF THE MONTHLY TAX RESERVE AMOUNT.


SECTION 12.2        INSURANCE RESERVE ACCOUNT. 


12.2.1    SUBJECT TO THE PROVISIONS OF SECTIONS 12.2.2, 12.2.3, AND 12.2.4,
BORROWER SHALL DEPOSIT WITH LENDER (TO BE HELD IN THE INSURANCE RESERVE ACCOUNT)
ON EACH PAYMENT DATE AN AMOUNT EQUAL TO ONE‑TWELFTH (1/12TH) OF THE INSURANCE
PREMIUMS THAT LENDER REASONABLY ESTIMATES, BASED ON THE MOST RECENT INSURANCE
BILL FOR THE PROPERTY, WILL BE PAYABLE DURING THE NEXT ENSUING TWELVE (12)
MONTHS FOR THE RENEWAL OF THE COVERAGE AFFORDED BY THE INSURANCE POLICIES UPON
THE EXPIRATION THEREOF IN ORDER TO ACCUMULATE WITH LENDER SUFFICIENT FUNDS TO
PAY ALL SUCH INSURANCE PREMIUMS AT LEAST THIRTY (30) DAYS PRIOR TO THE
EXPIRATION OF THE POLICIES REQUIRED TO BE MAINTAINED BY BORROWER PURSUANT TO THE
TERMS HEREOF (SAID MONTHLY AMOUNTS HEREINAFTER CALLED THE “MONTHLY INSURANCE
RESERVE AMOUNT”, AND THE AGGREGATE AMOUNT OF FUNDS HELD IN THE INSURANCE RESERVE
ACCOUNT FROM TIME TO TIME BEING THE “INSURANCE RESERVE AMOUNT”).  PROVIDED  NO
EVENT OF DEFAULT SHALL HAVE OCCURRED AND BE CONTINUING, LENDER SHALL APPLY THE
INSURANCE RESERVE AMOUNT, IF ANY, TO PAYMENTS OF INSURANCE PREMIUMS REQUIRED TO
BE MADE BY BORROWER PURSUANT TO ARTICLE VI  AND UNDER THE MORTGAGE.  IN MAKING
ANY PAYMENT RELATING TO THE INSURANCE RESERVE ACCOUNT, LENDER MAY DO SO
ACCORDING TO ANY BILL, STATEMENT OR ESTIMATE PROCURED FROM THE INSURER OR AGENT,
WITHOUT INQUIRY INTO THE ACCURACY OF SUCH BILL, STATEMENT OR ESTIMATE OR INTO
THE VALIDITY THEREOF.  IF THE AMOUNT OF FUNDS IN THE INSURANCE RESERVE ACCOUNT
SHALL EXCEED THE AMOUNTS DUE FOR INSURANCE PREMIUMS PURSUANT TO ARTICLE VI  AND
UNDER THE MORTGAGE, LENDER SHALL CREDIT SUCH EXCESS AGAINST FUTURE PAYMENTS TO
BE MADE TO THE INSURANCE RESERVE ACCOUNT.  IF AT ANY TIME LENDER REASONABLY
DETERMINES THAT THE INSURANCE RESERVE AMOUNT IS NOT OR WILL NOT BE SUFFICIENT TO
PAY INSURANCE PREMIUMS BY THE DATES SET FORTH ABOVE, LENDER SHALL NOTIFY
BORROWER OF SUCH DETERMINATION AND BORROWER SHALL INCREASE ITS MONTHLY PAYMENTS
TO LENDER BY THE AMOUNT THAT LENDER REASONABLY ESTIMATES IS SUFFICIENT TO MAKE
UP THE DEFICIENCY AT LEAST THIRTY (30) DAYS PRIOR TO EXPIRATION OF THE
APPLICABLE INSURANCE POLICIES.  UPON PAYMENT OF SUCH INSURANCE PREMIUMS, LENDER
SHALL REASSESS THE AMOUNT NECESSARY TO BE DEPOSITED IN THE INSURANCE RESERVE
ACCOUNT FOR THE SUCCEEDING PERIOD, WHICH CALCULATION SHALL TAKE INTO ACCOUNT ANY
EXCESS AMOUNTS REMAINING IN THE INSURANCE RESERVE ACCOUNT.


12.2.2    NOTWITHSTANDING THE FOREGOING, SO LONG AS NO EVENT OF DEFAULT HAS
OCCURRED AND IS CONTINUING, BORROWER SHALL NOT BE REQUIRED TO MAKE DEPOSITS OF
THE MONTHLY INSURANCE RESERVE AMOUNT.  AT SUCH TIME, IF ANY, AS AN EVENT OF
DEFAULT SHALL HAVE OCCURRED AND BE CONTINUING, BORROWER SHALL, SUBJECT TO THE
TERMS AND PROVISIONS OF SECTIONS 12.2.3, 12.2.4  AND 12.8  HEREOF, THEREAFTER
COMMENCE MAKING DEPOSITS OF THE MONTHLY INSURANCE RESERVE AMOUNT, TO THE EXTENT
NOT OTHERWISE TRANSFERRED FROM THE DEPOSIT ACCOUNT PURSUANT TO SECTION 3.1.6
HEREOF AND THE CASH MANAGEMENT AGREEMENT.  FURTHERMORE, UPON THE OCCURRENCE AND
DURING THE

110

--------------------------------------------------------------------------------

 

 


CONTINUANCE OF ANY EVENT OF DEFAULT, BORROWER SHALL, SUBJECT TO THE TERMS AND
PROVISIONS OF SECTIONS 12.2.3, 12.2.4  AND SECTION 12.8  HEREOF, DEPOSIT INTO
THE INSURANCE RESERVE ACCOUNT WITHIN TEN (10) BUSINESS DAYS AFTER RECEIPT OF
NOTICE FROM LENDER, AN AMOUNT REASONABLY DETERMINED BY LENDER TO BE EQUAL TO ALL
AMOUNTS WHICH WOULD HAVE BEEN ON DEPOSIT IN THE INSURANCE RESERVE ACCOUNT AS OF
THE OCCURRENCE OF SUCH EVENT OF DEFAULT ASSUMING THAT BORROWER SHALL HAVE MADE
ALL DEPOSITS REQUIRED TO BE MADE PURSUANT TO SECTION 12.2  SINCE THE CLOSING
DATE HAD THE WAIVER OF DEPOSITS PROVIDED FOR ABOVE IN THIS SECTION 12.2.2 NOT
BEEN IN EFFECT, GIVING DUE CONSIDERATION TO ALL AMOUNTS THAT WOULD HAVE BEEN
PAYABLE BY A DISBURSEMENT FROM SUCH INSURANCE RESERVE ACCOUNT SINCE THE CLOSING
DATE.


12.2.3    NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED HEREIN, IN LIEU OF
MAKING MONTHLY DEPOSITS TO THE INSURANCE RESERVE ACCOUNT FOLLOWING THE
OCCURRENCE AND DURING THE CONTINUANCE OF AN EVENT OF DEFAULT, BORROWER SHALL BE
PERMITTED TO DELIVER TO LENDER (A) CASH IN AN AMOUNT EQUAL TO TWELVE (12) MONTHS
OF THE MONTHLY INSURANCE RESERVE AMOUNT, OR (B) A LETTER OF CREDIT IN AN AMOUNT
EQUAL TO TWELVE (12) MONTHS OF THE MONTHLY INSURANCE RESERVE AMOUNT.


12.2.4    NOTWITHSTANDING ANYTHING HEREIN TO THE CONTRARY, TO THE EXTENT THAT
ANY OF THE INSURANCE REQUIRED TO BE MAINTAINED BY BORROWER IS EFFECTED UNDER A
BLANKET POLICY, BORROWER SHALL NOT BE REQUIRED TO MAKE DEPOSITS OF THE MONTHLY
INSURANCE RESERVE AMOUNT.


SECTION 12.3        CAPITAL EXPENDITURES RESERVE ACCOUNT.   


12.3.1    SUBJECT TO THE PROVISIONS OF SECTIONS 12.3.5 AND 12.3.6, BORROWER
SHALL DEPOSIT WITH LENDER, TO BE HELD IN THE CAPITAL EXPENDITURES RESERVE
ACCOUNT, ON EACH PAYMENT DATE AN AMOUNT EQUAL TO $7,000 FOR ANNUAL CAPITAL
EXPENDITURES (SAID MONTHLY AMOUNTS HEREINAFTER CALLED THE “MONTHLY CAPITAL
EXPENDITURES RESERVE AMOUNT”, AND THE AGGREGATE AMOUNT OF FUNDS HELD IN THE
CAPITAL EXPENDITURES RESERVE ACCOUNT FROM TIME TO TIME, THE “CAPITAL EXPENDITURE
FUNDS” ).   


12.3.2    LENDER SHALL DISBURSE TO BORROWER THE CAPITAL EXPENDITURE FUNDS UPON
SATISFACTION BY BORROWER OF EACH OF THE FOLLOWING CONDITIONS: (A) BORROWER SHALL
SUBMIT A REQUEST FOR PAYMENT TO LENDER AT LEAST TEN (10) DAYS PRIOR TO THE DATE
ON WHICH BORROWER REQUESTS SUCH PAYMENT BE MADE AND SPECIFIES THE CAPITAL
EXPENDITURES TO BE PAID OR REIMBURSED; (B) ON THE DATE SUCH REQUEST IS RECEIVED
BY LENDER AND ON THE DATE SUCH PAYMENT IS TO BE MADE, NO EVENT OF DEFAULT SHALL
EXIST AND REMAIN UNCURED; (C) LENDER SHALL HAVE RECEIVED A CERTIFICATE FROM
BORROWER (I) STATING THAT THE ITEMS TO BE FUNDED BY THE REQUESTED DISBURSEMENT
ARE CAPITAL EXPENDITURES, (II) STATING THAT THE WORK TO BE PAID FOR (OR
REIMBURSED TO BORROWER) BY THE REQUESTED DISBURSEMENT HAS BEEN PERFORMED IN A
GOOD AND WORKMANLIKE MANNER AND IN ACCORDANCE WITH ALL APPLICABLE LEGAL
REQUIREMENTS, AND (III) STATING THAT EACH PERSON THAT SUPPLIED MATERIALS OR
LABOR IN CONNECTION WITH THE CAPITAL EXPENDITURES TO BE FUNDED BY THE REQUESTED
DISBURSEMENT HAS BEEN PAID IN FULL OR WILL BE PAID IN FULL UPON SUCH
DISBURSEMENT, SUCH CERTIFICATE TO BE ACCOMPANIED BY LIEN WAIVERS OR OTHER
EVIDENCE OF PAYMENT SATISFACTORY TO LENDER; (D) AT LENDER’S OPTION, IN ITS
REASONABLE DISCRETION, A TITLE SEARCH FOR THE PROPERTY INDICATING THAT THE
PROPERTY IS FREE FROM ALL LIENS, CLAIMS AND OTHER ENCUMBRANCES NOT PREVIOUSLY
APPROVED BY LENDER; (E) AT LENDER’S OPTION, IN ITS REASONABLE DISCRETION, IF THE
COST OF ANY INDIVIDUAL CAPITAL EXPENDITURE EXCEEDS $250,000, LENDER SHALL HAVE
RECEIVED A REPORT SATISFACTORY TO LENDER IN ITS REASONABLE DISCRETION FROM THE
BORROWER’S ARCHITECT IN RESPECT OF SUCH ARCHITECT’S OR ENGINEER’S INSPECTION OF
THE WORK TO BE PAID FOR BY THE REQUESTED

111

--------------------------------------------------------------------------------

 

 


DISBURSEMENT OF CAPITAL EXPENDITURE FUNDS; AND (F) LENDER SHALL HAVE RECEIVED
SUCH OTHER EVIDENCE AS LENDER SHALL REASONABLY REQUEST THAT THE WORK TO BE PAID
FOR OR REIMBURSED BY THE REQUESTED DISBURSEMENT HAS BEEN PERFORMED AND THE COSTS
THEREFOR ARE PAID FOR OR WILL BE PAID UPON SUCH DISBURSEMENT TO BORROWER. 
LENDER SHALL NOT BE REQUIRED TO DISBURSE CAPITAL EXPENDITURE FUNDS MORE
FREQUENTLY THAN ONCE EACH CALENDAR MONTH.


12.3.3    NOTHING IN THIS SECTION 12.3  SHALL (A) MAKE LENDER RESPONSIBLE FOR
MAKING OR COMPLETING THE CAPITAL EXPENDITURES, OR (B) REQUIRE LENDER TO EXPEND
FUNDS IN ADDITION TO THE CAPITAL EXPENDITURE FUNDS TO COMPLETE ANY CAPITAL
EXPENDITURES.


12.3.4    BORROWER SHALL PERMIT LENDER (INCLUDING, WITHOUT LIMITATION, LENDER’S
ENGINEER, ARCHITECT, OR INSPECTOR) OR THIRD PARTIES TO ENTER ONTO THE PROPERTY
DURING NORMAL BUSINESS HOURS (SUBJECT TO THE RIGHTS OF TENANTS UNDER THEIR
LEASES AND BORROWER’S USUAL AND CUSTOMARY SAFETY REQUIREMENTS AND ACCOMPANIED BY
A REPRESENTATIVE OF BORROWER) TO INSPECT THE PROGRESS OF ANY CAPITAL
EXPENDITURES AND ALL MATERIALS BEING USED IN CONNECTION THEREWITH AND TO EXAMINE
ALL PLANS AND SHOP DRAWINGS RELATING TO SUCH CAPITAL EXPENDITURES.  BORROWER
SHALL CAUSE ALL CONTRACTORS AND SUBCONTRACTORS TO COOPERATE WITH LENDER AND
LENDER’S REPRESENTATIVES OR SUCH OTHER PERSONS DESCRIBED ABOVE IN CONNECTION
WITH INSPECTIONS DESCRIBED IN THIS SECTION 12.3.4. 


12.3.5    NOTWITHSTANDING THE FOREGOING, SO LONG AS NO EVENT OF DEFAULT HAS
OCCURRED AND IS CONTINUING, BORROWER SHALL NOT BE REQUIRED TO MAKE DEPOSITS OF
THE MONTHLY CAPITAL EXPENDITURES RESERVE AMOUNT.  AT SUCH TIME, IF ANY, AS AN
EVENT OF DEFAULT SHALL HAVE OCCURRED AND IS CONTINUING, BORROWER SHALL, SUBJECT
TO THE TERMS AND PROVISIONS OF SECTIONS 12.3.6 AND 12.8  HEREOF, THEREAFTER
COMMENCE MAKING DEPOSITS OF THE MONTHLY CAPITAL EXPENDITURES RESERVE AMOUNT, TO
THE EXTENT NOT OTHERWISE TRANSFERRED FROM THE DEPOSIT ACCOUNT PURSUANT TO
SECTION 3.1.6 HEREOF AND THE CASH MANAGEMENT AGREEMENT. 


12.3.6    NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED HEREIN, IN LIEU OF
MAKING MONTHLY DEPOSITS TO THE CAPITAL EXPENDITURES RESERVE ACCOUNT FOLLOWING
THE OCCURRENCE AND CONTINUATION OF AN EVENT OF DEFAULT, BORROWER SHALL BE
PERMITTED TO DELIVER TO LENDER (A) CASH IN AN AMOUNT EQUAL TO TWELVE (12) MONTHS
OF THE MONTHLY CAPITAL EXPENDITURES RESERVE AMOUNT, OR  (B) A LETTER OF CREDIT
IN AN AMOUNT EQUAL TO TWELVE (12) MONTHS OF THE MONTHLY CAPITAL EXPENDITURES
RESERVE AMOUNT.


SECTION 12.4        LEASING RESERVE ACCOUNT.   


12.4.1    SUBJECT TO THE PROVISIONS OF SECTION 12.4.3 AND SECTION 12.4.4,
BORROWER SHALL DEPOSIT WITH LENDER TO BE HELD IN THE LEASING RESERVE ACCOUNT ON
EACH PAYMENT DATE AN AMOUNT EQUAL TO $35,000 FOR ANNUAL LEASING EXPENSES (SAID
MONTHLY AMOUNTS HEREINAFTER CALLED THE “MONTHLY TENANT LEASING RESERVE AMOUNT”,
AND THE AGGREGATE AMOUNT OF FUNDS HELD IN THE LEASING RESERVE ACCOUNT FROM TIME
TO TIME, THE “TENANT LEASING FUNDS” ).


12.4.2    LENDER SHALL DISBURSE TO BORROWER THE TENANT LEASING FUNDS UPON
SATISFACTION BY BORROWER OF EACH OF THE FOLLOWING CONDITIONS:  (A) BORROWER
SHALL SUBMIT A REQUEST FOR PAYMENT TO LENDER AT LEAST TEN (10) DAYS PRIOR TO THE
DATE ON WHICH BORROWER REQUESTS SUCH PAYMENT BE MADE AND SPECIFIES THE TENANT
IMPROVEMENT COSTS (WHICH, AS USED HEREIN, SHALL INCLUDE TENANT ALLOWANCES BUT
NOT ANY FREE RENT PERIOD) AND LEASING COMMISSIONS TO BE PAID; (B) ON THE DATE
SUCH REQUEST IS RECEIVED BY LENDER AND ON THE DATE SUCH PAYMENT IS TO BE MADE,
NO EVENT OF DEFAULT SHALL HAVE OCCURRED AND BE CONTINUING; (C) TO THE EXTENT
REQUIRED HEREUNDER, LENDER SHALL

112

--------------------------------------------------------------------------------

 

 


HAVE APPROVED THE LEASE IN RESPECT OF WHICH BORROWER IS OBLIGATED TO PAY OR
REIMBURSE CERTAIN TENANT IMPROVEMENT COSTS AND LEASING COMMISSIONS; (D) LENDER
SHALL HAVE RECEIVED A BUDGET FOR TENANT IMPROVEMENT COSTS AND A SCHEDULE OF
LEASING COMMISSIONS PAYMENTS AND THE REQUESTED DISBURSEMENT WILL BE USED TO PAY
ALL OR A PORTION OF SUCH COSTS AND PAYMENTS; (E) LENDER SHALL HAVE RECEIVED A
CERTIFICATE FROM BORROWER (I) STATING THAT ALL TENANT IMPROVEMENTS AT THE
PROPERTY TO BE FUNDED BY THE REQUESTED DISBURSEMENT HAVE BEEN COMPLETED IN GOOD
AND WORKMANLIKE MANNER AND IN ACCORDANCE WITH ALL APPLICABLE FEDERAL, STATE AND
LOCAL LAWS, RULES AND REGULATIONS OR, IF APPLICABLE, THAT THE TENANT ALLOWANCE
TO BE FUNDED BY THE REQUESTED DISBURSEMENT IS DUE AND OWING UNDER THE APPLICABLE
LEASE, AND (II) STATING THAT EACH PERSON THAT HAS SUPPLIED MATERIALS OR LABOR IN
CONNECTION WITH THE TENANT IMPROVEMENTS TO BE FUNDED BY THE REQUESTED
DISBURSEMENT HAS BEEN PAID IN FULL OR WILL BE PAID IN FULL UPON SUCH
DISBURSEMENT, SUCH CERTIFICATE TO BE ACCOMPANIED BY LIEN WAIVERS OR OTHER
EVIDENCE OF PAYMENT SATISFACTORY TO LENDER (IF APPLICABLE); (F) WITH RESPECT TO
ANY TENANT LEASING FUNDS TO BE RELEASED BY LENDER, AT LENDER’S OPTION, IN ITS
REASONABLE DISCRETION, A TITLE SEARCH FOR THE PROPERTY INDICATING THAT THE
PROPERTY IS FREE FROM ALL LIENS, CLAIMS AND OTHER ENCUMBRANCES NOT PREVIOUSLY
APPROVED BY LENDER; AND (G)  LENDER SHALL HAVE RECEIVED SUCH OTHER EVIDENCE AS
LENDER SHALL REASONABLY REQUEST THAT THE PORTION OF THE TENANT IMPROVEMENTS AT
THE PROPERTY TO BE FUNDED BY THE REQUESTED DISBURSEMENT HAVE BEEN PERFORMED OR
ARE OTHERWISE DUE AND OWING UNDER THE APPLICABLE LEASE AND ARE PAID FOR OR WILL
BE PAID UPON SUCH DISBURSEMENT TO BORROWER WITH SUCH FUNDS.  LENDER SHALL NOT BE
REQUIRED TO DISBURSE TENANT LEASING FUNDS MORE FREQUENTLY THAN ONCE EACH
CALENDAR MONTH.


12.4.3    NOTWITHSTANDING THE FOREGOING, SO LONG AS NO EVENT OF DEFAULT HAS
OCCURRED AND IS CONTINUING, BORROWER SHALL NOT BE REQUIRED TO MAKE DEPOSITS OF
THE MONTHLY TENANT LEASING RESERVE AMOUNT.  AT SUCH TIME, IF ANY, AS AN EVENT OF
DEFAULT SHALL HAVE OCCURRED AND IS CONTINUING, BORROWER SHALL, SUBJECT TO THE
TERMS AND PROVISIONS OF SECTIONS 12.4.4 AND 12.8  HEREOF, THEREAFTER COMMENCE
MAKING DEPOSITS OF THE MONTHLY CAPITAL EXPENDITURES RESERVE AMOUNT, TO THE
EXTENT NOT OTHERWISE TRANSFERRED FROM THE DEPOSIT ACCOUNT PURSUANT TO THE TERMS
HEREOF AND THE CASH MANAGEMENT AGREEMENT.


12.4.4    NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED HEREIN, IN LIEU OF
MAKING MONTHLY DEPOSITS TO THE LEASING RESERVE ACCOUNT FOLLOWING THE OCCURRENCE
AND DURING THE CONTINUATION OF AN EVENT OF DEFAULT, BORROWER SHALL BE PERMITTED
TO DELIVER TO LENDER (A) CASH IN AN AMOUNT EQUAL TO TWELVE (12) MONTHS OF THE
MONTHLY TENANT LEASING RESERVE AMOUNT, OR (B) A LETTER OF CREDIT IN AN AMOUNT
EQUAL TO TWELVE (12) MONTHS OF THE MONTHLY TENANT LEASING RESERVE AMOUNT.


SECTION 12.5        LEASE TERMINATION FEES RESERVE ACCOUNT.   


12.5.1    IN THE EVENT THAT BORROWER RECEIVES A FEE, PAYMENT OR OTHER
COMPENSATION FROM ANY TENANT RELATING TO OR IN EXCHANGE FOR THE TERMINATION OF
SUCH TENANT’S LEASE (A “LEASE TERMINATION FEE”), SUBJECT TO SECTION 12.5.3,
BORROWER SHALL IMMEDIATELY DEPOSIT SUCH LEASE TERMINATION FEE WITH LENDER (TO BE
HELD IN AN ACCOUNT ESTABLISHED FOR SUCH PURPOSE (THE “LEASE TERMINATION FEE
RESERVE ACCOUNT”), TO BE UTILIZED FOR TENANT IMPROVEMENTS (WHICH, AS USED
HEREIN, SHALL INCLUDE TENANT ALLOWANCES BUT NOT FREE RENT PERIODS) AND LEASING
COMMISSIONS THAT MAY BE INCURRED WITH RESPECT TO THE SPACE RELATING TO SUCH
LEASE TERMINATION FEE (A “TERMINATION SPACE”).  THE AGGREGATE AMOUNT OF FUNDS IN
THE LEASE TERMINATION FEE RESERVE ACCOUNT FROM TIME TO TIME ARE REFERRED TO
HEREIN AS THE “LEASE TERMINATION FUNDS.” 


 

113

--------------------------------------------------------------------------------

 

 


12.5.2    LENDER SHALL DISBURSE TO BORROWER THE LEASE TERMINATION FUNDS UPON
SATISFACTION BY BORROWER OF EACH OF THE FOLLOWING CONDITIONS:  (A) BORROWER
SHALL SUBMIT A REQUEST FOR PAYMENT TO LENDER AT LEAST TEN (10) DAYS PRIOR TO THE
DATE ON WHICH BORROWER REQUESTS SUCH PAYMENT BE MADE AND SPECIFIES THE TENANT
IMPROVEMENT COSTS AND LEASING COMMISSIONS TO BE PAID FOR THE TERMINATION SPACE;
(B) ON THE DATE SUCH REQUEST IS RECEIVED BY LENDER AND ON THE DATE SUCH PAYMENT
IS TO BE MADE, NO EVENT OF DEFAULT SHALL EXIST AND REMAIN UNCURED; (C) TO THE
EXTENT REQUIRED HEREUNDER, LENDER SHALL HAVE APPROVED THE LEASE OR LEASES FOR
SUCH TERMINATION SPACE (COLLECTIVELY, THE “REPLACEMENT LEASE”) IN RESPECT OF
WHICH BORROWER IS OBLIGATED TO PAY OR REIMBURSE CERTAIN TENANT IMPROVEMENT COSTS
AND LEASING COMMISSIONS; (D) WITH RESPECT TO ANY LEASE TERMINATION FUNDS TO BE
RELEASED BY LENDER FOR TENANT IMPROVEMENTS OR LEASING COMMISSIONS PURSUANT TO A
REPLACEMENT LEASE, LENDER SHALL HAVE RECEIVED A BUDGET FOR TENANT IMPROVEMENT
COSTS AND A SCHEDULE OF LEASING COMMISSIONS PAYMENTS AND THE REQUESTED
DISBURSEMENT WILL BE USED TO PAY ALL OR A PORTION OF SUCH COSTS AND PAYMENTS;
(E) WITH RESPECT TO ANY LEASE TERMINATION FUNDS TO BE RELEASED BY LENDER FOR
TENANT IMPROVEMENTS PURSUANT TO A REPLACEMENT LEASE, LENDER SHALL HAVE RECEIVED
A CERTIFICATE FROM BORROWER (I) STATING THAT ALL TENANT IMPROVEMENTS AT THE
PROPERTY TO BE FUNDED BY THE REQUESTED DISBURSEMENT HAVE BEEN COMPLETED IN GOOD
AND WORKMANLIKE MANNER AND IN ACCORDANCE WITH ALL APPLICABLE FEDERAL, STATE AND
LOCAL LAWS, RULES AND REGULATIONS OR, IF APPLICABLE, THAT THE TENANT ALLOWANCE
TO BE FUNDED BY THE REQUESTED DISBURSEMENT IS DUE AND OWING UNDER THE
REPLACEMENT LEASE, AND (II) STATING THAT EACH PERSON THAT SUPPLIED MATERIALS OR
LABOR IN CONNECTION WITH THE TENANT IMPROVEMENTS TO BE FUNDED BY THE REQUESTED
DISBURSEMENT HAS BEEN PAID IN FULL OR WILL BE PAID IN FULL UPON SUCH
DISBURSEMENT, SUCH CERTIFICATE TO BE ACCOMPANIED BY LIEN WAIVERS OR OTHER
EVIDENCE OF PAYMENT SATISFACTORY TO LENDER; (F) WITH RESPECT TO ANY LEASE
TERMINATION FUNDS TO BE RELEASED BY LENDER FOR TENANT IMPROVEMENTS PURSUANT TO A
REPLACEMENT LEASE, AT LENDER’S OPTION, IN ITS REASONABLE DISCRETION,  A TITLE
SEARCH FOR THE PROPERTY INDICATING THAT THE PROPERTY IS FREE FROM ALL LIENS,
CLAIMS AND OTHER ENCUMBRANCES NOT PREVIOUSLY APPROVED BY LENDER; AND (G) WITH
RESPECT TO ANY LEASE TERMINATION ROLLOVER FUNDS TO BE RELEASED BY LENDER FOR
TENANT IMPROVEMENTS PURSUANT TO A REPLACEMENT LEASE, LENDER SHALL HAVE RECEIVED
SUCH OTHER EVIDENCE AS LENDER SHALL REASONABLY REQUEST THAT THE TENANT
IMPROVEMENTS AT THE PROPERTY TO BE FUNDED BY THE REQUESTED DISBURSEMENT HAVE
BEEN COMPLETED AND ARE PAID FOR OR WILL BE PAID UPON SUCH DISBURSEMENT TO
BORROWER.  LENDER SHALL NOT BE REQUIRED TO DISBURSE LEASE TERMINATION FUNDS MORE
FREQUENTLY THAN ONCE EACH CALENDAR MONTH.


12.5.3    NOTWITHSTANDING THE FOREGOING, UPON RECEIPT BY LENDER OF EVIDENCE
THAT, WITH RESPECT TO ANY NEW REPLACEMENT LEASE, ALL TENANT IMPROVEMENTS
REQUIRED TO BE COMPLETED BY BORROWER PURSUANT TO THE REPLACEMENT LEASE, IF ANY,
HAVE BEEN COMPLETED AND ALL LEASING COMMISSIONS REQUIRED TO BE PAID BY BORROWER
WITH RESPECT TO THE REPLACEMENT LEASE, IF ANY, HAVE BEEN PAID, AND PROVIDED 
THAT SUBSTANTIALLY ALL OF THE TERMINATION SPACE HAS BEEN RE-LET PURSUANT TO SUCH
REPLACEMENT LEASE AND ANY OTHER REPLACEMENT LEASE(S) AND NO EVENT OF DEFAULT
THEN EXISTS, LENDER SHALL DISBURSE TO BORROWER THE LEASE TERMINATION FUNDS ON
DEPOSIT WITH RESPECT TO SUCH TERMINATION SPACE.


SECTION 12.6        INTENTIONALLY OMITTED.


SECTION 12.7        RESERVE ACCOUNTS, GENERALLY. 


12.7.1    BORROWER GRANTS TO LENDER A FIRST‑PRIORITY PERFECTED SECURITY INTEREST
IN EACH OF THE RESERVE ACCOUNTS AND ANY AND ALL MONIES NOW OR HEREAFTER
DEPOSITED THEREIN AS ADDITIONAL SECURITY FOR PAYMENT OF THE INDEBTEDNESS.  UNTIL
EXPENDED OR APPLIED IN ACCORDANCE HEREWITH,

114

--------------------------------------------------------------------------------

 

 


THE RESERVE ACCOUNTS SHALL CONSTITUTE ADDITIONAL SECURITY FOR THE INDEBTEDNESS. 
UPON THE OCCURRENCE AND DURING THE CONTINUANCE OF AN EVENT OF DEFAULT, LENDER
MAY, IN ADDITION TO ANY AND ALL OTHER RIGHTS AND REMEDIES AVAILABLE TO LENDER,
APPLY ANY SUMS THEN PRESENT IN ANY OR ALL OF THE RESERVE ACCOUNTS TO THE PAYMENT
OF THE INDEBTEDNESS IN ANY ORDER IN ITS SOLE DISCRETION.  THE RESERVE ACCOUNTS
SHALL NOT CONSTITUTE TRUST FUNDS BUT MAY NOT BE COMMINGLED WITH OTHER MONIES
HELD BY LENDER.  THE RESERVE ACCOUNTS SHALL BE HELD IN AN ELIGIBLE ACCOUNT IN
PERMITTED INVESTMENTS IN ACCORDANCE WITH THE TERMS AND PROVISIONS OF THIS
AGREEMENT AND THE CASH MANAGEMENT AGREEMENT.  ALL INTEREST ON FUNDS IN A RESERVE
ACCOUNT SHALL BE ADDED TO AND BECOME A PART THEREOF.  BORROWER SHALL BE
RESPONSIBLE FOR PAYMENT OF ANY FEDERAL, STATE OR LOCAL INCOME OR OTHER TAX
APPLICABLE TO THE INTEREST EARNED ON THE RESERVE ACCOUNTS CREDITED OR PAID TO
BORROWER.  BORROWER SHALL NOT, WITHOUT OBTAINING THE PRIOR WRITTEN CONSENT OF
LENDER, FURTHER PLEDGE, ASSIGN OR GRANT ANY SECURITY INTEREST IN A RESERVE
ACCOUNT OR THE MONIES DEPOSITED THEREIN OR PERMIT ANY LIEN OR ENCUMBRANCE TO
ATTACH THERETO, OR ANY LEVY TO BE MADE THEREON, OR ANY UCC‑1 FINANCING
STATEMENTS, EXCEPT THOSE NAMING LENDER AS THE SECURED PARTY, TO BE FILED WITH
RESPECT THERETO.  LENDER SHALL NOT BE LIABLE FOR ANY LOSS SUSTAINED ON THE
INVESTMENT OF ANY FUNDS CONSTITUTING THE RESERVE ACCOUNTS EXCEPT FOR LOSSES
SUSTAINED SOLELY AS A RESULT OF LENDER’S GROSS NEGLIGENCE OR WILLFUL
MISCONDUCT.  BORROWER SHALL INDEMNIFY LENDER AND HOLD LENDER HARMLESS FROM AND
AGAINST ANY AND ALL ACTIONS, SUITS, CLAIMS, DEMANDS, LIABILITIES, LOSSES,
DAMAGES, OBLIGATIONS AND COSTS AND EXPENSES (INCLUDING LITIGATION COSTS AND
REASONABLE ATTORNEYS’ FEES AND DISBURSEMENTS) ARISING FROM OR IN ANY WAY
CONNECTED WITH THE RESERVE ACCOUNTS OR THE PERFORMANCE OF THE OBLIGATIONS FOR
WHICH THE RESERVE ACCOUNTS WERE ESTABLISHED EXCEPT FOR LENDER’S GROSS NEGLIGENCE
OR WILLFUL MISCONDUCT.


SECTION 12.8        LETTERS OF CREDIT. 


12.8.1  DELIVERY OF LETTERS OF CREDIT.  (A) IN LIEU OF MAKING ALL OR ANY PORTION
OF THE REQUIRED PAYMENTS TO THE RESERVE ACCOUNTS, BORROWER MAY DELIVER TO LENDER
IN ADDITION TO, OR INSTEAD OF, THE CASH DEPOSITS, A LETTER OF CREDIT WITH
RESPECT TO ALL OR ANY PORTION OF THE AMOUNT DUE UNDER THE RESERVE ACCOUNTS, IN
ACCORDANCE WITH THE PROVISIONS OF THIS SECTION 12.8.  ADDITIONALLY, BORROWER MAY
DELIVER TO LENDER A LETTER OF CREDIT IN ACCORDANCE WITH THE PROVISIONS OF THIS
SECTION 12.8  IN EXCHANGE FOR THE RETURN TO BORROWER OF ALL OR ANY PORTION OF
DEPOSITS PREVIOUSLY MADE TO THE RESERVE ACCOUNTS.  UPON SUCH DELIVERY OF SUCH
LETTER OF CREDIT IN ACCORDANCE WITH THE PROVISIONS OF THIS SECTION 12.8, LENDER
SHALL PROMPTLY RETURN TO BORROWER SUCH DEPOSITS PREVIOUSLY MADE WHICH ARE NOT
COVERED BY THE LETTER OF CREDIT.  THE AGGREGATE AMOUNT OF ANY LETTER OF CREDIT
AND/OR CASH ON DEPOSIT WITH RESPECT TO THE RESERVE ACCOUNTS SHALL AT ALL TIMES
BE AT LEAST EQUAL TO THE AGGREGATE AMOUNT WHICH BORROWER IS REQUIRED TO HAVE ON
DEPOSIT IN SUCH RESERVE ACCOUNTS PURSUANT TO THIS AGREEMENT OR AS OTHERWISE
SPECIFIED HEREIN.

 

(B)               BORROWER SHALL GIVE LENDER NO LESS THAN TEN (10) DAYS’ NOTICE
OF BORROWER’S ELECTION TO DELIVER A LETTER OF CREDIT AND BORROWER SHALL PAY TO
LENDER ALL OF LENDER’S REASONABLE OUT‑OF‑POCKET COSTS AND EXPENSES (INCLUDING
REASONABLE ATTORNEYS’ FEES AND DISBURSEMENTS) IN CONNECTION THEREWITH.  BORROWER
SHALL NOT BE ENTITLED TO DRAW UPON ANY SUCH LETTER OF CREDIT.  UPON TEN (10)
DAYS’ NOTICE TO LENDER, BORROWER MAY REPLACE A LETTER OF CREDIT WITH A CASH
DEPOSIT TO ANY OF THE RESERVE ACCOUNTS.  PRIOR TO THE RETURN OF A LETTER OF
CREDIT, BORROWER SHALL DEPOSIT AN AMOUNT EQUAL TO THE AMOUNT THAT WOULD HAVE
ACCUMULATED IN THE APPLICABLE RESERVE ACCOUNT AND NOT BEEN DISBURSED IN
ACCORDANCE WITH THIS AGREEMENT IF SUCH LETTER OF CREDIT HAD NOT BEEN DELIVERED. 


 

115

--------------------------------------------------------------------------------

 

 


12.8.2  SECURITY FOR INDEBTEDNESS.  EACH LETTER OF CREDIT DELIVERED UNDER THIS
AGREEMENT SHALL BE ADDITIONAL SECURITY FOR THE PAYMENT OF THE INDEBTEDNESS. 
UPON THE OCCURRENCE OF AN EVENT OF DEFAULT, LENDER SHALL HAVE THE RIGHT, AT ITS
OPTION, TO DRAW UPON ANY LETTER OF CREDIT AND TO APPLY ALL OR ANY PART THEREOF
TO THE PAYMENT OF THE ITEMS FOR WHICH SUCH LETTER OF CREDIT WAS ESTABLISHED OR
TO APPLY EACH SUCH LETTER OF CREDIT TO PAYMENT OF THE INDEBTEDNESS IN SUCH
ORDER, PROPORTION OR PRIORITY AS LENDER MAY DETERMINE.


 


12.8.3  ADDITIONAL RIGHTS OF LENDER.  IN ADDITION TO ANY OTHER RIGHT LENDER MAY
HAVE TO DRAW UPON A LETTER OF CREDIT PURSUANT TO THE TERMS AND CONDITIONS OF
THIS AGREEMENT, LENDER SHALL HAVE THE ADDITIONAL RIGHT TO DRAW UPON ANY LETTER
OF CREDIT IN FULL:  (A) WITH RESPECT TO ANY EVERGREEN LETTER OF CREDIT, IF
LENDER HAS RECEIVED A NOTICE FROM THE ISSUING BANK THAT THE LETTER OF CREDIT
WILL NOT BE RENEWED AND A SUBSTITUTE LETTER OF CREDIT IS NOT PROVIDED AT LEAST
THIRTY (30) DAYS PRIOR TO THE DATE ON WHICH THE OUTSTANDING LETTER OF CREDIT IS
SCHEDULED TO EXPIRE; (B) WITH RESPECT TO ANY LETTER OF CREDIT WITH A STATED
EXPIRATION DATE, IF LENDER HAS NOT RECEIVED A NOTICE FROM THE ISSUING BANK THAT
IT HAS RENEWED THE LETTER OF CREDIT AT LEAST THIRTY (30) DAYS PRIOR TO THE DATE
ON WHICH SUCH LETTER OF CREDIT IS SCHEDULED TO EXPIRE AND A SUBSTITUTE LETTER OF
CREDIT IS NOT PROVIDED AT LEAST THIRTY (30) DAYS PRIOR TO THE DATE ON WHICH THE
OUTSTANDING LETTER OF CREDIT IS SCHEDULED TO EXPIRE; (C) UPON RECEIPT OF NOTICE
FROM THE ISSUING BANK THAT THE LETTER OF CREDIT WILL BE TERMINATED (EXCEPT IF
THE TERMINATION OF SUCH LETTER OF CREDIT IS PERMITTED PURSUANT TO THE TERMS AND
CONDITIONS OF THIS AGREEMENT OR A SUBSTITUTE LETTER OF CREDIT IS PROVIDED); OR
(D) IF LENDER HAS RECEIVED NOTICE THAT THE BANK ISSUING THE LETTER OF CREDIT
SHALL CEASE TO BE AN ELIGIBLE INSTITUTION AND A SUBSTITUTE LETTER OF CREDIT IS
NOT PROVIDED AT LEAST FIFTEEN (15) DAYS FROM THE DATE LENDER RECEIVES SUCH
NOTICE.  IN THE EVENT LENDER DRAWS ON THE LETTER OF CREDIT PURSUANT TO THE
FOREGOING PROVISIONS, SUCH FUNDS SHALL BE DEPOSITED INTO THE APPLICABLE RESERVE
ACCOUNTS.  NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED IN THE ABOVE,
LENDER IS NOT OBLIGATED TO DRAW UPON ANY LETTER OF CREDIT UPON THE HAPPENING OF
AN EVENT SPECIFIED IN CLAUSES (A), (B)  , (C)  OR (D) ABOVE AND SHALL NOT BE
LIABLE FOR ANY LOSSES SUSTAINED BY BORROWER DUE TO THE INSOLVENCY OF THE BANK
ISSUING THE LETTER OF CREDIT IF LENDER HAS NOT DRAWN UPON THE LETTER OF CREDIT.


ARTICLE XIII

DEFAULTS


SECTION 13.1  EVENT OF DEFAULT.  (A) EACH OF THE FOLLOWING EVENTS SHALL
CONSTITUTE AN EVENT OF DEFAULT HEREUNDER (AN “EVENT OF DEFAULT”): 

 

(I)                 IF (A) THE INDEBTEDNESS IS NOT PAID IN FULL ON THE MATURITY
DATE, (B) ANY REGULARLY SCHEDULED MONTHLY PAYMENT OF INTEREST AND/OR PRINCIPAL
DUE UNDER THE NOTE IS NOT PAID IN FULL ON THE APPLICABLE PAYMENT DATE, WITH SUCH
FAILURE CONTINUING FOR TWO (2) BUSINE SS DAYS AFTER LENDER DELIVERS WRITTEN
NOTICE THEREOF TO BORROWER, (C) ANY DEPOSIT BY BORROWER TO THE COLLECTION
ACCOUNT IS NOT MADE WITHIN TWO (2) BUSINESS DAYS FOLLOWING THE REQUIRED DEPOSIT
DATE THEREFOR,  (D) ANY AMOUNT PAYABLE PURSUANT TO SECTION 3.1.6 (B) IS NOT PAID
IN FULL WHEN DUE, OR BORROWER SHALL FAIL TO POST THE REMARGINING COLLATERAL
REQUIRED UNDER SECTION 3.1.6(B), OR (E) EXCEPT AS TO ANY AMOUNT INCLUDED IN (A),
(B), (C)  AND/OR (D)  OF THIS SUB‑PARAGRAPH (I), ANY OTHER AMOUNT PAYABLE
PURSUANT TO THIS AGREEMENT, THE

116

--------------------------------------------------------------------------------

 

 

NOTE OR ANY OTHER LOAN DOCUMENT IS NOT PAID IN FULL WHEN DUE AND PAYABLE IN
ACCORDANCE WITH THE PROVISIONS OF THE APPLICABLE LOAN DOCUMENT, WITH SUCH
FAILURE CONTINUING FOR TEN (10) BUSINESS DAYS AFTER LENDER DELIVERS WRITTEN
NOTICE THEREOF TO BORROWER;

(II)               SUBJECT TO BORROWER’S RIGHT TO CONTEST AS SET FORTH IN
SECTION 7.3, IF ANY OF THE IMPOSITIONS OR OTHER CHARGES ARE NOT PAID PRIOR TO
THE IMPOSITION OF ANY INTEREST, PENALTY, CHARGE OR EXPENSE FOR THE NON‑PAYMENT
THEREOF (EXCEPT TO THE EXTENT LENDER IS OBLIGATED TO DISBURSE FUNDS FROM THE TAX
RESERVE ACCOUNT TO PAY FOR SUCH IMPOSITIONS OR OTHER CHARGES UNDER THIS
AGREEMENT, LENDER HAS SUFFICIENT FUNDS IN SUCH TAX RESERVE ACCOUNT TO MAKE SUCH
PAYMENT AND LENDER FAILS TO MAKE SUCH PAYMENT);

(III)             (A) IF THE INSURANCE POLICIES REQUIRED BY SECTION 6.1 ARE NOT
KEPT IN FULL FORCE AND EFFECT (EXCEPT TO THE EXTENT LENDER IS OBLIGATED TO
DISBURSE FUNDS FROM THE INSURANCE RESERVE ACCOUNT TO PAY FOR SUCH INSURANCE
POLICIES UNDER THIS AGREEMENT, LENDER HAS SUFFICIENT FUNDS IN SUCH INSURANCE
RESERVE ACCOUNT TO MAKE SUCH PAYMENT AND LENDER FAILS TO MAKE SUCH PAYMENT), OR
(B) IF CERTIFICATES OF INSURANCE AND INSURANCE COMPANY-ISSUED BINDERS ARE NOT
DELIVERED TO LENDER PRIOR TO THE EXPIRATION DATE OF THE THEN CURRENT INSURANCE
POLICIES AND/OR IF ANY INSURANCE POLICY EXPIRES AND A RENEWAL POLICY HAS NOT
BEEN OBTAINED PRIOR TO SUCH EXPIRATION;

(IV)             IF, EXCEPT AS PERMITTED PURSUANT TO ARTICLE VIII, (A) ANY
TRANSFER OF ANY DIRECT OR INDIRECT LEGAL, BENEFICIAL OR EQUITABLE INTEREST IN
ALL OR ANY PORTION OF THE PROPERTY OCCURS, (B) ANY TRANSFER OF ANY DIRECT OR
INDIRECT LEGAL, BENEFICIAL OR EQUITABLE INTEREST IN BORROWER OCCURS, (C) ANY
LIEN ON ALL OR ANY PORTION OF THE PROPERTY OCCURS OTHER THAN A PERMITTED
ENCUMBRANCE, (D) ANY PLEDGE, HYPOTHECATION, CREATION OF A SECURITY INTEREST IN
OR OTHER ENCUMBRANCE OF ANY DIRECT OR INDIRECT LEGAL, BENEFICIAL OR EQUITABLE
INTERESTS IN BORROWER OCCURS OTHER THAN A PERMITTED ENCUMBRANCE, OR (E) THE
FILING OF A DECLARATION OF CONDOMINIUM WITH RESPECT TO THE PROPERTY OCCURS,
EXCEPT AS PERMITTED PURSUANT TO SECTION 8.8; 

(V)               IF (A) ANY REPRESENTATION OR WARRANTY MADE BY BORROWER HEREIN
OR BY BORROWER OR GUARANTOR IN ANY OTHER LOAN DOCUMENT OR FINANCIAL STATEMENT
FURNISHED TO LENDER SHALL HAVE BEEN FALSE OR MISLEADING IN ANY MATERIAL RESPECT
AS OF THE DATE THE REPRESENTATION OR WARRANTY WAS MADE, OR (B) ANY
REPRESENTATION OR WARRANTY MADE BY BORROWER OR GUARANTOR IN ANY REPORT,
CERTIFICATE OR OTHER INSTRUMENT, AGREEMENT OR DOCUMENT FURNISHED TO LENDER,
SHALL HAVE BEEN FALSE OR MISLEADING IN ANY MATERIAL RESPECT AS OF THE DATE THE
REPRESENTATION OR WARRANTY WAS MADE; PROVIDED, HOWEVER, WITH RESPECT TO ANY SUCH
BREACH IN CLAUSE (A)  OR (B)  WHICH IS NOT THE SUBJECT OF ANY OTHER SUBSECTION
OF THIS SECTION 13.1(A) AND WHICH IS CAPABLE OF BEING CURED, BORROWER FAILS TO
REMEDY SUCH CONDITION WITHIN TEN (10) DAYS FOLLOWING NOTICE TO BORROWER FROM
LENDER, IN THE CASE OF ANY SUCH BREACH WHICH CAN BE CURED BY THE PAYMENT OF A
SUM OF MONEY, OR WITHIN THIRTY (30) DAYS FOLLOWING NOTICE FROM LENDER IN THE
CASE OF ANY OTHER SUCH BREACH; PROVIDED, HOWEVER, THAT IF SUCH NON‑MONETARY
BREACH IS SUSCEPTIBLE OF CURE BUT CANNOT REASONABLY BE CURED WITHIN SUCH
THIRTY (30) DAY PERIOD AND PROVIDED  FURTHER  THAT BORROWER SHALL HAVE COMMENCED
TO CURE SUCH BREACH WITHIN

117

--------------------------------------------------------------------------------

 

 

SUCH THIRTY (30) DAY PERIOD AND THEREAFTER DILIGENTLY AND EXPEDITIOUSLY PROCEEDS
TO CURE THE SAME, SUCH THIRTY (30) DAY PERIOD SHALL BE EXTENDED FOR SUCH TIME AS
IS REASONABLY NECESSARY FOR BORROWER IN THE EXERCISE OF DUE DILIGENCE TO CURE
SUCH BREACH, SUCH ADDITIONAL PERIOD NOT TO EXCEED SIXTY (60) DAYS PLUS  TIME
PERMITTED FOR EXCUSABLE DELAYS;

(VI)             IF BORROWER OR GUARANTOR SHALL MAKE A GENERAL ASSIGNMENT FOR
THE BENEFIT OF CREDITORS;

(VII)           IF A RECEIVER, LIQUIDATOR OR TRUSTEE SHALL BE APPOINTED FOR
BORROWER OR GUARANTOR (OR, TO THE EXTENT IT IS PROVIDING INSURANCE TO BORROWER,
ANY CAPTIVE INSURANCE COMPANY), OR IF BORROWER OR GUARANTOR (OR, TO THE EXTENT
IT IS PROVIDING INSURANCE TO BORROWER, ANY CAPTIVE INSURANCE COMPANY) SHALL BE
ADJUDICATED A BANKRUPT OR INSOLVENT, OR IF ANY PETITION FOR BANKRUPTCY,
REORGANIZATION OR ARRANGEMENT PURSUANT TO FEDERAL BANKRUPTCY LAW, OR ANY SIMILAR
FEDERAL OR STATE LAW, SHALL BE FILED BY OR AGAINST, CONSENTED TO, OR ACQUIESCED
IN BY, BORROWER OR GUARANTOR (OR, TO THE EXTENT IT IS PROVIDING INSURANCE TO
BORROWER, ANY CAPTIVE INSURANCE COMPANY), OR IF ANY PROCEEDING FOR THE
DISSOLUTION OR LIQUIDATION OF BORROWER OR GUARANTOR SHALL BE INSTITUTED;
PROVIDED, HOWEVER, IF SUCH APPOINTMENT, ADJUDICATION, PETITION OR PROCEEDING WAS
INVOLUNTARY AND NOT CONSENTED TO BY BORROWER OR GUARANTOR (OR, TO THE EXTENT IT
IS PROVIDING INSURANCE TO BORROWER, ANY CAPTIVE INSURANCE COMPANY), UPON THE
SAME NOT BEING DISCHARGED, STAYED OR DISMISSED WITHIN ONE HUNDRED TWENTY (120)
DAYS;

(VIII)         IF BORROWER ATTEMPTS TO ASSIGN ITS RIGHTS UNDER THIS AGREEMENT OR
ANY OF THE OTHER LOAN DOCUMENTS OR ANY INTEREST HEREIN OR THEREIN IN
CONTRAVENTION OF THE LOAN DOCUMENTS;

(IX)             WITH RESPECT TO ANY TERM, COVENANT OR PROVISION SET FORTH
HEREIN OR IN ANY OF THE OTHER LOAN DOCUMENTS (OTHER THAN THE OTHER SUBSECTIONS
OF THIS SECTION 13.1(B)) WHICH SPECIFICALLY CONTAINS A NOTICE REQUIREMENT OR
GRACE PERIOD AND PROVIDES THAT FAILURE TO COMPLY ON OR BEFORE THE EXPIRATION OF
SUCH PERIOD SHALL BE AN EVENT OF DEFAULT HEREUNDER, IF BORROWER OR GUARANTOR
SHALL BE IN DEFAULT UNDER SUCH TERM, COVENANT OR CONDITION AFTER THE GIVING OF
SUCH NOTICE OR THE EXPIRATION OF SUCH GRACE PERIOD;

(X)               IF BORROWER FAILS TO COMPLY WITH THE COVENANTS AS TO
PRESCRIBED LAWS SET FORTH IN SECTION 5.1.2  AND/OR VIOLATES THE COVENANTS WITH
RESPECT TO THE PATRIOT ACT SET FORTH IN SECTION 5.2.17; 

(XI)             IF BORROWER SHALL FAIL TO COMPLY WITH ANY COVENANTS SET FORTH
IN SECTION 5.2.19; 

(XII)           EXCEPT AS PROVIDED IN SUB‑PARAGRAPH (XI) ABOVE, IF BORROWER
SHALL FAIL TO COMPLY WITH ANY COVENANTS SET FORTH IN ARTICLE V  OR ARTICLE X 
WITH SUCH FAILURE CONTINUING FOR TEN (10) BUSINESS DAYS AFTER LENDER DELIVERS
WRITTEN NOTICE THEREOF TO BORROWER;

 

118

--------------------------------------------------------------------------------

 

 

(XIII)         IF BORROWER SHALL FAIL TO COMPLY WITH ANY COVENANTS SET FORTH IN
SECTION 5.1 OR SECTION 5.2 OF THE MORTGAGE WITH SUCH FAILURE CONTINUING FOR
TEN (10) BUSINESS DAYS AFTER LENDER DELIVERS WRITTEN NOTICE THEREOF TO BORROWER;

(XIV)         SUBJECT TO THE OCCURRENCE OF A CASUALTY, (A) THE NEGLECT, FAILURE
OR REFUSAL OF BORROWER TO KEEP IN FULL FORCE AND EFFECT ANY MATERIAL PERMIT,
LICENSE, CONSENT OR APPROVAL REQUIRED FOR THE OPERATION OF THE IMPROVEMENTS THAT
IS NOT FULLY REINSTATED WITHIN THIRTY (30) DAYS AFTER LENDER GIVES BORROWER
NOTICE OF THE LAPSE OF EFFECTIVENESS OF SUCH MATERIAL PERMIT, LICENSE, CONSENT
OR APPROVAL OR (B) THE CURTAILMENT IN AVAILABILITY TO THE PROPERTY OF UTILITIES
OR OTHER PUBLIC SERVICES NECESSARY FOR THE FULL OCCUPANCY AND UTILIZATION OF THE
IMPROVEMENTS THAT IS NOT RESTORED TO FULL AVAILABILITY WITHIN THIRTY (30) DAYS
AFTER LENDER GIVES BORROWER NOTICE OF SUCH CURTAILMENT OF AVAILABILITY;
PROVIDED, HOWEVER, THAT IF BORROWER SHALL HAVE COMMENCED TO CURE ANY DEFAULT
DESCRIBED IN SUBSECTION (A) OR (B) ABOVE WITHIN SUCH THIRTY (30) DAY PERIOD AND
THEREAFTER DILIGENTLY PROCEEDS TO CURE THE SAME, SUCH THIRTY (30) DAY PERIOD
SHALL BE EXTENDED FOR SUCH TIME AS IS REASONABLY NECESSARY FOR BORROWER IN THE
EXERCISE OF DUE DILIGENCE TO CURE SUCH DEFAULT, SUCH ADDITIONAL PERIOD NOT TO
EXCEED NINETY (90) DAYS;

(XV)           IF THIS AGREEMENT, THE GUARANTY OR ANY OTHER LOAN DOCUMENT OR ANY
LIEN GRANTED HEREUNDER OR THEREUNDER, IN WHOLE OR IN PART, SHALL TERMINATE OR
SHALL CEASE TO BE EFFECTIVE OR SHALL CEASE TO BE A LEGALLY VALID, BINDING AND
ENFORCEABLE OBLIGATION OF BORROWER OR GUARANTOR, AS APPLICABLE, SUBJECT TO ANY
EXCEPTIONS AS TO ENFORCEABILITY PROVIDED IN SECTION 4.1.19, OR ANY LIEN SECURING
THE INDEBTEDNESS SHALL, IN WHOLE OR IN PART, CEASE TO BE A PERFECTED PRIORITY
LIEN, SUBJECT TO THE PERMITTED ENCUMBRANCES (EXCEPT IN ANY OF THE FOREGOING
CASES IN ACCORDANCE WITH THE TERMS HEREOF OR UNDER ANY OTHER LOAN DOCUMENT OR BY
REASON OF ANY AFFIRMATIVE ACT OF LENDER);

(XVI)         THE MANAGEMENT AGREEMENT IS TERMINATED AND A QUALIFIED MANAGER OR
REPLACEMENT MANAGER IS NOT APPOINTED PURSUANT TO THE PROVISIONS OF
SECTION 5.2.14  WITHIN SIXTY (60) DAYS AFTER SUCH TERMINATION;

(XVII)       EXCEPT AS EXPRESSLY PERMITTED PURSUANT TO THE LOAN DOCUMENTS, IF
BORROWER OR ANY OTHER PERSON GRANTS ANY EASEMENT, COVENANT OR RESTRICTION (OTHER
THAN THE PERMITTED ENCUMBRANCES) OVER THE PROPERTY;

(XVIII)     IF BORROWER SHALL DEFAULT BEYOND THE EXPIRATION OF ANY APPLICABLE
CURE PERIOD UNDER ANY EXISTING EASEMENT, COVENANT OR RESTRICTION WHICH AFFECTS
THE PROPERTY, THE DEFAULT OF WHICH WOULD REASONABLY BE EXPECTED TO HAVE OR DOES
HAVE A MATERIAL ADVERSE EFFECT;

(XIX)         IF ONE OR MORE JUDGMENTS OR DECREES SHALL BE ENTERED AGAINST
BORROWER INVOLVING IN THE AGGREGATE A LIABILITY IN EXCESS OF $1,500,000 AND
SHALL NOT HAVE BEEN PAID, VACATED OR BONDED AND STAYED WITHIN THIRTY (30) DAYS
AFTER BORROWER IS SERVED WITH SUCH JUDGMENT;

 

119

--------------------------------------------------------------------------------

 

 

(XX)           IF BORROWER SHALL CONTINUE TO BE IN DEFAULT UNDER ANY OF THE
OTHER TERMS, COVENANTS OR CONDITIONS OF THIS AGREEMENT OR OF ANY LOAN DOCUMENT
NOT SPECIFIED IN SUB‑PARAGRAPHS (I) TO (XIX)  ABOVE, FOR THIRTY (30) DAYS AFTER
NOTICE FROM LENDER; PROVIDED, HOWEVER, THAT IF SUCH DEFAULT IS SUSCEPTIBLE OF
CURE BUT CANNOT REASONABLY BE CURED WITHIN SUCH THIRTY (30) DAY PERIOD AND
PROVIDED, FURTHER, THAT BORROWER SHALL HAVE COMMENCED TO CURE SUCH DEFAULT
WITHIN SUCH THIRTY (30) DAY PERIOD AND THEREAFTER DILIGENTLY PROCEEDS TO CURE
THE SAME, SUCH THIRTY (30) DAY PERIOD SHALL BE EXTENDED FOR SUCH TIME AS IS
REASONABLY NECESSARY FOR BORROWER IN THE EXERCISE OF DUE DILIGENCE TO CURE SUCH
DEFAULT, SUCH ADDITIONAL PERIOD NOT TO EXCEED NINETY (90) DAYS.  NOTWITHSTANDING
THE FOREGOING SENTENCE, THE CURE PERIOD PROVIDED HEREUNDER MAY BE EXTENDED FOR
ONE ADDITIONAL NINETY (90) DAY PERIOD IF AND ONLY IF (A) SUCH DEFAULT INVOLVES
BREACH OF A COVENANT (AS DISTINCT FROM A REPRESENTATION) AND CURE OF SUCH
DEFAULT WOULD REQUIRE PHYSICAL CONSTRUCTION OR REMEDIAL WORK, AND (B) SUCH CURE
CANNOT WITH DILIGENCE BE COMPLETED WITHIN THE INITIAL NINETY (90) DAY PERIOD
(BUT CAN WITH DILIGENCE BE COMPLETED WITHIN AN ADDITIONAL NINETY (90) DAY
PERIOD).  BORROWER SHALL PROVIDE LENDER WITH AN ADDITIONAL WRITTEN REPORT AND
EVIDENCE OF THE PROGRESS OF BORROWER’S CURE EFFORTS SIXTY (60) DAYS AFTER THE
COMMENCEMENT OF SUCH ADDITIONAL NINETY (90) DAY CURE PERIOD; OR 

(XXI)         IF GUARANTOR BREACHES THE NET WORTH REQUIREMENT (AS DEFINED IN THE
GUARANTY) INCLUDED IN THE GUARANTY.


13.1.2    UNLESS WAIVED IN WRITING BY LENDER, UPON THE OCCURRENCE AND DURING THE
CONTINUANCE OF AN EVENT OF DEFAULT (OTHER THAN AN EVENT OF DEFAULT DESCRIBED IN
SECTION 13.1(A)(VI) OR SECTION 13.1(A)(VII) ABOVE AND FOLLOWING THE EXPIRATION
OF ANY APPLICABLE CURE PERIODS OR GRACE PERIODS), LENDER MAY, WITHOUT NOTICE OR
DEMAND (EXCEPT AS REQUIRED IN SECTION 13.1(A) ABOVE), IN ADDITION TO ANY OTHER
RIGHTS OR REMEDIES AVAILABLE TO IT PURSUANT TO THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS OR AT LAW OR IN EQUITY, TAKE SUCH ACTION AS LENDER DEEMS ADVISABLE TO
PROTECT AND ENFORCE ITS RIGHTS AGAINST BORROWER AND IN THE PROPERTY, INCLUDING,
WITHOUT LIMITATION, (A) DECLARING IMMEDIATELY DUE AND PAYABLE THE ENTIRE
PRINCIPAL AMOUNT TOGETHER WITH INTEREST THEREON AND ALL OTHER SUMS DUE BY
BORROWER UNDER THE LOAN DOCUMENTS, (B) COLLECTING INTEREST ON THE PRINCIPAL
AMOUNT AT THE DEFAULT RATE WHETHER OR NOT LENDER ELECTS TO ACCELERATE THE NOTE
AND (C) ENFORCING OR AVAILING ITSELF OF ANY OR ALL RIGHTS OR REMEDIES SET FORTH
IN THE LOAN DOCUMENTS AGAINST BORROWER AND THE PROPERTY, INCLUDING, WITHOUT
LIMITATION, ALL RIGHTS OR REMEDIES AVAILABLE AT LAW OR IN EQUITY; AND UPON ANY
EVENT OF DEFAULT DESCRIBED IN SECTION 13.1(A)(VI) OR SECTION 13.1(A)(VII) ABOVE,
THE INDEBTEDNESS AND ALL OTHER OBLIGATIONS OF BORROWER HEREUNDER AND UNDER THE
OTHER LOAN DOCUMENTS SHALL IMMEDIATELY AND AUTOMATICALLY BECOME DUE AND PAYABLE,
WITHOUT NOTICE OR DEMAND, AND BORROWER HEREBY EXPRESSLY WAIVES ANY SUCH NOTICE
OR DEMAND, ANYTHING CONTAINED HEREIN OR IN ANY OTHER LOAN DOCUMENT TO THE
CONTRARY NOTWITHSTANDING.  THE FOREGOING PROVISIONS SHALL NOT BE CONSTRUED AS A
WAIVER BY LENDER OF ITS RIGHT TO PURSUE ANY OTHER REMEDIES AVAILABLE TO IT UNDER
THIS AGREEMENT, THE MORTGAGE OR ANY OTHER LOAN DOCUMENT.  ANY PAYMENT HEREUNDER
MAY BE ENFORCED AND RECOVERED IN WHOLE OR IN PART AT SUCH TIME BY ONE OR MORE OF
THE REMEDIES PROVIDED TO LENDER IN THE LOAN DOCUMENTS.


 

120

--------------------------------------------------------------------------------

 

 


SECTION 13.2  REMEDIES.  (A) UNLESS WAIVED IN WRITING BY LENDER, UPON THE
OCCURRENCE AND DURING THE CONTINUANCE OF AN EVENT OF DEFAULT, AND FOLLOWING THE
EXPIRATION OF ANY APPLICABLE CURE PERIODS OR GRACE PERIODS, ALL OR ANY ONE OR
MORE OF THE RIGHTS, POWERS, PRIVILEGES AND OTHER REMEDIES AVAILABLE TO LENDER
AGAINST BORROWER UNDER THIS AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS
EXECUTED AND DELIVERED BY, OR APPLICABLE TO, BORROWER OR AT LAW OR IN EQUITY MAY
BE EXERCISED BY LENDER AT ANY TIME AND FROM TIME TO TIME, WHETHER OR NOT ALL OR
ANY OF THE INDEBTEDNESS SHALL BE DECLARED DUE AND PAYABLE, AND WHETHER OR NOT
LENDER SHALL HAVE COMMENCED ANY FORECLOSURE PROCEEDING OR OTHER ACTION FOR THE
ENFORCEMENT OF ITS RIGHTS AND REMEDIES UNDER ANY OF THE LOAN DOCUMENTS WITH
RESPECT TO THE PROPERTY.  ANY SUCH ACTIONS TAKEN BY LENDER SHALL BE CUMULATIVE
AND CONCURRENT AND MAY BE PURSUED INDEPENDENTLY, SINGLY, SUCCESSIVELY, TOGETHER
OR OTHERWISE, AT SUCH TIME AND IN SUCH ORDER AS LENDER MAY DETERMINE IN ITS SOLE
DISCRETION, TO THE FULLEST EXTENT PERMITTED BY LAW, WITHOUT IMPAIRING OR
OTHERWISE AFFECTING THE OTHER RIGHTS AND REMEDIES OF LENDER PERMITTED BY LAW,
EQUITY OR CONTRACT OR AS SET FORTH HEREIN OR IN THE OTHER LOAN DOCUMENTS. 
WITHOUT LIMITING THE GENERALITY OF THE FOREGOING, BORROWER AGREES THAT IF AN
EVENT OF DEFAULT IS CONTINUING (I) LENDER SHALL NOT BE SUBJECT TO ANY ONE ACTION
OR ELECTION OF REMEDIES LAW OR RULE, AND (II) ALL LIENS AND OTHER RIGHTS,
REMEDIES OR PRIVILEGES PROVIDED TO LENDER SHALL REMAIN IN FULL FORCE AND EFFECT
UNTIL LENDER HAS EXHAUSTED ALL OF ITS REMEDIES AGAINST THE PROPERTY AND THE
MORTGAGE HAS BEEN FORECLOSED, SOLD AND/OR OTHERWISE REALIZED UPON IN
SATISFACTION OF THE INDEBTEDNESS OR THE INDEBTEDNESS HAS BEEN PAID IN FULL.

(B)               UPON THE OCCURRENCE AND DURING THE CONTINUANCE OF AN EVENT OF
DEFAULT, WITH RESPECT TO THE ACCOUNT COLLATERAL, LENDER MAY, IN LENDER’S SOLE
DISCRETION:

(I)                 WITHOUT NOTICE TO BORROWER, EXCEPT AS REQUIRED BY LAW, AND
AT ANY TIME OR FROM TIME TO TIME, CHARGE, SET-OFF AND OTHERWISE APPLY ALL OR ANY
PART OF THE ACCOUNT COLLATERAL AGAINST THE OBLIGATIONS, OPERATING EXPENSES
AND/OR CAPITAL EXPENDITURES FOR THE PROPERTY OR ANY PART THEREOF;

(II)               AT ANY TIME AND FROM TIME TO TIME, EXERCISE ANY AND ALL
RIGHTS AND REMEDIES AVAILABLE TO IT UNDER THIS AGREEMENT, AND/OR AS A SECURED
PARTY UNDER THE UCC;

(III)             DEMAND, COLLECT, TAKE POSSESSION OF OR RECEIPT FOR, SETTLE,
COMPROMISE, ADJUST, SUE FOR, FORECLOSE OR REALIZE UPON THE ACCOUNT COLLATERAL
(OR ANY PORTION THEREOF); AND

(IV)             TAKE ALL OTHER ACTIONS PROVIDED IN, OR CONTEMPLATED BY, THIS
AGREEMENT.

(C)                WITH RESPECT TO BORROWER, THE ACCOUNT COLLATERAL AND THE
PROPERTY, NOTHING CONTAINED HEREIN OR IN ANY OTHER LOAN DOCUMENT SHALL BE
CONSTRUED AS REQUIRING LENDER TO RESORT TO THE PROPERTY FOR THE SATISFACTION OF
ANY OF THE INDEBTEDNESS, AND LENDER MAY SEEK SATISFACTION OUT OF THE PROPERTY OR
ANY PART THEREOF, IN ITS ABSOLUTE DISCRETION IN RESPECT OF THE INDEBTEDNESS.  IN
ADDITION, LENDER SHALL HAVE THE RIGHT FROM TIME TO TIME TO PARTIALLY FORECLOSE
THIS AGREEMENT AND THE MORTGAGE IN ANY MANNER AND FOR ANY AMOUNTS SECURED BY
THIS AGREEMENT OR THE MORTGAGE THEN DUE AND PAYABLE AS DETERMINED BY LENDER IN
ITS SOLE DISCRETION INCLUDING, WITHOUT LIMITATION, THE FOLLOWING CIRCUMSTANCES: 
(I) IN THE EVENT BORROWER DEFAULTS BEYOND ANY APPLICABLE CURE OR GRACE PERIOD IN
THE PAYMENT OF ONE OR MORE SCHEDULED PAYMENTS

121

--------------------------------------------------------------------------------

 

 

OF PRINCIPAL OR INTEREST, LENDER MAY FORECLOSE THIS AGREEMENT AND THE MORTGAGE
TO RECOVER SUCH DELINQUENT PAYMENTS; OR (II) IN THE EVENT LENDER ELECTS TO
ACCELERATE LESS THAN THE ENTIRE PRINCIPAL AMOUNT, LENDER MAY FORECLOSE THIS
AGREEMENT AND THE MORTGAGE TO RECOVER SO MUCH OF THE PRINCIPAL AMOUNT AS LENDER
MAY ACCELERATE AND SUCH OTHER SUMS SECURED BY THIS AGREEMENT OR THE MORTGAGE AS
LENDER MAY ELECT.  NOTWITHSTANDING ONE OR MORE PARTIAL FORECLOSURES, THE
PROPERTY SHALL REMAIN SUBJECT TO THIS AGREEMENT AND THE MORTGAGE TO SECURE
PAYMENT OF SUMS SECURED BY THIS AGREEMENT AND THE MORTGAGE AND NOT PREVIOUSLY
RECOVERED.


SECTION 13.3  REMEDIES CUMULATIVE; WAIVERS.  THE RIGHTS, POWERS AND REMEDIES OF
LENDER UNDER THIS AGREEMENT AND THE MORTGAGE SHALL BE CUMULATIVE AND NOT
EXCLUSIVE OF ANY OTHER RIGHT, POWER OR REMEDY WHICH LENDER MAY HAVE AGAINST
BORROWER PURSUANT TO THIS AGREEMENT OR THE OTHER LOAN DOCUMENTS, OR EXISTING AT
LAW OR IN EQUITY OR OTHERWISE.  LENDER’S RIGHTS, POWERS AND REMEDIES MAY BE
PURSUED SINGLY, CONCURRENTLY OR OTHERWISE, AT SUCH TIME AND IN SUCH ORDER AS
LENDER MAY DETERMINE IN LENDER’S SOLE DISCRETION.  NO DELAY OR OMISSION TO
EXERCISE ANY REMEDY, RIGHT OR POWER ACCRUING UPON AN EVENT OF DEFAULT SHALL
IMPAIR ANY SUCH REMEDY, RIGHT OR POWER OR SHALL BE CONSTRUED AS A WAIVER
THEREOF, BUT ANY SUCH REMEDY, RIGHT OR POWER MAY BE EXERCISED FROM TIME TO TIME
AND AS OFTEN AS MAY BE DEEMED EXPEDIENT.  A WAIVER OF ONE DEFAULT OR EVENT OF
DEFAULT WITH RESPECT TO BORROWER SHALL NOT BE CONSTRUED TO BE A WAIVER OF ANY
SUBSEQUENT DEFAULT OR EVENT OF DEFAULT BY BORROWER OR TO IMPAIR ANY REMEDY,
RIGHT OR POWER CONSEQUENT THEREON.

 


SECTION 13.4  COSTS OF COLLECTION.  IN THE EVENT THAT AFTER AN EVENT OF DEFAULT
AND DURING THE CONTINUANCE THEREOF:  (A) THE NOTE OR ANY OF THE LOAN DOCUMENTS
IS PLACED IN THE HANDS OF AN ATTORNEY FOR COLLECTION OR ENFORCEMENT OR IS
COLLECTED OR ENFORCED THROUGH ANY LEGAL PROCEEDING; (B) AN ATTORNEY IS RETAINED
TO REPRESENT LENDER IN ANY BANKRUPTCY, REORGANIZATION, RECEIVERSHIP, OR OTHER
PROCEEDINGS AFFECTING CREDITORS’ RIGHTS AND INVOLVING A CLAIM UNDER THE NOTE OR
ANY OF THE LOAN DOCUMENTS; OR (C) AN ATTORNEY IS RETAINED TO PROTECT OR ENFORCE
THE LIEN OR ANY OF THE TERMS OF THIS AGREEMENT, THE MORTGAGE OR ANY OF THE LOAN
DOCUMENTS, THEN, IN ANY SUCH INSTANCE, BORROWER SHALL PAY TO LENDER ALL
REASONABLE ATTORNEYS’ FEES, COSTS AND EXPENSES ACTUALLY INCURRED IN CONNECTION
THEREWITH, INCLUDING COSTS OF APPEAL, TOGETHER WITH INTEREST ON ANY JUDGMENT
OBTAINED BY LENDER AT THE DEFAULT RATE.


 

122

--------------------------------------------------------------------------------

 

 


ARTICLE XIV

SPECIAL PROVISIONS


SECTION 14.1        EXCULPATION. 


14.1.1  EXCULPATED PARTIES.  NO PERSONAL LIABILITY SHALL BE ASSERTED, SOUGHT OR
OBTAINED BY LENDER OR ENFORCEABLE AGAINST (A) BORROWER (EXCEPT AS SET FORTH IN
THIS SECTION 14.1), (B) MANAGER, (C) ANY AFFILIATE OF BORROWER, (D) ANY PERSON
OWNING, DIRECTLY OR INDIRECTLY, ANY LEGAL OR BENEFICIAL INTEREST IN BORROWER,
MANAGER OR ANY AFFILIATE OF BORROWER, OR (E) ANY DIRECT OR INDIRECT PARTNER,
MEMBER, PRINCIPAL, OFFICER, CONTROLLING PERSON, BENEFICIARY, TRUSTEE, ADVISOR,
SHAREHOLDER, EMPLOYEE, AGENT, AFFILIATE OR DIRECTOR OF ANY PERSONS DESCRIBED IN
CLAUSES (A)  THROUGH (E)  ABOVE (COLLECTIVELY, THE “EXCULPATED PARTIES”) AND
NONE OF THE EXCULPATED PARTIES SHALL HAVE ANY PERSONAL LIABILITY (WHETHER BY
SUIT DEFICIENCY JUDGMENT OR OTHERWISE) IN RESPECT OF THE OBLIGATIONS, THIS
AGREEMENT, THE MORTGAGE, THE NOTE, THE PROPERTY OR ANY OTHER LOAN DOCUMENT OR
OTHERWISE IN CONNECTION WITH THE LOAN, OR THE MAKING, ISSUANCE OR TRANSFER
THEREOF, ALL SUCH LIABILITY, IF ANY, BEING EXPRESSLY WAIVED BY LENDER.  THE
FOREGOING LIMITATION SHALL NOT IN ANY WAY LIMIT OR AFFECT LENDER’S RIGHT TO ANY
OF THE FOLLOWING AND LENDER SHALL NOT BE DEEMED TO HAVE WAIVED ANY OF THE
FOLLOWING:

(I)                 ANY RIGHT OF LENDER TO FORECLOSE THE LIEN OF THIS AGREEMENT
AND THE MORTGAGE IN ACCORDANCE WITH THE TERMS AND PROVISIONS SET FORTH HEREIN
AND IN THE MORTGAGE;

(II)               ANY RIGHT OF LENDER TO TAKE ANY OTHER ACTION AGAINST ANY
OTHER SECURITY AT ANY TIME GIVEN TO SECURE THE PAYMENT OF THE NOTE AND THE OTHER
OBLIGATIONS;

(III)             ANY RIGHT OF LENDER TO EXERCISE ANY OTHER REMEDY SET FORTH IN
THIS AGREEMENT OR IN ANY OTHER LOAN DOCUMENT WHICH IS NOT INCONSISTENT WITH THE
TERMS OF THIS SECTION 14.1; 

(IV)             ANY RIGHT WHICH LENDER MAY HAVE UNDER SECTIONS 506(A), 506(B),
1111(B) OR ANY OTHER PROVISIONS OF THE BANKRUPTCY CODE TO FILE A CLAIM AGAINST
BORROWER FOR THE FULL AMOUNT OF THE INDEBTEDNESS SECURED BY THIS AGREEMENT AND
MORTGAGE OR TO REQUIRE THAT ALL COLLATERAL SHALL CONTINUE TO SECURE ALL OF THE
INDEBTEDNESS OWING TO LENDER IN ACCORDANCE WITH THE LOAN DOCUMENTS; OR

(V)               THE LIABILITY OF ANY GIVEN EXCULPATED PARTY WITH RESPECT TO
ANY SEPARATE WRITTEN GUARANTY OR AGREEMENT GIVEN BY ANY SUCH EXCULPATED PARTY IN
CONNECTION WITH THE LOAN (INCLUDING, WITHOUT LIMITATION, THE GUARANTY).


14.1.2  CARVEOUTS FROM NON‑RECOURSE LIMITATIONS.  NOTWITHSTANDING THE FOREGOING
OR ANYTHING IN THIS AGREEMENT OR ANY OF THE LOAN DOCUMENTS TO THE CONTRARY,
THERE SHALL AT NO TIME BE ANY LIMITATION ON BORROWER’S LIABILITY FOR THE PAYMENT
OF LOSSES INCURRED BY LENDER, AND ARISING FROM:

 

123

--------------------------------------------------------------------------------

 

 

(A)                THE FRAUDULENT ACTS OR WILLFUL MISCONDUCT OF ANY BORROWER
RELATED PARTY IN CONNECTION WITH THE LOAN;

(B)               THE MISAPPROPRIATION OF PROCEEDS WHICH ANY BORROWER RELATED
PARTY HAS RECEIVED (IT BEING AGREED THAT NO BORROWER RELATED PARTY SHALL BE
DEEMED TO HAVE MISAPPLIED PROCEEDS UNLESS SAME ARE RECEIVED BY SUCH BORROWER
RELATED PARTY AND NOT PAID TO LENDER, IN A CIRCUMSTANCE IN WHICH LENDER IS
EXPRESSLY ENTITLED TO RECEIVE SAME PURSUANT TO THE TERMS OF THIS AGREEMENT OR
ANY OF THE LOAN DOCUMENTS TO BE APPLIED TOWARD PAYMENT OF THE INDEBTEDNESS, OR
USED FOR THE REPAIR OR REPLACEMENT OF THE PROPERTY IN ACCORDANCE WITH THE
PROVISIONS OF THIS AGREEMENT);

(C)                THE MISAPPROPRIATION OF RENTS, SECURITY DEPOSITS AND OTHER
PROPERTY REVENUE BY ANY BORROWER RELATED PARTY (PROVIDED, HOWEVER, THAT NO
BORROWER RELATED PARTY SHALL BE LIABLE FOR THE MISAPPROPRIATION OF ANY RENTS OR
OTHER ITEMS THAT ARE SENT TO THE COLLECTION ACCOUNT OR PAID DIRECTLY TO LENDER
PURSUANT TO ANY NOTICE OF DIRECTION DELIVERED TO ANY TENANT);

(D)               ANY INTENTIONAL MISREPRESENTATION OF ANY BORROWER RELATED
PARTY UNDER THE LOAN DOCUMENTS;

(E)                FAILURE TO DELIVER TO LENDER ANY SECURITY DEPOSITS, ADVANCE
DEPOSITS OR ANY OTHER DEPOSITS COLLECTED WITH RESPECT TO THE PROPERTY UPON A
FORECLOSURE OF THE PROPERTY OR ACTION IN LIEU THEREOF, EXCEPT TO THE EXTENT ANY
SUCH SECURITY DEPOSITS WERE APPLIED IN ACCORDANCE WITH THE TERMS AND CONDITIONS
OF ANY OF THE LEASES;

(F)                ALL OR ANY PART OF THE PROPERTY OR THE ACCOUNT COLLATERAL
BEING ENCUMBERED BY A LIEN VOLUNTARILY GRANTED BY BORROWER (OTHER THAN THIS
AGREEMENT, THE MORTGAGE AND THE OTHER LOAN DOCUMENTS OR PERMITTED ENCUMBRANCES)
IN VIOLATION OF THE LOAN DOCUMENTS;

(G)               AFTER THE OCCURRENCE AND DURING THE CONTINUANCE OF AN EVENT OF
DEFAULT, THE REMOVAL OR DISPOSAL BY ANY BORROWER RELATED PARTY OF ANY PORTION OF
THE PROPERTY IN A MANNER PROHIBITED BY THE LOAN DOCUMENTS;

(H)               ANY PHYSICAL DAMAGE TO THE PROPERTY FROM INTENTIONAL WASTE
COMMITTED BY ANY BORROWER RELATED PARTY (BUT EXCLUDING ANY MATTER THAT ARISES BY
REASON OF LACK OF CASH FLOW WITH RESPECT TO THE PROPERTY, EXCEPT TO THE EXTENT
THAT SUCH LACK OF CASH FLOW ARISES FROM THE MISAPPROPRIATION OF REVENUE WITH
RESPECT TO THE PROPERTY);

(I)                 THE FAILURE TO PROCURE AN INTEREST RATE PROTECTION AGREEMENT
IN ACCORDANCE WITH SECTION 5.1.25 HEREOF; OR

(J)                 THE FAILURE TO PAY FOR ITEMS WHICH RESULT IN LIENS ON THE
PROPERTY (UNLESS DUE TO LACK OF CASH FLOW FROM THE PROPERTY, EXCEPT TO THE
EXTENT THAT SUCH LACK OF CASH FLOW ARISES FROM THE MISAPPROPRIATION OF REVENUE
WITH RESPECT TO THE PROPERTY).

The term “Losses” means any and all actual losses, damages, costs, expenses,
liabilities, claims or other obligations reasonably incurred by Lender
(including reasonable attorneys’ fees and disbursements).

124

--------------------------------------------------------------------------------

 

 

Notwithstanding anything to the contrary in this Agreement, the Note or any of
the Loan Documents, (1) Lender shall not be deemed to have waived any right
which Lender may have under Section 506(a), 506(b), 1111(b) or any other
provisions of the Bankruptcy Code to file a claim for the full amount of the
Indebtedness or to require that all Collateral shall continue to secure all of
the Indebtedness owing to Lender in accordance with the Loan Documents, and
(2) the Indebtedness shall be fully recourse to Borrower in the event that: 
(A) Borrower shall incur, assume or create any Debt for borrowed money in
violation of the Loan Documents; (B) Borrower voluntarily Transfers all or
substantially all of the Property, or there is a Transfer of any direct or
indirect interests in Borrower, other than in  accordance the terms of Article
VIII hereof; (C) Borrower shall fail to comply with any of the Single Purpose
Entity requirements set forth in Section 5.1.4  of this Agreement if such
failure leads to a substantive consolidation of the assets of Borrower with the
assets of another Person; (D) Borrower files a voluntary petition under the
Bankruptcy Code or any other Federal or state bankruptcy or insolvency law;
(E) an Affiliate, officer, trustee, director, or representative which controls,
directly or indirectly, Borrower or Guarantor joins in the filing of, an
involuntary petition against Borrower under the Bankruptcy Code or any other
Federal or state bankruptcy or insolvency law, or solicits or causes to be
solicited petitioning creditors for any involuntary petition against Borrower or
from any Person; or (F) there is the filing of an involuntary petition against
Borrower under the Bankruptcy Code or any other Federal or state bankruptcy or
insolvency law, in which Borrower colludes with, or otherwise assists such
Person, or solicits or causes to be solicited petitioning creditors for any
involuntary petition against Borrower from any Person.


ARTICLE XV

MISCELLANEOUS


SECTION 15.1  SURVIVAL.  THIS AGREEMENT AND ALL COVENANTS, INDEMNIFICATIONS,
AGREEMENTS, REPRESENTATIONS AND WARRANTIES MADE HEREIN AND IN THE CERTIFICATES
DELIVERED PURSUANT HERETO SHALL SURVIVE THE MAKING BY LENDER OF THE LOAN AND THE
EXECUTION AND DELIVERY TO LENDER OF THE NOTE, AND SHALL CONTINUE IN FULL FORCE
AND EFFECT SO LONG AS ALL OR ANY OF THE INDEBTEDNESS IS OUTSTANDING AND UNPAID
UNLESS A LONGER PERIOD IS EXPRESSLY SET FORTH HEREIN OR IN THE OTHER LOAN
DOCUMENTS.  WHENEVER IN THIS AGREEMENT ANY OF THE PARTIES HERETO IS REFERRED TO,
SUCH REFERENCE SHALL BE DEEMED TO INCLUDE THE SUCCESSORS AND ASSIGNS OF SUCH
PARTY.  ALL COVENANTS, PROMISES AND AGREEMENTS IN THIS AGREEMENT, BY OR ON
BEHALF OF BORROWER, SHALL INURE TO THE BENEFIT OF THE SUCCESSORS AND ASSIGNS OF
LENDER.  IF BORROWER CONSISTS OF MORE THAN ONE PERSON, THE OBLIGATIONS AND
LIABILITIES OF EACH SUCH PERSON HEREUNDER AND UNDER THE OTHER LOAN DOCUMENTS
SHALL BE JOINT AND SEVERAL.


SECTION 15.2  LENDER’S DISCRETION.  WHENEVER PURSUANT TO THIS AGREEMENT, LENDER
EXERCISES ANY RIGHT GIVEN TO IT TO APPROVE OR DISAPPROVE, OR ANY ARRANGEMENT OR
TERM IS TO BE SATISFACTORY TO LENDER, THE DECISION OF LENDER TO APPROVE OR
DISAPPROVE OR TO DECIDE WHETHER ARRANGEMENTS OR TERMS ARE SATISFACTORY OR NOT
SATISFACTORY SHALL BE (EXCEPT AS IS OTHERWISE SPECIFICALLY HEREIN PROVIDED) IN
THE SOLE DISCRETION OF LENDER AND FINAL AND CONCLUSIVE.

 


SECTION 15.3  GOVERNING LAW.  (A)  THIS AGREEMENT WAS NEGOTIATED IN THE STATE OF
NEW YORK, THE LOAN WAS MADE BY LENDER AND ACCEPTED BY BORROWER IN THE STATE OF
NEW YORK, WHICH STATE THE PARTIES

125

--------------------------------------------------------------------------------

 

 


AGREE HAS A SUBSTANTIAL RELATIONSHIP TO THE PARTIES AND TO THE UNDERLYING
TRANSACTION EMBODIED HEREBY, AND IN ALL RESPECTS, INCLUDING, WITHOUT LIMITING
THE GENERALITY OF THE FOREGOING, MATTERS OF CONSTRUCTION, VALIDITY AND
PERFORMANCE, THIS AGREEMENT AND THE OBLIGATIONS ARISING HEREUNDER SHALL BE
GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK
APPLICABLE TO CONTRACTS MADE AND PERFORMED IN SUCH STATE (WITHOUT REGARD TO
PRINCIPLES OF CONFLICT OF LAWS) AND ANY APPLICABLE LAW OF THE UNITED STATES OF
AMERICA.  TO THE FULLEST EXTENT PERMITTED BY LAW, BORROWER AND LENDER EACH
HEREBY UNCONDITIONALLY AND IRREVOCABLY WAIVES ANY CLAIM TO ASSERT THAT THE LAW
OF ANY OTHER JURISDICTION GOVERNS THIS AGREEMENT AND THE NOTE, AND THIS
AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF NEW YORK PURSUANT TO SECTION 5‑1401 OF THE NEW YORK GENERAL OBLIGATIONS
LAW.

(B)               ANY LEGAL SUIT, ACTION OR PROCEEDING AGAINST LENDER OR
BORROWER ARISING OUT OF OR RELATING TO THIS AGREEMENT SHALL BE INSTITUTED IN ANY
FEDERAL OR STATE COURT IN THE CITY OF NEW YORK, COUNTY OF NEW YORK, PURSUANT TO
SECTION 5‑1402 OF THE NEW YORK GENERAL OBLIGATIONS LAW AND BORROWER AND LENDER
EACH WAIVES ANY OBJECTIONS WHICH IT MAY NOW OR HEREAFTER HAVE BASED ON VENUE
AND/OR FORUM NON CONVENIENS OF ANY SUCH SUIT, ACTION OR PROCEEDING, AND BORROWER
AND LENDER EACH HEREBY IRREVOCABLY SUBMITS TO THE JURISDICTION OF ANY SUCH COURT
IN ANY SUIT, ACTION OR PROCEEDING.  BORROWER DOES HEREBY DESIGNATE AND APPOINT:

The Corporation Trust Company
111 Eighth Avenue
13th Floor
New York, New York 10011

AS ITS AUTHORIZED AGENT TO ACCEPT AND ACKNOWLEDGE ON ITS BEHALF SERVICE OF ANY
AND ALL PROCESS WHICH MAY BE SERVED IN ANY SUCH SUIT, ACTION OR PROCEEDING IN
ANY FEDERAL OR STATE COURT IN NEW YORK, NEW YORK, AND AGREES THAT SERVICE OF
PROCESS UPON SAID AGENT AT SAID ADDRESS AND WRITTEN NOTICE OF SAID SERVICE
MAILED OR DELIVERED TO BORROWER IN THE MANNER PROVIDED HEREIN SHALL BE DEEMED IN
EVERY RESPECT EFFECTIVE SERVICE OF PROCESS UPON BORROWER IN ANY SUCH SUIT,
ACTION OR PROCEEDING IN THE STATE OF NEW YORK.  BORROWER (I) SHALL GIVE PROMPT
NOTICE TO LENDER OF ANY CHANGED ADDRESS OF ITS AUTHORIZED AGENT HEREUNDER,
(II) MAY AT ANY TIME AND FROM TIME TO TIME DESIGNATE A SUBSTITUTE AUTHORIZED
AGENT WITH AN OFFICE IN NEW YORK, NEW YORK (WHICH SUBSTITUTE AGENT AND OFFICE
SHALL BE DESIGNATED AS THE PERSON AND ADDRESS FOR SERVICE OF PROCESS), AND
(III) SHALL PROMPTLY DESIGNATE SUCH A SUBSTITUTE IF ITS AUTHORIZED AGENT CEASES
TO HAVE AN OFFICE IN NEW YORK, NEW YORK OR IS DISSOLVED WITHOUT LEAVING A
SUCCESSOR.

126

--------------------------------------------------------------------------------

 

 


SECTION 15.4  MODIFICATION, WAIVER IN WRITING.  NO MODIFICATION, AMENDMENT,
EXTENSION, DISCHARGE, TERMINATION OR WAIVER OF ANY PROVISION OF THIS AGREEMENT,
OR OF THE NOTE, OR OF ANY OTHER LOAN DOCUMENT, OR CONSENT TO ANY DEPARTURE
THEREFROM, SHALL IN ANY EVENT BE EFFECTIVE UNLESS THE SAME SHALL BE IN A WRITING
SIGNED BY THE PARTY AGAINST WHOM ENFORCEMENT IS SOUGHT, AND THEN SUCH WAIVER OR
CONSENT SHALL BE EFFECTIVE ONLY IN THE SPECIFIC INSTANCE, AND FOR THE PURPOSE,
FOR WHICH GIVEN.  EXCEPT AS OTHERWISE EXPRESSLY PROVIDED HEREIN, NO NOTICE TO OR
DEMAND ON BORROWER SHALL ENTITLE BORROWER TO ANY OTHER OR FUTURE NOTICE OR
DEMAND IN THE SAME, SIMILAR OR OTHER CIRCUMSTANCES.


SECTION 15.5  DELAY NOT A WAIVER.  NEITHER ANY FAILURE NOR ANY DELAY ON THE PART
OF LENDER IN INSISTING UPON STRICT PERFORMANCE OF ANY TERM, CONDITION, COVENANT
OR AGREEMENT, OR EXERCISING ANY RIGHT, POWER, REMEDY OR PRIVILEGE HEREUNDER, OR
UNDER THE NOTE OR UNDER ANY OTHER LOAN DOCUMENT, OR ANY OTHER INSTRUMENT GIVEN
AS SECURITY THEREFOR, SHALL OPERATE AS OR CONSTITUTE A WAIVER THEREOF, NOR SHALL
A SINGLE OR PARTIAL EXERCISE THEREOF PRECLUDE ANY OTHER FUTURE EXERCISE, OR THE
EXERCISE OF ANY OTHER RIGHT, POWER, REMEDY OR PRIVILEGE.  IN PARTICULAR, AND NOT
BY WAY OF LIMITATION, BY ACCEPTING PAYMENT AFTER THE DUE DATE OF ANY AMOUNT
PAYABLE UNDER THIS AGREEMENT, THE NOTE OR ANY OTHER LOAN DOCUMENT, LENDER SHALL
NOT BE DEEMED TO HAVE WAIVED ANY RIGHT EITHER TO REQUIRE PROMPT PAYMENT WHEN DUE
OF ALL OTHER AMOUNTS DUE UNDER THIS AGREEMENT, THE NOTE OR THE OTHER LOAN
DOCUMENTS, OR TO DECLARE A DEFAULT FOR FAILURE TO EFFECT PROMPT PAYMENT OF ANY
SUCH OTHER AMOUNT.


SECTION 15.6  NOTICES.  ALL NOTICES, CONSENTS, APPROVALS AND REQUESTS REQUIRED
OR PERMITTED HEREUNDER OR UNDER ANY OTHER LOAN DOCUMENT SHALL BE GIVEN IN
WRITING AND SHALL BE EFFECTIVE FOR ALL PURPOSES IF HAND DELIVERED OR SENT BY
(A) EXPEDITED PREPAID DELIVERY SERVICE, EITHER COMMERCIAL OR UNITED STATES
POSTAL SERVICE, WITH PROOF OF ATTEMPTED DELIVERY, OR (B) TELECOPIER (WITH ANSWER
BACK ACKNOWLEDGED), ADDRESSED AS FOLLOWS (OR AT SUCH OTHER ADDRESS AND PERSON AS
SHALL BE DESIGNATED FROM TIME TO TIME BY ANY PARTY HERETO, AS THE CASE MAY BE,
IN A WRITTEN NOTICE TO THE OTHER PARTIES HERETO IN THE MANNER PROVIDED FOR IN
THIS SECTION 15.6): 

 

If to Lender:

Bank of China, New York Branch
410 Madison Avenue
New York, New York 10017
Attention:  Raymond Qiao
Facsimile No. (212) 688-0919

With a copy to:

DLA Piper LLP (US)
1251 Avenue of the Americas
New York, New York 10020
Attention:  Scott A. Weinberg, Esq.
Facsimile No.: (917) 778-8680

127

--------------------------------------------------------------------------------

 

 

If to Borrower:

Rego II Borrower LLC

c/o Alexander’s, Inc.
210 Route 4 East
Paramus, New Jersey 07652
Attention:  Chief Financial Officer
Facsimile No.:  (201) 843-2198

With a copy to:

Vornado Realty Trust
888 Seventh Avenue
New York, New York  10106
Attention: Executive Vice President - Capital Markets
Facsimile No.:  (212) 894-7073

With a copy to:



Vornado Realty Trust
888 Seventh Avenue
New York, New York  10106

Attention:  Corporation Counsel

Facsimile No.: (212) 894-7996

With a copy to:

Sullivan & Cromwell LLP
125 Broad Street
New York, New York 10004
Attention:  Arthur Adler, Esq.
Facsimile No.:  (212) 291-9001

All notices, elections, requests and demands under this Agreement shall be
effective and deemed received upon the earliest of (i) the actual receipt of the
same by personal delivery or otherwise, (ii) one (1) Business Day after being
deposited with a nationally recognized overnight courier service as required
above if the same is to be delivered in the United States and two (2) Business
Days after being deposited with a nationally recognized overnight courier
service as required above if the same is to be delivered outside of the United
States, provided, such courier is instructed to deliver the notice within
one (1) or two (2) Business Days, as applicable, or (iii)  on the day sent if
sent by facsimile with confirmation on or before 5:00 p.m. (New York time) on
any Business Day or on the next Business Day if so transmitted after 5:00 p.m.
(New York time) or on any day other than a Business Day.  Rejection or other
refusal to accept or the inability to deliver because of changed address of
which no notice was given as herein required shall be deemed to be receipt of
the notice, election, request or demand sent.  Notices on behalf of Lender or
Borrower may be sent by their respective counsel, as shown above.

128

--------------------------------------------------------------------------------

 

 

 


SECTION 15.7  TRIAL BY JURY.  BORROWER AND LENDER EACH, AND ALL PERSONS CLAIMING
BY, THROUGH OR UNDER IT, HEREBY EXPRESSLY, KNOWINGLY, VOLUNTARILY AND
INTENTIONALLY WAIVES ANY RIGHT TO TRIAL BY JURY OF ANY CLAIM, DEMAND, ACTION OR
CAUSE OF ACTION (A) ARISING UNDER THIS AGREEMENT, THE MORTGAGE, THE NOTE OR ANY
OTHER LOAN DOCUMENT, INCLUDING, WITHOUT LIMITATION, ANY PRESENT OR FUTURE
MODIFICATION THEREOF, OR (B) IN ANY WAY CONNECTED WITH OR RELATED OR INCIDENTAL
TO THE DEALINGS OF THE PARTIES HERETO OR ANY OF THEM WITH RESPECT TO THIS
AGREEMENT, THE MORTGAGE, THE NOTE OR ANY OTHER LOAN DOCUMENT (AS NOW OR
HEREAFTER MODIFIED) OR ANY OTHER INSTRUMENT, DOCUMENT OR AGREEMENT EXECUTED OR
DELIVERED IN CONNECTION HEREWITH, OR THE TRANSACTIONS RELATED HERETO OR THERETO,
IN EACH CASE WHETHER SUCH CLAIM, DEMAND, ACTION OR CAUSE OF ACTION IS NOW
EXISTING OR HEREAFTER ARISING, AND WHETHER SOUNDING IN CONTRACT OR TORT OR
OTHERWISE; AND BORROWER AND LENDER EACH HEREBY AGREES AND CONSENTS THAT AN
ORIGINAL COUNTERPART OR A COPY OF THIS SECTION MAY BE FILED WITH ANY COURT AS
WRITTEN EVIDENCE OF THE CONSENT HERETO TO THE WAIVER OF ANY RIGHT TO TRIAL BY
JURY.  BORROWER AND LENDER EACH ACKNOWLEDGES THAT IT HAS CONSULTED WITH LEGAL
COUNSEL REGARDING THE MEANING OF THIS WAIVER AND ACKNOWLEDGES THAT THIS WAIVER
IS AN ESSENTIAL INDUCEMENT FOR THE MAKING OF THE LOAN.  THIS WAIVER SHALL
SURVIVE THE REPAYMENT OF THE LOAN.


SECTION 15.8  HEADINGS.  THE ARTICLE AND/OR SECTION HEADINGS AND THE TABLE OF
CONTENTS IN THIS AGREEMENT ARE INCLUDED HEREIN FOR CONVENIENCE OF REFERENCE ONLY
AND SHALL NOT CONSTITUTE A PART OF THIS AGREEMENT FOR ANY OTHER PURPOSE.

 


SECTION 15.9  SEVERABILITY.  WHEREVER POSSIBLE, EACH PROVISION OF THIS AGREEMENT
SHALL BE INTERPRETED IN SUCH MANNER AS TO BE EFFECTIVE AND VALID UNDER
APPLICABLE LAW, BUT IF ANY PROVISION OF THIS AGREEMENT SHALL BE PROHIBITED BY OR
INVALID UNDER APPLICABLE LAW, SUCH PROVISION SHALL BE INEFFECTIVE TO THE EXTENT
OF SUCH PROHIBITION OR INVALIDITY, WITHOUT INVALIDATING THE REMAINDER OF SUCH
PROVISION OR THE REMAINING PROVISIONS OF THIS AGREEMENT.

 


SECTION 15.10  PREFERENCES.  TO THE EXTENT BORROWER MAKES A PAYMENT OR PAYMENTS
TO LENDER, WHICH PAYMENT OR PROCEEDS OR ANY PART THEREOF ARE SUBSEQUENTLY
INVALIDATED, DECLARED TO BE FRAUDULENT OR PREFERENTIAL, SET ASIDE OR REQUIRED TO
BE REPAID TO A TRUSTEE, RECEIVER OR ANY OTHER PARTY UNDER ANY BANKRUPTCY LAW,
STATE OR FEDERAL LAW, COMMON LAW OR EQUITABLE CAUSE, THEN, TO THE EXTENT OF SUCH
PAYMENT OR PROCEEDS RECEIVED, THE OBLIGATIONS HEREUNDER OR PART THEREOF INTENDED
TO BE SATISFIED SHALL BE REVIVED AND CONTINUE IN FULL FORCE AND EFFECT, AS IF
SUCH PAYMENT OR PROCEEDS HAD NOT BEEN RECEIVED BY LENDER.

129

--------------------------------------------------------------------------------

 

 

 


SECTION 15.11  WAIVER OF NOTICE.  BORROWER SHALL NOT BE ENTITLED TO ANY NOTICES
OF ANY NATURE WHATSOEVER FROM LENDER EXCEPT WITH RESPECT TO MATTERS FOR WHICH
THIS AGREEMENT OR THE OTHER LOAN DOCUMENTS SPECIFICALLY AND EXPRESSLY PROVIDE
FOR THE GIVING OF NOTICE BY LENDER TO BORROWER AND EXCEPT WITH RESPECT TO
MATTERS FOR WHICH BORROWER IS NOT, PURSUANT TO APPLICABLE LEGAL REQUIREMENTS,
PERMITTED TO WAIVE THE GIVING OF NOTICE.  BORROWER HEREBY EXPRESSLY WAIVES THE
RIGHT TO RECEIVE ANY NOTICE FROM LENDER WITH RESPECT TO ANY MATTER FOR WHICH
THIS AGREEMENT OR THE OTHER LOAN DOCUMENTS DO NOT SPECIFICALLY AND EXPRESSLY
PROVIDE FOR THE GIVING OF NOTICE BY LENDER TO BORROWER.


SECTION 15.12  EXPENSES; INDEMNITY.  (A) EXCEPT AS OTHERWISE SET FORTH HEREIN OR
IN ANY OTHER LOAN DOCUMENT, BORROWER COVENANTS AND AGREES TO PAY OR, IF BORROWER
FAILS TO PAY, TO REIMBURSE, LENDER UPON RECEIPT OF WRITTEN NOTICE FROM LENDER
FOR ALL REASONABLE THIRD-PARTY COSTS AND EXPENSES (INCLUDING REASONABLE
ATTORNEYS’ FEES AND DISBURSEMENTS) INCURRED BY LENDER IN CONNECTION WITH: 
(I) THE PREPARATION, NEGOTIATION, EXECUTION AND DELIVERY OF THIS AGREEMENT AND
THE OTHER LOAN DOCUMENTS AND THE CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED
HEREBY AND THEREBY AND ALL THE COSTS OF FURNISHING ALL OPINIONS OF COUNSEL
REQUIRED TO BE DELIVERED ON THE DATE HEREOF OR REQUIRED TO BE DELIVERED AT
BORROWER’S EXPENSE PURSUANT TO THIS AGREEMENT (IF ANY); (II) LENDER’S ONGOING
PERFORMANCE OF AND COMPLIANCE WITH ALL AGREEMENTS AND CONDITIONS CONTAINED IN
THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS ON ITS PART TO BE PERFORMED OR
COMPLIED WITH AFTER THE CLOSING DATE; (III) THE NEGOTIATION, PREPARATION,
EXECUTION, DELIVERY AND ADMINISTRATION OF ANY AMENDMENTS, WAIVERS OR OTHER
MODIFICATIONS TO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS REQUESTED BY LENDER
AND ANY OTHER DOCUMENTS OR MATTERS AS REASONABLY REQUIRED HEREIN OR UNDER THE
OTHER LOAN DOCUMENTS RELATING TO SUCH AMENDMENTS, WAIVERS, AND/OR OTHER
MODIFICATIONS; (IV) SECURING BORROWER’S COMPLIANCE WITH ANY REQUESTS MADE
PURSUANT TO THE PROVISIONS OF THIS AGREEMENT; (V) THE FILING AND RECORDING FEES
AND EXPENSES, MORTGAGE RECORDING TAXES, TITLE INSURANCE AND REASONABLE FEES AND
EXPENSES OF COUNSEL FOR PROVIDING TO LENDER ALL REQUIRED LEGAL OPINIONS AND
OTHER SIMILAR EXPENSES INCURRED IN CREATING AND PERFECTING THE LIEN IN FAVOR OF
LENDER PURSUANT TO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS; (VI) ENFORCING
OR PRESERVING ANY RIGHTS, IN RESPONSE TO THIRD-PARTY CLAIMS OR THE PROSECUTING
OR DEFENDING OF ANY ACTION OR PROCEEDING OR OTHER LITIGATION, IN EACH CASE
AGAINST, UNDER OR AFFECTING BORROWER, THIS AGREEMENT, THE OTHER LOAN DOCUMENTS,
THE PROPERTY, OR ANY OTHER SECURITY GIVEN FOR THE LOAN AND ANY AND ALL ACTIONS
THAT MAY BE TAKEN BY LENDER CONNECTION WITH THE ENFORCEMENT OF THE PROVISIONS OF
THE LOAN DOCUMENTS BY REASON OF BORROWER’S DEFAULT THEREUNDER, WHETHER OR NOT
SUIT IS FILED IN CONNECTION WITH THE SAME, OR IN CONNECTION WITH BORROWER, OR
GUARANTOR BECOMING PARTY TO A VOLUNTARY OR INVOLUNTARY FEDERAL OR STATE
BANKRUPTCY, INSOLVENCY OR SIMILAR PROCEEDING; (VII) ENFORCING ANY OBLIGATIONS OF
OR COLLECTING ANY PAYMENTS DUE FROM BORROWER UNDER THIS AGREEMENT, THE OTHER
LOAN DOCUMENTS OR WITH RESPECT TO THE PROPERTY OR IN CONNECTION WITH ANY
REFINANCING OR RESTRUCTURING OF THE CREDIT ARRANGEMENTS PROVIDED UNDER THIS
AGREEMENT IN THE NATURE OF A WORK‑OUT OR OF ANY INSOLVENCY OR BANKRUPTCY
PROCEEDINGS; AND (VIII) PROCURING INSURANCE POLICIES PURSUANT TO SECTION 6.1;
 PROVIDED, HOWEVER, THAT BORROWER SHALL NOT BE LIABLE FOR THE PAYMENT OF ANY
SUCH COSTS AND EXPENSES TO THE EXTENT THE SAME ARISE (A) BY REASON OF THE GROSS
NEGLIGENCE, ILLEGAL ACTS, FRAUD OR WILLFUL MISCONDUCT OF LENDER, (B) IN ANY
OTHER INSTANCE HEREIN OR IN ANY OTHER LOAN DOCUMENT THAT PROVIDES THAT THE
MATTER IN QUESTION IS TO BE “AT LENDER’S EXPENSE” OR “AT NO COST TO BORROWER” OR
WORDS OF SIMILAR IMPORT, (C) IN CONNECTION WITH A SECURITIZATION, OR ANY OTHER
TRANSFER OF ALL OR A PORTION OF THE LOAN, OR ANY BENEFICIAL INTEREST THEREIN, BY
LENDER IN ACCORDANCE WITH THE PROVISIONS OF ARTICLE XI OR OTHERWISE, OR (D) IN
CONNECTION WITH THE EXECUTION OF ANY NOTE TO REPLACE LOST, DESTROYED OR
MUTILATED NOTES.  FROM,

130

--------------------------------------------------------------------------------

 

 


AFTER AND DURING THE CONTINUANCE OF AN EVENT OF DEFAULT, ANY COST AND EXPENSES
DUE AND PAYABLE TO LENDER IN ACCORDANCE WITH THE LOAN DOCUMENTS MAY BE PAID FROM
ANY AMOUNTS IN THE COLLECTION ACCOUNT AND/OR THE DEPOSIT ACCOUNT.

(B)               SUBJECT TO THE NONRECOURSE PROVISIONS OF SECTION 14.1, EXCEPT
TO THE EXTENT CAUSED BY THE ACTUAL WILLFUL MISCONDUCT OR GROSS NEGLIGENCE OF THE
INDEMNIFIED PARTIES, BORROWER SHALL PROTECT, INDEMNIFY AND SAVE HARMLESS LENDER
AND ALL OFFICERS, TRUSTEES, DIRECTORS, STOCKHOLDERS, MEMBERS, PARTNERS,
EMPLOYEES, AGENTS, SUCCESSORS AND ASSIGNS THEREOF (COLLECTIVELY, THE
“INDEMNIFIED PARTIES”) FROM AND AGAINST ALL LIABILITIES, OBLIGATIONS, CLAIMS,
DAMAGES, PENALTIES, CAUSES OF ACTION, COSTS AND EXPENSES (INCLUDING ALL
REASONABLE OUT-OF-POCKET ATTORNEYS’ FEES AND EXPENSES ACTUALLY INCURRED) IMPOSED
UPON OR INCURRED BY OR ASSERTED AGAINST THE INDEMNIFIED PARTIES OR THE PROPERTY
OR ANY PART OF ITS INTEREST THEREIN, INCLUDING, WITHOUT LIMITATION, ANY LOSS OR
EXPENSE ON ACCOUNT OF AMOUNTS BORROWED, CONTRACTED FOR OR UTILIZED TO PAY ANY
AMOUNT PAYABLE UNDER ANY LOAN DOCUMENT OR THE LOAN (OR ANY PART THEREOF), BY
REASON OF THE OCCURRENCE OR EXISTENCE OF ANY OF THE FOLLOWING (TO THE EXTENT
PROCEEDS PAYABLE ON ACCOUNT OF THE FOLLOWING SHALL BE INADEQUATE; IT BEING
UNDERSTOOD THAT IN NO EVENT WILL THE INDEMNIFIED PARTIES BE REQUIRED TO ACTUALLY
PAY OR INCUR ANY COSTS OR EXPENSES AS A CONDITION TO THE EFFECTIVENESS OF THE
FOREGOING INDEMNITY) PRIOR TO (I) THE ACCEPTANCE BY LENDER OR ITS DESIGNEES OF A
DEED IN LIEU OF FORECLOSURE WITH RESPECT TO THE PROPERTY, (II) AN INDEMNIFIED
PARTY OR ITS DESIGNEE TAKING POSSESSION OR CONTROL OF THE PROPERTY, OR (III) THE
FORECLOSURE OF THE MORTGAGE:  (A) OWNERSHIP OF BORROWER’S INTEREST IN THE
PROPERTY, OR ANY INTEREST THEREIN, OR RECEIPT OF ANY RENTS OR OTHER SUM
THEREFROM, INCLUDING, WITHOUT LIMITATION, ANY DUE DILIGENCE COSTS (INCLUDING,
WITHOUT LIMITATION, COSTS AND EXPENSES INCURRED IN INVESTIGATING ANY DEFAULT OR
EVENT OF DEFAULT THAT LENDER BELIEVES IS A DEFAULT OR EVENT OF DEFAULT); (B) ANY
ACCIDENT, INJURY TO OR DEATH OF ANY PERSONS OR LOSS OF OR DAMAGE TO PROPERTY
OCCURRING ON OR ABOUT THE PROPERTY OR ANY APPURTENANCES THERETO; (C) ANY DESIGN,
CONSTRUCTION, OPERATION, REPAIR, MAINTENANCE, USE, NON‑USE OR CONDITION OF THE
PROPERTY OR APPURTENANCES THERETO, INCLUDING CLAIMS OR PENALTIES ARISING FROM
VIOLATION OF ANY LEGAL REQUIREMENT OR INSURANCE REQUIREMENT, AS WELL AS ANY
CLAIM BASED ON ANY PATENT OR LATENT DEFECT, WHETHER OR NOT DISCOVERABLE BY
LENDER, ANY CLAIM THE INSURANCE AS TO WHICH IS INADEQUATE; (D) ANY DEFAULT UNDER
THIS AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS OR ANY FAILURE ON THE PART OF
BORROWER TO PERFORM OR COMPLY WITH ANY OF THE TERMS OF ANY LEASE WITHIN THE
APPLICABLE NOTICE OR GRACE PERIODS, ANY REPRESENTATION OR WARRANTY MADE IN ANY
LOAN DOCUMENT BEING FALSE OR MISLEADING IN ANY MATERIAL RESPECT AS OF THE DATE
SUCH REPRESENTATION OR WARRANTY WAS MADE AND/OR ANY ACT OR RELIANCE ON ANY
NOTICE THAT LENDER BELIEVES TO BE TRUE, CORRECT AND PROPERLY AUTHORIZED, AND ANY
AND ALL ACTIONS THAT MAY BE TAKEN BY LENDER OR ANY OTHER INDEMNIFIED PARTY IN
CONNECTION WITH THE ENFORCEMENT OF THE PROVISIONS OF THE LOAN DOCUMENTS, WHETHER
OR NOT SUIT IS FILED IN CONNECTION WITH THE SAME, OR IN CONNECTION WITH
BORROWER, GUARANTOR, ANY OTHER GUARANTOR OR INDEMNITOR, AND/OR ANY PARTNER,
JOINT VENTURER, MEMBER OR SHAREHOLDER THEREOF BECOMING PARTY TO A VOLUNTARY OR
INVOLUNTARY FEDERAL OR STATE BANKRUPTCY, INSOLVENCY OR SIMILAR PROCEEDING;
(E) ANY PERFORMANCE OF ANY LABOR OR SERVICES OR THE FURNISHING OF ANY MATERIALS
OR OTHER PROPERTY IN RESPECT OF THE PROPERTY OR ANY PART THEREOF; (F) ANY
NEGLIGENCE OR TORTIOUS ACT OR OMISSION ON THE PART OF BORROWER OR ANY OF ITS
AGENTS, CONTRACTORS, SERVANTS, EMPLOYEES, SUBLESSEES, LICENSEES OR INVITEES;
(G) ANY CONTEST REFERRED TO IN SECTION 7.3 HEREOF; OR (H) (X) ANY OBLIGATION OR
UNDERTAKING RELATING TO THE PERFORMANCE OR DISCHARGE OF ANY OF THE TERMS,
COVENANTS AND CONDITIONS OF THE LANDLORD CONTAINED IN THE LEASES, (Y) ANY CLAIM
BY BROKERS, FINDERS OR SIMILAR PERSONS CLAIMING TO BE ENTITLED TO A COMMISSION
IN CONNECTION WITH ANY LEASE OR OTHER TRANSACTION INVOLVING THE PROPERTY OR ANY
PART THEREOF UNDER ANY LEGAL REQUIREMENT OR ANY LIABILITY ASSERTED AGAINST
LENDER WITH RESPECT THERETO, AND (Z) THE CLAIMS OF ANY TENANT OF ALL OR ANY
PORTION OF THE PROPERTY OR ANY PERSON ACTING THROUGH OR UNDER

131

--------------------------------------------------------------------------------

 

 

ANY TENANT OR OTHERWISE ARISING UNDER OR AS A CONSEQUENCE OF ANY LEASE.  ANY
AMOUNTS THE INDEMNIFIED PARTIES ARE LEGALLY ENTITLED TO RECEIVE UNDER THIS
SECTION 15.12 WHICH ARE NOT PAID WITHIN FIFTEEN (15) BUSINESS DAYS AFTER WRITTEN
DEMAND THEREFOR BY THE INDEMNIFIED PARTIES OR LENDER, SETTING FORTH IN
REASONABLE DETAIL THE AMOUNT OF SUCH DEMAND AND THE BASIS THEREFOR, SHALL BEAR
INTEREST FROM THE DATE OF DEMAND AT THE DEFAULT RATE, AND SHALL, TOGETHER WITH
SUCH INTEREST, BE PART OF THE INDEBTEDNESS AND SECURED BY THE MORTGAGE.  IN CASE
ANY ACTION, SUIT OR PROCEEDING IS BROUGHT AGAINST THE INDEMNIFIED PARTIES BY
REASON OF ANY SUCH OCCURRENCE, BORROWER SHALL AT BORROWER’S EXPENSE RESIST AND
DEFEND SUCH ACTION, SUIT OR PROCEEDING OR WILL CAUSE THE SAME TO BE RESISTED AND
DEFENDED BY COUNSEL AT BORROWER’S REASONABLE EXPENSE FOR THE INSURER OF THE
LIABILITY OR BY COUNSEL DESIGNATED BY BORROWER (UNLESS REASONABLY DISAPPROVED BY
LENDER PROMPTLY AFTER LENDER HAS BEEN NOTIFIED OF SUCH COUNSEL, IN WHICH CASE
BORROWER MAY DESIGNATE ALTERNATIVE COUNSEL REASONABLY SATISFACTORY TO LENDER);
PROVIDED, HOWEVER, THAT NOTHING HEREIN SHALL COMPROMISE THE RIGHT OF LENDER (OR
ANY INDEMNIFIED PARTY) TO APPOINT ITS OWN COUNSEL AT BORROWER’S EXPENSE FOR ITS
DEFENSE WITH RESPECT TO ANY ACTION WHICH IN ITS REASONABLE OPINION PRESENTS A
CONFLICT OR POTENTIAL CONFLICT BETWEEN LENDER AND BORROWER THAT WOULD MAKE SUCH
SEPARATE REPRESENTATION ADVISABLE; AND, PROVIDED, FURTHER, THAT IF LENDER SHALL
HAVE APPOINTED SEPARATE COUNSEL PURSUANT TO THE FOREGOING, BORROWER SHALL NOT BE
RESPONSIBLE FOR THE EXPENSE OF ADDITIONAL SEPARATE COUNSEL OF ANY INDEMNIFIED
PARTY UNLESS IN THE REASONABLE OPINION OF LENDER A CONFLICT OR POTENTIAL
CONFLICT EXISTS BETWEEN SUCH INDEMNIFIED PARTY AND LENDER.  SO LONG AS BORROWER
IS RESISTING AND DEFENDING SUCH ACTION, SUIT OR PROCEEDING AS PROVIDED ABOVE IN
A PRUDENT AND COMMERCIALLY REASONABLE MANNER, LENDER AND THE INDEMNIFIED PARTIES
SHALL NOT BE ENTITLED TO SETTLE SUCH ACTION, SUIT OR PROCEEDING WITHOUT
BORROWER’S CONSENT WHICH SHALL NOT BE UNREASONABLY WITHHELD OR DELAYED, AND
LENDER AGREES THAT IT WILL NOT SETTLE ANY SUCH ACTION, SUIT OR PROCEEDING
WITHOUT THE CONSENT OF BORROWER; PROVIDED, HOWEVER, THAT IF BORROWER IS NOT
DILIGENTLY DEFENDING SUCH ACTION, SUIT OR PROCEEDING IN A PRUDENT AND
COMMERCIALLY REASONABLE MANNER AS PROVIDED ABOVE, AND LENDER HAS PROVIDED
BORROWER WITH THIRTY (30) DAYS’ PRIOR WRITTEN NOTICE, OR SHORTER PERIOD IF
MANDATED BY THE REQUIREMENTS OF APPLICABLE LAW, AND OPPORTUNITY TO CORRECT SUCH
DETERMINATION, LENDER MAY SETTLE SUCH ACTION, SUIT OR PROCEEDING AS TO THE CLAIM
AGAINST LENDER AND CLAIM THE BENEFIT OF THIS SECTION 15.12 WITH RESPECT TO
SETTLEMENT OF SUCH ACTION, SUIT OR PROCEEDING.  ANY INDEMNIFIED PARTY WILL GIVE
BORROWER PROMPT NOTICE AFTER SUCH INDEMNIFIED PARTY OBTAINS ACTUAL KNOWLEDGE OF
ANY POTENTIAL CLAIM BY SUCH INDEMNIFIED PARTY FOR INDEMNIFICATION HEREUNDER. 
BORROWER SHALL HAVE THE RIGHT TO SETTLE OR COMPROMISE ANY ACTION, PROCEEDING OR
CLAIM AGAINST ANY INDEMNIFIED PARTY SO LONG AS THE SAME DOES NOT INCLUDE ANY
ADMISSION OF WRONGDOING ON THE PART OF SUCH INDEMNIFIED PARTY.


SECTION 15.13  EXHIBITS AND SCHEDULES INCORPORATED.  THE EXHIBITS AND SCHEDULES
ANNEXED HERETO ARE HEREBY INCORPORATED HEREIN AS A PART OF THIS AGREEMENT WITH
THE SAME EFFECT AS IF SET FORTH IN THE BODY HEREOF.


SECTION 15.14  OFFSETS, COUNTERCLAIMS AND DEFENSES.  BORROWER HEREBY AGREES THAT
DURING THE TERM OF THE LOAN, IT SHALL UNDER NO CIRCUMSTANCES CLAIM, AND HEREBY
WAIVES, ANY RIGHT OF OFFSET, COUNTERCLAIM OR DEFENSE AGAINST LENDER WITH RESPECT
TO THE OBLIGATIONS AND THE INDEBTEDNESS ARISING FROM, DUE TO, RELATED TO OR
CAUSED BY ANY OBLIGATIONS, LIABILITY OR OTHER MATTER OR CIRCUMSTANCE WHICH IS
UNRELATED TO THE LOAN.  IN ADDITION, ANY ASSIGNEE OF LENDER’S INTEREST IN AND TO
THIS AGREEMENT, THE NOTE AND THE OTHER LOAN DOCUMENTS SHALL TAKE THE SAME FREE
AND CLEAR OF ALL OFFSETS, COUNTERCLAIMS OR DEFENSES WHICH ARE UNRELATED TO SUCH
DOCUMENTS WHICH BORROWER MAY OTHERWISE HAVE AGAINST ANY ASSIGNOR OF SUCH
DOCUMENTS, AND NO SUCH UNRELATED COUNTERCLAIM OR DEFENSE SHALL BE INTERPOSED OR
ASSERTED BY BORROWER IN ANY ACTION OR

132

--------------------------------------------------------------------------------

 

 


PROCEEDING BROUGHT BY ANY SUCH ASSIGNEE UPON SUCH DOCUMENTS AND ANY SUCH RIGHT
TO INTERPOSE OR ASSERT ANY SUCH UNRELATED OFFSET, COUNTERCLAIM OR DEFENSE IN ANY
SUCH ACTION OR PROCEEDING IS HEREBY EXPRESSLY WAIVED BY BORROWER.


SECTION 15.15  LIABILITY OF ASSIGNEES OF LENDER.  NO ASSIGNEE OF LENDER SHALL
HAVE ANY PERSONAL LIABILITY, DIRECTLY OR INDIRECTLY, UNDER OR IN CONNECTION WITH
THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR ANY AMENDMENT OR AMENDMENTS HERETO
MADE AT ANY TIME OR TIMES, HERETOFORE OR HEREAFTER, ANY DIFFERENT THAN THE
LIABILITY OF LENDER HEREUNDER.  IN ADDITION, NO ASSIGNEE SHALL HAVE AT ANY TIME
OR TIMES HEREAFTER ANY PERSONAL LIABILITY, DIRECTLY OR INDIRECTLY, UNDER OR IN
CONNECTION WITH OR SECURED BY ANY AGREEMENT, LEASE, INSTRUMENT, ENCUMBRANCE,
CLAIM OR RIGHT AFFECTING OR RELATING TO THE PROPERTY OR TO WHICH THE PROPERTY IS
NOW OR HEREAFTER SUBJECT ANY DIFFERENT THAN THE LIABILITY OF LENDER HEREUNDER. 
THE LIMITATION OF LIABILITY PROVIDED IN THIS 0 IS (A) IN ADDITION TO, AND NOT IN
LIMITATION OF, ANY LIMITATION OF LIABILITY APPLICABLE TO THE ASSIGNEE PROVIDED
BY LAW OR BY ANY OTHER CONTRACT, AGREEMENT OR INSTRUMENT, AND (B) SHALL NOT
APPLY TO ANY ASSIGNEE’S GROSS NEGLIGENCE OR WILLFUL MISCONDUCT.


SECTION 15.16  NO JOINT VENTURE OR PARTNERSHIP; NO THIRD PARTY BENEFICIARIES. 
(A) BORROWER AND LENDER INTEND THAT THE RELATIONSHIPS CREATED HEREUNDER AND
UNDER THE OTHER LOAN DOCUMENTS BE SOLELY THAT OF BORROWER AND LENDER.  NOTHING
HEREIN OR THEREIN IS INTENDED TO CREATE A JOINT VENTURE, PARTNERSHIP,
TENANCY-IN-COMMON, OR JOINT TENANCY RELATIONSHIP BETWEEN BORROWER AND LENDER NOR
TO GRANT LENDER ANY INTEREST IN THE PROPERTY OTHER THAN THAT OF MORTGAGEE,
BENEFICIARY OR LENDER.

(B)               THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS ARE SOLELY FOR THE
BENEFIT OF LENDER AND BORROWER AND NOTHING CONTAINED IN THIS AGREEMENT OR THE
OTHER LOAN DOCUMENTS SHALL BE DEEMED TO CONFER UPON ANYONE OTHER THAN LENDER AND
BORROWER ANY RIGHT TO INSIST UPON OR TO ENFORCE THE PERFORMANCE OR OBSERVANCE OF
ANY OF THE OBLIGATIONS CONTAINED HEREIN OR THEREIN.  ALL CONDITIONS TO THE
OBLIGATIONS OF LENDER TO MAKE THE LOAN HEREUNDER ARE IMPOSED SOLELY AND
EXCLUSIVELY FOR THE BENEFIT OF LENDER AND NO OTHER PERSON SHALL HAVE STANDING TO
REQUIRE SATISFACTION OF SUCH CONDITIONS IN ACCORDANCE WITH THEIR TERMS OR BE
ENTITLED TO ASSUME THAT LENDER WILL REFUSE TO MAKE THE LOAN IN THE ABSENCE OF
STRICT COMPLIANCE WITH ANY OR ALL THEREOF AND NO OTHER PERSON SHALL UNDER ANY
CIRCUMSTANCES BE DEEMED TO BE A BENEFICIARY OF SUCH CONDITIONS, ANY OR ALL OF
WHICH MAY BE FREELY WAIVED IN WHOLE OR IN PART BY LENDER IF, IN LENDER’S SOLE
DISCRETION, LENDER DEEMS IT ADVISABLE OR DESIRABLE TO DO SO.


SECTION 15.17  PUBLICITY.  ALL NEWS RELEASES, PUBLICITY OR ADVERTISING BY ANY
PARTY HERETO OR THEIR AFFILIATES THROUGH ANY MEDIA INTENDED TO REACH THE GENERAL
PUBLIC (BUT EXCLUDING, FOR CLARITY, ANY FILINGS OR RELEASES NECESSARY OR
APPROPRIATE UNDER APPLICABLE LAWS, INCLUDING SECURITIES LAWS, OR THE APPLICABLE
RULES OF ANY STOCK EXCHANGE) WHICH REFERS TO THE LOAN DOCUMENTS OR THE FINANCING
EVIDENCED BY THE LOAN DOCUMENTS, TO LENDER OR TO ANY OF ITS AFFILIATES SHALL BE
SUBJECT TO THE PRIOR CONSULTATION BETWEEN LENDER AND BORROWER.


 

133

--------------------------------------------------------------------------------

 

 


SECTION 15.18  WAIVER OF MARSHALLING OF ASSETS.  TO THE FULLEST EXTENT PERMITTED
BY LAW, BORROWER, FOR ITSELF AND ITS SUCCESSORS AND ASSIGNS, WAIVES ALL RIGHTS
TO A MARSHALLING OF THE ASSETS OF BORROWER, BORROWER’S MEMBERS AND OTHERS WITH
INTERESTS IN BORROWER AND OF THE PROPERTY, AND AGREES NOT TO ASSERT ANY RIGHT
UNDER ANY LAWS PERTAINING TO THE MARSHALLING OF ASSETS, THE SALE IN INVERSE
ORDER OF ALIENATION, HOMESTEAD EXEMPTION, THE ADMINISTRATION OF ESTATES OF
DECEDENTS, OR ANY OTHER MATTERS WHATSOEVER TO DEFEAT, REDUCE OR AFFECT THE RIGHT
OF LENDER UNDER THE LOAN DOCUMENTS TO A SALE OF THE PROPERTY FOR THE COLLECTION
OF THE INDEBTEDNESS WITHOUT ANY PRIOR OR DIFFERENT RESORT FOR COLLECTION OR OF
THE RIGHT OF LENDER TO THE PAYMENT OF THE INDEBTEDNESS OUT OF THE NET PROCEEDS
OF THE PROPERTY IN PREFERENCE TO EVERY OTHER CLAIMANT WHATSOEVER.


SECTION 15.19  WAIVER OF COUNTERCLAIM AND OTHER ACTIONS.  BORROWER HEREBY
EXPRESSLY AND UNCONDITIONALLY WAIVES, IN CONNECTION WITH ANY SUIT, ACTION OR
PROCEEDING BROUGHT BY LENDER ON THIS AGREEMENT, THE NOTE, THE MORTGAGE OR ANY
LOAN DOCUMENT, ANY AND EVERY RIGHT IT MAY HAVE TO (A) INTERPOSE ANY COUNTERCLAIM
THEREIN (OTHER THAN A COUNTERCLAIM WHICH CAN ONLY BE ASSERTED IN THE SUIT,
ACTION OR PROCEEDING BROUGHT BY LENDER ON THIS AGREEMENT, THE NOTE, THE MORTGAGE
OR ANY LOAN DOCUMENT AND CANNOT BE MAINTAINED IN A SEPARATE ACTION) AND (B) HAVE
ANY SUCH SUIT, ACTION OR PROCEEDING CONSOLIDATED WITH ANY OTHER OR SEPARATE
SUIT, ACTION OR PROCEEDING.

 


SECTION 15.20  CONFLICT; CONSTRUCTION OF DOCUMENTS; RELIANCE.  IN THE EVENT OF
ANY CONFLICT BETWEEN THE PROVISIONS OF THIS AGREEMENT AND ANY OF THE OTHER LOAN
DOCUMENTS, THE PROVISIONS OF THIS AGREEMENT SHALL CONTROL.  THE PARTIES HERETO
ACKNOWLEDGE THAT THEY WERE REPRESENTED BY COMPETENT COUNSEL IN CONNECTION WITH
THE NEGOTIATION, DRAFTING AND EXECUTION OF THE LOAN DOCUMENTS AND THAT SUCH LOAN
DOCUMENTS SHALL NOT BE SUBJECT TO THE PRINCIPLE OF CONSTRUING THEIR MEANING
AGAINST THE PARTY WHICH DRAFTED SAME.  BORROWER ACKNOWLEDGES THAT, WITH RESPECT
TO THE LOAN, BORROWER SHALL RELY SOLELY ON ITS OWN JUDGMENT AND ADVISORS IN
ENTERING INTO THE LOAN WITHOUT RELYING IN ANY MANNER ON ANY STATEMENTS,
REPRESENTATIONS OR RECOMMENDATIONS OF LENDER OR ANY PARENT, SUBSIDIARY OR
AFFILIATE OF LENDER.  LENDER SHALL NOT BE SUBJECT TO ANY LIMITATION WHATSOEVER
IN THE EXERCISE OF ANY RIGHTS OR REMEDIES AVAILABLE TO IT UNDER ANY OF THE LOAN
DOCUMENTS OR ANY OTHER AGREEMENTS OR INSTRUMENTS WHICH GOVERN THE LOAN BY VIRTUE
OF THE OWNERSHIP BY IT OR ANY PARENT, SUBSIDIARY OR AFFILIATE OF LENDER OF ANY
EQUITY INTEREST ANY OF THEM MAY ACQUIRE IN BORROWER, AND BORROWER HEREBY
IRREVOCABLY WAIVES THE RIGHT TO RAISE ANY DEFENSE OR TAKE ANY ACTION ON THE
BASIS OF THE FOREGOING WITH RESPECT TO LENDER’S EXERCISE OF ANY SUCH RIGHTS OR
REMEDIES.  BORROWER ACKNOWLEDGES THAT LENDER ENGAGES IN THE BUSINESS OF REAL
ESTATE FINANCINGS AND OTHER REAL ESTATE TRANSACTIONS AND INVESTMENTS WHICH MAY
BE VIEWED AS ADVERSE TO OR COMPETITIVE WITH THE BUSINESS OF BORROWER OR ITS
AFFILIATES.


SECTION 15.21  PRIOR AGREEMENTS.  THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS
CONTAIN THE ENTIRE AGREEMENT OF THE PARTIES HERETO AND THERETO IN RESPECT OF THE
TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY, AND ALL PRIOR AGREEMENTS AMONG OR
BETWEEN SUCH PARTIES, WHETHER ORAL OR WRITTEN, ARE SUPERSEDED BY THE TERMS OF
THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS AND UNLESS SPECIFICALLY SET FORTH IN
A WRITING CONTEMPORANEOUS HEREWITH THE TERMS, CONDITIONS AND PROVISIONS OF ANY
AND ALL SUCH PRIOR AGREEMENTS DO NOT SURVIVE EXECUTION OF THIS AGREEMENT.

134

--------------------------------------------------------------------------------

 

 

 


SECTION 15.22  COUNTERPARTS.  THIS AGREEMENT MAY BE EXECUTED IN MULTIPLE
COUNTERPARTS, EACH OF WHICH SHALL CONSTITUTE AN ORIGINAL, BUT ALL OF WHICH SHALL
CONSTITUTE ONE DOCUMENT.  MANUALLY EXECUTED COUNTERPARTS OF THIS AGREEMENT SHALL
BE DELIVERED TO ALL PARTIES HERETO; PROVIDED, THAT DELIVERY OF A SIGNATURE OF
THIS AGREEMENT BY FACSIMILE TRANSMISSION OR BY .PDF, .JPEG, .TIFF OR OTHER FORM
OF ELECTRONIC MAIL ATTACHMENT SHALL BE EFFECTIVE AS DELIVERY OF A MANUALLY
EXECUTED COUNTERPART HEREOF PRIOR TO AND IN THE ABSENCE OF MANUAL DELIVERY.


SECTION 15.23  BOTTOM-UP GUARANTIES.   AT THE OPTION OF BORROWER FROM TIME TO
TIME EXERCISED DURING THE TERM OF THE LOAN, LENDER SHALL ACCEPT SO-CALLED
“BOTTOM-UP” GUARANTIES FROM ONE OR MORE HOLDERS OF INDIRECT INTERESTS IN
BORROWER OR GUARANTOR, OF ALL OR ANY PORTION OF THE LOAN AS DETERMINED BY
BORROWER.  THE FORM OF GUARANTY SHALL BE PREPARED BY BORROWER AND REASONABLY
ACCEPTABLE TO LENDER.  BORROWER SHALL PAY ALL ACTUAL OUT OF POCKET COSTS AND
EXPENSES REASONABLY INCURRED BY LENDER IN CONNECTION WITH THE EXECUTION,
DELIVERY AND ACCEPTANCE OF ANY SUCH GUARANTY.  LENDER EXPRESSLY ACKNOWLEDGES AND
AGREES THAT ANY DEFAULT BY A GUARANTOR UNDER A “BOTTOM-UP” GUARANTY SHALL NOT BE
A DEFAULT OR EVENT OF DEFAULT HEREUNDER.   


SECTION 15.24  WAIVER OF SPECIAL DAMAGES.  TO THE EXTENT PERMITTED BY APPLICABLE
LAW, EACH OF BORROWER AND LENDER SHALL NOT ASSERT, AND HEREBY WAIVES, ANY CLAIM
AGAINST ANY OTHER PARTY ON ANY THEORY OF LIABILITY FOR SPECIAL INDIRECT,
CONSEQUENTIAL OR PUNITIVE DAMAGES (AS OPPOSED TO DIRECT OR ACTUAL DAMAGES)
ARISING OUT OF, IN CONNECTION WITH, OR AS A RESULT OF THIS AGREEMENT OR ANY
AGREEMENT OR INSTRUMENT CONTEMPLATED HEREBY, THE TRANSACTIONS, THE LOAN OR THE
USE OF PROCEEDS THEREOF.


SECTION 15.25  USA PATRIOT ACT NOTIFICATION.  LENDER HEREBY NOTIFIES BORROWER
THAT PURSUANT TO THE REQUIREMENTS OF THE PATRIOT ACT, IT IS REQUIRED TO OBTAIN,
VERIFY AND RECORD INFORMATION THAT IDENTIFIES BORROWER, WHICH INFORMATION
INCLUDES THE NAME AND ADDRESS OF BORROWER AND OTHER INFORMATION THAT WILL ALLOW
LENDER TO IDENTIFY BORROWER IN ACCORDANCE WITH THE PATRIOT ACT.

 

 

 

[SIGNATURE PAGES TO FOLLOW]

135

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Loan and Security
Agreement to be duly executed by their duly authorized representatives, all as
of the day and year first above written.

BORROWER: 

REGO II BORROWER LLC

 

By:

/s/ Alan J. Rice

Name:

Alan J. Rice

Title:

Secretary

             

 

LENDER: 

 

BANK OF CHINA, NEW YORK BRANCH

 

By:

/s/ Ted Louie

Name:

Ted Louie

Title:

Assistant Vice President

 

By:

/s/ Shiqiang Wu

Name:

Shiqiang Wu

Title:

General Manager, U.S.A.

 

 

136

--------------------------------------------------------------------------------

 

 

 

SCHEDULE 1

 

REA’S

 

 

1)                  Terms, Covenants, Restrictions, Provisions and Easements
contained in Declaration made by Alexander’s, Inc. David Muss and S. Joseph
Tankoos, Jr. dated as of May 12, 1976 and recorded August 10, 1976 in Reel 926
Page 1291, as amended by Declaration made by Alexander’s, Inc. dated as of
December 29, 1986 and recorded April 13, 1987 in Reel 2341 Page 1794, as
modified by Modification to Declaration made by Alexander’s of Rego Park II,
Inc. dated as of July 25, 2005 and recorded November 7, 2005 in
CRFN2005000622959, as further modified by Second Modification to Declaration
made by Alexander’s of Rego Park II, Inc. dated as of August 13, 2007 and
recorded August 23, 2007 in CRFN2007000438068.

 

2)                  Parking Easement Agreement made between Alexander’s of Rego
Park II, Inc. and Alexander’s, Inc., dated March 29, 1995 and recorded March 30,
1995 in Reel 4097 Page 818.

 

3)                  Terms, Covenants, Restrictions and Provisions contained in
Declaration made by Alexander’s of Rego Park II, Inc. dated as of February 24,
2005 and recorded 03/03/2005 in CRFN2005000126643.

 

SCHEDULE   1

--------------------------------------------------------------------------------

 

 

 

 

SCHEDULE 2.4

 

AMORTIZATION SCHEDULE

 

 

Principal Amortization Schedule

 

 

 

 

 

 

 

Loan Amount

$275,000,000

 

 

 

Amortization Term

30

Years

 

 

Amortization Interest Rate

7.5%

Annually

 

 

 

 

 

 

 

 

PRINCIPAL

ENDING PRINCIPAL

 

 

PAYMENT

PAYMENT

BALANCE

 

 

 

 

 

 

 

1

$  204,089.90

$  274,795,910.10

 

 

2

205,365.46

274,590,544.64

 

 

3

206,648.99

274,383,895.65

 

 

4

207,940.55

274,175,955.10

 

 

5

209,240.18

273,966,714.92

 

 

6

210,547.93

273,756,166.99

 

 

7

211,863.85

273,544,303.13

 

 

8

213,188.00

273,331,115.13

 

 

9

214,520.43

273,116,594.70

 

 

10

215,861.18

272,900,733.52

 

 

11

217,210.31

272,683,523.20

 

 

12

218,567.88

272,464,955.32

 

 

13

219,933.93

272,245,021.40

 

 

14

221,308.51

272,023,712.88

 

 

15

222,691.69

271,801,021.19

 

 

16

224,083.52

271,576,937.67

 

 

17

225,484.04

271,351,453.63

 

 

18

226,893.31

271,124,560.32

 

 

19

228,311.40

270,896,248.92

 

 

20

229,738.34

270,666,510.58

 

 

21

231,174.21

270,435,336.37

 

 

22

232,619.05

270,202,717.33

 

 

23

234,072.92

269,968,644.41

 

 

24

235,535.87

269,733,108.54

 

 

25

237,007.97

269,496,100.57

 

 

26

238,489.27

269,257,611.30

 

 

27

239,979.83

269,017,631.47

 

 

28

241,479.70

268,776,151.77

 

 

29

242,988.95

268,533,162.82

 

 

30

244,507.63

268,288,655.19

 

 

31

246,035.80

268,042,619.39

 

 

32

247,573.53

267,795,045.86

 

 

33

249,120.86

267,545,925.00

 

 

34

250,677.87

267,295,247.13

 

 

35

252,244.60

267,043,002.53

 

 

36

253,821.13

266,789,181.40

 

 

37

255,407.51

266,533,773.88

 

 

38

257,003.81

266,276,770.07

 

 

39

258,610.09

266,018,159.98

 

SCHEDULE 2.4

--------------------------------------------------------------------------------

 

 

 

 

40

260,226.40

265,757,933.58

 

 

41

261,852.81

265,496,080.77

 

 

42

263,489.39

265,232,591.38

 

 

43

265,136.20

264,967,455.17

 

 

44

266,793.30

264,700,661.87

 

 

45

268,460.76

264,432,201.11

 

 

46

270,138.64

264,162,062.47

 

 

47

271,827.01

263,890,235.46

 

 

48

273,525.93

263,616,709.53

 

 

49

275,235.46

263,341,474.07

 

 

50

276,955.69

263,064,518.38

 

 

51

278,686.66

262,785,831.72

 

 

52

280,428.45

262,505,403.27

 

 

53

282,181.13

262,223,222.15

 

 

54

283,944.76

261,939,277.39

 

 

55

285,719.41

261,653,557.97

 

 

56

287,505.16

261,366,052.81

 

 

57

289,302.07

261,076,750.74

 

 

58

291,110.21

260,785,640.54

 

 

59

292,929.65

260,492,710.89

 

 

60

294,760.46

260,197,950.43

 

 

61

296,602.71

259,901,347.73

 

 

62

298,456.48

259,602,891.25

 

 

63

300,321.83

259,302,569.42

 

 

64

302,198.84

259,000,370.58

 

 

65

304,087.58

258,696,283.00

 

 

66

305,988.13

258,390,294.87

 

 

67

307,900.56

258,082,394.32

 

 

68

309,824.93

257,772,569.38

 

 

69

311,761.34

257,460,808.04

 

 

70

313,709.85

257,147,098.19

 

 

71

315,670.53

256,831,427.66

 

 

72

317,643.48

256,513,784.18

 

 

73

319,628.75

256,194,155.44

 

 

74

321,626.43

255,872,529.01

 

 

75

323,636.59

255,548,892.42

 

 

76

325,659.32

255,223,233.10

 

 

77

327,694.69

254,895,538.40

 

 

78

329,742.78

254,565,795.62

 

 

79

331,803.68

254,233,991.94

 

 

80

333,877.45

253,900,114.50

 

 

81

335,964.18

253,564,150.31

 

 

82

338,063.96

253,226,086.35

 

 

83

340,176.86

252,885,909.49

 

 

84

342,302.96

252,543,606.53

 

 

 

SCHEDULE 2.4

--------------------------------------------------------------------------------

 

 

 

SCHEDULE 4.1.1

BORROWER ORGANIZATIONAL STRUCTURE CHART

 

REGO PARK II

[x12050214234500.gif]

 

 

SCHEDULE 4.1.1

--------------------------------------------------------------------------------

 

 

SCHEDULE 4.1.4

PENDING ARBITRATION, PROCEEDINGS, GOVERNMENTAL
INVESTIGATIONS, ACTIONS, SUITS OR PROCEEDINGS

 

None.

SCHEDULE 4.1.4

--------------------------------------------------------------------------------

 

 

SCHEDULE 4.1.23

MISSING LICENSES AND/OR PERMITS

 

None.

 

SCHEDULE 4.1.23

--------------------------------------------------------------------------------

 

 

SCHEDULE 4.1.27

RENT ROLL

(ATTACHED HERETO)

SCHEDULE 4.1.27

--------------------------------------------------------------------------------

 

Rent Roll – REGO 2

ALEXANDER’S INC.

 

 

 

 

 

 

 

Lease Information

Annual Rent

Tenant ID

 

Name

 

 

GLA

Ground Lease

Commencement Date

 

Expiration Date

Current

PSF

Effective Increase Date

Future

PSF

ARP2

 

 

 

 

 

 

 

 

 

 

 

 

 

 

75A

 

Aldi,

 

17,413

 

9/3/2010

 

2/28/2026

[***]

[***]

[***]

[***]

[***]

Unit ID

 

 

 

 

 

 

 

 

 

 

 

[***]

[***]

[***]

0109

 

 

 

 

 

 

 

 

R (Retail Tenant)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Renewal Options: [***] 

 

 

 

 

 

 

 

 

 

 

ARP2

 

 

 

 

 

 

 

 

 

 

 

 

 

 

20A

 

Century 21,

 

135,000

 

2/23/2010

 

1/31/2031

[***]

[***]

[***]

[***]

[***]

Unit ID

 

 

 

 

 

 

 

 

 

 

 

[***]

[***]

[***]

BASE

 

 

 

 

 

 

 

 

D (Anchor)

 

 

[***]

[***]

[***]

0101

 

 

 

 

 

 

 

 

 

 

 

 

 

 

0201

 

 

 

 

 

 

 

 

 

 

 

 

 

 

0301

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Renewal Options: [***] 

 

 

 

 

 

 

 

 

 

ARP2

 

 

 

 

 

 

 

 

 

 

 

 

 

 

25B

 

Costco,

 

145,293

 

12/11/2009

 

12/10/2034

[***]

[***]

[***]

[***]

[***]

Unit ID

 

 

 

 

 

 

 

 

 

 

 

[***]

[***]

[***]

Base

 

 

 

 

 

 

 

 

D (Anchor)

 

 

[***]

[***]

[***]

0011

 

 

 

 

 

 

 

 

 

 

 

[***]

[***]

[***]

0011A

 

 

 

 

 

 

 

 

 

 

 

 

 

 

0011B

 

 

 

 

 

 

 

 

 

 

 

 

 

 

0011C

 

 

 

 

 

 

 

 

 

 

 

 

 

 

0102

 

 

 

 

 

 

 

 

 

 

 

 

 

 

0102A

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Renewal Options: [***]

 

 

 

 

 

 

 

 

 

 

ARP2

 

 

 

 

 

 

 

 

 

 

 

 

 

 

85A

 

Dallas BBQ,

 

10,158

 

6/17/2010

 

12/31/2030

[***]

[***]

[***]

[***]

[***]

Unit ID

 

Category

Period End

Total Sales

PSF

Breakpoint %

Breakpoint

% of Total

R (Retail Tenant)

 

[***]

[***]

[***]

0108

 

C02

12/11

[***]

[***]

[***]

[***]

[***]

 

 

 

[***]

[***]

[***]

 

 

C02

12/10

[***]

[***]

[***]

[***]

[***]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

ARP2

 

 

 

 

 

 

 

 

 

 

 

 

 

 

30A

 

Kohl’s,

 

137,727

 

2/28/2010

 

1/31/2031

[***]

[***]

[***]

[***]

[***]

Unit ID

 

Category

Period End

Total Sales

PSF

Breakpoint %

Breakpoint

% of Total

D (Anchor)

 

[***]

[***]

[***]

BASE

 

A04

1/12

[***]

[***]

[***]

[***]

[***]

 

 

 

[***]

[***]

[***]

0100

 

 

 

 

 

 

 

 

 

 

 

 

 

 

0200

 

 

 

 

 

 

 

 

 

 

 

 

 

 

0300

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

[***] CONFIDENTIAL TREATMENT REQUESTED BY ALEXANDER'S INC.

 

SCHEDULE 4.1.27

--------------------------------------------------------------------------------

 

Rent Roll – REGO 2

ALEXANDER’S INC.

 

 

 

 

 

 

Lease Information

Annual Rent

Tenant ID

 

Name

 

 

GLA

Ground Lease

Commencement Date

 

Expiration Date

Current

PSF

Effective Increase Date

Future

PSF

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Renewal Options: [***]

 

 

 

 

 

 

 

 

 

 

ARP2

 

 

 

 

 

 

 

 

 

 

 

 

 

 

105A

 

Mandee,

 

7,084

 

8/30/2010

 

1/31/2026

[***]

[***]

[***]

[***]

[***]

Unit ID

 

Category

Period End

Total Sales

PSF

Breakpoint %

Breakpoint

% of Total

R (Retail Tenant)

 

[***]

[***]

[***]

0112

 

D02

12/11

[***]

[***]

[***]

[***]

[***]

 

 

 

[***]

[***]

[***]

 

 

D02

12/10

[***]

[***]

[***]

[***]

[***]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

ARP2

 

 

 

 

 

 

 

 

 

 

 

 

 

 

50A

 

Moe’s Southwest Grill

 

2,526

 

3/31/2010

 

10/31/2025

 

 

 

 

 

Unit ID

 

 

 

 

 

 

 

 

 

 

 

 

 

 

0106

 

 

 

 

 

 

 

 

R (Retail Tenant)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

ARP2

 

 

 

 

 

 

 

 

 

 

 

 

 

 

150A

 

Panera Bread,

 

4,359

 

2/22/2011

 

5/31/2026

[***]

[***]

[***]

[***]

[***]

Unit ID

 

 

 

 

 

 

 

 

 

 

 

[***]

[***]

[***]

0114

 

 

 

 

 

 

 

 

R (Retail Tenant)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Renewal Options: [***]

 

 

 

 

 

 

 

 

 

 

ARP2

 

 

 

 

 

 

 

 

 

 

 

 

 

 

60A

 

Payless Shoesource #5125,

2,961

 

3/30/2010

 

9/30/2015

[***]

[***]

 

 

 

Unit ID

 

Category

Period End

Total Sales

PSF

Breakpoint %

Breakpoint

% of Total

R (Retail Tenant)

 

 

 

 

0107

 

E01

12/11

[***]

[***]

[***]

[***]

[***]

 

 

 

 

 

 

 

 

E01

12/10

[***]

[***]

[***]

[***]

[***]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Renewal Options: [***]

 

 

 

 

 

 

 

 

 

 

ARP2

 

 

 

 

 

 

 

 

 

 

 

 

 

 

90A

 

Pearle Vision,

 

1,343

 

8/17/2010

 

2/28/2021

[***]

[***]

[***]

[***]

[***]

Unit ID

 

 

 

 

 

 

 

 

 

 

 

 

 

 

0111

 

 

 

 

 

 

 

 

R (Retail Tenant)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

ARP2

 

 

 

 

 

 

 

 

 

 

 

 

 

 

197A

 

Pier 1 Imports #1572,

 

8,175

 

2/22/2011

 

8/31/2021

[***]

[***]

[***]

[***]

[***]

Unit ID

 

 

 

 

 

 

 

 

 

 

 

 

 

 

01D02

 

 

 

 

 

 

 

 

R (Retail Tennant)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Renewal Options: [***]

 

 

 

 

 

 

 

 

 

 

 

[***] CONFIDENTIAL TREATMENT REQUESTED BY ALEXANDER'S INC.

                                                                             
   

--------------------------------------------------------------------------------

 

Rent Roll – REGO 2

ALEXANDER’S INC.

 

 

 

 

 

 

Lease Information

Annual Rent

Tenant ID

 

Name

 

 

GLA

Ground Lease

Commencement Date

 

Expiration Date

Current

PSF

Effective Increase Date

Future

PSF

ARP2

 

 

 

 

 

 

 

 

 

 

 

 

 

 

110A

 

Red Mango,

 

846

 

8/30/2010

 

5/31/2021

[***]

[***]

[***]

[***]

[***]

Unit ID

 

 

 

 

 

 

 

 

 

 

 

 

 

 

0113

 

 

 

 

 

 

 

 

R (Retail Tenant)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

ARP2

 

 

 

 

 

 

 

 

 

 

 

 

 

 

45A

 

Sprint,

 

923

 

3/23/2010

 

8/31/2013

[***]

[***]

 

 

 

Unit ID

 

 

 

 

 

 

 

 

 

 

 

 

 

 

0105

 

 

 

 

 

 

 

 

R (Retail Tenant)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Renewal Options: [***]

 

 

 

 

 

 

 

 

 

 

ARP2

 

 

 

 

 

 

 

 

 

 

 

 

 

 

198A

 

Staples Office Super Store,

14,940

 

11/7/2011

 

11/30/2021

[***]

[***]

[***]

[***]

[***]

Unit ID

 

 

 

 

 

 

 

 

 

 

 

 

 

 

0117

 

 

 

 

 

 

 

 

R (Retail Tenant)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Renewal Options: [***]

 

 

 

 

 

 

 

 

 

ARP2

 

 

 

 

 

 

 

 

 

 

 

 

 

 

40A

 

Subway,

 

1,207

 

3/23/2010

 

8/31/2020

[***]

[***]

[***]

[***]

[***]

Unit ID

 

 

 

 

 

 

 

 

 

 

 

 

 

 

0103

 

 

 

 

 

 

 

 

R (Retail Tenant)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

ARP2

 

 

 

 

 

 

 

 

 

 

 

 

 

 

100A

 

T-Mobile,

 

1,167

 

7/22/2010

 

10/31/2020

[***]

[***]

[***]

[***]

[***]

Unit ID

 

 

 

 

 

 

 

 

 

 

 

[***]

[***]

[***]

0110

 

 

 

 

 

 

 

 

R (Retail Tenant)

 

[***]

[***]

[***]

 

 

 

 

 

 

 

 

 

 

 

 

[***]

[***]

[***]

 

 

 

 

 

 

 

 

 

 

 

 

[***]

[***]

[***]

 

 

 

 

 

 

 

 

 

 

 

 

[***]

[***]

[***]

 

 

 

 

 

 

 

 

 

 

 

 

[***]

[***]

[***]

 

 

 

 

 

 

 

 

 

 

 

 

[***]

[***]

[***]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

ARP2

 

 

 

 

 

 

 

 

 

 

 

 

 

 

35A

 

T. J. Maxx,

 

36,927

 

3/14/2010

 

3/31/2020

[***]

[***]

[***]

[***]

[***]

Unit ID

 

Category

Period End

Total Sales

PSF

Breakpoint %

Breakpoint

% of Total

R (Retail Tenant)

 

 

 

 

0302

 

A04

1/11

[***]

[***]

[***]

[***]

[***]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Renewal Options: [***]

 

 

 

 

 

 

 

 

 

 

ARP2

 

 

 

 

 

 

 

 

 

 

 

 

 

 

31A

 

Toys R Us,

 

46,915

 

4/5/2010

 

1/31/2021

[***]

[***]

[***]

[***]

[***]

Unit ID

 

Category

Period End

Total Sales

PSF

Breakpoint %

Breakpoint

% of Total

R (Retail Tenant)

 

 

 

 

0202

 

M05

1/11

[***]

[***]

[***]

[***]

[***]

 

 

 

 

 

 

 

 

[***] CONFIDENTIAL TREATMENT REQUESTED BY ALEXANDER'S INC.

                                                                             
   

--------------------------------------------------------------------------------

 

Rent Roll – REGO 2

ALEXANDER’S INC.

 

 

 

 

 

Lease Information

Annual Rent

Tenant ID

 

Name

 

 

GLA

Ground Lease

Commencement Date

 

Expiration Date

Current

PSF

Effective Increase Date

Future

PSF

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Renewal Options: [***]

 

 

 

 

 

 

 

 

 

 

ARP2

 

 

 

 

 

 

 

 

 

 

 

 

 

 

180B

 

Ulta,

 

10,471

 

7/1/2011

 

10/31/2021

[***]

[***]

[***]

[***]

[***]

Unit ID

 

 

 

 

 

 

 

 

 

 

 

 

 

 

0116

 

 

 

 

 

 

 

 

R (Retail Tenant)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Renewal Options: [***]

 

 

 

 

 

 

 

 

 

 

ARP2

 

 

 

 

 

 

 

 

 

 

 

 

 

 

120A

 

Vacant,

 

4,083

 

 

 

 

 

 

 

 

 

Unit ID

 

 

 

 

 

 

 

 

 

 

 

 

 

 

01B02

 

 

 

 

 

 

 

 

Z (Vacant Retail)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

ARP2

 

 

 

 

 

 

 

 

 

 

 

 

 

 

135A

 

Vacant,

 

1,718

 

 

 

 

 

 

 

 

 

Unit ID

 

 

 

 

 

 

 

 

 

 

 

 

 

 

01D8

 

 

 

 

 

 

 

 

Z (Vacant Retail)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

ARP2

 

 

 

 

 

 

 

 

 

 

 

 

 

 

140A

 

Vacant,

 

3,538

 

 

 

 

 

 

 

 

 

Unit ID

 

 

 

 

 

 

 

 

 

 

 

 

 

 

03RET1

 

 

 

 

 

 

 

 

Z (Vacant Retail)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

ARP2

 

 

 

 

 

 

 

 

 

 

 

 

 

 

145A

 

Vacant,

 

3,452

 

 

 

 

 

 

 

 

 

Unit ID

 

 

 

 

 

 

 

 

 

 

 

 

 

 

03RETA2

 

 

 

 

 

 

 

 

Z (Vacant Retail)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

ARP2

 

 

 

 

 

 

 

 

 

 

 

 

 

 

15C

 

Vacant,

 

2,161

 

 

 

 

 

 

 

 

 

Unit ID

 

 

 

 

 

 

 

 

 

 

 

 

 

 

0104

 

 

 

 

 

 

 

 

Z (Vacant Retail)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

ARP2

 

 

 

 

 

 

 

 

 

 

 

 

 

 

169A

 

Vacant,

 

909

 

1/1/2010

 

1/31/2012

 

 

 

 

 

Unit ID

 

 

 

 

 

 

 

 

 

 

 

 

 

 

0115

 

 

 

 

 

 

 

 

Z (Vacant Retail)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

ARP2

 

 

 

 

 

 

 

 

 

 

 

 

 

 

170B

 

Vacant,

 

1,370

 

 

 

 

 

 

 

 

 

Unit ID

 

 

 

 

 

 

 

 

 

 

 

 

 

 

01D100

 

 

 

 

 

 

 

 

Z (Vacant Retail)

 

 

 

 

                                                                             
   

 

[***] CONFIDENTIAL TREATMENT REQUESTED BY ALEXANDER'S INC.

 

--------------------------------------------------------------------------------

 

Rent Roll – REGO 2

ALEXANDER’S INC.

 

 

 

 

 

 

Lease Information

Annual Rent

Tenant ID

 

Name

 

 

GLA

Ground Lease

Commencement Date

 

Expiration Date

Current

PSF

Effective Increase Date

Future

PSF

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

ARP2

 

 

 

 

 

 

 

 

 

 

 

 

 

 

185A

 

Vacant,

 

2,519

 

 

 

 

 

 

 

 

 

Unit ID

 

 

 

 

 

 

 

 

 

 

 

 

 

 

01BC9

 

 

 

 

 

 

 

 

Z (Vacant Retail)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

ARP2

 

 

 

 

 

 

 

 

 

 

 

 

 

 

190A

 

Vacant,

 

7,280

 

 

 

 

 

 

 

 

 

Unit ID

 

 

 

 

 

 

 

 

 

 

 

 

 

 

01BC10

 

 

 

 

 

 

 

 

Z (Vacant Retail)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

ARP2

 

 

 

 

 

 

 

 

 

 

 

 

 

 

195A

 

Vacant,

 

1,483

 

1/1/2010

 

1/31/2012

 

 

 

 

 

Unit ID

 

 

 

 

 

 

 

 

 

 

 

 

 

 

01D103

 

 

 

 

 

 

 

 

Z (Vacant Retail)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

ARP2

 

Future Tenant – Rent and Sqft Not Included in Property Totals

 

 

 

 

 

 

 

 

172A

 

Vitamin Shoppe, The

 

2,442

 

2/1/2012

 

6/30/2022

[***]

[***]

[***]

[***]

[***]

Unit ID

 

 

 

 

 

 

 

 

 

 

 

[***]

[***]

[***]

01D104

 

 

 

 

 

 

 

 

R (Retail Tenant)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Renewal Options: [***]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

PROPERTY TOTALS

 

 

 

 

 

 

 

 

 

 

 

Occupied Space

Square Feet

Percent

Annual Rent

PSF

 

 

 

 

 

 

 

 

 

Anchor

418,020

68.09%

[***]

[***]

 

 

 

 

 

 

 

 

 

Retail Space

167,415

27.27%

[***]

[***]

 

 

 

 

 

 

 

 

 

Sub-Total

585,435

95.36%

22,667,129

38.72

 

 

 

 

 

 

 

 

 

Vacant Space

 

 

 

 

 

 

 

 

 

 

 

 

 

Retail Space

28,513

4.64%

0

 

 

 

 

 

 

 

 

 

 

Sub-Total

28,513

4.64%

0

 

 

 

 

 

 

 

 

 

 

Total

613,948

100.00%

[***]

[***]

 

 

 

 

 

 

 

 

 

Future Tenants

2,442

 

[***]

[***]

 

 

 

 

 

 

 

 

For Occupied and Vacant Spaces

 

 

 

 

 

 

 

 

 

 

 

 

 

Excluded Tenants

 

 

 

0.00

 

 

 

 

 

 

 

 

For Occupied and Vacant Spaces

 

 

 

 

 

 

 

 

 

 

                               

* Denotes Tenant Rent as Percentage of sales in lieu of minimum rent

 

[***] CONFIDENTIAL TREATMENT REQUESTED BY ALEXANDER'S INC.

                                                                             
   

--------------------------------------------------------------------------------

 

 

SCHEDULE 5.1.26

VIOLATIONS

 

SCHEDULE 5.1.26

--------------------------------------------------------------------------------

 

 

 

[x12050214234600.jpg]

 

HIGHWAY VIOLATION SEARCH

DATE:                06/16/2011

CLIENT:            STWP           1111497

PREMISES:      61-01  /  62-27 JUNCTION BOULEVARD

            AKA:      95-01  /  96-01 62 DRIVE

            AKA:      62-28  97 STREET

            AKA:      95-02  HORACE HARDING EXPRESSWAY SOUTH

BLOCK:             2080    LOT:  101

COUNTY:          QUEENS

THE FOLLOWING SIDEWALK VIOLATIONS HAVE BEEN ISSUED BY THE NEW YORK CITY
DEPARTMENT OF TRANSPORTATION AGAINST THE PREMISES DESCRIBED ABOVE:

* AMENDED 6/20/2011 *

#1273 FILED 7/14/1971

#817 FILED 4/16/1975

#11103 FILED 3/28/1989

Municipal Data Services Inc. certifies that the records of the above municipal
agency were examined on behalf of STEWART TITLE INSURANCE COMPANY.  The
information reported above is a true and accurate abstract of the information on
file therein.  This report is submitted for information purposes only.  No
liability is assumed.

2810248          9538483

                                                                  SCHEDULE
5.1.26

 

--------------------------------------------------------------------------------

 

 

 

[x12050214234601.jpg]

 

ELEVATOR VIOLATIONS

WE HAVE BEEN INFORMED BY DEPARTMENT OF BUILDINGS PERSONNEL THAT THERE IS A DELAY
IN GETTING COPIES OF THE FOLLOWING ELEVATOR VIOLATIONS.  AT YOUR REQUEST WE WILL
ORDER A COPY OF THE VIOLATION

082310E9027/353492

 

082310E9027/353493

 

082310E9027/353494

 

112910E9028/367138

 

112910E9028/367139

 

112910E9028/367140

 

112910E9028/367141

 

113010E9028/367143

 

 

 

 

 

 

                                                                  SCHEDULE
5.1.26

 

--------------------------------------------------------------------------------

 

 

 

[x12050214234602.jpg]

 

NYC Department of Buildings

ECB Violation Details

Premises: 61-11 JUNCTION BOULEVARD QUEENS         Filed At: 61-35 JUNCTION
BOULEVARD, QUEENS, NY 11374

BIN: 4050411         Block: 2080        Lot:
101                                                                                             
Community Board: 406

ECB Violation
Summary                                                                             
VIOLATION OPEN

ECB Violation Number: 34803146N

Severity: CLASS - 2                                                            
Certification Status:    NO COMPLIANCE RECORDED

                                                                                                          
Hearing Status:    IN VIOLATION

                                                                                               
Penalty Balance Due:    $0.00

Respondent Information

Name:                                           SPECTRUM SIGNS INC

Mailing Address:                       111 CAROLYN BLVD, QUEENS, NY 11735

Violation Details

Violation Date:                           01/26/2010                      
Violation Type:  CRANES & DERRICKS

Served Date:                               04/01/2010                      
Inspection Unit:  CRANE & DERRICKS

Infraction Codes        Section of Law                Standard Description

           260                     260 - UNKNOWN

Specific Violation Condition(s) and Remedy:

OPERATION OF A CRANE WITHOUT A CERTIFICATE OF APPROVAL OPERATING A CRANE WITHOUT
A VALID CD

Issuing Inspector ID:                2248                                   DOB
Violation Number: 012610CSSCW181

Issued as Aggravated
Level:                                           NO

Dept. of Buildings Compliance Information

Certification Status:                 NO COMPLIANCE RECORDED

Compliance On: 

A Certificate of Correction must be submitted to the Administrative Enforcement
Unit (AEU) for all violations.  A violation that is not dismissed by ECB will
continue to remain ACTIVE or “open” on DOB records until acceptable proof is
submitted to the AEU, even if you have paid the penalty imposed by ECB.

ECB Hearing Information

Scheduled Hearing Date:         05/25/2010                       Hearing
Status:   IN VIOLATION

Hearing Time:                           10:30

ECB Penalty Information

Penalty Imposed:                       $2,400.00

Adjustments:                               $0.00

Amount Paid:                             $2,400.00

Penalty Balance Due:               $0.00

 

                                                                  SCHEDULE
5.1.26

 

--------------------------------------------------------------------------------

 

 

 

 

SCHEDULE 8.7.5

SECURITY DEPOSITS

 

 

 

Tenant

Amount

T-Mobile

31,455.00

Red Mango

41,482.20

Toy R US

5,000.00

Subway

40,000.00

Moe’s Southwest Grill

31,575.00

Total

149,512.20

 

 

 

 

SCHEDULE 8.7.5

--------------------------------------------------------------------------------

 

 

 

 

EXHIBIT A

FORM OF ASSIGNMENT OF INTEREST RATE PROTECTION AGREEMENT

  

--------------------------------------------------------------------------------

 

 

 

ASSIGNMENT OF INTEREST RATE PROTECTION AGREEMENT
AND SECURITY AGREEMENT

THIS ASSIGNMENT OF INTEREST RATE PROTECTION AGREEMENT AND SECURITY AGREEMENT
(this “Assignment”) is made as of the [___] day of November, 2011, by REGO II
BORROWER LLC, a Delaware limited liability company, having an address c/o
Alexander’s, Inc., 210 Route 4 East, Paramus, New Jersey 07652 (“Assignor”), to
BANK OF CHINA, NEW YORK BRANCH having an address at 410 Madison Avenue, New
York, New York 10017, as lender (“Lender”).  

RECITALS:

A.        Assignor by its Consolidated, Amended and Restated Promissory Note of
even date herewith given to Lender (together with all amendments, replacements,
restatements, supplements, renewals, extensions and other modifications thereof
shall be referred to as the “Note”) is indebted to the Lender in the aggregate
principal sum of $275,000,000.00 in lawful money of the United States of
America, with interest from the date thereof at the rates set forth in the Note
(the indebtedness evidenced by the Note, together with such interest accrued
thereon, shall collectively be referred to as the “Loan”), principal and
interest to be payable in accordance with the terms and conditions provided in
the Note.

B.        The Loan is made pursuant to that certain Loan and Security Agreement
, of dated November __, 2011, by and between Assignor and Lender (as the same
may be amended, replaced, restated, supplemented, extended or otherwise modified
from time to time, the “Loan Agreement”) and secured by, among other things, a
certain Consolidated, Amended and Restated Mortgage, Assignment of Leases and
Rents and Security Agreement (as the same may be amended, replaced, restated,
supplemented or otherwise modified from time to time, the “Mortgage”), dated as
of the date hereof, which grants Lender, a first priority lien and mortgage on
the property encumbered thereby (the “Property”).  All and any of the documents
other than the Note, the Mortgage and this Assignment now or hereafter executed
by Assignor and/or others and by or in favor of Lender, which wholly or
partially secure or guarantee payment of the Note are referred to as the “Other
Security Documents.”  Capitalized terms used but not otherwise defined herein
shall have the respective meanings given to such terms in the Loan Agreement.

C.        Assignor has entered into [__] ([__) Interest Rate Protection
Agreements each of even date herewith (as the same may be amended, replaced,
restated, supplemented or otherwise modified from time to time, each, an
“Interest Rate Protection Agreement”, and collectively, the “Interest Rate
Protection Agreements”), with [___], as Counterparty (in such capacity,
“Counterparty”), and Lender further requires as a condition to continuing to
administer and make the Loan available to Assignor that Assignor collaterally
assign to Lender, all of Assignor’s right, title and interest in and to all
payments to be made to Assignor pursuant to the Interest Rate Protection
Agreement, as additional security for the payment of the Loan and the observance
and performance by Assignor of the terms, covenants and conditions of the Note,
the Mortgage and the Other Security Documents on the part of Assignor to be
observed and performed.

-2-

 

--------------------------------------------------------------------------------

 

 

AGREEMENT: 

For good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto agree as follows:


ARTICLE XVIASSIGNMENT OF THE INTEREST RATE PROTECTION AGREEMENTS. 


SECTION 16.1        AS ADDITIONAL COLLATERAL SECURITY FOR THE LOAN AND THE
OBSERVANCE AND PERFORMANCE BY ASSIGNOR OF THE TERMS, COVENANTS AND CONDITIONS OF
THE NOTE, THE MORTGAGE AND THE OTHER SECURITY DOCUMENTS ON THE PART OF ASSIGNOR
TO BE OBSERVED OR PERFORMED, ASSIGNOR HEREBY TRANSFERS, GRANTS, DELIVERS, SETS
OVER, GRANTS A SECURITY INTEREST IN, AND ASSIGNS TO LENDER ALL OF ASSIGNOR’S
RIGHT, TITLE AND INTEREST IN AND TO THE INTEREST RATE PROTECTION AGREEMENT,
INCLUDING, BUT LIMITED TO ALL PAYMENTS TO BE MADE TO ASSIGNOR FROM THE
COUNTERPARTY PURSUANT THERETO (COLLECTIVELY, THE “SWAP  AGREEMENT PAYMENTS”)
UNTIL SUCH TIME AS THIS AGREEMENT IS TERMINATED IN ACCORDANCE WITH SECTION 19
HEREOF, ALL SUCH PAYMENTS TO BE DISBURSED INTO THE COLLECTION ACCOUNT OR AS
OTHERWISE INSTRUCTED BY ASSIGNOR.  IF AN EVENT OF DEFAULT (AS DEFINED IN THE
LOAN AGREEMENT) OCCURS AND IS THEN CONTINUING, THEN LENDER MAY, AT ITS
DISCRETION, DIRECT THE COUNTERPARTIES TO PAY ALL SWAP AGREEMENT PAYMENTS
DIRECTLY TO LENDER, FOR SO LONG AS AN EVENT OF DEFAULT SHALL BE CONTINUING UNDER
THE LOAN AGREEMENT.  LENDER, IN ITS SOLE AND ABSOLUTE DISCRETION, MAY USE SUCH
SWAP AGREEMENT PAYMENTS FOR ANY PURPOSE PERMITTED BY THE LOAN AGREEMENT AND THE
LOAN DOCUMENTS, INCLUDING BUT NOT LIMITED TO (I) PAYMENT OF MONTHLY INTEREST
PAYMENTS DUE UNDER THE NOTE, (II) REPAYMENT OF ANY INDEBTEDNESS SECURED BY THE
MORTGAGE, INCLUDING BUT NOT LIMITED TO PRINCIPAL PREPAYMENTS AND THE PREPAYMENT
CONSIDERATION DUE UPON A FULL OR PARTIAL PREPAYMENT (AS APPLICABLE) UNDER THE
LOAN AGREEMENT; PROVIDED, HOWEVER, THAT SUCH APPLICATION OF FUNDS SHALL NOT CURE
OR BE DEEMED TO CURE ANY EVENT OF DEFAULT (UNLESS, AFTER LENDER’S APPLICATION OF
THE SWAP AGREEMENT PAYMENTS, THERE REMAINS NO AMOUNT THEN DUE AND PAYABLE UNDER
THE LOAN AGREEMENT OR THE OTHER LOAN DOCUMENTS); (III) REIMBURSEMENT OF LENDER
FOR ALL LOSSES OR EXPENSES (INCLUDING, WITHOUT LIMITATION, REASONABLE LEGAL
FEES) SUFFERED OR INCURRED BY LENDER AS A RESULT OF SUCH EVENT OF DEFAULT AND
(IV) PAYMENT OF ANY AMOUNT EXPENDED IN EXERCISING ANY AND ALL RIGHTS AND
REMEDIES AVAILABLE TO LENDER AT LAW OR IN EQUITY OR UNDER THIS AGREEMENT OR
UNDER THE NOTE, THE MORTGAGE OR ANY OF THE OTHER SECURITY DOCUMENTS.


SECTION 16.2        COUNTERPARTY SHALL BE ENTITLED TO CONCLUSIVELY, WITHOUT
LIABILITY, RELY, WITHOUT INVESTIGATION, ON ANY NOTICE OR INSTRUCTIONS
(INCLUDING, WITHOUT LIMITATION, WITH RESPECT TO THE SWAP AGREEMENT PAYMENTS)
RECEIVED BY COUNTERPARTY FROM LENDER, WHICH IN GOOD FAITH COUNTERPARTY BELIEVES
TO BE ACCURATE, AND COUNTERPARTY SHALL BE HELD HARMLESS AND SHALL BE FULLY
INDEMNIFIED BY ASSIGNOR, FROM AND AGAINST ANY AND ALL CLAIMS, OTHER THAN THOSE
ULTIMATELY DETERMINED TO HAVE RESULTED FROM THE GROSS NEGLIGENCE OR WILLFUL
MISCONDUCT OF COUNTERPARTY, AND FROM AND AGAINST ANY DAMAGES, PENALTIES,
JUDGMENTS, LIABILITIES, LOSSES OR EXPENSES (INCLUDING REASONABLE ATTORNEYS FEES
AND DISBURSEMENTS) INCURRED BY COUNTERPARTY AS A RESULT OF THE ASSERTION OF ANY
CLAIM, BY ANY PERSON OR ENTITY, ARISING OUT OF, OR OTHERWISE RELATED

-3-

 

--------------------------------------------------------------------------------

 

 


TO, ANY ACTIONS TAKEN OR OMITTED TO BE TAKEN BY COUNTERPARTY IN RELIANCE UPON
ANY SUCH NOTICE PROVIDED BY LENDER.


ARTICLE XVIIASSIGNOR’S COVENANTS.    ASSIGNOR HEREBY COVENANTS WITH LENDER THAT
DURING THE TERM OF THIS ASSIGNMENT:  (A) ASSIGNOR SHALL FULFILL AND PERFORM EACH
AND EVERY TERM, COVENANT AND PROVISION OF THE INTEREST RATE PROTECTION AGREEMENT
TO BE FULFILLED OR PERFORMED BY ASSIGNOR THEREUNDER, IF ANY, (B) ASSIGNOR SHALL,
IN THE MANNER PROVIDED FOR IN THIS ASSIGNMENT, GIVE PROMPT NOTICE TO LENDER OF
ANY NOTICE RECEIVED BY ASSIGNOR UNDER THE INTEREST RATE PROTECTION AGREEMENT,
TOGETHER WITH A COMPLETE COPY OF ANY SUCH NOTICE, (C) ASSIGNOR SHALL NOT
TERMINATE OR AMEND ANY OF THE TERMS OR PROVISIONS OF THE INTEREST RATE
PROTECTION AGREEMENT, EXCEPT AS MAY BE EXPRESSLY PERMITTED PURSUANT TO THE TERMS
OF THE INTEREST RATE PROTECTION AGREEMENT OR THE LOAN AGREEMENT, WITHOUT THE
PRIOR WRITTEN CONSENT OF LENDER, WHICH CONSENT SHALL NOT BE UNREASONABLY
WITHHELD, AND (D) ASSIGNOR SHALL NOT, WITHOUT FIRST OBTAINING LENDER’S PRIOR
WRITTEN CONSENT, CONVEY, ASSIGN, SELL, MORTGAGE, ENCUMBER, PLEDGE, HYPOTHECATE,
GRANT A SECURITY INTEREST IN, GRANT AN OPTION OR OPTIONS WITH RESPECT TO, OR
OTHERWISE DISPOSE OF (DIRECTLY OR INDIRECTLY, VOLUNTARILY OR INVOLUNTARILY, BY
OPERATION OF LAW OR OTHERWISE, AND WHETHER OR NOT FOR CONSIDERATION) THE
INTEREST RATE PROTECTION AGREEMENT OR THE SWAP AGREEMENT PAYMENTS, EXCEPT AS MAY
BE PERMITTED BY THE LOAN AGREEMENT.


ARTICLE XVIIIGOVERNING LAW.    THIS ASSIGNMENT SHALL BE GOVERNED IN ACCORDANCE
WITH THE TERMS AND PROVISIONS OF SECTION 15.3 OF THE LOAN AGREEMENT.


ARTICLE XIXNOTICES.    ALL NOTICES OR OTHER WRITTEN COMMUNICATIONS HEREUNDER
SHALL BE DEEMED TO HAVE BEEN PROPERLY GIVEN AND BECOME EFFECTIVE AS PROVIDED IN
THE LOAN AGREEMENT.  NOTICES TO COUNTERPARTY SHALL BE SENT TO THE ADDRESSES
PROVIDED ON SCHEDULE 1 ATTACHED HERETO AND MADE A PART HEREOF.  NOTICES TO
ASSIGNOR SHALL BE SENT TO THE ADDRESS SET FORTH IN THE LOAN AGREEMENT.


ARTICLE XXNO ORAL CHANGE.    THIS ASSIGNMENT, AND ANY PROVISIONS HEREOF, MAY NOT
BE MODIFIED, AMENDED, WAIVED, EXTENDED, CHANGED, DISCHARGED OR TERMINATED ORALLY
OR BY ANY ACT OR FAILURE TO ACT ON THE PART OF ASSIGNOR OR LENDER, BUT ONLY BY
AN AGREEMENT IN WRITING SIGNED BY THE PARTY AGAINST WHOM ENFORCEMENT OF ANY
MODIFICATION, AMENDMENT, WAIVER, EXTENSION, CHANGE, DISCHARGE OR TERMINATION IS
SOUGHT.


 

-4-

 

--------------------------------------------------------------------------------

 

 


ARTICLE XXISUCCESSORS AND ASSIGNS.  THIS ASSIGNMENT SHALL BE BINDING UPON AND
INURE TO THE BENEFIT OF ASSIGNOR AND LENDER AND THEIR RESPECTIVE SUCCESSORS AND
ASSIGNS.


ARTICLE XXIIINAPPLICABLE PROVISIONS.    IF ANY TERM, COVENANT OR CONDITION OF
THIS ASSIGNMENT IS HELD TO BE INVALID, ILLEGAL OR UNENFORCEABLE IN ANY RESPECT,
THIS ASSIGNMENT SHALL BE CONSTRUED WITHOUT SUCH PROVISION.


ARTICLE XXIIIHEADINGS, ETC.   THE HEADINGS AND CAPTIONS OF VARIOUS PARAGRAPHS OF
THIS ASSIGNMENT ARE FOR CONVENIENCE OF REFERENCE ONLY AND ARE NOT TO BE
CONSTRUED AS DEFINING OR LIMITING, IN ANY WAY, THE SCOPE OR INTENT OF THE
PROVISIONS HEREOF.


ARTICLE XXIVDUPLICATE ORIGINALS; COUNTERPARTS.    THIS ASSIGNMENT MAY BE
EXECUTED IN ANY NUMBER OF DUPLICATE ORIGINALS AND EACH DUPLICATE ORIGINAL SHALL
BE DEEMED TO BE AN ORIGINAL.  THIS ASSIGNMENT MAY BE EXECUTED IN SEVERAL
COUNTERPARTS, EACH OF WHICH COUNTERPARTS SHALL BE DEEMED AN ORIGINAL INSTRUMENT
AND ALL OF WHICH TOGETHER SHALL CONSTITUTE A SINGLE ASSIGNMENT.  THE FAILURE OF
ANY PARTY HERETO TO EXECUTE THIS ASSIGNMENT, OR ANY COUNTERPART HEREOF, SHALL
NOT RELIEVE THE OTHER SIGNATORIES FROM THEIR OBLIGATIONS HEREUNDER.  DELIVERY OF
A SIGNATURE PAGE OF THIS ASSIGNMENT BY FACSIMILE TRANSMISSION OR BY .PDF, .JPEG,
.TIFF OR OTHER FORM OF ELECTRONIC MAIL ATTACHMENT SHALL BE EFFECTIVE AS DELIVERY
OF A MANUALLY EXECUTED COUNTERPART HEREOF; PROVIDED  THAT A MANUALLY EXECUTED
COUNTERPART IS DELIVERED TO THE OTHER PARTIES HERETO NOT LATER THAN FIVE (5)
BUSINESS DAYS AFTER THE DATE OF SUCH FACSIMILE OR ELECTRONIC TRANSMISSION.


ARTICLE XXVNUMBER AND GENDER.    WHENEVER THE CONTEXT MAY REQUIRE, ANY PRONOUNS
USED HEREIN SHALL INCLUDE THE CORRESPONDING MASCULINE, FEMININE OR NEUTER FORMS,
AND THE SINGULAR FORM OF NOUNS AND PRONOUNS SHALL INCLUDE THE PLURAL AND VICE
VERSA.


ARTICLE XXVISECONDARY MARKET.    LENDER MAY, IN ACCORDANCE WITH THE LOAN
AGREEMENT,  SELL, TRANSFER AND DELIVER THE NOTE AND ASSIGN THE MORTGAGE, THIS
ASSIGNMENT AND THE OTHER SECURITY DOCUMENTS IN THE SECONDARY MORTGAGE MARKET
WHETHER OR NOT IN CONNECTION WITH SUCH SALE, LENDER MAY RETAIN OR ASSIGN
RESPONSIBILITY FOR SERVICING THE LOAN, INCLUDING THE NOTE, THE MORTGAGE, THIS
ASSIGNMENT AND THE OTHER SECURITY DOCUMENTS, OR MAY DELEGATE SOME OR ALL OF SUCH
RESPONSIBILITY AND/OR OBLIGATIONS TO A SERVICER INCLUDING, BUT NOT LIMITED TO,
ANY SUBSERVICER OR MASTER SERVICER, ON BEHALF OF THE INVESTORS IN

-5-

 

--------------------------------------------------------------------------------

 

 


THE LOAN.  ALL REFERENCES TO LENDER HEREIN SHALL REFER TO AND INCLUDE ANY SUCH
SERVICER TO THE EXTENT APPLICABLE.


ARTICLE XXVIIMISCELLANEOUS.   


SECTION 27.1        WHEREVER PURSUANT TO THIS ASSIGNMENT:  (I) LENDER EXERCISES
ANY RIGHT GIVEN TO IT TO APPROVE OR DISAPPROVE, (II) ANY ARRANGEMENT OR TERM IS
TO BE SATISFACTORY TO LENDER, OR (III) ANY OTHER DECISION OR DETERMINATION IS TO
BE MADE BY LENDER, ALL DECISIONS OF LENDER TO APPROVE OR DISAPPROVE, ALL
DECISIONS THAT ARRANGEMENTS OR TERMS ARE SATISFACTORY OR NOT SATISFACTORY AND
ALL OTHER DECISIONS AND DETERMINATIONS MADE BY LENDER, SHALL BE IN THE SOLE AND
ABSOLUTE DISCRETION OF LENDER, EXCEPT AS MAY BE OTHERWISE EXPRESSLY AND
SPECIFICALLY PROVIDED HEREIN.


SECTION 27.2        WHEREVER PURSUANT TO THIS ASSIGNMENT IT IS PROVIDED THAT
ASSIGNOR PAY ANY COSTS AND EXPENSES, SUCH COSTS AND EXPENSES SHALL INCLUDE, BUT
NOT BE LIMITED TO, REASONABLE LEGAL FEES AND DISBURSEMENTS OF FIRMS RETAINED BY
LENDER.


SECTION 27.3        NOTHING HEREIN IS INTENDED, AND NOTHING HEREIN SHALL BE
CONSTRUED, TO IMPOSE UPON LENDER ANY LIABILITY OR OBLIGATION OF ASSIGNOR UNDER
THE INTEREST RATE PROTECTION AGREEMENTS.


SECTION 27.4        LENDER SHALL ONLY BE ACCOUNTABLE FOR SWAP AGREEMENT PAYMENTS
ACTUALLY RECEIVED BY IT HEREUNDER.  LENDER’S SOLE DUTY WITH RESPECT TO THE
CUSTODY, SAFEKEEPING AND PHYSICAL PRESERVATION OF THE INTEREST RATE PROTECTION
AGREEMENTS AND SWAP AGREEMENT PAYMENTS IN ITS POSSESSION, UNDER SECTION 9 207 OF
THE UCC OR OTHERWISE, SHALL BE TO DEAL WITH THEM IN THE SAME MANNER AS LENDER
DEALS WITH SIMILAR PROPERTY FOR ITS OWN ACCOUNT.  NEITHER LENDER NOR ANY OF ITS
DIRECTORS, OFFICERS, EMPLOYEES OR AGENTS SHALL BE LIABLE FOR FAILURE TO DEMAND,
COLLECT OR REALIZE UPON ALL OR ANY PART OF THE INTEREST RATE PROTECTION
AGREEMENTS OR SWAP AGREEMENT PAYMENTS OR FOR ANY DELAY IN DOING SO OR SHALL BE
UNDER ANY OBLIGATION TO TAKE ANY ACTION WHATSOEVER WITH REGARD TO THE INTEREST
RATE PROTECTION AGREEMENTS OR SWAP AGREEMENT PAYMENTS OR ANY PART THEREOF.  THE
POWERS CONFERRED ON LENDER HEREUNDER ARE SOLELY TO PROTECT LENDER’S INTERESTS IN
THE INTEREST RATE PROTECTION AGREEMENT(S) AND THE SWAP AGREEMENT PAYMENTS (IF
ANY) AND SHALL NOT IMPOSE ANY DUTY UPON LENDER TO EXERCISE ANY SUCH POWERS. 
LENDER SHALL BE ACCOUNTABLE ONLY FOR AMOUNTS THAT THEY ACTUALLY RECEIVE AS A
RESULT OF THE EXERCISE OF SUCH POWERS, AND NEITHER IT NOR ANY OF ITS OFFICERS,
DIRECTORS, EMPLOYEES OR AGENTS SHALL BE RESPONSIBLE TO ASSIGNOR FOR ANY ACT OR
FAILURE TO ACT HEREUNDER, EXCEPT FOR THEIR OWN GROSS NEGLIGENCE OR WILLFUL
MISCONDUCT..


ARTICLE XXVIIIRIGHT TO CURE DEFAULTS.    IN ADDITION TO, AND IN NO WAY LIMITING
OTHER REMEDIES AVAILABLE TO LENDER UNDER THIS ASSIGNMENT, THE NOTE, THE
MORTGAGE, OR THE OTHER SECURITY DOCUMENTS, IF ASSIGNOR SHALL DEFAULT IN THE
PERFORMANCE OR OBSERVANCE OF ANY TERM, COVENANT OR CONDITION OF THE INTEREST
RATE PROTECTION AGREEMENT ON THE PART OF ASSIGNOR TO BE PERFORMED OR OBSERVED
AFTER THE EXPIRATION OF ANY APPLICABLE NOTICE AND CURE PERIOD, THEN, WITHOUT
LIMITING THE GENERALITY OF THE OTHER PROVISIONS OF THIS ASSIGNMENT OR THE
MORTGAGE, AND

-6-

 

--------------------------------------------------------------------------------

 

 


WITHOUT WAIVING OR RELEASING ASSIGNOR FROM ANY OF ITS OBLIGATIONS HEREUNDER,
LENDER SHALL HAVE THE RIGHT, BUT SHALL BE UNDER NO OBLIGATION, TO PAY ANY SUMS
AND TO PERFORM ANY ACT OR TAKE ANY ACTION AS MAY BE APPROPRIATE TO CAUSE ALL OF
THE TERMS, COVENANTS AND CONDITIONS OF THE INTEREST RATE PROTECTION AGREEMENT ON
THE PART OF ASSIGNOR TO BE PERFORMED OR OBSERVED OR TO BE PROMPTLY PERFORMED OR
OBSERVED ON BEHALF OF ASSIGNOR, TO THE END THAT THE RIGHTS OF ASSIGNOR IN, TO
AND UNDER THE INTEREST RATE PROTECTION AGREEMENT SHALL BE KEPT UNIMPAIRED AND
FREE FROM DEFAULT; PROVIDED, THAT NOTHING HEREIN SHALL LIMIT ANY RIGHTS OF
COUNTERPARTY UNDER THE INTEREST RATE PROTECTION AGREEMENT, INCLUDING, WITHOUT
LIMITATION, ANY RIGHTS TO DECLARE AN EVENT OF DEFAULT OR EARLY TERMINATION DATE
IN ACCORDANCE WITH THE TERMS OF SUCH INTEREST RATE PROTECTION AGREEMENT.  IF
LENDER SHALL MAKE ANY PAYMENT OR PERFORM ANY ACT OR TAKE ANY ACTION IN
ACCORDANCE WITH THE PRECEDING SENTENCE, LENDER WILL NOTIFY ASSIGNOR OF THE
MAKING OF ANY SUCH PAYMENT, THE PERFORMANCE OF ANY SUCH ACT, OR THE TAKING OF
ANY SUCH ACTION AND ASSIGNOR SHALL WITHIN TEN (10) DAYS AFTER REQUEST BY LENDER,
REIMBURSE LENDER FOR SAME.  ANY SUCH PAYMENT MADE OR SUMS EXPENDED BY LENDER ON
BEHALF OF ASSIGNOR SHALL BE ADDED TO THE INDEBTEDNESS (AS DEFINED IN THE LOAN
AGREEMENT).


ARTICLE XXIXREMEDIES CUMULATIVE.    NONE OF THE RIGHTS AND REMEDIES HEREIN
CONFERRED UPON OR RESERVED TO LENDER UNDER THIS ASSIGNMENT ARE INTENDED TO BE
EXCLUSIVE OF ANY OTHER RIGHTS, AND EACH AND EVERY RIGHT SHALL BE CUMULATIVE AND
CONCURRENT, AND MAY BE ENFORCED SEPARATELY, SUCCESSIVELY OR TOGETHER, AND MAY BE
EXERCISED FROM TIME TO TIME AS OFTEN AS MAY BE DEEMED NECESSARY BY LENDER.  IN
ADDITION, LENDER MAY EXERCISE ANY AND ALL RIGHTS AND REMEDIES GRANTED TO A
SECURED PARTY UPON DEFAULT UNDER THE UNIFORM COMMERCIAL CODE.


ARTICLE XXXFURTHER ASSURANCES.    ASSIGNOR SHALL, AT ITS SOLE EXPENSE, GIVE,
EXECUTE, DELIVER, FILE AND/OR RECORD ANY FINANCING STATEMENT, CONTINUATION
STATEMENT, NOTICE, INSTRUMENT, DOCUMENT, AGREEMENT OR OTHER PAPERS THAT MAY BE
NECESSARY OR DESIRABLE TO CREATE, PRESERVE, PERFECT OR VALIDATE THE SECURITY
INTEREST GRANTED PURSUANT HERETO OR TO ENABLE LENDER TO EXERCISE AND ENFORCE ITS
RIGHTS HEREUNDER WITH RESPECT TO SUCH SECURITY INTEREST, PROVIDED THAT IN NO
EVENT SHALL ASSIGNOR BE REQUIRED TO EXECUTE, DELIVER, FILE AND/OR RECORD ANY
SUCH STATEMENT, NOTICE, INSTRUMENT, DOCUMENT, AGREEMENT OR PAPER WHICH WOULD
MATERIALLY INCREASE ITS OBLIGATIONS OR DECREASE ITS BENEFITS UNDER THE LOAN
DOCUMENTS OR THE OTHER SECURITY DOCUMENTS.


 

-7-

 

--------------------------------------------------------------------------------

 

 


ARTICLE XXXISECURITY AGREEMENT.    THIS ASSIGNMENT IS A “SECURITY AGREEMENT”
WITHIN THE MEANING OF THE UNIFORM COMMERCIAL CODE.


ARTICLE XXXIICOUNTERPARTY NOTIFICATION LETTER.    ASSIGNOR REPRESENTS, WARRANTS
AND COVENANTS THAT CONCURRENTLY WITH THE EXECUTION OF THIS ASSIGNMENT, ASSIGNOR
SHALL SEND A NOTICE, IN THE FORM OF EXHIBIT A  ATTACHED HERETO, TO COUNTERPARTY.


ARTICLE XXXIIIASSIGNOR REPRESENTATIONS AND WARRANTIES.   


SECTION 33.1        ASSIGNOR REPRESENTS AND WARRANTS TO LENDER THAT (I) A TRUE
AND CORRECT COPY OF THE INTEREST RATE PROTECTION AGREEMENT HAS BEEN DELIVERED TO
LENDER AND THE INTEREST RATE PROTECTION AGREEMENT HAS NOT BEEN AMENDED OR
MODIFIED IN ANY RESPECT, (II) ASSIGNOR HAS ALL NECESSARY RIGHT, POWER AND
AUTHORITY TO ENTER INTO THE INTEREST RATE PROTECTION AGREEMENT AND PERFORM ITS
OBLIGATIONS THEREUNDER, (III) ASSIGNOR IS IN COMPLIANCE WITH ALL OF THE TERMS
AND CONDITIONS OF THE INTEREST RATE PROTECTION AGREEMENT AND HAS PERFORMED ALL
OF ITS OBLIGATIONS THEREUNDER, (IV) ASSIGNOR HAS ALL NECESSARY RIGHT, POWER AND
AUTHORITY TO MAKE THE ASSIGNMENT AND GRANT THE SECURITY INTEREST HEREIN PROVIDED
FOR, (V) ASSIGNOR OWNS THE INTEREST RATE PROTECTION AGREEMENTS AND ALL RIGHTS TO
THE SWAP AGREEMENT PAYMENTS FREE AND CLEAR OF ANY LIENS OR CLAIMS IN FAVOR OF
ANY OTHER PERSON, OTHER THAN THE SECURITY INTEREST GRANTED PURSUANT TO THIS
ASSIGNMENT AND THE OTHER SECURITY DOCUMENTS, AND (VI) ASSIGNOR’S EXECUTIVE
OFFICE AND THE LOCATION WHERE ASSIGNOR MAINTAINS RECORDS RELATING TO ACCOUNTS OR
THE INTEREST RATE PROTECTION AGREEMENT IS C/O ALEXANDER’S, INC., 210 ROUTE 4
EAST, PARAMUS, NEW JERSEY 07652.


SECTION 33.2        ASSIGNOR REPRESENTS AND WARRANTS TO LENDER THAT (I) IT WILL
NOT WITHOUT LENDER’S PRIOR WRITTEN CONSENT, REQUEST OR DIRECT COUNTERPARTY TO
PAY ANY SWAP AGREEMENT PAYMENTS TO AN ACCOUNT OTHER THAN THE COLLECTION ACCOUNT
AND (II) IT WILL NOT ASSIGN, TRANSFER OR GRANT ANY LIEN ON ANY OF THE INTEREST
RATE PROTECTION AGREEMENTS OR SWAP AGREEMENT PAYMENTS.


ARTICLE XXXIVTERMINATION.  34.1.1 THIS ASSIGNMENT SHALL TERMINATE IMMEDIATELY
UPON THE EARLIER TO OCCUR OF (I) ASSIGNOR DELIVERING A NEW INTEREST RATE
PROTECTION AGREEMENT THAT SATISFIES THE REQUIREMENTS THEREFOR PROVIDED IN THE
LOAN AGREEMENT, OR (II) THE PAYMENT IN FULL, OR OTHER FULL SATISFACTION, OF THE
LOAN, IN EITHER CASE, WITHOUT ANY ADDITIONAL ACTION REQUIRED TO BE TAKEN OR ANY
ADDITIONAL DOCUMENT REQUIRED TO BE EXECUTED ON THE PART OF ANY PARTY IN ORDER TO
EFFECT SUCH TERMINATION, AND LENDER SHALL TAKE ALL SUCH ACTIONS AND EXECUTE ALL
SUCH DOCUMENTS IN FORM AND SUBSTANCE REASONABLY SATISFACTORY TO ASSIGNOR THAT
MAY BE NECESSARY OR DESIRABLE TO EVIDENCE SUCH TERMINATION AND/OR THE RELEASE OF
THE SECURITY INTEREST GRANTED HEREBY AND TO NOTIFY COUNTERPARTY THEREOF. 


 

-8-

 

--------------------------------------------------------------------------------

 

 


SECTION 34.2        NOTWITHSTANDING ANYTHING CONTAINED HEREIN TO THE CONTRARY,
AT ANY TIME THAT ASSIGNOR IS NO LONGER REQUIRED TO MAINTAIN THE INTEREST RATE
PROTECTION AGREEMENT PURSUANT TO SECTION 5.1.25 OF THE LOAN AGREEMENT, UPON
REQUEST OF ASSIGNOR, AT ASSIGNOR’S SOLE COST AND EXPENSE, LENDER SHALL RELEASE
THE SECURITY INTEREST IN THE INTEREST RATE PROTECTION AGREEMENT GRANTED HEREBY
AND SHALL EXECUTE ALL SUCH DOCUMENTS (IN FORM AND SUBSTANCE REASONABLY
SATISFACTORY TO ASSIGNOR) AND TAKE ALL SUCH ACTIONS AS MAY BE NECESSARY OR
DESIRABLE TO EVIDENCE SUCH RELEASE AND SHALL NOTIFY COUNTERPARTY THEREOF.

[NO FURTHER TEXT ON THIS PAGE]

-9-

 

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF the undersigned have executed this Assignment as of the date
first written above.

ASSIGNOR:

REGO II BORROWER LLC

 

By:            ________________________________
Name:
Title:

  

LENDER:

 

BANK OF CHINA, NEW YORK BRANCH

By:  _______________________________
Name:
Title:

 

--------------------------------------------------------------------------------

 

 

EXHIBIT A

[INSERT NAME AND ADDRESS OF COUNTERPARTY]

Re:             Interest Rate Protection Agreement dated as of [________],
201[_] (the “Interest Rate Protection Agreement”) between [_________], as
Counterparty (in such capacity, the “Counterparty”) and REGO II BORROWER LLC
(“Assignor”) 

Gentlemen:

Pursuant to that certain Loan and Security Agreement, dated as of November ___,
2011 (the “Loan Agreement”), Bank of China, New York Branch (“Lender”), funded a
first mortgage loan (the “Loan”) to Assignor, a Delaware limited liability
company, encumbering the property known as 61-35 Junction Boulevard, Queens, New
York.  This letter shall constitute notice to Counterparty that (a) Assignor has
granted a security interest in the Interest Rate Protection Agreement in favor
of Lender to secure certain of Assignor’s obligations under the Loan and (b) for
so long as Assignor’s rights under the Interest Rate Protection Agreement remain
pledged to Lender, Assignor has agreed not to terminate or amend any of the
terms or provisions of the Interest Rate Protection Agreement, except as may be
expressly permitted pursuant to the terms of the Interest Rate Protection
Agreement or the Loan Agreement, without the prior written consent of Lender.

Assignor hereby authorizes and directs Counterparty to make all payments under
the Interest Rate Protection Agreement to the Collection Account referenced
below:

[_______]

Sincerely,

[__________]

By:_________________________________            
Name:
Title:

EXH. A-1

 

--------------------------------------------------------------------------------

 

 

ACKNOWLEDGMENT AND AGREEMENT

Counterparty acknowledges notice of the security interest of Lender and hereby
confirms that it will honor the above instructions.  Furthermore, the
Counterparty hereby agrees that for so long as the Interest Rate Protection
Agreement remains pledged to Lender, Counterparty shall not amend, modify, or
terminate the Interest Rate Protection Agreement, except as may be expressly
permitted pursuant to the terms of the Interest Rate Protection Agreement,
without the prior written consent of Lender.

[COUNTERPARTY]

By: ___________________________________

______________________________________
Name:
Title:

Dated as of:  [___________], 201[__]

 

--------------------------------------------------------------------------------

 

 

Schedule 1

Notice to Counterparty shall be sent as follows:

[__________________]

 

 

 

 

--------------------------------------------------------------------------------

 

 

EXHIBIT B

 

TENANT NOTIFICATION LETTER

_________________________
c/o Vornado Realty Trust
888 Seventh Avenue

New York, New York  10106

___________, 2011

CERTIFIED MAIL
RETURN RECEIPT REQUESTED

1.                  [Tenants under Leases] 
[_________________] 
[_________________] 

Re:       Rego Park II, Queens, New York

Dear Tenant:

With reference to your lease of space in the above-referenced premises (as same
may have been, or from time to time may be amended, restated, modified, extended
or assigned, the “Lease”), please be advised that Rego II Borrower LLC
(“Borrower”) has obtained a secured loan on the above-referenced premises from
Bank of China, New York Branch (together with its successors and assigns,
“Lender”).  The Federal Tax Identification Number for Rego II Borrower LLC is
___________ (a copy of the W-9 Form is attached hereto).  In connection with
such loan, from and after the date hereof and until notified otherwise by
written instruction from Lender, all payments pursuant to the Lease should be
made payable to:

“_________________________ f/b/o Bank of China, New York Branch, as secured
party, Collection Account” and, if payment is by check, should be sent to:

_________________________ f/b/o Bank of China, New York Branch, as secured
party, Collection Account

 

[Bank of New York Mellon

P.O. Box 11534

New York, New York 10286-1534]

EXHIBIT B

--------------------------------------------------------------------------------

 

 

and, if payment is made by wire or ACH transfer, it should be sent to:

[Bank: Bank of New York Mellon

Account Name:           _________________________ f/b/o Bank of China, New York
Branch, as secured party, Collection Account

Account No.:              6302752328

Wire / ACH ABA No.:           021000018

Reference Tenant Name and Tenant ID#]

In addition, all notices given pursuant to your lease should be directed as
follows:

Rego II Borrower LLC

                                    c/o Vornado Realty Trust

                                    888 Seventh Avenue

                                    New York, NY  10106

Attn:    Benjamin Schall, Senior Vice President

 

With a copy to:          

Rego II Borrower LLC

c/o Vornado Realty Trust

210 Route 4 East

Paramus, NJ  07652

                                    Attn:    Joseph Macnow,

                                                CFO and Executive Vice President

 

If you have any questions regarding this letter, please contact Borrower at c/o
Vornado Realty Trust, 210 Route 4 East, Paramus, New Jersey  07652, Attn: Betty
Sobers, telephone number (201) 587-1000 ext. 2139.

 

Please be aware that Lender is the holder of a mortgage dated as of November
___, 2011, from Borrower to Lender (“Mortgage”) pursuant to a certain Loan and
Security Agreement, dated as of November __, 2011 (the “Loan Agreement”). 

EXHIBIT B – Page 2

--------------------------------------------------------------------------------

 

 

Subject to certain circumstances and under certain conditions more particularly
detailed in certain portions of the Loan Agreement, pursuant to Section 291-f of
the Real Property Law of the State of New York, Borrower agreed with Lender not
to, without the consent of Borrower, (i) amend, modify or waive the provisions
of any Lease or terminate, reduce rents under or shorten the term of any Lease,
except pursuant to and in accordance with the provisions of the Note, the Loan
Agreement, this Mortgage and the other Loan Documents, or (ii) collect any Rents
(exclusive of security deposits, Impositions and other pass-throughs of
Operating Expenses) more than thirty (30) days in advance of the time when the
same shall become due.  A copy of the text of those parts of the Mortgage and
the Loan Agreement containing such agreement of the Borrower is annexed hereto
as Exhibit A.  By the service of this notice upon you, Borrower’s agreement as
landlord under the Lease has become binding upon you pursuant to the aforesaid
Section 291-f. 

BORROWER:

REGO II BORROWER LLC

                                                             

By:

/s/ Alan J. Rice

Name:

Alan J. Rice

Title:

Secretary

 

cc:        Lender

EXHIBIT B – Page 3

--------------------------------------------------------------------------------

 

 

EXHIBIT A

 

 

Section 16.2(d) of the Mortgage and

Sections 8.7.1, 8.7.2 and 8.7.4 of the Loan Agreement

 

Section 16.2(d)           Section 291-f Agreement.  This Mortgage is intended to
be, and shall operate as, the agreement described in Section 291-f of the Real
Property Law of the State of New York and shall be entitled to the benefits
afforded thereby.  Mortgagor hereby covenants and agrees that Mortgagor shall
not, without the consent of Mortgagee, (i) amend, modify or waive the provisions
of any Lease or terminate, reduce rents under or shorten the term of any Lease,
except pursuant to and in accordance with the provisions of the Note, the Loan
Agreement, this Mortgage and the other Loan Documents, or (ii) collect any Rents
(exclusive of security deposits, Impositions and other pass-throughs of
Operating Expenses) more than thirty (30) days in advance of the time when the
same shall become due.  Mortgagor shall (unless such notice is contained in the
Lease) deliver notice of this Mortgage in form and substance reasonably
acceptable to Mortgagee, to all present and future holders of any interest in
any Lease, by assignment or otherwise, and shall take such other action as may
now or hereafter be reasonably required to afford Mortgagee the full protections
and benefits of Section 291-f.

 


SECTION 8.7.1   NEW LEASES AND LEASE MODIFICATIONS.  EXCEPT AS OTHERWISE
PROVIDED IN SECTION 8.7.2  OR SECTION 8.7.4, BORROWER SHALL NOT (A) ENTER INTO
ANY LEASE OR RENEW OR EXTEND AN EXISTING LEASE (UNLESS REQUIRED TO DO SO BY THE
TERMS OF SUCH LEASE) (A “NEW LEASE”), (B) CONSENT TO THE ASSIGNMENT OF ANY LEASE
(UNLESS REQUIRED TO DO SO BY THE TERMS OF SUCH LEASE) THAT RELEASES THE ORIGINAL
TENANT FROM ITS OBLIGATIONS UNDER THE LEASE, (C) MODIFY ANY LEASE (INCLUDING,
WITHOUT LIMITATION, ACCEPT A SURRENDER OF ANY PORTION OF THE PROPERTY SUBJECT TO
A LEASE (UNLESS OTHERWISE REQUIRED BY LAW OR SUCH LEASE)), ALLOW A REDUCTION IN
THE TERM OF ANY LEASE OR A REDUCTION IN THE RENT PAYABLE UNDER ANY LEASE, CHANGE
ANY RENEWAL PROVISIONS OF ANY LEASE IN A MANNER MATERIALLY ADVERSE TO BORROWER
OR LENDER, MATERIALLY INCREASE THE OBLIGATIONS OF THE LANDLORD OR MATERIALLY
DECREASE THE OBLIGATIONS OF ANY TENANT), OR (D) TERMINATE ANY LEASE (ANY SUCH
ACTION REFERRED TO IN CLAUSES (B), (C) OR (D)  BEING REFERRED TO HEREIN AS A
“LEASE MODIFICATION”), IN EACH INSTANCE WITHOUT THE PRIOR WRITTEN CONSENT OF
LENDER (UNLESS SUCH LEASE MODIFICATION IS MADE PURSUANT TO AN EXPRESS RIGHT OF
TENANT PURSUANT TO THE TERMS OF THE RELATED LEASE), WHICH CONSENT SHALL NOT BE
UNREASONABLY WITHHELD, CONDITIONED OR DELAYED.  IN ADDITION, BORROWER MAY
REQUEST LENDER’S APPROVAL OF ANY MATERIAL CHANGE TO THE STANDARD FORM OF LEASE,
WHICH APPROVAL SHALL NOT BE UNREASONABLY WITHHELD.  EACH REQUEST FOR APPROVAL
AND CONSENT OF A NEW LEASE OR LEASE MODIFICATION OR MODIFICATION TO THE STANDARD
FORM OF LEASE SHALL CONTAIN A LEGEND IN CAPITALIZED BOLD LETTERS ON THE TOP OF
THE COVER PAGE STATING: “THIS IS A REQUEST FOR CONSENT TO A [NEW LEASE]  [LEASE
MODIFICATION]  [MODIFICATION OF STANDARD FORM OF LEASE].  LENDER’S RESPONSE IS
REQUESTED WITHIN TEN (10) BUSINESS DAYS.  LENDER’S FAILURE TO RESPOND WITHIN
SUCH TIME PERIOD SHALL RESULT IN LENDER’S CONSENT BEING DEEMED TO HAVE BEEN
GRANTED” AND BORROWER SHALL INCLUDE THE FOLLOWING DOCUMENTATION WITH SUCH
REQUEST: (A) THE NEW LEASE OR LEASE MODIFICATION, AS APPLICABLE, AND (B) ALL
OTHER MATERIALS REASONABLY NECESSARY IN ORDER FOR LENDER TO EVALUATE SUCH NEW
LEASE OR LEASE MODIFICATION.  IN THE EVENT THAT LENDER FAILS TO GRANT OR
WITHHOLD ITS APPROVAL AND CONSENT TO SUCH NEW LEASE, LEASE MODIFICATION, OR

EXHIBIT A

--------------------------------------------------------------------------------

 

 


MODIFICATION TO THE STANDARD FORM OF LEASE WITHIN SUCH TEN (10) BUSINESS DAY
PERIOD (AND, IN THE CASE OF A WITHHOLDING OF CONSENT, STATING THE GROUNDS
THEREFOR IN REASONABLE DETAIL), THEN LENDER’S APPROVAL AND CONSENT SHALL BE
DEEMED TO HAVE BEEN GRANTED.  IN ADDITION, BORROWER MAY, AT BORROWER’S OPTION,
PRIOR TO DELIVERING TO LENDER A DRAFT OF ANY SUCH NEW LEASE OR LEASE
MODIFICATION FOR LENDER’S APPROVAL, FIRST DELIVER TO LENDER FOR LENDER’S
APPROVAL A TERM SHEET SETTING FORTH THE MAJOR ECONOMIC AND OTHER BUSINESS TERMS
(THE “MATERIAL BUSINESS TERMS”) OF SUCH PROPOSED NEW LEASE OR LEASE
MODIFICATION, TOGETHER WITH ALL OTHER MATERIALS REASONABLY REQUESTED BY LENDER
IN ORDER TO EVALUATE SUCH MATERIAL BUSINESS TERMS.  EACH SUCH REQUEST FOR
APPROVAL AND CONSENT SHALL CONTAIN A LEGEND IN CAPITALIZED BOLD LETTERS ON THE
TOP OF THE COVER PAGE STATING: “THIS IS A REQUEST FOR CONSENT TO THE MATERIAL
BUSINESS TERMS FOR A [NEW LEASE]  [LEASE MODIFICATION].  LENDER’S RESPONSE IS
REQUESTED WITHIN TEN (10) BUSINESS DAYS.  LENDER’S FAILURE TO RESPOND WITHIN
SUCH TIME PERIOD SHALL RESULT IN LENDER’S CONSENT BEING DEEMED TO HAVE BEEN
GRANTED.” IN THE EVENT THAT LENDER FAILS TO GRANT OR WITHHOLD ITS APPROVAL AND
CONSENT TO SUCH MATERIAL BUSINESS TERMS WITHIN SUCH TEN (10) BUSINESS DAY PERIOD
(AND, IN THE CASE OF A WITHHOLDING OF CONSENT, STATING THE GROUNDS THEREFOR IN
REASONABLE DETAIL), THEN LENDER’S APPROVAL AND CONSENT SHALL BE DEEMED TO HAVE
BEEN GRANTED.  SUBJECT TO THE APPROVAL TIME PERIODS SET FORTH ABOVE WITH RESPECT
TO NEW LEASES AND LEASE MODIFICATIONS, SO LONG AS ANY NEW LEASE OR LEASE
MODIFICATION SUBMITTED TO LENDER FOR APPROVAL AND CONSENT (A) DOES NOT CONTAIN
MATERIAL BUSINESS TERMS WHICH DIFFER IN ANY MATERIAL ADVERSE RESPECT FROM THE
MATERIAL BUSINESS TERMS APPROVED BY LENDER AND (B) OTHERWISE DOES NOT CONTAIN
ANY LEASE TERMS WHICH DEVIATE MATERIALLY FROM THE TERMS OF THE STANDARD FORM OF
LEASE, LENDER’S CONSENT TO SUCH NEW LEASE OR LEASE MODIFICATION SHALL NOT BE
REQUIRED.


SECTION 8.7.2   LEASING CONDITIONS.  SUBJECT TO THE TERMS OF THIS SECTION 8.7,
 PROVIDED NO EVENT OF DEFAULT SHALL HAVE OCCURRED AND BE CONTINUING, BORROWER
MAY ENTER INTO A NEW LEASE OR LEASE MODIFICATION, WITHOUT LENDER’S PRIOR WRITTEN
CONSENT, THAT SATISFIES EACH OF THE FOLLOWING CONDITIONS (AS EVIDENCED BY
BORROWER’S CERTIFICATE DELIVERED TO LENDER WITHIN ONE (1) WEEK AFTER BORROWER’S
ENTRY INTO SUCH NEW LEASE OR LEASE MODIFICATION):

(A)                SUCH NEW LEASE OR LEASE MODIFICATION OTHER THAN A TERMINATION
OR SURRENDER (TO THE EXTENT IT RELATES TO A PROVISION IN THE STANDARD FORM
LEASE), AS APPLICABLE, IS WRITTEN ON EITHER (I) THE STANDARD FORM OF LEASE
ATTACHED HERETO AS EXHIBIT C  (THE “STANDARD FORM OF LEASE”), OR SUBSTANTIALLY
CONFORMS IN ALL MATERIAL RESPECTS TO THE TERMS THEREOF, WITH ONLY SUCH CHANGES
AS ARE COMMERCIALLY REASONABLE GIVEN THE THEN CURRENT MARKET CONDITIONS, NONE OF
WHICH CHANGES SHALL VARY (IN A MANNER MATERIALLY ADVERSE TO LENDER) THE
SUBORDINATION, ATTORNMENT AND NON‑DISTURBANCE PROVISIONS CONTAINED IN THE
STANDARD FORM OF LEASE, (II) THE STANDARD FORM OF LEASE OF A NATIONAL RETAILER,
OR (III) THE STANDARD FORM OF BRANCH LEASE FOR A NATIONAL OR REGIONAL BANK,
WHICH FORM OF LEASE SHALL, WITH RESPECT TO THE FORMS OF LEASE SET FORTH IN
CLAUSES (II) AND (III) OF THIS SECTION 8.7.2(A) SUBSTANTIALLY CONFORM IN ALL
MATERIAL RESPECTS TO THE TERMS OF SUCH FORM, WITH ONLY SUCH CHANGES AS ARE
COMMERCIALLY REASONABLE GIVEN THE THEN CURRENT MARKET CONDITIONS, NONE OF WHICH
CHANGES SHALL VARY (IN A MANNER MATERIALLY ADVERSE TO LENDER) THE SUBORDINATION,
ATTORNMENT AND NON‑DISTURBANCE PROVISIONS CONTAINED IN THE STANDARD FORM OF
LEASE;

(B)               WITH RESPECT TO A NEW LEASE OR LEASE MODIFICATION, THE
PREMISES DEMISED THEREUNDER ARE LESS THAN 75,000 NET RENTABLE SQUARE FEET OF THE
PROPERTY; PROVIDED, HOWEVER, THAT

EXHIBIT A – Page 2

--------------------------------------------------------------------------------

 

 

FOR PURPOSES OF DETERMINING THE NET RENTABLE SQUARE FOOTAGE OF THE PREMISES
DEMISED, (I) A “NEW LEASE” WITH A TENANT SHALL INCLUDE AND AGGREGATE THE SQUARE
FOOTAGE DEMISED PURSUANT TO SUCH NEW LEASE AND (A) ANY EXISTING LEASE WITH SUCH
TENANT OR ANY AFFILIATE OF SUCH TENANT AND (B) ANY LEASE MODIFICATION WITH SUCH
TENANT OR ANY AFFILIATE OF SUCH TENANT, AND (II) A “LEASE MODIFICATION” WITH A
TENANT SHALL INCLUDE AND AGGREGATE THE SQUARE FOOTAGE DEMISED PURSUANT TO (A)
THE LEASE BEING MODIFIED AND ANY OTHER EXISTING LEASE WITH SUCH TENANT OR AN
AFFILIATE OF SUCH TENANT AND (B) SUCH LEASE MODIFICATION AND ANY OTHER LEASE
MODIFICATION WITH SUCH TENANT OR ANY LEASE MODIFICATION WITH AN AFFILIATE OF
SUCH TENANT;

(C)                SUCH NEW LEASE OR, IF THE LEASE MODIFICATION IMPACTS THE
RENTS PAYABLE UNDER THE MODIFIED LEASE, SUCH LEASE MODIFICATION IS ON THEN
PREVAILING MARKET-RATE RENT, TERMS AND CONDITIONS FOR SIMILAR LEASES IN SIMILAR
BUILDINGS IN THE VICINITY OF THE PROPERTY;

(D)               “FIXED” OR “BASE” RENT UNDER SUCH NEW LEASE OR LEASE
MODIFICATION (TO THE EXTENT RENT IS ADDRESSED IN SUCH LEASE MODIFICATION), AS
APPLICABLE, IS AT A SUBSTANTIALLY CONSISTENT OR RISING LEVEL THROUGHOUT THE TERM
OF THE LEASE, OTHER THAN FOR (I) MARKET RATE “FREE RENT” PERIODS OR (II) TENANT
IMPROVEMENT AND TENANT INDUCEMENTS THAT EXCEED CURRENT MARKET CONDITIONS BUT ARE
AMORTIZED OVER A SHORTER TIME PERIOD THAN THE ENTIRE INITIAL TERM OF SUCH NEW
LEASE OR LEASE MODIFICATION, AS APPLICABLE;

(E)                SUCH NEW LEASE OR LEASE MODIFICATION TO THE EXTENT “USE” IS
ADDRESSED IN SUCH LEASE MODIFICATION, AS APPLICABLE, PROVIDES THAT THE PREMISES
DEMISED THEREBY CANNOT BE USED FOR ANY OF THE FOLLOWING USES: ANY PORNOGRAPHIC
OR OBSCENE PURPOSES, ANY COMMERCIAL SEX ESTABLISHMENT, ANY PORNOGRAPHIC,
OBSCENE, NUDE OR SEMI‑NUDE PERFORMANCES, MODELING OR SEXUAL CONDUCT OR ANY OTHER
USE THAT HAS OR COULD REASONABLY BE EXPECTED TO VIOLATE APPLICABLE LEGAL
REQUIREMENTS;

(F)                SUCH NEW LEASE OR LEASE MODIFICATION, AS APPLICABLE, OTHER
THAN LEASE MODIFICATIONS RELATING TO LEASES IN EXISTENCE ON THE DATE HEREOF, IS
ON AN ARM’S LENGTH BASIS WITH A TENANT WHO IS NOT AN AFFILIATE OF BORROWER;

(G)               THE NEW LEASE OR LEASE MODIFICATION, AS APPLICABLE, SHALL NOT
ENTITLE ANY TENANT TO RECEIVE AND RETAIN PROCEEDS EXCEPT THOSE THAT MAY BE
SPECIFICALLY AWARDED TO IT IN CONDEMNATION PROCEEDINGS BECAUSE OF THE TAKING OF
ITS TRADE FIXTURES AND ITS LEASEHOLD IMPROVEMENTS WHICH HAVE NOT BECOME PART OF
THE PROPERTY AND SUCH BUSINESS LOSS AS TENANT MAY SPECIFICALLY AND SEPARATELY
ESTABLISH;

(H)               THE NEW LEASE OR LEASE MODIFICATION, AS APPLICABLE, SHALL NOT
CONTAIN AN OPTION IN FAVOR OF TENANT TO ACQUIRE ALL OR ANY PORTION OF THE
PROPERTY; AND

(I)                 THE NEW LEASE OR LEASE MODIFICATION, AS APPLICABLE,
SATISFIES THE REQUIREMENTS OF SECTIONS 8.7.7  AND 8.7.8. 


SECTION 8.7.4   LEASE AMENDMENTS AND TERMINATIONS.   


 

 

EXHIBIT A – Page 3

--------------------------------------------------------------------------------

 

 

(A)                BORROWER AGREES THAT IT SHALL NOT HAVE THE RIGHT OR POWER, AS
AGAINST LENDER WITHOUT ITS CONSENT, TO CANCEL, ABRIDGE, AMEND OR OTHERWISE
MODIFY ANY LEASE UNLESS SUCH MODIFICATION COMPLIES WITH THIS SECTION 8.7. 
NOTWITHSTANDING ANYTHING HEREIN TO THE CONTRARY, NO CONSENT OF LENDER SHALL BE
REQUIRED FOR ANY AMENDMENT REFLECTING THE TENANT’S UNILATERAL EXERCISE OF A
RENEWAL OR EXPANSION OR TERMINATION OPTION SET FORTH IN ITS LEASE AS OF THE DATE
HEREOF OR A LEASE OR LEASE MODIFICATION SUBSEQUENTLY APPROVED OR OTHERWISE
ENTERED INTO IN ACCORDANCE WITH THE TERMS HEREOF AND ANY SUCH AMENDMENT SHALL
NOT BE DEEMED A LEASE MODIFICATION FOR ANY PURPOSE HEREOF.

(B)               NOTWITHSTANDING ANYTHING CONTAINED HEREIN TO THE CONTRARY,
BORROWER SHALL HAVE THE RIGHT TO TERMINATE ANY LEASE AND NO CONSENT OF LENDER
SHALL BE REQUIRED IN RESPECT OF SUCH TERMINATION, PROVIDED  THAT (I) BORROWER IS
SIMULTANEOUSLY REPLACING SUCH TERMINATED LEASE WITH A LEASE (FOR ALL OR
SUBSTANTIALLY ALL OF THE SPACE WHICH WAS COVERED BY THE LEASE BEING TERMINATED)
THAT EITHER (X) HAS BEEN APPROVED OR DEEMED APPROVED BY LENDER IF REQUIRED IN
ACCORDANCE WITH THIS SECTION 8.7 OR (Y) OTHERWISE MEETS THE REQUIREMENTS OF THIS
SECTION 8.7, OR (II) THE APPLICABLE TENANT IS IN DEFAULT THEREUNDER BEYOND ANY
APPLICABLE NOTICE AND GRACE PERIODS.

 

 

EXHIBIT A – Page 4

--------------------------------------------------------------------------------

 

 

EXHIBIT C

STANDARD FORM OF LEASE

(ATTACHED HERETO)

 

1

 

 

--------------------------------------------------------------------------------

 

 

THIS LEASE (“Lease”) dated                                               ,
20      , between ALEXANDER’S OF REGO PARK II, INC., a Delaware corporation,
whose address is 210 Route 4 East, Paramus, New Jersey 07652 (“Landlord”) and
                                                                   , a
                                             corporation, whose address is
                                                                                                                                                                  
  (“Tenant”). 

Landlord hereby leases to Tenant and Tenant hereby leases from Landlord the
Demised Premises (as defined in Article I hereof) for the Term provided for in
Article I hereof at the rent provided for in Article V hereof and on all of the
terms and conditions set forth herein.  Intending to be legally bound hereunder
for good and valuable consideration, Landlord and Tenant hereby agree with each
other as follows:

ARTICLE I.  LEASE SCHEDULE

The following terms shall be applicable to the various provisions of this Lease
which refer to them:

Section 1.01.                 Demised Premises:

Means a portion of the Building (as hereinafter defined) within the Shopping
Center (as defined in Section 2.15 hereof), excluding the exterior surfaces of
the exterior walls, the area beneath the Demised Premises and the roof or any
other level of the Shopping Center above the Demised Premises.  The Demised
Premises consists of approximately        
                                                  (           ) square feet of
Floor Area (as defined in Section 2.04 hereof) and is on the ground floor of the
Shopping Center as shown on Exhibit A annexed hereto and made a part hereof. 
The Demised Premises include any alterations, additions or repairs made thereto.

Section 1.02.                 Building: 

Means the building in which the Demised Premises are located, as shown on
Exhibit A. 

Section 1.03.                 Term: 

Means a term of approximately                                     (           )
years commencing on the Commencement Date (as defined in Section 3.02 hereof)
and expiring on the Expiration Date (as defined in Section 2.03 hereof).

Section 1.04.                 Rent: 

(a)              Minimum Rent:  Minimum Rent shall be payable as follows:  the
sum of ________________($_________) DOLLARS per month ($___________ per annum)
during the first                         (____) months of the Term; (ii) the sum
of                           ($         ) DOLLARS per month ($             per
annum) during the                             (____) through the
                          (___) months of the Term; and (iii) the sum of
                            ($          ) DOLLARS per month ($                 
per annum) during the balance of the Term.

(b)                          (i)         “Percentage Rent Rate”:        
  __________(      %) percent;

(ii) “Sales Base”: the annual Minimum Rent payable for the applicable period
divided by              OR  Means:  (i) _______________ ($________) DOLLARS, for
each year during the                           (____) years; (ii) ______________
($________) DOLLARS, for each year during the                    (____) through
                      (____) years; and (iii) ______________ ($__________)
DOLLARS, for each year during the balance of the years. 

Section 1.05.                 Taxes: 

            See Section 5.03 hereof.

Tax Contributions:     See Section 5.03 hereof.

Section 1.06.                 Common Area Expenses:

 See Section 11.04.

 

2

 

 

--------------------------------------------------------------------------------

 

 

Section 1.07.                 Security:  
$                                                                       

Section 1.08.                 Use: 

(a)               Permitted Use:           
                                                                        
             

(b)              Tenant’s Tradename:  
                                                                          

Section 1.09.                 Broker:   

_______________________________________________

Section 1.10.                 Notice Addresses:

(a)               Landlord’s Notice Address: 

210 Route 4 East
Paramus, New Jersey 07652
Attention:  Executive Vice President, Retail Real Estate Division

(b)              Landlord’s Notice Copy Address: 

210 Route 4 East
Paramus, New Jersey 07652
Attention:  Executive Vice President - Finance and Administration and Chief
Financial Officer

(c)               Tenant’s Notice Address: 

 

 

 

Attention:

 

(d)      Tenant’s Notice Copy Address: 

 

 

 

 

Attention:

 

Section 1.11.                 Guarantor:    

_______________________________________________

ARTICLE II.  DEFINITIONS. 

As used herein, the following words and phrases have the following meanings:

 

3

 

 

--------------------------------------------------------------------------------

 

 

Section 2.01.                 Common Area:

Means:  (i) the following areas within the Shopping Center: access roads and
drives, driveways, entranceways, tunnels, parking areas, parking decks and other
parking facilities, roadways, pedestrian sidewalks and walkways, pedestrian
plazas, pedestrian passage areas, public transportation loading and unloading
facilities, truckways, loading docks, delivery areas, landscaped areas,
community rooms, office facilities, malls, courts and corridors, berms,
elevators, escalators, stairs, ramps and vertical transportation facilities not
contained within any leased premises, public restrooms and comfort stations,
service areas, service and fire and exit corridors, passageways and retention
ponds; (ii) those areas within the Shopping Center and areas adjacent thereto
which from time to time may be provided by the owners of such areas for the
convenience and use of Landlord, the tenants of the Shopping Center and their
respective concessionaires, agents, employees, customers, invitees and all other
licensees and others entitled to the use thereof; and (iii) any other facilities
or areas, whether within or outside the Shopping Center, as may be designated by
Landlord from time to time.

Section 2.02.                 Intentionally Omitted:

Section 2.03.                 Expiration Date:

Means the last day of the month in which the day prior to the
                                   (           ) anniversary of the Rent
Commencement Date (as hereinafter defined) occurs.  If the Term has been
extended or this Lease has been renewed, the Expiration Date shall be the last
day of the Term as so extended or renewed.  If this Lease is canceled or
terminated prior to the originally fixed Expiration Date, then the Expiration
Date shall be the date on which this Lease is so canceled or terminated;
provided, however, if this Lease is canceled or terminated prior to the
originally fixed Expiration Date by reason of a Default (as defined in Section
16.01 hereof), Tenant’s liability under the provisions of this Lease shall
continue until the date the Term would have expired as if such cancellation or
termination had not occurred.

Section 2.04.                 Floor Area:

Means, with respect to a particular floor area, the actual number of square feet
of floor space in such area (including selling space in basements and mezzanines
but excluding all non-selling mezzanine space, space licensed to licensees
pursuant to license agreements, space occupied by temporary tenants or occupants
pursuant to temporary or short term leases or occupancy agreements, all kiosks,
all pushcarts and all retail merchandising units) measured to the exterior faces
of all exterior walls and internal corridors, including any fire corridors, and
to the center lines of demising walls and to the line fronting the Common Area.

Section 2.05.                 Force Majeure:

Means any of the following events:  Acts of God, strikes, lock‑outs, or labor
difficulty, explosion, inability to procure labor, materials, or reasonable
substitutes thereof, power failure(s), restrictive governmental laws or
controls, judicial orders, enemy or hostile governmental action, riot or civil
commotion, fire or other casualty, sabotage, accident, act of war, legal
requirements, delays caused by the other party and any unforeseeable causes
beyond the reasonable control of a party.  Notwithstanding the foregoing, the
occurrence of such events shall not excuse Tenant’s obligation to pay Rent or
any other charges due under this Lease nor excuse Tenant’s inability to obtain
funds.

Section 2.06.                 Insurance Requirements:

Means the applicable provisions of the insurance policies carried by Landlord
covering the Demised Premises, the Shopping Center, or any part of either, all
requirements and recommendations of the issuer of any such policy, and all
orders, rules, regulations, recommendations and other requirements of any
insurance service office which serves the community in which the Shopping Center
is situated.

Section 2.07.                 Landlord’s Work:           

Landlord shall deliver the Demised Premises as a “cold dark shell” as further
described on Exhibit F attached hereto and made a part hereof.

 

4

 

 

--------------------------------------------------------------------------------

 

 

Section 2.08.                 Master Lease:

Means a lease of the Demised Premises or the Shopping Center, as the case may
be, or a lease of the ground underlying the Demised Premises or the Shopping
Center, between the owner thereof, as lessor, and Landlord, as lessee, giving
rise to Landlord’s rights and privileges in the Demised Premises, the Shopping
Center or such underlying land.

Section 2.09.                 Master Lessor:

Means the owner of the landlord’s interest under the Master Lease.

Section 2.10.                 Mortgage: 

Means any mortgage, deed to secure debt, trust indenture, or deed of trust which
may now or hereafter affect, encumber or be a lien upon the Demised Premises,
the Shopping Center, the real property of which the Shopping Center forms a
part, or Landlord’s interest therein, and any spreading agreements, future
advances made pursuant to any Mortgage, renewals, modifications, consolidations,
future advances, replacements and extensions thereof.

Section 2.11.                 Mortgagee: 

Means the holder of any Mortgage, at any time.

Section 2.12.                 Person: 

Means an individual, fiduciary, estate, trust, partnership, firm, association,
corporation, limited liability company, or other organization, or a government
or governmental authority.

Section 2.13.                 Pro Rata Share:

Means a fraction the numerator of which is the Floor Area of the Demised
Premises and the denominator of which is the Floor Area of all of the leasable
space in the buildings situated in the Shopping Center (specifically excluding
Common Areas and non-selling storage, mezzanine or basement space).  The Floor
Area of the leasable space for purposes of calculating the denominator shall be
determined at the end of each applicable Contribution Year or Tax Fiscal Year
based upon an average, determined by the sum of the Floor Area of leasable space
on the first day of each month during the applicable Contribution Year or Tax
Fiscal Year, divided by the number of months in such Contribution Year or Tax
Fiscal Year. 

Section 2.14.                 Repair: 

Includes the words “replacement and restoration”, “replacement or restoration”,
“replace and restore”, “replace or restore”, as the case may be.

Section 2.15.                 Shopping Center:

Shall mean the shopping center located in Rego Park, New York, and currently
known as Rego Center, and shall include: (i) the land legally described on
Exhibit A-1 annexed hereto and made a part hereof as well as the improvements
located thereon, whether owned in fee or ground leased by Landlord at any time
used or made available for use for the Shopping Center or related purposes,
including, but not limited to, access to and from any public street, parking, or
the furnishing of the Shopping Center of any utility or other service, or for
any other improvement appropriate or related to the operation or functioning of
the Shopping Center, or by any construction, operating and easement agreement or
other agreement; (ii) all buildings and improvements to any such parcel(s) of
land; (iii) any other land, together with the improvements thereon, and any
easement or right of way at any time designated by Landlord to be part of the
Shopping Center; and (iv) any plant or other facility serving any portion of the
Shopping Center, whether or not such plant or facility shall be located in the
Shopping Center or on any other land, including the facilities connecting any
such plant or facility to the Shopping Center.  Landlord reserves the right to
add to or sever the ownership of or title to any portion of the Shopping Center
at any time.  The “Shopping Center” also means, when used not solely to
designate the geographical location thereof, the operation and functioning
thereof primarily as a general shopping center for the sale of goods, wares,
merchandise, food, beverages and services at retail, together with such
services, facilities as are incidental to or advisable in connection with the
operation thereof, including, but not limited to, medical, dental and other
services and offices.  The residential tower(s) which may be constructed by
Landlord in the appropriate location set forth on Exhibit A‑2  is not part of
the Shopping Center (such tower(s), collectively, the “Residental Tower”).

 

5

 

 

--------------------------------------------------------------------------------

 

 

Section 2.16.                  Tenant’s Agents:

Includes Tenant’s employees, servants, licensees, subtenants, assignees,
contractors, heirs, successors, legatees and devisees.

Section 2.17.                 Tenant’s Work:

Means the construction and other work defined as Tenant’s Work in Section 3.03
hereof.

Section 2.18.                 Year: 

For the purposes of this Lease, the word “year”, wherever appearing herein,
shall have the following meaning: the first year shall commence on the Rent
Commencement Date and shall terminate on the three hundred sixty-fourth (364th)
day thereafter.  Each year thereafter shall commence on the anniversary of the
Rent Commencement Date and shall continue for three hundred sixty-four (364)
days thereafter, provided, however, that the last year shall terminate on the
Expiration Date.  The foregoing definition of the word “year” shall not be
applicable to a “Lease Year”, a “Contribution Year” or a “Tax Fiscal Year” (each
as separately defined herein).

ARTICLE III.  CONDITION OF DEMISED PREMISES.

Section 3.01.                 Landlord’s Work:           

(a)               Within a reasonable time after this Lease is executed and
delivered by both parties and counterparts exchanged, Landlord shall apply to
the appropriate governmental authorities for any building permit which shall be
required in connection with the performance of Landlord’s Work.

(b)              Within a reasonable time after the issuance of a building
permit referred to in subsection (a), or if no building permit is required,
within a reasonable time after the execution and delivery of this Lease,
Landlord shall commence to perform Landlord’s Work.  Landlord shall prosecute
Landlord’s Work to completion with reasonable diligence and without obligation,
however, to employ contractors or labor at overtime or other premium pay rates.

(c)               Except for the performance of Landlord’s Work, Tenant shall
accept possession of the Demised Premises in its present “as is” condition, with
no warranties or representations whatsoever in respect of such condition except
as expressly set forth herein.

(d)              The term "Substantial Completion" or words of similar import
shall mean that the applicable work has been substantially completed in
accordance with the applicable plans or specifications, if any, it being agreed
that such work shall be deemed substantially complete notwithstanding the fact
that minor or insubstantial details of construction or demolition, mechanical
adjustment or decorative items remain to be performed.

(e)               If the Substantial Completion of Landlord’s Work is delayed
due to (A) any act or omission of Tenant or any of its employees, agents,
architects, contractors or suppliers, including without limitation, any failure
by Tenant to make any payment or to perform any obligation under this Lease
required prior to the completion of Landlord’s Work, (B) any failure by Tenant
or its employees, agents, architects, contractors or suppliers to comply with
any legal requirements or governmental regulations or to plan or execute the
Initial Tenant’s Work diligently and expeditiously, (C) Tenant’s request for
substitutions, revisions, additions or changed materials, work or installations,
(D) any changes to the plans and specifications for the Initial Tenant’s Work or
(E) any failure by Tenant or its employees, agents, architects, contractors or
suppliers to reasonably cooperate with Landlord or its employees, agents,
architects, contractors or suppliers in connection with Landlord’s Work or the
Initial Tenant’s Work, then any such delay shall constitute “Tenant Delay(s)”. 
The foregoing definition of Tenant Delay(s) shall also apply to any other work,
replacement, repair or restoration required to be performed by Landlord under
this Lease except that the defined terms used therein shall apply generally to
the work, plans, specifications, construction schedules, etc. to be performed or
supplied by Landlord or Tenant, as the case may be, in connection with such
work, replacement, repairs or restoration.  Tenant shall be solely responsible
for the cost and expense of Tenant’s Delay(s) and the time periods for Landlord
to complete its obligations hereunder shall be tolled by the number of days of
Tenant Delay to the extent such delay is attributable to a Tenant Delay.

 

6

 

 

--------------------------------------------------------------------------------

 

 

(f)                If Tenant desires any change to Landlord’s Work, Tenant shall
submit a written request to Landlord, together with a set of preliminary plans
showing such requested changes (“Proposed Changes”).  Within ten (10) business
days following Landlord’s receipt of such Proposed Changes, Landlord shall
submit to Tenant a written estimate of the cost to perform such Proposed
Changes.  Tenant shall, in writing, within ten (10) days after receipt of
Landlord’s estimate, either accept such estimate or withdraw its request for the
Proposed Changes.  If Tenant accepts such estimate: (i) Landlord shall cause its
architect to prepare final plans for such Proposed Changes, (ii) such work shall
become part of Landlord’s Work but shall be paid for by Tenant within thirty
(30) days of receipt of Landlord’s invoice; (iii) any delay caused by such
change shall be a Tenant Delay (provided such Tenant Delay was not directly
caused by Landlord); and (iv) Landlord shall perform the change using Landlord’s
contractors.  Tenant’s failure to accept Landlord’s estimate or withdraw its
request within the ten (10) days following receipt of Landlord’s estimate shall
be deemed a withdrawal of Tenant’s Proposed Changes.   If Tenant withdraws, or
is deemed to have withdrawn, its request for the Proposed Changes, Tenant shall
reimburse Landlord for any amounts reasonably incurred by Landlord in reviewing
the Proposed Changes, including without limitation any architect’s fees incurred
in reviewing the preliminary plans submitted as a part of the Proposed Changes,
within ten (10) days following Landlord’s demand therefor.

Section 3.02.                 Delivery of Possession:

(a)               The Term of this Lease as defined in Section 1.03 shall
commence on the date on which Landlord shall have tendered possession of the
Demised Premises to Tenant with Landlord’s Work Substantially Completed (such
date, the “Commencement Date”).  The Term shall expire on the Expiration Date. 
Upon the earlier of (i) the date Tenant enters the Demised Premises to perform
any Tenant’s Work, or (ii) the Commencement Date, all of Tenant’s obligations
under this Lease shall be applicable, except for Tenant’s obligations to pay
Minimum Rent, Percentage Rent, Tax Contribution, and Tenant’s Contribution which
obligations to pay Minimum Rent, Percentage Rent, Tax Contribution, and Tenant’s
Contribution shall commence on the Rent Commencement Date.  If the Demised
Premises are presently occupied by another tenant, Landlord shall have no
obligation to make the Demised Premises available to Tenant until a date after
Landlord regains possession of the Demised Premises from the tenant presently
occupying the same.  Failure of Landlord to deliver possession of the Demised
Premises in the manner and condition as provided for in this Lease will not give
rise to any claim for damages by Tenant against Landlord, or Landlord’s
contractor, or permit Tenant to rescind or terminate this Lease.  Tenant’s
taking possession of the Demised Premises shall be conclusive evidence that the
Demised Premises were then in good and satisfactory condition and that Landlord,
up to the time of such possession, has performed all of its obligations
hereunder.   The provisions of this Article are intended to constitute “an
express provision to the contrary” within the meaning of Section 223-a of the
New York Real Property Law or any successor law or ordinance.

***Paragraphs (b) and (c) OPTIONAL***

(b)              If the Commencement Date shall fail to occur on or before the
date that is                                              (     ) months next
following the date hereof, as extended by reason of Force Majeure (such date,
the “Outside Delivery Date”), Tenant shall have the right within thirty (30)
days after the Outside Delivery Date, as its sole and exclusive remedy therefor,
to terminate this Lease by giving notice of termination to Landlord.  If Tenant
timely delivers the aforesaid termination notice, this Lease shall terminate
thirty (30) days after the date of such notice, unless the Commencement Date
shall occur within thirty (30) days after Tenant gives such termination notice,
in which case Tenant’s termination notice shall be void and this Lease shall
continue in full force and effect.  Failure by Tenant to exercise such right to
terminate this Lease within such thirty (30) day period shall constitute a
waiver of such right; time being of the essence with respect thereto.  In the
event that Tenant so elects to terminate this Lease, Landlord agrees promptly
return to Tenant any Security and any prepaid items of Rent.

 

7

 

 

--------------------------------------------------------------------------------

 

 

(c)               If the Commencement Date shall fail to occur on or before the
Outside Delivery Date, Landlord shall also have the right, within thirty (30)
days after the Outside Delivery Date, to terminate this Lease by giving notice
of termination to Tenant.  If Landlord timely delivers the aforesaid termination
notice, this Lease shall terminate as of the date of such notice.  In the event
that Landlord so elects to terminate this Lease, Landlord agrees promptly return
to Tenant any Security and any prepaid items of Rent

Section 3.03.                 Tenant’s Work:

(a)               Tenant shall fully and completely remodel the Demised Premises
in accordance with  the plans and specifications referred to below, such work to
be completed by the Rent Commencement Date (such  remodeling of the Demised
Premises, the “Initial Tenant’s Work”).  The Initial Tenant’s Work shall include
installation of a new storefront (including the canopy, if any) of the Demised
Premises, and construction of the interior of the Demised Premises as well as a
complete refurbishment of the interior of the Demised Premises to the extent
specified by Landlord and consistent with Landlord’s design criteria, as same
may be modified by Landlord from time to time (“Landlord’s Design Criteria”). 
Not later than thirty (30) days after the date hereof, Tenant shall deliver to
Landlord detailed plans and specifications (which shall include such details as
may be required by Landlord’s engineer) prepared by Tenant’s licensed architect,
disclosing the proposed remodeling of the Demised Premises.  Landlord shall
review such plans and specifications and advise Tenant of any changes required
by Landlord.  Tenant shall promptly revise such plans and specifications to
incorporate Landlord’s required changes and redeliver revised plans to Landlord
within ten (10) days after being advised of Landlord’s changes.  Landlord may
require further changes in such plans and Tenant shall similarly revise and
resubmit the same to Landlord within an additional period of ten (10) days. 
Tenant shall commence such renovations within ten (10) days after Landlord has
approved Tenant’s plans and specifications and has turned over possession of the
Demised Premises.  All such work shall be promptly commenced and thereafter
continued with due diligence to the end that it shall be fully completed and the
Demised Premises opened for business in accordance with the provisions hereof
not later than the Rent Commencement Date.  Tenant shall perform no work in the
Demised Premises until such plans and specifications have been approved in
writing by Landlord.  Together with the submission of plans and specifications
(i) for the remodeling required by this Lease and (ii) relating to any other
work in the Demised Premises which Tenant desires or is required to perform, and
for any subsequent review of plans by Landlord during the Term, Tenant shall pay
Landlord or Landlord’s management agent, as directed, the “Plan Review Charge”
in an amount equal to FIVE HUNDRED and 00/100 ($500.00) DOLLARS to defray the
cost of reviewing Tenant’s plans and specifications. Tenant may enter the
Demised Premises at any time after the Commencement Date and before the Rent
Commencement Date in order to perform Initial Tenant’s Work.  Tenant
acknowledges and agrees that Tenant shall, as part of the Initial Tenant’s Work,
waterproof the floor of the bathroom in the Demised Premises by installing a
rubber floor covering or some other form of waterproofing reasonably acceptable
to Landlord.  Tenant shall maintain such waterproof floor covering throughout
the Term and shall otherwise be responsible for any and all leaks or water
seepages from the Demised Premises caused by Tenant or Tenant’s Agents.

(b)                         (i)         Tenant agrees that prior to applying for
its building permit for the Demised Premises, Tenant will select its contractor
and notify Landlord of same.

(ii)      Tenant agrees that it will engage the services of a permit consultant
for the purpose of expediting Tenant’s permits.

(c)                             All work required under this Section 3.03,
including, without limitation, the Initial Tenant’s Work, and all other
alterations to the Demised Premises performed by Tenant pursuant to this Lease
are collectively referred to as “Tenant’s Work.”  All of Tenant’s Work shall be
completed at Tenant’s sole cost and expense.  In performing Tenant’s Work,
Tenant shall comply with the following requirements:

     (i)       At all times during the performance of Tenant’s Work, Tenant’s
Work must be managed by a qualified General Contractor.  The General Contractor
must have experience in managing build-outs in the Shopping Center or any other
shopping center. The General Contractor must provide full-time, on-site
supervision by an experienced superintendent.  All subcontractors providing
on-site labor are to be employed by the General Contractor.

 

8

 

 

--------------------------------------------------------------------------------

 

 

(ii)    Any approval of or consent to any or all of Tenant’s criteria, systems,
plans, specifications, drawings or Tenant’s Work shall not constitute an
approval of architectural or engineering design, compliance with any building
codes or other restrictions and limitations, or otherwise constitute any
assumption of liability or responsibility by Landlord or its agents or
contractors for the quality or adequacy of any design of, or work performed by
Tenant’s contractors or subcontractors, whether with respect to labor, material
or otherwise.  Tenant hereby expressly acknowledges that no such inspection,
approval or review shall in any way limit the obligations of Tenant or the
rights of Landlord under the Lease, and, without limitation on the foregoing,
Tenant’s obligations under the indemnity provisions of the Lease shall apply to
any Claims (as hereinafter defined) arising or alleged to have arisen in
connection with Tenant’s Work.

(iii)  Promptly after Tenant’s plans and specifications have been approved by
Landlord, and no later than fifteen (15) days after Tenant’s plans and
specifications have been approved by Landlord, Tenant shall apply for all
approvals and permits legally required in connection with the performance of
Tenant’s Work, which approvals and permits shall be in accordance with the
applicable building code without variance.  If necessary, Landlord shall join in
the execution of the applications.  At Tenant’s request, Landlord shall
cooperate with the prosecution of the applications.  Tenant shall bear all
expenses in connection with the applications, including any expenses incurred by
Landlord.  Tenant shall prosecute the applications diligently and use its best
efforts to seek the approvals and permits applied for.  Tenant shall advise
Landlord of its progress from time to time or upon request by Landlord.

(iv)  Tenant shall maintain the Demised Premises and the Common Areas adjoining
the same in a clean and orderly condition during construction.  Tenant shall
promptly remove all unused construction materials, equipment shipping
containers, packaging, debris and waste from the Shopping Center, and deposit it
in receptacles, if any, provided by Landlord or otherwise remove the same from
the Shopping Center.  Tenant shall contain all construction materials,
equipment, fixtures, merchandise, shipping containers and debris within the
Demised Premises.  Mall courts, arcades, public corridors, service corridors and
the exterior of the Shopping Center shall be clear of Tenant’s equipment,
merchandise, refuse, and debris at all times.

(v)   At any time, and from time to time, during the performance of Tenant’s
Work, Landlord, Managing Agent, Landlord’s architect and/or Landlord’s general
contractor may enter upon the Demised Premises and inspect the work being
performed by Tenant and take such steps as they may deem necessary or desirable
to assure the proper performance by Tenant of Tenant’s Work and/or for the
protection of the Shopping Center and/or any premises adjacent to the Demised
Premises.  In addition, Tenant’s Work shall be performed in a thoroughly
first-class and workmanlike manner, shall incorporate only new materials which
are free from asbestos or other Hazardous Substances (as hereinafter defined)
and shall be in good and usable condition at the date of completion.

(vi)  Tenant’s Work shall be coordinated with all work being performed or to be
performed by Landlord and other occupants of the Shopping Center to the end that
Tenant’s Work will not interfere with the operation of the Shopping Center or
interfere with or delay the completion of any other construction within the
Shopping Center, and each such contractor and subcontractor shall comply with
all procedures and regulations prescribed by Landlord for integration of
Tenant’s Work with that to be performed in connection with any construction in
the Shopping Center and with the operation of the Shopping Center.  If the
Demised Premises has a back door or other entrance apart from the central public
areas of the Shopping Center, all contractors performing Tenant’s Work shall use
such entrance.

(vii)   Neither Tenant nor its contractors or subcontractors may use any space
within the Shopping Center (except the Demised Premises) for storage and
handling of materials and equipment, and if Tenant or such contractors and/or
subcontractors shall use any space in the Shopping Center (except the Demised
Premises) for any of the aforesaid purposes without obtaining Landlord’s prior
written consent thereto, Landlord shall have the right to terminate such use or
remove all of Tenant’s, and such contractor’s or subcontractor’s, material,
equipment and other property from such space without Landlord being liable to
Tenant and/or such contractors or subcontractors, and the cost of such
termination and/or removal shall be paid by Tenant to Landlord promptly upon
demand therefor.  It shall be Tenant’s responsibility to cause each contractor
and subcontractor to maintain continuous protection of adjacent property and
improvements against damage by reason of Tenant’s Work, including the
installation of lights, guard rails, barricades and temporary storefronts of
design approved by Landlord, or, at Landlord’s option, Tenant shall reimburse
Landlord, on demand, for the cost incurred in Landlord’s installation of such
items.  No materials delivered to the Demised Premises for Tenant’s Work shall
be delivered through the public areas of the Shopping Center during the normal
operating hours of the Shopping Center.

 

9

 

 

--------------------------------------------------------------------------------

 

 

(viii)   Landlord shall supply to Tenant and may also supply directly to
Tenant’s contractor, a copy of the rules, regulations and requirements of the
Shopping Center pertaining to Tenant’s Work.  Tenant agrees to make its best
effort to secure its contractor’s acknowledgment of receipt of such rules,
regulations and requirements and to ensure the contractor’s compliance
therewith.

(ix)  In the event the fire protection (sprinkler) system in place in the
Shopping Center has to be or is shut down, whether intentionally or
inadvertently, by Tenant or its contractors, subcontractors, agents or
employees, during construction of Tenant’s Work, Tenant shall pay to Landlord,
upon demand, a shut down fee of: Three Hundred and 00/100 ($300.00) Dollars for
each such event.  On the first (1st) day of the second full Lease Year and on
the first (1st) day of each Lease Year thereafter the shut down fee shall be
increased by multiplying (i) the shut down fee for the then previous Lease Year,
by (ii) the percentage increase in the Consumer Price Index for the first (1st)
day of such Lease Year above the Consumer Price Index for the first (1st) day of
the immediately prior Lease Year.  The term "Consumer Price Index" shall mean
the Consumer Price Index for Urban Wage Earners and Clerical Workers based upon
the New York-Northern New Jersey area for All Group Commodities and Items,
published by the United States Department of Labor, Bureau of Labor Statistics,
or a successor substitute index; if in any year the 1982-84 average of one
hundred (100) is no longer used as the basis of calculation, then, for the
purposes of this Article, the Consumer Price Index for such year shall be
recalculated as though such 1982-84 average of one hundred (100) were still the
basis of calculation of the Consumer Price Index for such year; in the event
such Consumer Price Index (or a successor substitute index) is not available, a
reliable government or other non-partisan publication evaluating the information
theretofore used in determining the Consumer Price Index shall be used to
reflect the increase in the national cost of living.  If the monthly Consumer
Price Index for the first (1st) day of any Lease Year is not then available, the
monthly Consumer Price Index as issued and published for the earliest preceding
month which is available (the “Published Index”) shall be used, and for purposes
of determining the annual percentage increase in the Consumer Price Index, the
index for the month which is one year prior to the Published Index shall also be
used.

(d)              Tenant shall perform, at Tenant’s sole cost and expense, all of
Tenant’s Work in accordance with the final plans and specifications approved by
Landlord, all legal requirements, all Insurance Requirements, in a good and
workmanlike manner and in accordance with Landlord’s Design Criteria.  Tenant
shall employ only such labor as will not result in jurisdictional disputes with
any labor unions or strikes against or involving Landlord or the Shopping Center
and which shall not cause any conflict with any union contract to which Landlord
or its contractors or subcontractors may be a party.

(e)               If any governmental authority requires a license or permit,
including a certificate of occupancy be issued with respect to the Demised
Premises (as distinguished from a certificate of occupancy which is required for
the Shopping Center generally), Tenant shall apply for, and obtain, at its sole
cost and expense, such license and permit and promptly, on receipt, deliver a
copy of same to Landlord.

(f)                Notwithstanding the provisions of this Section 3.03 to the
contrary, Tenant shall not have the right to remove the barricades installed in,
or around the Demised Premises or to open to the public until such time as: (i)
Landlord (or Landlord’s Agent or on-site personnel) and Tenant or Tenant’s
contractor have completed a walk-through inspection of the Demised Premises in
order to complete Landlord’s standard form “punch list” items verifying that all
construction has been done in strict accordance with Tenant’s final approved
plans and specifications; (ii) Landlord has verified to Tenant, in writing, that
all “punch list” items have been completed to Landlord’s satisfaction and in
accordance with the final approved plans and specifications and the terms and
provisions of this Lease; and (iii) Tenant has paid Landlord in full all sums
owed for Tenant’s Work.  Removal of the barricades by Tenant prior to Tenant
complying with all of the above items shall be deemed a Default as defined in
Article XVI and Landlord, at Landlord’s sole option, may exercise any and all of
its rights and remedies provided Landlord under this Lease.  It shall be
Tenant’s sole responsibility to contact Landlord in order to schedule such
walk-through inspections in order to complete the above requirements.

 

10

 

 

--------------------------------------------------------------------------------

 

 

(g)               Within ten (10) days after initially opening the Demised
Premises for business with the public, Tenant shall supply to Landlord the
following:

An executed and acknowledged final waiver and release of mechanics’ liens, in
form required by Landlord, with respect to the Demised Premises executed by
Tenant’s general contractor and by every subcontractor and supplier of labor
and/or materials engaged in Tenant’s Work;

Properly issued certificates evidencing acceptance or approval of the Demised
Premises by appropriate governmental authorities, including the underwriter’s 
approval of Tenant’s sprinkler installation and electrical system, if any, and
any certificate of occupancy required by legal requirements; and

A set of “as-built” plans and specifications for Tenant’s Work prepared and
sealed by Tenant’s architect, together with names and addresses of Tenant’s
electrical, plumbing, and other contractors.

(h)              In the event Tenant fails to complete the refurbishment
required pursuant to Section 3.03(a) on or before the Rent Commencement Date,
Tenant shall pay to Landlord, as liquidated damages and not as a penalty, an
amount equal to 1/60th of the current monthly Minimum Rent for each day of
delay, in addition to all other amounts then due and payable under this
Lease.         

(i)                Tenant shall, at its sole expense, maintain the Demised
Premises in first class conditions to the extent necessary so that: (i) the
furnishings, furniture, flooring, walls, fixtures, equipment and other
finishings in the interior of the Demised Premises shall be substantially in the
same condition and appearance as of the date of completion of Tenant’s Work; and
(ii) the exterior of the Demised Premises (including the storefront) shall be
neat, presentable and attractive and shall conform to the decor of the Shopping
Center.   

ARTICLE IV.  RENT COMMENCEMENT DATE.

Section 4.01.                 Rent Commencement Date:

The earlier to occur of: (a) the
                                                              (           th)
day next following the Commencement Date; or (b) the date Tenant opens the
Demised Premises for business shall be deemed to be the “Rent Commencement
Date”.

Section 4.02.                 Short Form Lease:

Upon request of Landlord, Tenant shall execute and deliver a document in
recordable form setting forth the Commencement Date, the Rent Commencement Date
and the Term, which document may be in the form of a memorandum or short form of
this Lease.  Tenant shall pay all recording fees and costs in connection with
any such short form or memorandum of lease.  Tenant shall not record this Lease.

 

11

 

 

--------------------------------------------------------------------------------

 

 

ARTICLE V.  RENT, SECURITY, TAX CONTRIBUTIONS.

Section 5.01.                 Minimum Rent:

Tenant shall pay Minimum Rent to Landlord commencing on the Rent Commencement
Date.  Minimum Rent shall be payable at the rates set forth in Article I. 
Minimum Rent shall be payable in equal monthly installments in advance.  The
first monthly installment shall be due on the date hereof.  Each subsequent
installment shall be due on the first (1st) day of each month during the Term. 
If the Rent Commencement Date is a day other than the first (1st) day of the
month, the first installment shall be one-thirtieth (1/30th) of a normal monthly
installment for each day during the period commencing with the Rent Commencement
Date up to and including the last day of that month.  If the Expiration Date
occurs on a day other than the last day of any month, Minimum Rent for the last
month during the Term shall be pro‑rated in the same manner. 

            Section 5.02.               Percentage Rent:

(a)              Tenant shall pay Percentage Rent to Landlord.  Percentage Rent
shall be payable in addition to all Minimum Rent, additional rent or other
charges.  Percentage Rent for each Lease Year shall be equal to the product of:
(i) the Percentage Rent Rate; and (ii) the amount by which Gross Sales (as
defined in Section 5.05 hereof) during such Lease Year exceeds the Sales Base
for such Lease Year.  The first Lease Year shall include Gross Sales as a result
of pre-sales by Tenant prior to the Rent Commencement Date.  Tenant shall submit
to Landlord a monthly report not later than the fifteenth (15th) day of each
calendar month of the Term, which shall set forth the amount of Gross Sales for
the preceding calendar month.  The report shall be certified as complete and
correct by Tenant’s principal financial officer.  Unless Landlord exercises its
option as set forth herein below, Percentage Rent shall be payable by Tenant in
installments commencing on the date which is fifteen (15) days after that
calendar month of each Lease Year in which Gross Sales to date for such Lease
Year exceeds the Sales Base.  The first installment shall equal the product of
the Percentage Rent Rate and the difference between Gross Sales to date for such
Lease Year and the Sales Base for that Lease Year.  Thereafter, for the balance
of the Lease Year, each monthly installment of Percentage Rent shall be payable
on the fifteenth (15th) day of each month and shall equal the product of the
Percentage Rent Rate and Gross Sales for the preceding month as shown on
Tenant’s monthly report.  Landlord may, at its option, on notice to Tenant at
any time after the first Lease Year, require Tenant to pay Percentage Rent in
installments based upon the Percentage Rent for the previous Lease Year,
together with each monthly installment of Minimum Rent due hereunder commencing
with the first such payment due immediately after the receipt by Tenant of such
notice.  Each monthly installment of Percentage Rent shall be an amount equal to
one-twelfth (1/12th) of eighty (80%) percent of the Percentage Rent payable for
the immediately preceding Lease Year.  Thereafter, Tenant shall continue to pay
such estimated payments of Percentage Rent together with each monthly
installment of Minimum Rent due for each calendar month in the Term.  The amount
of such estimated monthly payments of Percentage Rent may, at Landlord’s option,
be adjusted at the expiration of each subsequent Lease Year after receipt by
Landlord of Tenant’s statement referred to in Section 5.06 hereof, to an amount
equal to one-twelfth (1/12th) of eighty (80%) percent of the Percentage Rent
payable for the Lease Year immediately preceding such adjustment, such adjusted
payment commencing with the payment of Minimum Rent due immediately after
receipt by Tenant of notice of such adjustment and continuing until the next
adjustment.  Although estimated Percentage Rent shall be payable monthly as
aforesaid, the final computation and payment shall be on an annual basis as set
forth in the first sentence of this paragraph.

(b)              If Tenant fails to conduct business for the hours set forth in
Section 9.02 hereof on at least three hundred sixty-two (362) of the days in a
Lease Year, the Sales Base for that Lease Year shall be reduced to an amount
equal to the product of (i) the Sales Base for the applicable period, and (ii) a
fraction, the numerator of which shall be the number of days during such Lease
Year in which Tenant conducted business for the hours set forth in Section 9.02
hereof, and the denominator of which shall be the number of days in such Lease
Year.

(c)              If Tenant ceases to conduct business at the Demised Premises,
Gross Sales for any Lease Year that ends before Tenant resumes the conduct of
business at the Demised Premises shall be the greater of: (i) the average of all
Gross Sales for all previous Lease Years in which Tenant conducted business at
the Demised Premises for at least three hundred sixty-two (362) days; or (ii)
the average of all Gross Sales for the three (3) Lease Years immediately
preceding the date that Tenant ceases to conduct business in the Demised
Premises.  If Tenant fails to open for business in accordance with the terms of
this Lease, then the Sales Base for the first Lease Year shall be reduced to an
amount equal to the product of (i) the Sales Base for the first Lease Year, and
(ii) a fraction, the numerator of which shall be the number of days during the
first Lease Year in which Tenant conducted business and the denominator of which
is the number of days in the first Lease Year.  Except as provided herein to the
contrary, there shall be no abatement, apportionment or suspension of Percentage
Rent payable hereunder.  If pursuant to any other section of this Lease, Tenant
shall be entitled to an abatement, apportionment or suspension of Minimum Rent,
Tenant shall continue to pay to Landlord Percentage Rent during the period in
which the Minimum Rent shall have been abated, apportioned or suspended,
provided that in such event the Sales Base shall be reduced in direct proportion
to the abatement, apportionment or suspension of Minimum Rent.

 

12

 

 

--------------------------------------------------------------------------------

 

 

(d)              Percentage Rent shall be computed separately with respect to
each Lease Year.  There shall be no carry-backs or carry-forwards with respect
to any Lease Year.

(e)              If, in each of at least two (2) of the first three (3) twelve
month Lease Years in the Term, or in any two (2) out of three (3) consecutive
Lease Years thereafter, Tenant shall not have been obligated to pay Percentage
Rent in an amount equal to at least twenty-five (25%) percent of the Minimum
Rent payable pursuant to this Article V, then Landlord may elect to terminate
this Lease by notice to Tenant given within six (6) months after the receipt by
Landlord of Tenant’s annual statement of Gross Sales for such third Lease Year
and this Lease shall terminate ninety (90) days after delivery of such notice. 
Tenant may render such notice of termination inoperative if Tenant shall, within
thirty (30) days after receipt of such notice, agree in writing to increase the
Minimum Rent payable for the Lease Year during which Tenant receives Landlord’s
termination notice and each subsequent Lease Year thereafter by an amount equal
to twenty-five (25%) percent of the Minimum Rent payable for each such Lease
Year.

Section 5.03.                 Tax Contributions:

(a)               In addition to all other charges Tenant is required to pay
hereunder, Tenant shall pay Tax Contributions (as hereinafter defined) to
Landlord.

(b)              The following terms shall have the following meanings:

(i)               “Tax Contributions” means Tenant’s Pro Rata Share of
Impositions.

(ii)             “Impositions”  means all taxes, assessments (special or
otherwise, foreseen or unforeseen) and all other governmental charges assessed,
levied or imposed against the Demised Premises and the Shopping Center on either
or both land and improvements during any Tax Fiscal Year (as hereinafter
defined) occurring wholly or partially within the Term.   If any governmental
authority imposes, assesses or levies tax on rent or any other tax upon Landlord
as a substitute in whole or in part for real estate taxes or assessments, the
substitute tax shall be deemed to be an Imposition.  Impositions shall include
the aggregate of all reasonable fees (including, but not limited to, attorneys’
and appraisers’ fees, all actual disbursements, court costs and other similar
items) paid or incurred by Landlord during the applicable Tax Fiscal Year with
respect to any proceedings challenging the tax rate, assessed valuation or other
factors influencing the amount of taxes, whether or not such action results in a
reduction in the amount of taxes.

(iii)          “Tax Fiscal Year” means the applicable fiscal year(s) of the
taxing authorities having jurisdiction over the Shopping Center.

(c)               If any Tax Fiscal Year does not fall entirely within the Term,
then Landlord and Tenant shall adjust Tax Contributions with respect to such Tax
Fiscal Year so that Tenant shall bear Tax Contributions which are attributable
to the Term and Landlord shall bear the remainder thereof.

(d)              Tenant shall pay Tenant’s Tax Contributions to Landlord as
follows:

 

13

 

 

--------------------------------------------------------------------------------

 

 

(i)               Tenant shall pay monthly installments on account of Tax
Contributions to Landlord.  Installments shall be paid in the same manner and at
the same time as Minimum Rent.  Until the actual amount of Tax Contributions
payable with respect to each Tax Fiscal Year is actually determined, estimated
monthly installments with respect to such Tax Fiscal Year shall be determined by
Landlord in Landlord’s reasonable discretion.  Each monthly installment shall be
in an amount equal to one-twelfth (1/12) of Tenant’s Tax Contributions as
estimated for the current Tax Fiscal Year. 

(ii)            If the estimated installments paid with respect to any Tax
Fiscal Year shall exceed actual Tax Contributions for such Tax Fiscal Year,
Landlord shall, at Landlord’s option, either refund the difference to Tenant
promptly or credit Tenant for such amount against Rent or additional rent next
coming due, provided, Tenant is not in default under this Lease.  If the
estimated installments paid with respect to any Tax Fiscal Year shall be less
than actual Tax Contributions for that Tax Fiscal Year, Tenant shall reimburse
Landlord for the difference within thirty (30) days after Landlord renders a
bill with respect thereto.  Each bill shall be conclusively binding on Tenant,
its successors and assigns, as to the matters set forth therein, if no objection
is raised with respect thereto within thirty (30) days after submission of each
such bill to Tenant. Tenant acknowledges that Landlord's ability to budget and
incur expenses depends on the finality of such bill, and accordingly agrees that
time is of the essence with respect to Tenant’s objection to the aforementioned
bill.

(e)               If any building in the Shopping Center is assessed as part of
a separate tax lot from the tax lot of which the Building is a part, at
Landlord’s election, for the purpose of calculating Tenant’s Tax Contributions,
the Floor Area of such other building and the Impositions attributable to the
assessed valuation of such other building which is separately assessed shall be
excluded from the denominator of Tenant’s Pro Rata Share and total Impositions.

(f)                If any land or building shall be added to the Shopping Center
from time to time, Tenant shall be responsible for Tenant’s Pro Rata Share of
Impositions payable on such additional land from the time that the Impositions
are first assessed and payable, and on any additional buildings from the time
they are first assessed as completed structures and the Floor Area of such other
building shall be included in the denominator of the Pro Rata Share calculation.

(g)               In addition to Tax Contributions and any other taxes required
to be paid by Tenant under this Lease, Tenant shall pay to the appropriate
governmental agency whether or not imposed upon Landlord or Tenant (or to
Landlord as Rent if Landlord is responsible for the collection and payment of
such monies), prior to the time such obligation shall become delinquent or
payable with a penalty: (i) all sales, excise, business privilege, use and
occupancy, and any other tax levied, imposed or assessed by the state, in which
the Demised Premises is located, or by any political subdivision, or other
taxing authority having appropriate jurisdiction, upon any Rent payable by
Tenant; (ii) all taxes and assessments upon or against the conduct of Tenant’s
business at the Demised Premises including but not limited to, business and
occupation taxes and occupational license taxes, (iii) all taxes imposed upon
Tenant’s inventory, signs, furniture, fixtures, apparatus, equipment,
alterations, betterments, and improvements (regardless or whether installed by
Tenant or by Landlord on behalf of Tenant), and (iv) any other personal property
of Tenant and all fees, charges and assessments imposed by any governmental
agency for sewerage or water utility hook up charges (the foregoing (i), (ii),
(iii) and (iv) shall be individually and collectively known as “Special Taxes”).

Section 5.04.                 Lease Years:

Means a period of twelve (12) consecutive calendar months, the first Lease Year
to commence on the first day of January following the Rent Commencement Date (or
on January 1 if the Rent Commencement Date shall be January 1) and each
succeeding Lease Year to commence on the anniversary date of the first Lease
Year.  Any portion of the Term which is less than a Lease Year as hereinbefore
defined [that is, from the Rent Commencement Date (if other than January 1)
through the following December 31; and from the last January 1 falling within
the Term to the end of the Term (if the end of the Term does not fall on
December 31) shall be deemed a “Partial Lease Year”.  Any reference in this
Lease to a “Lease Year” shall, unless the context clearly indicates otherwise,
be deemed to be a reference to a “Partial Lease Year” if the period in question
involves a Partial Lease Year.  If any Lease Year consists of less than Three
Hundred Sixty-Five (365) days, the Sales Base for such Lease Year shall be
reduced by an amount equal to the product of: (a) the applicable Sales Base; and
(b) a fraction, the numerator of which shall be the positive difference between
three hundred sixty-five (365) and the number of days in such Lease Year, and
the denominator of which shall be three hundred sixty-five (365).

 

14

 

 

--------------------------------------------------------------------------------

 

 

Section 5.05.                  Definition of Gross Sales:

(i)     “Gross Sales” means the dollar aggregate of: (1) the entire amount of
the price charged for all goods, wares and merchandise sold, leased, licensed or
delivered and all charges for all services sold or performed by Tenant at, upon
or from the Demised Premises, whether made for cash, by check, on credit, by
charge account or otherwise, without reserve or deduction for inability or
failure to collect the same, including, but not limited to, the following
transactions: (A) where the orders originated at or are accepted by Tenant in
the Demised Premises, but delivery or performance thereof is made from or at any
other place; all sales made and orders received in or at the Demised Premises
shall be deemed as made and completed therein, even though the payment of
account may be transferred to another office for collection, and all orders
which result from solicitation off the Demised Premises but which are conducted
by personnel operating from or reporting to or under the control or supervision
of any employee of Tenant at the Demised Premises shall be deemed part of Gross
Sales; (B) pursuant to mail, telephone, video, electronic, internet or other
technology based system whether now existing or hereinafter developed received
or billed at or from the Demised Premises; (C) by means of mechanical or other
vending devices (unless in non-sales areas and for the exclusive use of Tenant’s
employees); and (D) originating from whatever source and which Tenant in the
normal and customary course of Tenant’s operations would credit or attribute to
Tenant’s business conducted in the Demised Premises; and (2) all monies or other
things of value received by Tenant from Tenant’s operations at, upon or from the
Demised Premises which are neither included in nor excluded from Gross Sales by
other provisions of this definition, but without any duplication, including,
without limitation, finance charges, cost of gift or merchandise certificates
and all deposits not refunded to customers.

(ii)   Each charge or sale upon installment or credit shall be treated as a sale
for the full price in the month during which such charge or sale is made,
irrespective of the time when Tenant shall receive payment (whether full or
partial) therefor.  No deduction shall be allowed for uncollectible credit
accounts.  Each lease or rental of merchandise shall be treated as a sale in the
month during which such lease or rental is made, for a price equal to the total
rent payable.

(iii)  For the purpose of ascertaining the amount of Gross Sales upon which the
payment of Percentage Rent is to be computed hereunder, there shall not be
included, or if included there shall be deducted, the following: (1) the
exchange of merchandise between stores of Tenant where such exchanges are made
solely for the convenient operation of Tenant’s business and not for the purpose
of consummating a sale which has been made at, upon or from the Demised
Premises; (2) returns to shippers or manufacturers; (3) sales of fixtures which
are not part of Tenant’s stock in trade and which are not sold in the regular
course of Tenant’s business; (4) cash or credit refunds made upon transactions
included within Gross Sales but not exceeding the selling price of the
merchandise returned by the purchaser and accepted by Tenant; and (5) the amount
of any city, county, state or federal sales, luxury or excise tax on such sales
provided such tax is both added to the selling price and paid to the taxing
authority by Tenant (but not by any vendor of Tenant); provided, however, no
franchise or capital stock tax and no income or similar tax based upon income,
profits or Gross Sales as such shall be deducted from Gross Sales.

(iv)   For the purposes of this Section, the term “Tenant” shall include any
licensee, concessionaire or subtenant of Tenant, but Gross Sales shall not
include any amount which is based upon the net income or profit of any occupant.

Section 5.06.                   Sales Reports:

Within thirty (30) days after the expiration of each Lease Year, Tenant shall
submit to Landlord a statement, certified as complete and correct by a certified
public accountant, showing the amount of Gross Sales for the immediately
preceding Lease Year and an itemization of all claimed exclusions therefrom. 
Tenant shall require any licensees, concessionaires and subtenants to furnish
similar statements and Tenant shall include the statements of any licensees,
concessionaires and subtenants along with its annual statement to Landlord.

 

15

 

 

--------------------------------------------------------------------------------

 

 

Section 5.07.                    Records and Books:

Tenant shall keep and maintain (and shall cause any licensee, concessionaire and
subtenant to keep and maintain) in the Demised Premises, full and accurate books
of account and records from which Gross Sales can be determined and which shall
be conveniently segregated from other business matters.  Such records shall be
so kept and maintained (properly totaled and added) for at least thirty‑six (36)
months after the end of the period in question.  The books and records shall
include all federal, state and local tax returns, records of daily bank deposits
of the entire receipts from transactions in, at, on or from the Demised
Premises, sales slips, daily dated cash register tapes, sales books, duplicate
bank deposit slips and bank statements.  Tenant shall deposit all cash receipts
in cash registers approved by Landlord.  The cash registers shall be
non-resettable.

Section 5.08.                   Inspection and Audit:

(a)              Landlord shall have the right, during regular business hours,
to inspect and audit all such books and records and all other papers and files
of Tenant and any licensee, concessionaire or subtenant relating to Gross
Sales.  Tenant and each licensee, concessionaire or subtenant shall produce the
appropriate books and records on request of Landlord.  The acceptance by
Landlord of payments of Percentage Rent shall be without prejudice to Landlord’s
right to conduct an audit of Tenant’s and Tenant’s subtenant’s,
concessionaire’s, and licensee’s books and records. Landlord and Landlord’s
agents shall have the right, in connection with an audit, to inspect the books
and records from any other store operated by Tenant, its parent, subsidiaries or
affiliates and to inspect the books and records from any other source which
relates to orders accepted by means of mail, telephone, video, electronic or
other similar means.

(b)              If any such audit shows that the amount of Gross Sales on any
such statement was understated by (i) more than one (1%) percent of Gross Sales
for such Lease Year, or (ii) an amount sufficient to reduce Percentage Rent by
ONE THOUSAND and 00/100 ($1,000.00) DOLLARS for any Lease Year (but pro‑rated
for any Lease Year shorter than twelve (12) months), then Tenant shall pay to
Landlord the reasonable cost of its audit and investigation, which cost, if the
audit was not conducted by an independent accountant, shall be determined on a
“time-and-expense” basis and the rate per hour shall not exceed that charged for
similar personnel by a national firm of independent certified public
accountants.  If any audit shows that the amount of Gross Sales was understated
by any amount, so that Landlord shall have been paid less Percentage Rent than
that to which it would have been entitled had Tenant not understated its Gross
Sales, then Tenant shall be in Default under this Lease and in addition to any
other remedies available to Landlord as a result of such Default, Tenant shall
pay to Landlord the amount of Percentage Rent Tenant should have paid but did
not pay to Landlord, plus interest thereon at the rate of fifteen (15%) percent
per annum or, if less, the highest rate permitted by law (“Lease Interest Rate”)
for the period from the original due date thereof until the date that payment
was made, compounding on a six (6) month basis.  If, at any time within
thirty‑six (36) months after the end of a particular Lease Year, Landlord shall
contend that an error may exist with respect to any of Tenant’s books, records,
papers or files, then the period referred to in this Section 5.09 shall be
extended until Landlord’s contention has been finally determined.  If the Gross
Sales vary from those reported by five (5%) percent or more in any one (1) Lease
Year, or three (3%) percent or more in any two (2) Lease Years out of five (5),
then Landlord shall have the right upon notice to Tenant to increase the Minimum
Rent by an amount equal to ten (10%) percent of the Minimum Rent per annum for
the balance of the Term.

Section 5.09.                  Confidential Information:

Landlord shall hold in confidence all sales figures and related information
obtained from Tenant’s records, except as may be necessary for the enforcement
of Landlord’s rights under this Lease, in connection with prospective financing
or prospective sale of the Demised Premises or the Shopping Center, any tax
proceedings, or pursuant to any legal requirements.  Landlord shall in no event
be construed, held or become in any way or for any purpose a partner, associate
or joint venturer of Tenant or any party associated with Tenant in the conduct
of Tenant’s business or otherwise.

 

16

 

 

--------------------------------------------------------------------------------

 

 

Section 5.10.                    Payment of Rent:

(a)              “Rent” means Minimum Rent, Percentage Rent, Tenant’s
Contribution (as hereinafter defined), Tax Contributions, Special Taxes and all
other amounts and charges required to be paid by Tenant to Landlord hereunder
and described as additional rent or rent under this Lease.

(b)              Rent shall be paid without notice, demand, counterclaim,
offset, deduction, defense, or abatement.

(c)              All Rent payable under this Lease shall be payable at
Landlord’s address as set forth in Section 19.05(a) hereof or at such other
address as Landlord shall designate by giving notice to Tenant.

(d)              If Tenant shall fail to pay any Percentage Rent, Tax
Contributions, Tenant’s Contributions, Special Taxes or any other charges
payable hereunder, whether or not the same are called Rent or additional rent
hereunder, Landlord shall have all remedies provided for in this Lease or at law
for non-payment of Minimum Rent.  Tenant’s obligations (accruing during the
Term) under Article V and Section 11.04 hereof, shall survive the expiration or
sooner termination of this Lease.

          Section 5.11.                    Security: 

(a)              Tenant has deposited with Landlord the sum designated as
Security in Article I, as security for the full and faithful performance by
Tenant of all obligations of Tenant under this Lease or in connection with this
Lease.  If a Default by Tenant occurs, Landlord may use, apply or retain the
whole or any part of the Security for the payment of: (i) any Rent or any other
sums of money which Tenant may not have paid or which may become due after the
occurrence of a Default; or (ii) any sum expended by Landlord on Tenant’s behalf
in accordance with the provisions of this Lease; or (iii) any sum which Landlord
may expend or be required to expend by reason of such Default, including any
damages or deficiency in the re-letting of the Demised Premises in connection
with Article XVI.  The use, application or retention of the Security or any
portion thereof by Landlord shall not prevent Landlord from exercising any other
rights or remedies provided for hereunder or at law and shall not operate as a
limitation on any recovery to which Landlord may otherwise be entitled.  In the
case of every such application or retention, Tenant shall on demand pay to
Landlord the sum so applied or retained which shall be added to the Security so
that the same shall be restored to its original amount.

(b)              No interest shall accrue on the Security for the benefit of
Tenant, and if legally permissible, Landlord shall be entitled to commingle the
Security with Landlord’s other funds.

(c)              If Tenant shall fully and faithfully comply with all of the
provisions of this Lease, the Security or any balance thereof shall be returned
to Tenant after the Expiration Date or upon any later date after which Tenant
has vacated the Demised Premises.  On termination of this Lease, Landlord may
return the Security to the then current Tenant from whom Landlord receives the
payment of Minimum Rent for the last payment period of the Term and in such
event, upon the return of the Security, or the balance thereof, to the then
current Tenant, Landlord shall be completely relieved of liability hereunder.

(d)              The Security shall not be mortgaged, assigned, transferred or
encumbered by Tenant without the prior consent of Landlord in each instance, and
any such act on the part of Tenant shall be without force and effect and shall
not be binding upon Landlord.

(e)              In the event any bankruptcy, insolvency, reorganization or
other creditor-debtor proceedings shall be instituted by or against Tenant or
Guarantor, if any, the Security shall be deemed to be applied first to the
payment of any Rent or other charges due Landlord for all periods prior to the
institution of such proceedings and the balance, if any, of the Security may be
retained by Landlord in partial liquidation of Landlord’s damages.

(f)               Landlord may deliver the Security to the purchaser of
Landlord’s interest in the Demised Premises in the event that such interest be
sold or transferred, and thereupon Landlord shall be discharged and released
from all further liability with respect to the Security or the return thereof to
Tenant.  Tenant agrees to look solely to the new landlord for the return of the
Security, and this provision shall also apply to any subsequent transferees.  No
Mortgagee shall be responsible for the return of the Security unless such
Mortgagee shall have actually received the Security.

 

17

 

 

--------------------------------------------------------------------------------

 

 

(g)              This Section 5.12 shall in any event be subject to the
provisions of Section 7-103 of the General Obligations Law of the State of New
York, as amended; and, to the extent that this Section 5.12 may be inconsistent
therewith, the said Section 7-103 of the General Obligations Law shall
supersede.

ARTICLE VI.  CONDITION OF PREMISES AND SIGNS.

Section 6.01.                 No Representation:

Landlord has made no representation, covenant or warranty with respect to the
Demised Premises or the condition thereof, except as expressly set forth in this
Lease.

Section 6.02.                 Mechanics’ Liens:

If any mechanic’s or materialman’s lien or other lien is filed against the
Demised Premises or the Shopping Center as a result of any additions,
alterations, repairs, installations or improvements made by or for Tenant, or
any other work or act of Tenant, Tenant shall discharge the same by payment or
filing a bond required by law within thirty (30) days from the filing of the
lien.  If Tenant shall fail to discharge or bond the lien, Landlord may bond or
pay the lien or claim for the account of Tenant without inquiring into the
validity of the lien or claim and Tenant shall pay to Landlord on demand, as
additional rent, the amount so paid by Landlord to remove or discharge the lien
or claim together with interest thereon at the Lease Interest Rate for the
period from Landlord’s payment of such sum until the date that Landlord is
reimbursed by Tenant.  Tenant’s failure to discharge or bond the lien within the
aforesaid thirty (30) day period or to reimburse Landlord for any amounts due
hereunder shall constitute a Default hereunder, notwithstanding Landlord’s
election to cure.  Nothing in this Lease contained shall be construed as a
consent on the part of Landlord to subject Landlord’s estate in the Demised
Premises to any lien or liability under the Lien Law of the State of New York.

Section 6.03.                 Signage: 

 

18

 

 

--------------------------------------------------------------------------------

 

 

(a)               Tenant shall affix a sign to the exterior surface of the
storefront of the Demised Premises fronting on the Common Area, as shown on
Exhibit B as “Tenant Sign Area”, and shall maintain said sign in good condition
and repair during the Term.  The sign shall conform to the criteria for signs
contained in Exhibit B annexed hereto and made a part hereof, and the size,
content, design, method of construction, method of installation and location
thereof shall be subject to: (i) the written approval of Landlord; (ii)
applicable legal requirements; and (iii) the Insurance Requirements.  Tenant
shall obtain and pay for all required permits and licenses relating to such
signs.  Copies of all such permits and licenses shall be delivered to Landlord
prior to installation of the sign to which such permits and licenses relate. 
Except as hereinabove provided, Tenant shall not place, erect or maintain on any
exterior door, wall, window or the roof of the Demised Premises, or on the glass
of any window or door of the Demised Premises, or on any location outside the
Demised Premises, or within any display window space in the Demised Premises, or
within three (3) feet of any open entrance to the Demised Premises, or elsewhere
in the Demised Premises visible from the Common Area, any sign (flashing,
moving, hanging, handwritten, or otherwise), decal, placard, decoration,
flashing or moving or hanging light, lettering, or any other advertising matter
of any kind or description (the foregoing, “Prohibited Signage”).  If  Tenant
places, erects or maintains any Prohibited Signage without Landlord’s consent,
the same may be removed by Landlord or Landlord’s agents, at Tenant’s sole cost
and expense, without notice and without such removal constituting a breach of
this Lease or entitling Tenant to claim damages on account thereof.  No
illuminated sign located in the interior of the Demised Premises and which is
visible from the outside thereof shall be permitted without the prior approval
of Landlord, which approval shall not be unreasonably withheld as long as such
illuminated sign complies with applicable legal requirements and Landlord’s
Design Criteria.  Neon signs are prohibited in all instances.  All signs located
in the interior of the Demised Premises shall be professionally printed and in
good taste so as not to detract from the general appearance of the Demised
Premises or the Shopping Center.

(b)              If Landlord shall deem it necessary to remove any sign in order
to paint or to make repairs, alterations or improvements in or upon the Demised
Premises, Landlord shall have the right to do so.  Landlord shall replace such
sign as soon as is reasonably possible.  The cost of such work (including the
removal and replacement of Tenant's sign) shall be included in "Common Area
Expenses" (as hereinafter defined).

(c)               Tenant may, subject to Landlord’s prior approval which
approval shall not be unreasonably withheld as long as such “Coming Soon” sign
complies with applicable legal requirements and Landlord’s Design Criteria, and
at Tenant’s sole cost, install and maintain on the storefront of the Demised
Premises a temporary banner or sign announcing “Coming Soon”, at such location,
and for such duration prior to the Rent Commencement Date, as the parties shall
agree. 

Section 6.04.                 Insurance Covering Tenant’s Work:

Tenant shall not make any alterations, repairs or installations, or perform
Tenant’s Work or any other work to or in the Demised Premises unless prior to
the commencement of such work, Tenant shall obtain or have its contractors
obtain (and during the performance of such work keep in force) builder’s risk,
commercial general liability, including products/completed operations, auto
liability and worker’s compensation insurance, to cover every contractor to be
employed, and any other insurance reasonably required by Landlord.  Such
policies shall be non‑cancelable without ten (10) days’ notice to Landlord.  The
policies shall be in amounts and shall be issued by companies satisfactory to
Landlord.  Prior to the commencement of such work, Tenant shall deliver
duplicate originals or certificates of such insurance policies to Landlord. 
Such policies shall name Landlord, Master Lessor, Managing Agent and Mortgagee
as an additional insured (except for worker’s compensation) and contain a waiver
of subrogation in favor of Landlord.  Tenant shall obtain from all contractors
an indemnity agreement, similar to Section 14.01, in favor of Landlord, Master
Lessor, Managing Agent and Mortgagee.

ARTICLE VII.  REPAIRS, ALTERATIONS, COMPLIANCE, SURRENDER.

Section 7.01.                 Repairs by Landlord:

Subject to recovery of the applicable costs and expenses pursuant to Section
11.04 hereof, upon reasonable prior notice from Tenant, Landlord shall make or
cause to be made all necessary repairs to the roof and structural repairs to the
foundation, exterior walls and any load‑bearing interior walls of the Demised
Premises (but excluding all wall treatments, painting, windows, plate glass,
storefront, doors and any fixtures and appurtenances composed of glass),
excepting any damage caused by any act, omission or negligence of Tenant,
Tenant’s Agents or Tenant’s invitees.  In addition, Landlord shall make all
repairs to the Demised Premises necessitated by the negligence, acts or
omissions of Landlord, its agents, contractors or employees or by Landlord’s
breach of this Lease, subject, however, to the terms of Section 12.05 of this
Lease.

 

19

 

 

--------------------------------------------------------------------------------

 

 

Section 7.02.                 Repairs and Maintenance by Tenant:

Except for repairs Landlord is specifically obligated to make or cause to be
made hereunder, Tenant shall make all repairs to the Demised Premises necessary
or desirable to keep the Demised Premises in good order and repair and in a
safe, dry and tenantable condition.  Without limiting the generality of the
foregoing, Tenant shall be specifically required to make repairs: (a) to those
portions of any pipes, lines, ducts, wires, or conduits that are installed by
Tenant or that exclusively service Tenant and are contained within the Demised
Premises as well as plumbing, electrical, sprinkler systems or other mechanical
systems and sewer lines within the Demised Premises or under the floor slab
thereof (including free flow to the main sewer line) or which service the
Demised Premises exclusively and are located outside of the Demised Premises,
provided, however, if such pipes, lines, ducts, wires or conduits are located in
other premises or in the Common Area but exclusively service Tenant, Landlord,
shall, promptly after receipt of notice regarding the necessity for such
repairs, perform or cause to be performed such repairs and Tenant shall, within
twenty (20) days after receipt of a statement, reimburse Landlord, as additional
rent, for the cost thereof; (b) to the storefront, windows, plate glass, doors,
and any fixtures or appurtenances composed of glass; (c) to Tenant’s sign; (d)
to any heating, ventilating or air-conditioning equipment installed in or
exclusively servicing the Demised Premises (“HVAC System”); (e) to all fixtures,
interior walls, floors, ceilings, electrical systems and equipment within the
Demised Premises; and (f) to the Demised Premises or the Shopping Center when
repairs to the same are necessitated by any act or omission of Tenant, Tenant’s
Agents or Tenant’s invitees, or the failure of Tenant to perform its obligations
under this Lease.  Tenant shall keep the Demised Premises in a clean and
sanitary condition, free from vermin and escaping offensive odors.  Tenant shall
contract for, in its own name, and shall pay for a qualified service contractor
to inspect, adjust, clean and repair the HVAC System, including changing filters
on a quarterly basis.  Tenant shall furnish evidence of such contract to
Landlord.

Section 7.03.                 Approval by Landlord of Repairs and Alterations:

Tenant may not make alterations, improvements and/or additions to the Demised
Premises, without the prior written consent of Landlord.  If Landlord grants
consent, any such alterations, improvements and/or additions shall be performed
in a good and workmanlike manner, in accordance with all applicable legal
requirements and the Insurance Requirements.

Tenant shall give Landlord prompt notice of any repair or alteration required or
permitted to be performed by Tenant under any provision of this Lease if the
reasonable cost of the repair or alteration is estimated to exceed ONE THOUSAND
and 00/100 ($1,000.00) DOLLARS, either individually or in a series of related
repairs or alterations.  Except in the event of an emergency, if within ten (10)
days after Tenant’s notice is given, Landlord shall give notice to Tenant that
Landlord desires to review detailed specifications and working drawings with
respect to the proposed repair or alteration, then Tenant shall not commence the
repair or alteration until Tenant has submitted detailed specifications and
working drawings of the proposed repair or alteration and Landlord has approved
them.  In no event shall Landlord’s review of Tenant’s plans and specifications
be deemed an approval by Landlord as to the sufficiency or compliance with law
(it being agreed that such compliance is solely Tenant’s responsibility).  All
permitted work shall be commenced promptly after Tenant has obtained all
necessary permits and approvals and performed by Tenant in a manner so as to not
disrupt other tenants of the Shopping Center.  Tenant shall perform all work in
a good and first class workmanlike manner and in accordance with the approved
detailed specifications and working drawings and prosecute the work diligently
to completion.  Any work performed by Tenant, irrespective of cost, shall be
subject to Landlord’s inspection and approval after completion to determine
whether the work complies with the requirements of this Lease.  Promptly after
the completion of any repairs or alterations, Tenant shall furnish Landlord with
a set of “as‑built” plans and specifications therefor.

 

20

 

 

--------------------------------------------------------------------------------

 

 

Section 7.04.                 Compliance: 

(a)               Tenant shall not use, occupy, suffer or permit the Demised
Premises or any part thereof to be used or occupied for any purpose which may be
contrary to law or to the rules or regulations of any public authority or which
may be prohibited by or violate any of Landlord’s insurance policies or the
rules or regulations of the Fire Insurance Rating Organization having
jurisdiction or any similar body, or which will increase any insurance rates and
premiums on the Demised Premises, the Building and/or any other buildings or
improvements in the Shopping Center.  Tenant shall promptly observe and comply
with all present and future legal requirements and Insurance Requirements
relating to or affecting the Demised Premises, any sign of Tenant, the use and
occupancy of the Demised Premises, or any appurtenance thereto.  If such
compliance requires the making of exterior or structural alterations or repairs,
Tenant shall not commence such alterations or repairs unless and until Tenant
has submitted plans and specifications for such work to Landlord, and Tenant has
obtained the approval thereof from Landlord and, if required, from any
Mortgagee.

(b)              Tenant shall not use, install or dispose of (i) materials,
substances or wastes which are defined as hazardous or toxic in any Governmental
Regulations (as hereinafter defined), or (ii) pollutants or contaminants as
defined in any Governmental Regulation, including, without limitation, asbestos
(individually and collectively “Hazardous Substance(s)”), at or near the
Shopping Center.

(c)               If any Hazardous Substance(s) is found at or near the Shopping
Center, as a result of the acts or omissions of Tenant or Tenant’s Agents,
Tenant shall promptly, at its sole cost and expense, remove and/or treat the
same, as required by law and pay any fines or penalties imposed by any
governmental authority in connection therewith.

Section 7.05.                 Electrical Lines:

If Tenant installs any electrical equipment that overloads the lines in the
Demised Premises or the Shopping Center, Landlord may require Tenant to make
whatever changes to such electrical equipment and lines as may be necessary to
render the lines in good order and repair, and in compliance with all Insurance
Requirements and applicable legal requirements.

Section 7.06.                 Emergency Repairs:

If as a result of an emergency it shall become necessary for Landlord to make
any repairs which are the obligation of Tenant hereunder, Landlord, or any
Mortgagee, may enter the Demised Premises and proceed to have such repairs made
and pay the cost of such repairs.  Within thirty (30) days after Landlord
renders a bill for such repairs, Tenant shall reimburse Landlord or such
Mortgagee, as additional rent, for the cost of making such repairs.

Section 7.07.                 Surrender of Demised Premises:

On the Expiration Date, Tenant shall quit and surrender the Demised Premises
“broom-clean”, and in good condition and repair, together with all alterations,
permanent fixtures (including light fixtures and HVAC System), permanent
installations, additions and improvements which may have been made in or
attached on or to the Demised Premises.  Landlord may, upon notice given to
Tenant concurrently with Landlord’s approval of Tenant’s alterations in
accordance with the terms of this Lease, require Tenant to restore the Demised
Premises to the condition the Demised Premises were in on the Commencement
Date.  Any personal property of Tenant or any subtenant or occupant which shall
remain in or on the Demised Premises after the termination of this Lease and the
dispossession of Tenant or any subtenant or occupant from the Demised Premises
or the surrender by Tenant of the Demised Premises, may, at the option of
Landlord and without notice, be deemed to have been abandoned by Tenant or such
subtenant or occupant and may either be retained by Landlord as its property or
be disposed of at Tenant’s sole cost and expense, without accountability, in
such manner as Landlord may see fit, or if Landlord shall give notice to Tenant
to such effect, such property shall be promptly removed by Tenant, at Tenant’s
cost and expense.  Landlord shall not be responsible for any loss or damage
occurring to any such property owned by Tenant or any subtenant or occupant. 
Tenant’s obligations under this Section shall survive the Expiration Date.

 

21

 

 

--------------------------------------------------------------------------------

 

 

ARTICLE VIII.  SERVICE AND UTILITIES.

Section 8.01.                 Electricity: 

Tenant shall install an electric meter to measure electricity consumed at the
Demised Premises and shall perform such other work as shall be necessary so that
consumption of electricity at the Demised Premises shall be measured
separately.  Tenant shall make its own arrangements with the utility company
supplying electricity for that service.  From and after the Commencement Date,
Tenant shall pay for all electrical service and charges relating to the Demised
Premises and Tenant’s signs on the Demised Premises.  If electric service has
not been separately metered as of the Commencement Date, then Tenant shall pay
for such utility actually used by Tenant at rates actually incurred by Landlord
for such service.  Costs of operation, maintenance, repair and replacement of
the electrical system components installed by Landlord and located outside the
Demised Premises and not exclusively serving Tenant shall be included in Common
Area Expenses.

 

OR

 

Landlord shall install an electric submeter in the Demised Premises or the
Shopping Center to measure Tenant’s consumption of electricity in the Demised
Premises.  Tenant shall pay Landlord, from time to time, for the supply of such
electricity, within thirty (30) days after rendition of a bill therefor, an
annual charge equal to the sum of (x) one hundred fifteen percent (115%) of
Landlord’s actual cost to obtain or reasonable actual cost to produce
such electricity as is used by Tenant, (y) an amount equal to any tax imposed by
any Governmental Authority on the amount set forth in clause (x) of this
sentence and (z) any actual out-of-pocket expenses incurred by Landlord in
connection with the provision of such electricity.  Costs of operation,
maintenance, repair and replacement of the electrical system components
installed by Landlord and located outside the Demised Premises and not
exclusively serving Tenant shall be included in Common Area Expenses.

 

Section 8.02.                 Gas Service:

If Gas Service is available to the Shopping Center and if Tenant shall desire to
use such service, Tenant shall install a gas meter to measure gas consumed at
the Demised Premises and shall perform such other work as shall be necessary so
that consumption of gas at the Demised Premises shall be measured separately. 
Tenant shall make its own arrangements with the utility company supplying gas
for that service.  From and after the Commencement Date, Tenant shall pay for
all gas service and charges relating to the Demised Premises.  If gas service
has not been separately metered as of the Commencement Date, then Tenant shall
pay for such utility actually used by Tenant at rates actually incurred by
Landlord for such service.  Costs of operation, maintenance, repair and
replacement of the gas service components installed by Landlord and located
outside the Demised Premises and not exclusively serving Tenant shall be
included in Common Area Expenses.

 

Section 8.03.                 Water: 

Landlord, as part of Landlord's Work, shall install a submeter to measure
Tenant's consumption of water in the Demised Premises.  Tenant shall pay
Landlord, from time to time, for the supply of such water, within thirty (30)
days after rendition of a bill therefor, an annual charge equal to the sum of
(x) one hundred five percent (105%) of Landlord’s actual cost to obtain such
water as is used by Tenant, (y) an amount equal to any tax imposed by any
Governmental Authority on the amount set forth in clause (x) of this sentence
and (z) any actual out-of-pocket expenses incurred by Landlord in connection
with the provision of such water.  Costs of operation, maintenance, repair and
replacement of the water system components installed by Landlord and located
outside the Demised Premises and not exclusively serving Tenant shall be
included in Common Area Expenses.

 

Section 8.04.                 Heat, Hot Water, Air‑Conditioning:

Landlord shall not be required to supply heat, hot water or air‑conditioning to
the Demised Premises except that Landlord shall supply condenser water and hot
water to the Demised Premises for the operation of Tenant’s heating, ventilating
and air-conditioning unit in accordance with the specifications set forth for
same on Exhibit C hereto.  Tenant shall pay Landlord, from time to time, for the
supply of such condenser water and hot water, within thirty (30) days after
rendition of a bill therefor, an annual charge equal to the sum of (x) one
hundred fifteen percent (115%) of Landlord’s actual cost to obtain or reasonable
actual cost to produce such condenser water and hot water as is used by Tenant,
(y) an amount equal to any tax imposed by any Governmental Authority on the
amount set forth in clause (x) of this sentence and (z) any actual out-of-pocket
expenses incurred by Landlord in connection with the provision of such condenser
water and hot water. Tenant shall supply its own requirements of heat and
air‑conditioning. 

 

22

 

 

--------------------------------------------------------------------------------

 

 

 

Section 8.05.                 Sprinkler System:

Tenant shall install, at its sole cost and expense, a sprinkler system in the
Demised Premises and connect same to Landlord’s bulk mains located in the
Shopping Center or the point where Landlord stubs the sprinkler valve to the
perimeter of the Demised Premises as Landlord may be required to provide
pursuant to Landlord’s Work described on Exhibit F hereto.  Such installation
shall be made in accordance with Tenant’s plans submitted to and approved by
Landlord.  Tenant shall notify Landlord’s mall manager prior to “tieing-in”
Tenant’s sprinkler system with Landlord’s system.  Landlord shall reasonably
determine the method and timing of the installation of Tenant’s system.  Costs
of operation, maintenance, repair and replacement of the sprinkler system
components located outside the Demised Premises shall be included in Common Area
Expenses.

Section 8.06.                 No Liability:

            In no event shall Landlord be liable to Tenant in damages or
otherwise for any interruption, curtailment or suspension of any of the
foregoing utility services whether resulting from a Default by Tenant under this
Lease, repair or maintenance activity at the Demised Premises or the Shopping
Center, actions of third party not controlled by Landlord, accident, action of
public authority, strikes, acts of God or public enemy, or any other cause,
whether similar or dissimilar to the aforesaid. 

 

ARTICLE IX.  USE AND OPERATION.

Section 9.01.                 Use: 

Tenant shall use the Demised Premises only for the Permitted Use, and for no
other purpose.

Section 9.02.                 Continuous Operation:

Tenant agrees that it shall open for business no later than the Rent
Commencement Date and remain open during the entire Term during all business
hours on all business days when the Shopping Center is open for business to the
public as determined by Landlord, and to light its display windows and signs
during those hours and on those days when the Shopping Center is kept
illuminated by Landlord (but Tenant shall not be obligated to keep the same
illuminated beyond 11:00 p.m. on any day). Tenant shall keep the Demised
Premises fully staffed with employees and fully stocked with first-class window
and floor displays, shall use its best efforts to achieve a maximum sales volume
at the Demised Premises, and shall conduct its business under the name set forth
as Tenant’s Tradename.  Throughout the Term, the decor and fixturing of the
Demised Premises, Tenant’s merchandise and the operation of Tenant’s business
conducted in the Demised Premises shall be consistent with the operation of a
“first-class”, “high-quality”, “fashionable” store or business as those
standards of operation may be interpreted from time to time during the Term (as
opposed to a “general”, “promotional” or “self-service” store or business). 
Tenant shall operate its business at the Demised Premises in a respectable,
reputable, tasteful, competent and dignified manner in order to enhance the
image of the Shopping Center as a whole and its reputation as a dignified and
desirable place to shop and to achieve the maximum volume of sales so that
Landlord will receive the maximum amount of Percentage Rent.  The description of
the standards of operation of the business conducted in the Demised Premises as
“first-class”, “high-quality” and “fashionable” (as opposed to “general” or
“promotional”), is intended only as a description of the general quality of the
merchandise or services Tenant may sell or provide and the general quality of
customer service, merchandising, fixturing and decor Tenant must maintain in the
operation of the Demised Premises.  The foregoing description is not intended by
Landlord, and will not be enforced, to affect the retail selling price of
Tenant’s merchandise or services.  Throughout the Term, Tenant shall not at any
time, abandon, leave vacant or desert the Demised Premises or any part thereof.

 

23

 

 

--------------------------------------------------------------------------------

 

 

Because of the difficulty or impossibility of determining Landlord’s damages by
way of loss of anticipated Percentage Rent from Tenant or other tenants or
occupants of the Shopping Center, or by way of loss of value in the Shopping
Center, because of diminished salability or mortgageability or adverse publicity
or appearance by Tenant’s action, should Tenant: (a) fail to take possession and
open for business in the Demised Premises fully fixtured, stocked and staffed on
or before the Rent Commencement Date, except to the extent prevented from so
doing by strikes, fire, casualty or other unforeseeable causes beyond Tenant’s
reasonable control other than lack of funds; or (b) abandon, leave vacant or
desert the Demised Premises or any part thereof; or (c) cease operating or
conducting Tenant’s business therein in accordance with the terms of this
Section 9.02 (except for a period not to exceed ten (10) days for Tenant’s Work,
as approved by Landlord in accordance with this Lease, or where the Demised
Premises are rendered untenantable by reason of fire, casualty, or permitted
repairs or alterations); or (d) fail or refuse to maintain business hours on
such days or nights or any part thereof as provided in this Section 9.02, then
and in any of such events (hereinafter collectively referred to as “failure to
do business”), Landlord shall have the right, in addition to any and all other
rights or remedies Landlord may have under this Lease and at law or in equity,
at Landlord’s option: (i) to collect not only Minimum Rent and all items of
additional rent herein reserved, but also additional rent equal to twenty-five
(25%) percent of the Minimum Rent reserved for the period of Tenant’s failure to
do business, computed at a daily rate for each and every day or part thereof
during such period, and such additional rent shall be deemed to be liquidated
damages in lieu of any Percentage Rent that might have been earned by Landlord
during such period; and/or (ii) to treat such failure to do business as a
Default under Article XVI.  As used herein, the terms “abandon”, “leave vacant”
or “desert” shall not be defeated because Tenant may have left all or any part
of its trade fixtures or other personal property in the Demised Premises.

Section 9.03.                                        Landlord's Additional Right
of Recapture:

If addition to Landlord’s remedy to declare a Default if Tenant fails to
continuously operate for business in the Demised Premises in accordance with
Section 9.02, if at any time during the Term, all or substantially all of the
Demised Premises is not open to the public for business for a period of ninety
(90) consecutive days for reasons other than remodeling, damage and destruction
or eminent domain, Landlord shall have the right to recapture the Demised
Premises in accordance with the provisions of the immediately succeeding
paragraph.

At any time after the event set forth in the immediately preceding paragraph has
occurred, Landlord may, but shall be under no obligation to give to Tenant, a
notice (hereinafter "Notice of Recapture").  Landlord, in its Notice of
Recapture, shall set forth a date within thirty (30) days of such notice, as the
date for the termination of this Lease, and upon such date, this Lease shall
terminate as if such date were the date originally set forth in the Lease as the
Expiration Date of the Term, and upon such date this Lease shall be null and
void and of no further force and effect, except for accrued liabilities and
those obligations intended to survive this Lease.  Notwithstanding the
foregoing, if prior to the giving of the Notice of Recapture the conditions set
forth in the immediately preceding paragraph do not exist and if the Demised
Premises is being used in accordance with this Lease and is opened to the public
fully staffed, fully fixtured and merchandised in accordance with sound business
judgment, then Landlord's Notice of Recapture shall be automatically revoked.

Section 9.04.                 Store Operations:

(a)               Non‑Selling Space:  Tenant shall only use space in the Demised
Premises for office, clerical or other non‑selling purposes on an incidental
basis as is reasonably required for Tenant’s retail business therein.  Tenant
shall not perform any office or clerical function in the Demised Premises for
any other store.

(b)              Keeping Demised Premises Clean:  Tenant shall keep the Demised
Premises, including exterior and interior portions of all windows, doors and all
other glass, in neat and clean condition.

(c)               Paying Taxes:  Tenant shall pay before delinquency, any and
all taxes, assessments and public charges levied, assessed or imposed upon
Tenant, Tenant’s business or the operation thereof, foreseen or unforeseen, or
upon Tenant’s fixtures, furnishings, appliances, personal property or equipment
in the Demised Premises, or which constitute a lien on any of the foregoing.

 

24

 

 

--------------------------------------------------------------------------------

 

 

(d)              Obtain Permits and Paying License Fees:  Tenant shall obtain
and promptly pay for all licenses, permits, approvals and charges of a similar
nature for the conduct by Tenant or any subtenant or other occupant of any
business or undertaking authorized hereunder to be conducted in the Demised
Premises.  If necessary, Landlord shall join in the execution of the
applications.   

(e)               Exclusive Delivery Facilities:  Tenant shall keep and maintain
in good order, condition and repair any loading platform, truck dock or truck
maneuvering space which Tenant has the right of exclusive use notwithstanding
the fact that the same may be deemed to be a portion of the Common Area.

(f)                Garbage:  Tenant agrees not to permit the accumulation
(unless in concealed metal containers) or burning of any rubbish or garbage in,
on or about any part of the Shopping Center or the street or sidewalk
surrounding the Shopping Center.  Tenant shall dispose of all rubbish and
garbage, on a daily basis, in a receptacle provided by Landlord or Landlord’s
third-party garbage hauler in the area designated by Landlord for such disposal
in accordance with the regulations established by Landlord.  Tenant shall pay to
Landlord monthly, as additional rent, the charges therefor based upon the annual
rates charged by Landlord's third-party garbage hauler therefore.  In the
alternative, Landlord may require Tenant to remit the aforementioned charge
directly to Landlord's third-party-garbage hauler.  Tenant shall keep the areas
immediately adjoining the Demised Premises and at the rear of the Demised
Premises clean and free from dirt and rubbish from Tenant’s business activities,
and Tenant shall not place, suffer or permit any obstructions or merchandise in
such areas.  Notwithstanding the foregoing, Tenant shall store all
grease/cooking oil receptacles and/or dumpsters in the Demised Premises.  Tenant
shall remove all grease/cooking oil from the Demised Premises through the
service corridor located at the rear of the Demised Premises, at its sole cost
and expense, for pick-up by Tenant’s private hauler in the Shopping Center
loading area as Tenant acknowledges and agrees that Landlord’s hauler will not
accept such grease/cooking oil for disposal.

(g)               Rules and Regulations:  Tenant agrees that at all times during
the Term it shall comply with all Rules and Regulations specified in Exhibit E
annexed hereto and made a part hereof, together with all amendments,
modifications and deletions thereto.  Landlord reserves the right to adopt and
promulgate, from time to time, further rules and regulations and to amend and
supplement the same, applicable to the occupancy of the Building, the Demised
Premises, the Common Area and the Shopping Center.  Notice of such rules and
regulations and amendments and supplements thereto, if any, shall be given to
Tenant.  Tenant shall observe all rules and regulations established by Landlord
from time to time for the Shopping Center, provided Tenant shall be given at
least five (5) days notice thereof.

(h)              Restrictive Covenants:  Tenant agrees that it will comply with
and observe all covenants which affect or are applicable to the Shopping Center,
the Demised Premises and the Common Area.

(i)                Handling of Hazardous Substance(s):  If due to the nature of
Tenant’s business, Tenant is using, storing and/or disposing of Hazardous
Substances at the Demised Premises such as, without limitation, dry cleaning
fluids, or film processing chemicals (“Permitted Substance(s)”), the following
shall apply:

(i)               Landlord shall have the right to periodically review Tenant’s
manifests and/or other documents evidencing the lawful disposal of the Permitted
Substance(s) from the Demised Premises;

(ii)             Upon demand by Landlord or any Mortgagee, Tenant shall, at its
sole cost and expense, promptly change its method of using, storing and/or
disposing of Permitted Substance(s) at the Demised Premises in order to comply
with all rules, orders, laws and regulations of governmental authorities having
jurisdiction over the Demised Premises (“Governmental Regulations”); and

 

25

 

 

--------------------------------------------------------------------------------

 

 

(iii)          In addition, upon demand by Landlord or any Mortgagee, Tenant
shall, at Tenant’s sole cost and expense, promptly change its method of using,
storing and/or disposing of Permitted Substance(s) at the Demised Premises in
order to comply with Landlord’s and/or such Mortgagee’s rules and regulations
regarding same which are in addition to or which impose stricter regulations
than Governmental Regulations or Insurance Requirements.

(j)                Offensive Odors:  If at any time during the Term, Landlord
shall notify Tenant that offensive odors are escaping from the Demised Premises
into other premises or areas in the Shopping Center (“Odor Problem”), Tenant
shall, at its sole cost and expense, promptly after receipt of such notice from
Landlord, perform any alterations to and install any equipment in the Demised
Premises that is reasonably necessary to eliminate the Odor Problem.  Any work
performed by Tenant in connection with the elimination of the Odor Problem shall
be performed in accordance with the provisions of Section 7.03 hereof.

(k)              Pest Extermination: Tenant shall employ, at Tenant’s expense, a
pest extermination contractor to service the Demised Premises at such intervals
as Landlord may reasonably require.

(l)                Mechanical Equipment:  All mechanical equipment and machinery
within the Demised Premises shall be kept free of noise and vibrations which may
be transmitted to any part of the Building beyond the confines of the Demised
Premises.

(m)            Animals:  No live animals shall be kept on or within the Demised
Premises (except if otherwise expressly provided in the Permitted Use).

(n)              Handbills and Promotions:  Tenant shall not display, paint or
place or cause to be displayed, painted or placed any handbills, bumper stickers
or other advertising or promotional materials or devices on any vehicles parked
in the parking areas of the Shopping Center.  Tenant shall not use the Common
Area for business or promotional purposes.  Tenant shall not place, suffer or
permit displays, decorations or shopping carts in the mall, or on the sidewalks
in front of or at the rear of the Demised Premises, if any, or on or upon the
Common Area or within three (3) feet of the entrance to the Demised Premises.

(o)              Vending Machines:  Tenant shall not operate in the Demised
Premises or in any part of the Shopping Center, any coin (or token) operated
vending machine or similar device for the sale of any goods, wares, merchandise,
food, beverages or services, including, but not limited to, pay telephones
within the sales area of the Demised Premises, pay lockers, pay toilets, scales,
amusement devices including without limitation video games, and machines for the
sale of candy, cigarettes or other commodities.

Section 9.05.                 Restriction on Tenant’s Activities at Shopping
Center:

(a)               Fire Sales:  Tenant will conduct and operate its business in
and from the Demised Premises as a retail store selling its merchandise at full
retail prices; provided that Landlord shall have no discretion to compel Tenant
to sell its merchandise at any discrete price points so long as the business
Tenant conducts in and from the Demised Premises otherwise conforms with this
Lease.  Tenant shall not merchandise, promote, advertise, market or otherwise
conduct or operate its business in or from the Demised Premises as any one or
more of the following: (i) a manufacturer’s factory outlet, (ii) a discount or
“off-price” store, (iii) a merchandise liquidator, (iv) a merchandise dumpstore,
or (v) “secondhand” store selling used merchandise.  Tenant shall not conduct or
permit in the Demised Premises: (i) any fire, bankruptcy, auction, or “going out
of business” sale; or (ii) the utilization of any unethical method of business
operation.

(b)              Loud Speaker Use:  No radio, television, phonograph, public
address system, sound amplifier or other similar device, or aerial attached
thereto (inside or outside the Demised Premises) shall be installed without
first obtaining in each instance Landlord’s consent, and if such consent be
given, no such device shall be used in a manner so as to be heard outside of the
Demised Premises. 

(c)               Plumbing Facility Use:  Tenant shall not use the plumbing
facilities of the Demised Premises for any purpose other than the purpose for
which they are intended.  Accordingly, Tenant may not dispose of any substances
which may clog, erode or damage the pipelines and conduits of the Shopping
Center.  Prior to performing any food preparation in the Demised Premises (if
permitted pursuant to the applicable provision of this Lease), Tenant shall, at
its sole cost and expense, install a grease interceptor, the design and location
of which shall be subject to Landlord’s approval.

 

26

 

 

--------------------------------------------------------------------------------

 

 

(d)              Floor Load:  Tenant shall not place a load on any floor
exceeding the floor load per square foot which such floor was designed to
carry.  Tenant shall not install, operate or maintain any heavy item of
equipment in the Demised Premises, except in such manner as to achieve a proper
distribution of weight.

(e)               Exterior or Roof:  Tenant shall not use for any purpose any
portion of the roof or exterior walls of the Building; it being understood and
agreed, that except as otherwise expressly set forth in this Lease, Landlord
shall have the exclusive right to use or grant permission to use the roof and
the exterior walls of the Building for any purpose, and/or to erect in
connection with the construction thereof, temporary scaffolds and other aids to
construction on the exterior of the Demised Premises, provided that access to
the Demised Premises shall not be denied.  Tenant shall not cause a violation or
do any act which may result in a violation of the roof bond or warranty with
respect to the Building.  Landlord reserves the right to build additional
stores, levels or buildings above the Demised Premises and none of the foregoing
shall be deemed to be a portion of the Demised Premises.

(f)                Deliveries:  All deliveries or shipments of any kind to and
from the Demised Premises, including loading and unloading of goods, shall be
made only at the rear of the Demised Premises or at any other location
designated by Landlord, and only at such times designated for such purpose by
Landlord.  Trailers or trucks servicing the Demised Premises shall remain parked
in such designated areas only during those periods reasonably necessary to
service Tenant’s operations.  In no event shall such trailers or trucks remain
parked in the Shopping Center overnight or beyond the closing hour of the
Shopping Center.  Tenant shall not use any forklift truck, tow truck or any
other machine for handling freight, except as may be approved by Landlord.

(g)               No Food:  Except as may be otherwise expressly permitted
herein, Tenant shall not prepare, sell, display or in any way provide on or from
the Demised Premises food for on or off premises consumption.

Section 9.06.                 Insurance Rate:

Tenant agrees to comply with all Insurance Requirements relating to or affecting
the Demised Premises or the Shopping Center.  If the insurance rates applicable
to the Shopping Center are raised as a result of: (i) any failure by Tenant to
comply with the Insurance Requirements; (ii) the use and occupancy of the
Demised Premises by Tenant or anyone claiming by, through or under Tenant,
whether or not Landlord has consented to the same; (iii) Tenant’s failure to use
and/or continuously to occupy and operate Tenant’s business in the Demised
Premises in the manner provided for in this Lease; or (iv) Tenant’s abandonment
of the Demised Premises, then Tenant shall pay Landlord, within thirty (30) days
after Landlord’s demand therefor, as additional rent, the entire portion of the
premiums for said insurance which shall be attributable to such higher rates. 
In determining whether any increase in such rates is the result of any of the
aforementioned acts or omissions of Tenant or anyone claiming by, through or
under Tenant, a schedule or rule book issued by the applicable rating
organization or the rating procedures or rules of Landlord’s insurance companies
shall be conclusive evidence of the items and charges which make up the
insurance rates and premiums on the Demised Premises or the Shopping Center.  If
any such insurance carried by Landlord shall be canceled by the insurance
carrier as a result of any of the aforementioned acts or omissions of Tenant or
anyone claiming by, through or under the Tenant, Tenant shall indemnify, save
and hold harmless Landlord and Landlord’s managing agent for the Shopping Center
(the “Managing Agent”) against and from all damages, costs and expenses which
Landlord or Managing Agent may sustain by reason thereof.  Nothing contained
herein shall permit a use other than the Permitted Use.

 

27

 

 

--------------------------------------------------------------------------------

 

 

Section 9.07.                 Radius Restrictions:

(a)               “Radius”: means the area within
                                              (           ) miles of any point
in the Shopping Center.

(b)              Tenant agrees (insofar as and to the extent lawful) that during
the Term, neither Tenant, Tenant’s Agents, nor any affiliated or subsidiary
companies, directly or indirectly, will own, lease or operate another store,
department within a store, or any structure or site within the Radius for a
business which is similar to or in competition with the business which Tenant
proposes to conduct in the Demised Premises.  The rights of Landlord under this
Section 9.06 shall be enforceable by injunctive or other equitable relief as
well as all other relief and remedies provided by law.

Section 9.08.                 Illegal Purposes:

Tenant shall not use the Demised Premises for any illegal trade, manufacture, or
other business, or any other illegal purpose.

ARTICLE X.  TRANSFER OF INTEREST, PRIORITY OF LIEN.

Section 10.01.            Assignment, Subletting:

(a)               Tenant shall not sublet the Demised Premises or any part
thereof, or assign, or transfer in any other manner, mortgage or hypothecate, or
otherwise encumber this Lease or any interest therein, whether voluntarily or by
operation of law, nor grant concessions or licenses for the occupancy of the
Demised Premises or any part thereof, without Landlord’s prior written consent,
which consent may be arbitrarily withheld in Landlord’s sole and absolute
discretion.  Any attempted transfer, assignment, subletting, mortgage or
hypothecation in breach of this Lease shall be void and confer no rights upon
any third Person.  No assignment or subletting shall relieve Tenant of any
obligations herein.  No assignee or sublessee or other occupant shall be
entitled to occupy the Demised Premises for a use other than the Permitted Use. 
The consent by Landlord to any transfer, assignment or subletting shall not be
deemed to be a waiver on the part of Landlord of any prohibition against any
future transfer, assignment or subletting.  No transfer, assignment or
subletting shall be effective unless and until: (i) Tenant gives notice thereof
to Landlord; and (ii) the transferee, assignee or sublessee shall deliver to
Landlord: (1) a written agreement in form and substance satisfactory to Landlord
pursuant to which the transferee or assignee assumes all of the obligations and
liabilities of Tenant under this Lease, or the sublessee acknowledges that its
sublease is subordinate to this Lease; and (2) a copy of the transfer,
assignment or sublease.  A restructuring, reorganization, sale of substantial
assets, merger, recapitalization or debt issuance by Tenant (each, a
“Recapitalization”) shall be deemed a transfer, assignment or subletting under
this Section, requiring Landlord’s prior written consent (the failure of which
to obtain shall, in addition to the foregoing, give Landlord the right to
terminate this Lease and shall constitute a Default hereunder) if Tenant’s
tangible net worth (as determined under generally accepted accounting principles
consistently applied, but without taking into account any increases in the book
value of Tenant’s assets or recognition of gain or intangible assets resulting
from such Recapitalization) is reduced.  Notwithstanding anything to the
contrary contained herein, Tenant may not enter into any lease, sublease,
license, concession or other agreement for use, occupancy or utilization of
space in the Demised Premises which provides for a rental or other payment for
such use, occupancy or utilization based in whole or in part on the net income
or profits derived by any person from the property leased, occupied or utilized,
or which would require the payment of any consideration which would not fall
within the definition of “rents from real property”, as that term is defined in
Section 856(d) of the Internal Revenue Code of 1986, as amended.

(b)              If at any time during the Term, any part or all of its
outstanding voting stock, if Tenant is a corporation, or membership interest, if
Tenant is a limited liability company, or any interest in the partnership, if
Tenant is a partnership, shall be transferred by sale, assignment, bequest,
inheritance, operation of law, or other dispositions so as to result in a change
in the present effective voting control of Tenant by the person or persons
owning a majority of said outstanding voting stock, membership interest, or a
majority interest in the partnership, if any, as the case may be, on the date of
this Lease, then such event shall constitute an assignment for the purposes of
this Lease.  In the event there is a Guarantor of this Lease, then Tenant shall
notify Landlord if at any time during the Term (i) any part or all, if any, of
such Guarantor’s outstanding voting stock, if such Guarantor is a corporation,
or membership interest, if Guarantor is a limited liability company, or any
interest in the partnership, if such Guarantor is a partnership, shall be
transferred by sale, assignment, bequest, inheritance, operation of law, or
other dispositions so as to result in a change in the present effective voting
control of such Guarantor by the person or persons owning a majority of said
outstanding voting stock, membership interest, or a majority interest in the
partnership, if any, as the case may be, on the date of this Lease; or (ii)
Guarantor is dissolved.  Such notice shall be effective in accordance with this
Section 10.01 only if said notice shall include or state all of the following:
(i) that said notice is given pursuant to Section 10.01 hereof; (ii) the
occurrences giving rise to such notice, stated with particularity as to the
effective dates, parties involved or affected and the shares or interests
affected; (iii) in the event of a transfer of shares, membership interests or a
partner’s interest, if any, a recent financial statement (certified by an
independent certified public accountant) of the transferee or transferees; and
(iv) that Landlord shall have thirty (30) days from receipt of such notice to
terminate this Lease.  In the event Landlord receives notice of such transfer or
of the dissolution of Guarantor, then Landlord shall have the right, at its
option, within ninety (90) days after receipt of such other notice to terminate
this Lease or declare a Default under Article XVI.  The foregoing provisions
shall not apply to any corporation if, and so long as, all the outstanding
voting stock of such corporation is listed on a National Securities Exchange, as
defined in the Securities Exchange Act of 1934, as amended.  For the purposes of
this Section 10.01, stock ownership shall be determined in accordance with the
principles set forth in Section 544 of the Internal Revenue Code of 1986, as
amended, and the term “voting stock” shall refer to the shares of stock
regularly entitled to vote for the election of directors of the corporation. 

 

28

 

 

--------------------------------------------------------------------------------

 

 

Section 10.02.            Intentionally Omitted.

Section 10.03.            Subordination: 

This Lease shall be subordinate to the lien of any Mortgage or Master Lease
irrespective of the time of recording of such Mortgage or Master Lease. 
However, from time to time, Landlord may elect that this Lease be superior to
the lien of such Mortgage, and may exercise such election by giving notice
thereof to Tenant, which notice must be consented to by such Mortgagee.  The
exercise of any of the elections provided in this Section shall not exhaust
Landlord’s right to elect differently thereafter, from time to time.  This
clause shall be self‑operative and no further instrument shall be required,
provided, however, upon Landlord’s or such Mortgagee’s request, from time to
time, Tenant shall: (a) confirm in writing and in recordable form that this
Lease is so subordinate or so superior (as Landlord may elect) to the lien of
any Mortgage or Master Lease and/or (b) execute an instrument making this Lease
so subordinate or so superior (as Landlord may elect) to the lien of any
Mortgage or Master Lease, in such form as may be required by an applicable
Mortgagee or Master Lessor.

Section 10.04.            Attornment: 

(a)               If the Demised Premises or the Shopping Center are encumbered
by a Mortgage and such Mortgage is foreclosed, or if the Demised Premises or the
Shopping Center are sold pursuant to such foreclosure or by reason of a default
under said Mortgage, then notwithstanding such foreclosure, such sale, or such
default: (i) Tenant shall not disaffirm this Lease or any of its obligations
hereunder; and (ii) at the request of the Mortgagee or purchaser at such
foreclosure or sale, Tenant shall attorn to such Mortgagee or purchaser and
execute a new lease for the Demised Premises setting forth all of the provisions
of this Lease, except that (w) the term of such new lease shall be for the
balance of the Term; (x) any requirements with respect to Landlord’s Work, if
any, shall not be binding on such Mortgagee or purchaser; (y) such Mortgagee or
purchaser shall not be bound by any payment of Rent or additional rent for more
than one (1) month in advance, except prepayments in the nature of security for
the performance by Tenant of its obligations under this Lease or estimated
payments for Common Area Expenses or Impositions required pursuant to this
Lease; and (z) such Mortgagee or purchaser shall not be bound by any amendment
or modification of this Lease made without the consent of such Mortgagee or
purchaser to the extent such consent is required.

(b)              If Landlord’s interest in the Demised Premises is a leasehold
interest, at any time, and if Landlord’s leasehold interest is terminated for
any reason, then notwithstanding such termination, the dispossession of Landlord
from the Demised Premises or the Shopping Center, or any default by Landlord, as
lessee, under any Master Lease: (i) Tenant shall not disaffirm this Lease or any
of its obligations contained within this Lease, and (ii) at the request of
Master Lessor, Tenant shall attorn to Master Lessor and execute a new lease for
the Demised Premises setting forth all of the provisions of this Lease, except
that the term of such new lease shall be for the balance of the Term.

 

29

 

 

--------------------------------------------------------------------------------

 

 

Section 10.05.            Transfer of Landlord’s Interest:

(a)               Fee Interest:  If Landlord’s interest in the Demised Premises
is a fee interest, the term “Landlord” as used in this Lease means only the
owner for the time being or the Mortgagee in possession for the time being of
the Demised Premises.  In the event of any sale of the Demised Premises, or in
the event the Demised Premises are leased to any person (subject to this Lease),
then Landlord shall be and hereby is entirely freed and relieved of all of its
covenants, obligations and liability hereunder.  This subsection shall be
applicable to each owner of the Demised Premises, from time to time, and shall
not be limited to the first owner of the Demised Premises.

(b)              Master Lease:  If Landlord’s interest in the Demised Premises
is a leasehold interest the term “Landlord” as used in this Lease means only the
owner for the time being of the leasehold estate demised by the Master Lease. 
In the event of any transfer or assignment of Landlord’s interest in said Master
Lease, then Landlord whose interest is thus assigned or transferred shall be and
hereby is entirely freed and relieved of all covenants, obligations and
liability of Landlord hereunder.  In the event the owner of the leasehold estate
demised by the Master Lease shall acquire the fee interest in the premises
demised by the Master Lease, subsection (a) of this Section 10.05 shall be
applicable.  This subsection (b) shall be applicable to each person who owns a
leasehold estate demised by a Master Lease.

Section 10.06.            Mortgagee’s Rights:

(a)               If Landlord shall notify Tenant that the Demised Premises or
the Shopping Center are encumbered by a Mortgage and in such notice set forth
the name and address of the Mortgagee thereof, then notwithstanding anything to
the contrary, no notice intended for Landlord shall be deemed properly given
unless a copy thereof is simultaneously sent to such Mortgagee.  If any
Mortgagee shall perform any obligation that Landlord is required to perform
hereunder, such performance by Mortgagee, insofar as Tenant is concerned, shall
be deemed performance on behalf of Landlord and shall be accepted by Tenant as
if performed by Landlord.

(b)              In addition, if Tenant is given the right, pursuant to this
Lease, to terminate this Lease as a result of a default of Landlord or to claim
a partial or total eviction, no such termination shall be effective unless and
until Tenant has sent a notice in addition to any notice sent pursuant to
Section 10.06 hereof of its intention to so terminate this Lease to such
Mortgagee and Mortgagee has failed to cure such default within a reasonable time
following the time when such Mortgagee becomes entitled under such mortgage to
remedy the same (which reasonable period shall in no event be less than the
period to which Landlord is entitled under this Lease, after similar notice, to
effect such remedy).

Section 10.07.            Mortgagee Lease Amendments:

If Landlord’s proposed Mortgagee requires modifications of this Lease, Tenant
agrees to execute and deliver to Landlord the agreements required to effect such
modifications, except Tenant shall not be required to modify any of the
provisions of this Lease relating to the amount of Rent, the Permitted Use, the
size and location of the Demised Premises or the duration of the Term nor any
other provision of this Lease if such modification materially and adversely
increases Tenant’s obligations hereunder or materially and adversely decreases
Tenant’s rights hereunder.

 

30

 

 

--------------------------------------------------------------------------------

 

 

Section 10.08.            Lender Protections:

Notwithstanding anything to the contrary in this Lease or any mortgage, any
party that becomes owner of the Demised Premises as a result of (i) foreclosure
under any mortgage, (ii) any other exercise by any Mortgagee of rights and
remedies (whether under any mortgage or under applicable law, including
bankruptcy law) as holder of a mortgage, or (iii) delivery by Landlord to a
Mortgagee (or its designee or nominee) of a deed or other conveyance of
Landlord's interest in the Demised Premises in lieu of any of the foregoing
shall not be liable for or bound by any of the following matters (provided that
nothing herein shall limit either (x) Tenant’s right to exercise against
Landlord any Offset Right (as defined below) otherwise available to Tenant
because of events occurring or continuing after the date of attornment or (y)
Landlord’s obligation to correct any conditions that existed as of the date of
attornment and which violate Landlord’s obligations as landlord under this
Lease):

(i)                  any right of Tenant to any offset, defense, claim,
counterclaim, reduction, deduction, or abatement against Tenant's payment of
rent or performance of Tenant's other obligations under this Lease, arising
(whether under this Lease or under applicable law) from Landlord's breach or
default under this Lease ("Offset Right") that Tenant may have against Landlord
or any other party that was landlord under this Lease at any time before the
occurrence of any attornment by Tenant relating to any event or occurrence
before the date of attornment, including any claim for damages of any kind
whatsoever as the result of any breach by Landlord that occurred before the date
of attornment;

(ii)               any obligation with respect to any security deposited with
Landlord, unless such security was actually delivered to Mortgagee;

(iii)             any obligation to commence or complete any initial
construction of improvements in the Demised Premises or any expansion or
rehabilitation of existing improvements thereon, except to the extent that such
obligations are to be performed after the date of attornment;

(iv)             to reconstruct or repair improvements following a fire,
casualty or condemnation (subject to the proviso in subsection (a) above);

(v)                any modification or amendment of the Lease, or any waiver,
compromise, release or discharge of any obligation under the Lease, made without
Mortgagee’s written consent, and not otherwise permitted under the mortgage loan
documents;

(vi)             any consensual or negotiated surrender, cancellation, or
termination of the Lease, in whole or in part, agreed upon between Landlord and
Tenant that was not effective as of the date of attornment, unless effected
unilaterally by Tenant pursuant to the express terms of the Lease;

(vii)           any payment of Rent that Tenant may have made to Landlord more
than thirty (30) days before the date such rent was first due and payable under
the Lease with respect to any period after the date of attornment other than,
and only to the extent that, the Lease expressly required such a prepayment;

(viii)        to pay Tenant any sum(s) that any Landlord owed to Tenant unless
such sums, if any, shall have been actually delivered to Mortgagee by way of an
assumption of escrow accounts or otherwise (subject to the proviso in the first
paragraph of this Section 10.08); and

(ix)             any act or omission of Landlord prior to such Lease termination
or prior to such person’s succession to title (subject to the proviso in the
first paragraph of this Section 10.08).

ARTICLE XI.  COMMON AREA AND SHOPPING CENTER.

Section 11.01.            Use of Common Area:

During the Term, Tenant is hereby granted the non-exclusive license and right to
use the Common Area.  The use and occupancy by Tenant of the Demised Premises
shall include the use of the Common Area in common with Landlord and with all
others for whose convenience and use the Common Area have been or may hereafter
be provided by Landlord or by the owner of common areas not within the Shopping
Center, subject, however, to rules and regulations for the use thereof as
prescribed from time to time by Landlord or the owner of such Common Area,
including the right of Landlord to determine the hours and mode of operation of
the elevators, escalators and vertical transportation facilities serving the
Shopping Center, and including the right of Landlord or such owner to impose
parking charges, whether by meter or otherwise.  In no event, however, shall
Tenant or Tenant’s Agents use the Common Area for the display or sale of
merchandise. 

 

31

 

 

--------------------------------------------------------------------------------

 

 

Section 11.02.            Landlord’s Rights:

Notwithstanding anything to the contrary, Landlord shall have the following
rights:  (a) to close all or any portion of the Common Area to such extent as
may in the opinion of Landlord’s counsel be necessary to prevent a dedication
thereof or the accrual of any rights of any Person or the public therein; (b) to
close all or any portion of the Common Area temporarily to discourage
non‑customer use; (c) to prohibit parking or passage of motor vehicles in areas
previously designated for such; (d) to expand, change, decrease or alter the
size, layout or configuration of the Shopping Center or any part thereof
(including, without limitation, the Building, the Common Area, the parking
areas, the buildings and the means of ingress and egress); (e) to erect
additional buildings on the Common Area, or to change the location of buildings
or other structures to any location in the Shopping Center, including the Common
Area (and upon such erection or change of location the portion upon which such
buildings or structures had been erected shall no longer be deemed to be a part
of the Common Area); and (f) make any use it desires of the side and rear walls
of the Demised Premises, provided that there shall be no encroachment upon the
interior of the Demised Premises.

Section 11.03.            License Numbers:

Tenant shall cause its employees to park only in the outer areas of the parking
areas of the Common Area as provided and designated from time to time by
Landlord for employee parking.  Within ten (10) days after a request by
Landlord, Tenant shall deliver to Landlord a list of Tenant’s and its employees’
automobiles, which list shall set forth the description of and the license
numbers assigned to such automobiles and their State of issue.  Thereafter,
Tenant shall advise Landlord of any changes, additions or deletions in such
list.  If any automobile appearing on said list is parked in any area of the
Shopping Center other than the area designated by Landlord at any time after
Landlord has given notice to Tenant or Tenant’s store manager that the same
automobile has previously been parked in violation of this provision, then
Tenant shall pay to Landlord, as additional rent, the sum of Twenty-Five and
00/100 ($25.00) Dollars per day for each such automobile for each day (or part
thereof) it is parked in violation of this provision.  Tenant shall pay such sum
to Landlord within ten (10) days after receipt of notice from Landlord.  In
addition to the foregoing, Tenant hereby authorizes Landlord in such event to
remove from the Shopping Center any of Tenant’s automobiles, or automobiles
belonging to Tenant’s employees and/or to attach violation stickers or notices
to such automobiles.  Tenant hereby waives and releases Landlord and hereby
indemnifies and holds Landlord and Managing Agent harmless from all claims,
liabilities, costs and expenses which may arise therefrom.

Section 11.04.            Tenant’s Contribution:

(a)               “Common Area Expenses”: means all costs and expenses of every
kind and nature paid or incurred by Landlord or its designees in connection with
the following:

 

(i)                 the management of, operation, maintenance, repair (as
defined in Section 2.14 hereof), redecorating, refurbishing, upgrading,
improving, conforming with law, rules and regulations of authorities having
jurisdiction and the Fire Insurance Rating Organization and Board of Fire
Underwriters, and all other costs and expenses of every kind and nature,
foreseeable or unforeseeable, required or desired, suggested or recommended for
the operation, maintenance or otherwise with respect to, the Common Area in a
manner deemed by Landlord in Landlord’s sole discretion, to be appropriate for
the best interests of the Shopping Center, as conclusively determined by
Landlord in accordance with Landlord’s method of accounting, including the
supply by Landlord of electricity and other utilities to the Common Area;
including utilities and facilities serving and/or required to be maintained or
improved by the Shopping Center [including off-site utilities and facilities,
retention areas, drainage facilities, parking facilities, traffic or parking
improvements and all costs related thereto]; the cost of obtaining and operating
public transportation or shuttle bus systems used in connection with bringing
customers to the Shopping Center, including off-site parking costs; operation
and maintenance of any parking garage and/or parking deck; the operation,
maintenance and repair of any escalators and elevators; heating, ventilating and
air-conditioning in the enclosed Common Area; reserves for the replacement of
all or any part of the Common Area (calculated on such life as Landlord’s
accountants shall determine); the operation, management and maintenance of
Landlord’s office in the Shopping Center; and the total compensation paid to or
on behalf of on-site personnel associated with the Shopping Center, including,
but not limited to, security personnel, the mall manager, assistant mall
managers and other personnel who implement the aforesaid management,
maintenance, security, operation or repair of the Shopping Center (including,
but not limited to, employee benefits, payroll related taxes and insurances) and
related costs;

 

32

 

 

--------------------------------------------------------------------------------

 

 

(ii)              the maintenance and repair (as defined in Section 2.14 hereof)
(except to the extent of Landlord’s receipt of the proceeds of insurance
therefor) of the roof and structural portions of the buildings situated in the
Shopping Center;

(iii)            the purchase and maintenance of all insurance (including, but
not limited to, fire, broad form extended property coverage, rent, war risk,
terrorism, environmental, liability, products liability and flood) carried by
and in the discretion of Landlord, its designees, or any Mortgagee covering the
Shopping Center, buildings and improvements, the Common Area and every other
facility or property used or required or deemed necessary in connection with any
of them (including the cost of claims which may be self-insured and the payment
of deductible amounts under insurance policies) and the cost of compliance with
insurance company requirements; and

(iv)            the maintenance, repair (as defined in Section 2.14 hereof)
(except to the extent of Landlord’s receipt of the proceeds of insurance
therefor) of all other portions of the Shopping Center, buildings and
improvements, including, without limitation, parking garages and decks, paved
parking and pedestrian areas and the sprinkler system, other than as set forth
in subparagraphs (i), (ii) or (iii) hereof and other than such maintenance and
repair that Landlord may perform on the interior of any tenants’ premises
(except if performed in connection with the common facilities of the buildings
situated in the Shopping Center).

            In addition, Common Area Expenses shall include fifteen (15%)
percent of all costs set forth in the foregoing subparagraphs (i), (ii), (iii)
and (iv) to cover Landlord’s administrative and overhead costs (the
“Administrative Fee”).

(b)              “Tenant’s Contribution” for each Contribution Year means
Tenant’s Pro Rata Share of: (A) the Administrative Fee and (B) all costs set
forth in subparagraphs (i), (ii) (iii) and (iv).  With respect to any partial
Contribution Year described in Section 11.04(f)(ii)(A) below or any other period
of time which is less than a full Contribution Year, Tenant’s Contribution shall
be an amount equal to the product of (i) Tenant’s Contribution for the entire
Contribution Year and (ii) a fraction the numerator of which shall be the number
of days during such Contribution Year in which Tenant occupied the Demised
Premises or the Lease was otherwise in effect (whichever is greater) and the
denominator of which shall be the number of days in the entire Contribution
Year.

(c)               Tenant shall pay monthly installments on account of Tenant’s
Contribution to Landlord.  Installments shall be paid in the same manner and at
the same time as Minimum Rent.  During the first Contribution Year, each monthly
installment shall be based upon Landlord’s estimate of Tenant’s Contribution for
the Contribution Year, based upon the budget for the upcoming Contribution Year,
subject to adjustment pursuant to subsection (e) hereof.  Thereafter, the
installments shall be one-twelfth (1/12th) of Tenant’s Contribution for the
immediately prior Contribution Year, plus a percentage increase therein to
reflect Landlord’s estimate of the increase in the Common Area Expenses over the
prior Contribution Year. 

(d)              Landlord shall maintain records of Common Area Expenses.  These
records may be kept in the form of books of account or computer memory.

(e)               Within a reasonable time after each Contribution Year,
Landlord shall send a statement to Tenant setting forth Common Area Expenses for
that Contribution Year and Landlord’s calculation of Tenant’s Contribution. 
Each statement shall be conclusively binding on Tenant, its successors and
assigns, as to the matters set forth therein, if no objection is raised with
respect thereto within thirty (30) days after submission of each such statement
to Tenant.  Tenant acknowledges that Landlord's ability to budget and incur
expenses depends on the finality of such statement, and accordingly agrees that
time is of the essence with respect to Tenant’s objection to the aforementioned
statement.  If Tenant’s Contribution exceeds the installments paid by Tenant
under subsection (c) hereof, Tenant shall pay to Landlord the difference between
Tenant’s Contribution for that Contribution Year and the aggregate amount paid
by Tenant on account of Tenant’s Contribution for that Contribution Year.  The
payments shall be made within thirty (30) days after Landlord renders a
statement.  If Tenant’s Contribution for any Contribution Year is less than the
aggregate monthly installments paid under subsection (c) hereof with respect to
that Contribution Year, Landlord’s statement shall be accompanied by Landlord’s
check in the amount of the difference.  Tenant shall not have the right to
examine, inspect or audit Landlord’s records pertaining to Common Area
Expenses.  Notwithstanding anything herein or any presumptions to the contrary,
said statement, and all information contained therein or otherwise delivered to
Tenant by Landlord, or its employees, agents and/or representatives, regarding
Common Area Expenses including, without limitation, relating in any way to
exclusions, deductions and Tenant’s Contribution, is strictly confidential
information delivered for Tenant’s sole use and review.  Tenant may not publish,
share, exchange or in any way disseminate such statement, or any of the
information contained therein, inferred or otherwise deduced therefrom, or
otherwise delivered to Tenant from Landlord, to any party outside of Tenant and
Tenant’s employees, without Landlord’s prior written consent, which Landlord may
withhold in Landlord’s sole discretion, and then only upon the prior execution,
by the intended recipient of any such information, of a confidentiality
agreement in a form acceptable to Landlord.

 

33

 

 

--------------------------------------------------------------------------------

 

 

(f)                (i)         “Contribution Year”:  mean each twelve (12) month
period during the Term commencing on January 1st and ending on December 31st.

(ii)                                      (A)       The first Contribution Year
shall commence on the Rent Commencement Date and shall end on the December 31st
next following the Rent Commencement Date.  The last Contribution Year shall end
on the Expiration Date.

(B)       Landlord shall have the option to change the Contribution Year at any
time.  The option may be exercised by giving a notice of the change to Tenant. 
The parties recognize that if the Contribution Year is changed, there will be a
period of time between the last full Contribution Year as it was before the
change and the first full Contribution Year after giving effect to the change. 
This period is referred to in this Lease as the “Interim Period”.  If the
Interim Period consists of less than six (6) months, the Interim Period shall be
added to the first Contribution Year to occur after giving effect to the
change.  If the Interim Period consists of six (6) months or more, the Interim
Period shall be treated as a Contribution Year.

(g)               Common Area Expenses and Tenant’s Contribution shall in no
event be reduced or off-set by amounts or fees generated by Landlord from: the
use, rental or license of the Common Areas; the operation of a parking garage or
deck; kiosk or pushcart operators; space licensed to licensees pursuant to
license agreements, or space occupied by temporary or seasonal tenants or
occupants.

Section 11.05.            Landlord’s Obligation with Respect to the Common Area:

Landlord shall maintain the Common Area within the Shopping Center in good order
and repair throughout the Term.  Landlord shall keep the parking areas within
the Shopping Center properly drained and shall provide painted stripes to
designated parking spaces.  Within a reasonable time after the end of a snowfall
and from at least 10:00 a.m. to 10:00 p.m., on all days the Shopping Center is
open for business, Landlord will commence to plow and remove, if necessary,
accumulated snow and treat ice within the parking areas within the Shopping
Center and diligently prosecute the same to completion so that, to the extent
practicable, the parking areas within the Shopping Center shall be reasonably
free of snow and ice.  Landlord may deposit accumulated snow on portions of the
Common Area as may be necessary under the circumstances.  For the purposes of
this Section 11.05 it will be sufficient for Landlord to spread sand, salt or
other abrasive substance over the ice.

 

34

 

 

--------------------------------------------------------------------------------

 

 

ARTICLE XII.  DESTRUCTION AND FIRE INSURANCE.

Section 12.01.            Rent Abatement:

If the whole or any portion of the Demised Premises is damaged by fire or other
casualty, Rent shall not abate.

Section 12.02.            Option to Terminate:

If all or a substantial portion of the Shopping Center or Demised Premises or
the Building (even if the Demised Premises is not damaged) shall be damaged by
fire or other casualty, this Lease shall not be terminated, except that if, (i)
the Shopping Center or the Building or areas in which the Demised Premises are
located (whether or not the Demised Premises were damaged) shall be damaged to
the extent of more than twenty-five (25%) percent of the replacement cost
thereof, or (ii) the proceeds of Landlord’s insurance recovered or recoverable
as a result of such damage by fire or other casualty shall be insufficient to
pay fully for the cost of replacement of such buildings or other portions of the
Shopping Center, or (iii) the Demised Premises or the Building shall be damaged
as a result of a risk which is not covered by Landlord’s insurance, or (iv) the
Demised Premises shall be damaged in whole or in part during the last three (3)
years of the Term or of any renewal term hereof, then in any such event,
Landlord shall have the option to terminate this Lease upon giving notice of
such termination within ninety (90) days following such occurrence.  Tenant
hereby waives all rights to terminate this Lease it may have by reason of damage
to the Shopping Center, Demised Premises or the Building as a result of fire or
other casualty pursuant to any presently existing or hereafter enacted statute
or other law.

Section 12.03.            Landlord’s Obligation to Rebuild:

If all or any portion of the Demised Premises is damaged by fire or other
casualty insurable under a standard fire insurance policy with standard extended
coverage endorsements and if Landlord does not elect to terminate this Lease as
a result thereof, Landlord shall, within a reasonable time after such
occurrence, repair or rebuild the Demised Premises or such portion to its or
their condition immediately prior to the Commencement Date.  Landlord shall not
be obligated to expend in such repair or rebuilding any sums greater than the
proceeds of any such insurance policy carried by Landlord.

Section 12.04.            Tenant’s Obligation to Rebuild:

If this Lease is not terminated, Tenant shall, at its sole cost and expense,
repair and restore the entire Demised Premises, to the extent not repaired by
Landlord, in accordance with the provisions of Section 12.03 hereof.  Tenant
shall commence the performance of its work when notified by Landlord that the
work to be performed by Landlord has proceeded to the point where the work to be
performed by Tenant can, in accordance with good construction practices, then be
commenced.  Tenant shall perform such work in a manner that will restore the
Demised Premises to its condition immediately prior to such occurrence.

Section 12.05.            Waiver of Subrogation:

Landlord and Tenant each hereby releases the other, its officers, directors,
employees and agents, from liability or responsibility (to the other or anyone
claiming through or under them by way of subrogation or otherwise) for any loss
or damage to property which could be covered by valid and collectible fire
insurance with standard “All Risk” coverage, even if such fire or other casualty
shall have been caused by the fault or negligence of the other party, or anyone
for whom such party may be responsible.  However, this release shall apply only
to loss or damage occurring during such time as the releasor’s fire or All Risk
coverage insurance policies could contain a clause or endorsement to the effect
that any such release shall not adversely affect or impair such policies or
prejudice the right of the releasor to recover thereunder.  Landlord and Tenant
each agrees that any fire and extended coverage insurance policies carried by
each of them respectively and covering the Demised Premises or their contents
will include such a clause or endorsement as long as the same shall be
obtainable.

Section 12.06.            Waiver: 

 

35

 

 

--------------------------------------------------------------------------------

 

 

TENANT HEREBY WAIVES THE PROVISIONS OF SECTION 227 OF THE NEW YORK REAL PROPERTY
LAW AND AGREES THAT THE PROVISIONS OF THIS ARTICLE AND LEASE SHALL GOVERN AND
CONTROL IN LIEU THEREOF. 

ARTICLE XIII.  CONDEMNATION. 

Section 13.01.            Definitions: 

The following words have the following meaning:

(a)               Award:  means the award for or proceeds of any Taking (as
hereinafter defined) including accrual interest thereon, less all expenses in
connection therewith, including attorneys’ fees.

(b)              Taking:  means the taking of or damage to the Demised Premises
or the Shopping Center or any portion thereof, as the case may be, as the result
of the exercise of any power of eminent domain, condemnation, or purchase under
threat in lieu thereof.

(c)               Taking Date:  means, with respect to any Taking, the date on
which the condemning authority shall have the right to possession of the Demised
Premises or the Shopping Center or any portion thereof, as the case may be.

Section 13.02.            Total or Partial Taking of Demised Premises:

In the event of a Taking of the whole of the Demised Premises, other than a
Taking for temporary use, this Lease shall automatically terminate as of the
Taking Date.  In the event of a Taking of any portion of the Demised Premises or
any portion of the Shopping Center (other than the Demised Premises), Landlord
may, at its option, terminate this Lease by giving notice to Tenant within three
(3) months of the date of such Taking.

Section 13.03.            Restoration: 

In the event of a Taking of a portion of the Demised Premises, other than a
Taking for temporary use, and this Lease shall not terminate or be terminated
under the provisions of Section 13.02 hereof, Rent shall be reduced in the
proportion that the area so Taken bears to the entire area contained within the
Demised Premises.  If a part of the Demised Premises is taken, Landlord may
restore or cause to be restored the remainder to the extent practical.  However,
Landlord may refuse to restore the remainder.  If Landlord refuses to restore
the remainder and gives notice of its refusal to Tenant, either party may cancel
this Lease by giving notice to the other within ninety (90) days after Landlord
shall have given notice of its determination not to repair the damage.

Section 13.04.            Taking for Temporary Use:

If there is a Taking of the Demised Premises for temporary use, this Lease shall
continue in full force and effect, and Tenant shall continue to comply with all
of the provisions thereof, except as such compliance shall be rendered
impossible or impracticable by reason of such Taking and Rent shall not abate
during the course of such Taking. 

Section 13.05.            Disposition of Awards:

All Awards arising from a total or partial Taking of the Demised Premises, the
Building, or of Tenant’s leasehold interest, shall belong to Landlord without
any participation by Tenant.  Tenant hereby assigns to Landlord any share of
such Award which may be awarded to Tenant.

ARTICLE XIV.  INDEMNITY AND LIABILITY.

Section 14.01.            Indemnity: 

(a)               Definition:  “Claims”: means any losses, claims, suits,
proceedings, actions, causes of action, responsibility, liability, demands,
judgments, and executions, including reasonable attorneys fees and expenses for
such Claims and for enforcing this indemnification.

 

36

 

 

--------------------------------------------------------------------------------

 

 

(b)              Tenant hereby protects, defends and indemnifies, and agrees to
save and hold Landlord, Managing Agent, any Master Lessor, and/or Mortgagee, if
any, harmless from and against any and all Claims, which either: (i) arise from
or are in connection with the possession, use, occupation, management, repair,
alteration, improvement, maintenance or control of the Demised Premises, or any
portion thereof by Tenant, Tenant’s Agents or Tenant invitees; (including, but
not limited to, claims against Landlord arising from any acts, omissions or
negligence of any of Tenant’s customers) (ii) arise from or are in connection
with any act or omission of Tenant, Tenant’s Agents or Tenant’s invitees; (iii)
result from any Default, breach, violation or non-performance of this Lease or
any provision therein by Tenant; or (iv) arise from any Claims for bodily injury
(including mental injury or death), personal injury (including violation of
civil rights, defamation, wrongful arrest and invasion of privacy), property
damages, theft, and damages to the environment, alleged to have been caused by
Tenant or Tenant’s Agents.  Tenant shall defend any actions, suits and
proceedings which may be brought against Landlord, Managing Agent, any Master
Lessor or Mortgagee with respect to the foregoing or in which they may be
impleaded.  Tenant shall pay, satisfy and discharge any judgments, orders and
decrees which may be recovered against Landlord, any Master Lessor, Mortgagee or
Managing Agent in connection with the foregoing.  Tenant, upon notice from
Landlord, shall defend the same at Tenant’s expense by counsel reasonably
satisfactory to Landlord.  This indemnification agreement is separate and apart
from, and in no way limited by, any insurance provided pursuant to this Lease or
otherwise.  Tenant shall give prompt notice to Landlord of any Claims related
hereto.

Section 14.02.            Liability Insurance:

(a)               Tenant shall provide on or before it enters the Demised
Premises for any reason and shall keep in force during the Term for the benefit
of Landlord, Managing Agent, Master Lessor, Mortgagee and Tenant, commercial
general liability insurance naming Landlord, Master Lessor, Managing Agent,
Mortgagee and any designee of Landlord as additional insureds, without
obligation to pay a premium.  The policy shall protect Landlord, Managing Agent,
Master Lessor, Mortgagee, Tenant and any designee of Landlord against any
liability occasioned by any occurrence on or about the Demised Premises or any
appurtenance thereto, or arising from any of the items indicated in Section
14.01 hereof against which Tenant is required to indemnify Landlord.  Such
policy is to be written: (i) under the broadest enhanced commercial general
liability coverage currently in the market, but in no case less than or more
restrictive than the ISO Form CG 00 01 10 01 or its equivalent, (ii) providing
coverage in an amount equal to the full amount maintained from time to time by
Tenant in the normal course of its business (including excess and umbrella
liability coverage) but in no event shall such coverage be less than a combined
single limit of at least FIVE MILLION and 00/100 ($5,000,000.00) DOLLARS for
injury or death to one or more than one person arising from any one occurrence
and in the amount of TWO MILLION and 00/100 ($2,000,000.00) DOLLARS with respect
to property damages arising from any one occurrence and (iii) include at least
those coverages generally designated Premises/Operations, Products/Completed
Operations, and Contractual Liability. 

(b)              If it becomes customary for a significant number of tenants in
shopping centers to be required to provide liability insurance policies to their
landlords with coverage limits higher than the foregoing limits, Tenant shall be
required, on demand of Landlord, to provide Landlord with an insurance policy
whose limits are not less than the then customary limits.

(c)               Tenant shall also carry Worker’s Compensation insurance with
statutory limits for all applicable state regulations and Employers Liability
insurance with policy limits of not less than Five Hundred Thousand
($500,000.00) Dollars.

Section 14.03.            Fire and Casualty Insurance:

(a)               Tenant shall insure and keep all alterations and all contents
of the Demised Premises, including Tenant’s personal property and all leasehold
improvements installed in the Demised Premises or elsewhere in the Shopping
Center by Tenant, insured against damage by fire and other casualties and risks
covered by “All Risk” insurance under the ISO Special Causes of Loss Form (or
equivalent), including business interruption, inclusive of rental insurance for
a minimum period of one (1) year (inclusive of Minimum Rent, estimated/actual
Tenant’s Contributions, Tax Contributions and Special Taxes), terrorism, and
increased cost of construction.  Tenant’s insurance policy shall also contain
the following endorsements, “Difference Of Condition” and “Demolition Cost Which
May Be Necessary To Comply With Building Laws”.  The coverage limits shall not
be less than the actual replacement value of said leasehold improvements and
personal property and shall designate Landlord as a loss payee as its interest
may appear.  Replacement value shall be determined not less than every three (3)
years by the insurer or a reputable insurance appraiser satisfactory to the
insurer.  Tenant shall deliver a true copy of the determination of replacement
value to Landlord at least once every three (3) years.

 

37

 

 

--------------------------------------------------------------------------------

 

 

(b)              Tenant shall also carry insurance against such other hazards
and in such amounts as may be customarily carried by tenants, owners and
operators of similar properties as Landlord may require for its protection from
time to time.

Section 14.04.            General Provisions with Respect to Insurance:

(a)               Upon the execution of this Lease and before any insurance
policy shall expire, Tenant shall deliver to Landlord a certificate of such
policy or of the renewal thereof, as the case may be, in the form commonly known
as an “Accord 27”, together with evidence of that such insurance is in full
force and effect.  Any insurance required to be carried hereunder may be carried
under a blanket policy covering the Demised Premises and other locations of
Tenant, and, if Tenant includes the Demised Premises in such blanket coverage,
Tenant may deliver to Landlord a certificate of such policy.

(b)              All insurance policies required to be carried pursuant to this
Lease by or on behalf of Tenant shall name Landlord, Landlord’s Mortgagee,
Managing Agent or any Master Lessor as additional insureds and shall provide
(and any certificate evidencing the existence of any insurance policies, which
shall be furnished by Tenant to Landlord simultaneously with Tenant’s execution
and delivery of this Lease to Landlord, shall certify) that, unless Landlord
shall have been given thirty (30) days’ written notice of any cancellation,
failure to renew, or material change as the case may be: (i) the insurance shall
not be canceled and shall continue in full force and effect; (ii) the insurance
carrier shall not fail to renew the insurance policies for any reason; and (iii)
no material change may be made in the insurance policy.

(c)               Each insurance policy shall (i) be issued by a good and
solvent insurer (x) authorized to do business in the jurisdiction where the
Demised Premises is located, and (y) with policyholder rating of at least "A"
and be assigned a financial size category of at least “Class XII” as rated in
the most recent edition of "Best's Key Rating Guide" for insurance companies;
(ii) be an ISO Form 00 01 10 01 or equivalent with no major coverage exclusions;
and (iii) shall be carried in favor of Landlord, Tenant, Master Lessor, Managing
Agent and all Mortgagees as their respective interests may appear.  If at any
time during the Term the rating of any of Tenant's insurance carriers is reduced
below the rating required pursuant to the terms hereof, Tenant shall use
commercially reasonable efforts to promptly replace the insurance coverage(s)
with coverage(s) from a carrier whose rating complies with the foregoing
requirements.  Within the meaning hereof, the term “insurance policy” shall
include any extensions or renewals of such insurance policy.

(d)              All insurance coverages maintained by Tenant shall be primary
insurance as respect to Landlord, its officers, and employees.  Any insurance or
self-insurance maintained by Landlord shall be in excess and non-contributory to
Tenant’s insurance.

(e)               Notwithstanding the fact that any liability may be covered by
insurance, liability shall in no way be limited by the amount of insurance
recovery or the amount of insurance in force or required by any provisions of
this Lease.

(f)                In the event that Tenant fails to maintain in full force and
effect any of the insurance coverages described in this Article 14, Landlord
shall have the right (but not the obligation) to procure and maintain such
insurance or any part thereof at Tenant’s expense, and the cost of such
insurance shall be payable by Tenant to Landlord as additional rent.  The
procurement of such insurance or any part thereof by Landlord shall not
discharge or excuse Tenant’s obligation to comply with the provisions of this
Article 14.

(g)               Landlord, Landlord's agents and their officers and employees
shall not be liable in any manner to Tenant, Tenant’s Agents or its visitors for
any injury or damage to Tenant, Tenant's Agents or its visitors, or their
property, caused by the criminal or intentional misconduct of third parties or
of Tenant, Tenant's Agents or visitors on or about the Demised Premises,
Building and/or Shopping Center (including any parking garages and parking
areas).  All claims against Landlord, Landlord's agents and their respective
employees for any such damage or injury are hereby expressly waived by Tenant.

 

38

 

 

--------------------------------------------------------------------------------

 

 

(h)              Landlord, Landlord's agent and their respective employees
assume no liability or responsibility with respect to the conduct and operation
of the business to be conducted upon the Demised Premises.  Landlord, Landlord's
agents and their respective employees shall not be liable for any accident or
injury to any person or persons or property in or about the Demised Premises
which are caused by the conduct and operation of such business or by virtue of
equipment or property of Tenant in the Demised Premises.

(i)                Tenant shall promptly report to Landlord's agents all
accidents and incidents occurring on or about the Demised Premises, the Building
and/or the Shopping Center which involve or relate to the security and safety of
persons and/or property.

Section 14.05.            Inability to Perform:

(a)               Landlord shall not be required to carry out any of its
obligations hereunder, nor be liable for loss or damage for failure to do so,
nor shall Tenant thereby be released from any of its obligations hereunder,
where such failure arises by reason of delays caused by Force Majeure.

(b)              If Landlord is so delayed or prevented from performing any of
its obligations, the period of such delay or such prevention shall be added to
the time herein provided for the performance of any such obligation.

Section 14.06.            Brokerage: 

Tenant represents that there was no broker (other than any person designated as
Broker in Article I) instrumental in consummating this Lease, and that no
conversations or prior negotiations were had with any broker (other than Broker)
concerning the renting of the Demised Premises.  Tenant agrees to hold Landlord
harmless against any claims for brokerage commission or compensation arising out
of any conversations or negotiations had by Tenant with any broker (other than
Broker).

ARTICLE XV.  COVENANT OF QUIET ENJOYMENT.

Section 15.01.            Covenant of Quiet Enjoyment: 

Landlord covenants that if Tenant pays the Rent, performs all of its obligations
provided for hereunder, and observes all of the other provisions hereof, Tenant
shall at all times during the Term, peaceably and quietly have, hold and enjoy
the Demised Premises, without any interruption or disturbance from Landlord,
subject to the terms hereof.

ARTICLE XVI.  FAILURE TO PERFORM, DEFAULTS, REMEDIES.

Section 16.01.            Defaults, Conditional Limitation:

(a)               Each of the following events shall constitute a “Default”:

(i)               If Tenant, or any Guarantor, if any, shall: (x) make an
assignment for the benefit of creditors; or (y) file or acquiesce to a petition
in any court (whether or not pursuant to any statute of the United States or of
any State) in any bankruptcy, reorganization, composition, extension,
arrangement or insolvency proceedings; or (z) make an application in any such
proceedings for or acquiesce to the appointment of a trustee or receiver for it
or all of any portion of its property.

(ii)             If any petition shall be filed against Tenant, or any
Guarantor, to which neither of them acquiesce in any court (whether or not
pursuant to any statute of the United States or any State) in any bankruptcy,
reorganization, composition, extension, arrangement or insolvency proceedings,
and: (x) Tenant or any Guarantor shall thereafter be adjudicated a bankrupt;, or
(y) such petition shall be approved by any such court; or (z) such proceedings
shall not be dismissed, discontinued or vacated within thirty (30) days.

 

39

 

 

--------------------------------------------------------------------------------

 

 

(iii)          If, in any proceeding, pursuant to the application of any Person
other than Tenant, or any Guarantor to which neither of them acquiesce, a
receiver or trustee shall be appointed for Tenant, or any Guarantor or for all
or any portion of the property of either and such receivership or trusteeship
shall not be set aside within thirty (30) days after such appointment.

(iv)           If Tenant shall refuse to take possession of the Demised Premises
upon The Commencement Date or shall vacate the Demised Premises and permit the
same to remain unoccupied and unattended (except as may be permitted pursuant to
Section 9.01 herein). 

(v)             If Tenant shall fail to pay any Rent, or any other charge
required to be paid by Tenant hereunder, when the same shall become due and
payable, and such failure shall continue for ten (10) days after Landlord shall
give written notice of the failure to Tenant. 

(vi)           If Tenant shall fail to perform or observe any other requirement
of this Lease to be performed or observed by Tenant but not specifically
referred to in this Section, and such failure shall continue for twenty (20)
days after Landlord shall give notice of the failure to Tenant or in case the
failure be of such nature that it cannot be cured within said period of twenty
(20) days, then if Tenant shall fail within said period of twenty (20) days to
commence the cure of such failure and thereafter to complete such cure with due
diligence.

(b)              Notwithstanding anything to the contrary set forth in this
Lease, if Tenant shall be in default in the timely payment of any Rent two (2)
or more times in any period of twelve (12) consecutive months, then,
notwithstanding that such default shall have been cured within the period after
notice, as provided in this Lease, any further default in the timely payment of
any item of Rent within said twelve (12) month period shall automatically be
deemed to be a “Default” without the necessity of notice from Landlord to Tenant
of such failure to pay.

(c)               This Lease is subject to the following limitation:  If at any
time, a Default shall occur, then upon the happening of any one or more of the
aforementioned Defaults, Landlord may give to Tenant a notice of intention to
end the Term of this Lease at the expiration of five (5) days from the date of
service of such notice of termination.  At the expiration of such five (5) days,
this Lease and the Term as well as all of the right, title and interest of
Tenant hereunder shall wholly cease and expire, and Tenant shall then quit and
surrender the Demised Premises to Landlord.  But notwithstanding such
termination, surrender, and the expiration of Tenant’s right, title and
interest, Tenant’s liability under all of the provisions of this Lease shall
continue.

(d)              In addition to the methods of communication set forth in
Section 19.04, Landlord may transmit to Tenant a notice of Default or
termination of this Lease via facsimile, via electronic mail communication or by
leaving such notice at the Demised Premises, which notice shall be effective
upon rejection or receipt of the communication.

 

40

 

 

--------------------------------------------------------------------------------

 

 

Section 16.02.            Landlord’s Re‑Entry:

If this Lease shall be terminated as herein provided, Landlord, or its agents or
employees, may re‑enter the Demised Premises at any time and remove therefrom
Tenant, Tenant’s Agents, subtenants, and any licensees, concessionaires or
invitees, together with any of its or their property, either by summary
dispossess proceedings or by any suitable action or proceeding at law or by
force or otherwise.  In the event of such termination, Landlord may repossess
and enjoy the Demised Premises.  Landlord shall be entitled to the benefits of
all provisions of law respecting the speedy recovery of lands and tenements held
over by Tenant, or proceedings in forcible entry and detainer.  Tenant waives
any rights to the service of any notice of Landlord’s intention to re‑enter
provided for by any present or future law.  Landlord shall not be liable in any
way in connection with any action it takes pursuant to the foregoing. 
Notwithstanding any such re‑entry, repossession, dispossession or removal,
Tenant’s liability under all of the provisions of this Lease shall continue.  No
such re-entry or taking possession of the Demised Premises by Landlord shall be
construed as an election on its part to terminate this Lease unless notice of
such intention be given to Tenant or unless the termination thereof shall result
as a matter of law or be decreed by a court of competent jurisdiction. 
Notwithstanding any re-letting without termination, Landlord may at any time
thereafter, elect to terminate this Lease for such previous breach.

Section 16.03.            Deficiency: 

(a)               In case of re‑entry, repossession or termination of this
Lease, whether the same is the result of the institution of summary or other
proceedings or not, Tenant shall remain liable (in addition to accrued
liabilities) to the extent legally permissible for: (i) (x) the Rent, and all
other charges provided for herein until the date this Lease would have expired
(or, in the alternative, as liquidated damages, an amount equal to the Rent and
such other charges) had such termination, re‑entry or repossession not occurred;
and (y) expenses to which Landlord may be put in re‑entering the Demised
Premises, repossessing the same, making good any Default of Tenant, painting,
altering or dividing the Demised Premises, combining or placing the same in
proper repair, protecting and preserving the same by placing therein watchmen
and caretakers, reletting the same (including attorney’s fees and disbursements,
marshal’s fees and broker’s fees, in so doing), and any expenses which Landlord
may incur during the occupancy of any new tenant; minus (ii) the net proceeds of
any re-letting.  Tenant agrees to pay to Landlord the difference between items
(i) and (ii) hereinabove with respect to each month, at the end of such month. 
Such payment shall be made to Landlord at the address set forth in Section 19.05
hereof or such other address as Landlord may designate by giving notice to
Tenant.  Any suit brought by Landlord to enforce collection of such difference
for any one month shall not prejudice Landlord’s right to enforce the collection
of any difference for any subsequent month.  In addition to the foregoing,
Tenant shall pay to Landlord such sums as the court which has jurisdiction
thereover may adjudge reasonable as attorneys’ fees with respect to any
successful lawsuit or action instituted by Landlord to enforce the provisions
hereof.

(b)              Landlord may re-let the whole or any part of said Demised
Premises for the whole of the unexpired Term of this Lease, or longer, or from
time to time for shorter period, for any rental then obtainable, giving such
concessions of rent and making such special repairs, alterations, decorations
and paintings for any new tenant as it may, in its sole and absolute discretion
deem advisable.  Tenant’s liability as aforesaid shall survive the institution
of summary proceedings and the issuance of any warrant thereunder. Landlord
shall be under no obligation to relet or to attempt to re-let the Demised
Premises or to mitigate its damages in any other fashion arising from any
occurrence described in this Section 16.03.

Section 16.04.            Agreed Final Damages:

If Landlord so elects, Tenant shall pay Landlord, on demand, as liquidated and
agreed final damages, the Rent and all other charges which would have been
payable by Tenant from the date of such demand to the date when this Lease would
have expired if it had not been terminated as aforesaid, minus the fair rental
value of the Demised Premises for the same period as determined by Landlord in
its sole and absolute discretion.  Upon payment of such liquidated and agreed
final damages, Tenant shall be under no further liability with respect to the
period after the date of such demand.

Section 16.05.          Percentage Rent After a Default:

 

41

 

 

--------------------------------------------------------------------------------

 

 

In determining the Percentage Rent which would be payable by Tenant for any
period when Tenant is no longer in possession of the Demised Premises following
a Default, the same shall be deemed to be for each Lease Year (or fractional
part thereof) during the remainder of the Term, or the period equivalent thereto
which otherwise would have constituted the balance of the Term, the greater of
the following sums: (i) twenty-five (25%) percent of the Minimum Rent reserved
for such period; or (ii) the average annual Percentage Rent paid or payable by
Tenant from the Rent Commencement Date to the end of the Lease Year immediately
preceding the occurrence of such Default, or during the immediately preceding
three (3) full Lease Years, whichever period is shorter.

Section 16.06.            Waiver of Right of Redemption:

Tenant hereby expressly waives (to the extent legally permissible), for itself
and all persons claiming by, through, or under it, any right of redemption or
for the restoration of the operation of this Lease under any present or future
law in case Tenant shall be dispossessed for any cause, or in case Landlord
shall obtain possession of the Demised Premises as herein provided.  In the
event Landlord commences any action or proceeding for non-payment of Minimum
Rent or any items of additional rent due hereunder, Tenant shall not interpose
any counterclaim of any nature or description in any such action or proceeding. 
The foregoing, however, shall not be construed as a waiver of Tenant’s right to
assert such claim in a separate action or proceeding instituted by Tenant.

Section 16.07.            Landlord’s Right to Perform for Account of Tenant:

If Tenant shall be in Default hereunder, Landlord or any Mortgagee may, at any
time thereafter, cure said Default for the account and at the expense of
Tenant.  Tenant shall pay, with interest at the maximum legal rate, on demand,
to Landlord, the amount so paid, expended, or incurred by Landlord or any
Mortgagee and any expense of Landlord or any Mortgagee including attorneys’ fees
incurred in connection with such Default plus administrative costs of Landlord
or any Mortgagee in an amount equal to ten (10%) percent of such costs and
expenses, and all of the same shall be deemed to be additional rent.

Section 16.08.            Additional Remedies, Waivers, Etc.:

With respect to the rights and remedies of and waivers by Landlord:  (a) the
rights and remedies of Landlord set forth herein shall be in addition to any
other right and remedy now and hereafter provided by law.  All such rights and
remedies shall be cumulative and not exclusive of each other.  Landlord may
exercise such rights and remedies at such times, in such order, to such extent,
and as often as Landlord deems advisable without regard to whether the exercise
of one right or remedy precedes, concurs with or succeeds the exercise of
another,  (b) single or partial exercise of a right or remedy shall not
preclude: (i) a further exercise thereof; or (ii) the exercise of another right
or remedy, from time to time;  (c) no delay or omission by Landlord in
exercising a right or remedy shall exhaust or impair the same or constitute a
waiver of, or acquiescence to a Default;  (d) no waiver of a Default shall
extend to or affect any other Default or impair any right or remedy with respect
thereto; (e) no action or inaction by Landlord shall constitute a waiver of a
Default; and (f) no waiver of a Default shall be effective, unless it is in
writing.

Section 16.09.            Distraint: 

In addition to all other rights and remedies, if Tenant shall be in Default
hereunder, Landlord shall, to the extent permitted by law, have a right of
distress for Rent and a lien on all of Tenant’s fixtures, merchandise and
equipment in the Demised Premises, as security for Rent and all other charges
payable hereunder.

Section 16.10.            Miscellaneous: 

(a)               No waiver of any covenant or condition or of the breach of any
covenant or condition of this Lease shall be taken to constitute a waiver of any
subsequent breach of such covenant or condition or to justify or authorize the
non-observance on any other occasion of the same or of any other covenant or
condition hereof, nor shall the acceptance of Minimum Rent or any item of
additional rent by Landlord at any time when Tenant is in Default under any
covenant or condition hereof be construed as a waiver of such Default or of
Landlord’s right to terminate this Lease on account of such Default, nor shall
any waiver or indulgence granted by Landlord to Tenant be taken as an estoppel
against Landlord; it being expressly understood that if at any time Tenant shall
be in Default in any of its covenants or conditions hereunder, an acceptance by
Landlord of Minimum Rent or any item of additional rent during the continuance
of such Default or the failure on the part of Landlord promptly to avail itself
of such other rights or remedies as Landlord may have, shall not be construed as
a waiver of such Default, but Landlord may at any time thereafter, if such
Default continues, terminate this Lease on account of such Default in the manner
herein provided.

 

42

 

 

--------------------------------------------------------------------------------

 

 

(b)              In the event of any breach by Tenant of any of the terms and
provisions of this Lease, Landlord shall have the right to injunctive relief as
if no other remedies were provided herein for such breach.

(c)               The rights and remedies herein reserved by, or granted to,
Landlord are distinct, separate and cumulative, and the exercise of any one of
them shall not be deemed to preclude, waive or prejudice Landlord’s right to
exercise any or all others.

(d)              Tenant hereby expressly waives any right to assert a defense
based on merger and agrees that neither the commencement of any action or
proceeding, nor the settlement thereof, nor the entry of judgment therein, shall
bar Landlord from bringing any subsequent actions or proceedings from time to
time.

(e)              Tenant hereby waives the benefit of any provisions of the
applicable statute of limitations as a defense in any action for collection of
rentals or other charges accrued under this Lease which may be filed by Landlord
against Tenant.

(f)                If a Default shall occur hereunder prior to the date fixed as
the commencement of any renewal or extension of this Lease, whether by a renewal
option herein contained or by a separate agreement, Landlord may cancel such
option or agreement for renewal or extension of this Lease, upon two (2) days’
notice to Tenant.

(g)               Wherever in this Lease, Landlord has reserved or is granted
the right of “re-entry” into the Demised Premises, the use of such word is not
intended, nor shall it be construed, to be limited to its technical legal
meaning.

(h)              In the event that Landlord should bring suit for the possession
of the Demised Premises, for the recovery of any sum due under this Lease, or
because of the breach of any covenant of this Lease, or for any other relief
against Tenant, declaratory or otherwise, or should Tenant bring any suit for
any relief against Landlord, declaratory or otherwise, arising out of this
Lease, and should Landlord prevail in any such suit, or should such suit be
settled in favor of Landlord, Tenant shall pay Landlord all costs, expenses and
attorneys’ fees that Landlord may have incurred in connection therewith, which
shall be enforceable whether or not such suit is prosecuted to judgment.

(i)                Nothing contained herein shall obligate Landlord to re-let in
the event Tenant shall default hereunder.

(j)                Any action, suit or proceeding relating to, arising out of or
in connection with the terms, conditions and covenants of this Lease may be
brought by Landlord against Tenant in the courts of the State in which the
Shopping Center is located.  Tenant hereby waives any objection to jurisdiction
or venue in any proceeding before said courts.

Section 16.11.            Bankruptcy: 

(a)               Bankruptcy Proceedings:  If at any time after the execution of
this Lease, Tenant or Guarantor, if any, shall commence in any court pursuant to
any statute either of the United States or of any state or the Commonwealth of
Puerto Rico an insolvency or bankruptcy proceeding (including, without
limitation, a proceeding for liquidation, reorganization or for adjustment of
debts of an individual with regular income), or if such a proceeding is
commenced against Tenant or any Guarantor and either an order for relief is
entered against such party or such party fails to secure a dismissal of the
proceeding within thirty (30) days of the filing thereof, or if Tenant or
Guarantor becomes insolvent or is unable or admits in writing its inability to
pay its debts as they become due, or makes an assignment for the benefit of
creditors or petitions for or enters into an arrangement with its creditors, or
a custodian, receiver or independent fiduciary is appointed or takes possession
or control of Tenant’s or Guarantor’s property, whether or not a judicial
proceeding is instituted in connection with such arrangement or in connection
with the appointment of such custodian, receiver or independent fiduciary (each
of the foregoing events is hereinafter referred to as an “act of bankruptcy”),
then Landlord, in addition to any and all other rights or remedies it may have,
shall have the immediate right to terminate this Lease or reenter the Demised
Premises without terminating this Lease and to dispossess Tenant and all other
occupants therefrom and remove and dispose of all property therein or, at
Landlord’s election, to store such property in a public warehouse or elsewhere
at the cost of, and for the account of, Tenant, all without service of any
notice of intention to reenter and with or without resort to legal process
(which Tenant hereby expressly waives) and without being deemed guilty of
trespass, or becoming liable for any loss or damage which may be occasioned
thereby, and Landlord may retain as partial damages, and not as a penalty, any
prepaid rents and any Security and Landlord shall also be entitled to exercise
such rights and remedies to recover from Tenant as damages such amounts as are
specified in Section 16.01 hereof, unless any statute or rule of law governing
the proceedings in which such damages are to be proved shall lawfully limit the
amount of such claims capable of being so proved, in which case Landlord shall
be entitled to recover, as and for liquidated damages, the maximum amount which
may be allowed under any such statute or rule of law.  Tenant acknowledges that
the continued operation of business in the Demised Premises in the manner and
upon the terms set forth in this Lease are of a special importance to the
commercial viability of the Shopping Center.  Therefore, in the event this Lease
is not canceled and terminated as set forth in this Section 16.11, then Tenant
and the trustee in bankruptcy or other representative of Tenant or, in the event
of an assignment, Tenant’s  assignee, shall comply with all of the provisions of
Article XVII and, in addition, provide adequate assurance to Landlord: (a) of
the source of rent and other consideration payable under this Lease; (b) that
any Percentage Rent payable under this Lease shall not decline substantially
after the date of such assumption or assignment, as the case may be; (c) that
assumption or assignment of this Lease will not breach substantially any
provision in any other lease, financing agreement, or master agreement relating
to the Shopping Center; (d) of the continued use of the Demised Premises in
accordance with the Permitted Use only, Tenant hereby acknowledges that only in
the operating of such business for the Permitted Use may Landlord be adequately
assured that assumption or assignment of this Lease will not disrupt
substantially the tenant mix or balance in the Shopping Center; (e) that the
quality of goods to be sold in the Demised Premises will not decline; (f) that
the operation of the business in the Demised Premises shall continue to be of
the high standard compatible with Landlord’s other tenants in the Shopping
Center; (g) that Tenant’s suppliers of merchandise or goods for sale in the
Demised Premises are willing to continue to furnish such merchandise and goods
as are of the same quality and caliber as therefore sold in the Demised
Premises; (h) of the source of funds necessary to pay for Tenant’s merchandise
and goods to be sold in the Demised Premises, all on a current basis; (i) of the
continuous operation of business in the Demised Premises in strict accordance
with the requirements of Section 9.02 hereof; (j) that the design and
furnishings of the Demised Premises shall continue to be acceptable to Landlord
in accordance with the terms hereof; and (k) of such other matters as Landlord
may require at the time of such assumption or assignment in accordance with the
terms hereof.  The furnishings of assurances in accordance with the foregoing,
or as may be directed by a court of competent jurisdiction, shall not be deemed
to waive any of the covenants or obligations of Tenant set forth in this Lease. 
In the event that any person assuming this Lease, or taking the same by
assignment, shall desire to make alterations to the Demised Premises, Landlord
may further require adequate assurance, by lien and completion bond, cash
deposit or such other means as Landlord may approve, of the source of payment
for the estimated cost of any work performed in connection therewith, and that
Landlord may require the delivery prior to the commencement thereof of waivers
of lien from all contractors or subcontractors engaged to perform such
alterations.  Notwithstanding the foregoing, such alterations shall be subject
in all respects to the rights and obligations of Landlord or Tenant relating to
such alterations, including, without limitation, those set forth in Article VII.

 

43

 

 

--------------------------------------------------------------------------------

 

 

(b)              Tenant’s Interest Not Transferable:  Neither Tenant’s interest
in this Lease, nor any estate hereby created in Tenant nor any interest herein
shall pass to any trustee, except as may be specifically provided pursuant to
the Bankruptcy Code (11 U.S.C. § 101, et  seq.), or to any receiver or assignee
for the benefit of creditors or otherwise by operation of law.

(c)               Acts of Bankruptcy:  In the event the interest or estate
created in Tenant hereby shall be taken in execution or by other process of law,
or if Tenant or Guarantor, if any, or Tenant’s executors, administrators, or
assigns, if any, shall be adjudicated insolvent or bankrupt pursuant to the
provisions of any state law or an order for the relief of such entity shall be
entered pursuant to the Bankruptcy Code, or if a receiver or trustee of the
property of Tenant or Guarantor, if any, shall be appointed by reason of the
insolvency or inability of Tenant or Guarantor, if any, to pay its debts, or if
any assignment shall be made of the property of Tenant or Guarantor, if any, for
the benefit of creditors, then and in any such event this Lease and all rights
of Tenant hereunder shall automatically cease and terminate with the same force
and effect as though the date of such event were the date originally established
herein and fixed for the expiration of the Term, and Tenant shall vacate and
surrender the Demised Premises but shall nevertheless remain liable as herein
provided.

 

44

 

 

--------------------------------------------------------------------------------

 

 

(d)              Right to Vacate:  The allowance of any petition under any
insolvency law or the appointment of a trustee or receiver of Tenant or
Guarantor, if any, or of the assets of either of them, shall be deemed a
material breach of Tenant’s obligations hereunder, unless such allowance of the
petition or the appointment of a trustee or receiver is vacated within thirty
(30) days after such allowance or appointment.

(e)               Rights and Obligations Under the Bankruptcy Code:  (i)  Upon
the filing of a petition by or against Tenant under the Bankruptcy Code, Tenant,
as debtor and as debtor in possession, and any trustee who may be appointed
agree as follows:  (i) to perform each and every obligation of Tenant under this
Lease until such time as this Lease is either rejected or assumed by order of
the United State Bankruptcy Court; (ii) to pay monthly in advance on the first
(1st) day of each month, as reasonable compensation for use and occupancy of the
Demised Premises, an amount equal to Minimum Rent, Percentage Rent and other
charges otherwise due pursuant to this Lease; (iii) to reject or assume this
Lease within forty‑five (45) days of the appointment of such trustee under
Chapter 7 of the Bankruptcy Code or within sixty (60) days (or such shorter term
as Landlord may deem reasonable, so long as notice of such period is given) of
the filing of a petition under any other Chapter; (iv) to give Landlord at least
thirty (30) days’ prior notice of any proceeding relating to any assumption of
this Lease; (v) to give at least thirty (30) days’ prior notice of any
abandonment of the Demised Premises, with any such abandonment to be deemed a
rejection of this Lease and an abandonment of any property not previously
removed from the Demised Premises; (iv) to be deemed to have rejected this Lease
in the event of the failure to comply with any of the above; and (vii) to have
consented to the entry of an order by an appropriate United States Bankruptcy
Court providing all of the above, waiving notice and hearing of the entry of
same.

(ii)             It is understood and agreed that this is a lease of real
property in a shopping center and that, therefore, Section 365(b)(3) of the
Bankruptcy Code is applicable to any proposed assumption of this Lease in a
bankruptcy case.

(iii)           Included within and in addition to any other conditions or
obligations imposed upon Tenant or its successor in the event of assumption or
assignment are the following: (i) the cure of any monetary defaults immediately
upon entry of a court order providing for assumption or assignment; (ii) the
deposit of an additional sum equal to three (3) months’ Minimum Rent to be held
pursuant to the terms of Section 5.06 hereof; (iii) the Permitted Use remains
unchanged; (iv) the debtor, debtor‑in‑possession, trustee or assignee of such
entity has sufficient background including, but not limited to, substantial
retailing experience in shopping centers of comparable size and financial
ability to operate a retail establishment in the Demised Premises in the manner
provided in this Lease and meets all other reasonable criteria of Landlord; (v)
the prior written consent of any Mortgagee to which this Lease has been assigned
as collateral security; and (vi) the Demised Premises, at all times, remains a
single store and no physical changes of any kind may be made to the Demised
Premises unless in compliance with the applicable provisions of this Lease.

(iv)           Any person or entity to which this Lease is assigned pursuant to
the provisions of the Bankruptcy Code shall be deemed without further act or
deed to have assumed all of the obligations arising under this Lease on and
after the date of such assignment.  Any such assignee shall, upon demand,
execute and deliver to Landlord an instrument confirming such assumption.

 

ARTICLE XVII.  TENANT’S CERTIFICATE. 

Section 17.01.            Tenant’s Certificate:

 

45

 

 

--------------------------------------------------------------------------------

 

 

At any time within ten (10) days after request by Landlord, Tenant shall,
execute, acknowledge and deliver to Landlord, any Mortgagee, assignee of a
Mortgagee, any purchaser, or any other person, specified by Landlord, an
Estoppel Certificate in the form of Exhibit D annexed hereto and made a part
hereof, modified to conform to the type of transaction or the circumstances for
which the request is being made (e.g. mortgage, assignment, sale, etc.). 
Failure of Tenant to timely respond to Landlord’s request shall be deemed a
certification by Tenant that the facts set forth in Landlord’s submission to
Tenant are true, correct and complete.

ARTICLE XVIII.  RIGHT OF ACCESS.

Section 18.01.            Right of Access:

During any reasonable time before and after the Commencement Date, Landlord
and/or any Mortgagee may upon at least twenty-four (24) hours notice, except in
the event of an emergency, enter upon the Demised Premises, any portion thereof
and any appurtenances thereto (with workers and materials, if required) for the
purpose of: (a) inspecting same; (b) making such repairs or alterations which it
may be required to perform as herein provided or which are required in order to
comply with laws and court orders or to prevent waste or deterioration,
regardless of whether Landlord is responsible for such repairs, maintenance or
compliance with laws, or which it may deem desirable for the Demised Premises;
and (c) showing the Demised Premises to prospective purchaser, mortgagees or
lessees.

Section 18.02.            Right to Perform Work:

Landlord reserves the right to install, maintain, use and repair pipes, ducts,
conduits, vents and wires leading in, through, over or under the Demised
Premises; it being understood that Landlord agrees to avoid unreasonable
interference with or disturbance of Tenant’s decorations or operations within
the selling area of the Demised Premises in connection with such work by
Landlord made subsequent to completion of Tenant’s Work.

ARTICLE XIX.   INTERPRETATION, NOTICE, MISCELLANEOUS.

Section 19.01.            Interpretation: 

(a)               Every term, condition, agreement or provision contained in
this Lease which imposes an obligation on Tenant, shall be deemed to be also a
covenant by Tenant.

(b)              Any reference herein to subtenants or licensees shall not be
deemed to imply that any subtenants or licensees are permitted hereunder.  Any
references herein to any extensions or renewals of the Term or any period during
which Tenant may be in possession after the Expiration Date shall not be deemed
to imply that any extension or renewal of the Term is contemplated hereby or
that Tenant shall be permitted to remain in possession after the expiration of
the Term.

(c)               If any provision of this Lease or the application thereof to
any person or circumstance shall to any extent be invalid or unenforceable, the
remainder of this Lease, or the application of such provision to persons or
circumstances other than those to which it is invalid or unenforceable, shall
not be affected thereby, and each provision of this Lease shall be valid and be
enforced to the fullest extent permitted by law.

(d)              The captions and headings used throughout this Lease are for
convenience of reference only and shall not affect the interpretation of this
Lease.

(e)               Anything in this Lease to the contrary notwithstanding:

(i)                Any provision which permits or requires a party to take any
particular action shall also be deemed to permit or require a party to cause
such action to be taken; and

(ii)              Any provision which requires any party not to take any
particular action shall be deemed to require the party not to permit such action
to be taken by any person or by operation of law.

 

46

 

 

--------------------------------------------------------------------------------

 

 

(f)                This Lease may be executed in several counterparts, but the
counterparts shall constitute but one and the same instrument.

(g)               Wherever a requirement is imposed on any party hereto, it
shall be deemed that such party shall be required to perform such requirement at
its own expense unless it is specifically otherwise provided herein.

(h)              The singular includes the plural and the plural includes the
singular.

(i)                This Lease shall be construed and enforced in accordance with
the laws of the State in which the Demised Premises are situated.

(j)                If two or more individuals, corporations, partnerships or
other business associations (or any combination of two or more thereof) shall
execute this Lease as Tenant, the liability of each such individual,
corporation, partnership or other business association to pay Rent and perform
all other obligations hereunder shall be deemed to be joint and several, and all
notices, payments and agreement given or made by, with or to any one of such
individuals, corporations, partnerships or other business associations shall be
deemed to have been given or made by, with or to all of them.  In like manner,
if Tenant shall be a partnership or other business association, the members of
which are, by virtue of statute or federal law, subject to personal liability,
the liability of each such member shall be joint and several.

Section 19.02.            Construing Various Words and Phrases:

(a)               Wherever it is provided herein that a party may perform an act
or do anything, it shall be construed that party may, but shall not be obligated
to, so perform or so do.

(b)              The words “re-enter” and “re-entry” as used herein are not
restricted to their technical legal meaning.

(c)               The following words and phrases shall be construed as follows:

(i)                “At any time” shall be construed as, “at any time or from
time to time”;

(ii)              “Any” shall be construed as “any and all”;

(iii)           “Including” shall be construed as “Including, but not limited
to”.

(d)              Where in this Lease, Tenant is required to obtain Landlord’s
consent or approval to any assignment, sublease, license, alteration,
improvement, work or other transaction or thing, unless this Lease specifically
provides otherwise, Landlord’s consent or approval may be withheld in Landlord’s
sole and absolute discretion.

Section 19.03.            No Oral Changes:

This Lease may not be changed or terminated orally.

Section 19.04.            Communications: 

No notice, request, consent, approval, waiver or other communication under this
Lease shall be effective unless, but any such communication shall be effective
and shall be deemed to have been given, when rejected or received, if, the same
is in writing and is mailed by registered or certified mail, return receipt
requested, postage prepaid, or delivered by an overnight nationally recognized
delivery service, with proof of delivery, addressed:

(a)               If to Landlord, to the address designated as Landlord’s Notice
Address in Article I, or such other address as Landlord may designate by giving
notice thereof to Tenant, with a copy thereof under separate cover to the
address designated as Landlord’s Notice Copy Address in Article I, and with a
copy(ies) thereof under separate cover to all Mortgagees and Master Lessors of
which Landlord has given Tenant written notices thereof from time to time, if
any, or to such other person or party as Landlord shall designate by notice to
Tenant; and

 

47

 

 

--------------------------------------------------------------------------------

 

 

(b)              If to Tenant, to the address designated as Tenant’s Notice
Address in Article I, or such other address as Tenant may designate by giving
notice thereof to Landlord, with a copy thereof under separate cover to the
address designated as Tenant’s Notice Copy Address in Article I or to such other
person or party as Tenant shall designate by notice to Landlord.

Section 19.05.            Payments to Landlord:

(a)        All payments under this Lease shall be made payable Landlord and
addressed to Landlord at (JP Morgan Chase) Lock Box 29227, New York, New York
10087-9227, or such other payee or address as Landlord may designate.

(b)        In the event any payment under this Lease shall be made in the form
of a check from any other person or entity  other than the person or entity
named in this Lease, the acceptance of same by Landlord shall not, under any
circumstances, (i) create any landlord-tenant relationship between Landlord and
the party tendering the payment; (ii) be deemed recognition of a subletting or
an assignment of this Lease; or (iii) grant to the party tendering such payment
any rights hereunder, regardless of the number of times that such payment shall
be made by such other person, firm or corporation, it being the express
agreement of Landlord and Tenant that any payment accepted by Landlord for
Tenant’s benefit or account from a third-party shall be solely an accommodation
to Tenant.  Notwithstanding the foregoing, nothing contained herein shall
obligate Landlord to accept payment from any person or entity other than Tenant.

 

Section 19.06.            Merchant Association:

(a)               Merchant’s Association:  Landlord reserves the right at any
time to cease providing marketing services and to cause a merchant’s association
to be formed in the Shopping Center (the “Merchant’s Association”).  Upon the
formation of the Merchant’s Association, Landlord will remit to the Merchant’s
Association any funds in its possession collected from tenants towards the
Marketing Service Fund not spent or required to discharge any previously
incurred indebtedness.  Thereafter, Landlord shall have no further obligation
with respect to marketing or at Landlord’s option, Landlord shall continue to
use the same or a portion thereof in conjunction with or on behalf of the
association for promoting, advertising and marketing of the Shopping Center. 
Upon creation of the Merchant’s Association, Tenant shall become a member and
maintain membership in good standing, abiding by all rules and regulations as
may be established and participating in all activities including special
assessments, joint advertising or promotional events sponsored by the Merchant’s
Association and any other requirements.  Tenant’s obligation and manner of
payment of dues to the Merchant’s Association shall be the same as Tenant’s
Marketing Service Charge immediately prior to the formation of the Merchant’s
Association subject to annual adjustment provided herein or as determined by the
Merchant’s Association to be required to accommodate increases in the cost of
promotional, public relations and advertising services.

(b)              Advertising by Tenant:  Tenant may undertake advertising
programs of its own in addition to its participation in the Marketing Service or
Merchants’ Association.  Any advertising by Tenant which includes a listing of
the location(s) of Tenant’s stores must include the Demised Premises, unless
such advertising applies to stores located outside of the geographical region in
which the Shopping Center is located.

Section 19.07.            Method of Payment:

Except as herein otherwise expressly provided, all amounts payable under this
Lease shall be payable in coin or currency of the United States of America which
at the time of payment is legal tender for public and private debts.

Section 19.08.            Successors and Assigns:

Subject to the provisions hereof, this Lease shall bind and inure to the benefit
of the parties and their respective successors, representatives, heirs and
assigns.

Section 19.09.            Responsibility of Tenant:

 

48

 

 

--------------------------------------------------------------------------------

 

 

Any restriction on or requirement imposed upon Tenant hereunder shall be deemed
to extend to Guarantor, if any, Tenant’s subtenants, concessionaires and
licensees, and it shall be Tenant’s obligation to cause the foregoing persons to
comply with such restriction or requirement.

Section 19.10.            Hold Over:

If Tenant shall hold‑over after the end of the Term, such holding over shall be
construed as a tenancy from month‑to‑month, subject to all of the provisions,
conditions and obligations of this Lease, except that monthly Minimum Rent shall
be twice the monthly installment of Minimum Rent payable for the last month of
the Term  and Percentage Rent shall be payable monthly by the tenth (10th) day
of the following month (based on the amount that monthly Gross Sales exceed
one-twelfth (1/12th) of the Sales Base).  Tenant expressly waives, for itself
and for any person claiming through or under Tenant, any rights which Tenant or
any such person may have under the provisions of Section 2201 of the New York
Civil Practice Law and Rules and of any successor law of like import then in
force, in connection with any holdover summary proceedings which Landlord may
institute to enforce the foregoing provisions of this Section 19.10.

Section 19.11.            Size of Demised Premises:

Notwithstanding anything to the contrary contained in this Lease, in the event
that the actual Floor Area of the Demised Premises, as determined by Landlord’s
architect in accordance herewith, is greater or less than       
                          square feet, the Minimum Rent per annum shall be
increased or decreased to reflect the actual Floor Area of the Demised Premises
based upon the rate of: (i) _____________ ($_________) DOLLARS per square foot
during the first __________ (____) months of the Term; (ii)
_______________($________) DOLLARS per square foot during the              
(____) through the                 (____) months of the Term; (iii) ____________
($_____) DOLLARS per square foot during the _____________ (____) through the
           (____) months of the Term; and (iv) _____________ ($_________)
DOLLARS per square foot during the              (____) through the             
(_____) months of the Term.  [Delete next sentence if percentage rent is natural
break]  [If the Minimum Rent is changed pursuant to the provisions of the
preceding sentence, then the Sales Base for the applicable period of the Term
shall be changed to          .] 

Section 19.12.            Liability of Landlord:

Notwithstanding anything to the contrary herein, neither Landlord, nor any
director, officer, trustee, or direct or indirect beneficial owner of Landlord
or of any parent or other affiliate of Landlord shall have any personal
liability with respect to any provision of this Lease, or any obligation or
liability arising hereunder or in connection herewith and none of their assets
(other than their interest in the Shopping Center) shall be subject to levy,
execution or other judicial process for the satisfaction of Tenant’s claims.
 Tenant shall look solely to the equity of the then owner of the Shopping Center
in the Shopping Center (or if the interest of Landlord is a leasehold interest,
Tenant shall look solely to such leasehold interest) for the satisfaction of any
remedies of Tenant in the event of a breach by Landlord of any of its
obligations.  Such exculpation of liability shall be absolute and without any
exception whatsoever.

With respect to any provision of this Lease which provides, in effect, that
Landlord shall not unreasonably withhold or unreasonably delay any consent or
any approval, Tenant, in no event, shall be entitled to make, nor shall Tenant
make, any claim for, and Tenant hereby waives any claim for money damages; nor
shall Tenant claim any money damages by way of setoff, counterclaim or defense,
based upon any claim or assertion by Tenant that Landlord has unreasonably
withheld or unreasonably delayed any consent or approval, and Tenant’s sole
remedy shall be an action or proceeding to enforce any such provision, or for
specific performance, injunction or declaratory judgment.

All property (whether real or personal) at any time located in or upon the
Demised Premises shall be at the risk of Tenant only, and neither Landlord nor
Landlord’s agents shall become liable for any defects, latent or otherwise, in
any buildings or improvements in the Shopping Center or any of the equipment,
machinery, utilities, appliances, or apparatus therein, or for any damage to
said property or to Tenant, or to any other person or property, caused by water
leakage, steam, sewerage, gas or odors or for any damage whatsoever done or
occasioned by or from any boiler, plumbing, gas, water, steam or other pipes, or
any fixtures or equipment or appurtenances whatsoever, or for any damage arising
from any act or neglect or arising by reason of the use of, or any defect in,
the Demised Premises or any of the fixtures, equipment or appurtenances therein
contained, or by the act or neglect of any other person or caused in any other
manner whatsoever.

 

49

 

 

--------------------------------------------------------------------------------

 

 

Section 19.13.            Waiver of Jury Trial:

THE PARTIES HERETO SHALL AND THEY HEREBY DO WAIVE TRIAL BY JURY IN ANY ACTION,
PROCEEDING OR COUNTERCLAIM BROUGHT BY EITHER OF THE PARTIES HERETO AGAINST THE
OTHER ON ANY MATTERS WHATSOEVER ARISING OUT OF OR IN ANY WAY CONNECTED WITH THIS
LEASE, THE RELATIONSHIP OF LANDLORD AND TENANT, TENANT’S USE AND OCCUPANCY OF
THE DEMISED PREMISES AND/OR ANY CLAIM OF INJURY OR DAMAGE.

Section 19.14.            Office Buildings:

Nothing contained in this Lease shall be deemed to prevent the erection by
Landlord on the land on which the Shopping Center is located or above the
Shopping Center of one or more office buildings or Residential Tower and such
buildings shall not constitute a part of the Shopping Center.

Section 19.15.            Interest: 

Any payment required to be made by Tenant under the provisions of this Lease not
made by Tenant when and as due shall thereupon be deemed to be due and payable
by Tenant to Landlord on demand with interest thereon at the highest legal rate
computed from the date when the particular amount became due to the date of
payment thereof to Landlord.

Section 19.16.            Late Charge:

Notwithstanding anything to the contrary herein contained and in addition to the
interest provided for in Section 19.15 hereof and in the other provisions of
this Lease, in order to cover the additional expense involved in handling
delinquent payments, Tenant, at Landlord’s option, shall pay a “late charge” of
two (2%) percent when any payment of Rent hereunder is paid more than ten (10)
days after the due date thereof (“Delinquency”).  It is understood and agreed
that this charge is for additional expense incurred by Landlord and shall not be
considered interest or a penalty.

In the event that any check tendered by Tenant to Landlord is not honored on
initial presentation, Tenant shall pay Landlord the greater of TWENTY-FIVE and
00/100 ($25.00) DOLLARS or the amount Landlord’s bank charges Landlord for
processing such returned check.  In addition, if any check tendered by Tenant to
Landlord is not honored on initial presentation more often than once in any
twelve (12) month period, Landlord shall have the right to require that Tenant
make subsequent Rent payments in cash, by wire transfer of immediately available
funds, certified check, money order, or cashier’s check.

Section 19.17.            Consequential Damages:

Tenant agrees that as to Landlord, Tenant shall not have any right to sue for or
collect, and Landlord shall never have any liability or responsibility
whatsoever for, any consequential or indirect damages, including, without
limitation, lost profits, whether proximately or remotely related to any default
of Landlord under this Lease or any act, omission or negligence of Landlord, its
agents, contractors or employees, and Tenant hereby waives any and all such
rights.

Section 19.18.            Demolition of Demised Premises:

Anything herein contained to the contrary notwithstanding, in the event that
Landlord shall, at any time during the Term, desire to demolish the Demised
Premises, Tenant agrees that Landlord is hereby given the right, option, and
privilege to terminate this Lease upon not less than one hundred twenty (120)
days prior written notice of Landlord’s intention to terminate.  In the event
that Landlord shall give such notice, this Lease shall cease, determine and end
at the expiration of one hundred twenty (120) days from the date of the giving
of Landlord’s notice as if such date was the original Expiration Date of this
Lease.

 

50

 

 

--------------------------------------------------------------------------------

 

 

Section 19.19.            Additional Rent:

In addition to the Rent, Tenant covenants and agrees to pay to Landlord all
other sums and charges which are to be paid by Tenant in connection with or
pursuant to the provisions of this Lease (“additional rent”).  Except as
otherwise provided in this Lease, additional rent shall be due and payable
within ten (10) days following the date on which Tenant is given notice that the
additional rent is due.

Section 19.20.           Real Estate Transfer Tax:

If a real estate transfer tax or similar tax is due as a result of the execution
of this Lease, Tenant shall be required to pay such tax directly to the taxing
authority(ies) or at Landlord’s election, reimburse Landlord after Landlord has
paid any such tax.

Section 19.21.            Financial Statements:

Tenant shall submit to Landlord, within forty‑five (45) days after the end of
each fiscal quarter annual period and within ninety (90) days after the end of
each fiscal year, and within ten (10) days after a request therefor from
Landlord current financial statements of Tenant and Guarantor, if any, certified
as complete and correct by a certified public accountant.

Section 19.22.            No Presumption Against Drafter:

Landlord and Tenant agree and acknowledge that:

(a)               This Lease has been freely negotiated by Landlord and Tenant;
and

(b)              In the event of any ambiguity, controversy, dispute or
disagreement over the interpretation, validity or enforceability of this Lease
or any of its covenants, terms or conditions, no inference, presumption or
conclusion whatsoever shall be drawn against Landlord by virtue of Landlord’s
having drafted this Lease.

Section 19.23.            Accord and Satisfaction:

Payment by Tenant or receipt by Landlord of a lesser amount than the Minimum
Rent, additional rent or other charges herein stipulated shall be deemed to be
on account of the earliest Minimum Rent, additional rent or other charges due
from Tenant to Landlord.  No endorsements or statement on any check or any
letter accompanying any check or payment as Minimum Rent, additional rent or
other charges shall be deemed an accord and satisfaction, and Landlord shall
accept such check or payment without prejudice to Landlord’s right to recover
the balance of any and all Minimum Rent, additional rent or other charges due
from Tenant to Landlord or to pursue any other remedy provided in this Lease or
by law.

Section 19.24.            Solicitation of Business:

Tenant shall not give samples, approach customers or otherwise solicit business
in the Common Area, nor shall Tenant distribute any handbills or other
advertising matter in the Common Area.

Section 19.25.            Entire Agreement:

All exhibits and/or addendum(s), and/or rider(s), if any, attached to this Lease
are hereby made a part of this Lease, with full force and effect as if set forth
herein.  This Lease sets forth all the covenants, promises, agreements and
conditions, and understandings between Landlord and Tenant concerning the
Demised Premises and there are no covenants, promises, agreements, conditions or
understandings, either oral or written, between them other than as are set forth
herein and none thereof shall be used to interpret, construe, supplement or
contradict this Lease.  Landlord has made no representations or warranties
regarding the profitability of the Demised Premises or the Shopping Center, and
Tenant has not entered into this Lease in reliance on any such representations,
warranties or financial projections prepared or furnished to Tenant by
Landlord.  The parties agree that any deletion of language from this Lease prior
to its mutual execution by Landlord and Tenant shall not be construed to have
any particular meaning or to raise any presumption, canon of construction or
implication, including, without limitation, any implication that the parties
intended thereby to state the converse, obverse or opposite of the deleted
language.  No alteration, amendment, change or addition to this Lease shall be
binding upon Landlord or Tenant unless reduced to writing and signed by each
party.

 

51

 

 

--------------------------------------------------------------------------------

 

 

Section 19.26.            Execution: 

This Lease shall be of no force and effect unless and until it is executed by
both Landlord and Tenant and an executed original thereof is unconditionally
delivered to each party.  Any facsimile transmittal of original signature
versions of this Agreement shall be considered to have the same legal effect as
execution and delivery of the original document and shall be treated in all
manner and respects as the original document.

Section 19.27.            Relocation: 

In the event Landlord shall elect to add additional buildings to the Shopping
Center or expand, reconfigure, renovate or remerchandise any of the buildings or
Common Area contained therein (the “Renovation”), Landlord shall have the right
to relocate Tenant to other premises (the “New Demised Premises”) in another
part of the Shopping Center in accordance with the provisions contained in this
Section.  The New Demised Premises shall be substantially the same in size and
configuration as the Demised Premises described in this Lease.  Landlord shall,
at Landlord’s option, either (i) deliver the New Demised Premises to Tenant in a
condition substantially similar to the condition then existing at that Demised
Premises, exclusive of trade fixtures and equipment, furnishings, decorations
and other items of personal property; or (ii) deliver the New Demised Premises
to Tenant in substantially the same condition as the Demised Premises were, or
are to be, delivered to Tenant hereunder and pay to Tenant upon the completion
of Tenant’s Work in the New Demised Premises and the opening of the New Demised
Premises for business, a sum equal to the then unamortized cost of Tenant’s
initial leasehold improvements at the Demised Premises, such amortization to be
determined on a straight-line depreciation method allowed by the Internal
Revenue Code of 1986, (as amended) assuming a depreciation period over the
Term.  Landlord shall give Tenant at least ninety (90) days’ notice of
Landlord’s intention to relocate Tenant to the New Demised Premises.  To the
extent determined by Landlord to be practicable, Tenant’s Work in the New
Demised Premises shall be performed while Tenant is open for business in the
Demised Premises and the physical move shall take place during non‑business
hours, if reasonably possible, or during such other period as shall be mutually
agreed upon by Landlord and Tenant.  Minimum Rent, Tenant’s Contribution, Tax
Contribution, the Marketing Service Charge and the Media Fund Charge shall abate
for any period during which Tenant’s business shall be closed to the public as a
result of the Renovation.  If the New Demised Premises are smaller or larger
than the Demised Premises, Minimum Rent and all other charges based upon Floor
Area shall be adjusted proportionately by a fraction, the numerator of which
shall be the number of square feet of Floor Area in the New Demised Premises and
the denominator of which shall be the number of square feet of Floor Area in the
Demised Premises.  Upon request of Landlord, the parties shall execute an
amendment to this Lease providing for the relocation of Tenant to the New
Demised Premises as herein provided.  In order to give effect to the foregoing,
Tenant shall, within sixty (60) days after the Rent Commencement Date, furnish
to Landlord a statement, signed by an independent certified public accountant,
setting forth in detail the cost of Tenant’s initial leasehold improvements at
the Demised Premises.

Notwithstanding the foregoing, in the event other premises are not available for
the relocation of the Demised Premises at the time of the Renovation, Landlord
may elect, in its sole discretion, upon notice to Tenant, to: (a) terminate this
Lease, in which event the Term shall end and expire on the date set forth in
Landlord’s notice (but not earlier than ninety (90) days after receipt of said
notice by Tenant) as if such date were the date originally set forth in this
Lease for the Term to end and expire; or (b) suspend the Term during the
Renovation, in which event Tenant shall cease the operation of business at the
Demised Premises for the period (“Suspension Period”) commencing on the date set
forth in Landlord’s notice (but not earlier than ninety (90) days after receipt
of said notice by Tenant) and ending on the date on which Landlord requests
Tenant to resume the operation of business at the Demised Premises.  In the
event Landlord shall elect to suspend the Term, Rent shall abate during the
Suspension Period and the Term shall be extended by the number of days contained
in the Suspension Period.

 

52

 

 

--------------------------------------------------------------------------------

 

 

In the event Tenant shall not vacate and surrender possession of the Demised
Premises to Landlord or cease its operations of business at the Demised
Premises, as the case may be, on the date and in the manner required pursuant to
the preceding paragraph, in addition to all other liabilities and damages to
which Tenant shall be subject by reason thereof, Tenant agrees to indemnify,
defend and hold Landlord harmless from and against all liabilities, obligations,
damages, penalties, claims, costs, charges and expenses, including architects’
and attorneys’ fees, which may be imposed upon or incurred by or asserted
against Landlord arising, directly or indirectly, out of or in connection with
Tenant’s failure to surrender possession of, or cease its operation of business
at, the Demised Premises.  Landlord shall also have the right to specific
performance with respect to Tenant’s obligation to surrender possession of, or
cease operation of its business at, the Demised Premises.  The election of
Landlord to insist upon specific performance in such event shall not be
construed as a waiver or relinquishment of any provision, covenant, agreement or
condition on the part of Tenant to be performed or of any other remedy that
Landlord may be entitled to under this Lease, at law or otherwise.

Section 19.28.            Construction - Adjacent Demised Premises:

If any construction, excavation or other building operation shall be about to be
made or shall be made on any premises adjoining or above or below the Demised
Premises, or on any other portion of the Shopping Center, including, but not
limited to, any expansion or reconfiguration by the addition of new or
reconfigured buildings, improvements or multi-level, decked or subsurface
parking structures (“Expansion”), Tenant shall permit Landlord, or the adjoining
owner, and their respective agents, employees, licensees and contractors, to
enter the Demised Premises and to strengthen, add to or shore the foundations,
walls, columns or supporting members thereof, and to erect scaffolding or
protective barricades around and about the Demised Premises and to do any act or
thing necessary for the safety or preservation of the Demised Premises,
including, but not limited to, the closing of any entrance to or exit from the
Demised Premises (“Construction Work”).  Landlord shall not be liable for any
inconvenience, disturbance, annoyance or loss of business arising from the
Construction Work, but Landlord shall take reasonable steps so that the
Construction Work will cause as little inconvenience, annoyance and disturbance
to Tenant as reasonably possible consistent with accepted construction
practice.  Landlord shall have the right of access to enter upon the Demised
Premises to perform the Construction Work and shall use reasonable efforts to
complete the Construction Work as promptly as possible (considering the nature
and extent of the work and subject to accepted construction practices). 
Landlord shall have the right to require Tenant to temporarily curtail its
business or to close the Demised Premises if necessary in connection with the
Construction Work.  Accordingly, (i) if Landlord requires Tenant to temporarily
suspend business or to close the Demised Premises because of the Construction
Work, or (ii) if Tenant’s use and occupancy of the Demised Premises or Tenant’s
access to the Covered Mall in front of the Demised Premises is materially
interfered with, and Tenant temporarily closes for business, Tenant shall
receive an abatement of Minimum Rent on a per diem basis for the number of days
Tenant is required to close.  Notwithstanding the foregoing, Tenant shall have
no right to seek damages or to terminate this Lease because of the Construction
Work, nor shall Tenant have the right to restrict, inhibit or prohibit the
Expansion.

Section 19.29.             Tenant Requested Documentation:

In the event Tenant shall request an amendment to this Lease, or in the event
Tenant shall request a subordination of any rights of Landlord, or the rights of
any mortgagee or ground lessor, or any other documentation requiring review
and/or execution by Landlord, in addition to having the independent discretion
to approve or reject any such request, Landlord shall have the further right to
condition approval upon the payment by Tenant, in advance, of a reasonable fee,
in the minimum amount of FIVE HUNDRED and 00/100 ($500.00) DOLLARS, to reimburse
Landlord for Landlord’s administrative expense in handling such request and
obtaining legal review of all documents submitted.

Section 19.30.            Submission of Lease to Tenant:

THE SUBMISSION BY LANDLORD TO TENANT OF THIS LEASE SHALL HAVE NO FORCE OR
EFFECT, SHALL NOT CONSTITUTE AN OPTION FOR THE LEASING OF THE DEMISED PREMISES,
NOR CONFER ANY RIGHTS OR IMPOSE ANY OBLIGATION UPON EITHER PARTY UNLESS AND
UNTIL EXECUTION THEREOF BY LANDLORD AND THE UNCONDITIONAL DELIVERY OF AN
EXECUTED ORIGINAL COPY THEREOF TO LANDLORD AND TENANT OR THEIR REPRESENTATIVES.

 

53

 

 

--------------------------------------------------------------------------------

 

 

Section 19.31.            Representation Regarding Status:

In the event that Tenant or Landlord hereunder is (i) a corporation, Tenant or
Landlord, as applicable, hereby covenant and warrant that it is a duly
constituted corporation authorized to do business in the State of New York, all
franchise and corporate taxes have been paid to date, and the persons executing
this Lease are duly authorized to execute and deliver this Lease on behalf of
the corporation; (ii) a partnership (or limited liability company), Tenant or
Landlord, as applicable, hereby covenant and warrant that it is a duly formed
partnership (or limited liability company) authorized to do business in the
State of New York and the persons executing this Lease are duly authorized to
execute this Lease on behalf of the partnership.

Section 19.32.            Consent to Jurisdiction:

Tenant hereby consents and agrees that the Supreme Court of the State of New
York for the County of Queens and the United States District Court for the
Eastern District of New York each shall have personal jurisdiction and proper
venue with respect to any dispute between Landlord and Tenant; provided that the
foregoing consent shall not deprive Landlord of the right in its discretion to
voluntarily commence or participate in any action, suit or proceeding in any
other court having jurisdiction and venue.  In any dispute with Landlord, Tenant
will not raise and hereby expressly waives any objections or defense to any such
jurisdiction as an inconvenient forum.

Section 19.33.            OFAC List Representation:       

Tenant represents and warrants that it is not listed, nor is it owned or
controlled by, or acting for or on behalf of any person or entity, on the list
of Specially Designated Nationals and Blocked Persons maintained by the Office
of Foreign Assets Control of the United States Department of the Treasury, or
any other list of persons or entities with whom Landlord is restricted from
doing business with (“OFAC List”).  Notwithstanding anything to the contrary
herein contained, Tenant shall not permit the Demised Premises or any portion
thereof to be used, occupied or operated by or for the benefit of any person or
entity that is on the OFAC List. Tenant shall provide documentary and other
evidence of Tenant's identity and ownership as may be reasonably requested by
Landlord at any time to enable Landlord to verify Tenant's identity or to comply
with any Legal request. Tenant shall indemnify and hold Landlord harmless from
and against all losses, damages, liabilities, cost and expenses (including,
without limitation, reasonable attorneys' fees and expenses) that are incurred
by Landlord and/or its affiliate that derive from a claim made by a third party
against Landlord and/or its affiliates arising or alleged to arise from a
misrepresentation made by Tenant hereunder or a breach of any covenant to be
performed by Tenant hereunder.

 

Section 19.34.            ICIP, ICAP Tax Abatement:

(a)        Tenant acknowledges that Landlord is seeking benefits in respect of
the Shopping Center under the Industrial and Commercial Incentive Program of The
City of New York (the "ICIP") and/or the Industrial and Commercial Abatement
Program of The City of New York (the "ICAP") or other similar program
(collectively, the “ICIP/ICAP Abatement”).  Tenant agrees that Tenant shall
cooperate with Landlord in connection with seeking the ICIP/ICAP Abatement. 
Tenant therefore agrees to facilitate Landlord's seeking and obtaining such
benefits under the ICIP/ICAP Abatement by complying with the following
provisions, to the extent required for Landlord to comply with ICIP/ICAP
Abatement.  Landlord and Tenant shall cooperate with each other in connection
with the application for the ICIP/ICAP Abatement, including supplying all
information necessary to prepare the application or other forms required to be
filed in order to obtain the benefit of the ICIP/ICAP Abatement, and to execute
and deliver all documents, instruments, applications or other forms which may be
reasonably necessary in connection therewith.  After the ICIP/ICAP Abatement
shall have been obtained, and thereafter during the Term, Landlord and Tenant
shall comply with all requirements of the ICIP/ICAP Abatement including to duly
and timely file all necessary reports, statements and schedules required to
maintain the ICIP/ICAP Abatement in full force and effect.  Nothing contained in
this Section 19.34 shall obligate Tenant to take any action or file any report,
statement or schedule with respect to Landlord’s Work or the conduct of any
business activity within any portion of the Shopping Center other than the
Demised Premises.

 

54

 

 

--------------------------------------------------------------------------------

 

 

 

(b)        It is further understood and agreed that (in order to enable Landlord
to comply with certain requirements of the ICIP/ICAP Abatement):

 

(i)        Landlord is seeking, or has obtained benefits under the ICIP/ICAP
Abatement program;

 

(ii)       Tenant (and/or its contractors and subcontractors) agrees to report
to Landlord the nature of its business, the number of workers permanently
engaged in employment in the Demised Premises, the nature of each worker's
employment (i.e., job classification or job title) and the New York City
residency of each worker (and the names and addresses of such residents if
required by New York City for verification) and Tenant will require that a
clause similar to this be contained in any sublease, passing to the benefit of
Tenant and of Landlord, if any sublease of all or a portion of the Demised
Premises is made;

 

(iii)      Tenant (and/or its contractors and subcontractors) shall cooperate
with Landlord, and Tenant (and/or its contractors and subcontractors) will
supply such information and comply with such reporting requirements as Landlord
advises Tenant are reasonably necessary to comply with the ICIP/ICAP Abatement
to the extent relating to the Demised Premises, including, but not limited to:
(a) such information concerning subleases (including a rent roll with respect
thereto); and (b) the filing of Employment Reports and other such forms with the
Division of Labor Services.  Tenant will assist Landlord in connection with
maintaining its eligibility under the ICIP/ICAP Abatement; but shall have no
liability to Landlord if Landlord does not become eligible or does not maintain
its eligibility unless such result is due to a breach of its obligations 
hereunder by Tenant;

 

(iv)      Tenant agrees to provide access to the Demised Premises by employees
and agents of the Department of Finance of the City of New York, the Division of
Labor Services, or any such other agency, at all reasonable times at the request
of Landlord; and

 

(v)       Tenant shall not be required to pay taxes or charges which become due
because of the neglect or fraud by Landlord in connection with the ICIP/ICAP
Abatement program or otherwise relieve or indemnify Landlord from any personal
liability arising under Administrative Code §11-265, except where imposition of
such taxes, charges or liability is occasioned by actions of Tenant in violation
of this Lease.

 

(c)        Any benefits obtained by Landlord under the ICIP/ICAP Abatement
program shall reduce the Impositions upon which Tenant pays its Tax
Contributions hereunder.

 

Section 19.35.            Condominium Conversion:   

Landlord, at any time during the Term, shall have the right to convert the
Shopping Center to a condominium form of ownership, in which the Demised
Premises (or the Demised Premises and other portions of the Shopping Center)
would constitute a separate condominium unit(s).  Tenant agrees, at Landlord’s
option, to subordinate Tenant’s interest in this Lease to the condominium
declaration and all of the terms, conditions and provisions thereof and Tenant
agrees to execute any documents reasonably requested by Landlord to confirm such
subordination provided that Tenant’s rights and benefits under this Lease shall
not be decreased by more than a de-minimis degree and Tenant’s obligations shall
not be increased by more than a de-minimis degree by virtue of the imposition of
a condominium regime.  Notwithstanding the foregoing, if Landlord so converts
the Shopping Center to a condominium form of ownership, then, with respect to
the period from and after the date that Impositions are imposed separately on
the condominium unit of which the Demised Premises are a part:  (i) Tenant’s Pro
Rata Share shall be recalculated to be a fraction, the numerator of which is the
Floor Area of the Demised Premises, and the denominator of which is the Floor
Area of such condominium unit; (ii) Impositions shall be deemed to mean only the
Impositions imposed on such condominium unit and the Common Areas allocable
thereto; and (iii) Common Area Expenses shall be deemed to mean only the Common
Area Expenses incurred in respect of such condominium unit and the Common Areas
allocable thereto including, without limitation, common charges for such unit.

 

55

 

 

--------------------------------------------------------------------------------

 

 

Section 19.36.            Zoning Lot Merger Agreement:   

Tenant hereby waives irrevocably any rights that Tenant may have in connection
with any zoning lot merger or transfer of development rights with respect to
the Shopping Center, including, without limitation, any rights that Tenant may
have to be a party to, to contest, or to execute any Declaration of Restrictions
(as such term is used in Section 12-10 of the Zoning Resolution of The City of
New York effective December 15, 1961, as amended) with respect to the Shopping
Center, which would cause the Demised Premises to be merged with or unmerged
from any other zoning lot pursuant to such Zoning Resolution or to any document
of a similar nature and purpose.  Tenant agrees that this Lease shall be subject
and subordinate to any Declaration of Restrictions or any other document of
similar nature and purpose now or hereafter affecting the Shopping
Center (provided that any such Declaration of Restrictions or any such other
document shall not impair Tenant’s rights hereunder, or expand Tenant’s
obligations hereunder).  In confirmation of such subordination and waiver,
Tenant, from time to time, shall execute and deliver promptly any certificate or
instrument that Landlord reasonably requests.

 

56

 

 

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, Landlord and Tenant have caused this Lease to be executed as
of the day and year first above written.

ATTEST/WITNESS:                                      LANDLORD: Alexander’s of
Rego Park II, Inc.

                                                                                    
By:  Alexander’s, Inc., as its sole shareholder

 

                                                                          By:
                                                                              

                                                                         Name: 
Joseph Macnow

                                                                         Title: 
Executive Vice President

 

ATTEST:                                                      TENANT:

 

 

                                                                     
By:___________________________________

                                                                      Print
Name:

                                                                      Print
Title:

 

57

 

 

--------------------------------------------------------------------------------

 

 

 

EXHIBIT A

FLOOR PLAN OF DEMISED PREMISES

 

This floor plan of a portion of the Shopping Center is annexed to this Lease and
made a part hereof solely to delineate by outlining and diagonal markings that
portion of the Shopping Center demised to Tenant under this Lease.  All areas,
dimensions, conditions and locations are approximate.

 

[See attached]

 

A-1

 

 

--------------------------------------------------------------------------------

 

 

exhibit a-1

LEGAL DESCRIPTION of shopping center

 

[See attached]

 

 

A-1-1

 

 

--------------------------------------------------------------------------------

 

 

EXHIBIT B

STOREFRONT SIGN CRITERIA

 

 

[See attached]

 

 

B-1

 

 

--------------------------------------------------------------------------------

 

EXHIBIT C

 

HEATING , VENTILATING AND AIR-CONDITIONING SPECIFICATIONS

 

 





 

 

C-1

 

 

--------------------------------------------------------------------------------

 

 

EXHIBIT D

ESTOPPEL CERTIFICATE

[Date]

RE:        Lease dated                      , 20  , between
                            (“Landlord”) and
                                          (“Tenant”), as modified by amendments
on                    , 20    (the “Lease”).

Ladies and Gentlemen:

The undersigned is the Tenant under the above-referenced Lease for the premises
(the “Demised Premises”) identified as                                       
  being a portion of the property commonly known as [Name of Store site or
address], [Shopping Center], [City], [State] (the “Property”).

Tenant understands that you are about to make loans which will be secured in
part by a mortgage on the Property.  You have required that this certificate be
executed by Tenant in connection with the loans.

With the knowledge that you will be relying on the certifications contained
herein, Tenant hereby certifies that as of the date hereof:

1.                  The documents listed in Exhibit A hereto (the “Lease
Documents”): (i) set forth the entire agreement between Landlord and Tenant with
respect to the Demised Premises: (ii) are in full force and effect: and (iii)
have not been modified or amended except as set forth in Exhibit A.  There are
no other understandings or agreements, written or oral, between Landlord and
Tenant with respect to the Demised Premises or the Property.  Tenant’s interest
in the Lease and the Demised Premises has not been assigned, sublet or
encumbered.

The term of the Lease commenced on                              and expires
                           .  The Lease contains no options to extend other than
                . 

The current monthly fixed rental under the Lease is                and has been
paid through                       .  Percentage rent due under the Lease has
been paid through                    and the amount of percentage rent for the
last period paid was _____________ ($___________) DOLLARS.  Common area
maintenance, taxes, insurance and other charges due under the Lease have been
paid through                 .  The amount of the security deposit being held by
Landlord is _____________ ($____________) DOLLARS.

Tenant has accepted the Demised Premises and is in full and complete possession
of the Demised Premises.  Landlord has no further obligations to provide tenant
improvements to the Demised Premises, such obligation, if any, having been fully
performed.

To Tenant’s knowledge, neither Landlord nor Tenant are in default in their
respective obligations under the Lease and there are no existing circumstances
which, with the passage of time, or notice, or both, would give rise to a
default under the Lease, except as follows:                        . 

No rent under the Lease has been paid other than is currently due under the
Lease or which has been paid not more than one (1) month before the due date
thereof.  Tenant does not now have or hold any claim or defense against Landlord
which might be set off or credited against future accruing rents, and there are
no credits or allowances to which Tenant is entitled.

Except as expressly set forth in the Lease and disclosed herein, Tenant (i) does
not have a right to rent additional space, (ii) does not have an option or
preferential right to purchase the Demised Premises, the Property or any portion
thereof, and (iii) does not have any right, title or interest with respect to
the Demised Premises other than as Tenant under the Lease.

D-1

 

 

 

 

 

--------------------------------------------------------------------------------

 

 

[Insert additional specific provisions if necessary.]

The provisions of this estoppel letter shall be binding upon the successors and
assigns of Tenant and shall inure to your benefit and your successors and
assigns.

Very truly yours,
[Name of Tenant]


By:______________________________

     Print Name:                                                 

     Print Title:                                       

 

 

D-2

 

 

--------------------------------------------------------------------------------

 

 

EXHIBIT E

RULES AND REGULATIONS

[See attached]

 

E-1

 

 

--------------------------------------------------------------------------------

 

 

EXHIBIT F

Landlord’s work

 

Rego Park – Landlord’s Work

Cold Dark Shell Specifications

 

In the case of building systems, connections can be made to the systems
described below. 

 

Demising Space: Landlord will construct demising walls to be provided between
adjacent tenant spaces, and common service corridors.  Walls to be constructed
of 6” metal stud and 5/8” gypboard to underside of metal deck, taped & spackled,
ready for paint and referenced on Attachment X.

 

Ceiling:           No finished ceiling.  Exposed metal deck, spray fireproofing
and structural steel construction.

 

Floor:              All existing concrete floors are in “as is” condition,
constructed of slab on metal deck, with a live load of 125 per square foot.

 

Front wall:     The storefront shall be “as is” with the inclusion of a single
of glass entry door and constructed per the specifications following:

 

Standard glass and aluminum storefront system with one (1) 3’ x 7’ glass doors
with closer and lockset as shown on Attachment X.  Aluminum storefront shall
extend the entire front of the Demised Premises to a height of approximately
nine (9) feet above the floor.  Metal shall be clear anodized aluminum or other
finish as determined by Landlord. All glazing shall be ¼” tempered glass or ¼”
plate glass as required by code.

                  

Plumbing:       Sanitary:  A sanitary line shall be stubbed to the Demised
Premises in the location shown on Attachment X.

  

Water:  2” cold water line with shutoff valve, shall be stubbed and capped to
the Demised Premises as shown on Attachment X. 

     

Gas:   Available upon request.  The tenant shall be responsible for the gas
service application and gas meter in accordance with the local utility company.

             

Electric:          Electric service for each Tenant to be provided at Landlord’s
common electric room with pull box and conduit (with drag line) stubbed to an
area at the perimeter of the Demised Premises from Landlord’s common electric
room and/or metering facility as shown on Attachment X.  Tenant shall be
responsible for electric feeder from electric room and distribution within the
Demised Premises.

                         

HVAC:           Landlord shall provide condenser water line stubbed and valved
to the Demised Premises as shown on Attachment X.  The capacity of the condenser
water will be 1 ton per 300 square feet at a rate of 3gpm per ton.  Heat shall
be accomplished via hot water line stubbed and valved to the Demised Premises as
shown on Attachment X.  Capacity of hot water shall be 35btu/hour/gsf.  All
other requirements for hot water, i.e. dishwasher, shall be accomplished by the
Tenant as the tenants sole cost and expense.

 

Ventilation:  Outside Air:  Tenant shall connect to outside air via Landlord
provided louvers located at the top of the Tenant’s Storefront within its
demising walls.  All ductwork shall be the responsibility of the Tenant and the
Tenant’s sole cost and expense.

       

 

 

 

 

--------------------------------------------------------------------------------

 

 

Exhaust Air:  Landlord to provide Tenant access and point of connection to base
building exhaust ductwork.  Tenant required ductwork, equipment and other
necessary appurtenances shall be provided by the Tenant at their sole cost and
expense. 

 

Toilet Exhaust:  Landlord to provide Tenant access and point of connection to
base building exhaust ductwork.  Tenant required ductwork, equipment and other
necessary appurtenances shall be provided by the Tenant at their sole cost and
expense. 

 

Sprinkler:       Landlord shall provide fire service system with a feed stubbed
and valved in the Demised Premises as shown on Attachment X.  Flow and tamper
switches to be provided by the Tenant, interconnected to the Landlord’s fire
command center at the Tenant’s sole cost and expense.

 

            Tenant shall be responsible for the design and installation of an
automatic sprinkler system within the Demised Premises to connect to the
Landlord’s riser system in compliance with NYC Building, NYC Fire Department,
Factory Mutual Insurance Company and NFPA requirements.  Tenant’s completed
design documents, including all hydraulic calculations shall be submitted to the
Factory Mutual Insurance Company, or such other Person reasonably designated by
Landlord from time to time, for their review and approval prior to commencement
of installations.  Any modifications to the base building fire protection
capacities required to accommodate Tenant’s completed design documents or
specific occupancy needs, including all hydraulic calculations shall be
submitted to the Factory Mutual Insurance Company, or such other Person
reasonably designated by the Landlord from time to time, for their review and
approval prior to commencement of installations.

 

 

Fire Alarm:    Landlord shall provide a Class E central fire alarm station
monitoring common areas and NYC Code required Base Building Life Safety
installations.  Tenant shall provide a separate fire alarm system within the
Demised Premises also in compliance with NYC Code requirements interconnected,
at Tenants expense, to Landlord’s centrally monitored system through Data Gather
Points shown on Attachment X. 

 

 

 

 

--------------------------------------------------------------------------------

 

 

 

ATTACHMENT X TO EXHIBIT F

 

[See attached]

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

 

 

AGREEMENT OF LEASE

by and between

 

 

 

 

ALEXANDER’S OF REGO PARK II, LLC,

Landlord

 

 

 

 

 

 

 

and

 

 

 

 

 

 

 

                                                                             , 

Tenant

 

 

 

 

 

 

Dated: _______________  ___, 20__

 

 

 

 

Location:

Rego Center

Queens, New York

 

 

 

 

 

--------------------------------------------------------------------------------

 

 

TABLE OF CONTENTS

 

ARTICLE I

 

LEASE SCHEDULE

 

2

Section 1.01

 

Demised Premises

 

2

Section 1.02

 

Building

 

2

Section 1.03

 

Term

 

2

Section 1.04

 

Rent

 

2

Section 1.05

 

Taxes

 

2

Section 1.06

 

Common Area Expenses

 

2

Section 1.07

 

Security

 

3

Section 1.08

 

Use

 

3

Section 1.09

 

Broker

 

3

Section 1.10

 

Notice Address

 

3

Section 1.11

 

Guarantor

 

3

ARTICLE II

 

DEFINITIONS

 

3

Section 2.01

 

Common Area

 

4

Section 2.02

 

Intentionally Omitted

 

4

Section 2.03

 

Expiration Date

 

4

Section 2.04

 

Flore Area

 

4

Section 2.05

 

Force Majeure

 

4

Section 2.06

 

Insurance Requirements

 

4

Section 2.07

 

Landlord’s Work

 

4

Section 2.08

 

Master Lease

 

5

Section 2.09

 

Master Lessor

 

5

Section 2.10

 

Mortgage

 

5

Section 2.11

 

Mortgagee

 

5

Section 2.12

 

Person

 

5

Section 2.13

 

Pro Rata Share

 

5

Section 2.14

 

Repair

 

5

Section 2.15

 

Shopping Center

 

5

Section 2.16

 

Tenant’s Agents

 

6

Section 2.17

 

Tenant’s Work

 

6

Section 2.18

 

Year

 

6

ARTICLE III

 

CONDITION OF DEMISED PREMISES

 

6

Section 3.01

 

Landlord’s Work

 

6

Section 3.02

 

Delivery of Possession

 

7

Section 3.03

 

Tenant’s Work

 

8

ARTICLE IV

 

RENT COMMENCEMENT DATE

 

11

Section 4.01

 

Rent Commencement Date

 

11

Section 4.02

 

Short Form Lease

 

11

ARTICLE V

 

RENT, SECURITY, TAX CONTRIBUTIONS

 

12

Section 5.01

 

Minimum Rent

 

12

Section 5.02

 

Percentage Rent

 

12

Section 5.03

 

Tax Contributions

 

13

Section 5.04

 

Lease Years

 

14

Section 5.05

 

Definition of Gross Sales

 

15

Section 5.06

 

Sales Reports

 

15

Section 5.07

 

Records and Books

 

16

Section 5.08

 

Inspection and Audit

 

16

Section 5.09

 

Confidential Information

 

16

Section 5.10

 

Payment of Rent

 

17

Section 5.11

 

Payment of Rent

 

17

Section 5.12

 

Security

 

17

ARTICLE VI

 

CONDITION OF PREMISES AND SIGNS

 

18

Section 6.01

 

No Representation

 

18

Section 6.02

 

Mechanics’ Liens

 

18

Section 6.03

 

Signage

 

18

 

 

--------------------------------------------------------------------------------

 

 

Section 6.04

 

Insurance Covering Tenant’s Work

 

19

ARTICLE VII

 

REPAIRS, ALTERATIONS, COMPLIANCE, SURRENDER

 

19

Section 7.01

 

Repairs by Landlord

 

19

Section 7.02

 

Repairs and Maintenance by Tenant

 

20

Section 7.03

 

Approval by Landlord of Repairs and Alterations

 

20

Section 7.04

 

Compliance

 

21

Section 7.05

 

Electrical Lines

 

21

Section 7.06

 

Emergency Repairs

 

21

Section 7.07

 

Surrender of Demised Premises

 

21

ARTICLE VIII

 

SERVICES AND UTILITIES

 

22

Section 8.01

 

Electricity

 

22

Section 8.02

 

Gas Service

 

22

Section 8.03

 

Water

 

22

Section 8.04

 

Heat, Hot Water, Air-Conditioning

 

22

Section 8.05

 

Sprinkler System

 

23

Section 8.06

 

No Liability

 

23

ARTICLE IX

 

USE AND OPERATION

 

23

Section 9.01

 

Use

 

23

Section 9.02

 

Continuous Operation

 

23

Section 9.03

 

Landlord’s Additional Right of Recapture

 

24

Section 9.04

 

Store Operations

 

24

Section 9.05

 

Restriction on Tenant’s Activities at Shopping Center

 

26

Section 9.06

 

Insurance Rate

 

27

Section 9.07

 

Radius Restrictions

 

28

Section 9.08

 

Illegal Purposes

 

28

ARTICLE X

 

TRANSFER OF INTEREST, PRIORITY OF LIEN

 

28

Section 10.01

 

Assignment, Subletting

 

28

Section 10.02

 

Intentionally Omitted

 

29

Section 10.03

 

Subordination

 

29

Section 10.04

 

Attornment

 

29

Section 10.05

 

Transfer for Landlord’s Interest

 

30

Section 10.06

 

Mortgagee’s Rights

 

30

Section 10.07

 

Mortgagee Lease Amendments

 

30

Section 10.08

 

Lender Protections

 

31

ARTICLE XI

 

COMMON AREA AND SHOPPING CENTER

 

31

Section 11.01

 

Use of Common Area

 

31

Section 11.02

 

Landlord’s Rights

 

32

Section 11.03

 

License Numbers

 

32

Section 11.04

 

Tenant’s Contribution

 

32

Section 11.05

 

Landlord’s Obligation with Respect to the Common Area

 

34

ARTICLE XII

 

DESTRUCTION AND FIRE INSURANCE

 

35

Section 12.01

 

Rent Abatement

 

35

Section 12.02

 

Option to Terminate

 

35

Section 12.03

 

Landlord’s Obligation to Rebuild

 

35

Section 12.04

 

Tenant’s Obligation to Rebuild

 

35

Section 12.05

 

Waiver of Subrogation

 

35

Section 12.06

 

Waiver

 

35

ARTICLE XIII

 

CONDEMNATION

 

36

Section 13.01

 

Definitions

 

36

Section 13.02

 

Total or Partial Taking of Demised Premises

 

36

Section 13.03

 

Restoration

 

36

Section 13.04

 

Taking for Temporary Use

 

36

Section 13.05

 

Disposition of Awards

 

36

ARTICLE XIV

 

INDEMNITY AND LIABILITY

 

36

Section 14.01

 

Indemnity

 

36

                                                                             
   

--------------------------------------------------------------------------------

 

 

 

Section 14.02

 

Liability Insurance

 

37

Section 14.03

 

Fire and Casualty Insurance

 

37

Section 14.04

 

General Provisions with Respect to Insurance

 

38

Section 14.05

 

Inability to Perform

 

39

Section 14.06

 

Brokerage

 

39

ARTICLE XV

 

COVENANT OF QUIET ENJOYMENT

 

39

Section 15.01

 

Covenant of Quiet Enjoyment

 

39

ARTICLE XVI

 

FAILURE TO PERFORM, DEFAULTS, REMEDIES

 

39

Section 16.01

 

Defaults, Conditional Limitation

 

39

Section 16.02

 

Landlord’s Re-Entry

 

41

Section 16.03

 

Deficiency

 

41

Section 16.04

 

Agreed Final Damages

 

41

Section 16.05

 

Percentage Rent After a Default

 

41

Section 16.06

 

Waiver of Right of Redemption

 

42

Section 16.07

 

Landlord’s Right to Perform for Account of Tenant

 

42

Section 16.08

 

Additional Remedies, Waivers, Etc.

 

42

Section 16.09

 

Distraint

 

42

Section 16.10

 

Miscellaneous

 

42

Section 16.11

 

Bankruptcy

 

43

ARTICLE XVII

 

TENANT’S CERTIFICATE

 

45

Section 17.01

 

Tenant’s Certificate

 

45

ARTICLE XVIII

 

RIGHT OF ACCESS

 

46

Section 18.01

 

Right of Access

 

46

Section 18.02

 

Right to Perform Work

 

46

ARTICLE XIX

 

INTERPRETATION, NOTICE, MISCELLANEOUS

 

46

Section 19.01

 

Interpretation

 

46

Section 19.02

 

Construing Various Words and Phrases

 

47

Section 19.03

 

No Oral Changes

 

47

Section 19.04

 

Communications

 

47

Section 19.05

 

Payments to Landlord

 

48

Section 19.06

 

Merchant Association

 

48

Section 19.07

 

Method of Payment

 

48

Section 19.08

 

Successors and Assigns

 

48

Section 19.09

 

Responsibility of Tenant

 

48

Section 19.10

 

Hold Over

 

49

Section 19.11

 

Size of Demised Premises

 

49

Section 19.12

 

Liability of Landlord

 

49

Section 19.13

 

Waiver of Jury Trial

 

50

Section 19.14

 

Office Buildings

 

50

Section 19.15

 

Interest

 

50

Section 19.16

 

Late Charge

 

50

Section 19.17

 

Consequential Damages

 

50

Section 19.18

 

Demolition of Demised Premises

 

50

Section 19.19

 

Additional Rent

 

51

Section 19.20

 

Real Estate Transfer Tax

 

51

Section 19.21

 

Financial Statements

 

51

Section 19.22

 

No Presumption Against Drafter

 

51

Section 19.23

 

Accord and Satisfaction

 

51

Section 19.24

 

Solicitation of Business

 

51

Section 19.25

 

Entire Agreement

 

51

Section 19.26

 

Execution

 

52

Section 19.27

 

Relocation

 

52

Section 19.28

 

Construction – Adjacent Demised Premises

 

53

Section 19.29

 

Tenant Requested Documentation

 

53

                                                                             
   

--------------------------------------------------------------------------------

 

 

 

Section 19.30

 

Submission of Lease to Tenant

 

53

Section 19.31

 

Representation Regarding Status

 

54

Section 19.32

 

Consent to Jurisdiction

 

54

Section 19.33

 

OFAC List Representation

 

54

Section 19.34

 

ICIP, ICAP Tax Abatement

 

54

Section 19.35

 

Condominium Conversion

 

55

Section 19.36

 

Zoning Lot Merger Agreement

 

56

 

 

 

 

 

 

 

                                                                             
   

--------------------------------------------------------------------------------

 

 

EXHIBIT D

FORM OF NON DISTURBANCE AGREEMENT

(ATTACHED HERETO)

 

 

                                                                             
   

--------------------------------------------------------------------------------

 

 

SUBORDINATION, NONDISTURBANCE AND ATTORNMENT AGREEMENT

This SUBORDINATION, NONDISTURBANCE, AND ATTORNMENT AGREEMENT (this “Agreement”)
is entered into as of __________, 20[__] (the “Effective Date”), by and between
[___________________]., a Delaware corporation, whose address is
[__________________________________] (“Tenant”) and BANK OF CHINA, NEW YORK
BRANCH (together with its successors and assigns, “Mortgagee”), having an
address at 410 Madison Avenue, New York, New York 10017, with reference to the
following:

A.        Rego II Borrower LLC, a Delaware limited liability company (as
successor-in-interest to Alexander’s of Rego Park II, Inc.) (“Landlord”), owns
the real property located at 61-01 Junction Boulevard, Queens, New York (such
real property, including all buildings, improvements, structures and fixtures
located thereon, “Landlord’s Premises”), as more particularly described in
Exhibit A. 

B.        Landlord and Mortgagee will enter into a Loan and Security Agreement
(the “Loan Agreement”), pursuant to which Landlord will obtain from Mortgagee,
and Mortgagee will make a loan (the “Loan”) to Landlord.

C.        The Loan will be secured by, among other things, one or more mortgages
made in favor of Mortgagee which will encumber the Landlord’s Premises and which
will be recorded with the Office of the City Register of the City of New York
are referred to herein collectively as the “Mortgage”.

D.        Pursuant to a Lease, dated as of December 16, 2010 (the “Lease”);
Landlord demised to Tenant a portion of Landlord’s Premises as more particularly
described in the Lease (“Tenant’s Premises”).

E.         Tenant and Mortgagee desire to agree upon the relative priorities of
their interests in Landlord’s Premises and their rights and obligations if
certain events occur.

NOW, THEREFORE, for good and sufficient consideration, Tenant and Mortgagee
agree:

Article XXXV  Definitions. 

The following terms shall have the following meanings for purposes of this
Agreement.

Section 35.1        Construction-Related Obligation. A “Construction-Related
Obligation” means any obligation of Landlord under the Lease to make, pay for,
or reimburse Tenant for any alterations, demolition, or other improvements or
work at Landlord’s Premises, including Tenant’s Premises. “Construction-Related
Obligations” shall not include: (a) reconstruction or repair following fire,
casualty or condemnation; or (b) day-to-day maintenance and repairs.

Section 35.2        Foreclosure Event. A “Foreclosure Event” means: (a)
foreclosure under the Mortgage; (b) any other exercise by Mortgagee of rights
and remedies (whether under the Mortgage or under applicable law, including
bankruptcy law) as holder of the Mortgage, as a result of which Successor
Landlord becomes owner of Landlord’s Premises; or (c) delivery by Landlord to
Mortgagee (or its designee or nominee) of a deed or other conveyance of
Landlord’s interest in Landlord’s Premises in lieu of any of the foregoing.

                                                                             
   

--------------------------------------------------------------------------------

 

 

Section 35.3        Former Landlord. A “Former Landlord” means Landlord and any
other party that was landlord under the Lease at any time before the occurrence
of any attornment under this Agreement.

Section 35.4        Offset Right. An “Offset Right” means any right or alleged
right of Tenant to any offset, defense (other than one arising from actual
payment and performance, which payment and performance would bind a Successor
Landlord pursuant to this Agreement), claim, counterclaim, reduction, deduction,
or abatement against Tenant’s payment of Rent or performance of Tenant’s other
obligations under the Lease, arising (whether under the Lease or other
applicable law) from Landlord’s breach or default under the Lease.

Section 35.5        Rent. The “Rent” means any fixed rent, base rent or
additional rent under the Lease.

Section 35.6        Successor Landlord. A “Successor Landlord” means any party
that becomes owner of Landlord’s Premises as the result of a Foreclosure Event.

Section 35.7        Termination Right. A “Termination Right” means any right of
Tenant to cancel or terminate the Lease or to claim a partial or total eviction
arising (whether under the Lease or under applicable law) from Landlord’s breach
or default under the Lease.

Article XXXVI  Subordination. 

The Lease shall be, and shall at all times remain, subject and subordinate to
the Mortgage, the lien imposed by the Mortgage, and all advances made under the
Mortgage.

Article XXXVII  Nondisturbance, Recognition and Attornment. 

Section 37.1        No Exercise of Mortgage Remedies Against Tenant. So long as
the Lease has not been terminated on account of Tenant’s default that has
continued beyond applicable cure periods (an “Event of Default”), Mortgagee
shall not name or join Tenant as a defendant in any exercise of Mortgagee’s
rights and remedies arising upon a default under the Mortgage unless applicable
law requires Tenant to be made a party thereto as a condition to proceeding
against Landlord or prosecuting such rights and remedies. In the latter case,
Mortgagee may join Tenant as a defendant in such action only for such purpose
and not to terminate the Lease or otherwise adversely affect Tenant’s rights
under the Lease or this Agreement in such action.

Section 37.2        Nondisturbance and Attornment. If the Lease has not been
terminated on account of an Event of Default by Tenant, then, when Successor
Landlord takes title to Landlord’s Premises: (a) Successor Landlord shall not
terminate or disturb Tenant’s possession of Tenant’s Premises under the Lease,
except in accordance with the terms of the Lease and this Agreement; (b)
Successor Landlord shall be bound to Tenant under all the terms and conditions
of the Lease (except as provided in this Agreement); (c) Tenant shall recognize
and attorn to Successor Landlord as Tenant’s direct landlord under the Lease as
affected by this Agreement; and (d) the Lease shall continue in full force and
effect as a direct lease, in accordance with its terms (except as provided in
this Agreement), between Successor Landlord and Tenant.

                                                                             
   

--------------------------------------------------------------------------------

 

 

Section 37.3        Further Documentation. The provisions of this Article shall
be effective and self-operative without any need for Successor Landlord or
Tenant to execute any further documents. Tenant and Successor Landlord shall,
however, confirm the provisions of this Article in writing upon request by
either of them.

Article XXXVIII  Protection of Successor Landlord. 

Notwithstanding anything to the contrary in the Lease or the Mortgage, Successor
Landlord shall not be liable for or bound by any of the following matters:

Section 38.1        Claims Against Former Landlord. Any Offset Right that Tenant
may have against any Former Landlord relating to any event or occurrence before
the date of attornment, including any claim for damages of any kind whatsoever
as the result of any breach by Former Landlord that occurred before the date of
attornment. (The foregoing shall not limit either (a) Tenant’s right to exercise
against Successor Landlord any Offset Right otherwise available to Tenant
because of events occurring after the date of attornment or (b) Successor
Landlord’s obligation to correct any conditions that existed as of the date of
attornment and violate Successor Landlord’s obligations as landlord under the
Lease.)

Section 38.2        Prepayments. Any payment of Rent that Tenant may have made
to Former Landlord more than thirty days before the date such Rent was first due
and payable under the Lease with respect to any period after the date of
attornment other than, and only to the extent that, the Lease expressly required
such a prepayment.

Section 38.3        Payment; Security Deposit. Any obligation: (a) to pay Tenant
any sum(s) that any Former Landlord owed to Tenant or (b) with respect to any
security deposited with Former Landlord, unless such security was actually
delivered to Mortgagee. This paragraph is not intended to apply to Landlord’s
obligation to make any payment that constitutes a “Construction-Related
Obligation”.

Section 38.4        Modification, Amendment, or Waiver. Any material
modification or amendment of the Lease, or any waiver of any terms of the Lease,
made without Mortgagee’s written consent, which consent shall be deemed given if
Mortgagee does not respond to written request for approval within thirty (30)
days after receipt thereof.

Section 38.5        Surrender, Etc. Any consensual or negotiated surrender,
cancellation, or termination of the Lease, in whole or in part, agreed upon
between Landlord and Tenant, unless effected unilaterally by Tenant pursuant to
the express terms of the Lease.

Section 38.6        Construction-Related Obligations. Any Construction-Related
Obligation of Landlord under the Lease.

                                                                             
   

--------------------------------------------------------------------------------

 

 

Article XXXIX  Exculpation of Successor Landlord. 

Notwithstanding anything to the contrary in this Agreement or the Lease, upon
any attornment pursuant to this Agreement the Lease shall be deemed to have been
automatically amended to provide that Successor Landlord’s obligations and
liability under the Lease shall never extend beyond Successor Landlord’s (or its
successors’ or assigns’) interest, if any, in Landlord’s Premises from time to
time, including insurance and condemnation proceeds, Successor Landlord’s
interest in the Lease, and the proceeds from any sale or other disposition of
Landlord’s Premises by Successor Landlord (collectively, “Successor Landlord’s
Interest”). Tenant shall look exclusively to Successor Landlord’s Interest (or
that of its successors and assigns) for payment or discharge of any obligations
of Successor Landlord under the Lease as affected by this Agreement. If Tenant
obtains any money judgment against Successor Landlord with respect to the Lease
or the relationship between Successor Landlord and Tenant, then Tenant shall
look solely to Successor Landlord’s Interest (or that of its successors and
assigns) to collect such judgment. Tenant shall not collect or attempt to
collect any such judgment out of any other assets of Successor Landlord.

Article XL  Mortgagee’s Right to Cure. 

Section 40.1        Notice to Mortgagee. Notwithstanding anything to the
contrary in the Lease or this Agreement, before exercising any Termination Right
or Offset Right, Tenant shall provide Mortgagee with notice of the breach or
default by Landlord giving rise to same (the “Default Notice”) and, thereafter,
the opportunity to cure such breach or default as provided for below.

Section 40.2        Mortgagee’s Cure Period. After Mortgagee receives a Default
Notice, Mortgagee shall have a period of ten (10) days beyond the time available
to Landlord under the Lease in which to cure the breach or default by Landlord.
Mortgagee shall have no obligation to cure (and shall have no liability or
obligation for not curing) any breach or default by Landlord, except to the
extent that Mortgagee agrees or undertakes otherwise in writing.

Section 40.3        Extended Cure Period. In addition, as to any breach or
default by Landlord the cure of which requires possession and control of
Landlord’s Premises, provided only that Mortgagee undertakes to Tenant by
written notice to Tenant within thirty days after receipt of the Default Notice
to exercise reasonable efforts to cure or cause to be cured by a receiver such
breach or default within the period permitted by this paragraph, Mortgagee’s
cure period shall continue for such additional time (the “Extended Cure Period”)
as Mortgagee may reasonably require to either (a) obtain possession and control
of Landlord’s Premises and thereafter cure the breach or default with reasonable
diligence and continuity or (b) obtain the appointment of a receiver and give
such receiver a reasonable period of time in which to cure the default.

Article XLI  Confirmation of Facts. 

Tenant represents to Mortgagee and to any Successor Landlord, in each case as of
the Effective Date:

Section 41.1        Effectiveness of Lease. The Lease is in full force and
effect, has not been modified, and constitutes the entire agreement between
Landlord and Tenant relating to Tenant’s Premises. Tenant has no interest in
Landlord’s Premises except pursuant to the Lease. No unfulfilled conditions
exist to Tenant’s obligations under the Lease.

                                                                             
   

--------------------------------------------------------------------------------

 

 

Section 41.2        Rent. Tenant has not paid any Rent that is first due and
payable under the Lease after the Effective Date.

Section 41.3        No Landlord Default. To the best of Tenant’s knowledge, no
breach or default by Landlord exists and no event has occurred that, with the
giving of notice, the passage of time or both, would constitute such a breach or
default.

Section 41.4        No Tenant Default. Tenant is not in default under the Lease
and has not received any uncured notice of any default by Tenant under the
Lease.

Section 41.5        No Termination. Tenant has not commenced any action nor sent
or received any notice to terminate the Lease. Tenant has no presently
exercisable Termination Right(s) or Offset Right(s).

Section 41.6        Commencement Date. The “Commencement Date” of the Lease will
be determined as defined in Sections 3.02 and 4.01 of the Lease.

Section 41.7        Acceptance. Intentionally Omitted.

Section 41.8        No Transfer. Tenant has not transferred, encumbered,
mortgaged, assigned, conveyed or otherwise disposed of the Lease or any interest
therein, other than sublease(s) made in compliance with the Lease.

Section 41.9        Due Authorization. Tenant has full authority to enter into
this Agreement, which has been duly authorized by all necessary actions.

Article XLII  Tenant Covenants. 

Tenant shall not, without obtaining the prior written consent of Mortgagee, (i)
enter into any material agreement amending, modifying, extending, restating or
terminating the Lease, (ii) prepay any of the rents, additional rents or other
sums due under the Lease for more than one (1) month in advance of the due dates
thereof, (iii) voluntarily surrender the Tenant’s Premises demised under the
Lease or terminate the Lease without cause or shorten the term thereof, or (iv)
assign the Lease or sublet the Tenant’s Premises or any part thereof other than
pursuant to the provisions of the Lease; and any such amendment, modification,
termination, prepayment, voluntary surrender, assignment or subletting, without
Mortgagee’s prior consent, shall not be binding upon Mortgagee.

Article XLIII  Miscellaneous. 

Section 43.1        Notices. All notices or other communications required or
permitted under this Agreement shall be in writing and given by certified mail
(return receipt requested) or by nationally recognized overnight courier service
that regularly maintains records of items delivered. Each party’s address is as
set forth in the opening paragraph of this Agreement, subject to change by
notice under this paragraph. Notices shall be effective the next business day
after being sent by overnight courier service, and five business days after
being sent by certified mail (return receipt requested).

                                                                             
   

--------------------------------------------------------------------------------

 

 

Section 43.2        Successors and Assigns. This Agreement shall bind and
benefit the parties, their successors and assigns, any Successor Landlord, and
its successors and assigns. If Mortgagee assigns the Mortgage, then upon
delivery to Tenant of written notice thereof accompanied by the assignee’s
written assumption of all obligations under this Agreement, all liability of the
assignor shall terminate.

Section 43.3        Entire Agreement. This Agreement constitutes the entire
agreement between Mortgagee and Tenant regarding the subordination of the Lease
to the Mortgage and the rights and obligations of Tenant and Mortgagee as to the
subject matter of this Agreement.

Section 43.4        Interaction with Lease and with Mortgage. If this Agreement
conflicts with the Lease, then this Agreement shall govern as between the
parties and any Successor Landlord, including upon any attornment pursuant to
this Agreement. This Agreement supersedes, and constitutes full compliance with,
any provisions in the Lease that provide for subordination of the Lease to, or
for delivery of nondisturbance agreements by the holder of, the Mortgage.
Mortgagee confirms that Mortgagee has consented to Landlord’s entering into the
Lease.

Section 43.5        Mortgagee’s Rights and Obligations. Except as expressly
provided for in this Agreement, Mortgagee shall have no obligations to Tenant
with respect to the Lease. If an attornment occurs pursuant to this Agreement,
then all rights and obligations of Mortgagee under this Agreement shall
terminate, without thereby affecting in any way the rights and obligations of
Successor Landlord provided for in this Agreement.

Section 43.6        Interpretation; Governing Law. The interpretation, validity
and enforcement of this Agreement shall be governed by and construed under the
internal laws of the State of New York, excluding its principles of conflict of
laws.

Section 43.7        Amendments. This Agreement may be amended, discharged or
terminated, or any of its provisions waived, only by a written instrument
executed by the party to be charged.

Section 43.8        Execution. This Agreement may be executed in any number of
counterparts, each of which shall be deemed an original and all of which
together shall constitute one and the same instrument.

Section 43.9        Mortgagee’s Representation. Mortgagee represents that
Mortgagee has full authority to enter into this Agreement, and Mortgagee’s entry
into this Agreement has been duly authorized by all necessary actions.

[Remainder of page intentionally left blank]

                                                                             
   

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, this Agreement has been duly executed and sealed by
Mortgagee and Tenant as of the Effective Date.

TENANT:

 

[_______________________]

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

MORTGAGEE:

 

BANK OF CHINA. NEW YORK BRANCH

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

                                                                             
   

--------------------------------------------------------------------------------

 

 

 

LANDLORD’S CONSENT

Landlord consents and agrees to the foregoing Agreement, which was entered into
at Landlord’s request. The foregoing Agreement shall not alter, waive or
diminish any of Landlord’s obligations under the Mortgage or the Lease. The
above Agreement discharges any obligations of Mortgagee under the Mortgage and
related loan documents to enter into a nondisturbance agreement with Tenant.
Landlord is not a party to the above Agreement.

Dated:  ________, 20[__]

LANDLORD:

 

REGO II BORROWER LLC

 

By: Alexander’s of Rego Park II, Inc., as sole member

 

 

 

By:

 

 

Name:

 

 

Title:





Landlord’s Tax Identification Number:

45-2661556

 

                                                                             
   

--------------------------------------------------------------------------------

 

 

GUARANTOR’S CONSENT

[Intentionally Deleted]

 

                                                                             
   

--------------------------------------------------------------------------------

 

 

EXHIBIT A

1.                  Description of Landlord’s Premises

ALL THAT CERTAIN plot, piece or parcel of land, with the buildings and
improvements thereon erected, situate, lying and being in the Borough of Queens,
City, County and State of New York, bounded and described as follows:

(See Attached)

 

--------------------------------------------------------------------------------

 

 

EXHIBIT A

LEGAL DESCRIPTION OF SHOPPING CENTER

PARCEL I

 

ALL that certain plot, piece or parcel of land, situate, lying and being in the
Borough of Queens, County of Queens, City and State of New York, bounded and
described as follows:

BEGINNING at the corner formed by the intersection of the southerly side of
Horace Harding Expressway, formerly Horace Harding Boulevard and Nassau
Boulevard, 260 feet wide, and the easterly side of Junction Boulevard, 80 feet
wide, as said Horace Harding Expressway and Junction Boulevard are now laid out
on the Final Topographical Map of the City of New York;

RUNNING THENCE easterly along the southerly side of Horace Harding Expressway,
456.35 feet to the westerly side of 97th Street, as shown on the Final
Topographical Map of the City of New York, prior to the adoption of the
Alteration Map No. 3530 on December 20, 1951;

THENCE southerly along the said westerly side of 97th Street, 630 feet to the
northerly side of 62nd Drive, 80 feet wide, as shown on the Final Topographical
Map of the City of New York, prior to the adoption of the Alteration Map
No. 4822 on March 2, 1987 on Cal. No. 1;

THENCE westerly along the said northerly side of 62nd Drive, 456.35 feet to the
easterly side of Junction Boulevard;

THENCE northerly along the easterly side of Junction Boulevard, 630 feet to the
point or place of BEGINNING.

Excepting therefrom those portions of Horse Brook Creek as it winded and turned
through the above described premises which are 10 feet wide and which lie
between the westerly line of 97th Street as it was laid out 60 feet wide on the
Final Map of the City of New York for the Borough of Queens prior to the
adoption of the Alteration Map No. 3530 on December 20, 1951 and the westerly
line of 97th Street as it is laid out 70 feet wide on the present Final map of
the City of New York for the Borough of Queens.

PARCEL II

ALL that certain plot, piece or parcel of land, situate, lying and being in the
Borough of Queens, County of Queens, City and State of New York, bounded and
described as follows:

BEGINNING at a point on the northerly side of 62nd Drive, 80 feet wide, distant
80 feet westerly, as measured along the northerly side of 62nd Drive, from the
corner formed by the intersection of the westerly side of 97th Street, and said
northerly side of 62nd Drive, between a lower limiting horizontal plane at
elevation 35.70 feet and an upper limiting horizontal plane at elevation 80.2
feet;

 

 

--------------------------------------------------------------------------------

 

 

RUNNING THENCE from this point of beginning, southerly along a line forming an
interior angle of 90 degrees with the northerly side of 62nd Drive, 80 feet to
the southerly side of 62nd Drive;

THENCE westerly along the southerly side of 62nd Drive along a line forming an
interior angle of 90 degrees with the last mentioned course, 30 feet;

THENCE northerly along a line forming an interior angle of 90 degrees with the
last mentioned course, 80 feet to the northerly side of 62nd Drive;

THENCE easterly along the northerly side of 62nd Drive along a line forming an
interior angle of 90 degrees with the last mentioned course, 30 feet to the
point or place of BEGINNING.

Elevations refer to the datum in use by the Queens Topographical Bureau which is
2.725 feet above mean sea level at Sandy Hook, New Jersey as established by the
U.S. Coast Guard and Geodetic Survey.

 

 

 